Exhibit 10.1

EXECUTION VERSION

 

 

 

TERM LOAN AGREEMENT

dated as of

December 12, 2012

among

WESCO DISTRIBUTION, INC.,

as US Borrower,

WDCC ENTERPRISES INC.,

as Canadian Borrower,

WESCO INTERNATIONAL, INC.,

as Holdings,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Collateral Agent

BARCLAYS BANK PLC,

as Syndication Agent

CREDIT SUISSE SECURITIES (USA) LLC,

BARCLAYS BANK PLC,

UBS SECURITIES LLC, and

GOLDMAN SACHS LENDING PARTNERS LLC,

as Joint Lead Arrangers

UBS SECURITIES LLC and GOLDMAN SACHS LENDING PARTNERS LLC,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions    Section 1.01  

Defined Terms

     1    Section 1.02  

Terms Generally

     36    Section 1.03  

Pro Forma Calculations

     37    Section 1.04  

Classification of Loans and Borrowings

     37    Section 1.05  

Designation as Senior Debt

     38    ARTICLE II    The Credits    Section 2.01  

Term Loan Commitments

     38    Section 2.02  

Loans

     38    Section 2.03  

Borrowing Procedure

     40    Section 2.04  

Evidence of Debt; Repayment of Loans

     40    Section 2.05  

Fees

     41    Section 2.06  

Interest on Loans

     41    Section 2.07  

Default Interest

     43    Section 2.08  

Alternate Rate of Interest

     44    Section 2.09  

Termination of Term Loan Commitments

     44    Section 2.10  

Conversion and Continuation of Borrowings

     45    Section 2.11  

Repayment of Borrowings

     47    Section 2.12  

Voluntary Prepayment

     48    Section 2.13  

Mandatory Prepayments

     48    Section 2.14  

Reserve Requirements; Change in Circumstances

     52    Section 2.15  

Change in Legality

     53    Section 2.16  

Breakage

     54    Section 2.17  

Pro Rata Treatment

     55    Section 2.18  

Sharing of Setoffs

     55    Section 2.19  

Payments

     57    Section 2.20  

Taxes

     57    Section 2.21  

Assignment of Term Loan Commitments Under Certain Circumstances; Duty to
Mitigate

     60    Section 2.22  

[Reserved]

     61    Section 2.23  

[Reserved]

     61    Section 2.24  

Incremental Term Loans

     61    Section 2.25  

Repricing Events

     63   



--------------------------------------------------------------------------------

ARTICLE III    Representations and Warranties    Section 3.01  

Organization; Powers

     64    Section 3.02  

Authorization

     64    Section 3.03  

Enforceability

     64    Section 3.04  

Governmental Approvals

     64    Section 3.05  

Financial Statements

     65    Section 3.06  

No Material Adverse Change

     65    Section 3.07  

Title to Properties; Possession Under Leases

     65    Section 3.08  

Subsidiaries

     66    Section 3.09  

Litigation; Compliance with Laws

     66    Section 3.10  

Agreements

     67    Section 3.11  

Federal Reserve Regulations

     67    Section 3.12  

Investment Company Act

     67    Section 3.13  

Use of Proceeds

     68    Section 3.14  

Tax Returns

     68    Section 3.15  

No Material Misstatements

     68    Section 3.16  

Employee Benefit Plans

     68    Section 3.17  

Environmental Matters

     69    Section 3.18  

Insurance

     69    Section 3.19  

Security Documents

     70    Section 3.20  

Location of Real Property and Leased Premises

     71    Section 3.21  

Labor Matters

     71    Section 3.22  

Intellectual Property

     71    Section 3.23  

Solvency

     71    Section 3.24  

Transaction Documents

     72    Section 3.25  

Senior Indebtedness

     72    Section 3.26  

Sanctioned Persons

     72    ARTICLE IV    Conditions of Lending    Section 4.01  

All Borrowings

     73    Section 4.02  

Borrowings on the Closing Date

     73    ARTICLE V    Affirmative Covenants    Section 5.01  

Existence; Compliance with Laws; Businesses and Properties

     77    Section 5.02  

Insurance

     77    Section 5.03  

Obligations and Taxes

     78    Section 5.04  

Financial Statements, Reports, etc.

     79    Section 5.05  

Litigation and Other Notices

     80   

 

ii



--------------------------------------------------------------------------------

Section 5.06  

Information Regarding Collateral

     81    Section 5.07  

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings

     81    Section 5.08  

Use of Proceeds

     82    Section 5.09  

Employee Benefits

     83    Section 5.10  

Compliance with Environmental Laws

     83    Section 5.11  

Preparation of Environmental Reports

     83    Section 5.12  

Further Assurances

     83    Section 5.13  

Real Estate Mortgages

     84    Section 5.14  

Post-Closing Matters

     84    ARTICLE VI    Negative Covenants    Section 6.01  

Indebtedness

     85    Section 6.02  

Liens

     88    Section 6.03  

Sale and Lease-Back Transactions

     90    Section 6.04  

Investments, Loans and Advances

     91    Section 6.05  

Mergers, Consolidations, Sales of Assets and Acquisitions

     93    Section 6.06  

Restricted Payments

     95    Section 6.07  

Transactions with Affiliates

     97    Section 6.08  

Business of Holdings, Borrowers and Subsidiaries

     97    Section 6.09  

Other Indebtedness and Agreements; Restrictive Agreements

     99    Section 6.10  

Fiscal Year

     101    Section 6.11  

Certain Equity Securities

     101    Section 6.12  

Designation of Subsidiaries

     101    ARTICLE VII    Events of Default    Section 7.01  

Events of Default

     102    Section 7.02  

Application of Proceeds

     105    Section 7.03  

Lender Loss Sharing Agreement

     107    ARTICLE VIII    The Administrative Agent and the Collateral Agent;
Etc.    ARTICLE IX    Miscellaneous    Section 9.01  

Notices; Electronic Communications

     114    Section 9.02  

Survival of Agreement

     116    Section 9.03  

Binding Effect

     117   

 

iii



--------------------------------------------------------------------------------

Section 9.04  

Successors and Assigns

     117    Section 9.05  

Expenses; Indemnity

     121    Section 9.06  

Right of Setoff

     122    Section 9.07  

Applicable Law

     123    Section 9.08  

Waivers; Amendment

     123    Section 9.09  

[Reserved]

     125    Section 9.10  

Entire Agreement

     125    Section 9.11  

WAIVER OF JURY TRIAL

     126    Section 9.12  

Severability

     126    Section 9.13  

Counterparts

     126    Section 9.14  

Headings

     126    Section 9.15  

Jurisdiction; Consent to Service of Process

     126    Section 9.16  

Confidentiality

     127    Section 9.17  

Lender Action

     128    Section 9.18  

USA PATRIOT Act Notice

     128    Section 9.19  

Release of Liens

     128    Section 9.20  

Judgment Currency

     128    Section 9.21  

Intercreditor Agreement

     129   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)    Company Related Loan Parties Schedule 1.01(b)    Subsidiary
Guarantors Schedule 1.01(d)    Mortgaged Properties Schedule 2.01    Lenders and
Commitments Schedule 3.07(d)    Properties Under Contract for Sale Schedule 3.08
   Subsidiaries Schedule 3.09    Litigation Schedule 3.14    Taxes Schedule
3.16(c)    Canadian Pension Plan Solvency Schedule 3.18    Insurance Schedule
3.19(a)    UCC and PPSA Filing Offices Schedule 3.19(c)    Mortgage Filing
Offices Schedule 3.20(a)    Owned Real Property Schedule 3.20(b)    Leased Real
Property Schedule 3.22    Intellectual Property Schedule 4.02(a)    Local
Counsel Schedule 5.14    Post-Closing Matters Schedule 6.01    Existing
Indebtedness Schedule 6.02    Existing Liens Schedule 6.04    Existing
Investments Schedule 6.09(c)    Restrictive Contracts

EXHIBITS

 

Exhibit A    Form of Administrative Questionnaire Exhibit B    Form of
Assignment and Acceptance Exhibit C    Form of Borrowing Request Exhibit D-1   
Form of US Collateral Agreement Exhibit D-2    Form of Canadian Collateral
Agreement Exhibit D-3    Form of Canadian Cross-Border Collateral Agreement
Exhibit D-4    Form of Guarantee Agreement Exhibit E    Form of Mortgage Exhibit
F    [Reserved] Exhibit G    [Reserved] Exhibit H    Compliance Certificate
Exhibit I-1    Form of Tranche B-1 Note Exhibit I-2    Form of Tranche B-2 Note

 

v



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT dated as of December 12, 2012 (this “Agreement”), among
WESCO DISTRIBUTION INC., a Delaware corporation (the “US Borrower”), a wholly
owned subsidiary of WESCO INTERNATIONAL INC., a Delaware corporation
(“Holdings”), WDCC ENTERPRISES INC., an Alberta corporation and a wholly owned
subsidiary of Holdings (the “Canadian Borrower”, and together with the US
Borrower, the “Borrowers”, and each a “Borrower”), the Lenders (such term and
each other capitalized term used but not defined in this introductory statement
having the meaning given it in Article I), and CREDIT SUISSE CAYMAN ISLANDS
BRANCH, as administrative agent (in such capacity, including any successor
thereto, the “Administrative Agent”) and as collateral agent (in such capacity,
including any successor thereto, the “Collateral Agent”) for the Lenders.

The US Borrower has requested the Lenders to extend credit in the form of Term
Loans on the Closing Date, in an aggregate principal amount not in excess of
US$700,000,000. The Canadian Borrower has requested the Lenders to extend credit
in the form of Term Loans on the Closing Date, in an aggregate principal amount
not in excess of C$150,000,000. The proceeds of the Term Loans are to be used
solely (i) to finance, in part, the Acquisition (ii) to discharge or defease the
Existing Senior Notes in accordance with a Permitted Debt Defeasance and
(iii) fees and expenses incurred in connection with the Acquisition and the
Transactions.

The Lenders are willing to extend such credit to the Borrowers on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“2029 Convertible Debentures” shall mean those 6.0% Convertible Senior
Debentures due 2029 issued by Holdings under the 2029 Convertible Indenture.

“2029 Convertible Debentures Indenture” shall mean that Indenture dated as of
August 27, 2009, by and among Holdings, the US Borrower and The Bank of New York
Mellon, as trustee.

“ABL Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the lenders under the ABL Credit Facility, and any
successor thereof.

“ABL Credit Facility” shall mean that certain Amended and Restated Agreement
dated as of December 12, 2012 among US Borrower, WESCO Equity Corporation, a
Delaware corporation, Bruckner Supply Company, Inc., a Delaware corporation,
WESCO Nevada, Ltd., a Nevada corporation, Communications Supply Corporation, a
Connecticut corporation, Calvert Wire & Cable Corporation, a Delaware
corporation, Liberty Wire & Cable, Inc., a Delaware corporation, TVC
Communications, L.L.C., a Delaware limited liability company, Carlton-Bates
Company, an Arkansas corporation, Conney Safety Products, LLC, a Delaware
limited liability company, WESCO Distribution Canada LP, an Ontario limited
partnership, Canadian Borrower,



--------------------------------------------------------------------------------

the other loan parties party thereto, the lenders party thereto, JPMorgan Chase
Bank, N.A., as administrative agent, and JPMorgan Chase Bank, N.A. Toronto
Branch, as Canadian administrative agent.

“ABR”, when used in reference to any Term Loan or Borrowing, refers to whether
such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the US Collateral Agreement.

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(g).

“Acquisition” shall mean the acquisition by Canadian Borrower of the Company
through the purchase of the issued and outstanding shares of the Company’s
parent, EECOL Holdings, Ltd (the “Existing Parent”), and its direct or indirect
parent holding companies, Jarich Holdings, Ltd. and EESA Corp. (collectively,
the “Existing Holdcos”, and each an “Existing Holdco”).

“Acquisition Consummation Condition” shall mean that each of the following
conditions shall have occurred or otherwise been satisfied: (a) no Default or
Event of Default exists or would exist after giving effect to the Acquisition,
(b) the Acquisition shall have been fully consummated in accordance with
applicable law and the terms of the Purchase Agreement as in effect on the
Closing Date, without modification or waiver of any material terms or
conditions, (c) each of the Existing Parent, the Existing Holdcos, EESA Holdings
Ltd and the Company Related Loan Parties shall have (i) executed and delivered a
joinder to the applicable Security Documents in connection with all material
Collateral substantially in the form attached as an exhibit thereto, as
applicable, and (ii) the conditions described in clauses (e), (f), (i), (k) and
(p) of Section 4.02 shall be satisfied with respect to each of the Existing
Parent, the Existing Holdcos, EESA Holdings Ltd and the Company Related Loan
Parties, mutatis mutandis, (d) the Administrative Agent shall have received
evidence that all Intercompany Step Transactions to be consummated on or prior
to the Closing Date shall have been consummated, and (e) the Administrative
Agent shall have received a certificate from a Responsible Officer of Holdings
in form and substance reasonably satisfactory to the Administrative Agent
certifying as to the foregoing clauses (a) through (d).

“Acquisition Joinder Date” shall mean the date on which the Acquisition
Consummation Condition is fully satisfied and each of the Company Related Loan
Parties is a Loan Party hereunder.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to (a) the greater of
1.0% per annum and (b) the product of (i) the LIBO Rate in effect for such
Interest Period and (ii) Statutory Reserves.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(a).

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affected Tranche” shall have the meaning assigned to such term in
Section 2.13(i)(i).

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of the definition of “Eligible Assignee”
the term “Affiliate” shall also include any Person that directly or indirectly
owns 10% or more of any class of Equity Interests of the Person specified or
that is an officer or director of the Person specified.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Agreement” shall have the meaning assigned to such term in the introductory
statement hereto.

“Agreement Value” means, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the relevant Credit Party would be required to pay if such
Hedging Agreement were terminated or is required to pay if such Hedging
Agreement has been terminated on such date.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the US Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%; provided that,
for the purpose of clause (c), the Adjusted LIBO Rate for any day shall be based
on the rate determined on such day at approximately 11:00 a.m. (London time) by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized vendor for the purpose of displaying such rates). If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBO Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) or (c), respectively, of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the US
Prime Rate or, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective on the effective date of such change in the US Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.

“Amended and Restated Receivables Intercreditor Agreement” shall mean that
certain Amended and Restated Intercreditor Agreement dated as of the Closing
Date by and among the ABL Agent, the Administrative Agent, the Collateral Agent,
PNC Bank, National Association, in its capacity as Receivables Agent under and
as defined in the Receivables Securitization Documents, Receivables SPV, Wesco
Distribution, Inc. and the other parties hereto, as the same

 

3



--------------------------------------------------------------------------------

may be amended, restated, modified, supplemented or replaced from time to time
in accordance with the terms thereof.

“Anti-Money Laundering Legislation” means the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and any other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws, including any guidelines or orders thereunder.

“Applicable Margin” shall mean, for any day (a) in the case of any Tranche B-1
Loan (i) with respect to any Eurodollar Term Loan, 3.50% per annum, and
(ii) with respect to any ABR Term Loan, 2.50% per annum, and (b) in the case of
any Tranche B-2 Loan, (i) with respect to any CDOR Rate Term Loan, 4.00% per
annum, and (ii) with respect to any Canadian Prime Rate Term Loan, 3.00% per
annum.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by any Credit Party of (a) any
Equity Interests of any of the Subsidiaries (other than directors’ qualifying
shares) or (b) any other assets of a Loan Party or any of the Restricted
Subsidiaries (other than (i) inventory, damaged, obsolete or worn out assets,
scrap and Permitted Investments, in each case disposed of in the ordinary course
of business, and (ii) any sale, transfer or other disposition or series of
related sales, transfers or other dispositions having a value not in excess of
US$2,500,000).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

“Available Amount” shall mean, on any date of determination, the sum of
(a) US$45,000,000 and (b) the sum of (without duplication):

(i) the aggregate Excess Cash Flow for each fiscal year of Holdings, commencing
with the fiscal year of Holdings ended December 31, 2013, that was not required
to be applied to prepay Term Loans pursuant to Section 2.13(d) so long as, in
respect of any distribution made pursuant to Section 6.06(vi) or any payment of
Subordinated Indebtedness made pursuant to Section 6.09(b)(ii), the Secured
Leverage Ratio would not exceed 3.00:1.00 on a pro forma basis after giving
effect to such distribution or payment, as of the last day of the most recently
completed period of four consecutive fiscal quarters ending prior to the date of
such determination for which the financial statements and certificates required
by Section 5.04(a) or 5.04(b), as the case may be, and Section 5.04(c), have
been delivered, plus

(ii) cash proceeds from the issuance of common stock of Holdings otherwise
permitted hereunder, plus

(iii) the net proceeds of sales of Investments made using the Available Amount
in an amount not exceeding the original amount of such Investment to the extent
previously deducted in computing Available Amount, plus

 

4



--------------------------------------------------------------------------------

(iv) returns, profits, distributions and similar amounts received on Investments
made using the Available Amount (in an amount not to exceed the amount of such
original Investment to the extent previously deducted in computing Available
Amount), plus

(v) the investments of the Borrowers and their Restricted Subsidiaries in any
Unrestricted Subsidiary to the extent made using the Available Amount that has
been redesignated as a Restricted Subsidiary or that has been merged or
consolidated into the Borrowers or any of their Restricted Subsidiaries or the
fair market value of the assets of any Unrestricted Subsidiary that have been
transferred to the Borrowers or any of their Restricted Subsidiaries, in each
case, in an amount not to exceed the amount of the original investment in such
Unrestricted Subsidiary to the extent previously deducted in computing Available
Amount,

less, such amounts as previously applied in determining the permissibility of a
transaction under Sections 6.01(k), 6.01(l), 6.04(a), 6.04(c), 6.04(g), 6.04(o),
6.06(vi), 6.09(b)(ii) or otherwise where such permissibility was (or may have
been) contingent on the receipt or availability of such amount and less amounts
specified under Section 6.09(b)(i).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowers” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Borrowing” shall mean Term Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Term Loans or CDOR
Rate Term Loans, as to which a single Interest Period is in effect.

“Borrowing Base Limit” means, as of the date of determination, an amount equal
to the sum, without duplication, of (i) 75% of an amount equal to (A) the net
book value of the accounts receivables of the US Loan Parties less (B) any
commitments or purchase limits under the Receivables Facility (or any
refinancing or replacement thereof permitted hereunder); provided, however, that
at such time as the Receivables Facility has been terminated (and not refinanced
or replaced as aforesaid), then 85% of the net book value of the accounts
receivable of the Credit Parties, plus (ii) 85% of the net book value of the
accounts receivables of the Canadian Loan Parties plus (iii) 70% of the net book
value of the Credit Parties’ inventories. Net book value shall be determined in
accordance with GAAP and shall be that reflected on the most recent available
balance sheet (it being understood that the accounts receivables and inventories
of an Acquired Entity may be included if such acquisition has been completed on
or prior to the date of determination and such Acquired Entity has become a Loan
Party).

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

5



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that (a) when used in connection with a Eurodollar Term Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market and (b) when used in
connection with any Tranche B-2 Loan, the term “Business Day” shall also exclude
any day in which commercial banks in Toronto, Canada are authorized or required
by law to remain closed.

“CAM” has the meaning assigned to such term in Section 7.03.

“CAM Exchange” has the meaning assigned to such term in Section 7.03.

“CAM Exchange Date” has the meaning assigned to such term in Section 7.03.

“CAM Percentage” has the meaning assigned to such term in Section 7.03.

“Canadian Blocked Person” means any Person that is a “designated person”,
“politically exposed foreign person” or “terrorist group” as described in any
Canadian Economic Sanctions and Export Control Laws.

“Canadian Borrower” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Canadian Collateral Agreement” means the Collateral Agreement, substantially in
the form of Exhibit D-2 dated as of the date hereof and as amended, modified or
supplemented from time to time, among the Canadian Borrower, the Subsidiary
Guarantors from time to time party thereto and the Collateral Agent.

“Canadian Cross-Border Collateral Agreement” means the Collateral Agreement,
substantially in the form of Exhibit D-3 dated as of the date hereof and as
amended, modified or supplemented from time to time, among the Subsidiary
Guarantors from time to time party thereto and the Collateral Agent.

“Canadian Cross-Border Guarantors” means, individually or collectively as the
context may require, (a) WESCO Distribution Canada Co., an unlimited liability
company organized under the laws of Nova Scotia, WESCO Distribution II ULC, an
unlimited liability company organized under the laws of Nova Scotia and TVC
Canada Corp., an unlimited liability company organized under the laws of Nova
Scotia, and (b) any Canadian Subsidiary Guarantor (other than a CFC Subsidiary
or a CFC Subsidiary Holding Company) that becomes a party to the applicable
Security Documents after the Closing Date pursuant to a joinder agreement and is
required to guarantee the payment of the Canadian Obligations and the US
Obligations pursuant to Section 5.12 and (c) the successors and assigns (that do
not constitute CFC Subsidiaries or CFC Subsidiary Holding Companies) of the
Persons described in clauses (a) and (b) of this definition.

“Canadian Dollars” and “C$” shall mean dollars in the lawful currency of Canada.

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with

 

6



--------------------------------------------------------------------------------

countries, entities, organizations, or individuals subject to economic sanctions
and similar measures, including the Special Economic Measures Act (Canada), the
United Nations Act, (Canada), the Freezing Assets of Corrupt Foreign Officials
Act (Canada), Part II.1 of the Criminal Code, (Canada) and the Export and Import
Permits Act (Canada), and any related regulations.

“Canadian Loan Parties” shall mean the Canadian Borrower, the Canadian
Subsidiary Guarantors, and, upon the occurrence of the Acquisition Joinder Date,
the applicable Company Related Loan Parties, collectively and “Canadian Loan
Party” shall mean any such Person, individually.

“Canadian Obligations” shall mean (a) the Loan Document Obligations in respect
of the Canadian Borrower or any Canadian Subsidiary Guarantor that is a CFC
Subsidiary or a CFC Subsidiary Holding Company and (b) the Secured Hedging
Obligations in respect of the Canadian Borrower or any Canadian Subsidiary
Guarantor that is a CFC Subsidiary or a CFC Subsidiary Holding Company.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Loan Party or any Subsidiary of any Loan Party for its Canadian employees or
former Canadian employees, but does not include a Canadian Union Plan, the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.

“Canadian Person” means a Person, other than a natural person, organized and
existing under the laws of Canada or any province or territory thereof.

“Canadian Prime Rate” shall mean, at any time, the rate of interest per annum
equal to the greater of (i) the rate which the principal office of the
Administrative Agent in Toronto, Ontario then quotes, publishes and refers to as
its “prime rate” and which is its reference rate of interest for loans in
Canadian Dollars made in Canada to commercial borrowers and (ii) the one-month
CDOR Rate, plus 1.0% per annum, adjusted automatically with each quoted,
published or displayed change in such rate, all without necessity of any notice
to the Canadian Borrower or any other Person. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the CDOR Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Canadian Prime Rate
shall be determined without regard to clause (ii) of the preceding sentence
until the circumstances giving rise to such inability no longer exist. Any
change in the Canadian Prime Rate due to a change in the Canadian Prime Rate or
the CDOR Rate shall be effective on the effective date of such change in the
Canadian Prime Rate or the CDOR Rate, as the case may be. This prime rate is a
rate set by Credit Suisse based upon various factors including Credit Suisse’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such rate.

“Canadian Subsidiary Guarantors” shall mean each Subsidiary listed on
Schedule 1.01(b), and each other Subsidiary that is or becomes a party to the
Guarantee

 

7



--------------------------------------------------------------------------------

Agreement as a guarantor of Canadian Obligations (other than Holdings, the US
Borrower and the US Subsidiary Guarantors).

“Canadian Union Plan” shall mean any registered pension plan for the benefit of
Canadian employees or former Canadian employees of a Loan Party or any of its
Subsidiaries that is not maintained, sponsored or administered by a Loan Party
or any of its Subsidiaries or any Governmental Authority, but to which a Loan
Party or its Subsidiaries is required to contribute pursuant to a collective
agreement.

“Capital Expenditures” shall mean, for any period, without duplication, any
expenditure for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Restricted Subsidiaries prepared in accordance with GAAP, but
excluding in each case, any such expenditure (a) made to restore, replace or
rebuild property to the condition of such property immediately prior to any
damage, loss, destruction or condemnation of such property, and other capital
expenditures, in each case to the extent such expenditure is made with, or
subsequently reimbursed out of, insurance proceeds, indemnity payments,
condemnation awards (or payments in lieu thereof) or damage recovery proceeds
relating to any such damage, loss, destruction or condemnation or other
expenditures, (b) constituting the permitted reinvestment of cash proceeds from
Asset Sales in accordance with the terms hereof, (c) constituting the
consideration paid (and transaction expenses incurred) in connection with a
Permitted Acquisition, (d) constituting the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment to the extent
of the credit granted by the seller of the equipment being traded at such time
or (e) to the extent a Credit Party has received reimbursement in cash from a
Person that is not an Affiliate of a Credit Party in respect of leasehold
improvements made by such Credit Party.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“CDOR Rate” means, for the relevant Interest Period, the greater of
(i) 1.00% per annum and (ii) the Canadian deposit offered rate which, in turn
means on any day the sum of (a) the annual rate of interest determined with
reference to the arithmetic average of the discount rate quotations of all
institutions listed in respect of the relevant Interest Period for Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” as defined in the 2006 International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time, as of
10:00 a.m. Toronto local time on such day and, if such day is not a Business
Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. Toronto local time to reflect any error in
the posted rate of interest or in the posted average annual rate of interest)
plus (b) 0.10% per annum; provided that if such rates are not available on the
Reuters Screen CDOR Page on any particular day, then the Canadian deposit
offered rate component of such rate on that day shall be calculated as the cost
of funds quoted by the Administrative Agent to raise Canadian dollars for the
applicable Interest Period as of 10:00 a.m. Toronto local time on such day for
commercial

 

8



--------------------------------------------------------------------------------

loans or other extensions of credit to businesses of comparable credit risk; or
if such day is not a Business Day, then as quoted by the Administrative Agent on
the immediately preceding Business Day.

“CFC Subsidiary” shall mean any Foreign Subsidiary that constitutes a controlled
foreign corporation within the meaning of Section 957 of the Code to the extent
the providing by such Foreign Subsidiary of a Guarantee of the Obligations of
the US Borrower could reasonably be expected to result in adverse tax
consequences to Holdings or any of its Subsidiaries.

“CFC Subsidiary Holding Company” shall mean any Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia engaged in no material business activities other than
the holding of Equity Interests and other investments in one or more CFC
Subsidiaries.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof), shall own, directly or indirectly, beneficially or of
record, shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of Holdings, (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the board of directors of Holdings
(together with any new directors whose election by the board of directors of
Holdings or whose nomination for election by the stockholders of Holdings was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office; (c) other than pursuant to a transaction permitted under Section 6.05,
cessation of ownership (directly or indirectly) by Holdings of 100% of the
outstanding voting Equity Interests of the other Loan Parties on a fully diluted
basis; or (d) the occurrence of any “Fundamental Change” as defined in the 2029
Convertible Debentures Indenture.

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, rule, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

“Charges” shall have the meaning assigned to such term in Section 2.06(g).

 

9



--------------------------------------------------------------------------------

“Class”, when used in reference to any Term Loan or Borrowing, refers to whether
such Term Loan, or the Term Loans comprising such Borrowing, are Tranche B-1
Loans, Tranche B-2 Loans or Other Term Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Term Loan Commitment or
Incremental Term Loan Commitment.

“Closing Date” shall mean December 12, 2012.

“Co-Documentation Agents” shall mean, collectively, UBS Securities LLC and
Goldman Sachs Lending Partners LLC.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties; provided that, for the
avoidance of doubt, with respect to any US Obligation, Collateral shall not
include (a) the assets of any CFC Subsidiary or (b) more than 65% of the issued
and outstanding Equity Interests of any CFC Subsidiary or CFC Subsidiary Holding
Company entitled to vote (within the meaning of United States Treasury
Regulations Section 1.956-2(c)(2)).

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Collateral Agreements” shall mean the US Collateral Agreement, the Canadian
Collateral Agreement and the Canadian Cross-Border Collateral Agreement.

“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment and Incremental Term Loan Commitment.

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Company” shall mean EECOL Electric Corporation, a corporation formed under the
laws of Alberta.

“Company Related Loan Parties” shall mean the Company and those direct and
indirect subsidiaries of the Company identified on Schedule 1.01(a).

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Holdings dated November 8, 2012.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income of
Holdings for such period plus (a) without duplication and to the extent deducted
in determining such Consolidated Net Income, the sum of (i) Consolidated
Interest Expense for such period, (ii) consolidated income tax expense for such
period, including taxes based on profits and capital and including franchise
taxes and taxes in respect of repatriated funds and similar taxes, (iii) all
amounts attributable to depreciation and amortization for such period,
(iv) amortized debt discount during such period, (v) any non-cash losses or
non-cash charges for such period that relate to the write-down or write-off of
inventory to the extent such non-cash charges or non-cash losses do not exceed
US$10,000,000 in the aggregate during such period, (vi) any other

 

10



--------------------------------------------------------------------------------

non-cash losses or non-cash charges for such period (but excluding any
write-down or write-off of receivables and any non-cash charge in respect of an
item that was included in Consolidated Net Income in a prior period),
(vii) restructuring costs, facilities relocation costs and acquisition
integration costs and fees, including cash severance payments made in connection
with acquisitions permitted hereunder, in an amount not to exceed 7.5% of
Consolidated EBITDA (prior to giving effect to this clause (vii)) for such
period, (viii) any expenses or charges related to any Permitted Investment,
offering of Equity Interests, or any acquisition, disposition, recapitalization
or incurrence of Indebtedness permitted hereunder (including a refinancing
thereof), whether or not successful, and any amendment or modification to the
terms of any such transactions, including such fees, expenses or charges related
to the Transactions, (ix) the amount of any earn out payments or deferred
purchase price in conjunction with acquisitions, (x) any costs or expenses
incurred by the Borrowers or a Restricted Subsidiary pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or stockholders agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of the US Borrower or net cash proceeds of issuance of Qualified
Capital Stock of Holdings, and (xi) any losses attributable to the sale, lease,
transfer or other disposition of assets out of the ordinary course of business
and minus (b) without duplication and to the extent included in Consolidated Net
Income during such period, (i) all cash payments made during such period on
account of reserves, restructuring charges and other non-cash charges added to
Consolidated Net Income pursuant to clause (a)(v) or (vi) above in a previous
period, (ii) income tax credits and refunds, (iii) interest income, (iv) any
non-cash gains and non-cash items of income for such period that relate to any
write-up of inventory to the extent such non-cash gains and non-cash income does
not exceed US$10,000,000 in the aggregate during such period, (v) any other
non-cash gains and non-cash items of income for such period, all calculated for
Holdings on a consolidated basis in accordance with GAAP, and (vi) any gains
attributable to the sale, lease, transfer or other disposition of assets out of
the ordinary course of business; provided that, for purposes of calculating the
Leverage Ratios for all purposes hereunder, (A) the Consolidated EBITDA of any
Acquired Entity acquired by a Borrower or any Restricted Subsidiary pursuant to
a Permitted Acquisition during such period shall be included on a pro forma
basis for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred as
of the first day of such period and taking into account such adjustments as are
consistent with the standards set forth in Rule 11-02(b)(6) of Regulation S-X)
and (B) the Consolidated EBITDA of any Person or line of business sold or
otherwise disposed of by a Borrower or any Restricted Subsidiary during such
period shall be excluded for such period (assuming the consummation of such sale
or other disposition and the repayment of any Indebtedness in connection
therewith occurred as of the first day of such period; provided, further, in
each case, that such pro forma adjustments are reasonably acceptable to the
Administrative Agent in its reasonable discretion. For purposes of determining
the Leverage Ratios as of or for the periods ended on December 31,
2011, March 31, 2012, June 30, 2012 and September 30, 2012, Consolidated EBITDA
will be deemed to be equal to (i) for the fiscal quarter ended December 31,
2011, US$137,958,000, (ii) for the fiscal quarter ended March 31, 2012,
US$129,289,000, (iii) for the fiscal quarter ended June 30, 2012, US$142,826,000
and (iv) for the fiscal quarter ended September 30, 2012, US$145,016,000.

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (whether cash or non-cash interest expense and including
imputed interest expense in

 

11



--------------------------------------------------------------------------------

respect of Capital Lease Obligations and Synthetic Lease Obligations) of
Holdings for such period, determined on a consolidated basis in accordance with
GAAP, plus (b) any interest accrued during such period in respect of
Indebtedness of Holdings that is required to be capitalized rather than included
in consolidated interest expense for such period in accordance with GAAP. For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by a Credit Party with respect to
interest rate Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Holdings for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded (a) the income of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to such Restricted
Subsidiary, (b) the income or loss of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with a Loan
Party or any Restricted Subsidiary or the date that such Person’s assets are
acquired by a Loan Party or any Restricted Subsidiary, and (c) the income of any
Person in which any other Person (other than a Loan Party or a Wholly Owned
Subsidiary or any director holding qualifying shares in accordance with
applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to a Loan Party or a Wholly Owned
Subsidiary by such Person during such period.

“Constituent Canadian Loan Party” shall have the meaning assigned to such term
in Section 6.05(a).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Parties” shall mean, collectively, Holdings, the US Borrower and the
Restricted Subsidiaries (including, for avoidance of doubt, the Canadian
Borrower), and “Credit Party” shall mean any such Person, individually, as the
context may require.

“Current Assets” shall mean, with respect to Holdings at any time, determined on
a consolidated basis in accordance with GAAP, the consolidated current assets
(other than cash and Permitted Investments) of Holdings.

“Current Liabilities” shall mean, with respect to Holdings at any time,
determined on a consolidated basis in accordance with GAAP, the consolidated
current liabilities of Holdings at such time, but excluding, without
duplication, (i) the current portion of any long-term Indebtedness,
(ii) outstanding loans under the ABL Credit Facility and Receivables Facility,
(iii) the current portion of interest payable and (iv) the current portion of
current and deferred income taxes.

 

12



--------------------------------------------------------------------------------

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Designated Obligations” shall have the meaning assigned to such term in Section
7.03(a).

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder), or upon the happening of any event,
(a) matures (excluding any maturity as the result of an optional redemption by
the issuer thereof) or is mandatorily redeemable (other than redeemable only for
Equity Interest of such Person which is not itself Disqualified Stock), pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case at any time on or prior to the date that is 91 days after the later of
the Term Loan Maturity Date or the Incremental Term Loan Maturity Date in effect
at the time such Equity Interest is issued, or (b) is convertible into or
exchangeable unless at the sole option of the issuer thereof for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case on or prior to the date that is 91 days after the later of the Term Loan
Maturity Date or the Incremental Term Loan Maturity Date in effect at the time
such Equity Interest is issued; provided, however, that any Equity Interests
that would not constitute Disqualified Stock but for provisions thereof giving
holders thereof the right to require such Person to purchase or redeem such
Equity Interest upon the occurrence of an “asset sale”, “casualty event”,
“fundamental change” or “change of control” occurring prior to the Term Loan
Maturity Date or Incremental Term Loan Maturity Date shall not constitute
Disqualified Stock if any such requirement only becomes operative after
compliance with the terms applicable under this Agreement, including the
prepayment of Term Loans pursuant hereto. Notwithstanding the foregoing, and for
the avoidance of doubt, the 2029 Convertible Debentures shall not constitute
Disqualified Stock.

“Dollars” or “US$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia other than (a) any CFC Subsidiary Holding Company and
(b) any Subsidiary that is incorporated or organized under the laws of the
United States of America, any State thereof or the District of Columbia that is
a Subsidiary of a CFC Subsidiary.

“Eligible Assignee” shall mean any Person (other than a natural Person) that is
(i) a Lender, (ii) an Affiliate of a Lender, (iii) a Related Fund of a Lender or
(iv) any other Person (other than a natural person) approved by the
Administrative Agent; provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include any Loan Party or any Affiliate thereof.

“Engagement Letter” shall mean the Engagement Letter dated November 6, 2012
among Holdings, the Administrative Agent, Barclays Bank PLC, UBS Securities LLC
and Goldman Sachs Lending Partners LLC.

 

13



--------------------------------------------------------------------------------

“Environmental Claim” shall mean any claim, action, cause of action, suit,
proceeding, investigation, order, demand or notice (written or oral) by any
Person alleging any liability, contingent or otherwise (including liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
directly or indirectly resulting from or based upon (a) any violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) any exposure to any
Hazardous Materials, (d) the presence, release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Laws” shall mean all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“Equivalent Amount” shall mean, on any date of determination, with respect to
obligations or valuations denominated in Canadian Dollars, the amount of Dollars
which would result from the conversion of the relevant amount of Canadian
Dollars into Dollars at the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (or if such source is not
available, such other source as determined by the Administrative Agent to be a
replacement for the purpose of displaying such exchange rates) on such date or,
if such date is not a Business Day, on the Business Day immediately preceding
such date of determination, or at such other rate as may have been agreed in
writing between the Borrowers and the Administrative Agent.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with either Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period referred to in
Section 4043(a) of ERISA has been waived), (b) the failure by any Plan to meet
the minimum funding standard of Section 412 of the Code applicable to such Plan
(whether or not waived in accordance with Section 412(c) of the Code) or the
failure of either of the Borrowers or any of their ERISA Affiliates to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan unless the failure is cured within 30

 

14



--------------------------------------------------------------------------------

days, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) the incurrence by either of the Borrowers or any of
their ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, including but not limited to the imposition of any
Lien in favor of the PBGC or any Plan, or the withdrawal or partial withdrawal
of either of the Borrowers or any of their ERISA Affiliates from any Plan or
Multiemployer Plan, (e) the receipt by either of the Borrowers or any of their
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan under Section 4042 of ERISA, (f) the receipt by either of
the Borrowers or any of their ERISA Affiliates of any notice, or the receipt by
any Multiemployer Plan from either of the Borrowers or any of their ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, “insolvent”
(within the meaning of Section 4245 of ERISA) or in “reorganization” (within the
meaning of Section 4241 of (ERISA), (g) the imposition of liability on either of
the Borrowers or any of their ERISA Affiliates pursuant to Sections 4062(e) or
4069 of ERISA or by reason of the application of Section 4212(c) of ERISA, or
(h) the occurrence of any comparable event with respect to a Foreign Pension
Plan.

“Eurodollar”, when used in reference to any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of Holdings, an amount equal
to the excess of:

(a) the sum, without duplication, of: (i) Consolidated Net Income for such
period, (ii) income tax expense for such period to the extent deducted in
arriving at such Consolidated New Incomes, (iii) an amount equal to the amount
of all non-cash charges during such period, including amounts attributable to
depreciation, amortization and amortized debt discount, to the extent deducted
in arriving at such Consolidated Net Income, (iv) an amount equal to the
aggregate net non-cash loss on the sale, lease, transfer or other disposition of
assets by any Credit Party during such period (other than in the ordinary course
of business) to the extent deducted in arriving at such Consolidated Net Income,
and (v) reductions to noncash working capital of the Credit Parties for such
fiscal year (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year) (provided that,
for purposes of determining changes in such noncash working capital during such
fiscal year, (A) acquisitions occurring during such fiscal year shall be deemed
to have occurred on the first day of such fiscal year and (B) any reduction to
noncash working capital for such fiscal year shall, for purposes of determining
Excess Cash Flow for such fiscal year, be offset (but not beyond the amount of
such reduction) by the excess, if any, of the aggregate amount of all repayments
of borrowings under the ABL Credit Facility and the Receivables Facility (or any
other facility permitted under Section 6.01(n) or (p)) during such fiscal year,
other than repayments subtracted in determining such Excess Cash Flow pursuant
to clause (b)(iii) below, over the aggregate amount of all borrowings under the
ABL Credit Facility and the Receivables Facility (or any other facility
permitted under Section 6.01(n) or (p)) during such fiscal year),

 

15



--------------------------------------------------------------------------------

over

(b) the sum, without duplication, of: (i) an amount equal to the amount of all
non-cash gains or credits included in arriving at such Consolidated Net Income,
(ii) the amount of Capital Expenditures made in cash during such period,
(iii) permanent repayments of Indebtedness (other than mandatory prepayments of
Term Loans under Section 2.13 and voluntary prepayments of Term Loans that
reduce the mandatory prepayment under Section 2.13) made during such period, but
only to the extent that the Indebtedness so prepaid by its terms cannot be
reborrowed or redrawn and such prepayments do not occur in connection with a
refinancing of all or any portion of such Indebtedness with new Indebtedness,
(iv) an amount equal to the aggregate net non-cash gain on the sale, lease,
transfer or other disposition of assets by a Credit Party during such period
(other than in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income, (v) cash payments by a Credit Party
during such period in respect of long-term liabilities (other than Indebtedness)
not expensed or otherwise deducted in determining Consolidated Net Income during
such period, (vi) the amount expended in cash during such period with respect to
Permitted Acquisitions and Investments permitted under Section 6.04(i) (other
than Investments permitted as a result of clause (b) of the definition of
Available Amount), (vii) payments made in cash during such period by a
Restricted Subsidiary that is not a Wholly Owned Subsidiary of the US Borrower
to holders of minority Equity Interests in such Restricted Subsidiary that are
not Affiliates of such Restricted Subsidiary, including pursuant to dividends
declared or paid on Equity Interests held by such holders, to the extent
permitted hereunder, (viii) the aggregate amount of expenditures actually made
by the Credit Parties in cash during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
or otherwise deducted in determining Consolidated Net Income during such period,
(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Credit Parties during such period that are required
to be made in connection with any prepayment of Indebtedness, (x) the amount of
cash taxes paid in such period, (xi) earnout payments and deferred purchase
price payments made in cash during such fiscal year, and (xii) additions to
noncash working capital for such fiscal year (i.e., the increase, if any, in
Current Assets minus Current Liabilities from the beginning to the end of such
fiscal year) (provided that, for purposes of determining changes in such noncash
working capital during such fiscal year, acquisitions occurring during such
fiscal year shall be deemed to have occurred on the first day of such fiscal
year); provided that no amount paid or expended under this clause (b) shall be
deducted in determining Excess Cash Flow to the extent financed with the
proceeds of Indebtedness of a Credit Party or of the issuance or sale of equity
interests of Holdings or proceeds of casualty or condemnation or other proceeds
that would not be included in Consolidated Net Income.

“Excluded Subsidiary” shall mean any Subsidiary that (a) is a bankruptcy remote
special purpose vehicle consented to by the Administrative Agent (including
Receivables SPV but excluding the Real Estate Subsidiaries at any time after
March 1, 2013), (b) any Foreign Subsidiary that is not a party to a Security
Agreement, (c) any Foreign Subsidiary that is not organized under the laws of
Canada or a province thereof or a parent of such Foreign Subsidiary that is
organized under the laws of the Netherlands, or (d) is identified in writing to
the Administrative Agent and (i) the assets of which do not exceed 5.0% of the
consolidated assets of Holdings and the revenues of which do not exceed 5.0% of
the consolidated revenues of Holdings, and (ii) the aggregate assets of which,
when taken together with all other Excluded

 

16



--------------------------------------------------------------------------------

Subsidiaries under this clause (d), do not exceed 15.0% of the consolidated
assets of Holdings and the aggregate revenues of which, when taken together with
all other Excluded Subsidiaries under this clause (d), do not exceed 15.0% of
the consolidated revenues of Holdings, in each case as of the last day of the
most recently completed period of four consecutive fiscal quarters ending prior
to the date of such determination for which the financial statements and
certificates required by Section 5.04(a) or 5.04(b), as the case may be, and
Section 5.04(c) have been delivered.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers or any other Loan Party hereunder or under any other
Loan Document, (a) income or franchise Taxes imposed on (or measured by) its net
income by the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located (other than on account of the
execution, delivery, performance, filing, recording and enforcement of, and the
other activities contemplated in this Agreement and the other Loan Documents),
(b) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction described in clause (a) above,
(c) any Tax imposed by FATCA, (d) in the case of a Lender (other than an
assignee pursuant to a request by the Borrowers under Section 2.21(a)), any
withholding Tax that is imposed on amounts payable to such Lender (or which
would have been imposed had such amount been paid) at the time such Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding Tax
pursuant to Section 2.20(a), and (e) any withholding Tax that is solely
attributable to such recipient’s failure to comply with Section 2.20(e).

“Existing Holdcos” shall have the meaning assigned to such term in the
definition of “Acquisition”.

“Existing Parent” shall have the meaning assigned to such term in the definition
of “Acquisition”.

“Existing Senior Notes” shall mean the US Borrower’s 7.50% Senior Subordinated
Notes Due 2017 issued pursuant to that certain Indenture dated as of
September 27, 2005 between the US Borrower and the Senior Notes Trustee.

“Facility” shall mean the term loan facility provided for by this Agreement.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System

 

17



--------------------------------------------------------------------------------

arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fees” shall mean the Upfront Fees and the Administrative Agent Fees.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person and, in the case of the Canadian Borrower, any officer thereof that
performs for the Canadian Borrower the responsibilities commonly associated with
a chief financial officer, principal accounting officer, treasurer, assistant
treasurer or controller.

“Foreign Pension Plan” shall mean any defined benefit employee benefit plan
(other than a Canadian Pension Plan) that is not subject to U.S. law and is
maintained by Holdings, a Borrower or any Subsidiary that under applicable law
is required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority,
which employee benefit plan is subject to the laws of any jurisdiction outside
the United States.

“Foreign Prepayment Proceeds Receipt” shall have the meaning assigned to such
term in Section 2.13(i).

“Foreign Subsidiary” shall mean any Restricted Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the financial statements delivered pursuant to
Section 4.02(n).

“Governmental Authority” shall mean any applicable federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

18



--------------------------------------------------------------------------------

“Guarantee Agreement” shall mean the Guarantee Agreement, substantially in the
form of Exhibit D-4 dated as of the date hereof and as amended, modified or
supplemented from time to time, among Holdings, the US Borrower, the Canadian
Borrower, the US Subsidiary Guarantors, the Canadian Subsidiary Guarantors, the
Canadian Cross-Border Guarantors, the Netherlands Subsidiary Guarantors and the
Administrative Agent.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants or
contaminants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of ISDA Master Agreement, including any
such obligations or liabilities under any ISDA Master Agreement.

“Holdings” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) an aggregate principal amount not to exceed US$300,000,000, over (b) the
aggregate amount of all Incremental Term Loan Commitments established prior to
such time pursuant to Section 2.24. For purposes of determining the aggregate
amount of Incremental Term Loan Commitments established pursuant to
Section 2.24, the principal amount of each Incremental Term Loan shall be equal
to the Dollar amount (in the case of Incremental Loans denominated in Dollars)
or the Equivalent Amount (in the case of Incremental Loans denominated in
Canadian Dollars) of such Incremental Term Loan Commitment determined as of the
date of the applicable Incremental Term Loan Assumption Agreement.

 

19



--------------------------------------------------------------------------------

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrowers, the Administrative Agent and one or more Incremental Term
Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrowers.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to a
Borrower pursuant to Section 2.01(b). Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.24 and
provided for in the relevant Incremental Term Loan Assumption Agreement, Other
Term Loans.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (f) all obligations of others
secured by (or for which the holder of such obligations has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all Synthetic Lease
Obligations of such Person, (j) net obligations of such Person under any Hedging
Agreements, valued at the Agreement Value thereof, (k) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests of such Person or any other Person or any
warrants, rights or options to acquire such equity interests, valued, in the
case of redeemable preferred interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (l) all
obligations of such Person as an account party in respect of letters of credit
and (m) all obligations of such Person in respect of bankers’ acceptances;
provided that, for the avoidance of doubt, all obligations in respect of the
Receivables Facility or any replacement thereof, shall be Indebtedness
hereunder. The Indebtedness of any Person shall include the Indebtedness of any
partnership in which such Person is a general partner. Notwithstanding the
foregoing, Indebtedness shall not include (i) operating leases as defined under
GAAP as of the Closing Date to the extent that such leases are deemed to be
Indebtedness solely as a result of any change in the requirements under GAAP
after the Closing Date and (ii) Indebtedness related to the Existing Senior
Notes to the extent such Indebtedness has been discharged or defeased pursuant
to a Permitted Debt Defeasance but only for a period of up to forty-five
(45) days after the Closing Date.

 

20



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party hereunder or under any other Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 9.16.

“Intercompany Step Transactions” shall mean the series of intercompany loans
(including the New Canada LP I $150,000,000 Intercompany Loan and the other
loans evidenced by the Transaction Related Intercompany Notes), capital
contributions, property transfers, amalgamations and other transactions
scheduled to occur during the period commencing on or before the Closing Date
and ending on or about December 18, 2012, all in accordance with and as more
fully described in the Step Plan.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the Closing Date by and among the ABL Agent, the Administrative Agent and
the Collateral Agent, as the same may be amended, restated, modified,
supplemented or replaced from time to time in accordance with the terms thereof.

“Interest Payment Date” shall mean (a) with respect to any ABR Term Loan or
Canadian Prime Rate Term Loan, the last Business Day of each March, June,
September and December, and (b) with respect to any Eurodollar Term Loan or CDOR
Rate Term Loan, the last day of the Interest Period applicable to the Borrowing
of which such Term Loan is a part and, in the case of a Eurodollar Borrowing or
CDOR Rate Borrowing with an Interest Period of more than three months’ duration,
each day that would have been an Interest Payment Date had successive periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing or CDOR
Rate Borrowing, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3, 6 or,
if available to all applicable Lenders, 12 months thereafter, as the applicable
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Term Loan shall extend beyond
the maturity date of such Term Loan. Interest on each Eurodollar Borrowing or
CDOR Rate Borrowing shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

21



--------------------------------------------------------------------------------

“Intermediate Holding Company” means a Subsidiary which has no Indebtedness
(other than pursuant to the Loan Documents or intercompany Indebtedness to
Holdings or any Restricted Subsidiary of Holdings not prohibited by
Section 6.01) and holds no material assets other than Equity Interests in
another Subsidiary.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IRS” shall mean the United States Internal Revenue Service.

“Joint Lead Arrangers” shall mean, collectively, Credit Suisse Securities (USA)
LLC, Barclays Bank PLC, UBS Securities LLC and Goldman Sachs Lending Partners
LLC (it being understood that “Joint Lead Arrangers” shall include Credit Suisse
Securities (USA) LLC, Barclays Bank PLC, UBS Securities LLC and Goldman Sachs
Lending Partners LLC in their respective capacities as joint bookrunners with
respect to the primary syndication of the Facility).

“judgment currency” shall have the meaning assigned to such term in
Section 9.20.

“Lender Parties” shall mean the Administrative Agent, each Lender, each SPV and
each other recipient of a payment from the Borrowers or the Guarantors under the
Loan Documents.

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance.

“Leverage Ratios” shall mean the Total Leverage Ratio and the Secured Leverage
Ratio.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
hypothec, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

22



--------------------------------------------------------------------------------

“Loan Document Obligations” shall mean (a) the due and punctual payment of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Term Loans, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, and (ii) all other monetary
obligations of the Borrowers to any of the Secured Parties under this Agreement
and each of the other Loan Documents, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual performance
of all other obligations of the Borrowers under or pursuant to this Agreement
and each of the other Loan Documents, and (c) the due and punctual payment and
performance of all the obligations of each other Loan Party under or pursuant to
this Agreement and each of the other Loan Documents.

“Loan Documents” shall mean this Agreement, the Security Documents, the
Intercreditor Agreement, each Incremental Term Loan Assumption Agreement, the
promissory notes, if any, executed and delivered pursuant to Section 2.04(e) and
any other document executed in connection with the foregoing.

“Loan Parties” shall mean, collectively, the US Loan Parties and the Canadian
Loan Parties, including, on and after the Acquisition Joinder Date, the Company
Related Loan Parties.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or financial condition, of Holdings and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform any of their obligations under the Loan Documents to which
they are a party, (c) the Collateral, the Collateral Agent’s Liens on the
Collateral or the priority of such Liens (this clause (c) to be taken as a
whole), or (d) the rights of or remedies available to the Administrative Agent
or the Lenders under any of the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Term Loans), or
obligations in respect of one or more Hedging Agreements, of any Credit Party in
an aggregate principal amount exceeding US$35,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
a Credit Party in respect of any Hedging Agreement at any time shall be the
Agreement Value of such Hedging Agreement at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 2.06(g).

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.01(d), and shall include each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Sections 5.12 and 5.13; provided that, for the avoidance of
doubt, with respect to any US Obligation, Mortgaged Properties shall not include
such owned real properties and leasehold and subleasehold interests, or any
other parcel of real property and improvements thereto, of any CFC Subsidiary.

 

23



--------------------------------------------------------------------------------

“Mortgages” shall mean the mortgages, deeds of trust, modifications, hypothecs
and other security documents delivered pursuant to clause (i) of Section 4.02(j)
or pursuant to Sections 5.12 or 5.13, each substantially in the form of
Exhibit E.

“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
fees, costs and expenses (including reasonable broker’s fees or commissions,
legal fees, transfer and similar taxes and the US Borrower’s good faith estimate
of income taxes paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Asset Sale (provided that, to the extent and at the time any such amounts
are released from such reserve and not applied to any such liability, such
amounts shall constitute Net Cash Proceeds) and (iii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness for
borrowed money which is secured by the asset sold in such Asset Sale and which
is required to be repaid with such proceeds or is paid in order to obtain any
necessary consent to such Asset Sale or by applicable law, is required to be
repaid out of the proceeds from such Asset Sale (other than any such
Indebtedness assumed by the purchaser of such asset); provided, however, that,
if (x) the US Borrower shall deliver a certificate of a Financial Officer to the
Administrative Agent at the time of receipt thereof setting forth the US
Borrower’s intent to reinvest such proceeds in productive assets of a kind then
used or usable in the business of the US Borrower and its Restricted
Subsidiaries within 365 days of receipt of such proceeds and (y) no Default or
Event of Default shall have occurred and shall be continuing at the time of such
certificate or at the proposed time of the application of such proceeds, such
proceeds shall not constitute Net Cash Proceeds except to the extent not so used
at the end of such 365-day period, at which time such proceeds shall be deemed
to be Net Cash Proceeds, (b) with respect to any issuance or incurrence of
Indebtedness, the cash proceeds thereof, net of all taxes and customary fees,
commissions, costs and other expenses incurred in connection therewith and
(c) with respect to any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property or asset, the cash proceeds received from such casualty, damage or
condemnation event, net of fees and expenses and the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by such property and which is required to be repaid with
such proceeds.

“Netherlands Subsidiary Guarantors” means, individually or collectively as the
context may require, (a) WDINESCO III B.V., WDINESCO III C.V., WDINESCO II C.V.
and WDINESCO C.V. and (b) any Person organized under the laws of the Netherlands
that hereafter becomes a party to the applicable Security Documents after the
Closing Date pursuant to a joinder agreement and is required to guarantee the
payment of the Canadian Obligations pursuant to Section 5.12 and (c) the
successors and assigns of the Persons described in clauses (a) and (b) of this
definition.

 

24



--------------------------------------------------------------------------------

“New Canada LP I” shall mean WESCO Canada I, LP, a limited partnership organized
under the laws of Alberta.

“New Canada LP I $150,000,000 Intercompany Loan” shall mean that certain
Intercompany Loan by WDC Holding Inc. to New Canada LP I in the original
principal amount of $150,000,000 evidenced by the New Canada LP I Intercompany
Note.

“New Canada LP I $150,000,000 Intercompany Note” shall mean that certain
Subordinated Promissory Note from New Canada LP I to WDC Holding Inc. dated as
of December 12, 2012 in the original principal amount of US$150,000,000.

“New Canada LP II” shall mean WESCO Canada II, LP, a limited partnership
organized under the laws of Alberta.

“Obligations” shall mean, individually and collectively, as the context may
require, the US Obligations and the Canadian Obligations.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term Loan OID” shall have the meaning assigned to such term in
Section 2.24(b).

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Parallel Debt” shall have the meaning assigned to such term in the Guarantee
Agreement.

“parent” shall have the meaning assigned to such term in the definition of
“subsidiary.”

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Event” means (a) the whole or partial withdrawal of a Canadian Loan
Party from a Canadian Pension Plan during a plan year; or (b) the filing of a
notice of intent to terminate in whole or in part a Canadian Pension Plan or the
treatment of a Canadian Pension Plan amendment as a termination or partial
termination; or (c) the institution of proceedings by any Governmental Authority
to terminate in whole or in part or have a trustee appointed to administer a
Canadian Pension Plan; or (d) any other event or condition which might
reasonably constitute grounds for the termination of, winding up or partial
termination or winding up or the appointment of trustee to administer, any
Canadian Pension Plan.

 

25



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Collateral Agreements.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(g).

“Permitted Debt Defeasance” shall mean, with respect to the Existing Senior
Notes, that the Indebtedness relating thereto (i) has been called for redemption
and for which funds sufficient to redeem such Indebtedness and pay interest
thereon to the applicable redemption date have been irrevocably deposited with
the Senior Notes Trustee on or before the Closing Date pursuant to
Section 8.01(a) of the indenture pursuant to which the Existing Senior Notes
were issued or (ii) has otherwise been discharged or defeased to the reasonable
satisfaction of the Administrative Agent.

“Permitted Defeased Debt” shall mean, with respect to the Existing Senior Notes,
the Indebtedness relating thereto after the Permitted Debt Defeasance.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or Canada (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of such government), in each case maturing within one year from the
date of issuance thereof;

(b) investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or Canada or any
State thereof that has a combined capital and surplus and undivided profits of
not less than US$500,000,000 and that either (i) issues (or the parent of which
issues) commercial paper rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or “A-1” (or the then equivalent grade) by S&P or (ii) has (or the
parent of which has) a long term senior unsecured debt rating of at least “A2”
(or the then equivalent grade) by Moody’s or “A” (or the then equivalent grade)
by S&P;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, which (i) are rated AAA by S&P and
Aaa by Moody’s and (ii) have portfolio assets of at least US$500,000,000; and

 

26



--------------------------------------------------------------------------------

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, unlimited liability
company, partnership, Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (as defined in Section 3(2)
of ERISA), other than a Multiemployer Plan, that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA and in
respect of which either of the Borrowers or any ERISA Affiliate is (or, if such
Plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Post-Closing Amalgamation Transaction” shall mean the various amalgamations
occurring on or after the Acquisition in accordance with and as contemplated by
the Step Plan, whereby (i) on or about December 18, 2012 the Existing Holdcos,
Existing Parent and EESA Holdings Ltd., in one or more transactions, shall
amalgamate into one Canadian operating company such that, after giving effect to
such transactions, such entities shall continue under the laws of Alberta as
“EECOL Holdings, Ltd.”, which corporation shall be a direct, wholly-owned
Subsidiary of Canadian Borrower, and (ii) in a series of transactions occurring
on or prior to December 31, 2013, EECOL Holdings, Ltd. (the corporation
resulting from the amalgamations contemplated in clause (i)) shall amalgamate
with Canadian Borrower and Canadian Borrower shall then amalgamate with EECOL
Electric Corp. such that, after giving effect to such transactions, such
entities shall continue under the laws of Alberta as a single corporation
governed by the constituent documents of Canadian Borrower under either the name
“WDCC Enterprises Inc.” or “EECOL Electric Corp.”, and shall be a direct,
wholly-owned Subsidiary of WDINESCO III B.V. (it being understood that WDINESCO
III B.V. shall be a direct, wholly-owned Subsidiary of New Canada LP I). Any
single amalgamation between any Canadian Loan Party and any other Canadian Loan
Party contemplated by the Step Plan may be referred to herein as a “Post-Closing
Amalgamation Transaction.”

“primary obligor” shall have the meaning assigned to such term in the definition
of “Guarantee.”

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Purchase Agreement” shall mean that certain Share Purchase Agreement dated
October 15, 2012 among the Canadian Borrower, the Company, the shareholders of
(x) the Company, (y) the Existing Parent and (z) the Existing Holdcos party
thereto and the other parties party thereto.

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

“Real Estate Loan Agreements” means, collectively, (a) the Loan Agreement dated
as of December 13, 2002 originally between WESCO Real Estate IV, LLC as borrower
and Bear

 

27



--------------------------------------------------------------------------------

Stearns Commercial Mortgage, Inc. as lender, (b) the Loan Agreement dated as of
February 14, 2003 originally between WESCO Real Estate I, LLC, as borrower and
Bear Stearns Commercial Mortgage, Inc., as lender, (c) the Loan Agreement dated
as of February 24, 2003 originally between WESCO Real Estate II, LLC, as
borrower and Bear Stearns Commercial Mortgage, Inc., as lender, and (d) the Loan
Agreement dated as of January 30, 2003 originally between WESCO Real Estate III,
LLC, as borrower and Bear Stearns Commercial Mortgage, Inc., as lender, in each
case, as amended, restated, modified, waived or supplemented from time to time.

“Real Estate Subsidiaries” means WESCO Real Estate I, LLC, WESCO Real Estate II,
LLC, WESCO Real Estate III, LLC, and WESCO Real Estate IV, LLC, each of which is
a Delaware limited liability company.

“Receivables Facility” shall mean that certain accounts receivable
securitization facility, through which certain US Loan Parties sell, on a
continuous basis, an undivided interest in certain accounts receivable to
Receivables SPV, which, in turn, sells, without recourse, a senior undivided
interest in such receivables to third-party conduits and financial institutions
for cash, pursuant to and in accordance with the Receivables Securitization
Documents.

“Receivables Securitization Documents” shall mean (i) that certain Third Amended
and Restated Receivables Purchase Agreement, dated as of April 13, 2009 (as
amended through and in effect on the Closing Date), by and among Receivables
SPV, US Borrower, the Purchasers and Purchaser Agents party thereto (as defined
therein) and PNC Bank, National Association, as Administrator thereunder,
(ii) that certain Purchase and Sale Agreement dated as of June 30, 1999, among
Receivables SPV and WESCO Distribution, Inc., and (iii) all other documents,
agreements and instruments executed or delivered in connection therewith, in
each case, as amended, restated, supplemented or otherwise modified or replaced
from time to time in accordance with the terms hereof.

“Receivables SPV” shall mean WESCO Receivables Corp., a Delaware corporation and
indirect wholly owned Subsidiary of US Borrower.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation S-X” shall mean Regulation S-X under the Securities Act of 1933, as
amended, together with the interpretations of the Securities and Exchange
Commission thereunder.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reinvestment Election” shall have the meaning assigned to such term in
Section 2.13(b).

 

28



--------------------------------------------------------------------------------

“Reinvestment Net Cash Proceeds” shall have the meaning assigned to such term in
Section 2.13(b).

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Repayment Date” shall have the meaning given such term in Section 2.11(a).

“Repricing Event” shall mean the repayment, prepayment or refinancing of all or
any portion of the loans under the Facility substantially concurrently with the
incurrence by Holdings, either Borrower or any of their respective Restricted
Subsidiaries of any new Indebtedness for borrowed money having a lower
“effective” yield than such loans under the Facility, or any amendment to the
Facility that has the effect of reducing the “effective” yield (as reasonably
determined by the Administrative Agent in consultation with Holdings, but
excluding any bona fide arrangement, underwriting, structuring or similar fees
not generally shared with the applicable lenders) then applicable to, such loans
under the Facility (including any mandatory assignment in connection therewith
with respect to each Lender that refuses to consent to such amendment).

“Required Lenders” shall mean, at any time, Lenders having Term Loans and Term
Loan Commitments representing more than 50% of the sum of all Term Loans
outstanding and Term Loan Commitments at such time.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of a Loan Party or any
Restricted Subsidiary, the payment, prepayment, redemption, repurchase or
defeasance of which is restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property, other than Qualified Capital Stock of the
Person making such dividend or distribution so long as any such dividend or
distribution that is made by a Subsidiary is issued ratably to such Subsidiary’s
equityholders) with respect to any Equity Interests in any Loan Party or any
Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in a Loan Party or any Restricted Subsidiary (other than
any such payment made with Qualified Capital Stock of the issuer of the Equity
Interests being purchased, redeemed, retired, acquired, cancelled or
terminated).

 

29



--------------------------------------------------------------------------------

“Restricted Subsidiary” shall mean any Subsidiary of a Borrower other than an
Unrestricted Subsidiary and shall include each of the Company Related Loan
Parties as of the Acquisition Joinder Date.

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Secured Debt” shall mean, at any time with respect to a Person, the aggregate
Indebtedness of such Person (excluding Indebtedness of the type described in
clauses (i), (j), (k) and (l) of the definition of such term, except in the case
of such clause (l), to the extent of any unreimbursed drawings thereunder)
secured by a Lien on any of its properties or assets at such time.

“Secured Hedging Agreement” shall mean a Hedging Agreement with a Loan Party
that (i) is in effect on the Closing Date with a counterparty that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender as of the Closing Date or (ii) is entered into after the Closing Date
with any counterparty that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender at the time such Hedging
Agreement is entered into, in each case, for the avoidance of doubt, whether or
not the Administrative Agent, a Lender, or an Affiliate of the Administrative
Agent or Lender ceases to be the Administrative Agent, Lender, or Affiliate of
the Administrative Agent or Lender after the date the Hedging Agreement was
entered into.

“Secured Hedging Obligations” shall mean the due and punctual payment of all
obligations and liabilities (including interest accruing at the then applicable
rate provided in any Secured Hedging Agreement during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) arising under or pursuant to
any Secured Hedging Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for payment or otherwise, in each case
whether on account of scheduled periodic payments, interest, fees, indemnities,
costs, expenses or otherwise (including all fees and disbursements of counsel to
the relevant counterparty to the Secured Hedging Agreement, as applicable, that
are required to be paid by the applicable Loan Party pursuant to the terms of
such Secured Hedging Agreement).

“Secured Leverage Ratio” shall mean, on any date, the ratio of Secured Debt of
the Credit Parties on such date to Consolidated EBITDA for the most recently
completed period of four consecutive fiscal quarters ending prior to such date
for which the financial statements and certificates required by Section 5.04(a)
or 5.04(b), as the case may be, and Section 5.04(c) have been delivered (or such
other date as otherwise specified in this Agreement).

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) each counterparty to any Secured Hedging
Agreement, (e) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (f) the successors and assigns of
each of the foregoing.

“Security Documents” shall mean the Mortgages, the Guarantee Agreement, the
Collateral Agreements and each of the security agreements, mortgages, hypothecs
and other

 

30



--------------------------------------------------------------------------------

instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.12.

“Senior Notes Trustee” shall mean Bank of New York Mellon, as successor to J.P.
Morgan Trust Company, National Association, as Trustee.

“Significant Subsidiary” shall mean, with respect to paragraphs (g) and (h) of
Article VII hereof, on any date of determination, (a) any Restricted Subsidiary
that, together with its Subsidiaries that constitute Restricted Subsidiaries,
would constitute a “significant subsidiary” as set forth in Rule 1-02(w) of
Regulation S-X under the Securities Act, and (b) any Restricted Subsidiary
which, when aggregated with all other Restricted Subsidiaries that are not
otherwise Significant Subsidiaries and as to which any event described in
paragraph (g) or (h) of Article VII hereof has occurred, would collectively
satisfy the criteria for the determination of a Significant Subsidiary under
clause (a) of this definition.

“Solvent” shall mean, (a) with respect to any US Person or group of US Persons,
as the case may be, (i) the fair value of the assets of such Person, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of such Person
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) such Person will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) each such Person will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Closing Date, and
(b) with respect to any Canadian Person, each such Canadian Person (i) is able
to meet its obligations as they generally become due, (ii) is paying its current
obligations in the ordinary course of business as they generally become due, and
(iii) owns aggregate property that is, at fair valuation, sufficient or, if
disposed of at a fairly conducted sale under legal process would be sufficient
to enable payment of all its obligations due and accruing.

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

“Statutory Prior Claims” means claims for unpaid wages, vacation pay, worker’s
compensation, unemployment insurance premiums, pension plan contributions or
unfunded pension liabilities, employee or non-resident withholding tax source
deductions, realty taxes (including utility charges and business taxes which are
collectable like realty taxes), unremitted goods and services taxes, provincial
sales or harmonized sales taxes, customs duties or similar statutory obligations
secured by a Lien on a Loan Party’s assets.

“Statutory Prior Liens” means Liens securing Statutory Prior Claims.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,

 

31



--------------------------------------------------------------------------------

Affiliate or other fronting office making or holding a Term Loan) is subject for
Eurocurrency Liabilities (as defined in Regulation D of the Board). Eurodollar
Term Loans shall be deemed to constitute Eurocurrency Liabilities (as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Step Plan” shall mean that certain “Project Odyssey” step plan dated
December 5, 2012 prepared for Holdings.

“Subordinated Indebtedness” shall mean Indebtedness evidence by the Subordinated
Notes issued pursuant to the Subordinated Notes Documents and any other
Indebtedness of a Loan Party subordinated to the Obligations on terms acceptable
to the Administrative Agent.

“Subordinated Note Documents” shall mean the 2029 Convertible Debentures
Indenture and all other instruments, agreements and other documents evidencing
or governing the Subordinated Notes or providing for any Guarantee or other
right in respect thereof.

“Subordinated Notes” shall mean the 2029 Convertible Debentures and any other
notes, debentures or other instruments evidencing Subordinated Indebtedness.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean any subsidiary of the Borrowers.

“Subsidiary Guarantors” shall mean the US Subsidiary Guarantors, the Canadian
Subsidiary Guarantors, the Canadian Cross-Border Guarantors and the Netherlands
Subsidiary Guarantors, collectively.

“Syndication Agent” shall mean Barclays Bank PLC.

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

32



--------------------------------------------------------------------------------

“Tax Affected Tranche” shall have the meaning assigned to such term in
Section 2.13(i)(ii).

“Tax Neutral Tranche” shall have the meaning assigned to such term in Section
2.13(i)(ii)

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, similar charges or withholdings imposed by any Governmental
Authority.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. Unless the context
shall otherwise require, the term “Term Loan Commitments” shall include the
Incremental Term Loan Commitments.

“Term Loan Maturity Date” shall mean the seventh year anniversary of the Closing
Date.

“Term Loan Repayment Dates” shall mean the Repayment Dates and the Incremental
Term Loan Repayment Dates.

“Term Loans” shall mean the Tranche B-1 Loans and the Tranche B-2 Loans,
collectively. Unless the context shall otherwise require, the term “Term Loans”
shall include any Incremental Term Loans.

“Total Debt” shall mean, at any time, the total Indebtedness of Holdings, the
Borrowers and the Restricted Subsidiaries at such time (excluding Indebtedness
of the type described in clauses (i), (j), (k) and (l) of the definition of such
term, except in the case of such clause (l), to the extent of any unreimbursed
drawings thereunder); provided, that for purposes of this definition, the
Subordinated Notes shall be included in Total Debt at par.

“Total Leverage Ratio” shall mean, on any date, the ratio of Total Debt of the
Credit Parties on such date to Consolidated EBITDA for the most recently
completed period of four consecutive fiscal quarters ending prior to such date
for which the financial statements and certificates required by Section 5.04(a)
or 5.04(b), as the case may be, and Section 5.04(c) have been delivered (or such
other date as otherwise specified in this Agreement).

“Tranche” shall refer to a category of Term Loans comprised of either the
Tranche B-1 Loans or the Tranche B-2 Loans, as the context may require.

“Tranche B-1 Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Tranche B-1 Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its B-1 Loan Commitment,

 

33



--------------------------------------------------------------------------------

as applicable. The aggregate amount of the Lenders’ Tranche B-1 Commitments is
US$700,000,000.

“Tranche B-1 Lender” shall mean a Lender with a Tranche B-1 Commitment or an
outstanding Tranche B-1 Loan.

“Tranche B-1 Loan” shall mean the term loans made by the Lenders to the US
Borrower pursuant to Section 2.01(a)(i).

“Tranche B-2 Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B-2 Loan hereunder on the
Closing Date in the amount set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Tranche B-2 Commitment, as
applicable. The initial aggregate amount of the Lenders’ Tranche B-2 Commitments
is C$150,000,000.

“Tranche B-2 Lender” shall mean a Lender with a Tranche B-2 Commitment or an
outstanding Tranche B-2 Loan.

“Tranche B-2 Loan” shall mean the term loans made by the Lenders to the Canadian
Borrower pursuant to Section 2.01(a)(ii).

“Transaction Related Intercompany Notes” shall mean, collectively, (i) the New
Canada LP I $150,000,000 Intercompany Note, (ii) that certain Promissory Note
issued by the Canadian Borrower to WDC Holding Inc. in the original principal
amount of C$480,000,000, and (iii) that certain Subordinated Promissory Note
issued by the Canadian Borrower to WESCO Canada II, LP in the original principal
amount of C$90,000,000, each dated as of December 13, 2012.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by Holdings and the Canadian Borrower of the Purchase Agreement and
the consummation of the Acquisition and other transactions contemplated thereby,
(b) the amendment and restatement of the ABL Credit Facility providing for
lending commitments thereunder of US$600,000,000, (c) the amendment of the
Receivables Facility providing for increased purchasing limits thereunder of
US$475,000,000, (d) the execution, delivery and performance by the Loan Parties
of the Loan Documents to which they are a party and the making of the Borrowings
hereunder, (e) the discharge or defeasance of the Existing Senior Notes and
(f) the payment of related fees and expenses.

“Type”, when used in respect of any Term Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Term Loan or on the Term Loans
comprising such Borrowing is determined. For purposes hereof, the term “Rate”
shall mean the Adjusted LIBO Rate, the Alternate Base Rate, the CDOR Rate or the
Canadian Prime Rate.

“Unaffected Tranche” shall have the meaning assigned to such term in Section
2.13(i)(i)

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of a Borrower that is
formed or acquired after the Closing Date that is designated as an Unrestricted
Subsidiary in accordance with Section 6.12, (b) any Restricted Subsidiary
designated or re-designated as an Unrestricted

 

34



--------------------------------------------------------------------------------

Subsidiary by a Borrower in a written notice to the Administrative Agent and in
accordance with Section 6.12 and (c) each Subsidiary of an Unrestricted
Subsidiary.

“Upfront Fees” shall have the meaning assigned to such term in Section 2.05(b).

“US Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“US Collateral Agreement” shall mean the Collateral Agreement, substantially in
the form of Exhibit D-1 dated as of the date hereof and as amended, modified or
supplemented from time to time, among Holdings, the US Borrower, the Subsidiary
Guarantors from time to time party thereto and the Collateral Agent.

“US Loan Parties” shall mean Holdings, the US Borrower, the US Subsidiary
Guarantors, collectively and “US Loan Party” shall mean any such Person,
individually; provided that, for purposes of the provisions of Sections 6.01(j),
6.01(k), 6.04(a), 6.05, 6.06(ii), 6.06(iii) and 6.07(b), any US Loan Party that
is not a Domestic Subsidiary shall be treated as a Canadian Loan Party and not
as a US Loan Party under such provisions.

“US Obligations” shall mean (a) the Loan Document Obligations in respect of any
US Loan Party and (b) the Secured Hedging Obligations in respect of any US Loan
Party.

“US Person” shall mean a “United States person” as defined in
Section 7701(a)(30) of the Code.

“US Prime Rate” shall mean the rate of interest per annum determined from time
to time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the Borrowers. This prime rate is a rate set by
Credit Suisse based upon various factors including Credit Suisse’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.

“US Subsidiary Guarantors” shall mean each Subsidiary listed on
Schedule 1.01(b), and each other Subsidiary that is or becomes a party to the
Guarantee Agreement as a guarantor of US Obligations; provided that, for the
avoidance of doubt, US Subsidiary Guarantors shall not include any CFC
Subsidiary or any CFC Subsidiary Holding Company.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

35



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Yield Differential” shall have the meaning assigned to such term in
Section 2.24(b).

Section 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, replaced, or otherwise modified (subject to any restrictions on
such amendments, supplements, replacements or modifications set forth herein),
and (b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Unless otherwise specifically indicated, the
term “consolidated” with respect to any Person refers to such Person
consolidated with its Restricted Subsidiaries, and excludes from such
consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary
were not an Affiliate of such Person. All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. Except as otherwise expressly provided herein, (a) any
reference in this Agreement to any Loan Document shall mean such document as
amended, restated, supplemented or otherwise modified from time to time, in each
case, in accordance with the express terms of this Agreement and such Loan
Document and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time, unless agreed
to by Borrowers and the Required Lenders, except that for purposes of
calculating the Leverage Ratios, GAAP shall be determined on the basis of such
principles in effect on the date hereof and consistent with those used in the
preparation of the most recent audited financial statements referred to in
Section 3.05; provided, however, that (i) for purposes of determining the
outstanding amount of any Indebtedness, (A) any election by the Borrowers to
measure an item of Indebtedness using fair value (as permitted by the Financial
Accounting Standards Board Accounting Standards Codification 825-10-25, and any
statements replacing, modifying or superseding such guidance) shall be
disregarded and such determination shall be made as if such election had not
been made and (B) any original issue discount with respect to such Indebtedness
shall not be deducted in determining the outstanding amount of such
Indebtedness, and (ii) if the Borrowers notify the Administrative Agent that the
Borrowers wish to amend any covenant in Article VI or any related definition, or
provisions relating to Excess Cash Flow, to eliminate the effect of any change
in GAAP occurring after the date of this Agreement on the operation of such
covenant or provisions relating to Excess Cash Flow (or if the Administrative
Agent notifies the Borrowers that the Required Lenders wish to amend Article VI
or any related definition, or provisions relating to Excess Cash Flow, for such
purpose), then the Borrowers’ compliance with such covenant or provisions
relating to Excess Cash Flow shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became

 

36



--------------------------------------------------------------------------------

effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrowers and the Required Lenders. Until such time
as such an amendment shall have been executed and delivered by the Loan Parties,
the Administrative Agent and the Required Lenders, all Leverage Ratios, Excess
Cash Flow calculations, standards and other terms in this Agreement shall
continue to be calculated or construed as if such change in GAAP had not
occurred, the Loan Parties shall provide to the Administrative Agent and the
Lenders any documents and calculations required under this Agreement or as
reasonably requested hereunder by the Administrative Agent or the Required
Lender setting forth a reconciliation between calculations of such ratios and
requirements and other terms of an accounting or a financial nature made before
and after giving effect to such change in GAAP.

For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall be deemed
to include “movable property”, (b) “real property” shall be deemed to include
“immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (f) all references to filing, registering or recording
under the Uniform Commercial Code or the Personal Property Security Act shall be
deemed to include publication under the Civil Code of Québec, (g) all references
to “financing statement” shall be deemed to include a registration form for the
purposes of effecting a registration at the Québec Registrar of Personal and
Movable Real Rights, (h) all references to “perfection” of or “perfected” Liens
shall be deemed to include a reference to the “opposability” of such Liens to
third parties, (i) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (j) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, and (k) an “agent”
shall be deemed to include a “mandatary”.

Section 1.03 Pro Forma Calculations; Schedules. All pro forma calculations
permitted or required to be made by the Borrowers or any Subsidiary pursuant to
this Agreement shall include only those adjustments that would be (a) permitted
or required by Regulation S-X under the Securities Act of 1933, as amended,
together with those adjustments that (i) have been certified by a Financial
Officer of the Borrowers as having been prepared in good faith based upon
reasonable assumptions and (ii) are based on reasonably detailed written
assumptions reasonably acceptable to the Administrative Agent and (b) required
by the definition Consolidated EBITDA. All schedules attached hereto by the Loan
Parties shall present the information relevant thereto both as of the Closing
Date and as of the Acquisition Joinder Date, after giving effect to the
Transactions.

Section 1.04 Classification of Loans and Borrowings. For purposes of this
Agreement, Term Loans may be classified and referred to by Class (e.g., a
“Tranche B-1 Loan”, a “Tranche B-2 Loan” or an “Other Term Loan”), by Type
(e.g., an “ABR Term Loan”, a “Eurodollar Term Loan”, a “Canadian Prime Rate Term
Loan” or a “CDOR Rate Term Loan”) or by Class and Type (e.g., an “ABR Tranche
B-1 Loan”, a “Eurodollar Tranche B-1 Loan”, a “Canadian Prime Rate Tranche B-2
Loan” or a “CDOR Rate Tranche B-2 Loan”). Borrowings

 

37



--------------------------------------------------------------------------------

also may be classified and referred to by Class (e.g., a “Tranche B-1
Borrowing”), by Type (e.g., an “ABR Borrowing, a “Eurodollar Borrowing”, a
“Canadian Prime Rate Borrowing” or a “CDOR Rate Borrowing”) or by Class and Type
(e.g., a “Eurodollar Tranche B-1 Borrowing” or a “CDOR Rate Tranche B-2
Borrowing”).

Section 1.05 Designation as Senior Debt. The Term Loans and other Obligations
are hereby designated as “Senior Debt”, “Senior Indebtedness”, “Designated
Senior Indebtedness” and “Designated Senior Debt” for all purposes of the
Subordinated Note Documents.

ARTICLE II

The Credits

Section 2.01 Term Loan Commitments. (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth:

(i) each Tranche B-1 Lender agrees, severally and not jointly, to make a Tranche
B-1 Loan to the US Borrower on the Closing Date in a principal amount not to
exceed its Tranche B-1 Commitment; and

(ii) each Tranche B-2 Lender agrees, severally and not jointly, to make a
Tranche B-2 Loan to the Canadian Borrower on the Closing Date in a principal
amount not to exceed it Tranche B-2 Loan Commitment.

Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

(b) Each Lender having an Incremental Term Loan Commitment, severally and not
jointly, hereby agrees, subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Term Loan Assumption Agreement, to make Incremental Term Loans to
the Borrowers, in an aggregate principal amount not to exceed its Incremental
Term Loan Commitment. Amounts paid or prepaid in respect of Incremental Term
Loans may not be reborrowed.

Section 2.02 Loans. (a) Each Term Loan shall be made as part of a Borrowing
consisting of Term Loans made by the Lenders ratably in accordance with their
applicable Term Loan Commitments; provided, however, that the failure of any
Lender to make any Term Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Term Loan
required to be made by such other Lender). The Term Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of US$1,000,000 or C$1,000,000, as applicable, and not less than
US$5,000,000 or C$5,000,000, as applicable (except, with respect to any
Incremental Term Borrowing, to the extent otherwise provided in the related
Incremental Term Loan Assumption Agreement) or (ii) equal to the remaining
available balance of the applicable Term Loan Commitments.

(b) Subject to Sections 2.08 and 2.15 (i) each Borrowing of a Tranche B-1 Loan
shall be denominated in Dollars and shall be comprised entirely of ABR Term
Loans

 

38



--------------------------------------------------------------------------------

or LIBO Rate Loans as the US Borrower may request pursuant to Section 2.03 and
(ii) each Borrowing of a Tranche B-2 Loan shall be denominated in Canadian
Dollars and shall be comprised entirely of CDOR Rate Term Loans or Canadian
Prime Rate Term Loans as the Canadian Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Term Loan or
CDOR Rate Term Loan, as applicable, by causing any domestic or foreign branch or
Affiliate of such Lender to make such Term Loan; provided that (i) any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Term Loan in accordance with the terms of this Agreement and (ii) in exercising
such option, such Lender shall use reasonable efforts to minimize any increase
in the Adjusted LIBO Rate or increased costs to the Borrowers resulting
therefrom (which obligation of such Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it otherwise determines
would be disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.14 shall apply). Borrowings of more than one Type may be outstanding
at the same time; provided, however, that the Borrowers shall not be entitled to
request any Borrowing that, if made, would result in more than five Eurodollar
Borrowings outstanding or more than five CDOR Rate Borrowings outstanding
hereunder at any time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

(c) Each Lender shall make each Term Loan to be made by it hereunder on the
Closing Date or any date a Borrower requests funding of an Incremental Term Loan
by wire transfer of immediately available funds to such account in New York City
as the Administrative Agent may designate not later than 1:00 p.m., New York
City time, and the Administrative Agent shall promptly credit the amounts so
received to an account designated by the applicable Borrower or, if a Borrowing
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower to but
excluding the date such amount is repaid to the Administrative Agent at (i) in
the case of such Borrower, a rate per annum equal to the interest rate
applicable at the time to the Term Loans comprising such Borrowing and (ii) in
the case of such Lender, a rate determined by the Administrative Agent to
represent its cost of overnight or short-term funds (which determination shall
be conclusive absent manifest error). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Term Loan as part of such Borrowing for purposes of this
Agreement.

 

39



--------------------------------------------------------------------------------

Section 2.03 Borrowing Procedure. Each Borrower shall deliver a fully executed
Borrowing Request at least one Business Day prior to the Closing Date and the
applicable Borrower shall deliver a fully executed Borrowing Request prior to
any date such Borrower requests funding of an Incremental Term Loan (i) in the
case of a Eurodollar Borrowing, not later than 12:00 (noon), New York City time,
two Business Days before the date of the proposed Borrowing, (ii) in the case of
an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of the proposed Borrowing, (iii) in the case of a CDOR Rate
Borrowing, not later than 12:00 (noon), New York City time, two Business Days
before the date of the proposed Borrowing, and (iv) in the case of a Canadian
Prime Rate Borrowing not later than 12:00 noon, New York City time, one Business
Day before the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable (other than the initial Borrowing Requests delivered prior to the
Closing Date) and shall specify the following information with respect to each
Borrowing: (i) the name of the Borrower, (ii) whether the Borrowing being
requested is to be a Tranche B-1 Loan, a Tranche B-2 Loan or an Incremental Term
Borrowing, (iii) whether such Borrowing is to be a Eurodollar Borrowing, an ABR
Borrowing, a CDOR Rate Borrowing or a Canadian Prime Rate Borrowing (provided
that, until the Administrative Agent shall have notified the Borrowers that the
primary syndication of the Term Loan Commitments has been completed (which
notice shall be given as promptly as practicable and, in any event, within 30
days after the Closing Date), the Borrowers shall not be permitted to request a
Eurodollar Borrowing or a CDOR Rate Borrowing with an Interest Period in excess
of one month); (iv) the date of such Borrowing (which shall be a Business Day);
(v) the number and location of the account to which funds are to be disbursed;
(vi) the amount of such Borrowing; and (vii) if such Borrowing is to be a
Eurodollar Borrowing or CDOR Rate Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing or Canadian Prime Rate Borrowing, as applicable. If no Interest
Period with respect to any Eurodollar Borrowing or CDOR Rate Borrowing is
specified in any such notice, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

Section 2.04 Evidence of Debt; Repayment of Loans. (a) (i) The US Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Tranche B-1 Lender the principal amount of each Tranche B-1 Loan
of such Tranche B-1 Lender and (ii) the Canadian Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Tranche B-2
Lender the principal amount of each Tranche B-2 Loan of such Tranche B-2 Lender,
in each case, as provided in Section 2.11.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Term Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Term Loan made hereunder, the Class and Type thereof and,
if

 

40



--------------------------------------------------------------------------------

applicable, the Interest Period applicable thereto (if any), (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder, as applicable and (iii) the amount of any
sum received by the Administrative Agent hereunder from the Borrowers or any
Guarantor and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrowers to repay the Term
Loans in accordance with their terms.

(e) Any Lender may request that Term Loans made by it hereunder be evidenced by
a promissory note substantially in the form of Exhibit I-1, Exhibit I-2 or
Exhibit I-3, as applicable. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns and in substantially the form of Exhibit I-1,
Exhibit I-2 or Exhibit I-3 or otherwise in a form and substance reasonably
acceptable to the Administrative Agent and such Borrower. Notwithstanding any
other provision of this Agreement, in the event any Lender shall request and
receive such a promissory note, the interests represented by such note shall at
all times (including after any assignment of all or part of such interests
pursuant to Section 9.04) be represented by one or more promissory notes payable
to the payee named therein or its registered assigns.

Section 2.05 Fees.

(a) The Borrowers agree to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Engagement Letter at the times and in
the amounts specified therein (the “Administrative Agent Fees”).

(b) The Borrowers agree to pay to the Administrative Agent, (i) for the account
of each Tranche B-1 Lender, a fee equal to 1.00% of the aggregate amount of the
Tranche B-1 Loans made on the Closing Date and (ii) for the account of each
Tranche B-2 Lender, a fee equal to 2.00% of the aggregate amount of the Tranche
B-2 Loans made on the Closing Date pursuant to the terms and conditions of the
Engagement Letter (collectively, the “Upfront Fees”).

(c) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.06 Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Term Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as the case may be, and calculated from and including the date of such Borrowing
to but excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.

(b) Subject to the provisions of Section 2.07, the Term Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual

 

41



--------------------------------------------------------------------------------

number of days elapsed over a year of 360 days and calculated from and including
the date of such Borrowing to but excluding the date of repayment thereof if
made in accordance with Section 2.19) at a rate per annum equal to the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Subject to the provisions of Section 2.07, the Term Loans comprising each
CDOR Rate Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 days or 366 days, as the case may be)
and calculated from and including the date of such Borrowing to but excluding
the date of repayment thereof if made in accordance with Section 2.19) at a rate
per annum equal to the CDOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(d) Subject to the provisions of Section 2.07, the Term Loans comprising each
Canadian Prime Rate Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof if made in accordance with Section 2.19)
at a rate per annum equal to the Canadian Prime Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin.

(e) Interest on each Term Loan shall be payable on the Interest Payment Dates
applicable to such Term Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate, Adjusted LIBO Rate, Canadian Prime Rate or CDOR
Rate for each Interest Period or day within an Interest Period, as the case may
be, shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

(f) (i) For purposes of the Interest Act (Canada), and to the extent applicable,
whenever any interest is calculated on the basis of a period of time other than
a year of 365 or 366 days, as applicable, the annual rate of interest to which
each rate of interest utilized pursuant to such calculation is equivalent is
such rate so utilized multiplied by the actual number of days in the calendar
year in which the same is to be ascertained and divided by the number of days
used in such calculation. For the purposes of the Interest Act (Canada), the
principle of deemed reinvestment of interest will not apply to any interest
calculation under the Loan Documents, and the rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

(ii) If any provision of this Agreement or any of the other Loan Documents would
obligate the Canadian Borrower to make any payment of interest (for purposes of
Section 347 of the Criminal Code (Canada)) or other amount payable to any Lender
under any Loan Documents in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by that Lender of interest at a
criminal rate (as construed under the Criminal Code (Canada)), then
notwithstanding that provision, if any payment, collection or demand pursuant to
this Agreement or any of the other Loan Documents in respect of such interest is
determined to be contrary to the provisions of the Criminal Code (Canada), such
payment, collection, or demand shall be deemed to have been made by mutual
mistake of the affected Lender and Canadian Borrower and that amount or rate
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law or result in a receipt by that Lender of interest at a criminal

 

42



--------------------------------------------------------------------------------

rate, the adjustment to be effected, to the extent necessary, (A) first, by
reducing the amount or rate of interest required to be paid to the affected
Lender under this Section 2.06 and (B) thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid to the affected
Lender which would constitute interest for purposes of Section 347 of the
Criminal Code (Canada).

(iii) Notwithstanding clause (f)(ii), and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received an amount in excess of
the maximum permitted by the Criminal Code (Canada), then Canadian Borrower
shall be entitled, by notice in writing to the affected Lender, to obtain
reimbursement from that Lender in an amount equal to the excess, and pending
reimbursement, the amount of the excess shall be deemed to be an amount payable
by that Lender to Canadian Borrower.

(iv) Any amount or rate of interest referred to in this Section 2.06(f) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term of this
Agreement on the assumption that any charges, fees or expenses that fall within
the meaning of interest (as defined in the Criminal Code (Canada)) shall be
prorated over that period of time and, in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of that determination.

(g) Notwithstanding anything herein to the contrary, but subject to
Section 2.06(f), if at any time the interest rate applicable to any Term Loan,
together with all fees, charges and other amounts which are treated as interest
on such Term Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Term Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Term Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Term Loan or participation but were not payable as a result of the
operation of this Section 2.06(g) shall be cumulated and the interest and
Charges payable to such Lender in respect of other Term Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

Section 2.07 Default Interest. If a Borrower shall default in the payment of any
principal of or interest on any Term Loan or any other amount due hereunder or
under any other Loan Document, by acceleration or otherwise, or if an Event of
Default described in paragraph (g) or (h) of Section 7.01 shall have occurred,
then, until such defaulted amount (or in the case of an Event of Default
described in paragraph (g) or (h) of Section 7.01, all amounts outstanding
hereunder, which shall be deemed overdue for purposes of this Section 2.07)
shall have been paid in full, all such overdue amounts shall, to the extent
permitted by applicable law, bear interest (after as well as before judgment),
payable on demand, (a) in the case of overdue principal, at the rate otherwise
applicable to such Term Loan pursuant to Section 2.06 plus 2.00% per annum and
(b) in all other cases, at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days (in the case of any overdue
amount

 

43



--------------------------------------------------------------------------------

denominated in Dollars) or 365 or 366 days, as the case may be (in the case of
any overdue amount denominated in Canadian Dollars)) equal to the rate that
would be applicable to an ABR Term Loan or Canadian Prime Rate Term Loan, as
applicable, plus 2.00% per annum.

Section 2.08 Alternate Rate of Interest.

(a) In the event, and on each occasion, that on the day two Business Days prior
to the commencement of any Interest Period for a Eurodollar Borrowing (i) the
Administrative Agent shall have determined that Dollar deposits in the principal
amounts of the Term Loans comprising such Borrowing are not generally available
in the London interbank market, (ii) the Administrative Agent is advised by the
Required Lenders that the rates at which such Dollar deposits are being offered
will not adequately and fairly reflect the cost to the majority of Lenders of
making or maintaining Eurodollar Term Loans during such Interest Period, or
(iii) the Administrative Agent determines that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Interest Period, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the US Borrower and the Tranche B-1 Lenders.
In the event of any such determination, until the Administrative Agent shall
have advised the US Borrower and the Tranche B-1 Lenders that the circumstances
giving rise to such notice no longer exist, any request by the US Borrower for a
Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be deemed to be a
request for an ABR Borrowing.

(b) In the event, and on each occasion, that on or prior to the commencement of
any Interest Period for a CDOR Rate Borrowing (i) the Administrative Agent shall
have determined that bankers’ acceptances in the principal amounts of the Term
Loans comprising such Borrowing are not generally being bid for discount or
purchase in the Canadian money markets, (ii) the Administrative Agent is advised
by the Required Lenders that the rates at which such bankers’ acceptances are
being bid will not adequately and fairly reflect the cost to the majority of
Lenders of making or maintaining CDOR Rate Term Loans during such Interest
Period, or (iii) the Administrative Agent determines that adequate and
reasonable means do not exist for ascertaining the CDOR Rate for such Interest
Period, the Administrative Agent shall, as soon as practicable thereafter, give
written or fax notice of such determination to the Canadian Borrower and the
Tranche B-2 Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Canadian Borrower and the Tranche
B-2 Lenders that the circumstances giving rise to such notice no longer exist,
any request by the Canadian Borrower for a CDOR Rate Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an Canadian Prime Rate
Borrowing.

(c) Each determination by the Administrative Agent under this Section 2.08 shall
be conclusive absent manifest error.

Section 2.09 Termination of Term Loan Commitments. The Term Loan Commitments
(other than any Incremental Term Loan Commitments, which shall terminate as
provided in the related Incremental Term Loan Assumption Agreement) shall
automatically terminate upon the making of the Term Loans on the Closing Date.

 

44



--------------------------------------------------------------------------------

Section 2.10 Conversion and Continuation of Borrowings. Each Borrower, as
applicable, shall have the right at any time upon prior irrevocable notice to
the Administrative Agent (a) not later than 12:00 (noon), New York City time, on
the date of conversion, to convert any Eurodollar Borrowing into an ABR
Borrowing or convert any CDOR Rate Borrowing into a Canadian Prime Rate
Borrowing, (b) not later than 12:00 (noon), New York City time, three Business
Days prior to conversion or continuation, to convert any ABR Borrowing into a
Eurodollar Borrowing or to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period, (c) not later than 12:00 (noon),
New York City time, two Business Days prior to conversion or continuation, to
convert any Canadian Prime Rate Borrowing into a CDOR Rate Borrowing or to
continue any CDOR Rate Borrowing as a CDOR Rate Borrowing for an additional
Interest Period, (d) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion, to convert an Interest Period with respect to
any Eurodollar Borrowing to another permissible Interest Period and (e) not
later than 12:00 (noon), New York City time, two Business Days prior to
conversion, to convert an Interest Period with respect to any CDOR Rate
Borrowing to another permissible Interest Period, subject in each case to the
following:

(i) until the Acquisition takes place, the Borrowers shall not be entitled to
borrow any Eurodollar Borrowing or CDOR Rate Borrowing;

(ii) until the Administrative Agent shall have notified the Borrowers that the
primary syndication of the Term Loan Commitments has been completed (which
notice shall be given as promptly as practicable and, in any event, within 30
days after the Closing Date), no ABR Borrowing may be converted into a
Eurodollar Borrowing with an Interest Period in excess of one month and no
Canadian Prime Rate Term Loan may be converted into a CDOR Rate Term Loan with
an Interest Period of more than one month;

(iii) each conversion or continuation shall be made pro rata among the Tranche
B-1 Lenders and Tranche B-2 Lenders, as applicable, in accordance with the
respective principal amounts of the Term Loans comprising the converted or
continued Borrowing;

(iv) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(v) each conversion of a Tranche B-1 Loan shall be effected by each Tranche B-1
Lender and the Administrative Agent by recording for the account of such Lender
the new Term Loan of such Tranche B-1 Lender resulting from such conversion and
reducing the Term Loan (or portion thereof) of such Lender being converted by an
equivalent principal amount; accrued interest on any Eurodollar Term Loan (or
portion thereof) being converted shall be paid by the US Borrower at the time of
conversion;

 

45



--------------------------------------------------------------------------------

(vi) each conversion of a Tranche B-2 Loan shall be effected by each Tranche B-2
Lender and the Administrative Agent by recording for the account of such Lender
the new Term Loan of such Tranche B-2 Lender resulting from such conversion and
reducing the Term Loan (or portion thereof) of such Lender being converted by an
equivalent principal amount; accrued interest on any CDOR Rate Term Loan (or
portion thereof) being converted shall be paid by the Canadian Borrower at the
time of conversion;

(vii) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the US Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;

(viii) if any CDOR Rate Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Canadian Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;

(ix) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing or
CDOR Rate Borrowing;

(x) any portion of a Eurodollar Borrowing or CDOR Rate Borrowing that cannot be
converted into or continued as a Eurodollar Borrowing or CDOR Rate Borrowing by
reason of the immediately preceding clause shall be automatically converted at
the end of the Interest Period in effect for such Borrowing into an
ABR Borrowing or Canadian Prime Rate Borrowing, respectively;

(xi) no Interest Period may be selected for any Eurodollar Borrowing that would
end later than a Term Loan Repayment Date occurring on or after the first day of
such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Borrowings comprised of Term Loans or
Other Term Loans, as applicable, with Interest Periods ending on or prior to
such Term Loan Repayment Date and (B) the ABR Borrowings comprised of Term Loans
or Other Term Loans, as applicable, would not be at least equal to the principal
amount of such Borrowings to be paid by the US Borrower on such Term Loan
Repayment Date;

(xii) no Interest Period may be selected for any CDOR Rate Borrowing that would
end later than a Term Loan Repayment Date occurring on or after the first day of
such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the CDOR Rate Borrowings comprised of Term Loans or
Other Terms Loans, as applicable, with Interest Periods ending on or prior to
such Term Loan Repayment Date and (B) the Canadian Prime Rate Borrowings
comprised of Term Loans or Other Term Loans, as applicable, would not be at
least equal to the principal amount of

 

46



--------------------------------------------------------------------------------

such Borrowings to be paid by the Canadian Borrower on such Term Loan Repayment
Date; and

(xiii) upon notice to the Borrowers from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Term Loan may be converted
into, or continued as, a Eurodollar Term Loan or a CDOR Rate Term Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
each of the Borrowers requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing or an
ABR Borrowing or as a CDOR Rate Borrowing or Canadian Prime Rate Borrowing, as
applicable, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Borrowing or a CDOR Rate Borrowing, as
applicable, the Interest Period with respect thereto. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing or CDOR Rate Borrowing, as applicable, the Borrowers
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of the relevant Tranche of any
notice given pursuant to this Section 2.10 and of each Lender’s portion of any
converted or continued Borrowing. If the Borrowers shall not have given notice
in accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be continued as an ABR Borrowing or a Canadian Prime Rate
Borrowing, as applicable.

Section 2.11 Repayment of Borrowings. (a) (i) The US Borrower shall pay to the
Administrative Agent, for the account of the Tranche B-1 Lenders, on the last
Business Day of each March, June, September and December prior to the Term Loan
Maturity Date beginning on March 31, 2013, or if any such date is not a Business
Day, on the next preceding Business Day (each such date being called a
“Repayment Date”), equal quarterly installments of principal equal to 0.25% of
the original principal amount of the Tranche B-1 Loans advanced on the Closing
Date (as adjusted from time to time pursuant to Sections 2.12, 2.13(g) and
2.24(d)), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

(ii) The Canadian Borrower shall pay to the Administrative Agent, for the
account of the Tranche B-2 Lenders, on the Repayment Dates, equal quarterly
installments of principal equal to 0.25% of the original principal amount of the
Tranche B-2 Loans advanced on the Closing Date (as adjusted from time to time
pursuant to Sections 2.12, 2.13(g) and 2.24(d)), together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.

(iii) The Borrowers shall pay to the Administrative Agent, for the account of
the Incremental Term Lenders, on each Incremental Term Loan

 

47



--------------------------------------------------------------------------------

Repayment Date, a principal amount of the Other Term Loans (as adjusted from
time to time pursuant to Sections 2.12 and 2.13(g)) equal to the amount set
forth for such date in the applicable Incremental Term Loan Assumption
Agreement, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

(b) To the extent not previously paid, all Term Loans and Other Term Loan shall
be due and payable on the Term Loan Maturity Date and the Incremental Term Loan
Maturity Date, respectively, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

(c) All repayments pursuant to this Section 2.11 shall be subject to
Sections 2.16 and 2.25, but shall otherwise be without premium or penalty.

Section 2.12 Voluntary Prepayment. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part without
premium or penalty other than as provided in Section 2.16 and Section 2.25,
(i) upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Term Loans, (ii) upon at least two Business Days’ prior written or fax notice
(or telephone notice promptly confirmed by written or fax notice) in the case of
CDOR Rate Term Loans or (iii) written or fax notice (or telephone notice
promptly confirmed by written or fax notice) at least one Business Day prior to
the date of prepayment in the case of ABR Term Loans or Canadian Prime Rate Term
Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided, however, that in each case, each partial prepayment shall be in an
amount that is an integral multiple of US$1,000,000 or C$1,000,000, as
applicable, and not less than US$5,000,000 or C$5,000,000, as applicable.

(b) Voluntary prepayments of Term Loans shall be applied against the remaining
scheduled installments of principal due in respect of such Term Loans under
Section 2.11 as directed by the applicable Borrower (or absent such direction,
pro rata).

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing by
the amount stated therein on the date stated therein; provided, however, that if
such prepayment is for all of the then outstanding Term Loans under any Tranche,
or all Tranches, then the Borrowers may revoke such notice and/or extend the
prepayment date by not more than five Business Days; provided further, however,
that (i) if the then outstanding Term Loans under any Tranche or all Tranches
are being prepaid in full Borrowers may extend the prepayment date by the amount
of any delay in the consummation of any refinancing that is the source of such
prepayment, and (ii) the provisions of Section 2.16 shall apply with respect to
all such revocations or extensions. All prepayments under this Section 2.12
shall be subject to Sections 2.16 and 2.25 but otherwise without premium or
penalty. All prepayments under this Section 2.12 shall be accompanied by accrued
and unpaid interest on the principal amount to be prepaid to but excluding the
date of payment.

Section 2.13 Mandatory Prepayments. (a) [Reserved]

 

48



--------------------------------------------------------------------------------

(b) No later than the fifth Business Day following the receipt of Net Cash
Proceeds in respect of any Asset Sale, the Borrowers shall apply 100% of the Net
Cash Proceeds received by any Loan Party or any Restricted Subsidiary with
respect thereto to prepay outstanding Term Loans in accordance with
Section 2.13(g), except with respect to those Net Cash Proceeds that are
(x) Reinvestment Net Cash Proceeds (as defined below), (y) proceeds of ABL
Priority Collateral (as defined in the Intercreditor Agreement), to the extent
required to repay outstanding obligations under the ABL Credit Facility in
accordance with the terms thereof and of the Intercreditor Agreement, or
(z) proceeds received from the sale of accounts receivable to Receivables SPV
pursuant to and in accordance with the Receivables Securitization Documents or
from Asset Sales permitted under clause (i), (iii), (v), (viii) or (ix) of
Section 6.05(b). So long as no Default or Event of Default is then continuing,
the US Borrower, by written notice delivered on or before the fifth Business Day
following receipt by a Loan Party or any Restricted Subsidiary of Net Cash
Proceeds in respect of any Asset Sale, may elect (each, a “Reinvestment
Election”) to reinvest such Net Cash Proceeds (such amount, “Reinvestment Net
Cash Proceeds”) in accordance with the terms of this Section 2.13(b):

(i) The US Borrower may make a Reinvestment Election to reinvest the
Reinvestment Net Cash Proceeds in assets of a kind then used or usable in the
business of the Borrowers and their Restricted Subsidiaries so long as each and
every of the following is satisfied: (x) the Net Cash Proceeds from any Asset
Sale of Collateral are reinvested in Collateral within 365 days of receipt of
such Net Cash Proceeds; and (y) at the time of the notice of the Reinvestment
Election with respect to Net Cash Proceeds in excess of US$10,000,000, a
Financial Officer of the applicable Borrower certifies to the Administrative
Agent, by delivery of a certificate that no Default or Event of Default shall
have occurred and be continuing at the time of receipt of the Net Cash Proceeds
or of such certificate, and (z) at the time of any proposed reinvestment with
respect to Net Cash Proceeds in excess of US$10,000,000, a Financial Officer of
the applicable Borrower certifies that no Default or Event of Default shall have
occurred and be continuing at the time of the proposed reinvestment.

(ii) [Reserved].

(c) No later than the third Business Day following the Closing Date, the
Borrowers shall prepay the Obligations, including the Term Loans, all interest
accrued thereon and all fees then due and payable, in cash, in full, unless the
Acquisition Consummation Condition has been fully satisfied.

(d) No later than 120 days after the end of each fiscal year of Holdings,
commencing with the fiscal year ending on December 31, 2013, the Borrowers shall
prepay outstanding Term Loans in accordance with Section 2.13(g) in an aggregate
principal amount equal to (A) (x) if the Secured Leverage Ratio calculated as of
the last day of such fiscal year is greater than 2:50:1:00, in an amount equal
to 50% of Excess Cash Flow for the fiscal year then most recently ended, (y) if
the Secured Leverage Ratio calculated as of the last day of such fiscal year is
equal to or less than 2:50:1:00 but greater than 2.00:1:00, in an amount equal
to 25% of Excess Cash Flow for the fiscal year then most recently ended, or
(z) if the Secured Leverage Ratio calculated as of the last day of such fiscal
year is equal to or less than 2.00:1:00, in an

 

49



--------------------------------------------------------------------------------

amount equal to zero, minus (B) voluntary prepayments of Term Loans under
Section 2.12 during such fiscal year but only to the extent that such
prepayments do not occur in connection with a refinancing of all or any portion
of such Indebtedness with new Indebtedness.

(e) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed of any Loan Party or any subsidiary of a Loan Party (other than
Indebtedness permitted pursuant to Section 6.01), the Borrowers shall, promptly
upon (and in any event not later than the third Business Day next following) the
receipt of such Net Cash Proceeds by such Loan Party or such subsidiary, apply
an amount equal to 100% of such Net Cash Proceeds to prepay outstanding Term
Loans in accordance with Section 2.13(g).

(f) [Reserved].

(g) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated pro rata among Tranche B-1 Loans and Tranche B-2 Loans and the
Other Term Loans, if any, and applied pro rata against the remaining scheduled
installments of principal due in respect of the Tranche B-1 Loans and Tranche
B-2 Loans and the Other Term Loans, if any, under Sections 2.11(a)(i), (ii) and
(iii); provided that, notwithstanding the foregoing, any application of proceeds
from such prepayments relating solely to Collateral securing the Canadian
Obligations shall be made solely in respect of the Tranche B-2 Loans.

(h) Each of the Borrowers shall deliver to the Administrative Agent, at the time
of each prepayment required under this Section 2.13, (i) a certificate signed by
a Financial Officer of the Borrowers setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three days prior written notice of such prepayment or of the
reallocation or retention of Net Cash Proceeds by a Foreign Subsidiary pursuant
to Section 2.13(i) below, stating, in reasonable detail, the reasons for such
reallocation or retention. Each notice of prepayment shall specify the
prepayment date, the Type of each Term Loan being prepaid and the principal
amount of each Term Loan (or portion thereof) to be prepaid. All prepayments of
Borrowings under this Section 2.13 shall be subject to Section 2.16, but shall
otherwise be without premium or penalty, and shall (to the extent applicable) be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

(i) Notwithstanding any other provisions of this Section 2.13,

(i) to the extent that any or all of the Net Cash Proceeds of any Asset Sale
received by a Foreign Subsidiary (each such receipt a “Foreign Prepayment
Proceeds Receipt”) are prohibited or delayed by applicable local law or
applicable organizational documents of such Foreign Subsidiary from being
repatriated to either the US Borrower to repay the Term Loans made to the US
Borrower or the Canadian Borrower to repay Term Loans made to the Canadian
Borrower pursuant to Section 2.13(b) or (e), as applicable, the portion of such
Net Cash Proceeds so affected will not be required to be applied to repay such
Term Loans made to the US Borrower or Term Loans made to the Canadian Borrower,
as the case may be (such Tranche, the “Affected Tranche”), at the times provided

 

50



--------------------------------------------------------------------------------

in Section 2.13(b), but shall instead be applied to the repayment of the
outstanding principal balance of the other Tranche (the “Unaffected Tranche”),
and if such Unaffected Tranche has been repaid in full, of if both the Term
Loans made to the US Borrower and the Term Loans made to the Canadian Borrower
are Affected Tranches, then any remaining Net Cash Proceeds may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law will not permit repatriation to the US Borrower or the Canadian
Borrower (the Borrowers hereby agreeing to use all commercially reasonable
efforts to overcome or eliminate any such restrictions on repatriation and/or
minimize any such costs of prepayment and/or use the other cash and cash
equivalents of Holdings and its Subsidiaries to make the relevant prepayment),
and if such repatriation of any of such affected Net Cash Proceeds becomes
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof and additional
costs relating to such repatriation) to the repayment of such applicable Term
Loans pursuant to this Section 2.13(i), or

(ii) to the extent that the applicable Borrower has determined in good faith
that repatriation to the US Borrower to repay the Tranche B-1 Loans or to the
Canadian Borrower to repay the Tranche B-2 Loans pursuant to Section 2.13, as
applicable, of any of or all the Net Cash Proceeds of any disposition by a
Foreign Subsidiary or the Net Cash Proceeds of any Foreign Prepayment Proceeds
Receipt would have material adverse tax consequences (including any reduction in
tax attributes) with respect to such Net Cash Proceeds, such Net Cash Proceeds
so affected will not be required to be applied to repay such Term Loans made to
the US Borrower or the Term Loans made to the Canadian Borrower, as applicable
(such Tranche, the “Tax Affected Tranche”), at the times provided in
Section 2.13(b), but shall instead be applied to the repayment of the
outstanding principal balance of the other Tranche of Loans (the “Tax Neutral
Tranche”) subject to Section 2.13(g), provided that if such Tax Neutral Tranche
has been repaid in full or if both the Term Loans made to the US Borrower and
the Term Loans made to the Canadian Borrower are Tax Affected Tranches, then any
remaining Net Cash Proceeds may be retained by the applicable Foreign Subsidiary
so long, but only so long, as the applicable adverse tax consequences with
respect to such Net Cash Proceeds remain (the Borrowers hereby agreeing to use
all commercially reasonable efforts to overcome or eliminate any adverse tax
consequences and/or use the other cash and cash equivalents of Holdings and its
Subsidiaries to make the relevant prepayment), and if such repatriation of any
of such affected Net Cash Proceeds would no longer have adverse tax
consequences, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds will be promptly (and in any event not later than
two Business Days after such repatriation) applied (net of (A) the amount of any
other cash and cash equivalents of Holdings and its Subsidiaries otherwise used
to make the relevant prepayment, (B) additional taxes payable or reserved
against as a result of such repatriation and (C) additional costs

 

51



--------------------------------------------------------------------------------

relating to such repatriation) to the repayment of such Term Loans pursuant to
this Section 2.13.

Section 2.14 Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, any Lender (except any
such reserve requirement which is reflected in the Adjusted LIBO Rate) or shall
impose on such Lender or the London interbank market any other condition, cost
or expense (other than Indemnified Taxes and Excluded Taxes, but including any
bank tax or special assessment based on the activities, assets, leverage or
similar factors of a Lender Party) affecting this Agreement or Eurodollar Term
Loans or CDOR Rate Term Loans made by such Lender or participation therein, and
the result of any of the foregoing shall be to increase the cost to such Lender
of making, converting to, continuing or maintaining any Eurodollar Term Loan or
of maintaining its obligation to make any such Eurodollar Term Loan or CDOR Rate
Term Loan or increase the cost to any Lender of purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender (whether of principal, interest or otherwise) by an amount deemed
by such Lender to be material, then the Borrowers obligated on such Term Loan
will pay to such Lender, upon demand such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) If any Lender shall have determined that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital adequacy or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Term Loans made to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy) by
an amount deemed by such Lender to be material, then from time to time the
Borrowers obligated on such Term Loan or the beneficiary of such Commitment
shall pay to such Lender such additional amount or amounts as will compensate
such Lender holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the applicable Borrower and
shall be conclusive absent manifest error. The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s or right to
demand such compensation; provided that the Borrowers shall not be under any
obligation to compensate any Lender under paragraph (a) or (b) above with
respect to increased costs or reductions with respect to any period prior to the
date that is 120 days prior to such request if such Lender knew or could

 

52



--------------------------------------------------------------------------------

reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this
Section shall be available to each Lender regardless of any possible contention
of the invalidity or inapplicability of the Change in Law that shall have
occurred or been imposed.

Section 2.15 Change in Legality. (a) Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Term Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Term Loan, then, by written
notice to the US Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Term Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Term Loans will not
thereafter (for such duration) be converted into Eurodollar Term Loans,
whereupon any request for a Eurodollar Borrowing (or to convert an ABR Borrowing
to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Term Loan (or a request to continue an ABR Term Loan as such for an
additional Interest Period or to convert a Eurodollar Term Loan into an ABR Term
Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Term Loans made by
it be converted to ABR Term Loans, in which event all such Eurodollar Term Loans
shall be automatically converted to ABR Term Loans as of the effective date of
such notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Term Loans that would have been made by such Lender or the
converted Eurodollar Term Loans of such Lender shall instead be applied to repay
the ABR Term Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Term Loans.

(b) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any CDOR Rate Term
Loan or to give effect to its obligations as contemplated hereby with respect to
any CDOR Rate Term Loan, then, by written notice to the Canadian Borrower and to
the Administrative Agent:

(i) such Lender may declare that CDOR Rate Term Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and Canadian Prime Rate Term Loans
will not thereafter (for such duration) be converted into

 

53



--------------------------------------------------------------------------------

CDOR Rate Term Loans, whereupon any request for a CDOR Rate Borrowing (or to
convert a Canadian Prime Rate Borrowing to a CDOR Rate Borrowing or to continue
a CDOR Rate Borrowing for an additional Interest Period) shall, as to such
Lender only, be deemed a request for a Canadian Prime Rate Term Loan (or a
request to continue a Canadian Prime Rate Term Loan as such or to convert a CDOR
Rate Term Loan into a Canadian Prime Rate Term Loan, as the case may be), unless
such declaration shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding CDOR Rate Term Loans made by
it be converted to Canadian Prime Rate Term Loans, in which event all such CDOR
Rate Term Loans shall be automatically converted to Canadian Prime Rate Term
Loans as of the effective date of such notice as provided in paragraph (c)
below.

(c) In the event any Lender shall exercise its rights under (i) or (ii) above,
all payments and prepayments of principal that would otherwise have been applied
to repay the CDOR Rate Term Loans that would have been made by such Lender or
the converted CDOR Rate Term Loans of such Lender shall instead be applied to
repay the Canadian Prime Rate Term Loans made by such Lender in lieu of, or
resulting from the conversion of, such CDOR Rate Term Loans.

(d) For purposes of this Section 2.15, a notice to a Borrower by any Lender
shall be effective as to each Eurodollar Term Loan and CDOR Rate Term Loan made
by such Lender to such Borrower, if lawful, on the last day of the Interest
Period then applicable to such Eurodollar Term Loan and CDOR Rate Term Loan; in
all other cases such notice shall be effective on the date of receipt by the US
Borrower.

Section 2.16 Breakage. Each of the Borrowers, as applicable, shall indemnify
each Lender against any loss or expense that such Lender may sustain or incur as
a consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Term Loan (in the case of the US Borrower) or CDOR Rate Term Loan
(in the case of the Canadian Borrower) prior to the end of the Interest Period
in effect therefor, (ii) the conversion of any Eurodollar Term Loan to an ABR
Term Loan, or the conversion of the Interest Period with respect to any
Eurodollar Term Loan (in the case of the US Borrower) or CDOR Rate Term Loan (in
the case of the Canadian Borrower), in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Term Loan to be
made by such Lender to the US Borrower (including any Eurodollar Term Loan to be
made pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Term Loan shall have been given by the US Borrower
hereunder or any CDOR Rate Term Loan to be made by such Lender to the Canadian
Borrower (including any CDOR Rate Term Loan to be made pursuant to a conversion
or continuation under Section 2.10) not being made after notice of such Term
Loan shall have been given by the Canadian Borrower, (any of the events referred
to in this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any payment or prepayment required to be made hereunder. In the case
of any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Term Loan or CDOR Rate

 

54



--------------------------------------------------------------------------------

Term Loan that is the subject of such Breakage Event for the period from the
date of such Breakage Event to the last day of the Interest Period in effect (or
that would have been in effect) for such Term Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.16 shall be delivered to the US Borrower
and shall be conclusive absent manifest error. Notwithstanding the foregoing, so
long as the Adjusted LIBO Rate of such Eurodollar Term Loan, or the CDOR Rate of
such CDOR Rate Term Loan, is equal to the rate set forth in clause (a) of the
definition of Adjusted LIBO Rate, or the rate set forth in clause (i) of the
definition of CDOR Rate, as applicable, the Borrowers shall not be liable for
any amount under this Section 2.16.

Section 2.17 Pro Rata Treatment. Except as otherwise expressly provided pursuant
to this Agreement (including Section 2.13(i) and Section 2.15), each payment or
prepayment of principal of any Borrowing, each payment of interest on the Term
Loans, each reduction of the Term Loan Commitments and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Lenders in accordance with their respective
applicable Term Loan Commitments (or, if such Term Loan Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Term Loans); it being acknowledged that this Section 2.17
shall not apply to any payment obtained by any Lender as consideration for the
assignment or participation in any Term Loan to any assignee or participant in
accordance with this Agreement). Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole Dollar or Canadian Dollar, as applicable, amount.
Notwithstanding the foregoing, any such application of proceeds from the
Collateral securing solely the Canadian Obligations shall be made solely in
respect of the Obligations of the Canadian Loan Parties.

Section 2.18 Sharing of Setoffs. (a) Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the US Borrower or any other US Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Term Loan made to the US Borrower as a result of which the unpaid principal
portion of its Term Loans made to the US Borrower shall be proportionately less
than the unpaid principal portion of the Term Loans made to the US Borrower of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Terms Loan made to the US Borrower of
such other Lender, so that the aggregate unpaid principal amount of the Term
Loans made to the US Borrower and participations in Term Loans made to the US
Borrower held by each Lender shall be in the same proportion to the aggregate
unpaid principal amount of all Term Loans made to the US Borrower then
outstanding as the principal amount of its Term Loans made to the US Borrower
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Term Loans made to the US Borrower
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that (i) if any such

 

55



--------------------------------------------------------------------------------

purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest, and
(ii) the provisions of this Section 2.18 shall not be construed to apply to any
payment made by the US Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Term Loans made to
the US Borrower to any assignee or participant, other than to Holdings or any of
its Affiliates (as to which the provisions of this Section 2.18 shall apply).
The US Borrower and Holdings expressly consent to the foregoing arrangements and
agree that any Lender holding a participation in a Term Loans made to the US
Borrower deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the US Borrower and Holdings to such Lender by reason thereof as fully as if
such Lender had made a Term Loan directly to the US Borrower in the amount of
such participation.

(b) Each Lender agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Canadian Borrower or any other
Canadian Loan Party, or pursuant to a secured claim under Section 506 of
Title 11 of the United States Code or other security or interest arising from,
or in lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Term Loan made to
the Canadian Borrower as a result of which the unpaid principal portion of its
Term Loans made to the Canadian Borrower shall be proportionately less than the
unpaid principal portion of the Term Loans made to the Canadian Borrower of any
other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Terms Loan made to the Canadian
Borrower of such other Lender, so that the aggregate unpaid principal amount of
the Term Loans made to the Canadian Borrower and participations in Term Loans
made to the Canadian Borrower held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Term Loans made to
the Canadian Borrower then outstanding as the principal amount of its Term Loans
made to the Canadian Borrower prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Term Loans made
to the Canadian Borrower outstanding prior to such exercise of banker’s lien,
setoff or counterclaim or other event; provided, however, that (i) if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest, and
(ii) the provisions of this Section 2.18 shall not be construed to apply to any
payment made by the Canadian Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans made to the Canadian Borrower to any assignee or participant, other
than to Holdings or any of its Affiliates (as to which the provisions of this
Section 2.18 shall apply). The Canadian Borrower and Holdings expressly consent
to the foregoing arrangements and agree that any Lender holding a participation
in a Term Loans made to the Canadian Borrower deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Canadian

 

56



--------------------------------------------------------------------------------

Borrower and Holdings to such Lender by reason thereof as fully as if such
Lender had made a Term Loan directly to the Canadian Borrower in the amount of
such participation.

Section 2.19 Payments. (a) The Borrowers shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 (noon), New
York City time, on the date when due in immediately available Dollars or
Canadian Dollars, as applicable, without setoff, defense or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. Each such payment
shall be made to the Administrative Agent at its offices at Eleven Madison
Avenue, New York, NY 10010. The Administrative Agent shall promptly distribute
to each Lender any payments received by the Administrative Agent on behalf of
such Lender.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

Section 2.20 Taxes. (a) Any and all payments by or on account of any obligation
of either Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made without deduction or withholding for any Indemnified
Taxes or Other Taxes; provided that, if either Borrower or any other Loan Party
shall be required by applicable law to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the applicable Lender
Party receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower or such Loan Party shall make such
deductions and (iii) such Borrower or such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law. In addition, if the Administrative Agent determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then the
Administrative Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.

(b) Each Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law, as applicable to such Borrower.

(c) Each Borrower shall indemnify the Lender Parties within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by a Lender Party on or with respect to any payment by or on
account of any obligation of such Borrower or any other applicable Loan Party
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental

 

57



--------------------------------------------------------------------------------

Authority. A certificate as to the amount of such payment or liability delivered
to the applicable Borrower by a Lender Party (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender Party, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by either Borrower or any other Loan Party to a Governmental Authority, the
applicable Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Any Lender Party that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the applicable
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments to be made to it under this Agreement or under any other
Loan Document shall deliver to such Borrower (with a copy to the Administrative
Agent) and, if required, to any applicable Governmental Authority, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender Party, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender Party is subject to backup withholding or information
reporting requirements. Without limiting the generality of the foregoing, each
Lender Party entitled to payments with respect to any US Obligation that is not
a US Person shall deliver to the US Borrower and the Administrative Agent on or
prior to the date on which such Lender Party becomes a party to this Agreement
(or, in the case of an SPV, on or prior to the date such SPV makes a Term Loan
in accordance with Section 9.04(i)) (and from time to time thereafter upon the
reasonable request of the US Borrower or the Administrative Agent and at the
time or times prescribed by applicable law), whichever of the following is
applicable:

(i) Two (2) duly completed, executed, original copies of IRS Form W-8BEN (or
successor forms) establishing eligibility for benefits of an income tax treaty
to which the United States is a party or an exemption provided by the Code,

(ii) Two (2) duly completed, executed, original copies of IRS Form W-8ECI (or
successor forms), establishing that such Lender Party is not subject to
deduction or withholding of United States federal income tax, or

(iii) in the case of such Lender Party claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) two (2) duly
completed, executed, original copies of IRS Form W-8BEN (or successor forms),
and (y) a certificate certifying that such Lender Party is not (A) a “bank” as
such term is used in Section 881(c)(3)(A) of the Code, (B) a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower or of a guarantor and (C) a controlled foreign corporation related,

 

58



--------------------------------------------------------------------------------

directly or indirectly, to the Borrowers within the meaning of Section 864(d) of
the Code.

In addition to the foregoing, an Administrative Agent that is not a US Person
shall deliver to the US Borrower on or prior to the date on which the
Administrative Agent becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the US Borrower and at the time or
times prescribed by applicable law) two (2) duly completed, executed, original
copies of IRS Form W-8IMY (or successor forms).

Each Lender Party that is a US Person shall deliver to the US Borrower and the
Administrative Agent on or prior to the date on which such Lender Party becomes
a party to this Agreement (and from time to time thereafter upon the reasonable
request of the US Borrower or the Administrative Agent and at the time or times
prescribed by applicable law), two (2) duly completed, executed, original copies
of IRS Form W-9 (or successor forms) certifying that such Lender Party is not
subject to backup withholding. or otherwise establish that such Lender Party is
exempt from backup withholding; provided that nothing in this paragraph or in
the rest of this Section 2.20(e) shall require any Lender Party to deliver any
form or documentation that such Lender Party is not legally able to deliver
(including as a result of a Change in Law).

(f) If a payment made to a Lender Party hereunder or under any other Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender Party were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender Party shall deliver to the US Borrower
and the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the US Borrower or the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the US Borrower or the Administrative Agent as may be
necessary for the US Borrower to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g) If a Lender Party determines, in its good faith discretion, that it has
received a refund or a credit of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by either Borrower or with respect to which either
Borrower has paid additional amounts pursuant to this Section 2.20, it shall pay
over such refund or credit to the applicable Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 2.20 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund or credit), net of all out of pocket expenses of such Lender Party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit), provided that the applicable
Borrower, upon the request of such Lender Party, agrees to repay the amount paid
over to such Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Lender Party in the event the
Administrative Agent or such Lender Party is required to repay such refund or
credit to such Governmental Authority; provided that, notwithstanding anything
to the contrary in this paragraph, in no event shall any Lender Party be
required to pay any amount to an indemnified

 

59



--------------------------------------------------------------------------------

party pursuant to this paragraph or take any other action that would be, in the
sole judgment of such Lender Party exercised in good faith, legally or
commercially or otherwise disadvantageous to such Lender Party in any respect or
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrowers or any other Person.

Section 2.21 Assignment of Term Loan Commitments Under Certain Circumstances;
Duty to Mitigate. (a) In the event (i) any Lender delivers a certificate
requesting compensation pursuant to Section 2.14, (ii) any Lender delivers a
notice described in Section 2.15, (iii) either Borrower is required to pay any
additional amount to any Lender or any Governmental Authority on account of any
Lender pursuant to Section 2.20, or (iv) any Lender refuses to consent to any
amendment, waiver or other modification of any Loan Document requested by the
Borrowers that requires the consent of a greater percentage of the Lenders than
the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders, then, in each case, the applicable
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 9.04(b)), upon notice to
such Lender, as the case may be, and the Administrative Agent, require such
Lender to transfer and assign, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv) above, all of
its interests, rights and obligations with respect to the Class of Term Loans or
Term Loan Commitments that is the subject of the related consent, amendment,
waiver or other modification) to an Eligible Assignee that shall assume such
assigned obligations and, with respect to clause (iv) above, shall consent to
such requested amendment, waiver or other modification of any Loan Documents
(which assignee may be another Lender, if a Lender accepts such assignment;
provided that (w) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (x) such Borrower shall have received the prior written consent of
the Administrative Agent, which consents shall not unreasonably be withheld or
delayed, (y) the applicable Borrower or such assignee shall have paid to the
affected Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Term Loans of such Lender, respectively, plus all Fees and other amounts accrued
for the account of such Lender hereunder with respect thereto (including any
amounts under Sections 2.14 and 2.16) and (z) if such assignment is in
connection with a Lender that refuses to consent to an amendment, waiver or
other modification with respect to a Repricing Event, the applicable Borrower
shall pay to such Lender the premium or fee (if any) set forth in Section 2.25
on or prior to the date of the consummation of such assignment); provided
further that, if prior to any such transfer and assignment the circumstances or
event that resulted in such Lender’s claim for compensation under Section 2.14,
notice under Section 2.15 or the amounts paid pursuant to Section 2.20, as the
case may be, cease to cause such Lender to suffer increased costs or reductions
in amounts received or receivable or reduction in return on capital, or cease to
have the consequences specified in Section 2.15, or cease to result in amounts
being payable under Section 2.20, as the case may be (including as a result of
any action taken by such Lender pursuant to paragraph (b) below), or if such
Lender shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.15 or shall waive its right to further payments under Section 2.20 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender shall not thereafter be required to make any such transfer and assignment
hereunder. Each Lender agrees that, if

 

60



--------------------------------------------------------------------------------

necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.21(a), it shall promptly
execute and deliver to the Administrative Agent an Assignment and Acceptance to
evidence the assignment and shall deliver to the Administrative Agent any
promissory note (if promissory notes have been issued in respect of such
Lender’s Term Loans) subject to such Assignment and Acceptance; provided that
the failure of any such Lender to execute an Assignment and Acceptance shall not
render such assignment invalid and such assignment shall be recorded in the
Register.

(b) If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the applicable
Borrower or (y) to assign its rights and delegate and transfer its obligations
hereunder to another of its offices, branches or affiliates, if such filing or
assignment would reduce its claims for compensation under Section 2.14 or enable
it to withdraw its notice pursuant to Section 2.15 or would reduce amounts
payable pursuant to Section 2.20, as the case may be, in the future. Each of the
Borrowers hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such filing or assignment, delegation and
transfer.

Section 2.22 [Reserved].

Section 2.23 [Reserved].

Section 2.24 Incremental Term Loans.

(a) Either Borrower may, by written notice to the Administrative Agent from time
to time, request Incremental Term Loan Commitments in an amount not to exceed
the Incremental Term Loan Amount from one or more Incremental Term Lenders, all
of which must be Eligible Assignees. Such notice shall set forth (i) the amount
of the Incremental Term Loan Commitments being requested (which shall be in
minimum increments of US$1,000,000 or C$1,000,000, as applicable, and a minimum
amount of US$5,000,000 or C$5,000,000, as applicable, or such lesser amount
equal to the remaining Incremental Term Loan Amount), (ii) the date on which
such Incremental Term Loan Commitments are requested to become effective (which
shall not be less than 10 Business Days nor more than 60 days after the date of
such notice or as otherwise agreed to by the Administrative Agent), and
(iii) whether such Incremental Term Loan Commitments are commitments to make
additional Term Loans or commitments to make term loans with terms different
from the Term Loans as permitted under this Section 2.24 (“Other Term Loans”).

(b) Either Borrower may seek Incremental Term Loan Commitments from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and, subject to the Administrative Agent’s consent (not to
be unreasonably withheld or delayed) additional banks, financial institutions
and other institutional lenders who will

 

61



--------------------------------------------------------------------------------

become Incremental Term Lenders in connection therewith. The applicable Borrower
and each Incremental Term Lender shall execute and deliver to the Administrative
Agent an Incremental Term Loan Assumption Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Incremental
Term Loan Commitment of each Incremental Term Lender. The terms and provisions
of the Incremental Term Loans shall be identical to those of the Term Loans
except as otherwise set forth herein or in the Incremental Term Loan Assumption
Agreement. Without the prior written consent of the Required Lenders, (i) the
final maturity date of any Other Term Loans shall be no earlier than the Term
Loan Maturity Date, (ii) the average life to maturity of the Other Term Loans
shall be no shorter than the average life to maturity of the Tranche B-1 Loans
or the Tranche B-2 Loans, as applicable, (iii) no Default or Event of Default
exists or would exist after giving effect thereto, and (iv) if the initial yield
on such Other Term Loans (as determined by the Administrative Agent, taking into
account the applicable margin, upfront fees, any original issue discount and any
LIBO Rate or ABR floor or CDOR Rate or Canadian Prime Rate floor (but excluding
any bona fide arrangement, underwriting, structuring or similar fees not
generally shared among the applicable Lenders), computed as the sum of (x) the
margin above the Adjusted LIBO Rate (in the case of Other Term Loans to be made
to the US Borrower) or the CDOR Rate (in the case of Other Term Loans to be made
to the Canadian Borrower) and (y) if such Other Term Loans are initially made at
a discount or the Lenders making the same receive an upfront fee (other than a
customary arrangement or underwriting fee) directly or indirectly from Holdings,
the applicable Borrower or any Restricted Subsidiary for doing so (the amount of
such discount or upfront fee, expressed as a percentage of the Other Term Loans,
being referred to herein as “Other Term Loan OID”), the amount of such Other
Term Loan OID divided by the lesser of (A) the average life to maturity of such
Other Term Loans and (B) four) exceeds the Applicable Margin on Tranche B-1
Loans or on Tranche B-2 Loans, as applicable, as then in effect for Eurodollar
Term Loans or CDOR Rate Term Loans, respectively, by more than 50 basis points
(the amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for all such
existing Term Loans shall, subject to Sections 2.06(f) and (g), automatically be
increased by the Yield Differential, effective upon the making of the Other Term
Loans. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan Assumption Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Term Loan Assumption Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby, and the Administrative Agent and the Borrowers may revise this
Agreement to evidence such amendments.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.24 unless (i) on a pro forma basis after
giving effect to the incurrence of any such Incremental Term Loans (and after
giving effect to any acquisition consummated concurrently therewith and all
other appropriate pro forma adjustment events and calculated as if any
additional Incremental Term Loans were fully drawn on the effective date
thereof), the Secured Leverage Ratio is equal to or less than 3.00:1.00, (ii) on
the date of such effectiveness, the conditions set forth in paragraphs (b) and
(c) of Section 4.01 shall be satisfied and the Administrative Agent shall have
received a certificate to that effect dated such date and setting forth the
calculation of the Secured Leverage Ratio in reasonable detail, executed by a
Financial Officer of the applicable Borrower, (iii) except as otherwise

 

62



--------------------------------------------------------------------------------

specified in the applicable Incremental Term Loan Assumption Agreement, the
Administrative Agent shall have received (with sufficient copies for each of the
Incremental Term Lenders) legal opinions, board resolutions and other closing
certificates reasonably requested by the Administrative Agent and consistent
with those delivered on the Closing Date under Section 4.02, and (iv) all fees
and expenses owing in respect of such increase to the Administrative Agent and
the Lenders shall have been paid.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrowers, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of outstanding Term
Loans on a pro rata basis. This may be accomplished by requiring each
outstanding Eurodollar Tranche B-1 Borrowing or CDOR Rate Tranche B-2 Borrowing
to be converted into an ABR Borrowing or Canadian Prime Rate Borrowing, as
applicable, on the date of each Incremental Term Loan, or by allocating a
portion of each Incremental Term Loan to each outstanding Eurodollar Tranche B-1
Borrowing or CDOR Rate Tranche B-2 Borrowing, as applicable, on a pro rata
basis. Any conversion of Eurodollar Term Loans to ABR Term Loans or of CDOR Rate
Term Loans to Canadian Prime Rate Term Loans as required by the preceding
sentence shall be subject to Section 2.16. If any Incremental Term Loan is to be
allocated to an existing Interest Period for a Eurodollar Tranche B-1 Borrowing
or a CDOR Rate Tranche B-2 Borrowing, then the interest rate thereon for such
Interest Period and the other economic consequences thereof shall be as set
forth in the applicable Incremental Term Loan Assumption Agreement. In addition,
to the extent any Incremental Term Loans are not Other Term Loans, the scheduled
amortization payments under Section 2.11(a)(i) required to be made after the
making of such Incremental Term Loans shall be ratably increased by the
aggregate principal amount of such Incremental Term Loans and shall be further
increased for all Lenders on a pro rata basis to the extent necessary to avoid
any reduction in the amortization payments to which the Term Lenders were
entitled before such recalculation.

Section 2.25 Repricing Events. Notwithstanding any provision to the contrary
herein, but subject to Sections 2.06(f) and (g), at the time of the
effectiveness of any Repricing Event that is consummated on or prior to the
first anniversary of the Closing Date, the Borrowers shall pay to the
Administrative Agent, for the ratable account of each Lender (other than, for
the avoidance of doubt, any new Lender that, pursuant to Section 2.21(a), is
replacing a Lender that is refusing to consent to an amendment, waiver or other
modification with respect to a Repricing Event) with Term Loans that are
prepaid, repaid or subject to a pricing reduction, as applicable, in connection
with such Repricing Event (including each Lender that refuses to consent to an
amendment, waiver or other modification with respect to a Repricing Event and is
replaced as a Lender under Section 2.21), a fee in an amount equal to 1.00% of
the aggregate principal amount of all Term Loans prepaid in connection with such
Repricing Event.

 

63



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of Holdings and each Borrower represents and warrants to the Administrative
Agent, the Collateral Agent and each of the Lenders that (it being understood
and agreed that with respect to the making of the following representations and
warranties prior to the Acquisition Joinder Date, each Company Related Loan
Party shall be deemed to be a Restricted Subsidiary as if the Acquisition
Transfer Date had occurred):

Section 3.01 Organization; Powers. Holdings, each of the Borrowers and each of
the Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrowers, to borrow hereunder.

Section 3.02 Authorization. The Transactions (a) have been duly authorized by
all requisite corporate, limited liability company, partnership, and, if
required, stockholder or member action and (b) will not (i) violate (A) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of Holdings, each of
the Borrowers or any Restricted Subsidiary, (B) any order of any Governmental
Authority or (C) any provision of any indenture, material agreement or other
material instrument to which Holdings, either Borrower or any Restricted
Subsidiary is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, or give rise to any
right to accelerate or to require the prepayment, repurchase or redemption of
any obligation under any Material Indebtedness or (iii) result in the creation
or imposition of any Lien upon or with respect to any property or assets now
owned or hereafter acquired by Holdings, either Borrower or any Restricted
Subsidiary (other than any Lien created hereunder or under the Security
Documents or under the ABL Credit Facility or the Securitization Facility).

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings and the Borrowers and constitutes, and each other Loan Document when
executed and delivered by the each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code and Personal Property Security Act financing
statements and filings with the United States

 

64



--------------------------------------------------------------------------------

Patent and Trademark Office and the United States Copyright Office and the
Canadian Intellectual Property Office and any other filings necessary to perfect
Liens created by the Loan Documents, (b) recordation of the Mortgages and
(c) such as have been made or obtained and are in full force and effect.

Section 3.05 Financial Statements. (a) Holdings has heretofore furnished to the
Lenders its consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows (i) as of and for the fiscal year ended
December 31, 2011, reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2012, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial condition and results of operations and cash flows of Holdings and its
consolidated Subsidiaries as of such dates and for such periods. Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of the Credit Parties as of the dates thereof. Such financial
statements were prepared in accordance with GAAP applied on a consistent basis,
subject, in the case of unaudited financial statements, to year-end audit
adjustments and the absence of footnotes.

(b) Holdings has heretofore delivered to the Lenders (i) unaudited consolidated
balance sheets and statements of income of the Company (on a consolidated basis
prepared in accordance with the Canadian Accounting Standards Board Accounting
Standards for Private Enterprises), with reconciliation to GAAP, prepared by the
Company for the fiscal quarter ended July 31, 2012; and (ii) a pro forma balance
sheet and related pro forma statements of income of Holdings as of and for the
six-month period ending June 30, 2012 (utilizing amounts from the information
provided pursuant to the preceding clause (i)), prepared after giving effect to
the Acquisition as if the Acquisition had occurred as of such date (in the case
of such balance sheet) or at the beginning of such period (in the case of such
other financial statements). Such pro forma financial statements have been
prepared in good faith by Holdings, based on the assumptions used to prepare the
pro forma financial information contained in the Confidential Information
Memorandum (which assumptions are believed by Holdings and the Borrowers on the
date hereof and on the Closing Date to be reasonable), are based on the best
information available to Holdings and to the Borrowers as of the date of
delivery thereof, accurately reflect all adjustments required to be made to give
effect to the Acquisition and present fairly, in all material respects, on a pro
forma basis the estimated consolidated financial position of Holdings and its
consolidated Subsidiaries as of such date and for such period, assuming that the
Acquisition had actually occurred at such date or at the beginning of such
period, as the case may be.

Section 3.06 No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect, since December 31, 2011.

Section 3.07 Title to Properties; Possession Under Leases. (a) Each of Holdings,
the Borrowers and the Restricted Subsidiaries has good and marketable title to,
or valid leasehold interests in, all its material properties and assets
(including all Mortgaged Property), except where the failure to have such title
or interest could not reasonably be expected

 

65



--------------------------------------------------------------------------------

to have a Material Adverse Effect. All such material properties and assets are
free and clear of Liens, other than Liens expressly permitted by Section 6.02.

(b) Each of Holdings, the Borrowers and the Restricted Subsidiaries has complied
with all obligations under all leases to which it is a party, except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect, and all such leases are in full force and effect, except leases in
respect of which the failure to be in full force and effect could not reasonably
be expected to have a Material Adverse Effect. Each of Holdings, the Borrowers
and each Restricted Subsidiary enjoys peaceful and undisturbed possession under
all such leases, other than leases in respect of which the failure to enjoy
peaceful and undisturbed possession could not reasonably be expected to have a
Material Adverse Effect.

(c) As of the Closing Date, none of Holdings, the US Borrower or the Canadian
Borrower has received any notice of, nor has any knowledge of, any pending or
contemplated condemnation proceeding affecting any real property with a fair
market value in excess of US$1,000,000 or any sale or disposition thereof in
lieu of condemnation.

(d) As of the Closing Date, to the Borrowers’ knowledge, except as set forth on
Schedule 3.07(d), none of Holdings, the Borrowers or any Restricted Subsidiary
is obligated under any right of first refusal, option or other contractual right
to sell, assign or otherwise dispose of any real property with a fair market
value in excess of US$1,000,000 or any interest therein.

Section 3.08 Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Holdings, the
Borrowers or any Restricted Subsidiary therein. The shares of capital stock or
other ownership interests so indicated on Schedule 3.08 are fully paid and
non-assessable (to the extent such concepts are applicable) and are owned by
Holdings, the Borrowers or a Restricted Subsidiary, directly or indirectly, free
and clear of all Liens (other than Liens created under the Security Documents,
Liens created by the ABL Credit Facility, Liens created by the Receivables
Securitization Documents and Statutory Prior Liens for Statutory Prior Claims
that are not delinquent or which are being contested in compliance with
Section 5.03). An accurate organization chart, showing the ownership structure
of (i) Holdings, the Borrowers and each Subsidiary on the Closing Date and
(ii) Holdings, the Borrowers and each Subsidiary (including each Company Related
Loan Party) after giving effect to the Transactions on the Acquisition Joinder
Date, is set forth on Schedule 3.08.

Section 3.09 Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of
Holdings or either Borrower, threatened against or affecting Holdings or either
Borrower or any Subsidiary (i) that involve any Loan Document or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of Holdings, the Borrowers or any of the Restricted Subsidiaries or any
of their respective material properties or assets is in violation of, nor will
the

 

66



--------------------------------------------------------------------------------

continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

(c) To the extent applicable, each of the Borrowers and their Subsidiaries is in
compliance in all material respects with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended), and any other
enabling legislation or executive order relating thereto, (ii) the USA PATRIOT
Act, (iii) the United States Foreign Corrupt Practices Act of 1977, as amended,
and (iv) any Anti-Money Laundering Legislation. Notwithstanding the foregoing,
the provisions of this Section 3.09(c) shall not be interpreted to contravene,
or require any notification to the Attorney General of Canada under, the Foreign
Extraterritorial Measures (United States) Order, 1992, by the Canadian Borrower,
any Canadian Subsidiary Guarantor, or any Subsidiary that is organized under the
laws of Canada or any province thereof.

Section 3.10 Agreements. (a) None of Holdings, the Borrowers or any of the
Subsidiaries is subject to any corporate restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(b) None of Holdings, the Borrowers or any of the Restricted Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.

Section 3.11 Federal Reserve Regulations. (a) None of Holdings, the Borrowers or
any of the Restricted Subsidiaries is engaged or will engage, principally or as
one of its important activities, in the business of purchasing or carrying
Margin Stock (within the meaning of Regulation U issued by the Board), or
extending credit for the purpose of purchasing or carrying Margin Stock and no
proceeds of any Borrowings will be used to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock. None of Holdings, the Borrowers or any of the Restricted Subsidiaries
owns Margin Stock as of the Closing Date.

(b) No part of the proceeds of any Term Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, Regulation U or Regulation X.

Section 3.12 Investment Company Act. None of Holdings, the Borrowers or any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

67



--------------------------------------------------------------------------------

Section 3.13 Use of Proceeds. The Borrowers will (a) use the proceeds of the
Term Loans only for the purposes specified in the introductory statement to this
Agreement and (b) use the proceeds of Incremental Term Loans only to finance
Permitted Acquisitions (including the payment of related fees and expenses) for
the purposes specified in the applicable Incremental Term Loan Assumption
Agreement.

Section 3.14 Tax Returns. Except as set forth on Schedule 3.14, each of
Holdings, the Borrowers and the Restricted Subsidiaries has filed or caused to
be filed all material Federal, state, local and foreign income tax returns or
materials required to have been filed by it and has paid or caused to be paid
all material taxes due and payable by it and all assessments received by it,
except taxes that are being contested in good faith by appropriate proceedings
and for which Holdings, the Borrowers or such Restricted Subsidiary, as
applicable, shall have set aside on its books adequate reserves. Neither the
Borrowers, nor any Restricted Subsidiary is party to any tax sharing agreement
pursuant to which any of them could be responsible for any amount of taxes,
except as otherwise reviewed and approved by the Administrative Agent in its
reasonable discretion. Each Canadian Loan Party has paid or remitted or caused
to be paid or remitted all tax and source deductions comprised in Statutory
Prior Claims due and payable by it, except as set forth on Schedule 3.14 or
taxes for which the validity or amount thereof is being contested in good faith
by appropriate proceedings and for which the Borrowers have set aside on their
books adequate reserves with respect thereto in accordance with GAAP and such
contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a Lien.

Section 3.15 No Material Misstatements. None of (a) the Confidential Information
Memorandum or (b) any other information, report, financial statement, exhibit or
schedule furnished by or on behalf of a Loan Party to the Administrative Agent
or any Lender in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto contained, contains or will
contain, when taken as a whole, any material misstatement of fact or omitted,
omits or will omit, when taken as a whole, to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were, are or will be made, not materially misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, or forward looking
statement or is based on general economic conditions, each of Holdings and the
Borrowers represents only that it acted in good faith and utilized reasonable
assumptions at the time furnished and due care in the preparation of such
information, report, financial statement, exhibit or schedule; it being
understood that actual results may differ and such difference may be material.

Section 3.16 Employee Benefit Plans. (a) No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Financial Accounting Standards Board Accounting Standards
Codification 715-30) did not, as of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plan.

 

68



--------------------------------------------------------------------------------

(b) With respect to each Foreign Pension Plan, reserves have been established in
the financial statements furnished to Lenders in respect of any unfunded
liabilities in accordance with applicable law or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Pension Plan is maintained. The aggregate unfunded liabilities with respect to
such Foreign Pension Plans could not reasonably be expected to result in a
Material Adverse Effect; the present value of the aggregate accumulated benefit
liabilities of all such Foreign Pension Plans (based on those assumptions used
to fund each such Foreign Pension Plan) did not, as of the last annual valuation
date applicable thereto, exceed the fair market value of the assets of all such
Foreign Pension Plans.

(c) Each Canadian Loan Party and its Subsidiaries is in compliance with the
requirements of the Pension Benefits Act (Ontario) and other federal or
provincial laws with respect to each Canadian Pension Plan, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. No fact or situation that may reasonably be expected to result in a
Material Adverse Effect exists in connection with any Canadian Pension Plan. No
Pension Event which has resulted or could reasonably be expected to result in
any Loan Party incurring any liability in excess of US$5,000,000 has occurred.
As of the date hereof, except as set forth on Schedule 3.16(c), each Canadian
Pension Plan has no solvency deficiency and is funded as required under the most
recent actuarial valuation filed with the applicable Governmental Authority
pursuant to generally accepted actuarial practices and principles. All
contributions (including employee contributions made by authorized payroll
deductions or other withholdings) required to be made to the appropriate funding
agency in accordance with all applicable laws and the terms of each Canadian
Pension Plan have been made in accordance with all applicable laws and the terms
of each Canadian Pension Plan. No Loan Party or any of its Subsidiaries is
required to contribute to a Canadian Union Plan.

Section 3.17 Environmental Matters. Except for those matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect: (i) Holdings, the Borrowers and each of the Subsidiaries are in
compliance with all applicable Environmental Laws (which compliance includes the
possession of all permits and other governmental authorizations required under
applicable Environmental Laws, and compliance with the terms and conditions
thereof); (ii) there is no Environmental Claim pending or, to the knowledge of
Holdings or the Borrowers, threatened against Holdings or the Borrowers or any
Subsidiary or, to the knowledge of Holdings or the Borrowers, against any Person
whose liability for such Environmental Claims Holdings or the Borrowers or any
Subsidiary has or may have retained or assumed either contractually or by
operation of law; and (iii) there are no actions, activities, circumstances,
facts, conditions, events or incidents, including the presence of any Hazardous
Material, which could be reasonably expected to form the basis of any
Environmental Claim against Holdings or the Borrowers or any Subsidiary, or to
the knowledge of Holdings or the Borrowers, against any Person whose liability
for such Environmental Claims Holdings or the Borrowers or any Subsidiary has or
may have retained or assumed either contractually or by operation of law.

Section 3.18 Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrowers or by the Borrowers for
their subsidiaries as of the Closing Date. As of the Closing Date, such
insurance is in full force and effect and all premiums in respect of such
insurance that were due and payable have been duly

 

69



--------------------------------------------------------------------------------

paid. The Borrowers believe that the insurance maintained by or on behalf of the
Borrowers and their Restricted Subsidiaries is adequate.

Section 3.19 Security Documents. (a) The Collateral Agreements, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral (as defined in the
Collateral Agreements) and the proceeds thereof and (i) when the Pledged
Collateral (as defined in the Collateral Agreements) is delivered to the
Collateral Agent together with stock, membership interest powers or other
appropriate instruments of transfer duly executed in blank, and assuming that
any applicable foreign perfection requirements have been satisfied with respect
to any non-U.S. and non-Canadian issuers, the Lien created under the Collateral
Agreements shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Pledged Collateral, in each case prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a), the Lien created under the Collateral
Agreements will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral (other than
Intellectual Property, as defined in the Collateral Agreements), in each case
prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 6.02 to the extent filing a financing
statement perfects such security interest.

(b) Upon the recordation of the Collateral Agreements (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrowers and the
Collateral Agent) with the United States Patent and Trademark Office and the
United States Copyright Office and the Canadian Intellectual Property Office
(and, with respect to any equivalent foreign rights, the taking of appropriate
actions under the laws of such jurisdictions as required pursuant to the terms
of the Collateral Agreements, including filing in other appropriate foreign or
international offices or registrars), together with the financing statements in
appropriate form filed in the offices specified on Schedule 3.19(a), the Lien
created under the Collateral Agreements shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Intellectual Property (as defined in the Collateral Agreements) in which
a security interest may be perfected by filing in the United States and its
territories and possessions and Canada (and, with respect to any equivalent
other foreign rights material to Holdings and its Subsidiaries taken as a whole,
the taking of appropriate actions under the laws of such jurisdictions as
required pursuant to the terms of the Collateral Agreements, including filing in
other appropriate foreign or international offices or registrars), in each case
prior and superior in right to any other Person apart from Statutory Prior
Claims (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office and the
Canadian Intellectual Property Office (and appropriate foreign or international
offices or registers) may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the date hereof).

(c) The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable Lien
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages are filed
in the offices specified on Schedule 3.19(c),

 

70



--------------------------------------------------------------------------------

the Mortgages shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in, or first charge on, as
applicable, such Mortgaged Property and the proceeds thereof, in each case prior
and superior in right to any other Person, other than with respect to the rights
of Persons pursuant to Liens expressly permitted by Section 6.02.

Section 3.20 Location of Real Property and Leased Premises. (a) Schedule 3.20(a)
lists completely and correctly as of the Closing Date all real property owned by
the Credit Parties and the addresses thereof.

(b) Schedule 3.20(b) lists completely and correctly as of the Closing Date all
real property leased by the Credit Parties and the addresses thereof. The Credit
Parties have valid leases in all the real property set forth on
Schedule 3.20(b), except where the failure so to have a valid lease in such real
property could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.21 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Restricted Subsidiary
pending or, to the knowledge of Holdings or the Borrowers, threatened. The hours
worked by and payments made to employees of the Credit Parties have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters, except where the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect. All payments due from a Loan Party or any Restricted Subsidiary, or for
which any claim may be made against a Loan Party or any Restricted Subsidiary,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of the
applicable Loan Party or such Restricted Subsidiary, except where the failure to
so comply could not reasonably be expected to result in a Material Adverse
Effect. The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which a Loan Party or any Restricted
Subsidiary is bound, except where the failure to so comply could not reasonably
be expected to result in a Material Adverse Effect.

Section 3.22 Intellectual Property. Holdings, the Borrowers and each of the
Restricted Subsidiaries has a valid right to use all patents, trademarks,
service marks, trade names, design rights, copyrights and other intellectual
property rights necessary to the present conduct of each of their respective
businesses, and has or reasonably will obtain such rights with regard to the
planned conduct of each of their respective businesses, without any known
infringements of any third party rights, except where the failure to have such
right or obtain such right could not be reasonably expected to have a Material
Adverse Effect. All U.S. federal and foreign registered, issued or applied for
patents, trademarks, service marks and copyrights owned by Holdings, the
Borrowers and each of the Subsidiaries (other than Excluded Subsidiaries) as of
the Closing Date are set forth on Schedule 3.22, and all such registrations,
issuances, and applications are duly and properly registered, issued or filed in
the appropriate offices of the appropriate jurisdictions for such registrations,
issuances or filings except where the failure to be registered, issued or filed
could not reasonably be expected to have a Material Adverse Effect.

Section 3.23 Solvency. Immediately after the consummation of those Transactions
to occur on the Closing Date and immediately following the making of the Term

 

71



--------------------------------------------------------------------------------

Loans and after giving effect to the application of the proceeds of the Term
Loans, (a) Holdings, Borrowers and their consolidated Restricted Subsidiaries,
taken as a whole, are Solvent and (b) US Borrower and its consolidated
Restricted Subsidiaries, taken as a whole, are Solvent.

Section 3.24 Transaction Documents. Holdings and the Borrowers have delivered to
the Administrative Agent a complete and correct copy of the Purchase Agreement
(including all schedules, exhibits, amendments, supplements and modifications
thereto) as in effect on the Closing Date. Neither Holdings, the Borrowers nor
any Loan Party (other than any Company Related Loan Parties, the Existing
Holdcos and the Existing Parent) or, to the knowledge of Holdings, the Borrowers
or any Loan Party, any Company Related Loan Party or any other Person party
thereto (including any shareholders listed on Schedule A of the Purchase
Agreement) is in default in the performance or compliance with any material
provisions thereof. The Purchase Agreement complies in all material respects
with all applicable laws. All representations and warranties of the Credit
Parties (other than any Company Related Loan Parties, the Existing Parent and
the Existing Holdcos) and, to the knowledge of Holdings, the Borrowers or each
Loan Party, all representations and warranties of the Company Related Loan
Parties, the Existing Parent, the Existing Holdcos or the shareholders listed on
Schedule A of the Purchase Agreement, set forth in the Purchase Agreement were
true and correct in all material respects at the time, as of which such
representations and warranties were made (or deemed made).

Section 3.25 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” and “Designated Senior Indebtedness” under and as defined in the
Subordinated Note Documents. The Obligations rank, and at all times after the
Closing Date will rank, senior in right of payment to the obligations of
Holdings and the US Borrower under the Subordinated Notes and the Subordinated
Note Documents. The execution, delivery and performance by the Loan Parties of
this Agreement and the other Loan Documents and the making of the Term Loans
hereunder do not violate the terms of the Subordinated Note Documents, the
Receivables Securitization Documents, the Existing Senior Notes (unless defeased
pursuant to a Permitted Debt Defeasance) or any Real Estate Loan Agreement.

Section 3.26 Sanctioned Persons. No Credit Party nor any subsidiary thereof, nor
any director, officer or employee of any Credit Party or any subsidiary thereof,
nor, to the knowledge of the Borrowers, any agent or Affiliate of any Credit
Party or any subsidiary thereof is currently subject to any U.S. sanctions
administered by OFAC; and the Borrowers will not directly or indirectly use the
proceeds of the Term Loans or otherwise make available such proceeds to any
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC, or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business to obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended. None of the transactions contemplated by the Loan Documents
violates the Canadian Economic Sanctions and Export Control Laws. Furthermore,
no Credit Party nor any subsidiary thereof is a Canadian Blocked Person and, to
the actual knowledge of each Credit Party, no Credit Party or subsidiary thereof
engages in any dealings or transactions, or is otherwise associated, with a
Canadian Blocked Person.

 

72



--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Term Loans are subject to the
satisfaction of the following conditions:

Section 4.01 All Borrowings (including Incremental Term Loans). On the date of
each Borrowing (other than a conversion or a continuation of a Borrowing):

(a) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 (or such notice shall be deemed given in accordance with
Section 2.02);

(b) [Reserved]; and

(c) At the time of and immediately after such Borrowing, no Default or Event of
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
Holdings and the Borrowers on and as of the date of such Borrowing as to the
matters specified in paragraph (c) above.

Section 4.02 Borrowings on the Closing Date. On the Closing Date:

(a) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion in form and substance reasonably acceptable
to the Administrative Agent of (i) Jones Day, counsel for Holdings and the
Borrowers, (ii) McMillan, Canadian counsel for Holdings and the Borrowers, and
(iii) each local counsel listed on Schedule 4.02(a), in each case (A) dated the
Closing Date, (B) addressed to the Administrative Agent and the Lenders, and
(C) covering such other matters relating to the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request, and Holdings
and the Borrowers hereby request such counsel to deliver such opinions.

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date such Term Loans are to be made, expect to the extent that such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) The Administrative Agent shall have received a fully executed copy of the
Intercreditor Agreement.

(d) The Administrative Agent shall have received a fully executed copy of the
Amended and Restated Receivables Intercreditor Agreement.

(e) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or formation, or memorandum of association and
articles

 

73



--------------------------------------------------------------------------------

of association, or equivalent constitutive document, as applicable, including
all amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State (or its equivalent) of the state of its organization or
existence (or Registrar of Joint Stock Companies for the Province of Nova Scotia
or equivalent in foreign jurisdictions), and a certificate as to the good
standing of each Loan Party as of a recent date, from such Secretary of State,
Registrar of Joint Stock Companies (or, in each case, a comparable governmental
official); (ii) a certificate of the Secretary or Assistant Secretary of each
Loan Party dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws, limited liability company agreement,
unanimous shareholder agreement or operating agreement, as applicable, of such
Loan Party as in effect on the Closing Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors or equivalent governing body of such Loan Party or unanimous
shareholder agreement authorizing the execution, delivery and performance of the
Loan Documents to which such Person is a party and, in the case of the
Borrowers, the borrowings hereunder, and that such resolutions or unanimous
shareholder agreement have not been modified, rescinded or amended and are in
full force and effect, (C) that attached thereto is a true and complete copy of
the certificate or articles of incorporation or certificate of formation, as
applicable, of such Loan Party, and all amendments thereto, as in effect on the
Closing Date, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above; and
(iv) such other documents as the Lenders or the Administrative Agent may
reasonably request.

(f) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrowers, confirming that
the representations and warranties set forth in Article III and in each other
Loan Document shall be true and correct in all material respects on and as of
the date such Term Loans are to be made, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and compliance with the conditions
precedent set forth in paragraph (c) of Section 4.01.

(g) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder or under any other Loan Document.

(h) The Security Documents and other Loan Documents to be executed and delivered
on or prior to the Closing Date shall have been duly executed by each Loan Party
that is to be a party thereto and delivered to the Collateral Agent and shall be
in full force and effect on the Closing Date. The Collateral Agent on behalf of
the Secured Parties shall have or, concurrently herewith, will have, a security
interest in the Collateral of the type and priority described in each such
Security Document.

(i) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties and the Company Related Loan Parties dated the
Closing Date

 

74



--------------------------------------------------------------------------------

and duly executed by a Responsible Officer of each Borrower, and shall have
received the results of a search of the Uniform Commercial Code filings,
Personal Property Security Act filings or equivalent filings made with respect
to the Loan Parties and the Company Related Loan Parties in the states,
provinces (or other jurisdictions) of formation of such Persons, in which the
chief executive office of each such Person is located and in the other
jurisdictions in which such Persons maintain property, in each case as indicated
on such Perfection Certificate, together with copies of the financing statements
(or similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Collateral Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 6.02
or have been or will be contemporaneously released or terminated.

(j) (i) Each of the Security Documents, in form and substance reasonably
satisfactory to the Lenders, relating to each of the Mortgaged Properties shall
have been duly executed by the parties thereto and delivered to the Collateral
Agent and shall be in full force and effect, (ii) each of such Mortgaged
Properties shall not be subject to any Lien other than those permitted under
Section 6.02, (iii) each of such Security Documents shall have been or,
concurrently herewith, will be, filed and recorded in the recording office as
specified on Schedule 3.19(c) (or a lender’s title insurance policy, in form and
substance reasonably acceptable to the Collateral Agent, insuring such Security
Document as a first lien on such Mortgaged Property (subject to any Lien
permitted by Section 6.02) shall have been or, concurrently herewith, will be,
received by the Collateral Agent) and, in connection therewith, the Collateral
Agent shall have received evidence reasonably satisfactory to it of each such
filing and recordation and (iv) the Collateral Agent shall have received such
other documents, including a policy or policies of title insurance issued by a
nationally or regionally recognized title insurance company, together with such
endorsements, coinsurance and reinsurance as may be reasonably requested by the
Collateral Agent and the Lenders, insuring the Mortgages as valid first liens on
the Mortgaged Properties, free of Liens other than those permitted under
Section 6.02, together with such surveys, abstracts, appraisals and legal
opinions required to be furnished pursuant to the terms of the Mortgages or as
reasonably requested by the Collateral Agent or the Lenders.

(k) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent.

(l) The Administrative Agent shall have received a certificate from a
Responsible Officer of Holdings in form and substance reasonably satisfactory to
the Administrative Agent certifying that all conditions precedent to the
consummation of the Acquisition, except for those conditions that can only be
satisfied on the closing date of the Acquisition, shall have been consummated in
accordance with the Purchase Agreement and applicable law, without giving effect
to any waiver of any material terms or conditions of the Purchase Agreement not
approved in writing by the Required Lenders. The Administrative Agent shall have
received copies of the Purchase Agreement and all material certificates,

 

75



--------------------------------------------------------------------------------

opinions and other documents delivered thereunder, certified by a Financial
Officer as being complete, correct and in effect.

(m) With respect to the Existing Senior Notes, the US Borrower shall have
delivered evidence to the Administrative Agent that, concurrently with the
receipt by the US Borrower of the proceeds of the Term Loans, the Indebtedness
relating thereto (i) has been called for redemption and for which funds
sufficient to redeem such indebtedness and pay interest thereon to the
applicable redemption date have been irrevocably deposited with the Senior Notes
Trustee pursuant to Section 8.01(a) of the indenture pursuant to which the
Existing Senior Notes were issued or (ii) has otherwise been discharged or
defeased or satisfied to the reasonable satisfaction of the Administrative
Agent. Immediately after giving effect to the Transactions and the other
transactions contemplated hereby, the Credit Parties shall have outstanding no
Indebtedness or preferred stock other than (a) Indebtedness outstanding under
this Agreement, (b) the Subordinated Notes, (c) the Transaction Related
Intercompany Notes, and (d) Indebtedness permitted by Section 6.01.

(n) The Lenders shall have received the financial statements referred to in
Section 3.05.

(o) The Administrative Agent shall have received a certificate from the chief
financial officer of Holdings, in form and substance reasonably satisfactory to
the Administrative Agent certifying that Holdings and its Restricted
Subsidiaries, and the US Borrower and its Restricted Subsidiaries, each on a
consolidated basis after giving effect to the Transactions, are Solvent.

(p) The Administrative Agent shall have received copies of or, to the extent
required to be pledged under the Security Documents once issued, forms of the
Transaction Related Intercompany Notes together with all guarantees, forward
subscription agreements and other material documents executed and delivered (or
to be executed and delivered) by a Credit Party in connection therewith,
certified by a Financial Officer as being complete and correct.

(q) The Administrative Agent shall have received copies of the ABL Credit
Facility and the Receivables Securitization Documents set forth in clauses
(i) and (ii) of the definition thereof, and all material documents delivered in
connection therewith, certified by a Financial Officer as being complete,
correct and in effect and such agreements and documents shall be in full force
and effect and in form and substance reasonably acceptable to the Administrative
Agent.

(r) All requisite Governmental Authorities and third parties shall have approved
or consented to the Transactions and the other transactions contemplated hereby
to the extent required, all applicable appeal and waiting periods shall have
expired and there shall not be any pending or threatened litigation,
governmental, administrative or judicial action that could reasonably be
expected to restrain, prevent or impose burdensome conditions on the
Transactions or the other transactions contemplated hereby.

 

76



--------------------------------------------------------------------------------

(s) Lenders shall have received, at least five (5) Business Days prior to the
Closing Date, to the extent requested, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada).

ARTICLE V

Affirmative Covenants

Holdings and each Borrower each covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until all Commitments have
terminated and the principal of and interest on each Term Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full (other than contingent obligations for which no claim has been
asserted), unless the Required Lenders shall otherwise consent in writing, each
of Holdings and the Borrowers will, and will cause each of the Restricted
Subsidiaries, and, with respect to Sections 5.08, 5.09 and 5.10, each of the
other Subsidiaries, to:

Section 5.01 Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.

(b) Except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, do or cause
to be done all things necessary to obtain, preserve, renew, extend and keep in
full force and effect the rights, licenses, permits, franchises, authorizations,
patents, copyrights, trademarks, trade names and other intellectual property
rights material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply with all applicable laws, rules, regulations and decrees and
orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect; and at
all times maintain and preserve all property material to the conduct of such
business, taken as a whole, and keep such property in good working order and
condition, ordinary wear and tear excepted.

Section 5.02 Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent, which

 

77



--------------------------------------------------------------------------------

endorsement shall provide that, from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrowers or
the Loan Parties under such policies directly to the Collateral Agent; cause all
such policies to provide that neither the Borrowers, the Administrative Agent,
the Collateral Agent nor any other party shall be a coinsurer thereunder and to
contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably require from time to time to protect their
interests; deliver original or certified copies of all such policies to the
Collateral Agent (or to the ABL Agent, as their respective interests appear);
cause each such policy to provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium upon not less than 10 days’ prior
written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent (giving the Administrative Agent and the Collateral Agent the
right to cure defaults in the payment of premiums) or (ii) for any other reason
upon not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent) together with evidence reasonably
satisfactory to the Administrative Agent and the Collateral Agent of payment of
the premium therefor.

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative
Agent, the Collateral Agent or the Required Lenders may from time to time
require to comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as it may be amended from time to time,
or (ii) a “Zone 1” area, obtain earthquake insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time reasonably require.

(d) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that which is customary for companies in the same or similar
businesses operating in the same or similar locations, naming the Collateral
Agent as an additional insured, on forms satisfactory to the Collateral Agent.

Section 5.03 Obligations and Taxes. Pay its Material Indebtedness and other
material liabilities and obligations promptly and in accordance with their terms
and pay and discharge promptly when due all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that are subject to or, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with

 

78



--------------------------------------------------------------------------------

respect to any such obligation, tax, assessment, charge, levy or claim, (i) so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Borrowers shall have set aside on their books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation, tax, assessment or
charge and enforcement of a Lien and, in the case of a Mortgaged Property, there
is no risk of forfeiture of such property or (ii) if, other than in the case of
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, the failure to pay
or discharge could not reasonably be expected to have a Material Adverse Effect.

Section 5.04 Financial Statements, Reports, etc. In the case of Holdings,
furnish to the Administrative Agent, which shall furnish to each Lender:

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of Holdings and its consolidated Subsidiaries as
of the close of such fiscal year and the results of its operations and the
operations of such Subsidiaries during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements fairly present, in all
material respects, the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Holdings and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and, other than with respect to quarterly reports during the
remainder of the first fiscal year after the Closing Date, comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
one of its Financial Officers as fairly presenting, in all material respects,
the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of Holdings in the form
of Exhibit H certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, and, in the case of a certificate delivered with the financial
statements required by paragraph (a) above, (i) setting forth computations in
reasonable detail satisfactory to the Administrative Agent in respect of the
Available Amount and Holdings’ calculation of Excess Cash Flow and
(ii) certifying a list of names of all Excluded Subsidiaries and Unrestricted
Subsidiaries at such time and that each Subsidiary set forth on such
list qualifies as an Excluded Subsidiary or Unrestricted Subsidiary, as the case
may be;

 

79



--------------------------------------------------------------------------------

(d) [Reserved].

(e) within 45 days after the beginning of each fiscal year of Holdings, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of income and cash flows as of
the end of and for such fiscal year);

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings,
either Borrower or any Restricted Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed to its shareholders, as the case may be;

(g) [Reserved];

(h) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada); and

(i) promptly, following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, either
Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent may reasonably request.

The Borrowers hereby acknowledge and agree that all financial statements and
certificates furnished pursuant to paragraphs (a), (b) and (c) above are hereby
deemed to be Borrower Materials suitable for distribution to, and to be made
available to, Public Lenders as contemplated by the fourth paragraph of
Section 9.01 and may be treated by the Administrative Agent and the Lenders as
if the same had been marked “PUBLIC” in accordance with such paragraph.

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender prompt written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against either Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;

(d) any change in either of the Borrowers’ corporate rating by S&P, in the
Borrowers’ corporate family rating by Moody’s or in the ratings of the Facility
by S&P or

 

80



--------------------------------------------------------------------------------

Moody’s, or any notice from either such agency indicating its intent to effect
such a change or to place either Borrower or the Facility on a “CreditWatch” or
“WatchList” or any similar list, in each case with negative implications, or its
cessation of, or its intent to cease, rating the Borrowers or the Facility; and

(e) any ERISA Event has occurred that, alone or together with any other ERISA
Event could reasonably be expected to result in liability of the Borrowers and
their Subsidiaries in an aggregate amount exceeding US$10,000,000; any such
notice delivered under this subsection (e) shall be accompanied by a statement
of a Financial Officer or other executive officer of Holdings or the applicable
Borrower setting forth details as to such ERISA Event and the action, if any,
that Holdings or such Borrower proposes to take with respect thereto.

Section 5.06 Information Regarding Collateral. (a) Furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in the jurisdiction of organization or formation of any Loan Party,
(iii) in the jurisdiction of the chief executive office of any Canadian Loan
Party or the jurisdiction in which Collateral of any Canadian Loan Party valued
in excess of US$1,000,000 is located, (iv) in any Loan Party’s identity or
corporate structure or (v) in any Loan Party’s Federal Taxpayer Identification
Number or classification for U.S. federal income tax purposes. Holdings and the
Borrowers agree not to effect or permit any change referred to in the preceding
sentence unless (i) the Administrative Agent has had 30 days’ notice of such
change and (ii) all filings have been made under the Uniform Commercial Code,
Personal Property Security Act or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral. Holdings and the
Borrowers also agree promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

(b) In the case of the Borrowers, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Sections 1,
2, 6, 7, 8, 9, 10, 12, 13 and 14 of the Perfection Certificate or confirming
that there has been no change in such information since the date of the
Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section 5.06.

Section 5.07 Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law are made of all dealings and transactions in relation to its business and
activities. Each Loan Party will, and will cause each of the Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or, if an Event of Default has occurred and is continuing, any Lender,
upon reasonable notice, to visit and inspect the financial records and the
properties of such Person at reasonable times during normal business hours, and
as often as reasonably requested and to make extracts from and copies of such
financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor (provided that a representative of the Borrowers is given the
opportunity to be present); provided that, so long as

 

81



--------------------------------------------------------------------------------

no Event of Default has occurred and is continuing, any such visit and
inspection by the Administrative Agent in excess of one per calendar year shall
be at the expense of the Administrative Agent.

(b) In the case of the Borrowers, use commercially reasonable efforts to cause
the Facility to be continuously rated by S&P and Moody’s, and in the case of
Holdings, use commercially reasonable efforts to maintain a corporate rating
from S&P and a corporate family rating from Moody’s.

Section 5.08 Use of Proceeds; Anti Money Laundering.

(a) Use the proceeds of (i) the Term Loans only for the purposes specified in
the introductory statement to this Agreement and (ii) the Incremental Term Loans
only to finance Permitted Acquisitions (including the payment of related fees
and expenses) for the purposes specified in the applicable Incremental Term Loan
Assumption Agreement.

(b) Shall adopt and maintain adequate policies, procedures and controls to
ensure that each of Holdings and its Subsidiaries is in material compliance with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended), and any other enabling legislation or executive order
relating thereto, (ii) the USA PATRIOT Act, (iii) the United States Foreign
Corrupt Practices Act of 1977, as amended, and (iv) all Anti-Money Laundering
Legislation applicable to it. Each Loan Party acknowledges that, pursuant to
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended), and any other enabling legislation or executive order
relating thereto, (ii) the USA PATRIOT Act, (iii) the United States Foreign
Corrupt Practices Act of 1977, as amended, or (iv) Anti-Money Laundering
Legislation, the Administrative Agent or any Lender may be required to obtain,
verify and record information regarding each of Holdings and its Subsidiaries,
their respective directors, authorized signing officers, direct or indirect
shareholders or other persons in Control of a Loan Party, and the transactions
contemplated hereby, and disclose such information to Governmental Authorities.
Each Loan Party consents to such information being obtained, verified, recorded
and disclosed to Governmental Authorities and agrees to promptly provide to the
Administrative Agent or such Lender all such information, including supporting
documentation and other evidence, as may be reasonably requested by the Lender,
or any prospective assignee or participant of the Lender, in order to comply
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended), and any other enabling legislation or
executive order relating thereto, (ii) the USA PATRIOT Act, (iii) the United
States Foreign Corrupt Practices Act of 1977, as amended, and (iv) Anti-Money
Laundering Legislation. Notwithstanding the foregoing, the provisions of this
Section 5.08(b) shall not be interpreted to contravene, or require any
notification to the Attorney General of Canada under, the Foreign
Extraterritorial Measures (United States) Order, 1992, by the Canadian Borrower,
any Canadian Subsidiary Guarantor, or any Subsidiary that is organized under the
laws of Canada or any province thereof.

 

82



--------------------------------------------------------------------------------

(c) Shall comply in all material respects with applicable Canadian Economic
Sanctions and Export Control Laws and other applicable Canadian trade-related
laws. Each of Holdings and its Subsidiaries shall adopt and maintain adequate
policies, procedures, and controls to ensure that it is in material compliance
with applicable Canadian Economic Sanctions and Export Control Laws and other
applicable Canadian trade-related laws.

Section 5.09 Employee Benefits. Comply with the applicable provisions of ERISA
and the Code and all other laws applicable to any Plan (including any Foreign
Pension Plan), except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.10 Compliance with Environmental Laws. Except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect, comply,
and cause all lessees and other Person occupying its properties to comply, with
all Environmental Laws applicable to its operations and properties; obtain,
renew and comply with all environmental permits necessary for its operations and
properties; and conduct any remedial action in accordance with Environmental
Laws; provided, however, that none of Holdings, the Borrowers or any Subsidiary
shall be required to undertake any remedial action required by Environmental
Laws to the extent that its obligation to do so is being contested in good faith
and by proper proceedings and appropriate reserves are being maintained with
respect to such circumstances in accordance with GAAP.

Section 5.11 Preparation of Environmental Reports. If a Default caused by reason
of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days (or such later date as agreed to by the
Administrative Agent) without Holdings, the Borrowers or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 60 days after such request (or such later date as agreed to by
the Administrative Agent), at the expense of the Loan Parties, a written report
regarding the matters which are the subject of such Default prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent
and indicating the presence or absence of Hazardous Materials and the estimated
cost of any compliance or remedial action in connection with such Default.

Section 5.12 Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code, Personal Property Security Act and
other financing statements, mortgages and deeds of trust) that may be required
under applicable law, or that the Required Lenders, the Administrative Agent or
the Collateral Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents. Holdings and the
Borrowers will cause any subsequently acquired or organized Restricted
Subsidiary (other than (i) Excluded Subsidiaries satisfying clauses (a) or
(d) of the definition of such term, (ii) any Restricted Subsidiary with respect
to which the Administrative Agent reasonably determines that the costs or
burdens of obtaining such guarantee are excessive in relation to the benefits to
the Lenders afforded thereby and (iii) with respect to any US Obligation, any
CFC Subsidiary or CFC Subsidiary Holding Company;

 

83



--------------------------------------------------------------------------------

provided, that a Restricted Subsidiary that is a borrower or guarantor with
respect to, or provides a security interest in any of its assets to secure the
payment of any obligations under, the ABL Credit Facility or Material
Indebtedness of any Loan Party shall not be excepted from the requirements of
this sentence pursuant to this parenthetical) to become a Loan Party by
executing the Guarantee Agreement, the applicable Collateral Agreement and each
other applicable Security Document in favor of the Collateral Agent as soon as
reasonably practicable and in any case on or prior to 30 days after such
acquisition or organization (or such longer period as the Administrative Agent
may agree in its sole discretion). In addition, from time to time, the Borrowers
will, at their cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected security interests with
respect to such of its assets and properties (other than, with respect to any US
Obligation, (a) the assets of any CFC Subsidiary or (b) more than 65% of the
issued and outstanding Equity Interests of any CFC Subsidiary or CFC Subsidiary
Holding Company entitled to vote (within the meaning of United States Treasury
Regulations Section 1.956-2(c)(2))) as the Administrative Agent or the Required
Lenders shall designate (it being understood that it is the intent of the
parties that certain of the Obligations shall be secured by substantially all
the assets of the Loan Parties (including material owned real property and other
personal properties acquired subsequent to the Closing Date) on the same basis
as secured pursuant to the Security Documents on the Closing Date). Such
security interests and Liens will be created under the Security Documents and
other security agreements, mortgages, deeds of trust, hypothecs and other
instruments and documents in form and substance reasonably satisfactory to the
Collateral Agent, and the Borrowers shall deliver or cause to be delivered to
the Lenders all such instruments and documents (including legal opinions, title
insurance policies, lien searches and intellectual property ownership searches)
as the Collateral Agent shall reasonably request to evidence compliance with
this Section. In furtherance of the foregoing, the Borrowers will give prompt
notice to the Administrative Agent of the acquisition by it or any of the
Subsidiaries of any owned real property (or any interest in real property)
having a value in excess of US$1,000,000.

Section 5.13 Real Estate Mortgages. On or before June 1, 2013 (or such later
date as agreed to by the Administrative Agent), Holdings and the Borrowers shall
cause the Real Estate Subsidiaries to Guarantee the Obligations by executing and
joining the Guarantee Agreement and the applicable Collateral Agreement on the
same terms as required with respect to other Subsidiary Guarantors and grant
first priority Mortgage on all real property (or any interest in real property)
having a value in excess of US$1,000,000 and otherwise comply with the
requirements of Section 5.12 hereof. Additionally, Holdings and Borrowers shall
provide to the Administrative Agent (i) an ALTA (or its equivalent) title policy
covering the real property subject to such Mortgage in an amount at least equal
to the fair market value of the real property subject to such Mortgage and
including extended coverage and customary endorsements, (ii) a current ALTA
survey thereof together with a surveyor’s certificate, (iii) any estoppel
letters reasonably deemed necessary or advisable by the Administrative Agent,
(iv) customary legal opinions relating to the enforceability of the Mortgage if
reasonably requested by the Administrative Agent, and (v) as to the properties
located within the United States, a FEMA life of loan flood insurance
determination in a form reasonably acceptable to the Administrative Agent and,
if applicable, proof of flood insurance required pursuant to Section 5.02(c).

Section 5.14 Post-Closing Matters. Holdings and the Borrowers shall, and shall
cause the Subsidiaries to, satisfy the requirements set forth on Schedule 5.14
on or before the

 

84



--------------------------------------------------------------------------------

date specified for such requirements therein, in each case as such date may be
extended at the sole discretion of the Administrative Agent.

ARTICLE VI

Negative Covenants

Holdings and each Borrower each covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until all Commitments have
terminated and the principal of and interest on each Term Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
(other than contingent obligations for which no claim has been asserted) and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, neither Holdings nor the Borrowers
will, nor will they cause or permit any of the Restricted Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and,
except for any Indebtedness arising under or evidenced by the Real Estate Loan
Agreements, any extensions, renewals or replacements of such Indebtedness to the
extent that (i) the principal amount of such Indebtedness is not increased,
(ii) any Liens securing such Indebtedness are not extended to any additional
property or assets of any Credit Party, (iii) no Credit Party that is not
originally obligated with respect to repayment of such Indebtedness is required
to become obligated with respect thereto, (iv) in the case of any extension,
refinancing, replacement or renewal of any of such Indebtedness, such extension,
refinancing, replacement or renewal does not result in a shortening of the
average weighted maturity of the Indebtedness so extended, refinanced, replaced
or renewed, (v) the terms of any such extension, refinancing, replacement or
renewal are not materially less favorable to the obligor thereunder than the
original terms of such Indebtedness, and (iv) if the Indebtedness that is
refinanced, renewed, replaced or extended was subordinated in right of payment
to the Obligations, then the terms and conditions of the refinancing, renewal,
replacement or extension Indebtedness must include subordination terms and
conditions that are substantially similar to those that were applicable to the
refinanced, renewed, replaced or extended Indebtedness;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) (i) Indebtedness in respect of the Transaction Related Intercompany Notes
and (ii) other intercompany Indebtedness of the Credit Parties to the extent
permitted by Section 6.04(c) so long as such Indebtedness owing by a US Loan
Party to a Credit Party that is not a US Loan Party or by a Canadian Loan Party
to a Credit Party that is not a Canadian Loan Party is subordinated to the
Obligations in a manner reasonably acceptable to the Collateral Agent and in the
case of clauses (i) and (ii), to the extent required by the Security Documents,
the sole original promissory note or instruments, if any, evidencing such
intercompany debt, indorsed in blank to the Administrative Agent or accompanied
by other appropriate instruments of transfer are delivered to the Collateral
Agent;

 

85



--------------------------------------------------------------------------------

(d) Indebtedness of the Borrowers or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including equipment (whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(d), when combined with the aggregate
principal amount of all Capital Lease Obligations incurred pursuant to
Section 6.01(e), shall not exceed US$50,000,000 at any time outstanding;

(e) Capital Lease Obligations in an aggregate principal amount, when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(d), not in excess of US$50,000,000 at any time outstanding;

(f) Indebtedness under performance bonds or with respect to workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such person, in each case incurred in the ordinary course of
business;

(g) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary, (ii) immediately
before and after such Person becomes a Subsidiary, no Event of Default shall
have occurred and be continuing and (iii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(g) shall not exceed US$50,000,000 at
any time outstanding;

(h) Indebtedness in respect of those Hedging Agreements incurred in the ordinary
course of business and not for speculative purposes;

(i) Indebtedness of any Loan Party or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business and so
long as the aggregate amount of all Indebtedness pursuant to this
Section 6.01(i) does not exceed US$75,000,000 at any one time outstanding;

(j) (i) Indebtedness owing by any US Loan Party to any US Loan Party and
Guarantees by any US Loan Party of Indebtedness of any US Loan Party,
(ii) Indebtedness owing by any Canadian Loan Party to any other Canadian Loan
Party and Guarantees by any Canadian Loan Party of Indebtedness of any other
Canadian Loan Party, and (iii) Indebtedness owing by any US Loan Party to any
Canadian Loan Party and Guarantees by any Canadian Loan Party of Indebtedness of
any US Loan Party, provided that (A) in the case of any Indebtedness owing by
any US Loan Party to any Canadian Loan Party, such Indebtedness shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent and

 

86



--------------------------------------------------------------------------------

(B) Guarantees permitted under this Section 6.01(j) shall be subordinated to the
Obligations on the same terms as the Indebtedness so Guaranteed is subordinated
to the Obligations;

(k) Indebtedness owing by any Canadian Loan Party to any US Loan Party and
Guarantees by any US Loan Party of any Indebtedness of any Canadian Loan Party
so long as: (i) (A) the aggregate amount of all such Indebtedness owing or
Guaranteed does not exceed at one time outstanding US$75,000,000 or (B) the
aggregate amount of such Indebtedness did not exceed the Available Amount at the
time such Indebtedness was incurred; (ii) no Event of Default has occurred and
is continuing at the time of the incurrence of any such Indebtedness or
execution of such Guarantee, or would result therefrom; (iii) in the case of
Indebtedness owing by any Canadian Loan Party to any US Loan Party, such
Indebtedness shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent; and (iv) Guarantees permitted under
this Section 6.01(k) shall be subordinated to the Obligations on the same terms
as the Indebtedness so Guaranteed is subordinated to the Obligations;

(l) Indebtedness owing by any Foreign Subsidiary (other than a Canadian
Subsidiary Guarantor) or other Excluded Subsidiary to any Loan Party and
Guarantees by any Loan Party of Indebtedness of any Foreign Subsidiary (other
than a Canadian Subsidiary Guarantor) or other Excluded Subsidiary, so long as
(i) (A) the aggregate amount of all such Indebtedness owing or Guaranteed
(together with the aggregate amount of all Investments made pursuant to
Section 6.04(c)) does not exceed at any one time outstanding US$75,000,000 or
(B) the aggregate amount of such Indebtedness did not exceed the Available
Amount at the time such Indebtedness was incurred, (ii) such Guarantees are
unsecured, and (iii) no Event of Default has occurred and is continuing at the
time of incurrence of such Indebtedness or execution of such Guarantee, or would
result therefrom;

(m) secured or unsecured Indebtedness of any Foreign Subsidiary (other than a
Canadian Subsidiary Guarantor) or any other Excluded Subsidiary to any financial
institution or other Person that (i) is not Guaranteed by any Loan Party or
(ii) if Guaranteed by any Loan Party, such Guarantee is permitted under
Section 6.01(l); provided that the aggregate principal amount of Indebtedness
outstanding under this Section 6.01(m) shall not exceed US$50,000,000;

(n) Indebtedness incurred under the ABL Credit Facility as in effect on the
Closing Date or amended, modified, restated or supplemented in accordance with
the terms of the Intercreditor Agreement, in an aggregate principal amount up to
the greater of the Borrowing Base Limit and US$700,000,000;

(o) other unsecured Indebtedness so long as (i) no Default or Event of Default
shall have occurred and be continuing at the time such Indebtedness is incurred,
(ii) on the date such unsecured Indebtedness is incurred, and after giving
effect thereto, the Total Leverage Ratio as of the last day of the most recently
completed period of four consecutive fiscal quarters ending prior to the date of
such determination for which the financial statements and certificates required
by Section 5.04(a) or 5.04(b), as the case may be, and Section 5.04(c), have
been delivered would be less than 4.75:1.00, (iii) the stated maturity date of
such Indebtedness is not earlier than 91 days after the Term Loan Maturity Date
(as such Term Loan Maturity Date is in effect at the time of the incurrence of
such Indebtedness) and the weighted average life of such

 

87



--------------------------------------------------------------------------------

Indebtedness is not less than the weighted average life of the Term Loans, and
(iv) if the amount of such Indebtedness to be incurred under this clause
(o) would exceed $25,000,000, the US Borrower shall have delivered a certificate
of a Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent;

(p) Indebtedness under the Receivables Securitization Documents and any
replacement thereof;

(q) the Permitted Defeased Debt; and

(r) other unsecured Indebtedness of the Borrowers or the Restricted Subsidiaries
in an aggregate principal amount not exceeding US$35,000,000 at any time
outstanding; provided that no Default or Event of Default shall have occurred
and be continuing at the time such Indebtedness is incurred.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrowers or any Restricted Subsidiary) now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:

(a) Liens on property or assets of any Borrower or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that such
Liens shall secure only those obligations which they secure on the date hereof
and extensions, renewals and replacements thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) Liens on Accounts sold to Receivables SPV pursuant to the Receivables
Securitization Agreements;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Loan Party or any Restricted Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (d) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Loan Party or Restricted Subsidiary or any other Loan Party or Restricted
Subsidiary;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by any Loan Party or any Restricted Subsidiary or existing on any property or
assets of any Person that becomes a Loan Party or Restricted Subsidiary after
the date hereof prior to the time such Person becomes a Loan Party or Restricted
Subsidiary, as the case may be; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party or Restricted Subsidiary, (ii) such Lien does not apply to any
other property or assets of a Loan Party and (iii) such Lien secures only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party or a

 

88



--------------------------------------------------------------------------------

Restricted Subsidiary, as the case may be, and extension, renewals and
replacements of any such obligations that comply with the requirements with
respect to extensions, renewals and replacements of Indebtedness pursuant to
Section 6.01(a) above;

(f) Liens for taxes and Statutory Prior Liens for Statutory Prior Claims not yet
due or delinquent or which are being contested in compliance with Section 5.03;

(g) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable by more than 30 days or which are being contested
in compliance with Section 5.03;

(h) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(i) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(j) zoning restrictions, easements, rights-of-way, encroachments, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and do
not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Borrowers or any of
their Restricted Subsidiaries;

(k) Liens on real property, improvements thereto or equipment hereafter acquired
(or, in the case of improvements, constructed) by the Borrowers or any
Restricted Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 90 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed the cost of such real property, improvements or equipment at the time
of such acquisition (or construction) and, (iv) such security interests do not
apply or attach to any other property or assets of the Borrowers or any
Restricted Subsidiary;

(l) judgment Liens securing judgments not constituting an Event of Default under
Article VII;

(m) Liens on assets of Foreign Subsidiaries (other than Canadian Subsidiaries)
and other Excluded Subsidiaries described in clause (a), (b) or (c) of the
definition of such term; provided that such Liens do not extend to, or encumber,
assets that constitute Collateral;

(n) Liens securing the ABL Credit Facility, so long as such Liens are subject to
the Intercreditor Agreement;

 

89



--------------------------------------------------------------------------------

(o) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon (or the equivalent in
foreign jurisdictions);

(p) Liens arising out of sale and leaseback transactions permitted by
Section 6.03;

(q) any interest of title of a lessor under, and Liens relating to Uniform
Commercial Code or Personal Property Security Act financing statements (or
equivalent filings, registrations or agreements in foreign jurisdictions) in
connection with, leases permitted by this Agreement;

(r) Liens granted by any Subsidiary that is not a Loan Party in favor of either
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

(s) all reservations in the original grant from the Crown in right of Canada or
any province or territory thereof of any lands or interests therein and all
statutory exceptions, qualifications and reservations in respect of title with
respect thereto;

(t) security given by any Loan Party or Restricted Subsidiary to a public
utility or any municipality or governmental or other public authority when
required by such public utility or municipality or other governmental authority
in the ordinary course of business of any Loan Party or Restricted Subsidiary in
connection with such Loan Party’s or Restricted Subsidiary’s operations;
provided such security does not either alone or in the aggregate materially
detract from the value of the property or assets affected thereby or materially
impair its use in the conduct of such Loan Party’s or Restricted Subsidiary’s
business;

(u) the right reserved to or vested in any municipality or governmental of other
public authority by the terms of any lease, license, franchise, grant or permit
acquired by any Loan Party or Restricted Subsidiary or by any statutory
provision to terminate any such lease, license, franchise, grant or permit or to
require annual or other periodic payments as a condition of the continuance
thereof;

(v) subdivision agreements, site plan control agreements, development
agreements, servicing agreements, utility agreements and other similar
agreements with a Governmental Authority or public utilities that do not
materially impair the use, operation or marketability of any of the subject
Mortgaged Property, provided such have in each case been complied with in all
material respects;

(w) any rights of expropriation, access or user or any similar rights conferred
or reserved by or in any statutes of any Governmental Authority; and

(x) other Liens securing liabilities hereunder in an aggregate amount not to
exceed US$35,000,000 at any time outstanding.

Section 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter

 

90



--------------------------------------------------------------------------------

rent or lease such property or other property which it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred, except for (a) sales or transfers of such property permitted by
Section 6.05 and (b) any Capital Lease Obligations or Liens arising in
connection therewith are permitted by Sections 6.01 and 6.02, as the case may
be.

Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person (each, an “Investment”),
except:

(a) Investments made after the date hereof by: (i) a US Loan Party in any other
US Loan Party; (ii) a Canadian Loan Party in any other Canadian Loan Party; or
(iii) a US Loan Party in a Canadian Loan Party so long as, in the case of this
subclause (iii): (A) (1) the aggregate amount of such Investments (together with
the aggregate Indebtedness and Guarantees outstanding pursuant to
Section 6.01(k)) shall not exceed at any time outstanding US$75,000,000 or
(2) the amount of any such Investment did not exceed the Available Amount at the
time of such Investment (in each case determined without regard to any
write-downs or write-offs) and (B) no Event of Default has occurred and is
continuing at the time of such Investment or would result therefrom;

(b) Permitted Investments;

(c) Investments made after the date hereof by a Loan Party in any Foreign
Subsidiary, other Excluded Subsidiary, Unrestricted Subsidiary or in any
Intermediate Holding Company which owns directly, or through one or more
subsidiaries, a Foreign Subsidiary, other Excluded Subsidiary or Unrestricted
Subsidiary (whether consisting of (i) Investments in existing Foreign
Subsidiaries, Excluded Subsidiaries, Unrestricted Subsidiaries (or Intermediate
Holding Companies) or (ii) the acquisition or formation of any new Foreign
Subsidiary, other Excluded Subsidiary or Unrestricted Subsidiary (or
Intermediate Holding Company)), so long as: (A) (1) the aggregate amount of such
Investments (together with the aggregate Indebtedness and Guarantees outstanding
pursuant to Section 6.01(l)) shall not exceed at any time outstanding
US$75,000,000 or (2) the amount of any such Investment did not exceed the
Available Amount at the time of such Investment (in each case determined without
regard to any write-downs or write-offs) and (B) no Event of Default has
occurred and is continuing at the time of such Investment, or would result
therefrom;

(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) the Credit Parties may make loans and advances (i) to employees of the Loan
Parties on an arms-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of US$1,000,000 in the aggregate at any one
time outstanding and (ii) to executive officers of Holdings on an arms-length
basis in the ordinary course of business to permit such officers to purchase
Equity Interests in Holdings (or to exercise options to purchase Equity

 

91



--------------------------------------------------------------------------------

Interests in Holdings) up to a maximum of US$5,000,000 in the aggregate at any
one time outstanding;

(f) the Borrowers and the Restricted Subsidiaries may enter into Hedging
Agreements that are permitted by Section 6.01(h);

(g) the Borrowers or any Restricted Subsidiary may acquire all or substantially
all the assets of a Person or line of business of such Person, or not less than
100% of the Equity Interests (other than directors’ qualifying shares) of a
Person (referred to herein as the “Acquired Entity”); provided that (i) the
Acquired Entity (or line of business acquired) shall be in a similar line of
business as that of the Borrowers and the Restricted Subsidiaries as conducted
during the current and most recent calendar year (and any such assets acquired
shall be used or useful in such line of business or reasonably related thereto
or a logical extension thereof); and (ii) at the time of such transaction
(A) both before and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing; (B) the total consideration paid in
connection with such acquisition and any other acquisitions pursuant to this
Section 6.04(g) (including any Indebtedness of the Acquired Entity that is
assumed by the Borrowers or any Subsidiary following such acquisition and any
payments following such acquisition pursuant to earn-out provisions or similar
obligations) in which the Acquired Entity is designated as an Unrestricted
Subsidiary or is otherwise an Excluded Subsidiary or to the extent such acquired
line of business or assets do not become Collateral shall not in the aggregate
exceed an amount equal to the sum of, without duplication, (1) the Available
Amount, plus (2) other than in the case in which an Acquired Entity is to be
designated as an Unrestricted Subsidiary, the aggregate amount of Indebtedness
incurred by the Credit Parties under Section 6.01(g), (k), (l), (m), (n), (o),
(p) and (r), in each case raised or incurred solely for the purpose of financing
the proposed acquisition (it being understood and agreed that the designation of
any Acquired Entity as an Unrestricted Subsidiary is subject to the satisfaction
of the terms set forth in Section 6.12); (C) if the total consideration paid in
connection with such acquisition exceeds US$35,000,000, the US Borrower shall
have delivered a certificate of a Financial Officer, certifying as to the
foregoing clauses (i) and (ii) and containing reasonably detailed calculations
in support thereof, in a form reasonably satisfactory to the Administrative
Agent; and (D) the Borrowers shall comply, and shall cause the Acquired Entity
to comply, with the applicable provisions of Section 5.12 and the Security
Documents (any acquisition of an Acquired Entity meeting all the criteria of
this Section 6.04(g) being referred to herein as a “Permitted Acquisition”);

(h) subject to the provisions of the Security Documents, notes payable, or stock
or other securities issued by account debtors to a Loan Party pursuant to
negotiated agreements with respect to settlement of such account debtor’s
accounts receivable in the ordinary course of business, consistent with past
practices;

(i) Investments received in connection with the dispositions of assets permitted
by Section 6.05;

(j) Investments in existence on the date hereof (including Investments by the
Loan Parties in Equity Interests in their respective Subsidiaries) and set forth
in Schedule 6.04;

 

92



--------------------------------------------------------------------------------

(k) Investments constituting deposits described in Section 6.02(k) and
Section 6.02(l);

(l) Investments constituting Indebtedness permitted under Section 6.01(h) or
6.01(k);

(m) the formation by (i) any US Loan Party of any Domestic Subsidiary, Canadian
Subsidiary or Foreign Subsidiary, (ii) any Canadian Loan Party of any Canadian
Subsidiary or Foreign Subsidiary, and (iii) any Foreign Subsidiary of any other
Foreign Subsidiary, so long as, in each case: (x) the contribution or investment
of any assets in such Person comply with the provisions of this Section 6.04,
(y) the Loan Parties comply with Section 5.12, and (z) no Event of Default has
occurred and is continuing or would result after giving effect to such
formation;

(n) Guarantees by Holdings or the US Borrower of obligations of Canadian
Subsidiary Guarantors or Foreign Subsidiaries incurred in the ordinary course of
business and not constituting Indebtedness;

(o) additional Investments by any Credit Party so long as (i) the aggregate
amount invested, loaned or advanced pursuant to this paragraph (j) (determined
without regard to any write-downs or write-offs of such investments, loans and
advances) does not exceed, in the aggregate, the Available Amount and (ii) no
Event of Default has occurred and is continuing at the time of such Investment
or would result therefrom;

(p) the Acquisition; and

(q) the Transaction Related Intercompany Notes and the other Investments
contemplated by the Intercompany Step Transactions.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate or amalgamate with any other Person, or permit any
other Person to merge into or consolidate or amalgamate with it, or liquidate or
dissolve (and distribute its assets), except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing (i) any US Loan Party may merge into another US Loan Party so
long as in a transaction in which the US Borrower is involved, the US Borrower
is the surviving corporation, (ii) any Canadian Loan Party may merge or
amalgamate into another Canadian Loan Party so long as, except as expressly
contemplated by the Post-Closing Amalgamation Transactions, in a transaction in
which the Canadian Borrower is involved, the Canadian Borrower is the surviving
corporation, (iii) TVC Canada Corp. may merge or amalgamate into any US Loan
Party or any Canadian Cross-Border Guarantor or WDCH, LP may liquidate or
dissolve TVC Canada Corp., (iv) any Subsidiary that is an Unrestricted
Subsidiary or an Excluded Subsidiary may liquidate or dissolve (and distribute
its assets to its immediate parent) if Holdings determines in good faith that
such liquidation or dissolution is in the best interests of the Borrowers, is
otherwise permitted under this Agreement and is not materially disadvantageous
to the Lenders, (v) any Subsidiary may transfer its assets to a Loan Party
(other than a Netherlands Subsidiary Guarantor), any Subsidiary which is not a
Loan Party may transfer its assets to another Subsidiary that is not a Loan
Party and any Netherlands

 

93



--------------------------------------------------------------------------------

Subsidiary Guarantor may transfer its assets to a Loan Party, (vi) the Loan
Parties may consummate the Post-Closing Amalgamation Transactions, provided that
the Administrative Agent receives substantially contemporaneously therewith a
ratification and confirmation agreement to confirm that each resulting entity
has succeeded to and is bound by all of the obligations of each Canadian Loan
Party party to such amalgamation under the Loan Documents, together with such
other reaffirmations, joinders, other agreements, filings, legal opinions and
other documents as reasonably requested by Administrative Agent to reaffirm the
obligations of each applicable Loan Party hereunder and under the other
applicable Loan Documents and to continue the validity, perfection and priority
of the Administrative Agent’s Liens in the Collateral of each such Loan Party
after giving effect to such amalgamation (including with respect to any Company
Related Party or other entity resulting from the Post-Closing Amalgamations),
all of which shall be satisfactory in form and substance to the Administrative
Agent, (vii) any Credit Party (other than Holdings or a Borrower) may liquidate
or dissolve so long as the assets and properties of such Credit Party are
received by or distributed to another Credit Party organized or formed in the
same country as such dissolving or liquidating Credit Party and such dissolution
or liquidation would not reasonably be expected to have a Material Adverse
Effect, and (viii) any Loan Party may merge or amalgamate with any other Person
in connection with the consummation of a Permitted Acquisition so long as (A) no
Change of Control results therefrom, (B) in the case of a merger of any Loan
Party with any other Person, such Loan Party is the surviving entity or, in the
case such Loan Party is not Holdings or a Borrower, such other Person is the
surviving entity, so long as such Person shall be organized in the same
jurisdiction as such Loan Party and shall substantially contemporaneously with
the consummation of such merger become a Loan Party hereunder and otherwise
comply with the requirements of Section 5.12 hereof and of the Security
Documents (including the execution and delivery by such Person and its parent of
joinders, pledges, reaffirmations, and other agreements, legal opinions and
certificates as reasonably requested by the Administrative Agent), and (C) in
the case of the amalgamation of any Canadian Loan Party (the “Constituent
Canadian Loan Party”) with any other Person, the entity resulting from such
amalgamation shall confirm in writing that it is a Canadian Loan Party and has
succeeded to and is bound by all of the obligations of the Constituent Canadian
Loan Party under the Loan Documents in the same manner and to the same extent as
the Constituent Canadian Loan Party was so bound immediately prior to such
amalgamation and shall take such other actions and execute and deliver such
other documents as the Administrative Agent may reasonably request to ratify and
confirm such obligations and the continuing validity, perfection and priority of
the Administrative Agent’s Liens in the Collateral of the Constituent Canadian
Loan Party after giving effect to such amalgamation, all of which shall be
satisfactory in form and substance to the Administrative Agent.

(b) Make or consummate any Asset Sale except,

(i) Asset Sales from (A) any US Loan Party to any other US Loan Party, (B) any
Canadian Loan Party to any Loan Party (other than a Netherlands Subsidiary
Guarantor) or (C) any Netherlands Subsidiary Guarantor to any Loan Party;

 

94



--------------------------------------------------------------------------------

(ii) sales of Accounts by the US Loan Parties to Receivables SPV pursuant to and
in accordance with the Receivables Securitization Documents;

(iii) sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;

(iv) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of either Borrower or any Restricted Subsidiary;

(v) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business;

(vi) the granting of Liens permitted by Section 6.02

(vii) sales, transfers and other dispositions of real property, equipment or
other fixed or capital assets in the ordinary course of business or consistent
with past practice that are no longer used or useful to the business operations
of the Loan Parties;

(viii) sales, transfers and dispositions to the extent constituting Investments
permitted under Section 6.04 (other than sales of Equity Interests in Loan
Parties or in any parent of any Loan Party);

(ix) any sales, transfers or other dispositions by Loan Parties and Subsidiaries
to other Loan Parties and Subsidiaries contemplated by the Intercompany Step
Transactions; and

(x) so long as no Event of Default has occurred and is continuing or would
result therefrom, Asset Sales that are not permitted by any other paragraph of
this Section, provided that the aggregate fair market value of all Asset Sales
made in reliance upon this paragraph (ix) shall not exceed US$35,000,000 during
any fiscal year of Holdings, provided further that, subject to the condition set
forth at the beginning of this paragraph (ix), any portion of the basket amount
set forth in the foregoing proviso that is not utilized by the Loan Parties in
any particular fiscal year may be carried forward and utilized in the
immediately succeeding fiscal year of Holdings;

provided that all Asset Sales permitted by clauses (vii) or (x) shall be made
for fair value and for consideration at least 75% of which is cash or cash
equivalents.

Section 6.06 Restricted Payments. Declare or make, or agree to declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so; provided, however, that

 

95



--------------------------------------------------------------------------------

(i) each Loan Party and each Restricted Subsidiary may declare and pay dividends
with respect to its common stock payable solely in additional shares of its
common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock;

(ii) any US Loan Party may make dividends to any other US Loan Party;

(iii) any Canadian Loan Party (other than the Canadian Borrower) may make
dividends to any other Canadian Loan Party or any US Loan Party;

(iv) any Unrestricted Subsidiary (A) may make dividends or distributions to any
other Unrestricted Subsidiary or (B) to any Loan Party;

(v) any Subsidiary (including any Foreign Subsidiary or other Excluded
Subsidiary) may make dividends to any direct holder of its Equity Interests;
provided that (A) such dividends are made ratably to all such holders, (B) if
any Intermediate Holding Company receives any dividend at any time, then
substantially contemporaneously with its receipt of such dividend, such
Intermediate Holding Company shall use all of the proceeds thereof to make a
dividend to a Loan Party or to another Intermediate Holding Company and
(C) Holdings may not make any Restricted Payments other than as provided in
clause (vi) of this Section;

(vi) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, (A) Holdings may repurchase its Equity
Interests owned by employees of Holdings or make payments to employees of
Holdings upon termination of employment in connection with the exercise of stock
options, stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or in connection with the
death or disability of such employees in an aggregate amount not to exceed
US$10,000,000 plus the Available Amount in any fiscal year, and (B) Holdings may
make any Restricted Payment not otherwise permitted hereunder, including
dividends by Holdings to the holders of its Equity Interests and repurchases by
Holdings of its Equity Interests (in public or private transactions, including
tender and exchange offers) so long as (1) such dividends and repurchases are
made in accordance with applicable law and (2) the amount of all Restricted
Payments made pursuant to this subclause (B) does not exceed the Available
Amount; provided that the foregoing shall not operate to prevent the making of
dividends or repurchases previously declared by Holdings so long as (x) at the
declaration date, such dividend or repurchase was permitted by the foregoing and
(y) such dividend or repurchase is consummated within the earlier of 60 days and
any date under applicable law on which such dividend or repurchase must be
consummated.

 

96



--------------------------------------------------------------------------------

(vii) Restricted Payments expressly contemplated by and necessary to consummate
the Acquisition and the Intercompany Step Transactions.

Section 6.07 Transactions with Affiliates. Except for transactions otherwise
expressly permitted by this Agreement, sell or transfer any property or assets
to, or purchase or acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except that the Borrowers or
any Restricted Subsidiary may engage in any of the foregoing transactions:
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the applicable Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among: (i) any US Loan Parties or (ii) any
Canadian Loan Parties, (c) investments permitted by Section 6.04(a) or (c),
(d) Indebtedness permitted under Section 6.01(c), (j), (k) or (l),
(e) Restricted Payments permitted by Section 6.06, (f) loans or advances to
employees permitted under Section 6.04(e), (g) the payment of reasonable fees to
directors of any Loan Party who are not employees of such Loan Party, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Loan Parties in the
ordinary course of business, the Acquisition and the Intercompany Step
Transactions, and (h) any issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans approved by
Holdings’ board of directors.

Section 6.08 Business of Holdings, Borrowers and Subsidiaries. (a) Holdings will
not engage in any business or activity other than the ownership of Equity
Interests in its Subsidiaries (including the US Borrower) and activities and
liabilities incidental thereto (including the Subordinated Notes, the ABL Credit
Facility and pursuant to the US Collateral Agreement). Holdings will not own or
acquire any material assets (other than Equity Interests in its Subsidiaries and
the cash proceeds of any Restricted Payments permitted by Section 6.06) or incur
any liabilities (other than liabilities under the Loan Documents, Indebtedness
permitted under Section 6.01, and liabilities reasonably incurred in connection
with its maintenance of its existence).

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries,
to engage in any business other than businesses substantially similar to the
type conducted by the Loan Parties on the date of execution of this Agreement
and businesses reasonably related thereto and logical extensions thereof.

(c) Receivables SPV will not engage in any business or activity other than the
ownership and disposition of accounts receivable sold to it by the US Loan
Parties pursuant to the Receivables Securitization Documents and the incurrence
of Indebtedness pursuant to the Receivables Securitization Documents and
activities incidental thereto. Receivables SPV shall not own or acquire any
material assets other than accounts receivable sold to it by the US Loan Parties
and the proceeds received from the sale thereof or incur any liabilities, in
each case, except pursuant to and in accordance with the Receivables
Securitization Documents (other than liabilities reasonably incurred in
connection with its maintenance of its existence).

 

97



--------------------------------------------------------------------------------

(d) The Real Estate Subsidiaries will not engage in any business or activity
other than the ownership and leasing of real property (and the fixtures and
equipment located thereon) and, until March 1, 2013, the incurrence of
Indebtedness pursuant to the Real Estate Loan Agreements as in effect on the
date hereof and thereafter pursuant to the Loan Documents or as otherwise
permitted by Section 6.01(e), and activities incidental thereto until March 1,
2013. The Real Estate Subsidiaries will not own or acquire any material assets
other than real property (and the fixtures and equipment located thereon) or
incur any liabilities, in each case, except pursuant to and in accordance with
the Real Estate Loan Agreements as in effect on the date hereof and until the
maturity thereof, and thereafter subject solely to the covenants of the Loan
Documents other than this Section 6.08(d).

(e) Unless such entity shall have complied with the applicable provisions of
Section 5.12 within the time periods set forth in such Section and except as
otherwise contemplated by the Intercompany Step Transactions:

(i) TVC International Holding, LLC, WESCO Distribution III ULC, and Carlton
Bates Company of Texas GP, Inc. will not engage in any business or activity and
will not own or acquire any material assets or incur any liabilities (other than
liabilities reasonably incurred in connection with the maintenance of their
existence);

(ii) TVC Canada Corp. will not engage in any business or activity other than the
ownership of Equity Interests in WESCO Distribution Canada Co. and activities
incidental thereto; and

(iii) TVC Canada Corp. will not own or acquire any material assets (other than
Equity Interests in WESCO Distribution Canada Co.) or incur any liabilities
(other than Indebtedness under the Loan Documents and liabilities reasonably
incurred in connection with the maintenance of its existence).

(f) WDINESCO II B.V. will not engage in any business or activity other than the
ownership of Equity Interests in WDCH, LP and in Excluded Subsidiaries and
Unrestricted Subsidiaries and activities incidental thereto. WDINESCO II B.V.
will not own or acquire any material assets (other than Equity Interests in
WDCH, LP and in Unrestricted Subsidiaries and Excluded Subsidiaries and
intercompany Indebtedness owing from Holdings or one or more of its Subsidiaries
to WDINESCO II B.V.) or incur any liabilities (other than liabilities reasonably
incurred in connection with the maintenance of its existence and intercompany
Indebtedness owing from WDINESCO II B.V. to Holdings or one or more of its
Subsidiaries).

(g) WDINESCO II C.V. will not engage in any business or activity other than the
ownership of Equity Interests in WDINSESCO C.V. and in Excluded Subsidiaries and
Unrestricted Subsidiaries and activities incidental thereto. WDINESCO II C.V.
will not own or acquire any material assets (other than Equity Interests in
WDINESCO C.V. and in Excluded Subsidiaries and Unrestricted Subsidiaries and
intercompany Indebtedness owing from Holdings or one or more it its Subsidiaries
to WDINESECO II C.V.) or incur any liabilities (other than

 

98



--------------------------------------------------------------------------------

liabilities reasonably incurred in connection with the maintenance of its
existence and intercompany Indebtedness owing from WDINESCO II C.V. to Holdings
or one or more of its Subsidiaries).

(h) WDINESCO C.V. will not engage in any business or activity other than the
ownership of Equity Interests in WESCO Distribution Canada GP Inc. and WESCO
Distribution Canada LP and in Excluded Subsidiaries and Unrestricted
Subsidiaries and activities incidental thereto. WDINESCO C.V. will not own or
acquire any material assets (other than Equity Interests in WESCO Distribution
Canada GP Inc. and WESCO Distribution Canada LP and in Excluded Subsidiaries and
Unrestricted Subsidiaries and intercompany Indebtedness owing to WDINESCO C.V.
from Holdings or one or more of its Subsidiaries) or incur any liabilities
(other than liabilities reasonably incurred in connection with the maintenance
of its existence and intercompany Indebtedness owing from WDINESCO C.V. to
Holdings or one or more of its Subsidiaries).

(i) WDINESCO III C.V. will not engage in any business or activity other than the
ownership of Equity Interests in WDINESCO II C.V. and in Excluded Subsidiaries
and Unrestricted Subsidiaries and activities incidental thereto. WDINESCO III
C.V. will not own or acquire any material assets (other than Equity Interests in
WDINESCO II C.V. and in Excluded Subsidiaries and Unrestricted Subsidiaries and
intercompany Indebtedness owing to WDINESCO III C.V. from Holdings or one or
more of its Subsidiaries) or incur any liabilities (other than liabilities
reasonably incurred in connection with the maintenance of its existence and
intercompany Indebtedness owing from WDINESCO III C.V. to Holdings or one or
more of its Subsidiaries).

(j) WDINESCO III B.V. will not engage in any business or activity other than the
ownership of Equity interests in the Canadian Borrower and in Excluded
Subsidiaries and Unrestricted Subsidiaries and activities incidental thereto.
WDINESCO III B.V. will not own or acquire any material assets (other than Equity
Interests in the Canadian Borrower and in Excluded Subsidiaries and Unrestricted
Subsidiaries and intercompany Indebtedness owing to WDINESCO III B.V. from
Holdings or one or more of its Subsidiaries) or incur any liabilities (other
than liabilities reasonably incurred in connection with the maintenance of its
existence and intercompany Indebtedness owing from WDINESCO III B.V. to Holdings
or one or more of its Subsidiaries).

Section 6.09 Other Indebtedness and Agreements; Restrictive Agreements.
(a) Permit any waiver, supplement, modification or amendment of (x) its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents, (y) the Subordinated Note
Documents, the Real Estate Loan Agreements or Transaction Related Intercompany
Notes, in each case to the extent any such waiver, supplement, modification or
amendment would be adverse to the Lenders in any material respect, or (z) the
Receivables Securitization Documents, except as permitted by the Amended and
Restated Receivables Intercreditor Agreement. No Loan Party will forgive, cancel
or set off against any obligation or liability against or otherwise compromise
any Transaction Related Intercompany Note.

(b) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when

 

99



--------------------------------------------------------------------------------

due (to the extent not prohibited by applicable subordination provisions), in
respect of, or pay, or directly or indirectly redeem, repurchase, retire or
otherwise acquire for consideration, any Subordinated Indebtedness or (ii) pay
in cash any amount in respect of any Subordinated Indebtedness or preferred
Equity Interests that may at the obligor’s option be paid in kind or in other
securities, except:

(i) payment by Holdings or US Borrower in respect of any conversion, put or
mandatory repurchase obligation with respect to the 2029 Convertible Debentures
arising under Section 10.01(a)(1) or 10.01(a)(8) of the 2029 Convertible
Debentures Indenture; provided that, in the event the aggregate amount expended
under this clause (i) exceeds US$5,000,000 in any fiscal year, the amount in
excess of US $5,000,000 shall reduce the Available Amount (regardless of
whether, following such reduction, the Available Amount would be negative);

(ii) payment, prepayment, redemption, retirement, acquisition, cancellation,
termination or repurchase of any Subordinated Indebtedness, in an amount up to
the Available Amount, so long as no Default or Event of Default has occurred and
is continuing;

(iii) refinancing of Subordinated Indebtedness to the extent permitted by
Section 6.01; and

(iv) payment of secured Indebtedness incurred pursuant to Section 6.01(a), (d),
(e), (g) or (m) that becomes due as a result of the voluntary sale or transfer
of the property or assets securing such Indebtedness;

provided that (A) such Indebtedness is permitted by Section 6.01 and (B) no Loan
Party shall be permitted to make any payment in respect of any Indebtedness to
any Affiliate which is not a Loan Party if (x) an Event of Default has occurred
and is continuing or would result therefrom or (y) such payment would be
prohibited by the subordination provisions of such Indebtedness.

(c) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of any Loan
Party or any Restricted Subsidiary (other than an SPV) to create, incur or
permit to exist any Lien upon any of its property or assets, (ii) the ability of
any Loan Party or any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests, (iii) the ability of
any Loan Party or any Restricted Subsidiary to make or repay loans or advances
to a Loan Party or any Restricted Subsidiary or (iv) the ability of any Loan
Party or Restricted Subsidiary (other than an SPV) to Guarantee Indebtedness of
a Loan Party or any Restricted Subsidiary; provided that (A) the foregoing shall
not apply to restrictions and conditions imposed by law or by any Loan Document,
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder,
(C) the foregoing shall not apply to restrictions and conditions imposed on any
Foreign Subsidiary (other than any Canadian Subsidiary Guarantor) by the terms
of any Indebtedness of such Foreign Subsidiary (other than any Canadian

 

100



--------------------------------------------------------------------------------

Subsidiary Guarantor) permitted to be incurred hereunder, (D) clause (i) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (E) clause (i) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(F) the foregoing shall not apply to restrictions and conditions existing on the
date hereof with respect to documents identified on Schedule 6.09(c) or any
extension or renewal of, or any amendment, modification or replacement of such
documents (to the extent such extension, renewal, amendment, modification or
replacement is not prohibited by this Agreement) which does not expand the scope
of, any such restriction or condition), (G) clause (i) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, and
(H) clause (i) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.

Section 6.10 Fiscal Year. With respect to Holdings and the other Credit Parties,
change their fiscal year-end to a date other than December 31 other than a
change of any Company Related Party to a fiscal year-end of December 31.

Section 6.11 Certain Equity Securities. Issue any Equity Interest, except
(a) Holdings may issue Qualified Capital Stock and, to the extent permitted by
Section 6.01, Disqualified Stock, and (b) Holdings, the US Borrower or any
Restricted Subsidiary may issue Equity Interests for stock splits, stock
dividends and additional issuances of Equity Interests which do not decrease the
percentage ownership of any Credit Party in such Person or in any class of
Equity Interests of such Person.

Section 6.12 Designation of Subsidiaries. Designate any Restricted Subsidiary of
a Borrower (other than the Canadian Borrower) as an Unrestricted Subsidiary of
such Borrower unless (i) such Borrower delivers a written notice to the
Administrative Agent of such designation, (ii) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (iii) immediately after giving effect to such designation, the Total
Leverage Ratio is less than 4.75 : 1.00 and the Secured Leverage Ratio is less
than 3.00 : 1.00, in each case as of the last day of the most recently completed
period of four consecutive fiscal quarters ending prior to the date of such
designation for which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, and Section 5.04(c), have been
delivered and, as a condition precedent to the effectiveness of any such
designation such Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance, (iv) such Subsidiary is not designated as a “Restricted
Subsidiary” (or the equivalent) for the purpose of the Subordinated Note
Documents or the ABL Credit Facility and is not otherwise generally subject to
the representations, warranties, covenants and events of default under such
Subordinated Note Documents or ABL Credit Facility, (v) such Restricted
Subsidiary and its subsidiaries do not own any Equity Interests or Indebtedness
of, or own or hold any Lien on, any property of any Credit Party (other than any
subsidiary of the Subsidiary to be so designated) or (vi) such Subsidiary’s
subsidiaries have not at the time of designation, and do not, thereafter,
create, incur, issue, assume, guarantee, or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of any Credit Party. The designation of any

 

101



--------------------------------------------------------------------------------

Subsidiary as an Unrestricted Subsidiary shall constitute an Investment therein
by such Borrower and its Restricted Subsidiaries, as applicable, at the date of
designation in an amount equal to the fair market value of the applicable
parties’ investment therein (the fair market value of such investment to be
calculated without regard to any guarantee provided by such designated or
re-designated Unrestricted Subsidiary). The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by such Borrower or
any Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of such Borrower’s and its Restricted Subsidiaries’ (as applicable)
Investment in such Subsidiary. Notwithstanding anything to the contrary herein,
any Unrestricted Subsidiary that has been redesignated as a Restricted
Subsidiary may not be subsequently redesignated as an Unrestricted Subsidiary.

ARTICLE VII

Events of Default

Section 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been incorrect in any material respect when
so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Term Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Term Loan or any
other amount (other than an amount referred to in (b) above) due under any Loan
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of three Business Days;

(d) default shall be made in the due observance or performance by any Loan Party
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a), 5.02, 5.05 or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
or any Restricted Subsidiary of any covenant, condition or agreement contained
in any Loan Document (other than those specified in (b), (c) or (d) above) and
such default shall continue unremedied for a period of 30 days after the earlier
of (i) notice thereof from the Administrative Agent to the US Borrower (which
notice shall also be given at the request of any Lender) or (ii) knowledge
thereof of any Loan Party;

 

102



--------------------------------------------------------------------------------

(f) (i) any Loan Party or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable after any
applicable grace period, or (ii) any other event or condition occurs that
results in any Material Indebtedness becoming due or terminating prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption, termination or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party or any Significant Subsidiary, or of a substantial
part of the property or assets of any Loan Party or a Significant Subsidiary,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
receiver and manager, trustee, custodian, sequestrator, conservator, monitor or
similar official for a Loan Party or any Significant Subsidiary or for a
substantial part of the property or assets of a Loan Party or a Significant
Subsidiary or (iii) the winding-up, dissolution or liquidation of a Loan Party
or any Significant Subsidiary and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) any Loan Party or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state, provincial or foreign bankruptcy, insolvency, receivership or similar
law, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, receiver
and manager, trustee, custodian, sequestrator, conservator, monitor or similar
official for a Loan Party or any Significant Subsidiary or for a substantial
part of the property or assets of a Loan Party or any Significant Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due, (vii) effect or implement any
plan of arrangement under any corporations statute seeking a compromise or an
arrangement with respect to creditors or any class of creditors of such Loan
Party, or (viii) take any action for the purpose of effecting any of the
foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of US$35,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has not disputed coverage) shall be rendered against
any Loan Party or any Restricted Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of a Loan Party or any
Restricted Subsidiary to enforce any such judgment or any Loan Party shall fail
within 30 days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, which

 

103



--------------------------------------------------------------------------------

judgments or orders, in any such case, are not stayed on appeal or otherwise
being appropriately contested in good faith by proper proceedings diligently
pursued;

(j) (i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events that have
occurred, could reasonably be expected to have a Material Adverse Effect or
(ii) a Pension Event shall occur which, in the Administrative Agent’s
determination, constitutes grounds for the termination under any applicable law,
of any Canadian Pension Plan or for the appointment by the appropriate
Governmental Authority of a trustee for any Canadian Pension Plan, or if any
Canadian Pension Plan shall be terminated or any such trustee shall be requested
or appointed, or if a Loan Party or any of its Subsidiaries is in default with
respect to payments to a Multiemployer Plan or Canadian Pension Plan resulting
from their complete or partial withdrawal from such Canadian Pension Plan, or
any Canadian Loan Party is in default of or with respect to any required
contributions to a Canadian Pension Plan or any Lien arises (except for
contribution amounts not yet due) in connection with any Canadian Pension Plan
and any such event could reasonably be expected to have a Material Adverse
Effect;

(k) the Guarantee Agreement for any reason shall cease to be in full force and
effect (other than in accordance with its terms), or any Guarantor shall deny in
writing that it has any further liability under the Guarantee Agreement (other
than as a result of the discharge of such Guarantor’s obligations thereunder in
accordance with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by either Borrower or any other Loan Party not
to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby;

(m) the Indebtedness under the Subordinated Notes or any other Subordinated
Indebtedness of Holdings and its Subsidiaries constituting Material Indebtedness
shall cease (or any Loan Party or an Affiliate of any Loan Party shall so
assert), for any reason, to be validly subordinated to the Obligations as
provided in the Subordinated Note Documents or the agreements evidencing such
other Subordinated Indebtedness; or

(n) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Holdings or
either Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different times
declare the Term Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Term Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein

 

104



--------------------------------------------------------------------------------

or in any other Loan Document to the contrary notwithstanding; and in any event
with respect to Holdings or either Borrower described in paragraph (g) or
(h) above, the principal of the Term Loans then outstanding, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Section 7.02 Application of Proceeds.

(a) Subject to the Intercreditor Agreement and Sections 7.02(b) and (c) below,
the Administrative Agent and the Collateral Agent shall apply (a) the proceeds
of any collection, sale, foreclosure or other realization upon any Collateral
securing Term Loans and Obligations, including any such Collateral consisting of
cash, and (b) any amounts received in respect of the Obligations following the
automatic termination of any Incremental Term Loan Commitments and the Term
Loans automatically becoming due and payable pursuant to Section 7.01, in each
case as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their respective capacities as such hereunder
or under any other Loan Document) in connection with any collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including all court costs and the
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent and/or the Collateral Agent hereunder or under
any other Loan Document on behalf of any Loan Party, any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document, any amounts for which the Administrative Agent
and/or the Collateral Agent is entitled to indemnification, fees, or
reimbursement of costs or expenses under the terms of any Loan Document, and any
other Loan Document Obligations owed to the Administrative Agent and/or the
Collateral Agent, in their respective capacities as such hereunder or under any
other Loan Document;

SECOND, to the payment in full of all Obligations consisting of accrued and
unpaid interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Term Loans, and
scheduled periodic payments then due under Secured Hedging Agreements (the
amounts so applied to be distributed among the Secured Parties pro rata in
accordance with the amounts of such Obligations owed to them on the date of any
such distribution);

THIRD, to the payment in full of all Obligations (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) consisting of unpaid principal amount of the Term Loans and any
premium thereon or breakage or termination fees, costs or expenses related
thereto and any other Obligations in respect of Secured Hedging Agreements (the
amounts so applied to be distributed among the Secured Parties pro rata in

 

105



--------------------------------------------------------------------------------

accordance with the amounts of the Obligations owed to them on the date of any
such distribution);

FOURTH, to the payment in full of all other Obligations, (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
and

FIFTH, to the Borrowers, their respective successors or assigns, or as a court
of competent jurisdiction may otherwise direct.

(b) The Administrative Agent and the Collateral Agent shall apply (a) the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral solely securing the Canadian Obligations, including any associated
Collateral consisting of cash, and (b) any amounts received in respect of the
Canadian Obligations following the automatic termination of the Incremental Term
Loan Commitments and the Term Loans automatically becoming due and payable
pursuant to Section 7.01, in each case as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their respective capacities as such hereunder
or under any other Loan Document) in connection with any collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Loan Document or any of the Canadian Obligations, including all court
costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Administrative Agent and/or the Collateral Agent
hereunder or under any other Loan Document on behalf of any Canadian Loan Party,
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document, any amounts for
which the Administrative Agent and/or the Collateral Agent is entitled to
indemnification, fees, or reimbursement of costs or expenses under the terms of
any Loan Document, and any other Loan Document Obligations owed to the
Administrative Agent and/or the Collateral Agent, in their respective capacities
as such hereunder or under any other Loan Document, in each case to the extent
constituting Canadian Obligations;

SECOND, to the payment in full of all Canadian Obligations consisting of accrued
and unpaid interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Term Loans, and
scheduled periodic payments then due under Secured Hedging Agreements (the
amounts so applied to be distributed among the Secured Parties pro rata in
accordance with the amounts of such Canadian Obligations owed to them on the
date of any such distribution);

THIRD, to the payment in full of all Canadian Obligations (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) consisting of unpaid principal amount of the Term
Loans to the Canadian Borrower and any premium thereon or breakage or
termination fees, costs or expenses related thereto and any other Canadian
Obligations in respect of Secured Hedging Agreements (the amounts so applied to
be distributed among the Secured Parties pro rata in accordance with the amounts
of the Canadian Obligations owed to them on the date of any such distribution);

 

106



--------------------------------------------------------------------------------

FOURTH, to the payment in full of all other Canadian Obligations, (the amounts
so applied to be distributed among the Secured Parties pro rata in accordance
with the amounts of the Canadian Obligations owed to them on the date of any
such distribution); and

FIFTH, to the Canadian Borrower, its successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

(c) The Administrative Agent and the Collateral Agent shall have absolute
discretion as to the time of application of any such proceeds, moneys, balances
or amounts in accordance with this Agreement and the other Loan Documents. Upon
any sale of Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

Section 7.03 Lender Loss Sharing Agreement

(a) Definitions. As used in this Section 7.03, the following terms shall have
the following meanings:

(i) “CAM” means the mechanism for the allocation and exchange of interests in
the Term Loans and collections thereunder established under Section 7.03(b).

(ii) “CAM Exchange” means the exchange of interests of holders of the Tranche
B-1 Loans and interests of the holders of Tranche B-2 Loans provided for in
Section 7.03(b).

(iii) “CAM Exchange Date” means the first date after the Closing Date on which
there shall occur (a) any event described in clauses (g) or (h) of Section 7.01
with respect to any Loan Party, (b) an acceleration of Term Loans pursuant to
Section 7.01, and (c) any date on which an Unaffected Tranche or a Tax Neutral
Tranche is prepaid pursuant to the terms Section 2.13(i).

(iv) “CAM Percentage” means, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate amount of the Term
Loans held by such Lender (whether or not at the time due and payable) and
(b) the denominator shall be the aggregate amount (as so determined) of the
aggregate outstanding Term Loans (whether or not at the time due and payable).

(v) “Designated Obligations” means all Obligations of the Borrowers with respect
to (a) principal and interest under the Term Loans, and (b) fees under
Section 2.05.

(b) CAM Exchange.

 

107



--------------------------------------------------------------------------------

(i) On the CAM Exchange Date,

(1) any Term Loan Commitment shall terminate in accordance with Article VII; and

(2) the Lenders shall purchase at par, interests in the Designated Obligations
under each Tranche (and shall make payments in Dollars to the Administrative
Agent for reallocation to other Lenders to the extent necessary to give effect
to such purchases) such that, in lieu of the interests of each Lender in the
Designated Obligations under Term Loans made to the US Borrower and Term Loans
made to the Canadian Borrower in which it shall have participated immediately
prior to the CAM Exchange Date, such Lender shall own an interest equal to such
Lender’s CAM Percentage in each component of the Designated Obligations
immediately following the CAM Exchange.

(ii) Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 7.03 hereby consents and agrees to the CAM
Exchange. Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Term Loans under this Agreement
to the Administrative Agent against delivery of any promissory notes so executed
and delivered; provided that the failure of any Lender to deliver or accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(iii) As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of any of the Designated Obligations shall be distributed to the
Lenders, pro rata in accordance with their respective CAM Percentages.

Notwithstanding any other provision of this Section 7.03, each Lender agrees
that if the Administrative Agent or a Lender is required under applicable law to
withhold or deduct any taxes or other amounts from payments made by it hereunder
or as a result hereof, such Person shall be entitled to withhold or deduct such
amounts and pay over such taxes or other amounts to the applicable Governmental
Authority imposing such tax without any obligation to indemnify any Lender with
respect to such amounts and without any other obligation of gross up or offset
with respect thereto and there shall be no recourse whatsoever by any Lender
subject to such withholding to the Administrative Agent or any other Lender
making such withholding and paying over such amounts, but without diminution of
the rights of such Lender subject to such withholding as against Borrowers and
the other Loan Parties to the extent (if any) provided in this Agreement and the
other Loan Documents. Any amounts so withheld or deducted shall be

 

108



--------------------------------------------------------------------------------

treated as, for the purpose of this Section 7.03, having been paid to such
Lender with respect to which such withholding or deduction was made.

ARTICLE VIII

The Administrative Agent and the Collateral Agent; Etc.

Each Lender hereby irrevocably appoints Credit Suisse AG, Cayman Islands Branch
as Administrative Agent and each Secured Party hereby irrevocably appoints
Credit Suisse AG, Cayman Islands Branch as the Collateral Agent (for purposes of
this Article VIII, the Administrative Agent and the Collateral Agent are
referred to collectively as the “Agents”) its agent and authorizes the Agents to
take such actions on its behalf and to exercise such powers as are delegated to
such Agent by the terms of the Loan Documents, together with such actions and
powers as are reasonably incidental thereto, including to negotiate, enforce or
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender, and Credit Suisse
AG, Cayman Islands Branch hereby accepts such appointments. Without limiting the
generality of the foregoing, the Agents are hereby expressly authorized to
(i) execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents, (ii) negotiate, enforce or the settle any claim, action or
proceeding affecting the Lenders in their capacity as such, at the direction of
the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender, and (iii) in the event of a foreclosure by the Agents
on any of the Collateral pursuant to a public or private sale or a sale of any
of the Collateral pursuant to Section 363 of the Bankruptcy Code or any foreign
bankruptcy, insolvency, receivership or similar law, the Administrative Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and the Administrative Agent, as agent for and representative of the
Lenders (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing) shall
be entitled, with the consent or at the direction of the Required Lenders, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such sale, to use and apply
any of the Obligations as a credit on account of the purchase price for any
Collateral payable by the Administrative Agent at such sale. It is understood
and agreed that the use of the term “Agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
or Collateral Agent is not intended to create or connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of Guarantors as will be described in the Parallel
Debt, including that any payment received by the Collateral Agent in respect of
the Parallel Debt will be deemed a satisfaction of a pro rata portion of the
corresponding Obligations.

In addition, and without limiting any of the foregoing, for the purposes of
holding any security granted by any Borrower or any other Loan Party pursuant to
the laws of the Province of Quebec to secure payment of any bond issued by any
Borrower or any Loan Party, each of the

 

109



--------------------------------------------------------------------------------

Lenders hereby irrevocably appoints and authorizes Credit Suisse Cayman Islands
Branch and, to the extent necessary, ratifies the appointment and authorization
of Credit Suisse Cayman Islands Branch, to act as the person holding the power
of attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the
Lenders as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on their behalf, and for their benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each of the Lenders hereby irrevocably appoints and authorizes the Collateral
Agent (in such capacity, the “Custodian”) to act as agent and custodian for and
on behalf of the Lenders to hold and be the sole registered holder of any bond
which may be issued under any hypothec, the whole notwithstanding Section 32 of
An Act respecting the special powers of legal persons (Quebec) or any other
applicable law, and to execute all related documents. Each of the Attorney and
the Collateral Agent, in its capacity as Custodian, shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Collateral Agent, in its capacity as Custodian, (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Collateral Agent mutatis mutandis, including, without limitation, all
such provisions with respect to the liability or responsibility to and
indemnification by the Lenders, and (c) be entitled to delegate from time to
time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time. Any person who
becomes a Lender shall, by its execution of an Assignment and Acceptance, be
deemed to have consented to and confirmed: (i) the Attorney as the person
holding the power of attorney as aforesaid and to have ratified, as of the date
it becomes a Lender, all actions taken by the Attorney in such capacity, and
(ii) the Collateral Agent, in its capacity as Custodian, as the agent and
custodian as aforesaid and to have ratified, as of the date it becomes a Lender,
all actions taken by the Collateral Agent in such capacity. The substitution of
the Collateral Agent pursuant to the provisions of this Article VIII shall also
constitute the substitution of the Attorney and the Collateral Agent, in its
capacity as Custodian, subject to any other actions as may be necessary or
advisable to fully maintain the effectiveness of the Loan Documents.

In respect of any person who becomes a Lender after the date hereof by its
execution of an Assignment and Acceptance, each Borrower, on its own behalf and
on behalf of the Loan Parties, expressly acknowledges, declares, agrees and
confirms that (i) such Lender, through the naming of the Collateral Agent, has
all the benefits of and is hereby acknowledged as being a payee under any bond
(or similar instrument) granted by any Loan Party under the laws of the province
of Québec pursuant to any of the Security Documents, jointly with the other
Lenders, in the same manner and to the same extent as though such Lender were an
original named payee thereunder, and (ii) pursuant to the pledge of any such
bond (or similar instrument), the Collateral Agent holds such bond (or similar
instrument) in pledge for the benefit of such Lender, jointly with the other
Lenders.

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept

 

110



--------------------------------------------------------------------------------

deposits from, lend money to and generally engage in any kind of business with
Holdings, the Borrowers or any Subsidiary or other Affiliate thereof as if it
were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) neither Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (b) neither Agent shall have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
instructed in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08); provided that neither Agent shall be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any applicable bankruptcy, insolvency or other similar law,
and (c) except as expressly set forth in the Loan Documents, neither Agent shall
have any duty to disclose, nor shall it be liable for the failure to disclose,
any information relating to Holdings, the Borrowers or any of the Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
and/or Collateral Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or willful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Holdings, the
Borrowers or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. No Agent shall be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall either Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.

 

111



--------------------------------------------------------------------------------

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facility
as well as activities as Agent. Neither Agent shall be responsible for the
negligence or misconduct of any sub-agents, or any Related Parties of any
sub-agents, except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

Subject to the terms of this paragraph, either Agent may resign at any time by
notifying the Lenders and the Borrowers. Upon any such resignation, the Required
Lenders shall have the right, with the consent (not to be unreasonably withheld,
conditioned or delayed) of the Borrowers, to appoint a successor; provided that
no consent of the Borrowers shall be required if an Event of Default has
occurred and is continuing. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders, appoint a successor Agent which shall be a commercial
or trust bank with an office in New York, New York, or an Affiliate of any such
commercial or trust bank (which successor Agent or Affiliate, so long as an
Event of Default has not occurred and is not continuing, is reasonably
acceptable to the Borrowers). If no successor Agent has been appointed pursuant
to the immediately preceding sentence by the 30th day after the date such notice
of resignation was given by such Agent, such Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Loan Document until such time, if
any, as the Required Lenders appoint with the consent of the Borrowers (not to
be unreasonably withheld, conditioned or delayed) (provided no consent of the
Borrowers shall be required if an Event of Default has occurred and is
continuing), successor Administrative Agent and/or Collateral Agent, as the case
may be. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with the above provisions, provided that the
parties hereto acknowledge and agree that, for purposes of the Parallel Debt,
any resignation by the Collateral Agent is not effective with respect to its
rights under the Parallel Debt until such rights are assigned to the successor.

The Collateral Agent, the successor Agent, the Lenders and the Loan Parties
shall execute all documents and take all other actions necessary or in the
opinion of successor Agent reasonably desirable in connection with the
substitution by successor Agent of Collateral Agent as holder of the security
under the Loan Documents, all in accordance with applicable law.

 

112



--------------------------------------------------------------------------------

In case of the pendency of any proceeding under any bankruptcy, insolvency or
similar law or any other judicial proceeding relating to the Loan Documents
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Term Loan shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrowers) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and the Agents under Sections 2.05 and 9.05)
allowed in such judicial proceeding; and (b) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same. Any custodian, receiver, receiver and manager, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Collateral Agent to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Collateral Agent, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.05 and 9.05. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of the Collateral Agent or any Lender
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of the Collateral Agent or any Lender or to authorize
the Administrative Agent to vote in respect of the claim of the Collateral Agent
or any Lender in any such proceeding.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents, the Joint Lead Arrangers, the Syndication Agent, the
Co-Documentation Agents or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents, the Joint Lead
Arrangers, the Syndication Agent, the Co-Documentation Agents or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement or any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers, the Syndication Agent and
the Co-Documentation Agents are named as such for recognition purposes only, and
in their respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document. Without
limitation of the foregoing, none of the Joint Lead Arrangers, the Syndication
Agent or the Co-Documentation Agents in their respective capacities as such
shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship or trust relationship in respect of any Lender, Loan
Party or any other Person.

 

113



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

Section 9.01 Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a) if to either Borrower or Holdings, to it at 225 West Station Square Drive,
Suite 700, Pittsburgh, PA 15219-1122, Attn: Kenneth S. Parks, Tel. No.
(412) 454-2392, Fax No. (412) 222-7566, Email: kparks@wesco.com, with a copy to
it at 225 West Station Square Drive, Suite 700, Pittsburgh, PA 15219-1122, Attn:
Diane Lazzaris, Tel. No. (412) 454-4878, Fax No. (412) 222-7304, Email:
dlazzaris@wesco.com;

(b) if to the Administrative Agent, to Credit Suisse AG, Attn: Sean Portrait –
Agency Manager, Eleven Madison Avenue, 23rd Floor, New York, NY 10010, Fax No.
(212) 322-2291, Email: agency.loanops@credit-suisse.com and if to the Collateral
Agent, to Credit Suisse AG, Attn: Loan Operations – Boutique Management, Eleven
Madison Avenue, 23rd Floor, New York, NY 10010, Tel. No. (212) 538-3525, Fax No.
(212) 325-8315, Email: ops-collateral@credit-suisse.com; and

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications (i) given by the Administrative Agent to
the US Borrower in accordance with the terms hereof shall constitute and be
deemed to be notice given to all Loan Parties (including, without limitation the
Canadian Borrower) and (ii) to any party hereto in accordance with the
provisions of this Agreement shall be deemed to have been given on the date of
receipt if delivered by hand or overnight courier service or sent by fax or on
the date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Holdings, the Borrowers, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.

Each of Borrowers hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to each of the Borrowers, that it will, or
will cause its Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article 5, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a notice pursuant to Section 2.10,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice

 

114



--------------------------------------------------------------------------------

of any Default or Event of Default under this Agreement or any other Loan
Document or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing or other extension
of credit hereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium that is properly identified in a format acceptable to
the Administrative Agent to an electronic mail address as directed by the
Administrative Agent. In addition, each of the Borrowers agrees, and agrees to
cause its Subsidiaries, to continue to provide the Communications to the
Administrative Agent or the Lenders, as the case may be, in the manner specified
in the Loan Documents but only to the extent requested by the Administrative
Agent.

Each of the Borrowers hereby acknowledges that (a) the Administrative Agent will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on Intralinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to Holdings, the Borrowers or their securities) (each,
a “Public Lender”). Each of Holdings and the Borrowers hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Holdings and the Borrowers shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Holdings and the Borrowers or their securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless Holdings or either of the Borrowers notifies the Administrative
Agent promptly that any such document contains material non-public information:
(1) the Loan Documents and (2) notification of changes in the terms of the
Facilities.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
Holdings or the Borrowers or their securities for purposes of United States
Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY

 

115



--------------------------------------------------------------------------------

OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS
IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and shall survive the making by the Lenders of the
Term Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Term Loan or any Fee or any other amount payable
under this Agreement or any other Loan Document is outstanding and unpaid. The
provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Term Loans, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender.

 

116



--------------------------------------------------------------------------------

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrowers, Holdings and the Administrative Agent and
when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

Section 9.04 Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, Holdings, the Administrative Agent,
the Collateral Agent or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns
permitted hereby.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of the Term Loans at the time owing to it) with the prior written
consent of the Administrative Agent (not to be unreasonably withheld or
delayed); provided, however, that (i) the US Borrower, in the case of Tranche
B-1 Loans, and the Canadian Borrower, in the case of Tranche B-2 Loans, must
also give its prior written consent to such assignment (which consent shall not
be unreasonably withheld, conditioned or delayed and shall be deemed to have
been given by the applicable Borrower if such Borrower has not responded within
five Business Days of a request for such consent) (provided that the consent of
the applicable Borrower shall not be required to any such assignment made (x) to
another Lender, or an Affiliate or Related Fund of a Lender, (y) during the
period after the Closing Date, in connection with the primary syndication of the
Term Loan Commitments or Term Loans, as the case may be, to persons identified
by the Administrative Agent to the Borrowers prior to the Closing Date or
(z) after the occurrence and during the continuance of any Event of Default),
(ii) the amount of the Commitment or Term Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
be in an integral multiple of, and not less than, US$1,000,000 or C$1,000,000
(or, if less, the entire remaining amount of such Lender’s Commitment or Term
Loans of the relevant Class); provided that simultaneous assignments by two or
more Related Funds shall be combined for purposes of determining whether the
minimum assignment requirement is met, (iv) the parties to each assignment shall
(A) execute and deliver to the Administrative Agent an Assignment and Acceptance
via an electronic settlement system acceptable to the Administrative Agent or
(B) if previously agreed with the Administrative Agent, manually execute and
deliver to the Administrative Agent an Assignment and Acceptance, and, in each
case, shall pay to the Administrative Agent a processing and recordation fee of
US$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), and (v) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire (in which
the assignee shall designate one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including federal and
state securities laws) and all applicable tax forms. Upon acceptance and
recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights

 

117



--------------------------------------------------------------------------------

and obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.20 and 9.05 (subject to the requirements of
each respective provision) with respect to facts and circumstances occurring on
or prior to the effective date of such assignment).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and the outstanding balances of its Term Loans, in each
case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrowers
or any Subsidiary or the performance or observance by the Borrowers or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee
legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05(a) or
delivered pursuant to Section 5.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amounts of
and stated interest on the Term Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error and the Borrowers, the Administrative
Agent, the Collateral Agent and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this

 

118



--------------------------------------------------------------------------------

Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the applicable Borrower and any
applicable tax forms, the Administrative Agent shall (i) accept such Assignment
and Acceptance and (ii) record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this paragraph (e).

(f) Each Lender may without the consent of either Borrower or the Administrative
Agent sell participations to one or more banks or other Persons in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Term Loans owing to it); provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks or other Persons
shall be entitled to the benefit of the cost protection provisions contained in
Sections 2.14, 2.16 and 2.20 (subject to the requirements of each respective
provision) to the same extent as if they were Lenders (but, with respect to any
particular participant, to no greater extent than the Lender that sold the
participation to such participant) and (iv) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrowers relating to the Term Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or Person hereunder or the amount of principal of or the rate
at which interest is payable on the Term Loans in which such participating bank
or Person has an interest, extending any scheduled principal payment date or
date fixed for the payment of interest on the Term Loans in which such
participating bank or Person has an interest, or releasing any Guarantor (other
than in connection with the sale of such Guarantor in a transaction permitted by
Section 6.05) or all or substantially all of the Collateral). Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each participant and the principal amounts of, and stated interest
on, each participant’s interest in the Term Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Term Loans or its other obligations under this
Agreement or any other Loan Document) except to the extent that such disclosure
is necessary to establish that such Term Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. To the extent
permitted by law, each participating bank or other Person also shall be entitled
to the benefits of Section 9.06 as though

 

119



--------------------------------------------------------------------------------

it were a Lender, provided such participating bank or other Person agrees to be
subject to Section 2.18 as though it were a Lender.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
by or on behalf of the Borrowers; provided that, prior to any such disclosure of
information designated by the Borrowers as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree to preserve the confidentiality
of such confidential information on terms no less restrictive than those
applicable to the Lenders pursuant to Section 9.16.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender, including any assignment to secure obligations
to a federal reserve or central bank having jurisdiction over such Lender (and
this Section 9.04 shall not apply to any such assignment); provided that no such
assignment shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Term Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPV to make any
Term Loan and (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Term Loan, the Granting Lender shall be
obligated to make such Term Loan pursuant to the terms hereof. The making of a
Term Loan by an SPV hereunder shall utilize the Term Loan Commitment of the
Granting Lender to the same extent, and as if, such Term Loan were made by such
Granting Lender. Each party hereto hereby agrees that (i) neither the grant to
any SPV nor the exercise by any SPV of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement (including obligations under Sections 2.14, 2.16 and 2.20),
(ii) no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender), and (iii) the Granting Lender shall for all purposes including approval
of any amendment, waiver or other modification of any provision of the Loan
Documents, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPV may (i) with notice to, but
without the prior written consent of, the Borrowers and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Term Loans to the Granting Lender or to any financial
institutions (consented to by the Borrowers and Administrative Agent) providing
liquidity and/or credit support to or for

 

120



--------------------------------------------------------------------------------

the account of such SPV to support the funding or maintenance of Term Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Term Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

(j) Neither Holdings nor the Borrowers shall assign or delegate any of its
rights or duties hereunder without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.

Section 9.05 Expenses; Indemnity. (a) Each of the Borrowers and Holdings agree,
jointly and severally, to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, the Joint
Lead Arrangers, the Syndication Agent and the Co-Documentation Agents in
connection with the syndication of the Facility and the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated) or incurred by the Administrative Agent, the Collateral Agent, the
Joint Lead Arrangers, the Syndication Agent, the Co-Documentation Agents, any
Lender or any Receiver (as defined in the Security Documents), in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Loan Documents or in connection with the Term Loans made
hereunder, including the fees, charges and disbursements of Skadden, Arps,
Slate, Meagher & Flom LLP, counsel for the Administrative Agent and the
Collateral Agent, one local counsel in each applicable jurisdiction and one
regulatory or specialty counsel, to the extent reasonably deemed appropriate by
the Administrative Agent, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers, the
Syndication Agent and the Co-Documentation Agents or any Lender.

(b) Each of the Borrowers and Holdings agree, jointly and severally, to
indemnify the Administrative Agent, the Collateral Agent, the Joint Lead
Arrangers, the Syndication Agent, the Co-Documentation Agents, each Lender, each
Receiver (as defined in the Security Documents) and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, (provided that such fees, charges and disbursements shall be
limited to one external counsel (and appropriate specialty and local counsel)
for all such persons except that separate counsel may be retained to the extent
there are actual or potential conflicting interests between or among such
persons arising out of the matters within the scope of this Section 9.05(b))
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the Facility), (ii) the use
or proposed use of the proceeds of the Term Loans, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by either Borrower, any other Loan Party or any of
their respective Affiliates), or (iv) any actual or alleged

 

121



--------------------------------------------------------------------------------

presence or release of Hazardous Materials on any property currently or formerly
owned or operated by either Borrower, Holdings or any of its other Subsidiaries,
or any Environmental Claim related in any way to either Borrower, Holdings or
any of its other Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.05(b) shall
not apply to Taxes other than any Taxes that represent losses, claims, damages,
liabilities and other related expenses arising from a non-Tax claim (it being
understood that Section 2.20 shall apply).

(c) To the extent that Holdings and the Borrowers fail to pay any amount
required to be paid by them to the Administrative Agent, the Collateral Agent,
the Joint Lead Arrangers, the Syndication Agent or the Co-Documentation Agents
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to such Person, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Collateral
Agent, the Joint Lead Arrangers, the Syndication Agent or the Co-Documentation
Agents in their capacities as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the outstanding
Term Loans.

(d) To the extent permitted by applicable law, no party to this Agreement shall
assert, and each hereby waives, any claim against any other party hereto or any
Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions or the use of the
proceeds thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Term Loans, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, the Collateral Agent, any Lender. All
amounts due under this Section 9.05 shall be payable on written demand therefor.

Section 9.06 Right of Setoff. (a) Each of Holdings and the US Borrower agrees
that if an Event of Default shall have occurred and be continuing, each Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of Holdings or
the US Borrower against any of and all the obligations of Holdings or the US
Borrower now or hereafter existing under this Agreement and other Loan Documents
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The applicable Lender shall notify the Borrowers
and the Administrative Agent of such setoff or application, provided that any
failure to give or any delay in giving such notice shall not affect

 

122



--------------------------------------------------------------------------------

the validity of any such set-off or application under this Section 9.06. The
rights of each Lender under this Section 9.06 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have.
NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE OBLIGATIONS SHALL BE
SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT
OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE
ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR
ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE LENDERS REQUIRED BY
SECTION 9.08 OF THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR
MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE SECURITY DOCUMENTS OR
THE ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY
ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS
REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE SOLELY FOR THE
BENEFIT OF EACH OF THE LENDERS.

(b) The Canadian Borrower agrees that if an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Canadian Borrower against any of and all the
obligations of the Canadian Borrower now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 9.07 Applicable Law. THIS AGREEMENT AND (UNLESS EXPRESSLY PROVIDED
OTHERWISE THEREIN) THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrowers or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective

 

123



--------------------------------------------------------------------------------

only in the specific instance and for the purpose for which given. No notice or
demand on the Borrowers or Holdings in any case shall entitle the Borrowers or
Holdings to any other or further notice or demand in similar or other
circumstances. No amendment or modification to Section 7.02 that directly and
adversely affects the relative priorities of any Secured Party (other than a
Lender or Agent in each case in such capacity, subject to the other provisions
of this Section) to receive applications of proceeds in respect of the
Obligations will have any effect as to such Secured Party without the consent of
such Secured Party, except for any such amendment or modification to reflect the
addition of one or more Classes of Term Loans in a manner consistent with the
treatment of Loan Document Obligations under Section 7.02 immediately prior to
such amendment or modification.

(b) Neither this Agreement nor any other Loan Document (other than the
Engagement Letter) nor any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers, Holdings and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on or any fees (including any prepayment fee or premium (including
for the avoidance of doubt, the fees set forth in Section 2.25) but excluding
the incurrence of default interest) payable with respect to any Term Loan, or
waive or excuse any such payment or any part thereof, or decrease the rate of
interest on or reduce any fees (including any prepayment fee or premium
(including, for the avoidance of doubt, the fees set forth in Section 2.25) but
excluding the incurrence of default interest) payable with respect to any Term
Loan, without the prior written consent of each Lender directly adversely
affected thereby (provided, that any extension or waiver of a mandatory
prepayment shall not require the consent of each Lender directly adversely
affected thereby, other than the mandatory prepayment provided for in
Section 2.13(c), which shall require the consent of each Lender directly
adversely affected thereby), (ii) amend or modify the pro rata requirements of
Section 2.17 or any provision hereunder requiring pro rata treatment of the
Lenders or distributions of payments received hereunder or proceeds of
Collateral without the consent of each Lender directly affected thereby,
(iii) amend or modify the provisions of Section 9.04(j) or the provisions of
this Section 9.08 without the prior written consent of each Lender, (iv) release
(A) one or more Guarantors that represent all or substantially all of the value
of the guarantees of the Obligations pursuant to the Loan Documents with respect
to a Class of Term Loans (it being understood and agreed that the merger,
consolidation or amalgamation of a Guarantor into or with another Guarantor
shall not be deemed to be a release of such Guarantor’s guarantee of the
Obligations) or (B) all or substantially all of the Collateral securing a Class
of Term Loans, without the prior written consent of each Lender holding Term
Loans of such Class, (v) impose any additional restriction on any Lender’s
ability to assign any of its rights or obligations without the written consent
of such Lender, (vi) change the provisions of any Loan Document in a manner that
by its terms adversely affects the rights in respect of payments due to Lenders
holding Term Loans of one Class differently from the rights of Lenders holding
Term Loans of any other Class without the prior written consent of Lenders
holding a majority in interest of the outstanding Term Loans of each adversely
affected Class, (vii) modify the protections afforded to an SPV pursuant to the
provisions of Section 9.04(i) without the written consent of such SPV or
(viii) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination

 

124



--------------------------------------------------------------------------------

of the Required Lenders on substantially the same basis as the Term Loan
Commitments on the date hereof); provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Collateral Agent hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent, or the Collateral Agent.

(c) Notwithstanding anything in clause (b) or otherwise herein to the contrary,
(i) any amendment or modification that would extend the final maturity date of
the Term Loans of any Lender, with such Lender’s prior written consent, and
increase the rate of interest and fees payable on the Term Loans of such Lender
shall not require the prior written consent of each Lender, so long as such
extension is offered to all Lenders holding such Term Loans on a pro rata basis
based on the aggregate principal amount of such Term Loans then outstanding
pursuant to procedures approved by the Administrative Agent, (ii) the payment in
full of any Term Loans on the applicable final maturity date of such Term Loans
and the payment of interest and fees made on account of the Term Loans of any
Lender as required under this Agreement after giving effect to an amendment or
other modification described in the preceding clause (i) shall not be deemed to
violate Section 2.17 or be an event that would require the purchase of
participations pursuant to Section 2.18; provided that, except as expressly set
forth in the preceding clause (i), no such amendment or modification shall alter
the pro rata requirements of Section 2.17, (iii) if the Borrowers shall request
the release of any Collateral to be sold as part of any Asset Sale permitted
under Section 6.05 and shall deliver to the Collateral Agent a certificate to
the effect that such Asset Sale and the disposition of the proceeds thereof will
comply with the terms of this Agreement, then the Collateral Agent, if
reasonably satisfied that the certificate is correct, shall and is hereby
authorized to, without the consent of any Lender (but subject to
Section 9.08(b)(iv)), execute and deliver all such instruments as may be
required to effect the release of such Collateral and (iv) the Collateral Agent,
the Borrowers and the Guarantors may amend, supplement or otherwise modify any
Security Document so long as such amendment, supplement or other modification is
not adverse to any Secured Party and such amendment shall become effective
without any further consent of any other party to such Security Document. For
the avoidance of doubt, any amendment or modification of the type described in
the preceding clause (i) will require an agreement or agreements in writing
entered into by the applicable Borrower and the Required Lenders and any
extension of the final maturity date of the Term Loans of any Lender will
require the prior written consent of such Lender.

(d) The Administrative Agent and the Borrowers may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender. Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document.

Section 9.09 [Reserved].

Section 9.10 Entire Agreement. This Agreement, the Engagement Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof. Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing

 

125



--------------------------------------------------------------------------------

in this Agreement or in the other Loan Documents, expressed or implied, is
intended to confer upon any Person (other than the parties hereto and thereto,
their respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent and the Lenders) any rights, remedies, obligations
or liabilities under or by reason of this Agreement or the other Loan Documents.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other customary means of electronic transmission, including by
PDF file, shall be as effective as delivery of a manually signed counterpart of
this Agreement.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process. (a) Each party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the other Loan Documents, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding

 

126



--------------------------------------------------------------------------------

may be heard and determined in such New York State or, to the extent permitted
by law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrowers, Holdings or their respective properties in the
courts of any jurisdiction.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court sitting in the Borough of Manhattan, and any
appellate court thereof. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

(c) To the extent permitted by law, each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

Section 9.16 Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees (and each Lender agrees to cause its SPV, if any)
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ officers,
directors, employees and agents, including accountants, legal counsel and other
advisors, and to any rating agency in connection with rating Holdings and the
Borrowers or the facilities hereunder or the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the facilities hereunder or market data collectors, similar services
providers to the lending industry and service providers to the Administrative
Agent in connection with the administration and management of this Agreement and
the Loan Documents (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of its rights hereunder or
thereunder, (e) subject to an agreement containing provisions substantially the
same as those of this Section 9.16, to (i) any actual or prospective assignee of
or participant in any of its rights or obligations under this Agreement and the
other Loan Documents (ii) any pledge referred to in Section 9.04(h) or (iii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrowers or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.16. For the purposes of this Section, “Information”
shall mean all information received from either Borrower, Holdings or any other
Loan Party and related to either Borrower, Holdings or any other Loan Party or
their business or the Transactions, other

 

127



--------------------------------------------------------------------------------

than any such information that was available to the Administrative Agent, the
Collateral Agent or any Lender on a non-confidential basis prior to its
disclosure by the Borrowers or Holdings; provided that, in the case of
Information received from either Borrower, Holdings or any other Loan Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information.

Section 9.17 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.17
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

Section 9.18 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings, the
Borrowers and the other Loan Parties, which information includes the name and
address of Holdings, the Borrowers and the other Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify Holdings, the Borrowers and the other Loan Parties in
accordance with the USA PATRIOT Act.

Section 9.19 Release of Liens. If any of the Collateral shall be sold,
transferred or otherwise disposed of by a Borrower or any other Loan Party in a
transaction permitted by this Agreement (including by way of merger,
consolidation or in connection with the sale of a Restricted Subsidiary
permitted hereunder), then the Liens created by any of the Security Documents on
such property shall be automatically released (without need for further action
by any person) and in connection therewith, upon receipt by the Collateral Agent
of a certificate of the applicable Borrower to the effect that such transaction
and the disposition of the proceeds thereof will comply with the terms of this
Agreement (with such supporting detail as the Collateral Agent may reasonably
request), the Collateral Agent, at the request and sole expense of the Borrowers
or such other Loan Party, shall execute and deliver without recourse,
representation or warranty all releases or other documents necessary or
desirable to evidence the release of the Liens created by any of the Security
Documents on such Collateral.

Section 9.20 Judgment Currency. In respect of any judgment or order given or
made for any amount due under this Agreement or any other Loan Document that is
expressed and paid in a currency (the “judgment currency”) other than Dollars
(or Canadian Dollars, as applicable), the Loan Parties will indemnify the
Administrative Agent and any Lender against any loss incurred by them as a
result of any variation as between (i) the rate of exchange at which the Dollar
(or Canadian Dollar, as applicable) amount is converted into the judgment

 

128



--------------------------------------------------------------------------------

currency for the purpose of such judgment or order and (ii) the rate of
exchange, as quoted by the Administrative Agent or by a known dealer in the
judgment currency that is designated by the Administrative Agent, at which the
Administrative Agent or such Lender is able to purchase Dollars (or Canadian
Dollars, as applicable) with the amount of the judgment currency actually
received by the Administrative Agent or such Lender. The foregoing indemnity
shall constitute a separate and independent obligation of the Loan Parties and
shall survive any termination of this Agreement and the other Loan Documents,
and shall continue in full force and effect notwithstanding any such judgment or
order as aforesaid. The term “rate of exchange” shall include any premiums and
costs of exchange payable in connection with the purchase of or conversion into
Dollars (or Canadian Dollars, as applicable).

Section 9.21 Intercreditor Agreement. Notwithstanding anything to the contrary
contained herein, each Lender acknowledges that the Liens and security interest
granted to the Collateral Agent pursuant to the Security Documents and the
exercise of any right or remedy by such Collateral Agent thereunder are subject
to the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and the Security Documents, the
terms of the Intercreditor Agreement shall govern and control.

 

129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

WESCO DISTRIBUTION INC.,

a Delaware corporation

By:  

/s/ Kenneth S. Parks

Name:   Kenneth S. Parks Title:   Vice President and Chief Financial Officer

WESCO INTERNATIONAL INC.,

a Delaware corporation

By:  

/s/ Kenneth S. Parks

Name:   Kenneth S. Parks Title:   Vice President and Chief Financial Officer

WDCC ENTERPRISES INC.,

an Alberta corporation

By:  

/s/ Kenneth S. Parks

Name:   Kenneth S. Parks Title:   Vice President

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, as Collateral
Agent and as a Lender By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Director By:  

/s/ Wei-Jen Yuan

Name:   Wei-Jen Yuan Title:   Associate

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)

Company Related Loan Parties

 

1. EECOL Electric Corp.

 

2. EECOL Properties Corp.

 

3. EECOL Holdings Ltd.

 

4. Jarich Holdings Ltd.

 

5. EESA Holdings Ltd.

 

6. EESA Corp.



--------------------------------------------------------------------------------

SCHEDULE 1.01(B)

Subsidiary Guarantors

US Subsidiary Guarantors

 

  1. Bruckner Supply Company, Inc.

 

  2. Calvert Wire & Cable Corporation

 

  3. Carlton-Bates Company

 

  4. CBC LP Holdings, LLC

 

  5. CDW Holdco, LLC

 

  6. Communications Supply Corporation

 

  7. Conney Investment Holdings, LLC

 

  8. Conney Safety Products, LLC

 

  9. Liberty Wire & Cable, Inc.

 

  10. TVC Communications, L.L.C.

 

  11. WDC Holding Inc.

 

  12. WDCH, LP

 

  13. WDCH US LP

 

  14. WESCO Enterprises, Inc.

 

  15. Wesco Equity Corporation

 

  16. WESCO Finance Corporation

 

  17. WESCO Nevada, Ltd.

 

  18. WESCO Nigeria, Inc.

 

  19. WESCO Distribution Canada Co.

 

  20. WESCO Distribution II ULC

 

  21. TVC Canada Corp.

 

  22. WDINESCO II B.V.



--------------------------------------------------------------------------------

Canadian Subsidiary Guarantors

 

  1. WESCO Distribution Canada LP

 

  2. WESCO Distribution Canada GP Inc.

 

  3. WESCO Canada I, LP

 

  4. WESCO Canada II, LP

 

  5. WESCO Holdings, LLC

 

  6. WDINESCO III B.V.

 

  7. WDINESCO C.V.

 

  8. WDINESCO II C.V.

 

  9. WDINESCO III C.V.

 

  10. EECOL Electric Corp.

 

  11. EECOL Properties Corp.

 

  12. EECOL Holdings Ltd.

 

  13. Jarich Holdings Ltd.

 

  14. EESA Holdings Ltd.

 

  15. EESA Corp.



--------------------------------------------------------------------------------

SCHEDULE 1.01(D)

Mortgaged Property

 

Loan Party

  

Street Address

  

City

  

State /

Province

  

Zip Code

  

Country

WESCO Distribution Canada Co.    6000 Lougheed Highway    Burnaby    BC   
V5B 4V6    Canada WESCO Distribution Canada Co.    95 O’Leary Street    St.
Johns    NF    A1B 2C9    Canada WESCO Distribution Canada Co.    2320 St.
Laurent Boulevard    Ottawa    ON    K1G 4K6    Canada WESCO Distribution Canada
Co.    1910 Barton Street, East    Hamilton    ON    L8H 2Y6    Canada WESCO
Distribution Canada Co.    10 Goodrich Drive    Kitchener    ON    N2G 4J3   
Canada WESCO Distribution Canada Co.    810 59th Avenue, SE    Calgary    AB   
T2H 2G5    Canada WESCO Distribution Canada Co.    481 Cecelia Road    Victoria
   BC    V8T 4T4    Canada WESCO Distribution Canada Co.    2223 Nicholson
Street, North    Prince
George    BC    V2N 1V9    Canada EECOL Properties Corp.    63 Sunpark Drive
S.E.    Calgary    Alberta    T2X 3V4    Canada EECOL Properties Corp.   
11004-48 Street S.E.    Calgary    Alberta    T2C 3E1    Canada EECOL Properties
Corp.    16021 -121A Avenue    Edmonton    Alberta    T5V 1H1    Canada EECOL
Properties Corp.    10945-89 Avenue    Grand
Prairie    Alberta    T8V 5B9    Canada EECOL Properties Corp.    5213 – 63
Street    Lloydminster    Alberta    T9V 2E7    Canada EECOL Properties Corp.   
4747 – 61 Street    Red Deer    Alberta    T4N 7C9    Canada



--------------------------------------------------------------------------------

Loan Party

  

Street Address

  

City

  

State /

Province

  

Zip Code

  

Country

EECOL Properties Corp.    P.O. Box 1510 Hwy 4 North    RM of
North
Battleford    Saskatchewan    S9A 3W1    Canada EECOL Properties Corp.    339 –
17th Street W.    Prince
Albert    Saskatchewan    S6V 3X6    Canada EECOL Properties Corp.    1711
MacRae Drive East    Regina    Saskatchewan    S4N 0S4    Canada EECOL
Properties Corp.    2906 Millar Avenue    Saskatoon    Saskatchewan    S7K 5X7
   Canada EECOL Properties Corp.    640 Chaplin Street West    Swift
Current    Saskatchewan    S9H 0E7    Canada EECOL Properties Corp.    203 York
Road East    Yorkton    Saskatchewan    S3N 3N5    Canada EECOL Properties Corp.
   506 1st Avenue West    Meadow
Lake    Saskatchewan    S9X 1T6    Canada EECOL Properties Corp.    700
Industrial Road #1    Cranbrook    B.C.    V1C 4C6    Canada EECOL Properties
Corp.    1760 Wellington Avenue    Winnipeg    Manitoba    R3H 0E9    Canada



--------------------------------------------------------------------------------

SCHEDULE 2.01

LENDERS AND COMMITMENTS

 

Name

   Tranche B-1
Commitment      Tranche B-2
Commitment      Notice Address

Credit Suisse AG,

Cayman Islands Branch

   US$ 700,000,000       C$ 150,000,000       Eleven Madison Avenue, 23rd Floor


New York, NY 10010

Fax No. (212) 322-2291

Email: agency.loanops@credit-suisse.com



--------------------------------------------------------------------------------

SCHEDULE 3.07(D)

Properties Under Contract for Sale

None.



--------------------------------------------------------------------------------

SCHEDULE 3.08

Subsidiaries

Capitalization

 

Name of Entity

  

Type of Equity Interest

  

Owner of Equity Interest

   Percentage
Owned of Equity
Interest
Outstanding  

WESCO Distribution, Inc.

   Common Stock   

WESCO

International, Inc.

     100 % 

Bruckner Supply Company, Inc.

   Common Stock    WDC Holding Inc.      100 % 

Calvert Wire & Cable Corporation

   Common Stock   

Communication

Supply Corporation

     100 % 

Carlton-Bates Company

   Class A Common Stock    WDCH US LP      100 % 

Carlton-Bates Company of Texas GP, Inc.

   Common Stock   

Carlton-Bates

Company

     100 % 

CBC LP Holdings, LLC

   Membership Interest   

WESCO

Enterprises, Inc.

     100 % 

CDW Holdco, LLC

   Units   

WESCO

Distribution, Inc.

     100 % 

Communications Supply Corporation

   Common Stock    WDCH US LP      100 % 

Conney Investment Holdings, LLC

   Units   

WESCO

Distribution, Inc.

     100 % 

Conney Safety Products, LLC

   Units   

Conney Investment

Holdings, LLC

     100 % 

Liberty-Wire & Cable, Inc.

   Common Stock   

Communication

Supply Corporation

     100 % 

TVC Communications, L.L.C.

   Units   

WESCO

Distribution, Inc.

     100 % 

TVC International Holding, L.L.C.

   Membership Interest   

TVC

Communications,

L.L.C.

     100 % 

WDC Holding Inc.

   Class A Common Stock   

WESCO

Distribution, Inc.

     100 % 

WDC Holding Inc.

   Class B Common Stock   

WESCO

Distribution, Inc.

     100 % 

WDCH, LP

   Partnership Interest   

CBC LP Holdings,

LLC

     0.1 % 

WDCH, LP

   Partnership Interest   

WDINESCO II

B.V.

     99.9 % 

WDCH US LP

   Partnership Interest   

WESCO

Distribution

Canada Co.

     99.85 % 

WDCH US LP

   Partnership Interest   

WESCO

Distribution II ULC

     0.15 % 

WESCO Enterprises, Inc.

   Common Stock    WDC Holding Inc.      100 % 

Wesco Equity Corporation

   Common Stock   

WESCO

Distribution, Inc.

     100 % 

WESCO Finance Corporation

   Common Stock   

WESCO

International, Inc.

     100 % 



--------------------------------------------------------------------------------

Name of Entity

  

Type of Equity Interest

  

Owner of Equity Interest

   Percentage
Owned of Equity
Interest
Outstanding  

WESCO Holdings, LLC

  

Membership

Interest

   WDC Holding Inc.      100 % 

WESCO Nevada, Ltd.

   Common Stock    WDCH US LP      100 % 

WESCO Nigeria, Inc.

   Common Stock   

WESCO

Distribution, Inc.

     100 % 

1502218 Alberta, Ltd.

   Various Classes   

WESCO

Distribution

Canada Co.

     100 % 

Stone Eagle Electrical Supply GP Inc.

   Various Classes   

WESCO

Distribution

Canada Co.

     100 % 

Stone Eagle Electrical Supply LP

   Partnership Interest   

1502218 Alberta,

Ltd.

     49 % 

Stone Eagle Electrical Supply LP

   Partnership Interest   

Stone Eagle

Electrical Supply

GP Inc.

     .001 % 

TVC Canada Corp.

   Common Stock    WDCH, LP      100 % 

WESCO Distribution Canada Co.

   Common Stock    WDCH, LP      100 % 

WESCO Distribution Canada Co.

  

Class A Preferred

Stock

   TVC Canada Corp.      100 % 

WESCO Distribution Canada GP Inc.

  

Membership

Interest

   WDINESCO C.V.      100 % 

WESCO Distribution Canada LP

   Partnership Interest   

WESCO

Distribution

Canada GP Inc.

     6.6809 % 

WESCO Distribution Canada LP

   Partnership Interest    WDINESCO C.V.      93.3191 % 

WESCO Distribution II ULC

   Common Stock   

WESCO

Distribution

Canada Co.

     100 % 

WESCO Distribution III ULC

   Common Stock    WDINESCO C.V.      100 % 

WESCO Canada I, LP

   Partnership Interest   

WESCO Holdings,

LLC

     <0.01 % 

WESCO Canada I, LP

   Partnership Interest    WDC Holding Inc.      >99.99 % 

WESCO Canada II, LP

   Partnership Interest   

WESCO

Distribution II ULC

     .15 % 

WESCO Canada II, LP

   Partnership Interest   

WESCO

Distribution

Canada Co.

     99.85 % 

WDINESCO II B.V.

   Ordinary   

WESCO

Enterprises, Inc.

     100 % 

WDCC Enterprises Inc.

   Common   

WDINESCO III

B.V.

     100 % 

WDINESCO III B.V.

   Ordinary   

WESCO Canada I,

LP

     100 % 



--------------------------------------------------------------------------------

Name of Entity

  

Type of Equity Interest

  

Owner of Equity Interest

   Percentage
Owned of Equity
Interest
Outstanding  

WDINESCO C.V.

   Partnership Interest   

WESCO

Distribution II ULC

     0.15 % 

WDINESCO C.V.

   Partnership Interest   

WDINESCO II

C.V.

     99.85 % 

WDINESCO II C.V.

   Partnership Interest   

WESCO

Distribution II ULC

     0.15 % 

WDINESCO II C.V.

   Partnership Interest   

WDINESCO III

C.V.

     99.85 % 

WDINESCO III C.V.

   Partnership Interest   

WESCO

Distribution

Canada Co.

     57.00 % 

WDINESCO III C.V.

   Partnership Interest   

WESCO

Enterprises, Inc.

     42.85 % 

WDINESCO III C.V.

   Partnership Interest   

WESCO

Distribution II ULC

     0.15 % 

WESCO Real Estate I, LLC

  

Membership

Interest

   CDW Holdco, LLC      100 % 

WESCO Real Estate II, LLC

  

Membership

Interest

   CDW Holdco, LLC      100 % 

WESCO Real Estate III, LLC

  

Membership

Interest

   CDW Holdco, LLC      100 % 

WESCO Real Estate IV, LLC

  

Membership

Interest

   CDW Holdco, LLC      100 % 

WESCO Receivables Corp.

  

Class A Common

Stock

  

WESCO

Distribution, Inc.

    


 

0.3


of total common

% 


  

WESCO Receivables Corp.

  

Class B

Common Stock

   WDCH US LP     


 

99.7


of total common

% 


  

TVC UK Holding Limited

   Ordinary    WDCH, LP      100 % 

M&M Power Products

   Partnership Interest   

WESCO

Distribution, Inc.

     45 % 

WESCO International Supply Co. Singapore Pte Ltd.

   —   

WESCO

Distribution, Inc.

     100 % 

Carlton-Bates Company de Mexico, S.A. de C.V.

   —   

Carlton-Bates

Company

     100 % 

WDI Angola, LDA

   —    WDINESCO B.V.      49 % 

WDINESCO Cooperatief U.A.

   —   

WESCO

Distribution III

ULC

     90.08 % 

WDINESCO Cooperatief U.A.

   —    WDINESCO C.V.      9.92 % 

TVC Espana Distribucion

   —    WDINESCO B.V.      100 % 

WESCO do Brasil Equipamentos Eletronicos Ltda.

   —    WDINESCO B.V.      100 % 

WEAS Company Srl

   —   

WDINESCO

Cooperatief U.A.

     .00015 % 

WEAS Company Srl

   —    WDINESCO B.V.      99.9985 % 

TVC Mexico Services

   —    WEAS Company Srl      99 % 

TVC Mexico Services

   —   

WDINESCO

Cooperatief U.A.

     1 % 



--------------------------------------------------------------------------------

Name of Entity

  

Type of Equity Interest

  

Owner of Equity Interest

   Percentage
Owned of Equity
Interest
Outstanding  

WESCO Distribution de Mexico, Srl

   —    WDINESCO Cooperatief U.A.      .00015 % 

WESCO Distribution de Mexico, Srl

   —    WDINESCO B.V.      99.9985 % 

TVC Mexico Distribution

   —    WDINESCO Cooperatief U.A.      1 % 

TVC Mexico Distribution

   —    WESCO Distribution de Mexico, Srl      99 % 

WESCO Australia Pty Ltd.

   —    WDINESCO B.V.      100 % 

WESCO Sourcing and Procurement Services Pte Ltd.

   —    WDINESCO B.V.      100 % 

Bruckner Supply Singapore

   —    WESCO Sourcing and Procurement Services Pte Ltd.      100 % 

WESCO Distribution HK Limited

   —    WDINESCO B.V.      100 % 

WESCO (Suzhou) Trading Co. Ltd.

   —    WESCO Distribution HK Limited      100 % 

WESCO Distribution International, Ltd.

   —    WDINESCO B.V.      100 % 

Bruckner Polska sp z.o.o.

   —    WESCO Distribution International, Ltd.      1 % 

Bruckner Polska sp z.o.o.

   —    WDINESCO B.V.      99 % 

EESA Corp.

   Class A Voting Shares, Series I and XVI    WDCC Enterprises Inc.      100 % 

Jarich Holdings, Ltd.

   Class A Common Voting Shares    WDCC Enterprises Inc.      100 % 

EECOL Electric Corp.

   Class A Common Voting Shares    EECOL Holdings Ltd.      100 % 

EECOL Electric Corp.

   Class B Common Voting Shares    EECOL Holdings Ltd.      100 % 

EECOL Electric Corp.

   Class G, Non-Voting, Retractable Preferred Shares, Series 3    EECOL Holdings
Ltd.      100 % 

EECOL Electric Corp.

   Class G, Non-Voting, Retractable Preferred Shares, Series 4    EECOL Holdings
Ltd.      100 % 

EECOL Properties Corp.

   Class A Common Voting Shares    EECOL Holdings Ltd.      100 % 

EECOL Properties Corp.

   Class B Common Voting Shares    EECOL Holdings Ltd.      100 % 

EECOL Properties Corp.

   Class G Non-Voting Retractable Preferred Shares, Series 1    EECOL Holdings
Ltd.      100 % 

EECOL Properties Corp.

   Class G Non-Voting Retractable Preferred Shares, Series 2    EECOL Holdings
Ltd.      100 % 



--------------------------------------------------------------------------------

Name of Entity

  

Type of Equity Interest

  

Owner of Equity Interest

   Percentage
Owned of Equity
Interest
Outstanding  

EECOL Holdings Ltd.

   Class A Common Voting Shares    EESA Holdings Ltd.      44.48 % 

EECOL Holdings Ltd.

   Class A Common Voting Shares    Jarich Holdings Ltd.      53.36 % 

EECOL Holdings Ltd.

   Class A Common Voting Shares    WDCC Enterprises Inc.      2.16 % 

EESA Holdings Ltd.

   Class A Common Shares    EESA Corp.      100 % 



--------------------------------------------------------------------------------

Closing Date Organizational Chart

Attached.



--------------------------------------------------------------------------------

LOGO [g451196ex10_1txp145.jpg]



--------------------------------------------------------------------------------

LOGO [g451196ex10_1txp146.jpg]



--------------------------------------------------------------------------------

Acquistion Joinder Date Organizational Chart

Attached.



--------------------------------------------------------------------------------

LOGO [g451196ex10_1txp148.jpg]



--------------------------------------------------------------------------------

LOGO [g451196ex10_1txp149.jpg]



--------------------------------------------------------------------------------

SCHEDULE 3.09

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 3.14

Taxes

A registration under the Personal Property Security Act (Ontario) was filed in
early 2012 by Her Majesty in Right of Ontario (represented by the Ministry of
Revenue) (the “Ministry”) against WESCO Distribution Canada, Inc. (“WESCO
Canada”) in the amount of $5,243,195 (Registration #20120123 0941 1031 4338)
(the “1998-2003 Tax Registration”). The 1998-2003 Tax Registration was made in
respect of corporate income taxes allegedly owing by WESCO Canada for taxation
years 1998 through 2003 in relation to transfer-pricing related issues. WESCO
Canada disputed and ultimately settled the alleged tax amount through the
US-Canada competent authority process available under the Canada-United States
Income Tax Convention (1980), as amended, for an amount of just over $1,000,000,
which was paid in full (the paperwork for the settlement was received earlier
this year from Canada’s federal revenue authority, the Canada Revenue Agency
(“CRA”), and we understand has been sent by the CRA to the Ministry for purposes
of clearing the outstanding tax balance for 1998 to 2003, and discharging the
1998-2003 Tax Registration).

Subsequent to the above-noted tax settlement, a notice of assessment was issued
against WESCO Canada for its 2004 taxation year in relation to transfer-pricing
matters. WESCO Canada has strenuously objected to this assessment through the
filing of an objection notice and a request for competent authority relief. A
registration under the Personal Property Security Act (Ontario) was filed on
November 21, 2012 by Her Majesty in Right of Ontario (represented by the
Ministry of Finance) against WESCO Distribution Canada Co. in the amount of
$332,141 (Registration #20121121 1410 1031 3830) (the “2004 Tax Registration”).
Exposure under this reassessment and the 2004 Tax Registration will in no case
be in excess of $500,000.



--------------------------------------------------------------------------------

SCHEDULE 3.16(C)

Canadian Pension Plan Solvency

The estimated plan deficit for the EECOL Electric Corp. Retirement Plan is $29.5
million on a U.S. GAAP financial reporting basis as at September 30, 2012 and
$25 million on a wind up deficit basis as at September 30, 2012.



--------------------------------------------------------------------------------

SCHEDULE 3.18

Insurance

 

Coverage

  

Expiration

  

Carrier

   Premium  

Automobile Liability (U.S.) $500K Deductible

   6/4/2013    Travelers    $ 265,854   

Automobile Liability (Canada) $500K Deductible

   6/4/2013    Travelers    $ 1,447   

General Liability (U.S. & Puerto Rico) $500K Deductible

   6/4/2013    Travelers    $ 222,326   

General Liability (Canada) $500K Deductible

   6/4/2013    Travelers    $ 43,675   

Workers’ Compensation $500K Deductible

   6/4/2013    Travelers    $ 489,009   

Taxes, Surcharges & Assessments

   ~    Travelers    $ 80,542   

Umbrella Liability ($25MM)

   6/4/2013    Travelers    $ 356,655   

2nd Layer Excess Liability ($25MM xs $25MM)

   6/4/2013    Zurich    $ 90,396   

3rd Layer Excess Liability ($25MM xs $50MM)

   6/4/2013    Chubb    $ 50,500   

4th Layer Excess Liability ($25MM xs $75MM)

   6/4/2013    Fireman’s Fund    $ 39,270   

5th Layer Excess ($50MM xs $100MM)

   6/4/2013    Liberty Insurance Underwriters    $ 63,300   

Non-Owned Aviation

   6/4/2013    USAIG    $ 13,000   



--------------------------------------------------------------------------------

Differences In Conditions (DIC)

   6/4/2013    Chubb    $ 74,973   

U.K. Employers Liability

   6/4/2013    Lloyds of London     
  Included
Above   
  

Mexican Tourist

   6/4/2013    AXA    $ 139            

 

 

 

Totals:

   ~    ~    $ 1,791,086            

 

 

 

 

Coverage

  

Expiration

  

Carrier

   Premium  

D&O ($15MM)

   10/1/2013    St. Paul    $ 182,700   

1st Excess ($10MM xs $15MM)

   10/1/2013    Chartis    $ 76,220   

2nd Excess ($10MM xs $25MM)

   10/1/2013    Arch    $ 62,310   

3rd Excess ($10MM xs $35MM)

   10/1/2013    HCC    $ 57,000   

4th Excess ($10 MM xs $45 MM)

   10/1/2013    AXIS    $ 49,000   

5th Excess ($10 MM xs $55 MM)

   10/1/2013    Chubb    $ 48,450   

6th Excess ($10 MM xs $65MM)

   10/1/2013    Lloyd’s of London    $ 50,000            

 

 

 

Total D&O

         $ 525,680            

 

 

 



--------------------------------------------------------------------------------

Coverage

  

Expiration

  

Carrier

   Premium  

Stock Throughput ($5 MM)

   5/31/2013    Fireman’s Fund (Allianz)    $ 274,725   

1st Excess ($15MM xs $5 MM)

   5/31/2013    Lloyds Syndicate    $ 65,250   

2nd Excess ($15MM xs $20 MM)

   5/31/2013    Great American Insurance Co.    $ 28,500            

 

 

 

Total Stock throughput - $35 MM

         $ 368,475            

 

 

 

 

Coverage

  

Expiration

  

Carrier

   Premium  

Property ($5 MM)

   5/31/2013    Firemans’s Fund (Allianz)    $ 497,430   

1st Excess ($5 MM xs $5 MM)

   5/31/2013    Westport Insurance Co. (IRI)    $ 147,200   

2nd Excess ($35 MM xs $10 MM)

   5/31/2013    Arch    $ 168,500            

 

 

 

Total Property - $45 MM

         $ 813,130            

 

 

 

 

Executive Risk Program

  

Expiration

  

Carrier

   Premium  

Fiduciary Liability

   10/1/2013    Travelers    $ 25,500   

Blanket Crime

   10/1/2013    Chartis    $ 35,190   

Employment Practices Liability

   10/1/2013    Travelers    $ 80,000   



--------------------------------------------------------------------------------

SCHEDULE 3.19(A)

UCC, PPSA and RPMRR Filing Offices

 

Entity Name

  

Type of Filing

  

Filing Office

(A) U.S. Loan Parties       WESCO Distribution, Inc.    UCC-1 Financing
Statement    Delaware Secretary of State Bruckner Supply Company, Inc.    UCC-1
Financing Statement    Delaware Secretary of State Calvert Wire & Cable
Corporation    UCC-1 Financing Statement    Delaware Secretary of State
Carlton-Bates Company    UCC-1 Financing Statement    Arkansas Secretary of
State CBC LP Holdings, LLC    UCC-1 Financing Statement    Delaware Secretary of
State CDW Holdco, LLC    UCC-1 Financing Statement    Delaware Secretary of
State Communications Supply Corporation    UCC-1 Financing Statement   
Connecticut Secretary of State Conney Investment Holdings, LLC    UCC-1
Financing Statement    Delaware Secretary of State Conney Safety Products, LLC
   UCC-1 Financing Statement    Delaware Secretary of State Liberty Wire &
Cable, Inc.    UCC-1 Financing Statement    Delaware Secretary of State TVC
Communications, L.L.C.    UCC-1 Financing Statement    Delaware Secretary of
State WDC Holding Inc.    UCC-1 Financing Statement    Delaware Secretary of
State WDCH US LP    UCC-1 Financing Statement    Delaware Secretary of State
WDCH, LP    UCC-1 Financing Statement    Pennsylvania Secretary of the
Commonwealth WESCO Enterprises, Inc.    UCC-1 Financing Statement    Delaware
Secretary of State Wesco Equity Corporation    UCC-1 Financing Statement   
Delaware Secretary of State



--------------------------------------------------------------------------------

Entity Name

  

Type of Filing

  

Filing Office

WESCO Finance Corporation    UCC-1 Financing Statement    Delaware Secretary of
State WESCO International, Inc.    UCC-1 Financing Statement    Delaware
Secretary of State WESCO Nevada, Ltd.    UCC-1 Financing Statement    Nevada
Secretary of State WESCO Nigeria, Inc.    UCC-1 Financing Statement    Delaware
Secretary of State (B) Canadian Loan Parties       WESCO Distribution Canada Co.
   UCC-1 Financing Statement    Washington, D.C. WESCO Distribution II ULC   
UCC-1 Financing Statement    Washington, D.C. TVC Canada Corp.    UCC-1
Financing Statement    Washington, D.C. WDCC Enterprises Inc.    PPSA   
Alberta, Ontario WESCO Distribution Canada Co.    PPSA    Alberta, Ontario,
Manitoba, British Columbia, Saskatchewan, Nova Scotia, New Brunswick,
Newfoundland and Labrador WESCO Distribution Canada GP Inc.    PPSA    Alberta,
Ontario, Manitoba, British Columbia, Saskatchewan, Nova Scotia, New Brunswick,
Newfoundland and Labrador WESCO Distribution Canada LP    PPSA    Alberta,
Ontario, Manitoba, British Columbia, Saskatchewan, Nova Scotia, New Brunswick,
Newfoundland and Labrador WESCO Distribution Canada LP    RPMRR    Quebec WESCO
Distribution II ULC    PPSA    Ontario, Nova Scotia WESCO Canada I, LP    PPSA
   Alberta WESCO Canada II, LP    PPSA    Alberta WESCO Holdings, LLC    UCC-1
Financing Statement    Delaware TVC Canada Corp.    PPSA    Alberta



--------------------------------------------------------------------------------

Entity Name

  

Type of Filing

  

Filing Office

(C) Netherlands Loan Parties       WDINESCO II B.V.    UCC-1 Financing Statement
   Washington, D.C. (D) Company Related Loan Parties       EECOL Electric Corp.
   PPSA    British Columbia, Alberta, Saskatchewan, Manitoba, Ontario, NWT, YT
EECOL Properties Corp.    PPSA    British Columbia, Alberta, Saskatchewan,
Manitoba, Ontario EECOL Holdings Ltd.    PPSA    Alberta Jarich Holdings Ltd.   
PPSA    Alberta EESA Holdings Ltd.    PPSA    Alberta EESA Corp.    PPSA   
Alberta



--------------------------------------------------------------------------------

SCHEDULE 3.19(C)

Mortgage Filing Offices

 

Entity Name

  

Street Address of Mortgaged Property

  

Filing Office

(A) U.S. Loan Parties       TVC Communications, L.L.C.    600 Plum Street,
Wadsworth, Ohio    Medina County, Ohio, Recorder’s Office (B) Canadian Loan
Parties       WESCO Distribution Canada Co.    1910 Barton Street, Hamilton, ON
   Ontario Land Registry Office, Wentworth No. 62, Hamilton, ON WESCO
Distribution Canada Co.    2320 St. Laurent Boulevard, Ottawa, ON    Ontario
Land Registry Office, Ottawa-Carlton, No. 4, Ottawa, ON WESCO Distribution
Canada Co.    10 Goodrich Drive, Kitchener, ON    Ontario Land Registry Office,
Waterloo No. 58, Kitchener, ON WESCO Distribution Canada Co.    95 O’Leary
Avenue, St. John’s, NF    Registry of Deeds for the Province of Newfoundland and
Labrador WESCO Distribution Canada Co.    6000 Lougheed Highway, Burnaby, BC   
New Westminster Land Title Office WESCO Distribution Canada Co.    2223
Nicholson Street North, Prince George, BC    Prince George Land Title Office
WESCO Distribution Canada Co.    481 Cecelia Road, Victoria, BC    Victoria Land
Title Office WESCO Distribution Canada Co.    810-59th Avenue S.E., Calgary, AB
   Land Titles Office in the City of Calgary, Alberta (C) Company Related Loan
Parties       EECOL Properties Corp.    1760 Wellington Avenue, Winnipeg,
Manitoba    Manitoba Land Titles Office, District of Winnipeg EECOL Properties
Corp.    63 Sunpark Drive S.E., Calgary, Alberta    Land Titles Office in the
City of Calgary, Alberta EECOL Properties Corp.    11004-48 Street S.E, Calgary,
Alberta    Land Titles Office in the City of Calgary, Alberta



--------------------------------------------------------------------------------

Entity Name

  

Street Address of Mortgaged Property

  

Filing Office

EECOL Properties Corp.    16021-121A Avenue, Edmonton, Alberta    Land Titles
Office in the City of Edmonton, Alberta EECOL Properties Corp.    10945-89
Avenue, Grande Prairie, Alberta    Land Titles Office in the City of Edmonton,
Alberta EECOL Properties Corp.    5213 – 63 Street, Lloydminster, Alberta   
Land Titles Office in the City of Edmonton, Alberta EECOL Properties Corp.   
4747 – 61 Street, Red Deer, Alberta Descriptive    Land Titles Office in the
City of Calgary, Alberta EECOL Properties Corp.    P.O. Box 1510 Hwy 4 North, RM
of North Battleford, Saskatchewan    Saskatchewan Land Titles Registry, Regina,
SK EECOL Properties Corp.    339 – 17th Street W., Prince Albert, Saskatchewan
   Saskatchewan Land Titles Registry, Regina, SK EECOL Properties Corp.    1711
MacRae Drive East, Regina, Saskatchewan    Saskatchewan Land Titles Registry,
Regina, SK EECOL Properties Corp.    2906 Millar Avenue, Saskatoon, Saskatchewan
   Saskatchewan Land Titles Registry, Regina, SK EECOL Properties Corp.    640
Chaplin Street West, Swift Current, Saskatchewan,    Saskatchewan Land Titles
Registry, Regina, SK EECOL Properties Corp.    203 York Road East, Yorkton,
Saskatchewan,    Saskatchewan Land Titles Registry, Regina, SK EECOL Properties
Corp.    506 1st Avenue West, Meadow Lake, Saskatchewan    Saskatchewan Land
Titles Registry, Regina, SK EECOL Properties Corp.    700 Industrial Road #1,
Cranbrook, B.C.    Nelson Land Title Office



--------------------------------------------------------------------------------

SCHEDULE 3.20(A)

Owned Real Property

See Schedule 2(d) of the Perfection Certificate delivered by WESCO
International, Inc. on December 12, 2012 and Schedule 2(d) of the Perfection
Certificate delivered by WESCO International, Inc. on or about December 14, 2012
related to the Company Related Parties.



--------------------------------------------------------------------------------

SCHEDULE 3.20(B)

Leased Real Property

See Schedule 2(d) of the Perfection Certificate delivered by WESCO
International, Inc. on December 12, 2012 and Schedule 2(d) of the Perfection
Certificate delivered by WESCO International, Inc. on or about December 14, 2012
related to the Company Related Parties.



--------------------------------------------------------------------------------

SCHEDULE 3.22

Intellectual Property

Patents

 

Jurisdiction of PTO

  

Registered Owner

  

Title

  

Serial No

  

Filing Date

  

Patent No

  

Issue Date

ARGENTINA

   WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)    00 01 03188    06/23/2000    AR0024479B1    12/28/2006

ARGENTINA

   WESCO EQUITY CORPORATION    SYSTEM FOR THE SIMULTANEOUS INTRODUCTION OF TWO
ITEMS INTO A CONDUIT    08 01 03795    08/29/2008      

AUSTRALIA

   WESCO EQUITY CORPORATION    CABLE GUIDE SLEEVING STRUCTURE    2003274928   
03/01/2005    2003274928    05/14/2009

AUSTRALIA

   WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)    56305/00    08/02/2001    765406    01/15/2004

AUSTRALIA

   WESCO EQUITY CORPORATION    COMMUNICATIONS CABLE WITH FABRIC SLEEVE (AKA
MAXZIP)    2009269933    11/30/2010      

AUSTRIA

   WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING CONDUITS INTO
COMPARTMENTS    04076072.0    04/05/2004    E335297    08/02/2006



--------------------------------------------------------------------------------

Jurisdiction of PTO

  

Registered Owner

  

Title

  

Serial No

  

Filing Date

  

Patent No

  

Issue Date

AUSTRIA

   WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)    00941616.5    06/20/2001    E260031    04/07/2004

BELGIUM

   WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING CONDUITS INTO
COMPARTMENTS    04076072.0    04/05/2004    1453165    08/02/2006

BELGIUM

   WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)    00941616.5    06/20/2001    1196974    04/07/2004

BRAZIL

   WESCO EQUITY CORPORATION    SYSTEM FOR THE SIMULTANEOUS INTRODUCTION OF TWO
ITEMS INTO A CONDUIT    PI 0804127-0    09/01/2008      

BRAZIL

   WESCO EQUITY CORPORATION    CABLE GUIDE SLEEVING STRUCTURE    PI 0313874-7   
02/25/2005      

BRAZIL

   WESCO EQUITY CORPORATION    COMMUNICATIONS CABLE WITH FABRIC SLEEVE (AKA
MAXZIP)    PI 0914236-3    12/22/2010      

BRAZIL

   WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)    PI 0007628-7    07/20/2001      



--------------------------------------------------------------------------------

Jurisdiction of PTO

  

Registered Owner

  

Title

  

Serial No

  

Filing Date

  

Patent No

  

Issue Date

BRAZIL    WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR INTRODUCING AN
ITEM INTO A CONDUIT (AKA SPLIT PROJECTILE)    Prov. No. 1120120235168   
09/18/2012       CANADA    WESCO EQUITY CORPORATION    COMMUNICATIONS CABLE WITH
FABRIC SLEEVE (AKA MAXZIP)    2,729,337    12/23/2010       CANADA    WESCO
EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)    2,361,750    07/24/2001    2,361,750    01/19/2010
CANADA    WESCO EQUITY CORPORATION    SYSTEM FOR THE SIMULTANEOUS INTRODUCTION
OF TWO ITEMS INTO A CONDUIT    2,638,580    08/08/2008       CANADA    WESCO
EQUITY CORPORATION    CABLE GUIDE SLEEVING STRUCTURE    2,496,520    04/28/2005
   2,496,520    01/17/2012 CHILE    WESCO EQUITY CORPORATION    METHOD AND
APPARATUS FOR DIVIDING A CONDUIT INTO COMPARTMENTS (MAXCELL)    1582-2000   
06/16/2000    43.186    07/11/2007 CHILE    WESCO EQUITY CORPORATION   
COMMUNICATIONS CABLE WITH FABRIC SLEEVE (AKA MAXZIP)    1450-2010    12/16/2010
     



--------------------------------------------------------------------------------

Jurisdiction of PTO

  

Registered Owner

  

Title

  

Serial No

  

Filing Date

  

Patent No

  

Issue Date

CHILE    WESCO EQUITY CORPORATION    SYSTEM FOR THE SIMULTANEOUS INTRODUCTION OF
TWO ITEMS INTO A CONDUIT    2446-2008    08/19/2008       CHINA    WESCO EQUITY
CORPORATION    METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO COMPARTMENTS
(MAXCELL)    00807334.1    11/09/2001    ZL 00807334.1    01/21/2004 CHINA   
WESCO EQUITY CORPORATION    SYSTEM FOR THE SIMULTANEOUS INTRODUCTION OF TWO
ITEMS INTO A CONDUIT    200810210897.5    08/25/2008       CHINA    WESCO EQUITY
CORPORATION    CABLE GUIDE SLEEVING STRUCTURE    03820359.6    02/28/2005   
ZL03 8 20359.6    01/30/2008 CHINA    WESCO EQUITY CORPORATION    COMMUNICATIONS
CABLE WITH FABRIC SLEEVE (AKA MAXZIP)    200980123710.0    12/22/2010      
COLOMBIA    WESCO EQUITY CORPORATION    COMMUNICATIONS CABLE WITH FABRIC SLEEVE
(AKA MAXZIP)    10-156.286    12/13/2010       COLOMBIA    WESCO EQUITY
CORPORATION    METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO COMPARTMENTS
(MAXCELL)    00.046.790    06/22/2000    28746    04/13/2007



--------------------------------------------------------------------------------

Jurisdiction of PTO

  

Registered Owner

  

Title

  

Serial No

  

Filing Date

  

Patent No

  

Issue Date

COLOMBIA    WESCO EQUITY CORPORATION    SYSTEM FOR THE SIMULTANEOUS INTRODUCTION
OF TWO ITEMS INTO A CONDUIT    08.090.721    08/29/2008       DENMARK    WESCO
EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING CONDUITS INTO
COMPARTMENTS    04076072.0    04/05/2004    1453165    08/02/2006 DENMARK   
WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)    00941616.5    06/20/2001    1196974    04/07/2004 EPO
   WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)    00941616.5    06/20/2001    1196974    04/07/2004 EPO
   WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING CONDUITS INTO
COMPARTMENTS    04076072.0    04/05/2004    1453165    08/02/2006 EUROPE   
WESCO EQUITY CORPORATION    COMMUNICATIONS CABLE WITH FABRIC SLEEVE (AKA MAXZIP)
   09788786.3    12/09/2010       EUROPE    WESCO EQUITY CORPORATION    CABLE
GUIDE SLEEVING STRUCTURE    03759208.6    03/23/2005      



--------------------------------------------------------------------------------

Jurisdiction of PTO

  

Registered Owner

  

Title

  

Serial No

  

Filing Date

  

Patent No

  

Issue Date

EUROPE    WESCO EQUITY CORPORATION    SYSTEM FOR THE SIMULTANEOUS INTRODUCTION
OF TWO ITEMS INTO A CONDUIT    08252717.7    08/15/2008       EUROPE    WESCO
EQUITY CORPORATION    METHOD AND APPARATUS FOR INTRODUCING AN ITEM INTO A
CONDUIT (AKA SPLIT PROJECTILE)    11711402.5    06/15/2012       FINLAND   
WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING CONDUITS INTO
COMPARTMENTS    04076072.0    04/05/2004    1453165    08/02/2006 FINLAND   
WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)    00941616.5    06/20/2001    1196974    04/07/2004
FRANCE    WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING A
CONDUIT INTO COMPARTMENTS (MAXCELL)    00941616.5    06/20/2001    1196974   
04/07/2004 FRANCE    WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR
DIVIDING CONDUITS INTO COMPARTMENTS    04076072.0    04/05/2004    1453165   
08/02/2006



--------------------------------------------------------------------------------

Jurisdiction of PTO

  

Registered Owner

  

Title

  

Serial No

  

Filing Date

  

Patent No

  

Issue Date

GERMANY    WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING A
CONDUIT INTO COMPARTMENTS (MAXCELL)    00941616.5    06/20/2001    600 09
706.4-08    04/07/2004 GERMANY    WESCO EQUITY CORPORATION    METHOD AND
APPARATUS FOR DIVIDING CONDUITS INTO COMPARTMENTS    04076072.0    04/05/2004   
600 29 848.5-08    08/02/2006 GREAT BRITAIN    WESCO EQUITY CORPORATION   
METHOD AND APPARATUS FOR DIVIDING CONDUITS INTO COMPARTMENTS    04076072.0   
04/05/2004    1453165    08/02/2006 GREAT BRITAIN    WESCO EQUITY CORPORATION   
METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO COMPARTMENTS (MAXCELL)   
00941616.5    06/20/2001    1196974    04/07/2004 GREECE    WESCO EQUITY
CORPORATION    METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO COMPARTMENTS
(MAXCELL)    00941616.5    06/20/2001    GR 3049852    04/07/2004 GREECE   
WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING CONDUITS INTO
COMPARTMENTS    04076072.0    04/05/2004    GR 3059348    08/02/2006



--------------------------------------------------------------------------------

Jurisdiction of PTO

 

Registered Owner

 

Title

 

Serial No

 

Filing Date

 

Patent No

 

Issue Date

HONG KONG   WESCO EQUITY CORPORATION   SYSTEM FOR THE SIMULTANEOUS INTRODUCTION
OF TWO ITEMS INTO A CONDUIT   09104466.8   05/15/2009     HONG KONG   WESCO
EQUITY CORPORATION   COMMUNICATIONS CABLE WITH FABRIC SLEEVE (AKA MAXZIP)  
11103290.8   03/31/2011     HONG KONG   WESCO EQUITY CORPORATION   METHOD AND
APPARATUS FOR DIVIDING A CONDUIT INTO COMPARTMENTS (MAXCELL)   02103414.0  
05/06/2002   HK1041745B   04/07/2004 INDIA   WESCO EQUITY CORPORATION   SYSTEM
FOR THE SIMULTANEOUS INTRODUCTION OF TWO ITEMS INTO A CONDUIT   1981/DEL/2008  
08/21/2008     INDIA   WESCO EQUITY CORPORATION   COMMUNICATIONS CABLE WITH
FABRIC SLEEVE (AKA MAXZIP)   9120/DELNP/2010   12/22/2010     INDIA   WESCO
EQUITY CORPORATION   CABLE GUIDE SLEEVING STRUCTURE   484/CHENP/2005  
03/24/2005   222663   08/20/2008 INDIA   WESCO EQUITY CORPORATION   METHOD AND
APPARATUS FOR DIVIDING A CONDUIT INTO COMPARTMENTS (MAXCELL)  
IN/PCT/2001,00897/MUM   07/27/2001   208,227   07/19/2007 INDONESIA   WESCO
EQUITY CORPORATION   CABLE GUIDE SLEEVING STRUCTURE   W-00 2005 00798  
03/28/2005   ID 0 019 756   09/05/2007



--------------------------------------------------------------------------------

Jurisdiction of PTO

 

Registered Owner

 

Title

 

Serial No

 

Filing Date

 

Patent No

 

Issue Date

IRELAND

  WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING CONDUITS INTO
COMPARTMENTS   04076072.0   04/05/2004   1453165   08/02/2006

IRELAND

  WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)   00941616.5   06/20/2001   1196974   04/07/2004

ISRAEL

  WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)   145847   10/10/2001   145847   08/16/2007

ISRAEL

  WESCO EQUITY CORPORATION   COMMUNICATIONS CABLE WITH FABRIC SLEEVE (AKA
MAXZIP)   209821   12/07/2010    

ITALY

  WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING CONDUITS INTO
COMPARTMENTS   04076072.0   04/05/2004   IT
72160BE/2006   08/02/2006

ITALY

  WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)   00941616.5   06/20/2001   IT 69597-
BE/2004   04/07/2004



--------------------------------------------------------------------------------

Jurisdiction of PTO

 

Registered Owner

 

Title

 

Serial No

 

Filing Date

 

Patent No

 

Issue Date

JAPAN

  WESCO EQUITY CORPORATION   MULTI-COMPARTMENT AERIAL DUCT   2003-582452  
09/29/2004   4128534   05/23/2008

JAPAN

  WESCO EQUITY CORPORATION   COMMUNICATIONS CABLE WITH FABRIC SLEEVE (AKA
MAXZIP)   2011-516269   12/24/2010    

JAPAN

  WESCO EQUITY CORPORATION   CABLE GUIDE SLEEVING STRUCTURE (U)   2004-569758  
02/25/2005   4047332   11/30/2007

JAPAN

  WESCO EQUITY CORPORATION   SYSTEM FOR THE SIMULTANEOUS INTRODUCTION OF TWO
ITEMS INTO A CONDUIT   2008-223554   09/01/2008    

JAPAN

  WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)   2001-505121   07/30/2001   4236841   12/26/2008

KOREA

  WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)   10-2001-7010015   08/08/2001   0638191   10/18/2006

KOREA

  WESCO EQUITY CORPORATION   CABLE GUIDE SLEEVING STRUCTURE   2005-7003503  
02/28/2005   10-0985729   09/30/2010

KOREA

  WESCO EQUITY CORPORATION   SYSTEM FOR THE SIMULTANEOUS INTRODUCTION OF TWO
ITEMS INTO A CONDUIT   10-2008-0083286   08/26/2008    



--------------------------------------------------------------------------------

Jurisdiction of PTO

 

Registered Owner

 

Title

 

Serial No

 

Filing Date

 

Patent No

 

Issue Date

KOREA   WESCO EQUITY CORPORATION   COMMUNICATIONS CABLE WITH FABRIC SLEEVE (AKA
MAXZIP)   10-2011-7000601   01/10/2011     MALAYSIA   WESCO EQUITY CORPORATION  
COMMUNICATIONS CABLE WITH FABRIC SLEEVE (AKA MAXZIP)   PI 2010005842  
12/09/2010     MALAYSIA   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR
DIVIDING A CONDUIT INTO COMPARTMENTS (MAXCELL)   PI 20002550   06/07/2000  
MY-123531-A   05/31/2006 MEXICO   WESCO EQUITY CORPORATION   COMMUNICATIONS
CABLE WITH FABRIC SLEEVE (AKA MAXZIP)   MX/a/2010/013744   12/13/2010     MEXICO
  WESCO EQUITY CORPORATION   SYSTEM FOR THE SIMULTANEOUS INTRODUCTION OF TWO
ITEMS INTO A CONDUIT   MX/a/2008/011051   08/28/2008   281843   12/07/2010
MEXICO   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A CONDUIT
INTO COMPARTMENTS (MAXCELL)   007620   07/27/2001   250749   10/24/2007
NETHERLANDS   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A
CONDUIT INTO COMPARTMENTS (MAXCELL)   00941616.5   06/20/2001   1196974  
04/07/2004



--------------------------------------------------------------------------------

Jurisdiction of PTO

 

Registered Owner

 

Title

 

Serial No

 

Filing Date

 

Patent No

 

Issue Date

NETHERLANDS   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING
CONDUITS INTO COMPARTMENTS   04076072.0   04/05/2004   1453165   08/02/2006 NEW
ZEALAND   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A CONDUIT
INTO COMPARTMENTS (MAXCELL)   514969   10/19/2001   514969   02/03/2003 NEW
ZEALAND   WESCO EQUITY CORPORATION   CABLE GUIDE SLEEVING STRUCTURE   538785  
03/11/2005   538785   05/10/2007 NEW ZEALAND   WESCO EQUITY CORPORATION  
COMMUNICATIONS CABLE WITH FABRIC SLEEVE (AKA MAXZIP)   589623   11/30/2010    
NORWAY   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A CONDUIT
INTO COMPARTMENTS (MAXCELL)   2001 4964   10/12/2001   329627   11/22/2010 PCT  
WESCO EQUITY CORPORATION   CONDUIT INNERDUCT HAVING REDUCED FRICTION AND HIGH
STRENGTH (MULTI PLY MAXCELL)   PCT/US2011/052678   09/22/2011     PCT   WESCO
EQUITY CORPORATION   SELF-OPENING INNERDUCT FOR A CONDUIT (MAXCELL WITH SPRING
LOADED STIFFENER)   PCT/US2011/052704   09/22/2011    



--------------------------------------------------------------------------------

Jurisdiction of PTO

 

Registered Owner

 

Title

 

Serial No

 

Filing Date

 

Patent No

 

Issue Date

PERU   WESCO EQUITY CORPORATION   SYSTEM FOR THE SIMULTANEOUS INTRODUCTION OF
TWO ITEMS INTO A CONDUIT   1398-2008   08/18/2008     PERU   WESCO EQUITY
CORPORATION   METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO COMPARTMENTS
(MAXCELL)   000585/2000   06/13/2000   2973   04/30/2003 PHILIPPINES   WESCO
EQUITY CORPORATION   CABLE GUIDE SLEEVING STRUCTURE   1-2005-500341   02/21/2005
  1-2005-500341   04/16/2010 PHILIPPINES   WESCO EQUITY CORPORATION  
COMMUNICATIONS CABLE WITH FABRIC SLEEVE (AKA MAXZIP)   1-2010-502770  
12/09/2010     PHILIPPINES   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR
DIVIDING A CONDUIT INTO COMPARTMENTS (MAXCELL)   1-2000-001479   06/06/2000  
1-2000-001479   10/26/2007 PORTUGAL   WESCO EQUITY CORPORATION   METHOD AND
APPARATUS FOR DIVIDING CONDUITS INTO COMPARTMENTS   04076072.0   04/05/2004  
1453165   08/02/2006 PORTUGAL   WESCO EQUITY CORPORATION   METHOD AND APPARATUS
FOR DIVIDING A CONDUIT INTO COMPARTMENTS (MAXCELL)   00941616.5   06/20/2001  
1196974   04/07/2004



--------------------------------------------------------------------------------

Jurisdiction of PTO

 

Registered Owner

 

Title

 

Serial No

 

Filing Date

 

Patent No

 

Issue Date

RUSSIA   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A CONDUIT
INTO COMPARTMENTS (MAXCELL)   2001127534   10/10/2001   2241290   11/27/2004
RUSSIA   WESCO EQUITY CORPORATION   COMMUNICATIONS CABLE WITH FABRIC SLEEVE (AKA
MAXZIP)   2011102445   01/21/2011     RUSSIA   WESCO EQUITY CORPORATION   CABLE
GUIDE SLEEVING STRUCTURE   2005108345   03/22/2005   2319056   03/10/2008 RUSSIA
  WESCO EQUITY CORPORATION   SYSTEM FOR THE SIMULTANEOUS INTRODUCTION OF TWO
ITEMS INTO A CONDUIT   2008135299   08/29/2008     SINGAPORE   WESCO EQUITY
CORPORATION   CABLE GUIDE SLEEVING STRUCTURE   200501059-0   05/03/2005   110575
  03/30/2007 SOUTH AFRICA   WESCO EQUITY CORPORATION   COMMUNICATIONS CABLE WITH
FABRIC SLEEVE (AKA MAXZIP)   2010/08931   12/10/2010   2010/08931   08/31/2011
SOUTH AFRICA   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A
CONDUIT INTO COMPARTMENTS (MAXCELL)   20018410   10/17/2001   2001/8410  
03/26/2003 SPAIN   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING
CONDUITS INTO COMPARTMENTS   04076072.0   04/05/2004   ES 2270266   08/02/2006



--------------------------------------------------------------------------------

Jurisdiction of PTO

 

Registered Owner

 

Title

 

Serial No

 

Filing Date

 

Patent No

 

Issue Date

SPAIN   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A CONDUIT
INTO COMPARTMENTS (MAXCELL)   00941616.5   06/20/2001   ES
2170738   04/07/2004 SWEDEN   WESCO EQUITY CORPORATION   METHOD AND APPARATUS
FOR DIVIDING CONDUITS INTO COMPARTMENTS   04076072.0   04/05/2004   1453165  
08/02/2006 SWEDEN   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING
A CONDUIT INTO COMPARTMENTS (MAXCELL)   00941616.5   06/20/2001   1196974  
04/07/2004 SWITZERLAND   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR
DIVIDING CONDUITS INTO COMPARTMENTS   04076072.0   04/05/2004   1453165  
08/02/2006 SWITZERLAND   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR
DIVIDING A CONDUIT INTO COMPARTMENTS (MAXCELL)   00941616.5   06/20/2001  
1196974   04/07/2004 TAIWAN   WESCO EQUITY CORPORATION   SYSTEM FOR THE
SIMULTANEOUS INTRODUCTION OF TWO ITEMS INTO A CONDUIT   97130553   08/11/2008  
 



--------------------------------------------------------------------------------

Jurisdiction of PTO

 

Registered Owner

 

Title

 

Serial No

 

Filing Date

 

Patent No

 

Issue Date

TAIWAN   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A CONDUIT
INTO COMPARTMENTS (MAXCELL)   89112215   06/21/2000   148337   05/01/2002
THAILAND   WESCO EQUITY CORPORATION   METHOD AND APPARATUS FOR DIVIDING A
CONDUIT INTO COMPARTMENTS (MAXCELL)   0001002216   06/20/2000     UNITED STATES
  WESCO DISTRIBUTION, INC.   METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS   09/705,296   11/03/2000   6,251,201   06/26/2001 UNITED STATES  
WESCO DISTRIBUTION, INC.   CONDUIT SPACE RECOVERY SYSTEM   13/622,173  
09/18/2012     UNITED STATES   WESCO DISTRIBUTION, INC.   METHOD AND APPARATUS
FOR INTRODUCING AN ITEM INTO A CONDUIT (AKA SPLIT PROJECTILE)   12/661,473  
03/18/2010   20110227011   UNITED STATES   WESCO DISTRIBUTION, INC.   CONDUIT
INNERDUCT HAVING REDUCED FRICTION AND HIGH STRENGTH (MULTI PLY MAXCELL)  
13/193,915   07/29/2011   20120073854   UNITED STATES   WESCO DISTRIBUTION, INC.
  METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO COMPARTMENTS   09/338,364  
06/23/1999   6,262,371   07/17/2001



--------------------------------------------------------------------------------

Jurisdiction of PTO

  

Registered Owner

  

Title

  

Serial No

  

Filing Date

  

Patent No

  

Issue Date

UNITED STATES

   WESCO DISTRIBUTION, INC.    (CIP APPLICATION) SYSTEM FOR THE SIMULTANEOUS
INTRODUCTION OF TWO ITEMS INTO A CONDUIT    12/214,093    06/17/2008   
20090056122   

UNITED STATES

   WESCO DISTRIBUTION, INC.    SLEEVE ASSEMBLY FOR RECEIVING ELONGATED ITEMS
WITHIN A DUCT    10/651,198    08/28/2003    6,963,031    11/08/2005

UNITED STATES

   WESCO DISTRIBUTION, INC.    SELF-OPENING INNERDUCT FOR A CONDUIT (MAXCELL
WITH SPRING LOADED STIFFENER)    13/193,974    07/29/2011    20120073860   

UNITED STATES

   WESCO DISTRIBUTION, INC.    MULTI-COMPARTMENT AERIAL DUCT    10/401,222   
03/27/2003    6,886,601    05/03/2005

UNITED STATES

   WESCO DISTRIBUTION, INC.    CABLE GUIDE SLEEVING STRUCTURE    10/650,429   
08/28/2003    7,078,615    07/18/2006

UNITED STATES

   WESCO DISTRIBUTION, INC.    SYSTEM FOR THE SIMULTANEOUS INTRODUCTION OF TWO
ITEMS INTO A CONDUIT    11/897,101    08/30/2007    20090057628   

UNITED STATES

   WESCO DISTRIBUTION, INC.    COMMUNICATIONS CABLE WITH FABRIC SLEEVE (AKA
MAXZIP)    12/455,356    06/02/2009    20090314517   

VENEZUELA

   WESCO EQUITY CORPORATION    SYSTEM FOR THE SIMULTANEOUS INTRODUCTION OF TWO
ITEMS INTO A CONDUIT    001708-2008    08/19/2008      



--------------------------------------------------------------------------------

Jurisdiction of PTO

  

Registered Owner

  

Title

  

Serial No

  

Filing Date

  

Patent No

  

Issue Date

VENEZUELA

   WESCO EQUITY CORPORATION    METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO
COMPARTMENTS (MAXCELL)    1294-2000    06/14/2000      

UNITED STATES

   WESCO DISTRIBUTION, INC.    EMERGENCY SAFETY SWITCH    13/540,668   
07/03/2012      

UNITED STATES

   WESCO DISTRIBUTION, INC.    LATCH FOR FLUSH MOUNTING ON ACCESS PANELS AND
DOOR          D449511    10/23/2001

UNITED STATES

   WESCO DISTRIBUTION, INC.    PULL          D422878    4/18/2000

UNITED STATES

   TVC COMMUNICATIONS, L.L.C.    METHOD AND APPARATUS FOR INTRODUCING A CABLE
INTO A CONDUIT          6019351    2/1/2000

Trademarks

 

Country

  

Current Owner

  

Mark

  

Serial No

  

Filing Date

  

Registration No

  

Issue Date

ARGENTINA

   Wesco Equity Corporation    MAXCELL    2,452,867    08/20/2003      

AUSTRALIA

   Wesco Equity Corporation    MAXCELL    965520    08/08/2003    965520   
12/11/2006

BRAZIL

   Wesco Equity Corporation    MAXCELL    825802784    09/03/2003      

CANADA

   Wesco Equity Corporation    MAXCELL    1,187,084    08/13/2003    TMA616,857
   08/18/2004

CHINA

   Wesco Equity Corporation    MAXCELL    3713181    09/11/2003    3713181   
05/14/2005

EUROPEAN COMMUNITY

   Wesco Equity Corporation    MAXCELL    003309416    08/14/2003    003309416
   05/16/2005



--------------------------------------------------------------------------------

Country

  

Current Owner

  

Mark

  

Serial No

  

Filing Date

  

Registration No

  

Issue Date

HONG KONG

   Wesco Equity Corporation    MAXCELL    300062315    08/13/2003    300062315
   12/23/2003

INDIA

   Wesco Equity Corporation    MAXCELL    01233740    09/08/2003      

INDONESIA

   Wesco Equity Corporation    MAXCELL    034957    10/19/2006    IDM000165828
   06/24/2008

ISRAEL

   Wesco Equity Corporation    MAXCELL    166,278    08/13/2003    166,278   
07/04/2004

KOREA

   Wesco Equity Corporation    MAXCELL    2004-51142    11/12/2004    635977   
10/20/2005

MALAYSIA

   Wesco Equity Corporation    MAXCELL    2003/10272    08/13/2003    03010272
   07/29/2006

NEW ZEALAND

   Wesco Equity Corporation    MAXCELL    684136    08/08/2003    684136   
02/09/2004

NORWAY

   Wesco Equity Corporation    MAXCELL    2003 07716    08/14/2003    222 530   
01/15/2004

PERU

   Wesco Equity Corporation    TVC AND DESIGN    162772    09/24/2002    98922
   02/08/2004

RUSSIA

   Wesco Equity Corporation    MAXCELL    2003715586    08/12/2003    274294   
08/30/2004

SOUTH AFRICA

   Wesco Equity Corporation    MAXCELL    2003/13855    08/15/2003    2003/13855
   11/03/2008

TAIWAN

   Wesco Equity Corporation    MAXCELL    092048736    08/11/2003    1163564   
07/16/2005

THAILAND

   Wesco Equity Corporation    MAXCELL    527313    08/18/2003    TM198890   
06/28/2004

UNITED STATES

   Wesco Equity Corporation    MAXCELL    75/837,125    10/29/1999    2,526,613
   01/08/2002

UNITED STATES

   WESCO Distribution, Inc.    TOOLS    77/355,921    12/19/2007    3,951,162   
04/26/2011

UNITED STATES

   WESCO Distribution, Inc.    WHITE SANDS    78/799,055    01/25/2006   
3,249,173    06/05/2007

UNITED STATES

   WESCO Distribution, Inc.    MARATHON & DESIGN    75/981,125    04/08/1998   
2,526,028    01/01/2002

UNITED STATES

   WESCO Distribution, Inc.    TVC    72/226,100    08/19/1965    812,942   
08/16/1966

UNITED STATES

   WESCO Distribution, Inc.    MAXCELL & DESIGN    78/631,430    05/17/2005   
3,087,610    05/02/2006

UNITED STATES

   WESCO Distribution, Inc.    MARATHON    85/469,237    11/10/2011      

UNITED STATES

   WESCO Distribution, Inc.    MARATHON & DESIGN    75/125,259    06/25/1996   
2,089,054    08/19/1997

VENEZUELA

   Wesco Equity Corporation    MAXCELL    11512-2003    08/22/2003      

BRAZIL

   Wesco Equity Corporation    WESCO DO BRASIL EQUIPAMENTOS ELETRÔNICOS LTDA.   
840171021    06/25/2012      

BRAZIL

   Wesco Equity Corporation    RUNNING MAN LOGO (alone)    840170998   
06/25/2012      

BRAZIL

   Wesco Equity Corporation    WESCO (word)    840170963    06/25/2012      

UNITED STATES

   WESCO Distribution, Inc.    FX2    76/592,229    05/14/2004    3,008,340   
10/25/2005

UNITED STATES

   WESCO Distribution, Inc.    QUICK-CORE    75/767,086    08/03/1999   
2,488,737    09/11/2001

UNITED STATES

   WESCO Distribution, Inc.    FRAMELOC    75/362,314    09/24/1997    2,222,472
   02/09/1999



--------------------------------------------------------------------------------

Country

  

Current Owner

  

Mark

  

Serial No

  

Filing Date

  

Registration
No

  

Issue Date

UNITED STATES

   WESCO Distribution, Inc.    WINLOC    75/292,628    05/14/1997    2,169,447
   06/30/1998

UNITED STATES

   WESCO Distribution, Inc.    PULL TITE    75/201,767    11/19/1996   
2,114,160    11/18/1997

UNITED STATES

   WESCO Distribution, Inc.    FASBIN    75/028,207    11/14/1995    2,023,669
   12/17/1996

UNITED STATES

   WESCO Distribution, Inc.    MILLENIUM BRASS    78/551,294    01/20/2005   
3,207,388    02/13/2007

UNITED STATES

   WESCO Distribution, Inc.    FIC    85/654,210    06/18/2012      

UNITED STATES

   Liberty Wire & Cable, Inc.    PANELCRAFTERS Logo    78041637    1/3/2001   
2899282    11/2/2004

UNITED STATES

   Liberty Wire & Cable, Inc.    AXLINK    78600393    4/1/2005    3079322   
4/11/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    AUDIOCAT    78600395    4/1/2005    3079323   
4/11/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    EXTRAFLEX    78601707    4/5/2005    3073467   
3/28/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    HOMETRAX    78601734    4/5/2005    3092717   
5/16/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    KO+    78601959    4/5/2005    3073478   
3/28/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    LIBERTYLINK    78601971    4/5/2005    3260038
   7/10/2007

UNITED STATES

   Liberty Wire & Cable, Inc.    QUADFLEX    78601980    4/5/2005    3071107   
3/21/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    TTP    78601987    4/5/2005    3071108   
3/21/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    ULTRACAP    78601995    4/5/2005    3073485   
3/28/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    CATMASTER    78601997    4/5/2005    3095283   
5/23/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    RACKMATE    78602075    4/5/2005    3173222   
11/21/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    WEBBLOX    78602163    4/5/2005    3103558   
6/13/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    CADQUOTE    78602198    4/5/2005    3076465   
4/4/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    LIBERTY WIRE & CABLE    78602280    4/5/2005   
3079345    4/11/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    CONNECTEC    78604688    4/8/2005    3116615   
7/18/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    PANELCRAFTERS    78604698    4/8/2005   
3097745    5/30/2006

UNITED STATES

   Liberty Wire & Cable, Inc.    LIBERTY AV SOLUTIONS    78809704    2/8/2006   
3478125    7/29/2008

UNITED STATES

   Liberty Wire & Cable, Inc.    ACTIVELINX    78861931    4/14/2006    3327653
   10/30/2007

UNITED STATES

   Liberty Wire & Cable, Inc.    LWC    78874092    5/2/2006    3213154   
2/27/2007

UNITED STATES

   Liberty Wire & Cable, Inc.    EZSTAGE    77297684    10/5/2007    3444671   
6/10/2008

UNITED STATES

   Liberty Wire & Cable, Inc.    AUDIO CONNECTEC    77326251    11/9/2007   
3655438    7/14/2009

UNITED STATES

   Liberty Wire & Cable, Inc.    GREEN CONNECTIVITY    77404132    2/22/2008   
3690757    9/29/2009

UNITED STATES

   Liberty Wire & Cable, Inc.    THE LIBERTY ADVANTAGE    77725110    4/29/2009
   3718176    12/1/2009



--------------------------------------------------------------------------------

Country

  

Current Owner

  

Mark

  

Serial No

  

Filing Date

  

Registration
No

  

Issue Date

UNITED STATES

   Liberty Wire & Cable, Inc.    LIBERTY AV SOLUTIONS    85082799    7/12/2010
   4195150    8/21/2012

UNITED STATES

   Liberty Wire & Cable, Inc.    MYLIBERTY    85266247    3/14/2011      

UNITED STATES

   Liberty Wire & Cable, Inc.    EDGEONLINE    85293230    4/12/2011      

UNITED STATES

   Liberty Wire & Cable, Inc.    COOL SPOOL    85266266    3/14/2011      

UNITED STATES

   Liberty Wire & Cable, Inc.    SKYPLAY    85592185    4/9/2012      

UNITED STATES

   Liberty Wire & Cable, Inc.    RUN WITH US    85753851    10/15/2012      

UNITED STATES

   Communications Supply Corporation    CSC (Trademark)    75618006    1/11/1999
   2318936    2/15/2000

UNITED STATES

   Communications Supply Corporation    CSC and Design    75549515    9/8/1998
   2349513    5/16/2000

UNITED STATES

   Communications Supply Corporation    SECURE IT    77557281    8/27/2008   
3753428    2/23/2010

UNITED STATES

   Communications Supply Corporation    FIBERTRON    76583859    3/26/2004   
3014564    11/15/2005

UNITED STATES

   Communications Supply Corporation    THE DATA CENTER COMPANY CSC & Design   
85165708    10/31/2010      

Canada

   Wesco Equity Corporation    WESCO BUYERS GUIDE - Canada    1,130,228   
2/1/2002    TMA
669280    8/4/2006

CTM

   Wesco Equity Corporation    Running Man Design - CTM    003238871   
6/23/2003    03238871    01/14/2005

CTM

   Wesco Equity Corporation    WESCALC - CTM    003306149    8/11/2003   
003306149    12/22/2004

CTM

   Wesco Equity Corporation    WESCO BUYERS GUIDE - CTM    002561272    2/4/2002
   002561272    09/01/2003

CTM

   Wesco Equity Corporation    WESCO DISTRIGUTION & Design - CTM    003239159   
6/23/2003    003239159    10/04/2004

Mexico

   Wesco Equity Corporation    WESCO - Mexico    897,547    7/12/2004    897547
   7/12/2004

Mexico

   Wesco Equity Corporation    WESCO BUYERS GUIDE - Mexico    540,824   
3/27/2002    874045    3/30/2005

Mexico

   Wesco Equity Corporation   

WESCO GENTE QUE SE ESFUERZA AL

MAXIMO & Design

   167,522    5/13/1993    444992    10/26/1993



--------------------------------------------------------------------------------

Country

  

Current Owner

  

Mark

  

Serial No

  

Filing Date

  

Registration
No

  

Issue Date

Mexico

   Wesco Equity Corporation    WESCO THE EXTRA EFFORT PEOPLE & Design    167,521
   5/13/1993    462664    6/7/1994

Singapore

   Wesco Equity Corporation    Design (Stick Figure without Lines)    T01/09471B
   6/29/2001    T01/09471B    12/29/2000

Singapore

   Wesco Equity Corporation    WESCO - Singapore    T01/09470D    6/29/2001   
T01/09470D    12/29/2000

Singapore

   Wesco Equity Corporation    WESCO BUYERS GUIDE - Singapore    T02/01352Z   
2/5/2002    T02/01352Z    10/1/2001

United Kingdom

   Wesco Equity Corporation    Design (Stick Figure without Lines)    2,273,918
   6/28/2001    2,273,918    6/28/2001

United Kingdom

   Wesco Equity Corporation    WESCO - UK    2,273,948    6/28/2001    2,273,948
   6/28/2001

United Kingdom

   Wesco Equity Corporation    WESCO - UK    2,273,948    6/28/2001    2,273,948
   6/28/2001

United States

  

Registrant: Ace Electric Inc.

1/27/12 Merger recorded from

Herning Enterprisees Inc. to Wesco

Distribution, Inc. (executed

2/25/10) (no record of

assignment from Ace Electric

to Herning)

   ACE Electric Inc. & Design    74/305,424    8/17/1992    1,764,906   
4/13/1993

United States

   Carlton-Bates Company    Carlton-Bates Company - CB Design Only    76/693,312
   10/3/2008    3,621,323    5/19/2009

United States

   Carlton-Bates Company    Carlton-Bates Company - Words & Design - Horizontal
   76/693,550    10/14/2008    3,621,334    5/19/2009

United States

   Carlton-Bates Company    Carlton-Bates Company - Words Only    76/693,673   
10/20/2008    3,618,004    5/12/2009

United States

   WESCO Distribution, Inc.    Construction WESCO Distribution & Design   
76/693,227    10/1/2008    3,726,961    12/22/2009

United States

   WESCO Distribution, Inc.    Design (Stick Figure without Lines)-
Incontestability Renewal    76/187,871    12/29/2000    2,549,664    3/19/2002



--------------------------------------------------------------------------------

Country

  

Current Owner

  

Mark

  

Serial No

  

Filing Date

  

Registration
No

  

Issue Date

United States

   WESCO Distribution, Inc.    EESCO Buyers Guide Trademark Registration   
76/693,259    10/1/2008    3,703,893    11/3/2009

United States

   WESCO Distribution, Inc.    EESCO E Design    73/680,193    8/24/1987   
1,487,215    5/3/1988

United States

   WESCO Distribution, Inc.    EESCO Trademark Registration    76/693,310   
10/3/2008    3,614,275    5/5/2009

United States

   WESCO Distribution, Inc.    EESCO E Design    73/680,258    8/24/1987   
1,495,501    7/5/1998

United States

   WESCO Distribution, Inc.    EESCO United    73/680,192    8/24/1987   
1,487,214    5/3/1988

United States

   Fastec Industrial Corp.    EZ-JUST    78/795,960    1/20/2006    3,314,261   
10/16/2007

United States

   WESCO Distribution, Inc.    Go Green with WESCO & Design (Horizontal)   
76/693,262    10/1/2008    3,703,894    11/3/2009

United States

   WESCO Distribution, Inc.    Go Green with WESCO & Design (Vertical)   
76/693,226    10/1/2008    3,703,892    11/3/2009

United States

   WESCO Distribution, Inc.    Green Buyers Guide - WESCO    76/693,260   
10/1/2008    3,671,121    8/18/2009

United States

   WESCO Distribution, Inc.    Leadership in Lighting - Words    76/693,311   
10/3/2008    3,614,276    5/5/2009

United States

   WESCO Distribution, Inc.    Leadership in Lighting - Words & Design   
76/693,309    10/2/2008    3,614,274    5/5/2009

United States

   WESCO Distribution, Inc.    Lean - Green with WESCO - Horizontal   
76/694,866    12/17/2008    3,649,179    7/7/2009

United States

   WESCO Distribution, Inc.    Lean - Green with WESCO - Vertical    76/694,867
   12/17/2008    3,649,180    7/7/2009

United States

   WESCO Distribution, Inc.    OUR EXPERTISE. YOUR ADVANTAGE.    85/436,760   
9/30/2011    4,149,817    5/29/2012

United States

  

Registrant: Isotech Consultants Inc.

8/2/94 Assignment of interest

and goodwill from Isotech

Consultants Inc. to NLW

Holdings, Inc. and JCM

Holdings, Inc.

   QUADREX    73/329,111    9/21/1981    1,307,628    12/4/1984

United States

   WESCO Distribution, Inc.    Running Man Design - U.S.    76/477,773   
12/24/2002    2,866,090    7/27/2004



--------------------------------------------------------------------------------

Country

  

Current Owner

  

Mark

  

Serial No

  

Filing Date

  

Registration
No

  

Issue Date

United States

   WESCO Distribution, Inc.    TECH 411    76/693,228    10/1/2008    3,707,272
   11/10/2009

United States

   WESCO Distribution, Inc.    The Extra Effort People - US (Renewal)   
76/187,872    12/29/2000    2,544,566    3/5/2002

United States

   WESCO Distribution, Inc.    Tree Design    76/693,261    10/1/2008   
3,625,084    5/26/2009

United States

   WESCO Distribution, Inc.    WESCO - U.S.    76/187,870    12/29/2000   
2,835,737    4/27/2004

United States

   WESCO Distribution, Inc.    WESCO BUYERS GUIDE - U.S.    76/320,505   
10/1/2001    2,726,553    6/17/2003

United States

   WESCO Distribution, Inc.    WESCO DISTRIBUTION and Design - U.S.x   
76/477,772    12/24/2002    2,868,516    8/3/2004

United States

   WESCO Distribution, Inc.    WESCO Express (Name) - TM Registration   
76/676,096    4/27/2007    3,364,173    1/8/2008

United States

   WESCO Distribution, Inc.    WESCO Express and Design (Logo) - TM Registration
   76/676,097    4/27/2007    3,364,174    1/8/2008

United States

   WESCO Distribution, Inc.    WHAT YOU NEED. DELIVERED.    76/693,308   
10/3/2008    3,617,997    5/12/2009

Canada

   Wesco Equity Corporation    WESCO - Canada    1,178,221    5/16/2003    TMA
646,537    8/24/2005

Canada

   Wesco Equity Corporation    WESCO Les Gens Qui Se Surpassent & Design   
711041    8/14/1992    TMA
443,851    6/16/2010

Canada

   Wesco Equity Corporation    WESCO The Extra Effort People Design - Canada   
711285    8/19/2002    TMA
461,377    8/23/2011

United States

   Conney Investment Holdings, LLC    LOGO [g451196ex10_1txp186a.jpg]   
78965243    8/31/2006    3264864    7/17/2007

United States

   Conney Investment Holdings, LLC    CONNEY    73222454    7/6/1979    1168874
   9/15/1981

United States

   Conney Investment Holdings, LLC   

CONNEY (Stylized)

 

LOGO [g451196ex10_1txp186b.jpg]

   73322550    8/7/1981    1258195    11/22/1983

United States

   Conney Investment Holdings, LLC   

CONNEY & Design

 

LOGO [g451196ex10_1txp186c.jpg]

   78967464    9/5/2006    3555471    12/30/2008



--------------------------------------------------------------------------------

Country

  

Current Owner

  

Mark

  

Serial No

  

Filing Date

  

Registration
No

  

Issue Date

United States

   Conney Investment Holdings, LLC   

CONNEY & Design

 

LOGO [g451196ex10_1txp187a.jpg]

   78965273    8/31/2006    3264866    7/17/2007

United States

   Conney Investment Holdings, LLC   

CONNEY & Design

 

LOGO [g451196ex10_1txp187b.jpg]

   73222182    7/5/1979    1168873    9/15/1981

United States

   Conney Investment Holdings, LLC   

CONNEY.COM & Design

 

LOGO [g451196ex10_1txp187c.jpg]

   78965231    8/31/2006    3264863    7/17/2007

United States

   Conney Investment Holdings, LLC   

CONNEY FIRST IN FIRST AID & Design

 

LOGO [g451196ex10_1txp187d.jpg]

   73322482    8/6/1981    1292551    8/28/1984

United States

   Conney Investment Holdings, LLC   

CONNEY SAFETY & Design

 

LOGO [g451196ex10_1txp187e.jpg]

   78965294    8/31/2006    3264867    7/17/2007

United States

   Conney Investment Holdings, LLC   

CONNEY SAFETY PRODUCTS & Design

 

LOGO [g451196ex10_1txp187f.jpg]

   73323842    8/17/1981    1235489    4/19/1983

United States

   Conney Investment Holdings, LLC    CONNEY - YOUR SAFETY PROBLEM SOLVER   
74096482    9/11/1990    1657752    8/17/1991



--------------------------------------------------------------------------------

Country

  

Current Owner

  

Mark

  

Serial No

  

Filing Date

  

Registration
No

  

Issue Date

United States

   Conney Investment Holdings, LLC    DIRECT SAFETY    78808266    2/6/2006   
3241663    5/15/2007

United States

   Conney Investment Holdings, LLC   

DIRECT SAFETY & Design

 

LOGO [g451196ex10_1txp188a.jpg]

   77980647    6/11/2008    3888082    12/7/2010

United States

   Conney Investment Holdings, LLC   

DIRECT SAFETY & Design

 

LOGO [g451196ex10_1txp188b.jpg]

   77496416    6/11/2008      

United States

   Conney Investment Holdings, LLC    DIRECT SAFETY COMPANY    73553082   
8/15/1985    1386342    3/11/1986

United States

   Conney Investment Holdings, LLC    K-GEAR    78482541    9/13/2004    3099248
   5/30/2006

United States

   Conney Investment Holdings, LLC   

K-GEAR & Design

 

LOGO [g451196ex10_1txp188c.jpg]

   78482555    9/13/2004    3099249    5/30/2006

Canada

   WESCO Distribution Canada LP    LOGO [g451196ex10_1txp188d.jpg]    0609276   
6/14/1988    TMA357951    6/30/1989

Canada

   WESCO Distribution Canada LP    LOGO [g451196ex10_1txp188e.jpg]    0725118   
3/19/1993    TMA441337    3/31/1995

Canada

   WESCO Distribution Canada LP    LOGO [g451196ex10_1txp188f.jpg]    0725121   
3/19/1993    TMA428369    6/3/1994



--------------------------------------------------------------------------------

Country

  

Current Owner

  

Mark

  

Serial No

  

Filing Date

  

Registration
No

  

Issue Date

Canada

   WESCO Distribution Canada LP    LOGO [g451196ex10_1txp189a.jpg]    0725120   
3/19/1993    TMA437645    12/30/1994

United States

   Carlton-Bates Company    RS ELECTRONICS    78317012    10/22/2003    2899869
   11/2/2004

United States

   Carlton-Bates Company    LOGO [g451196ex10_1txp189b.jpg]    78317000   
10/22/2003    2895814    10/19/2004

United States

   WESCO Distribution, Inc.    J MARK INC.          3250438    6/12/2007

United States

   WESCO Distribution, Inc.    Liberty Electrical Supply          4075910   
12/27/2011

United States

   WESCO Distribution, Inc.    Wesco Integrated Supply    85763019    10/25/2012
     

United States

   WESCO Distribution, Inc.    WIS    85763004    10/25/2012      

United States

   Liberty Wire & Cable, Inc.    COAXMASTER          3097744    5/30/2006

United States

   WESCO Distribution, Inc.    Millenium Kitchen & Bathware          3188719   
12/26/2006

United States

   WESCO Distribution, Inc.    SIDEWINDER          3186683    12/19/2006

United States

   WESCO Distribution, Inc    WESLINK          2591489    7/9/2002

United States

   KINGSEAL    WESCO Enterprises, Inc.          4077155    12/27/2011

United States

   NITRILE SELECT    WESCO Enterprises, Inc.          4195677    8/21/2012

United States

   SAFETY SELECT    WESCO Enterprises, Inc.          4087163    1/17/2012

Canada

   EECOL Holdings Ltd.    EECOL          TMA529048   

Canada

   EESA Corporation    EESA          TMA712157   

Canada

   EESA Corporation    EECOL Electric          Unregistered   



--------------------------------------------------------------------------------

Copyrights

 

Country

  

Registered Owner

  

Title

  

Registration
Number

  

Status

United States

   Carlton-Bates Company    Carlton-Bates Company CROP, customer remote order
procedure    TXu000448541    1990-12-03

United States

   Carlton-Bates Company    Carlton-Bates Company employee handbook   
TXu000421788    1990-05-30

United States

   Carlton-Bates Company    Carlton-Bates Company: quality control manual   
TXu000427345    1990-07-06

United States

   Conney Safety Products    Are your first aid kits ready for action? : Conney
first aid buyers guide : spring 2006    TX0006403406    2006-06-09

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006561921    2007-04-11

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006561920    2007-04-11

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006561930    2007-04-11

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006506823    2006-12-12

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006506822    2006-12-12

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006506821    2006-12-12

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006561931    2007-04-13

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006561925    2007-04-13

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006561926    2007-04-13

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006180249    2005-05-25

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006179723    2005-05-25

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006179725    2005-05-25

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006179728    2005-03-25

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006179724    2005-05-25

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006335213    2005-10-21

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006352222    2005-10-21

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006335219    2005-10-21

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006335216    2005-10-21

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006335221    2005-10-21

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006335220    2005-10-21

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006290752    2005-12-30

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006290753    2005-12-30

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006290750    2005-12-30

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006335218    2005-10-21

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006290751    2005-12-30

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006290749    2005-12-30

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006099503    2004-03-10



--------------------------------------------------------------------------------

Country

  

Registered Owner

  

Title

  

Registration
Number

  

Status

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006099501    2004-03-10

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006099753    2005-01-19

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006099752    2005-01-19

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006099754    2005-01-19

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006099755    2005-01-19

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006099749    2005-01-19

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006099750    2005-01-19

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006099751    2005-01-19

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006179722    2005-05-25

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006173546    2005-05-25

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006180250    2005-05-25

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006173547    2005-05-25

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006173548    2005-05-25

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006099502    2004-03-10

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006099505    2004-03-10

United States

   Conney Safety Products    Conney : we’ll solve your safety problems :
[catalog]    TX0006099504    2004-03-10

United States

   Conney Safety Products    Conney : your safety problem solver    TX0003013382
   1991-02-05

United States

   Conney Safety Products    Conney customer favorites : March 2006   
TX0006403405    2006-06-09

United States

   Conney Safety Products    Conney Safety Buyers Guide - Ready for Action -
September - December 2007 - B2073    TX0007095878    2007-12-10

United States

   Conney Safety Products    Conney Safety Buyers Guide - Safety Solutions with
Spark - September - December 2007 - B1073    TX0007095844    2007-12-10

United States

   Conney Safety Products    Conney Safety buyers guide (that was then, this is
now) Celebrating 60 years (January-April 2006)    TX0006400735    2006-06-09

United States

   Conney Safety Products    Conney Safety buyers guide (that was then, this is
now) Celebrating 60 years (January-April 2006)    TX0006400737    2006-06-09

United States

   Conney Safety Products    Conney Safety featured products (Spring clean-up) :
April 2006    TX0006400736    2006-06-09

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006561934    2007-04-11

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006561922    2007-04-11

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006626824    2007-08-03

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006626826    2007-08-03

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006626827    2007-08-03

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006626825    2007-08-03

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006561927    2007-04-13



--------------------------------------------------------------------------------

Country

  

Registered Owner

  

Title

  

Registration
Number

  

Status

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006561924    2007-04-13

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006561923    2007-04-13

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006504942    2006-12-12

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006504943    2006-12-12

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006561933    2007-04-11

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006561929    2007-04-11

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006561932    2007-04-11

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006296706    2005-12-30

United States

   Conney Safety Products    Conney Safety Products : …buyer’s guide   
TX0006296705    2005-12-30

United States

   Conney Safety Products    Conney your safety problem solver “Your no. 1
safety source (B4052 May-August 2005)    TX0006337853    2005-10-21

United States

   Conney Safety Products    Direct Safety Company : sale flyer    TX0006536587
   2006-12-14

United States

   Conney Safety Products    Direct Safety Company : sale flyer    TX0006440400
   2006-09-18

United States

   Conney Safety Products    Direct Safety Company : sale flyer    TX0006536589
   2006-12-14

United States

   Conney Safety Products    Direct Safety Company : sale flyer    TX0006536588
   2006-12-14

United States

   Conney Safety Products    Don’t let winter slow you down : February 2006   
TX0006403404    2006-07-09

United States

   Conney Safety Products Company    America’s leading first aid supplier   
TX0000484965    1980-02-29

United States

   Conney Safety Products Company    America’s leading first aid supplier   
TX0000487470    1980-06-06

United States

   Conney Safety Products Company    Are you protecting your children?   
TX0000354408    1979-10-29

United States

   Conney Safety Products Company    Are you protecting your children?   
TX0000125811    1978-10-23

United States

   Conney Safety Products Company    Conney for personal safety    TX0000056209
   1978-06-21

United States

   Conney Safety Products Company, Inc.    AAA school patrol apparel   
TX0002419195    1988-09-26

United States

   Conney Safety Products Company, Inc.    AAA school safety patrol apparel   
TX0002882860    1990-08-22

United States

   Conney Safety Products Company, Inc.    Conney : school patrol safety   
TX0002882859    1990-08-22

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006017760    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006017758    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006017759    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005950495    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006014703    2004-07-19

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006014702    2004-07-19

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006014701    2004-07-19

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006014704    2004-07-19

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006014268    2004-07-19

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006050414    2004-03-05

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005947878    2004-03-10



--------------------------------------------------------------------------------

Country

  

Registered Owner

  

Title

  

Registration
Number

  

Status

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005947879    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005947874    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005947880    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005947881    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005947882    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005947883    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005947877    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005947876    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006017761    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005947875    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005952033    2004-03-05

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005952034    2004-03-05

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005952035    2004-03-05

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005952026    2004-03-05

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005952036    2004-03-05

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005952037    2004-03-05

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006050413    2004-03-05

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006050415    2004-03-05

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006050416    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006030533    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006030532    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006050419    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006030534    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006030531    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006050417    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006050418    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0006030535    2004-03-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005106624    2000-01-18

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004941783    1999-03-08

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004941784    1999-03-08

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004941785    1999-03-08

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004941782    1999-03-08

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004941781    1999-03-08

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0005037809    2000-01-07

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004718899    1998-02-06



--------------------------------------------------------------------------------

Country

  

Registered Owner

  

Title

  

Registration

Number

  

Status

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004718898    1998-02-06

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004718894    1998-02-06

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004718895    1998-02-06

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004718892    1998-02-06

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004859056    1998-11-04

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004859052    1998-11-04

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004859053    1998-11-04

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004900234    1998-12-07

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004509673    1997-08-14

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004509674    1997-10-16

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004684069    1997-08-14

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004652997    1997-10-20

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004581133    1997-11-10

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004718891    1998-02-06

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004718893    1998-02-06

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004718890    1998-02-06

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004184255    1996-03-18

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004184256    1996-03-18

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004408955    1997-01-08

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004520039    1997-01-08

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004557464    1997-01-08

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004488897    1997-02-12

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004043410    1995-04-17

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004025531    1995-04-17

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004037702    1995-04-17

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004414842    1995-10-13

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0004414841    1995-10-13

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0003816551    1994-12-14

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0003916724    1994-09-29

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0003961842    1994-12-23

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0003916723    1994-09-29

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0003973370    1994-12-28

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0003571221    1993-05-14

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0003816552    1994-12-14

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0003916725    1994-09-29



--------------------------------------------------------------------------------

Country

  

Registered Owner

  

Title

  

Registration
Number

  

Status

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002789988    1990-02-09

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002789993    1990-02-09

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002886532    1990-07-16

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002882857    1990-08-22

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002882861    1990-08-22

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0003029446    1991-01-09

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002647411    1989-07-14

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002659754    1989-08-23

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002652745    1989-09-20

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002739585    1990-01-25

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002228568    1988-01-19

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002287516    1988-03-01

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002287517    1988-03-01

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002287518    1988-03-01

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002378040    1988-07-19

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002378909    1988-07-19

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002387603    1988-07-19

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002388742    1988-08-17

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002388744    1988-08-17

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002388745    1988-08-17

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002487415    1988-12-23

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002474267    1988-12-23

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002474278    1988-12-23

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002474279    1988-12-23

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002475495    1988-12-23

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002228569    1988-01-19

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0001763756    1986-02-24

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0001895550    1986-08-29

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0002000601    1987-02-17

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog]    TX0001648793    1985-08-30

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog].    TX0003254152    1992-02-13

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog].    TX0003254153    1992-02-13

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog].    TX0003497395    1992-08-13

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog].    TX0003448551    1992-11-12

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog].    TX0003376203    1992-08-13



--------------------------------------------------------------------------------

Country

  

Registered Owner

  

Title

  

Registration
Number

  

Status

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog].    TX0003017557    1991-02-05

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog].    TX0003114490    1991-07-22

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog].    TX0003138297    1991-08-14

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog].    TX0003138298    1991-08-14

United States

   Conney Safety Products Company, Inc.    Conney : we’ll solve your safety
problems : [catalog].    TX0003218933    1992-01-06

United States

   Conney Safety Products Company, Inc.    Conney : your safety problem solver,
Spring 1999    TX0004926788    1999-01-19

United States

   Conney Safety Products Company, Inc.    Conney environmental    TX0002882858
   1990-08-22

United States

   Conney Safety Products Company, Inc.    Conney environmental    TX0002796966
   1989-08-10

United States

   Conney Safety Products Company, Inc.    Conney environmental    TX0002796967
   1989-08-10

United States

   Conney Safety Products Company, Inc.    Conney ergonomics, fall 1993   
TX0003971185    1994-12-23

United States

   Conney Safety Products Company, Inc.    Conney ergonomics, fall 1994   
TX0003971183    1994-12-23

United States

   Conney Safety Products Company, Inc.    Conney ergonomics, spring 1994   
TX0003971186    1994-12-23

United States

   Conney Safety Products Company, Inc.    Conney ergonomics, summer 1993   
TX0003971184    1994-12-23

United States

   Conney Safety Products Company, Inc.    Conney first aid & personal safety
supplies    TX0001297715    1984-03-05

United States

   Conney Safety Products Company, Inc.    Conney first aid & personal safety
supplies : [catalog]    TX0001227690    1983-08-31

United States

   Conney Safety Products Company, Inc.    Conney On-the-job safety products   
TX0001544988    1985-01-31

United States

   Conney Safety Products Company, Inc.    Conney On-the-job safety products   
TX0001406501    1984-08-13

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0005106626    2000-01-18

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0005106625    2000-01-18

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0005097271    2000-05-05

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0005099873    1999-07-27

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0005037837    2000-01-07

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0004873365    1998-10-26

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0004152498    1995-10-16

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0004156870    1995-10-16

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0004180008    1996-03-18

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0003964260    1994-12-14

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0003863128    1994-09-20

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0003863129    1994-09-20

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0003964259    1994-12-14

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0003863131    1994-09-20

United States

   Conney Safety Products Company, Inc.    Conney Safety Products : … buyer’s
guide    TX0003863130    1994-09-20

United States

   Conney Safety Products Company, Inc.    Conney safety products : conney.com
   TX0004735814    1998-03-02

United States

   Conney Safety Products Company, Inc.    Conney Safety Products Company :
catalog : America’s leading first aid center    TX0000277340    1979-06-27



--------------------------------------------------------------------------------

Country

  

Registered Owner

  

Title

  

Registration
Number

  

Status

United States

   Conney Safety Products Company, Inc.    Conney Safety Products Company :
catalog : America’s leading first aid center    TX0000354545    1979-10-29

United States

   Conney Safety Products Company, Inc.    Conney Safety Products Company :
catalog : America’s leading first aid center    TX0000354546    1979-10-29

United States

   Conney Safety Products Company, Inc.    Conney school patrol rainwear and
safety accessories    TX0000590019    1980-11-28

United States

   Conney Safety Products Company, Inc.    Conney school patrol safety   
TX0002659753    1989-08-28

United States

   Conney Safety Products Company, Inc.    Conney school patrol safety   
TX0002392501    1988-08-31

United States

   Conney Safety Products Company, Inc.    Conney, spring ‘95    TX0004046687   
1995-04-17

United States

   Conney Safety Products Company, Inc.    Emergency medical supplies   
TX0001763727    1986-02-24

United States

   Conney Safety Products Company, Inc.    Emergency medical supplies   
TX0001895549    1986-08-29

United States

   Conney Safety Products Company, Inc.    Emergency medical supplies   
TX0002000847    1987-02-17

United States

   Conney Safety Products Company, Inc.    Emergency medical supplies / Conney
   TX0001544987    1985-01-31

United States

   Conney Safety Products Company, Inc.    Emergency medical supplies / Conney
   TX0001648792    1985-08-30

United States

   Conney Safety Products Company, Inc.    First aid supplies : at discount
prices    TX0000982434    1982-03-04

United States

   Conney Safety Products Company, Inc.    First aid supplies : at discount
prices    TX0001001842    1982-05-25

United States

   Conney Safety Products Company, Inc.    First aid supplies : at discount
prices    TX0000980067    1982-09-22

United States

   Conney Safety Products Company, Inc.    First aid supplies : at discount
prices    TX0000664969    1981-04-02

United States

   Conney Safety Products Company, Inc.    First aid supplies : at discount
prices    TX0000758349    1981-09-01

United States

   Conney Safety Products Company, Inc.    First aid supplies : at discount
prices    TX0000782881    1981-10-14

United States

   Conney Safety Products Company, Inc.    First aid supplies : at discount
prices    TX0000588994    1980-10-06

United States

   Conney Safety Products Company, Inc.    First aid supplies: at discount
prices    TX0001159939    1983-04-20

United States

   Conney Safety Products Company, Inc.    School safety patrol—Conney   
TX0003232000    1991-08-14

United States

   Conney Safety Products, Company, Inc.    Conney, your safety problem solver
   TX0002616409    1989-07-14

Canada

   EECOL Electric Corp.    EECOL brochures, catalogues, and promotional material
   N/A    Unregistered



--------------------------------------------------------------------------------

SCHEDULE 4.02(A)

Local Counsel

 

1. Houthoff Buruma Cooperatief U.A., Dutch counsel to the Loan Parties

 

2. Friday Eldredge & Clark, LLP, Arkansas counsel to the Loan Parties

 

3. Robinson & Cole LLC, Connecticut counsel to the Loan Parties

 

4. K&L Gates, Pennsylvania counsel to the Loan Parties

 

5. Burton, Bartlett & Glogovac, Nevada counsel to the Loan Parties



--------------------------------------------------------------------------------

SCHEDULE 5.14

POST-CLOSING MATTERS

 

1. Within 60 days following the Closing Date (or such longer time as may agreed
upon by the Administrative Agent in its sole discretion), Holdings and the
Borrowers shall take all action, or shall cause the Subsidiary Guarantors to
take all action, necessary to ensure that the Collateral Agent have a first
priority Mortgage on the real property of TVC Communications, L.L.C. located at
600 Plum Street, Wadsworth, OH, 44281 USA. Additionally, Holdings and Borrowers
shall provide, or shall cause TVC Communications, L.L.C. to take all action, to
the Administrative Agent (i) an ALTA (or its equivalent) title policy covering
the real property subject to such Mortgage in an amount at least equal to the
fair market value of the real property subject to such Mortgage and including
extended coverage and customary endorsements, (ii) a current ALTA survey thereof
together with a surveyor’s certificate, (iii) any estoppel letters reasonably
deemed necessary or advisable by the Administrative Agent to the extent
obtainable after using commercially reasonable efforts, (iv) customary legal
opinions relating to the enforceability of the Mortgage if reasonably requested
by the 5-14Administrative Agent, and a FEMA life of loan flood insurance
determination in a form reasonably acceptable to the Administrative Agent and,
if applicable, proof of flood insurance required pursuant to Section 5.02(c).

 

2. Within 60 days following the Closing Date (or such longer time as may be
agreed upon by the Administrative Agent in its sole discretion), Holdings and
the Borrowers shall take all action, or shall cause the Subsidiary Guarantors to
take all action, necessary to obtain a good and valid discharge of the mortgage
in favor of Westinghouse Canada Inc. securing the original principal amount of
$6,757,250 registered against title to the property municipally known as
810-59th Avenue S.E., Calgary, Alberta (the “Property”) as Instrument No. 941
053 717 (and all related PPSA registrations, as applicable) in registrable form
and to register same on title to the Property, and to advise of the registration
particulars thereof as soon as possible thereafter.

 

3. Within 3 Business Days after the Acquisition Joinder Date (or such longer
time as may be agreed upon by the Administrative Agent in its sole discretion),
the Borrowers shall deliver, or shall cause their respective Subsidiaries to
deliver, to the Collateral Agent original stock certificates and stock powers
evidencing ownership of the stock in EECOL Holdings, Ltd., EECOL Properties
Corp. and EECOL Electric Corp., in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

4. Within 2 Business Days after the Closing Date (or such longer time as may be
agreed upon by the Administrative Agent in its sole discretion), the Borrowers
shall deliver, or shall cause their respective Subsidiaries to deliver, to the
Collateral Agent (a) the original New Canada LP I $150,000,000 Intercompany
Note, (b) the original Subordinated Promissory Note issued by the Canadian
Borrower to WESCO Canada II, LP in the original principal amount of
C$90,000,000, and (c) allonges endorsed in blank corresponding to the foregoing,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent.



--------------------------------------------------------------------------------

5. Within 2 Business Days after the Closing Date (or such longer time as may be
agreed upon by the Administrative Agent in its sole discretion) the Borrowers
shall deliver, or shall cause their respective Subsidiaries to deliver, to the
Collateral Agent all original undated membership interest, stock or note powers,
as applicable, duly executed in blank, reasonably satisfactory to the Collateral
Agent, corresponding to each share certificate evidencing Pledged Securities or
notes evidencing intercompany Indebtedness of the Borrower or its Subsidiaries
returned by JPM as administrative agent to the ABL Lenders on the Closing Date.

 

6. Within 2 Business Days after the Closing Date (or such longer time as may be
agreed upon by the Administrative Agent in its sole discretion), the Holdings
and the Borrowers shall deliver, or shall cause their respective Subsidiaries to
deliver, to the Collateral Agent: (a) Certificate GP-1 issued to WESCO
Distribution II ULC, evidencing its ownership of 100% GP interest in WDCH US LP,
(b) Certificate LP-2 issued to WESCO Distribution Canada Co., evidencing its
ownership of 100% LP interest in WDCH US LP, (c) Certificate 1 issued to WDC
Holding, Inc., evidencing its ownership of 1 membership unit of WESCO Holdings,
LLC, (d) Certificate 1 issued to WDC Holding, Inc., evidencing its ownership of
100 common shares of WESCO Enterprises, Inc., (e) Certificate 1 issued to Conney
Investment Holdings, LLC, evidencing its ownership of 100 membership units of
Conney Safety Products, LLC, (f) Certificate 1 issued to WESCO Distribution,
Inc., evidencing its ownership of 100 membership units of Conney Investment
Holdings, LLC, (g) Certificate 6 issued to WDCH US LP, evidencing its ownership
of 1,000 common shares of WESCO Nevada, Ltd., (h) Certificate C144 issued to
WDCH US LP, evidencing its ownership of 1,000 common shares of Communications
Supply Corporation, (i) Certificate 3 issued to WDCH US LP, evidencing its
ownership of 1,000 Class A common shares of Carlton-Bates Company,
(j) Certificate 3 issued to WESCO Enterprises, Inc., evidencing its ownership of
101 shares of CBC LP Holdings, LLC, (k) that certain Note issued by WESCO
Enterprises to WDC Holding, Inc. in the intial principal amount of
C$290,000,000, (l) that certain Note issued by WDCH US LP to WDCH, LP in the
intial principal amount of C$134,000,000, (m) that certain Note issued by WDCH
US LP to WDCH, LP in the intial principal amount of C$108,000,000, (n) that
certain Note issued by WDCH US LP to WDCH, LP in the initial principal amount of
C$203,000,000, and (o) original membership interest, stock or note powers, as
applicable, duly executed in blank corresponding to the foregoing, in each case,
reasonably satisfactory to the Collateral Agent.

 

7.

Within 4 Business Days after the Closing Date (or such longer time as may be
agreed upon by the Administrative Agent in its sole discretion), Holdings and
the Borrowers shall issue and deliver, or shall cause their respective
Subsidiaries to issue and deliver, to the Collateral Agent (a) a new partnership
interest certificate evidencing the ownership interest of WDINESCO II B.V. in
WDCH, LP, replacing the existing certificate numbered LP-2 evidencing 100% of
Limited Partnership Interests and correcting the punctuation in the name of the
holder thereof, (b) a new stock certificate evidencing the ownership interest of
WDINESCO C.V. in WESCO Distribution Canada GP Inc., replacing the existing
certificate numbered 6, evidencing 17,783,061 shares of common stock and
correcting the punctuation in the name of the holder thereof, (c) a new stock
certificate

 

2



--------------------------------------------------------------------------------

  evidencing the ownership interest of the US Borrower in WESCO Equity
Corporation, replacing the existing certificate numbered 1, evidencing 1,000
shares of common stock, and correcting the name of the issuer thereof, (d) that
certain stock certificate issued to WDCH, LP evidencing its ownership of
100,000,000 shares of common stock in TVC Canada Corp., (e) that certain stock
certificate issued to WESCO Distribution Canada Co. evidencing its ownership of
1,000,000 shares of common stock in WESCO Distribution II ULC, (f) that certain
partnership interest certificate issued to WESCO Distribution Canada GP Inc.,
evidencing its ownership of 6.6809% of the partnership interests in WESCO
Distribution Canada LP, (g) that certain partnership interest certificate issued
to WDINESCO C.V., evidencing its ownership of 93.3191% of the partnership
interests in WESCO Distribution Canada LP, (h) that certain Note issued by WESCO
(Suzhou) Trading Company Ltd. to WESCO Distribution, Inc. in the intial
principal amount of $250,000, (i) that certain Note issued by WESCO
Distribution, Inc. to WESCO Distribution Canada LP with no initial principal
amount, (j) that certain Note issued by WESCO Distribution HK Limited to WESCO
Distribution Ganada GP Inc. in the initial principal amount of C$571,578.75 and
(k) original membership interest, stock or note powers, as applicable, duly
executed in blank corresponding to the foregoing, in each case, reasonably
satisfactory to the Collateral Agent.

 

8. Within 90 Business Days after the Closing Date (or such longer time as may be
agreed upon by the Administrative Agent in its sole discretion), the Borrowers
shall effect, or shall cause their respective Subsidiaries to effect, the
necessary corrective changes of ownership and recordals with all applicable
patent, trademark, and copyright offices and domain name registrars where
Intellectual Property (as defined in the applicable Collateral Agreement) of
Holdings, a Borrower or any of their Subsidiaries is recorded in the name a
legal predecessor, or where the relevant recordals of the patent, copyright, and
trademark offices, and domain name registrars, and other similar authorities are
incorrect for any other reason, in each case, at the Borrowers’ expense.

 

9.

On or before December 18, 2012, the Borrowers shall deliver to the
Administrative Agent favorable legal opinions issued by Jones Day, US counsel
for Holdings and Borrowers, and by McMillan, Canadian counsel for Holdings and
Borrowers, as applicable, and otherwise in form and substance reasonably
acceptable to Administrative Agent (it being understood and agreed that opinions
in substantially the form and substance, including similar qualifications,
assumptions and exceptions as the opinions accepted by the Administrative Agent
on the Closing Date shall be acceptable) (a) covering the Company Related Loan
Parties, their joinder to the Credit Agreement and other Loan Documents as Loan
Parties and the validity and perfection of the security interests granted by
such Company Related Loan Parties under the Loan Documents, (b) opining that
EECOL Holdings, Ltd., as the entity resulting from the Post Closing
Amalgamations described in clause (i) of the definition thereof, has succeeded
to and is bound by all of the obligations and liabilities of the Existing
Holdcos, Existing Parent and EESA Holdings, Ltd to the same extent as each such
Canadian Loan Party was so bound immediately prior to such amalgamation; that
the Loan Documents continue to be enforceable against EECOL Holdings, Ltd. in
accordance with their terms; that no further filings, consents or amendments are
necessary to preserve, protect or continue Agent’s interests under the Loan
Documents as a result of the amalgamations contemplated hereby (other than such

 

3



--------------------------------------------------------------------------------

  filings are may be necessary to reflect any name changes of any Company
Related Loan Parties); and that the Collateral Agent’s Liens in the Equity
Interests of EECOL Holdings, Ltd., granted by Canadian Borrower as the immediate
parent thereof, continue to be valid and enforceable perfected security
interests, and (c) covering such other matters as the Administrative Agent shall
reasonably request. Notwithstanding the foregoing, the opinion issued by Jones
Day with respect to EECOL Holdings Ltd., EECOL Electric Corp. and EECOL
Properties Corp. (the “Joinder Entities”) shall be limited to and substantially
similar to those opinions set forth in paragraphs (b)(ii), paragraph (b)(iv),
the second sentence of paragraph (c) and paragraph (i) of the Jones Day legal
opinion delivered on the Closing Date (the “Prior Opinion”), with similar
qualifications, assumptions and exceptions as set forth in the Prior Opinion.

 

10. Within 3 Business Days after the Closing Date (or such longer time as may be
agreed upon by the Administrative Agent in its sole discretion), Holdings and
the Borrowers shall provide, or shall cause the Subsidiary Guarantors to
provide, to the Collateral Agent endorsements to insurance policies covering
Collateral, such endorsements in form and substance reasonably satisfactory to
the Administrative Agent and the Collateral Agent pursuant to Section 5.02 of
the Credit Agreement.

 

4



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Indebtedness

Intercompany Indebtedness

 

Holder and Original Payee

 

Obligor

  Initial Principal Amount     Original
Issue Date   Maturity
Date   Interest
Rate  

WESCO Distribution, Inc.

  WESCO Distribution-International Limited (UK)   $ 839,364      March 19,
2002

 

August 22,
2011

  Demand Note     0 % 

WESCO Distribution, Inc.

  WESCO Nigeria, Inc.   $ 691,281      March 19,
2002

 

August 22,
2011

  Demand Note     0 % 

WESCO Distribution, Inc.

  WESCO Finance Corporation     —        March 19,
2002

 

August 22,
2011

  Demand Note     0 % 

WESCO Distribution, Inc.

  Wesco Equity Corporation     —        March 19,
2002

 

August 22,
2011

  Demand Note     0 % 

WESCO Distribution, Inc.

  WESCO Receivables Corp.    


 

 

Floating (shall not


exceed

$150,000,000)

  


  

  

  June 30, 1999   121 days after
Purchase and
Sale
Termination
Date    
 
  Telerate
Screen
Rate   
  
  

WESCO Distribution, Inc.

  WDC Holding Inc.   $ 300,000,000      September 28,
2005

August 22,
2011

  Demand Note     0 % 

WESCO Distribution, Inc.

  Carlton-Bates Company of Texas GP, Inc.     —        September 29,
2005

 

August 22,
2011

  Demand Note     0 % 

WESCO Distribution, Inc.

  Liberty Wire & Cable, Inc.   $ 1,250,000      December 20,
2011   Demand Note     0 % 

Wesco Equity Corporation

  WESCO Distribution, Inc.   $ 184,000,000      January 1,
2003

 

August 22,
2011

      5 % 



--------------------------------------------------------------------------------

Holder and Original Payee

 

Obligor

  Initial Principal
Amount     Original
Issue Date   Maturity
Date   Interest
Rate  

Wesco Equity Corporation

  WESCO Receivables Corp.    
 
  Floating (shall
not exceed
$150,000,000)   
  
     June 30, 1999   121 days after
Purchase and
Sale
Termination
Date    
 
  Telerate
Screen
Rate   
  
  

Wesco Equity Corporation

  WESCO Distribution, Inc.     —        March 19,
2002

 

August 22,
2011

  Demand     0 % 

Carlton-Bates Company

  WESCO Receivables Corp    
 
  Floating (shall
not exceed
$150,000,000)   
  
     October 4,
2005   121 days after
Purchase and
Sale
Termination
Date    
 
  Telerate
Screen
Rate   
  
  

WESCO Finance Corporation

  WESCO Distribution, Inc.   $ 334,181,639.04      March 19,
2002

 

August 22,
2011

  October 31,
2015     Prime + 1 % 

WESCO Finance Corporation

  WESCO Distribution, Inc.   $ 146,250,000      September 28,
2005

 

August 22,
2011

  October 31,
2015     Prime + 1 % 

WESCO Finance Corporation

  WESCO Distribution, Inc.   $ 226,690,302      March 19,
2002

 

August 22,
2011

  Demand     0 % 

Bruckner Supply Company, Inc.

  WESCO Receivables Corp.    
 
  Floating (shall
not exceed
$150,000,000)   
  
     January 29,
2009   121 days after
Purchase and
Sale
Termination
Date    
 
  Telerate
Screen
Rate   
  
  

Communications Supply Corporation

  WESCO Receivables Corp.    
 
  Floating (shall
not exceed
$150,000,000)   
  
     February 22,
2007   121 days after
Purchase and
Sale
Termination
Date    
 
  Telerate
Screen
Rate   
  
  

Calvert Wire & Cable Corporation

  WESCO Receivables Corp.    
 
  Floating (shall
not exceed
$150,000,000)   
  
     February 22,
2007   121 days after
Purchase and
Sale
Termination
Date    
 
  Telerate
Screen
Rate   
  
  

Liberty Wire & Cable, Inc.

  WESCO Receivables Corp.    
 
  Floating (shall
not exceed
$150,000,000)   
  
     February 22,
2007   121 days after
Purchase and
Sale
Termination
Date    
 
  Telerate
Screen
Rate   
  
  

WDC HOLDING

  WESCO Enterprises, Inc.    
 
  $290,000,000
(Canadian
Dollars)   
  
     October 10,
2012   October 10,
2022     7.5 % 



--------------------------------------------------------------------------------

Holder and Original Payee

 

Obligor

  Initial Principal Amount     Original
Issue Date   Maturity
Date   Interest
Rate  

WDCH, LP

  WDCH US LP    


 

$134,393,721


(Canadian Dollars)

  


  

  September 2,
2004

 

August 22,
2011

  November 3,
2016     8.75 % 

WDCH, LP

  WDCH US LP    


 

$108,201,463


(Canadian Dollars)

  


  

  October 10,
2012   November 3,
2016     8.75 % 

WDCH, LP

  WDCH US LP    


 

$203,000,000


(Canadian Dollars)

  


  

  October 10,
2012   October 10,
2022     7.5 % 

TVC Communications, L.L.C.

  WESCO Receivables Corp.    
  Floating (shall not exceed
$150,000,000)   
     December 16,
2010   121 days after
Purchase and
Sale
Termination
Date    
 
  Telerate
Screen
Rate   
  
  

WESCO Distribution Canada LP

  WESCO Distribution, Inc.     —        February 22,
2010

 

August 22,
2011

  Demand     0 % 

CDW Holdco, LLC

  WESCO Distribution, Inc.     —        March 19,
2002

 

August 22,
2011

  Demand note     0 % 

WESCO Nigeria, Inc.

  WESCO Distribution, Inc.     —        March 19,
2002

 

August 22,
2011

  Demand note     0 % 

Conney Safety Products, LLC

  WESCO Receivables Corp.    
  Floating (shall not exceed
$150,000,000)   
     October 9,
2012   121 days after
Purchase and
Sale
Termination
Date    
 
  Telerate
Screen
Rate   
  
  

WESCO Distribution Canada GP Inc.

  WESCO Distribution HK Limited     $571,578.75 (Canadian Dollars)     
July 31, 2010   Demand Note     0 % 

WESCO Distribution, Inc.

  WESCO (Suzhou) Trading Company Ltd.   $ 250,000      June 17, 2009   Demand
Note     0 % 

Transaction Related Intercompany Notes (as defined in the Credit Agreement)

Third Party Indebtedness

 

1. Lease Guaranty dated December 13, 2002 by WESCO International, Inc. in favor
of WESCO Real Estate IV, LLC.

 

2. Lease Guaranty dated February 24, 2003 by WESCO International, Inc. in favor
of WESCO Real Estate II, LLC.



--------------------------------------------------------------------------------

3. Lease Guaranty dated January 30, 2003 by WESCO International, Inc. in favor
of WESCO Real Estate III, LLC.

 

4. Indemnity Agreement between Orlando Corporation and WESCO Distribution, Inc.
dated May 19, 2011 (regarding lease dated May 19, 2011 between Orlando
Corporation and WESCO Distribution Canada LP)

 

5. $8,000,000 Uncommitted Credit Facility between WESCO Distribution
International, Ltd. and Bank of America, N.A. dated January 25, 2012 as amended
from time to time.

 

6. $7,500,000 Uncommitted Banker’s Undertaking Facility and Uncommitted
Overdraft Facility between WESCO Australia Pty Ltd and Bank of America, N.A.
dated January 4, 2010 as amended from time to time.

 

7. $7,500,000 line of credit between WESCO Distribution de Mexico S.de.R.L. de
C.V. and Bank of America Mexico, S.A. Institucion de Banca Multiple dated
December 30, 2011 as amended from time to time.

 

8. $5,000,000 line of credit between WESCO Sourcing and Procurement Services Pte
Ltd and Bank of America, N.A. dated March 13, 2012

 

9. $800,000 line of credit between WESCO do Brasil Equipamentos Electronicos
Ltda and HSBC Bank Brasil S.A. dated April 16, 2012

 

10. PLN8,397,716 Overdraft Facility between Bruckner Polska sp z.o.o. and HSBC
Bank Polska S.A. dated September 5, 2012

 

11. $2,000,000 line of credit between WESCO Distribution International, Ltd and
HSBC Bank, plc dated May 25, 2012

 

12. Amounts outstanding under the 6% Convertible Debentures due 2029 issued
pursuant to outstanding under the Indenture, dated August 27, 2009, by and among
WESCO International, Inc., WESCO Distribution, Inc. and The Bank of New York, as
Trustee

 

13. Amounts outstanding under the Third Amended and Restated Receivables
Purchase Agreement dated as of April 13, 2009, and as amended from time to time,
among WESCO Receivables, as seller, WESCO Distribution, Inc., as servicer, the
purchasers from time to time party thereto, and PNC Bank National Association,
as administrator



--------------------------------------------------------------------------------

SCHEDULE 6.02

Existing Liens

WESCO INTERNATIONAL, INC.

 

I. DELAWARE

SECRETARY OF STATE

 

  A. UCC Financing Statements

 

1.    Secured Party:    NMHG Financial Services, Inc.    Filing Number:   
60110650    Filing Date:    1-11-2006    Collateral:    All of the equipment now
or hereafter leased by Lessor to Lessee; and all accessions, additions,
replacements, and substitutions thereto and therefore; and all proceeds
including insurance proceeds thereof. Continuation File #:    03984006    Filing
date:    11-12-2010 2.    Secured Party:    Lease Plan USA, Inc.    Filing
Number:    63702222    Filing Date:    10-04-2006    Collateral:    Master Lease
Agreement dated June 14th, 2006 between Wesco International, Inc as lessee and
Lease Plan U.S.A., Inc as lessor Control No 40247 and in particular to Schedule
2006-01. Various vehicles and material handling equipment including the
equipment more fully described therein Amendment File #:    12064070 (change SP
to General Electric Capital Corp)    Filing date:    5-31-2011 Continuation File
#:    12064320    Filing date:    5-31-2011 3.    Secured Party:    AT&T Capital
Services, Inc.    Filing Number:    2010 2411647    Filing Date:    7-12-2010   
Collateral:    All telecommunications and data equipment including but not
limited to telephones, modems, private branch exchanges, switchboards, key
services units, and other equipment including additions and accessions there to
and other equipment licensed, leased or otherwise provided under Schedule No
001-4596800-002 and all supplementary schedules, exhibits and attachments
including specific equipment 4.    Secured Party:    Cisco Systems Capital
Corporation    Filing Number:    2011 2969544    Filing Date:    8/1/2011   
Collateral:    All equipment, insurance, warranty, rental and other claims,
books, records, proceeds (routers, other computer networking And
telecommunications equipment)



--------------------------------------------------------------------------------

WESCO DISTRIBUTION, INC.

 

I. DELAWARE

SECRETARY OF STATE

 

  A. UCC Financing Statements

 

1.    Intentionally blank. 2.    Secured Party:    Citicorp Del Lease Inc. DBA
Citibank Dealer Finance    File Number:    30685746    File Date:    2-28-2003
   Collateral:    Mitsubishi #FGC25KLP, Mitsubishi #FGC18KLP    Cont.: Filed
1-19-2008 3.    Secured Party:    St. Francis Bank       United Leasing
Associates of America Ltd.    File Number:    31246134    File Date:   
5-15-2003    Collateral:    Panasonic Telephone System    Cont.: Filed 2-5-2008
4.    Intentionally blank. 5.    Secured Party:    WestBank    File Number:   
32886771    File Date:    10-30-2003    Collateral:    Personal property which
is leased by SP to Debtor Pursuant to Lease Agreement dated 10-2-2003 (Kalmar
Cushion Tire Lift)    Cont.: Filed 8-22-2008 6.    Secured Party:    Citicorp
Leasing, Inc.    File Number:    43506872    File Date:    12-13-2004   
Collateral:    Caterpillar #P5000LP    Cont.: Filed 9-14-2009 7.    Secured
Party:    Citicorp Leasing, Inc.    File Number:    43632652    File Date:   
12-23-2004    Collateral:    Clark #C25    Cont.: Filed 9-15-2009 8.    Secured
Party:    Citicorp Leasing, Inc.    File Number:    51708081    File Date:   
6-3-2005    Collateral:    Clark #TMX17    Cont.: Filed 1-19-2010



--------------------------------------------------------------------------------

9.    Secured Party:    General Electric Company, GE Lighting    File Number:   
52165349    File Date:    7-14-2005    Collateral:    In Lieu of financing
statement; also covers Lights and light bulbs, lighting fixtures    Cont.: Filed
6-24-2010 10.    Secured Party:    NMHG Financial Services Inc.    File Number:
   54023363    File Date:    12-27-2005    Collateral:    In Lieu Of financing
statement (covers equipment)    Amend.:    Filed 10-22-2010 (Changes debtor
information)    Cont.: Filed 10-22-2010 11.    Secured Party:    NMHG Financial
Services Inc.    File Number:    62579167    File Date:    7-26-2006   
Collateral:    All equipment now or hereafter leased by Lessor to Lessee   
Amend.:    Filed 6-9-2011 (change secured party information)    Cont.:    Filed
6-9-2011 12.    Secured Party:    NMHG Financial Services Inc.    File Number:
   63985090    File Date:    11-15-2006    Collateral:    All equipment now or
hereafter leased by Lessor to Lessee    Cont.:    Filed 9-2-2011    Amend.:   
Filed 9-2-2012 (Update SP address) 13.    Secured Party:    NMHG Financial
Services Inc.    File Number:    2007 1453744    File Date:    4-18-2007   
Collateral:    All equipment now or hereafter leased by Lessor to Lessee   
Amend.:    Filed 2-9-2012 (amend debtor address)    Amend.:    Filed 2-9-2012
(amend SP address)    Cont.:    Filed 2-9-2012 14.    Secured Party:    Toyota
Motor Credit Corporation    File Number:    2007 2360229    File Date:   
6-21-2007    Collateral:    1995 Crown Stock Picker 15.    Secured Party:   
NMHG Financial Services Inc.    File Number:    2007 4529284    File Date:   
11-30-2007    Collateral:    All equipment leased by SP to debtor    Amend.:   
Filed 9-15-2012 (amend SP address)    Cont.:    Filed 9-15-2012



--------------------------------------------------------------------------------

16.    Secured Party:    NMHG Financial Services Inc.    File Number:    2008
1756517    File Date:    5-21-2008    Collateral:    All equipment leased by SP
to debtor 17.    Secured Party:    Motion Industries Inc.    File Number:   
2008 2305397    File Date:    7-7-2008    Collateral:    Maintenance, repair and
operational assets, including without limitation, materials, parts, equipment,
supplies and other tangible personal property, held for resale, use or
consumption in Debtor’s business and supplied by SP under consignment or other
agreement 18.    Secured Party:    Wells Fargo Financial Leasing Inc.    File
Number:    2008 2335568    File Date:    7-9-2008    Collateral:    Ricoh Co
Pier 3000CL38785300103 19.    Secured Party:    Wells Fargo Financial Leasing
Inc.    File Number:    2008 2335584    File Date:    7-9-2008    Collateral:   
Ricoh Co Pier MP2000L70856540816 20.    Secured Party:    Wells Fargo Financial
Services Inc.    File Number:    2008 2382263    File Date:    7-11-2008   
Collateral:    Ricoh Aficio Copier 21.    Secured Party:    IBM Credit LLC   
File Number:    2008 2465415    File Date:    7-17-2008    Collateral:   
3573-L2U (IBM) all additions, attachments, accessories 22.    Secured Party:   
Wells Fargo Financial Leasing Inc.    File Number:    2008 2640520    File Date:
   8-1-2008    Collateral:    Ricoh Aficio Copier 23.    Secured Party:    Wells
Fargo Financial Leasing Inc.    File Number:    2008 2838397    File Date:   
8-20-2008    Collateral:    Ricoh Co Pier 2550M6585401718 24.    Secured Party:
   Wells Fargo Financial Leasing Inc.    File Number:    2008 2906046    File
Date:    8-26-2008    Collateral:    Ricoh Copiers 25.    Secured Party:   
Wells Fargo Financial Leasing Inc.    File Number:    2008 2929717    File Date:
   8-28-2008    Collateral:    Ricoh Copier



--------------------------------------------------------------------------------

26.    Secured Party:    Wells Fargo Financial Leasing Inc.    File Number:   
2008 2988978    File Date:    9-4-2008    Collateral:    Ricoh Copier 27.   
Secured Party:    IBM Credit LLC    File Date:    2008 3025473    File Date:   
9-8-2008    Collateral:    Equipment together with related software described on
IBM Credit LLC Supplement #F63534 28.    Secured Party:    Wells Fargo Financial
Leasing Inc.    File Number:    2008 3257753    File Date:    9-25-2008   
Collateral:    Ricoh Copier 29.    Secured Party:    Wells Fargo Financial
Leasing Inc.    File Number:    2008 3353271    File Date:    10-3-2008   
Collateral:    Ricoh Copier 30.    Secured Party:    Wells Fargo Financial
Leasing Inc.    File Number:    2008 3353446    File Date:    10-3-2008   
Collateral:    Ricoh Copier 31.    Secured Party:    Wells Fargo Financial
Leasing Inc.    File Number:    2008 3402680    File Date:    10-2-2008   
Collateral:    Ricoh Copier 32.    Secured Party:    Wells Fargo Financial
Leasing Inc.    File Number:    2008 3522222    File Date:    10-20-2008   
Collateral:    Ricoh Co Pier 4500L9086721263 33.    Secured Party:    Wells
Fargo Financial Leasing Inc.    File Number:    2008 3569082    File Date:   
10-23-2008    Collateral:    Ricoh Co Pier 2550M6585600900 34.    Secured Party:
   Wells Fargo Financial Leasing Inc.    File Number:    2008 3569348    File
Date:    10-23-2008    Collateral:    Ricoh Co Pier 4000M5585700817 35.   
Secured Party:    Wells Fargo Financial Leasing Inc.    File Number:    2008
3671862    File Date:    10-31-2008    Collateral:    Ricoh Copier 36.   
Secured Party:    Wells Fargo Financial Leasing Inc.    File Number:    2008
3683701    File Date:    11-3-2008    Collateral:    Ricoh Copier



--------------------------------------------------------------------------------

37.    Secured Party:    Wells Fargo Financial Leasing Inc.    File Number:   
2008 3683750    File Date:    11-3-2008    Collateral:    Ricoh Copier 38.   
Secured Party:    Wells Fargo Financial Leasing Inc.    File Number:    2008
3699541    File Date:    11-4-2008    Collateral:    Ricoh Copier 4000 39.   
Secured Party:    Wells Fargo Financial Leasing Inc.    File Number:    2008
3962998    File Date:    11-28-2008    Collateral:    Ricoh Copier 2550 40.   
Secured Party:    Wells Fargo Financial Leasing Inc.    File Number:    2008
3969191    File Date:    12-1-2008    Collateral:    Ricoh Copier
2550M6485800342 41.    Secured Party:    Wells Fargo Financial Leasing Inc.   
File Number:    2008 4025852    File Date:    12-4-2008    Collateral:    Ricoh
Copier 3500 42.    Secured Party:    Wells Fargo Financial Leasing Inc.    File
Number:    2008 4053367    File Date:    12-8-2008    Collateral:    Ricoh
Copier 43.    Secured Party:    Wells Fargo Financial Leasing Inc.    File
Number:    2008 4112809    File Date:    12-11-2008    Collateral:    Ricoh
Copier 2000 44.    Secured Party:    Wells Fargo Financial Leasing Inc.    File
Number:    2008 4134068    File Date:    12-12-2008    Collateral:    Ricoh
Copier 4000 45.    Secured Party:    Wells Fargo Financial Leasing Inc.    File
Number:    2008 4188023    File Date:    12-17-2008    Collateral:    Ricoh
copier 2550 46.    Secured Party:    Wells Fargo Financial Leasing Inc.    File
Number:    2008 4312060    File Date:    12-30-2008    Collateral:    Ricoh
Copier 2550 47.    Secured Party:    Wells Fargo Financial Leasing Inc.    File
Number:    2009 0064045    File Date:    1-8-2009    Collateral:    Ricoh Copier
7500



--------------------------------------------------------------------------------

48.    Secured Party:    OCE Financial Services Inc.    File Number:    2009
0921277    File Date:    3-23-2009    Collateral:    Equipment under equipment
PO # 61432 (Model FX3000) 49.    Secured Party:    OCE Financial Services Inc.
   File Number:    2009 0921285    File Date:    3-23-2009    Collateral:   
Equipment under equipment PO # 61437 (Model FX3000) 50.    Secured Party:    OCE
Financial Services Inc.    File Number:    2009 0923638    File Date:   
3-23-2009    Collateral:    Equipment under equipment PO # 61436 (Model FX3000)
51.    Intentionally blank. 52.    Secured Party:    Wells Fargo Financial
Leasing, Inc.    File Number:    2009 1285979    File Date:    4-23-2009   
Collateral:    Xerox Copier 4118 YHT 640199 53.    Secured Party:    Wells Fargo
Financial Leasing, Inc.    File Number:    2009 1286068    File Date:   
4-23-2009    Collateral:    Xerox Copier 7328C FKA93877 54.    Secured Party:   
Wells Fargo Financial Leasing, Inc.    File Number:    2009 1286084    File
Date:    4-23-2009    Collateral:    Xerox Copier 4118 YHT 641897       Xerox
Copier 4118 YHT 641590       Xerox Copier 4118 YHT 641589 and all accessories
55.    Secured Party:    Wells Fargo Financial Leasing, Inc.    File Number:   
2009 1421509    File Date:    5-5-2009    Collateral:    Xerox Copier 7328C
FKA93631599 56.    Secured Party:    Wells Fargo Financial Leasing, Inc.    File
Number:    2009 1481594    File Date:    5-11-2009    Collateral:    Xerox
Copier 5225 LNX 624521 57.    Secured Party:    Wells Fargo Financial Leasing,
Inc.    File Number:    2009 1481677    File Date:    5-11-2009    Collateral:
   Xerox Copier 5638 WRT038192 58.    Secured Party:    Wells Fargo Financial
Leasing, Inc.    File Number:    2009 1481727    File Date:    5-11-2009   
Collateral:    Xerox Copier 5632 WRR026630; Xerox Copier 5632 WRT036767



--------------------------------------------------------------------------------

59.    Secured Party:    Wells Fargo Financial Leasing, Inc.    File Number:   
2009 1801676    File Date:    6-8-2009    Collateral:    Xerox Copier MAV775088
60.    Secured Party:    Kiewit Building Group, Inc.    File Number:    2009
2116124    File Date:    7-1-2009    Collateral:    Specified electrical
conduit, couplers and computers 61.    Secured Party:    Kiewit Building Group
Inc.    File Number:    2009 2116264    File Date:    7-1-2009    Collateral:   
Specified electrical conduit, couplers and computers 62.    Secured Party:   
Advantage Financial Services, LLC    File Number:    2009 2492640    File Date:
   7-17-2009    Collateral:    DocStar imaging System,. Fujistsu Scanner and all
      attachments Products & proceeds 63.    Secured Party:    Wells Fargo
Financial Leasing, Inc.    File Number:    2009-2508130    File Date:   
8-5-2009    Collateral:    XEROX 6204CP SN/ AGF 423195 and accessories 64.   
Secured Party:    Comdoc, Inc.    File Number:    2009-3122113    File Date:   
9-30-2009    Collateral:    XEROX W5225AP S/N LNX625441 and all accessories 65.
   Secured Party:    Comdoc, Inc.    File Number:    2009-3343446    File Date:
   10-17-2009    Collateral:    XEROX W5222P S/N NAF805118;       XEROX W5230AP
S/N LNX625063;       XEROX MFP3635X S/N LBP251816;       XEROX MFP3635X
LBP252171 and all accessories 66.    Secured Party:    United States Steel
Corporation    File Number:    2009 4010754    File Date:    12-15-2009   
Collateral:    All US Steel owned equipment including but not limited to
electric boards and motors “Notice of Bailment” 67.    Secured Party:    XCEL
ENERGY Services, Inc.    File Number:    2009 4041932    File Date:   
12-17-2009    Collateral:    All equipment and inventory owned by Xcel or its
affiliates and held by Wesco pursuant to an Electric Products and Logistics
Agreement



--------------------------------------------------------------------------------

68.    Secured Party:    Comdoc, Inc.    File Number:    2009 4055072    File
Date:    12-18-2009    Collateral:    Xerox WC7428P Copier SN3 PBB09891 69.   
Secured Party:    Comdoc, Inc.    File Number:    2010 0304935    File Date:   
1-28-2010    Collateral:    Xerox WC7428P S/N PBB009855 70.    Secured Party:   
Wells Fargo Financial Leasing Inc.    File Number:    2010 0330989    File Date:
   1-29-2010    Collateral:    Xerox W5225AP S/N KBM 527220 71.    Secured
Party:    Wells Fargo Financial Leasing, Inc.    File Number:    2010 0330997   
File Date:    1-29-2010    Collateral:    Xerox W5225AP S/N KBM527220 72.   
Secured Party:    Comdoc, Inc.    File Number:    2010 0331003    File Date:   
1-29-2010    Collateral:    Xerox W5230AP S/N LNX625979 73.    Secured Party:   
Comdoc, Inc.    File Number:    2010 0557375    File Date:    2-19-2010   
Collateral:    Xerox WC7435P S/N PBB011038 74.    Secured Party:    Comdoc, Inc.
   File Number:    2010 0655401    File Date:    2-26-2010    Collateral:   
Xerox W5225AP S/NLNX627348 75.    Secured Party:    Comdoc, Inc.    File Number:
   2010 1032006    File Date:    3-25-2010    Collateral:    Xerox WC7435P S/N
PBB011841 76.    Secured Party:    Comdoc, Inc.    File Number:    2010 1286420
   File Date:    4-14-2010    Collateral:    Xerox W5225AP S/N LNX625385 77.   
Secured Party:    Comdoc, Inc.    File Number:    2010 1413909    File Date:   
4-23-2010    Collateral:    Xerox WC4250X S/N MAC 585558 78.    Secured Party:
   Comdoc, Inc.    File Number:    2010 1413917    File Date:    4-23-2010   
Collateral:    Xerox WC4250X S/N MAC 585477



--------------------------------------------------------------------------------

79.    Secured Party:    Comdoc, Inc.    File Number:    2010 1535420    File
Date:    5-3-2010    Collateral:    Xerox WC7435P S/N PBB013884       Xerox
W5638PT S/N WRT055874 80.    Secured Party:    Comdoc, Inc.    File Number:   
2010 1641590    File Date:    5-11-2010    Collateral:    Xerox WC435P
S/NBB013629 81.    Secured Party:    Comdoc, Inc.    File Number:    2010
1641608    File Date:    5-11-2010    Collateral:    Xerox WC7435P S/N PBB
013902 82.    Secured Party:    Comdoc, Inc.    File Number:    2010 1653504   
File Date:    5-12-2010    Collateral:    Xerox WC7428P S/N PBB 013946 83.   
Secured Party:    Comdoc, Inc.    File Number:    2010 1691983    File Date:   
5-14-2010    Collateral:    Xerox WC7428P S/N PBB 014375 84.    Secured Party:
   Comdoc, Inc.    File Number:    2010 1846496    File Date:    5-26-2010   
Collateral:    Xerox W5225AP S/N LNX627332 85.    Secured Party:    Comdoc, Inc.
   File Number:    2010 1852627    File Date:    5-26-2010    Collateral:   
Xerox WC4250X S/N MAC 586733 86.    Secured Party:    LES Schwab Tire Centers of
Portland Inc.    File Number:    2010 1956170    File Date:    6-4-2010   
Collateral:    Contractual Security Agreement in all present and future products
and goods and proceeds thereto including but not limited to recapped tires,
wheels and batteries 87.    Secured Party:    Comdoc, Inc.    File Number:   
2010 2202749    File Date:    6-24-2010    Collateral:    Xerox WC4250X S/N MAC
586488 88.    Secured Party:    Comdoc, Inc.    File Number:    2010 2239295   
File Date:    6-28-2010    Collateral:    Xerox WC7435P S/N PBB 014156 89.   
Secured Party:    Comdoc, Inc.    File Number:    2010-2257024    File Date:   
6-29-2010    Collateral:    XEROX WC3Q90201 S/N BRE238707       XEROX WC4250X
S/N MAC584995       XEROX MFP3635X S/N LBP268190 and all accessories



--------------------------------------------------------------------------------

90.    Secured Party:    Comdoc, Inc.    File Number:    2010 2257792    File
Date:    6-29-2010    Collateral:    Xerox W5225AP S/N LNX626870 91.    Secured
Party:    Comdoc, Inc.    File Number:    2010 2321259    File Date:    7-2-2010
   Collateral:    Xerox W5755APT S/N XEH 583056 92.    Secured Party:    Comdoc,
Inc.    File Number:    2010 2333270    File Date:    7-6-2010    Collateral:   
Xerox W5225AP S/N LNX627096 93.    Secured Party:    PNCEF, LLC    File Number:
   2010 2392383    File Date:    7-9-2010    Collateral:    All equipment and
other goods, all software and other general intangibles, and other property
which are described on Installment Purchase Agreement Number 1362250000 and
Equipment described therein 94.    Secured Party:    Comdoc, Inc.    File
Number:    2010 2461600    File Date:    7-15-2010    Collateral:    Xerox
WC4250X S/N MAC587902 95.    Secured Party:    Comdoc, Inc.    File Number:   
2010 2462285    File Date:    7-15-2010    Collateral:    Xerox WC4250X S/N
MAC584058 96.    Secured Party:    Comdoc, Inc.    File Number:    2010 2462319
   File Date:    7-15-2010    Collateral:    Xerox WC4250X S/N MAC587795 97.   
Secured Party:    Comdoc, Inc.    File Number:    2010 2671596    File Date:   
8-2-2010    Collateral:    Xerox WC7425P S/N PBB015621 98.    Secured Party:   
Comdoc, Inc.    File Number:    2010 3026733    File Date:    8-30-2010   
Collateral:    Xerox WC4250X S/N MAC587410 99.    Secured Party:    Comdoc, Inc.
   File Number:    2010 3096132    File Date:    9-3-2010    Collateral:   
Xerox WC7120PT S/N XDC 337445



--------------------------------------------------------------------------------

100.    Secured Party:    Comdoc, Inc.    File Number:    2010 3233156    File
Date:    9-16-2010    Collateral:    Xerox WC4250X Copier 101.    Secured Party:
   Comdoc, Inc.    File Number:    2010 3432543    File Date:    10-1-2010   
Collateral:    (3) Xerox WC4250X S/N MAC590825;MAC590835;       MAC590849 (1)
Xerox 3C9201 S/N BRE001318 102.    Secured Party:    Comdoc, Inc.    File
Number:    2010 3433269    File Date:    10-1-2010    Collateral:    Xerox
W5225AP S/N LNX628237 103.    Secured Party:    Comdoc, Inc.    File Number:   
2010 3433285    File Date:    10-1-2010    Collateral:    Xerox WC7755P S/N
PNX001378 104.    Secured Party:    Comdoc, Inc.    File Number:    2010 3434036
   File Date:    10-1-2010    Collateral:    Xerox WC4250X S/N MAC590368 105.   
Secured Party:    Comdoc, Inc.    File Number:    2010 3434044    File Date:   
10-1-2010    Collateral:    Xerox WC4250X S/N MAC589590 106.    Secured Party:
   Comdoc, Inc.    File Number:    2010 3434069    File Date:    10-1-2010   
Collateral:    Xerox W7120PT S/N XDC337496 107.    Secured Party:    Comdoc,
Inc.    File Number:    2010 3434085    File Date:    10-1-2010    Collateral:
   Xerox WC4250X S/N MAC584032 108.    Secured Party:    Comdoc, Inc.    File
Number:    2010 3814070    File Date:    11-1-2010    Collateral:    Xerox
WC7435P S/N PBB019603 109.    Secured Party:    Comdoc, Inc.    File Number:   
2010 4191734    File Date:    12-1-2010    Collateral:    Xerox WC7428P S/N
PBB021120



--------------------------------------------------------------------------------

110.    Secured Party:    Comdoc, Inc.    File Number:    2010 4569665    File
Date:    12-23-2010    Collateral:    Xerox WC5225AP S/N LNX629320 111.   
Secured Party:    Comdoc, Inc.    File Number:    2010 4569699    File Date:   
12-23-2010    Collateral:    Xerox WC4250X S/N MAC592359 112.    Secured Party:
   Comdoc, Inc.    File Number:    2010 4656033    File Date:    12-31-2010   
Collateral:    Xerox W5230AP S/N LNX630069 113.    Secured Party:    Comdoc,
Inc.    File Number:    2011 0318751    File Date:    1-27-2011    Collateral:
   Xerox W5225AP S/N LNX628814 114.    Secured Party:    IBM Credit, LLC    File
Number:    2011 0339799    File Date:    1-28-2011    Collateral:    Specific
Equipment identified on IBM Credit Supplement       # G69245, G74118 115.   
Secured Party:    Comdoc, Inc.    File Number:    2011 0386360    File Date:   
2-2-2011    Collateral:    Xerox W5230AP S/N LNX628737 116.    Secured Party:   
Comdoc, Inc.    File Number:    2011 0438773    File Date:    2-7-2011   
Collateral:    Xerox W5225AP S/N LNX629419 117.    Secured Party:    Comdoc,
Inc.    File Number:    2011 0547342    File Date:    2-15-2011    Collateral:
   Xerox WC7435P S/N PBB097004 118.    Secured Party:    Comdoc, Inc.    File
Number:    2011 0689797    File Date:    2-24-2011    Collateral:    Xerox
WC4250X S/N MAC592686 119.    Secured Party:    Comdoc, Inc.    File Number:   
2011 0690621    File Date:    2-24-2011    Collateral:    Xerox WC7428P
S/NPBB026954 120.    Secured Party:    Comdoc, Inc.    File Number:    2011
0774458    File Date:    3-2-2011    Collateral:    Xerox WC4250XP S/N MAC593938



--------------------------------------------------------------------------------

121.    Secured Party:    Comdoc, Inc.    File Number:    2011 0774466    File
Date:    3-2-2011    Collateral:    Xerox WC4250X S/N MAC593786 122.    Secured
Party:    Comdoc, Inc.    File Number:    2011 0916711    File Date:   
3-11-2011    Collateral:    Xerox MFP365X S/N LBP359464 123.    Secured Party:
   Comdoc, Inc.    File Number:    2011 1007882    File Date:    3-18-2011   
Collateral:    Xerox W5735APT S/N XEF437435 124.    Secured Party:    Comdoc,
Inc.    File Number:    2011 1029720    File Date:    3-21-2011    Collateral:
   Xerox WWC7435P S/N PBB024489 125.    Secured Party:    Comdoc, Inc.    File
Number:    2011 1111577    File Date:    3-25-2011    Collateral:    Xerox
MFP3635X S/N LBP359095 126.    Secured Party:    Comdoc, Inc.    File Number:   
2011 1187676    File Date:    3-31-2011    Collateral:    Xerox W7545P S/N
XKP513965 127.    Secured Party:    Comdoc, Inc.    File Number:    2011 1188559
   File Date:    3-31-2011    Collateral:    Xerox W5225AP S/N LNX630696 128.   
Secured Party:    Comdoc, Inc.    File Number:    2011 1214991    File Date:   
4-1-2011    Collateral:    Xerox W5225AP S/N LNX629889 129.    Secured Party:   
Comdoc, Inc.    File Number:    2011 1215444    File Date:    4-1-2011   
Collateral:    Xerox W7120P S/N XMK102854 130.    Secured Party:    Comdoc, Inc.
   File Number:    2011 1227605    File Date:    4-4-2011    Collateral:   
Xerox W7120P S/N XMK102776 131.    Secured Party:    Comdoc, Inc.    File
Number:    2011 1232381    File Date:    4-4-2011    Collateral:    Xerox
WC7775P S/N RFX351046



--------------------------------------------------------------------------------

132.    Secured Party:    Comdoc, Inc.    File Number:    2011 1602062    File
Date:    4-28-2011    Collateral:    Xerox W5225AP S/N LNX629451 133.    Secured
Party:    Comdoc, Inc.    File Number:    2011 1644635    File Date:    5-3-2011
   Collateral:    Xerox W5225AP S/N LNX631011 134.    Secured Party:    Comdoc,
Inc.    File Number:    2011 2324690    File Date:    6-17-2011    Collateral:
   Xerox WC4250X S/N MAC596210;       Xerox W7120P S/N XMK103181 135.    Secured
Party:    Comdoc, Inc.    File Number:    2011 2542564    File Date:    7-1-2011
   Collateral:    Xerox 5225AP S/N LNX631513 136.    Secured Party:    Comdoc,
Inc.    File Number:    2011 2542572    File Date:    7-1-2011    Collateral:   
Xerox WC4250X S/N MAC598001 137.    Secured Party:    NMHG Financial Services   
File Number:    2011 2766023    File Date:    7-19-2011    Collateral:    All
equipment leased to debtor by SP. 138.    Secured Party:    Comdoc    File
Number:    2011 3000323    File Date:    8-3-2011    Collateral:    Xerox
W5225AP S/N LNX630765 139.    Secured Party:    Wells Fargo Bank, NA    File
Number:    2011 4661883    File Date:    12-6-2011    Collateral:    Komatsu
Forklift S/N 588845A 140.    Secured Party:    Toyota Motor Credit Corporation
      C&D Factory Direct, Inc.    File Number:    2012 1887977    File Date:   
4-27-2012    Collateral:    BBI battery, S/N J3020 141.    Secured Party:   
Orbian Financial Services II    File Number:    2012 1948365    File Date:   
5-21-2012    Collateral:    All accounts, general intangibles, or other
receivables       Which are owed to debtor by Siemens Industry Inc.



--------------------------------------------------------------------------------

142.    Secured Party:    De Lage Landen Financial Services, Inc.    File
Number:    2012 2518613    File Number:    6-29-2012    Collateral:    EMC SF
for VMare System Items, EMC VNX-7500 System       Items, EMC PowerPath System
Items, EMC VG2 Gateway       System Items, EMC Spares 143.    Secured Party:   
Wells Fargo Bank, NA    File Number:    2012 2821074    File Date:    7-23-2012
   Collateral:    2 Caterpillar Forklifts

 

II. ALLEGHENY COUNTY

PENNSYLVANIA

 

  A. UCC Financing Statements – Recorder

 

1.    Secured Party:    NMHG Financial Services, Inc.    File Number:   
2005-64081    File Date:    6-21-2005    Collateral:    All of the equipment now
or hereafter leased by Lessor to       Lessee; and all accessions, additions,
replacements, and       substitutions thereto and therefore; and all proceeds   
   including insurance proceeds thereof.    Cont.:    Filed 3-18-2010



--------------------------------------------------------------------------------

TVC COMMUNICATIONS, L.L.C.

 

I. DELAWARE

SECRETARY OF STATE

 

  A. UCC Financing Statements

 

1.    Secured Party:    Commscope, Inc. of North Carolina    Filing Number:   
2009 1997995    Filing Date:    6-23-2009    Collateral:    All components and
materials that the Secured party furnished to the Debtor for use in finished
products, the finished products incorporating such components and material and
all proceeds as defined in the UCC code and all payments under insurance,
indemnity, warranty or guaranty, with respect to collaterals and all other
amounts from time to time payable under and with respect to collateral



--------------------------------------------------------------------------------

BRUCKNER SUPPLY COMPANY, INC.

 

I. DELAWARE

SECRETARY OF STATE

 

  A. UCC Financing Statements

 

1.    Secured Party:    NMHG Financial Services, Inc.    Filing Number:   
63965134    Filing Date:    11-14-2006    Collateral:    All of the equipment
now or hereafter leased by Lessor to Lessee; and all accessions, additions,
replacements, and substitutions thereto and therefore; and all proceeds
including insurance proceeds thereof. Continuation File #:    2011 3433573   
Filing date:    9/7/2011 Amendment File #:    2011 3434159    Filing date:   
9/7/2011 (change SP address) 2.    Secured Party:    Modern Leasing Inc. of Iowa
   Filing Number:    2011 0059736    Filing Date:    1-6-2011    Collateral:   
All interest in all automatic merchandising equipment further described as Edge
5000 S/N 1252648 and or vending Machines purchased or financed by Seller 3.   
Secured Party:    Sulzer Metco    Filing Number:    2011 1184830    Filing Date:
   3-31-2011    Collateral:    Schedule A dated June 1, 2010 attached therein
shall be incorporated by reference to the Consignment Agreement dated June 1,
2010 and shall be part of the UCC-1



--------------------------------------------------------------------------------

COMMUNICATIONS SUPPLY CORPORATION

 

I. CONNECTICUT

SECRETARY OF STATE

 

  A. UCC Financing Statements

 

1.    Secured Party:    Citibank, NA    Filing Number:    0002333959    Filing
Date:    6-7-2005    Collateral:    Accounts Receivable from The Stanley Works
Co. purchased by Citibank, NA    Cont.: Filed 3-25-2010 2.    Secured Party:   
Wells Fargo Bank, NA    File Number:    0002880570    File Date:    6/7/2012   
Collateral:    Toyota Forklift



--------------------------------------------------------------------------------

WESCO DISTRIBUTION CANADA LP

BRITISH COLUMBIA

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   7684926 2.    Xerox Canada Ltd.    Wesco Distribution Canada LP    101901E 3.
   CIT Financial Ltd    Wesco Distribution Canada LP    122315E 4.    CIT
Financial Ltd    Wesco Distribution Canada LP    563612E 5.    JPMorgan Chase
Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   305402G 6.    The Bank of Nova Scotia    Wesco Distribution Canada LP   
847942G

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   98060224692 2.    CIT Financial Ltd.    Wesco Distribution Canada LP   
08111906338 3.    De Lage Landen Financial Services Canada Inc.    Wesco
Distribution Canada Inc.    09113029974 4.    JPMorgan Chase Bank, N.A. as
Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   11081718153



--------------------------------------------------------------------------------

SASKATCHEWAN

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

 

   112282172 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   300762439

MANITOBA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   980603107017 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   201113824803

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

  

672254604 -

20110817 1136 1590 6629

2.    PHH Vehicle Management Services Inc   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

 

Wesco Distribution Canada Co.

 

Wesco Distribution Canada Inc.

 

Wesco Distribution-Canada, Inc.

  

841343904 -

19980602 1901 1531 3453



--------------------------------------------------------------------------------

NEW BRUNSWICK

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   3578550 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   20474078

NEWFOUNDLAND AND LABRADOR

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   9322743

NOVA SCOTIA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   7716 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   18469288



--------------------------------------------------------------------------------

QUEBEC

PART I — LIST OF MOVABLE HYPOTHECS & ASSIGNMENT OF CLAIMS

 

Legend:           NATURE OF SECURITY   CHARGED ASSETS   OTHERS MH   =   Movable
Hypothec without delivery   G   =   General Movable Property   A1, A2  
Assignment MHwt   =   Movable Hypothec with delivery   AR   =  
Account Receivables Hypothec   AS1, AS2   Assumption of FH   =   Floating
Hypothec   I   =   Inventory   C1, C2   Cession of rank LHL   =   Legal Hypothec
of Landlord (renewal of Landlord Privilege)   E   =   Equipment   ChN1, ChN2  
Change of name LHJ   =   Legal Hypothec resulting from a Judgment   IP   =  
Intellectual Property   M1, M2   Modification of LHS   =   Legal Hypothec of
State or of a legal person established   S   =   Securities    
a published right       CL   =   Claims   P1, P2  

Prior Notice of

Intention to

a Right

in the public

                        exercise                             interest   PR1, PR2
 

Preservation of

Hypothec

             

All dates are in the following format: Y-M-D

The “REF. No.” below are for reference purposes only and are not intended to
indicate ranking of the security

 

Ref.
No.

 

Registration
No./
Registration
Date
(Y-M-D) &
Time

 

Parties

 

Nature of
registration/
Amount - Cdn $/
Agreement Date
(Y-M-D)/
Form

 

Description of affected assets
(For further details, please refer
to the  text of the registration)

 

Comments
(Y-M-D)

1.   11-0632493-0001
2011-08-18
02:11 PM  

Holder:

JPMorgan Chase Bank, N.A.

 

Grantor:

Wesco Distribution Canada LP

  MH
$700,000,000
2011-08-18
(Notarial Deed:
Notary: Irwin Litvack
Minute: 25 389)   G  

Expiry date: 2021-08-18

 

Other mentions : The hypothec is granted to secure the payment bonds or other
titles of indebtness.

Except for those claims consisting of securities pledged to the Attorney, the
Grantor shall have authority to collect payments of interest and repayments of
capital made on the claims included in the Hypothecated Property, until
withdrawal of such authorization by the Attorney.



--------------------------------------------------------------------------------

PART II – LIST OF OTHER RIGHTS

 

No.

  

Lessor

  

Lessee

  

Registration No.

1.    Wesco Distribution Canada, LP    Silverbirch Hotels and Resorts Limited
Partnership    10-0313409-0001 2.    Wesco Districution Canada LP {sic}   
9086-1675 Québec Inc    10-0243824-0001 3.    Wesco Distribution Canada   
Corporation Minière Inmet    10-0153058-0001 4.    Wesco Distribution   
Compagnie Abitibi-Consolidated du Canada    09-0784319-0001 5.    Wesco
Distribution Canada, LP    9086-1675 Québec Inc.    09-0736878-0001 6.    Wesco
Distribution    Entreprises D’Électricité J.M.N. Inc    08-0572544-0001 7.   
Wesco Distribution    Aéroport de Québec Inc    08-0347749-0001 8.    Wesco
Distribution    Les Contrôles I.S.I. Inc.    08-0258647-0001 9.    Wesco
Distribution    Sorevco Inc    08-0258641-0001 10.    Wesco Distribution   
Télénet Informatique Inc    08-0166355-0001 11.    Wesco Distribution    Élite
Technologies Inc    08-0160614-0001 12.    Xerox Canada Ltd    Wesco
Distribution Canada Inc. LP    08-0151291-0012



--------------------------------------------------------------------------------

No.

  

Lessor

  

Lessee

  

Registration No.

13.

   Wesco Distribution    Barrette-Chapais Ltée    08-0113152-0001

14.

   Wesco Distribution    Bois D’œuvre Cedrico Inc    08-0109818-0001

15.

   Wesco Distribution    Cegertec Experts Conseils Inc    08-0068899-0001

16.

   PHH Vehicle Management Services Inc.   

Wesco Distribution Canada LP;

Wesco Distribution Canada LP by its General Partner, Wesco Distribution Canada
GP Inc.

   05-0383591-0001



--------------------------------------------------------------------------------

WESCO DISTRIBUTION CANADA GP INC.

BRITISH COLUMBIA

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.

   PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   7684926

2.

   JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   305402G

3.

   JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada GP Inc.    305405G



--------------------------------------------------------------------------------

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   98060224692 2.    De Lage Landen Financial Services Canada Inc.    Wesco
Distribution Canada Inc.    09113029974 3.    JPMorgan Chase Bank, N.A. as
Administrative Agent    Wesco Distribution Canada GP Inc.    11081718091 4.   
JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   11081718153

SASKATCHEWAN

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   112282172 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   300762439



--------------------------------------------------------------------------------

MANITOBA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   980603107017 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   201113824803 3.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco
Distribution Canada GP Inc.    201113825605

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada GP Inc.   

672254586 -

20110817 1135 1590 6628

2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

  

672254604 -

20110817 1136 1590 6629

3.    PHH Vehicle Management Services Inc   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

 

Wesco Distribution Canada Co.

 

Wesco Distribution Canada Inc.

 

Wesco Distribution-Canada, Inc.

  

841343904 -

19980602 1901 1531 3453



--------------------------------------------------------------------------------

NEW BRUNSWICK

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   3578550 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   20474078 3.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco
Distribution Canada GP Inc.    20474151

NEWFOUNDLAND AND LABRADOR

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   9322743 2.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco
Distribution Canada GP Inc.    9323038



--------------------------------------------------------------------------------

NOVA SCOTIA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   7716 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   18469288 3.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco
Distribution Canada GP Inc.    18469650



--------------------------------------------------------------------------------

QUEBEC

PART I — LIST OF MOVABLE HYPOTHECS & ASSIGNMENT OF CLAIMS

 

Legend:           NATURE OF SECURITY   CHARGED ASSETS   OTHERS MH   =   Movable
Hypothec without delivery   G   =   General Movable Property   A1, A2  
Assignment MHwt   =   Movable Hypothec with delivery   AR   =   Account
Receivables Hypothec   AS1, AS2   Assumption of FH   =   Floating Hypothec   I  
=   Inventory   C1, C2   Cession of rank LHL   =   Legal Hypothec of Landlord
(renewal of Landlord Privilege)   E   =   Equipment   ChN1, ChN2   Change of
name LHJ   =   Legal Hypothec resulting from a Judgment   IP   =   Intellectual
Property   M1, M2   Modification of LHS   =   Legal Hypothec of State or of a
legal person established   S   =   Securities     a published right       CL   =
  Claims   P1, P2   Prior Notice of               Intention to          
exercise     a Right               in the public           interest   PR1, PR2  
Preservation of               Hypothec

All dates are in the following format: Y-M-D

The “REF. No.” below are for reference purposes only and are not intended to
indicate ranking of the security

 

Ref.
No.

 

Registration
No./
Registration
Date
(Y-M-D) &
Time

 

Parties

 

Nature of
registration/
Amount - Cdn $/
Agreement Date
(Y-M-D)/
Form

 

Description of affected assets
(For further details, please refer
to the text of the registration)

 

Comments
(Y-M-D)

1.   11-0632493-0002
2011-08-18
02:11 PM  

Holder: JPMorgan Chase Bank, N.A.

 

Grantor:

Wesco Distribution Canada GP Inc.

  MH
$700,000,000
2011-08-18
(Notarial Deed:
Notary: Irwin Litvack
Minute: 25 390)   G  

Expiry date: 2021-08-18

 

Other mentions : The hypothec is granted to secure the payment bonds or other
titles of indebtness.


Except for those claims consisting of securities pledged to the Attorney, the
Grantor shall have authority to collect payments of interest and repayments of
capital made on the claims included in the Hypothecated Property, until
withdrawal of such authorization by the Attorney.



--------------------------------------------------------------------------------

PART II – LIST OF OTHER RIGHTS

 

No.

  

Lessor

  

Lessee

  

Registration No.

1.    WESCO Distribution    Corporation miniem Armet    10-0153058-0001 2.   
Wesco Distribution    Compagnie Abitibi-Consolidated du Canada   
09-0784319-0001 3.    Wesco Distribution    Entreprises D’Électricité J.M.N. Inc
   08-0572544-0001 4.    Wesco Distribution    Aéroport de Québec Inc   
08-0347749-0001 5.    Wesco Distribution    Les Contrôles I.S.I. Inc.   
08-0258647-0001 6.    Wesco Distribution    Sorevco Inc    08-0258641-0001 7.   
Wesco Distribution    Télénet Informatique Inc    08-0166355-0001 8.    Wesco
Distribution    Élite Technologies Inc    08-0160614-0001 9.    Xerox Canada Ltd
   Wesco Distribution Canada Inc. LP    08-0151291-0012 10.    Wesco
Distribution    Barrette-Chapais Ltée    08-0113152-0001



--------------------------------------------------------------------------------

No.

  

Lessor

  

Lessee

  

Registration No.

11.    Wesco Distribution    Bois D’œuvre Cedrico Inc    08-0109818-0001 12.   
Wesco Distribution    Cegertec Experts Conseils Inc    08-0068899-0001



--------------------------------------------------------------------------------

WESCO DISTRIBUTION CANADA CO.

BRITISH COLUMBIA

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada Co.    305406G

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   98060224692 2.    De Lage Landen Financial Services Canada Inc.    Wesco
Distribution Canada Inc.    09113029974 3.    JPMorgan Chase Bank, N.A. as
Administrative Agent    Wesco Distribution Canada Co.    11081718120

SASKATCHEWAN

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada Co.    300762441



--------------------------------------------------------------------------------

MANITOBA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   980603107017 2.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco
Distribution Canada Co.    201113826202

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    957590 Ontario Inc. o/a Global Leasing    Wesco Distribution-Canada Inc.
   677513079 -
20120411 1640 9049 0207 2.    Her Majesty in Right of Ontario Represented by the
Minister of Revenue    Wesco Distribution-Canada Inc.    675770175 -
20120123 0941 1031 4338 3.    JPMorgan Chase Bank, N.A. as Administrative Agent
   Wesco Distribution Canada Co.    672254577 -
20110817 1135 1590 6627 4.    PHH Vehicle Management Services Inc   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

 

Wesco Distribution Canada Co.

 

Wesco Distribution Canada Inc.

 

Wesco Distribution-Canada, Inc.

   841343904 -
19980602 1901 1531 3453



--------------------------------------------------------------------------------

NEW BRUNSWICK

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada Co.    20474169 2.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   3578550

NEWFOUNDLAND AND LABRADOR

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada Co.    9323056

NOVA SCOTIA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada Co.    18469684 2.    De Lage Landen Financial Services Canada Inc.   
Wesco Distribution Canada, Inc.    16056202



--------------------------------------------------------------------------------

QUEBEC

PART I — LIST OF MOVABLE HYPOTHECS & ASSIGNMENT OF CLAIMS

 

Legend:           NATURE OF SECURITY   CHARGED ASSETS   OTHERS MH   =   Movable
Hypothec without delivery   G   =   General Movable Property   A1, A2  
Assignment MHwt   =   Movable Hypothec with delivery   AR   =   Account
Receivables Hypothec   AS1, AS2   Assumption of FH   =   Floating Hypothec   I  
=   Inventory   C1, C2   Cession of rank LHL   =   Legal Hypothec of Landlord
(renewal of Landlord Privilege)   E   =   Equipment   ChN1, ChN2   Change of
name LHJ   =   Legal Hypothec resulting from a Judgment   IP   =   Intellectual
Property   M1, M2   Modification of LHS   =   Legal Hypothec of State or of a
legal person established   S   =   Securities     a published right       CL   =
  Claims   P1, P2   Prior Notice of               Intention to          
exercise     a Right               in the public           interest   PR1, PR2  
Preservation of               Hypothec

All dates are in the following format: Y-M-D

The “REF. No.” below are for reference purposes only and are not intended to
indicate ranking of the security

 

Ref.
No.

 

Registration
No./
Registration
Date
(Y-M-D) &
Time

 

Parties

 

Nature of
registration/
Amount - Cdn $/
Agreement Date
(Y-M-D)/
Form

 

Description of affected assets
(For further details, please refer
to the text of the registration)

 

Comments
(Y-M-D)

1.         NIL  



--------------------------------------------------------------------------------

CHANGE OF NAME

 

Ref.

  

Registration #

Date

  

Previous Name

  

New Name

  

Details

ChN1    04-0526213-0001
2004-09-09
01:58 PM    Wesco Distribution-
Canada, Inc.    Wesco Distribution Canada Co.    Certificate of amalgamation
dated 2004-08-12

PART II – LIST OF OTHER RIGHTS

 

No.

  

Lessor

  

Lessee

  

Registration No.

1.    Wesco Distribution Canada    Corporation Minière Inmet    10-0153058-0001
2.    Wesco Distribution    Compagnie Abitibi-Consolidated du Canada   
09-0784319-0001 3.    Wesco Distribution    Entreprises D’Électricité J.M.N. Inc
   08-0572544-0001 4.    Wesco Distribution    Aéroport de Québec Inc   
08-0347749-0001 5.    Wesco Distribution    Les Contrôles I.S.I. Inc.   
08-0258647-0001 6.    Wesco Distribution    Sorevco Inc    08-0258641-0001 7.   
Wesco Distribution    Télénet Informatique Inc    08-0166355-0001 8.    Wesco
Distribution    Élite Technologies Inc    08-0160614-0001 9.    Wesco
Distribution    Barrette-Chapais Ltée    08-0113152-0001 10.    Wesco
Distribution    Bois D’œuvre Cedrico Inc    08-0109818-0001 11.    Wesco
Distribution    Cegertec Experts Conseils Inc    08-0068899-0001



--------------------------------------------------------------------------------

WESCO DISTRIBUTION II ULC

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution II
ULC    672254568 -
20110817 1135 1590 6626

NOVA SCOTIA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution II
ULC    18469726



--------------------------------------------------------------------------------

TVC CANADA CORP.

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    TVC Canada Corp.   
672254541 -
20110817 1134 1590 6625

NOVA SCOTIA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    TVC Canada Corp.   
18469759



--------------------------------------------------------------------------------

WDCC ENTERPRISES INC.

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    WDCC Enterprises Inc.
   12120430664

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    WDCC Enterprises Inc.
   683334792 -
20121204 1635 1590 1981

EECOL ELECTRIC CORP.

BRITISH COLUMBIA

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.    The Bank of Nova Scotia    EECOL Electric Corp.    308683D 2.    Pitney
Bowes Global Financial Services    EECOL Electric Corp.    420357F 3.    Pitney
Bowes Global Financial Services    EECOL Electric Corp.    685096F



--------------------------------------------------------------------------------

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    The Bank of Nova Scotia    EECOL Electric Corp.    06102332555 2.   
Pitney Bowes Global Financial Services    EECOL Electric Corp.    10022210233 3.
   Pitney Bowes Global Financial Services    EECOL Electric Corp.    10072806271
4.    A.R. Williams Materials Handling    EECOL Electric    12103006329 5.   
Brandt Tractor Ltd    EECOL Electric Corp.    12110804093



--------------------------------------------------------------------------------

SASKATCHEWAN

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    The Bank of Nova Scotia    EECOL Electric Corp.    300096477 2.    Ricoh
Canada Inc.    EECOL Electric Corp.    300773791 3.    Pitney Bowes Global
Financial Services    EECOL Electric Corp.    300615597

MANITOBA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    The Bank of Nova Scotia    EECOL Electric Corp.    200619317105 2.    De
Lage Landen Financial Services Canada (CAD)    EECOL Electric Corp.   
200802263200 3.    Pitney Bowes Global Financial Services    EECOL Electric
Corp.    201002606203 4.    Pitney Bowes Global Financial Services    EECOL
Electric Corp.    201012344304



--------------------------------------------------------------------------------

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.    Pitney Bowes Global Financial Services    EECOL Electric Corp    663295023
-
20100728 1440 8077 8349 2.    The Bank of Nova Scotia    EECOL Electric Corp.   
630027054 -
20061024 1943 1531 5107

NORTHWEST TERRITORIES

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.    The Bank of Nova Scotia    EECOL Electric Corp.    463489 2.    Pitney
Bowes Global Financial Services    EECOL Electric Corp    801514

YUKON TERRITORY

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.    Bank of Nova Scotia    EECOL Electric Corp.    65754 2.    Pitney Bowes
Global Financial Services    EECOL Electric Corp    70012



--------------------------------------------------------------------------------

EECOL PROPERTIES CORP.

BRITISH COLUMBIA

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.    The Bank of Nova Scotia    EECOL Properties Corp.    315505D 2.    The
Bank of Nova Scotia    EECOL Properties Corp.    671857F

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    The Bank of Nova Scotia    EECOL Properties Corp.    06102616742

SASKATCHEWAN

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    The Bank of Nova Scotia    EECOL Properties Corp.    300097883 2.    Bank
of Nova Scotia    EECOL Properties Corp.    300612644



--------------------------------------------------------------------------------

MANITOBA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.

   The Bank of Nova Scotia    EECOL Properties Corp.    200619567500

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.

   The Bank of Nova Scotia    EECOL Properties Corp.    630099477 -
20061026 1453 1530 9488



--------------------------------------------------------------------------------

EECOL HOLDINGS LTD.

BRITISH COLUMBIA

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.

   The Bank of Nova Scotia    EECOL Holdings Ltd.    617741F

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.

   The Bank of Nova Scotia    EECOL Holdings Ltd.    10061810759

SASKATCHEWAN

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.

   The Bank of Nova Scotia    EECOL Holdings Ltd.    300599750



--------------------------------------------------------------------------------

MANITOBA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.

   Bank of Nova Scotia    EECOL Holdings Ltd.    201009732301

YUKON TERRITORY

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.

   The Bank of Nova Scotia    EECOL Holdings Ltd.    58828

2.

   Notice of Intention under Section 427 of the Bank Act executed by EECOL
Electric Ltd. in favour of Bank of Nova Scotia filed in Yukon on May 26, 1999
under court file number S.C. 99-A0065.



--------------------------------------------------------------------------------

JARICH HOLDINGS LTD.

ALBERTA

NONE.



--------------------------------------------------------------------------------

EESA HOLDINGS LTD.

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.

   The Bank of Nova Scotia    EESA Holdings Ltd.    10061810984



--------------------------------------------------------------------------------

EESA CORP.

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.

   The Bank of Nova Scotia    EESA Corp.    10061811265



--------------------------------------------------------------------------------

SCHEDULE 6.04

Existing Investments

 

1. WESCO Distribution, Inc. owns a 45% limited partnership interest in M&M Power
Products

 

2. WDINESCO B.V. owns a 49% interest in WDI Angola Ltd.

 

3. Stone Eagle Electrical Supply GP Inc. owns a .001% general partnership
interest in Stone Eagle Electrical Supply LP

 

4. 1502218 Alberta, Ltd. owns a 49% limited partnership interest in Stone Eagle
Electrical Supply LP

 

5. The Investments set forth in Schedule 3.08



--------------------------------------------------------------------------------

SCHEDULE 6.09(C)

Restrictive Contracts

 

1. Third Amended and Restated Receivables Purchase Agreement, dated as of
April 13, 2009, by and among WESCO Receivables Corp., WESCO Distribution, Inc.,
the Purchasers and Purchaser Agents party thereto and PNC Bank, National
Association (as successor to Wachovia Capital Markets, LLC), as Administrator,
as amended by the First Amendment to the Third Amended and Restated Receivables
Purchase Agreement, dated as of August 31, 2009, as further amended by the
Second Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of September 7, 2010, as further amended by the Third
Amendment to the Third Amended and Restated Receivables Purchase Agreement,
dated as of December 16, 2010, as further amended by the Fourth Amendment to the
Third Amended and Restated Receivables Purchase Agreement, dated as of
August 22, 2011, as further amended by the Fifth Amendment to the Third Amended
and Restated Receivables Purchase Agreement, dated as of July 31, 2012, as
further amended by the Sixth Amendment to the Third Amended and Restated
Receivables Purchase Agreement, dated as of October 9, 2012, and as further
amended by the Seventh Amendment to the Third Amended and Restated Receivables
Purchase Agreement, dated as of December 12, 2012.

 

2. Indenture, dated August 27, 2009, by and among WESCO International, Inc.,
WESCO Distribution, Inc. and The Bank of New York Mellon, as Trustee.

 

3. The Real Estate Loan Agreements and any and all documents related thereto.

 

4. The Limited Liability Company Agreement of WESCO Real Estate I, LLC dated
January 13, 2003.

 

5. The Limited Liability Company Agreement of WESCO Real Estate II, LLC dated
January 13, 2003.

 

6. The Limited Liability Company Agreement of WESCO Real Estate III, LLC dated
January 13, 2003.

 

7. The Limited Liability Company Agreement of WESCO Real Estate IV, LLC dated
November 1, 2002.

 

8. Affiliate Subordination Agreement, dated as of December 12, 2012, made by and
among the Subordinated Creditors and Subordinated Debtors party thereto (as
defined therein) in favor of JPMorgan Chase Bank, N.A., as administrative agent.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ADMINISTRATIVE QUESTIONNAIRE

WESCO DISTRIBUTION, INC. AND WDCC ENTERPRISES INC., Term Loan Agreement

Please accurately complete the following information and return via facsimile to
the attention of Agency Manager at Credit Suisse as soon as possible, at
facsimile number (212) 322-2291.

LENDER LEGAL NAME TO APPEAR IN DOCUMENTATION:

 

GENERAL INFORMATION – LENDING OFFICE:

Institution Name:

 

 

Street Address:

 

 

City, State, Zip Code:

 

 

POST-CLOSING, ONGOING CREDIT CONTACTS/NOTIFICATION METHODS:

CREDIT CONTACTS:  

Primary Contact:

 

 

Street Address:

 

 

City, State, Zip Code:

 

 

Phone Number:

 

 

Fax Number:

 

 

 

A-1



--------------------------------------------------------------------------------

Backup Contact:  

 

Street Address:  

 

City, State, Zip Code:  

 

Phone Number:  

 

Fax Number:  

 

 

POST-CLOSING, ONGOING ADMIN. CONTACTS/NOTIFICATION METHODS:
ADMINISTRATIVE CONTACTS – PAYDOWNS, FEES, ETC. Contact:   

 

Street Address:   

 

City, State, Zip Code:   

 

Phone Number:   

 

Fax Number:   

 

PAYMENT INSTRUCTIONS:

 

Name of Bank to which funds are to be transferred:   

 

 

Routing Transit/ABA number of Bank to which funds are to be transferred:   

 

Name of Account, if applicable:   

 

Account Number:   

 

Additional Information:   

 

 

A-2



--------------------------------------------------------------------------------

MAILINGS

Please specify the person to whom each Borrower should send financial and
compliance information received subsequent to the closing (if different from
primary credit contact):

 

Name:  

 

Street Address:  

 

City, State, Zip Code:  

 

It is very important that all of the above information be accurately completed
and that this questionnaire be returned to the person specified in the
introductory paragraph of this questionnaire as soon as possible. If there is
someone other than yourself who should receive this questionnaire, please notify
us of that person’s name and facsimile number and we will send a copy of the
questionnaire via facsimile. If you have any questions about this form, please
call the Agency Manager at Credit Suisse.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Credit Agreement identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.    Assignor:                                               
                    2.    Assignee:                                   
                                which is an Eligible Assignee [and a [Lender]
[Affiliate/Related Fund] of [identify Lender]]1 3.    Borrowers:      WESCO
Distribution, Inc. and WDCC Enterprises Inc.

 

1 

Select as applicable.

 

B-1



--------------------------------------------------------------------------------

4.    Administrative Agent:    Credit Suisse AG, Cayman Islands Branch, as the
Administrative Agent under the Credit Agreement 5.    Credit Agreement:    The
Term Loan Agreement dated as of December [    ], 2012 (as amended, restated,
supplemented or otherwise modified from time to time), among Wesco Distribution,
Inc., a Delaware corporation (the “US Borrower”), WDCC Enterprises Inc., an
Alberta corporation (the “Canadian Borrower”), Wesco International, Inc., a
Delaware corporation, the Lenders party thereto and Credit Suisse AG, Cayman
Islands Branch, as Administrative Agent and as Collateral Agent. 6.    Assigned
Interest:                                                                 

 

Loan Assigned

   Aggregate Amount of
Loans for all  Lenders2    Amount of
Loans Assigned3    Percentage Assigned
of Term Loans4      [US$][C$]    [US$][C$]        % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

2 

Select as applicable.

3 

Select as applicable.

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

B-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Name:   Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

  Name:   Title:

 

B-3



--------------------------------------------------------------------------------

Consented to and Accepted: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: [Consented to:]5 [WESCO DISTRIBUTION, INC. By:  

 

  Name:   Title:]6 [WDCC ENTERPRISES INC. By:  

 

  Name:   Title:]7

 

5 

Not required for assignments pursuant to the proviso in Section 9.04(b) of the
Credit Agreement

6 

Select as applicable.

7 

Select as applicable.

 

B-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, Holdings, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrowers, Holdings, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document .

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) it is sophisticated with respect
to decisions to acquire assets of the type represented by the Assigned Interest
and either it, or the person exercising discretion in making its decision to
acquire the Assigned Interest, is experienced in acquiring assets of such type,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) if it is a foreign Lender
subject to the terms of Section 2.20 of the Credit Agreement, attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms the Credit Agreement, duly completed and executed by the
Assignee, [and] (vi) it meets the requirements under the Credit Agreement to be
an Eligible Assignee[, and (vii) it is a Lender, an Affiliate of a Lender or a
Related Fund]8 and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

 

8 

Insert if applicable.

 

B-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

B-6



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING REQUEST

[Insert Date]

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Manager

Ladies and Gentlemen:

The undersigned, [Wesco Distribution, Inc.][WDCC Enterprises Inc.], a[n]
[Delaware][Alberta] corporation, refers to the Term Loan Agreement dated as of
December [    ], 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement), and entered into by and among the undersigned, [WDCC
Enterprises Inc.][Wesco Distribution, Inc.], a[n] [Alberta][Delaware]
corporation, Wesco International, Inc., a Delaware corporation, the Lenders
party thereto and Credit Suisse AG, Cayman Islands Branch, as Administrative
Agent and as Collateral Agent, and hereby gives you notice, irrevocably,
pursuant to Section 2.03 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.03 of the Credit Agreement:

 

(i)     The Proposed Borrowing is a: (check one)

    ¨ Tranche B-1 Borrowing

   ¨ Tranche B-2 Borrowing

    ¨ Incremental Term Borrowing

  

(ii)    The Proposed Borrowing is a: (check one)

  

    ¨ Eurodollar Borrowing

   ¨ ABR Borrowing

    ¨ CDOR Rate Borrowing

   ¨ Canadian Prime Rate Borrowing

(iii)  The date of the Proposed Borrowing is                  , 20    .1

(iv)   The number and location of the account to which funds are to be disbursed
is                                              

(v)    The amount of the Proposed Borrowing is [US][C]$        .

 

1 

Provided that such date must be a Business Day.

 

C-1



--------------------------------------------------------------------------------

(vi) If the Proposed Borrowing is a Eurodollar Borrowing or a CDOR Rate
Borrowing, the Interest Period is         .2

[The undersigned hereby certifies that the following statement is true on the
date hereof, and will be true on the date of the Proposed Borrowing: at the time
of and immediately after the Proposed Borrowing, no Default or Event of Default
has occurred and is continuing, or would result from such Proposed Borrowing or
from the application of the proceeds therefrom.]3

The undersigned officer is executing this Borrowing Request not in its
individual capacity but in its capacity as an authorized officer of the
Borrower.

 

Very truly yours, [WESCO DISTRIBUTION, INC.] [WDCC ENTERPRISES INC.] By  

 

  Name:   Title:

 

2 

Provided that, until the Administrative Agent shall have notified the Borrowers
that the primary syndication of the Term Loans has been completed (which notice
shall be given as promptly as practicable and, in any event, within 30 days
after the Closing Date), the Borrowers shall not be permitted to request a
Eurodollar Borrowing or CDOR Rate Borrowing with an Interest Period in excess of
one month.

3 

To be included for all Borrowings, other than the Borrowing occurring on the
Closing Date.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

US COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

US COLLATERAL AGREEMENT

Dated as of December 12, 2012

Among

WESCO DISTRIBUTION, INC.,

as US Borrower,

WESCO INTERNATIONAL, INC.,

as Holdings,

SUBSIDIARY GUARANTORS PARTY HERETO,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

            Page   ARTICLE I    DEFINITIONS   

Section 1.1.

    

Terms Defined in Term Loan Agreement

     1   

Section 1.2.

    

Terms Defined in UCC

     1   

Section 1.3.

    

Definitions of Certain Terms Used Herein

     1    ARTICLE II    PLEDGE OF SECURITIES   

Section 2.1.

    

Pledged Collateral

     7   

Section 2.2.

    

Delivery of the Pledged Collateral

     8   

Section 2.3.

    

Representations, Warranties and Covenants

     8   

Section 2.4.

    

Certification of Limited Liability Company Interests and Limited Partnership
Interests

     10   

Section 2.5.

    

[Intentionally omitted]

     10   

Section 2.6.

    

Voting Rights; Dividends and Interest, Etc.

     10    ARTICLE III    GRANT OF SECURITY INTEREST    ARTICLE IV   
REPRESENTATIONS AND WARRANTIES   

Section 4.1.

    

Title, Perfection and Priority

     15   

Section 4.2.

    

Type and Jurisdiction of Organization, Organizational and Identification Numbers

     16   

Section 4.3.

    

Principal Location

     16   

Section 4.4.

    

[Intentionally omitted]

     16   

Section 4.5.

    

Deposit Accounts, Securities Accounts and Lock Boxes

     17   

Section 4.6.

    

Exact Names

     17   

Section 4.7.

    

Letter-of-Credit Rights and Chattel Paper

     17   

Section 4.8.

    

Accounts and Chattel Paper

     17   

Section 4.9.

    

Perfection Certificate

     17   

Section 4.10.

    

Intellectual Property

     17   

Section 4.11.

    

[Intentionally omitted]

     19   

Section 4.12.

    

No Financing Statements, Guarantee and Collateral Agreements

     19   

Section 4.13.

    

No Conflicts

     19    ARTICLE V    COVENANTS   

Section 5.1.

    

General

     19   

 

i



--------------------------------------------------------------------------------

Section 5.2.

    

Receivables

     21   

Section 5.3.

    

Inventory

     22   

Section 5.4.

    

Delivery of Chattel Paper and Documents

     22   

Section 5.5.

    

[Intentionally omitted]

     22   

Section 5.6.

    

[Intentionally omitted]

     22   

Section 5.7.

    

[Intentionally omitted]

     22   

Section 5.8.

    

Commercial Tort Claims

     22   

Section 5.9.

    

Letter-of-Credit Rights

     23   

Section 5.10.

    

[Intentionally omitted]

     23   

Section 5.11.

    

No Interference

     23   

Section 5.12.

    

Insurance

     23   

Section 5.13.

    

Collateral Access Agreements

     23   

Section 5.14.

    

[Intentionally omitted]

     24   

Section 5.15.

    

Change of Name or Location

     24   

Section 5.16.

    

Patent, Trademark and Copyright Collateral

     24    ARTICLE VI    EVENTS OF DEFAULT AND REMEDIES   

Section 6.1.

    

Events of Default

     26   

Section 6.2.

    

Remedies

     26   

Section 6.3.

    

Grantor’s Obligations Upon Default

     29   

Section 6.4.

    

Grant of Intellectual Property License

     30   

Section 6.5.

    

Application of Proceeds

     30    ARTICLE VII    ATTORNEY IN FACT; PROXY   

Section 7.1.

    

Authorization for Collateral Agent to Take Certain Action

     30   

Section 7.2.

    

Proxy

     31   

Section 7.3.

    

Nature of Appointment; Limitation of Duty

     32    ARTICLE VIII    GENERAL PROVISIONS   

Section 8.1.

    

Waivers

     32   

Section 8.2.

    

Limitation on Collateral Agent’s and Lenders’ Duty with Respect to the
Collateral

     33   

Section 8.3.

    

Compromises and Collection of Collateral

     34   

Section 8.4.

    

Secured Party Performance of Debtor Obligations

     34   

Section 8.5.

    

Specific Performance of Certain Covenants

     34   

Section 8.6.

    

Dispositions Not Authorized

     34   

Section 8.7.

    

No Waiver; Amendments; Cumulative Remedies

     35   

Section 8.8.

    

Limitation by Law; Severability of Provisions

     35   

Section 8.9.

    

Reinstatement

     35   

Section 8.10.

    

Benefit of Agreement

     35   

Section 8.11.

    

Survival of Representations

     36   

 

ii



--------------------------------------------------------------------------------

Section 8.12.

    

Taxes and Expenses

     36   

Section 8.13.

    

Headings

     36   

Section 8.14.

    

Other Pledge Agreements

     36   

Section 8.15.

    

Term Loan Agreement; Intercreditor Agreement

     36   

Section 8.16.

    

Termination

     37   

Section 8.17.

    

Entire Agreement

     37   

Section 8.18.

    

Choice of Law

     38   

Section 8.19.

    

Jurisdiction; Consent to Service of Process

     38   

Section 8.20.

    

Waiver of Jury Trial

     38   

Section 8.21.

    

Indemnity

     39   

Section 8.22.

    

Counterparts

     39   

Section 8.23.

    

Notices

     39   

Section 8.24.

    

Security Interest Absolute

     39   

Section 8.25.

    

Binding Effect; Several Agreement

     40   

Section 8.26.

    

Successors and Assigns

     40   

Section 8.27.

    

Additional Subsidiaries

     40   

Exhibits

 

Exhibit A    Form of Supplement Exhibit B    Form of Perfection Certificate
Exhibit C    Form of Trademark Security Agreement Exhibit D    Form of Patent
Security Agreement Exhibit E    Form of Copyright Security Agreement Exhibit F
   Form of Amendment Schedules    Schedule I    Pledged Equity Interests and
Debt Securities Schedule II    Intellectual Property Schedule III    Commercial
Tort Claims Schedule IV    Jurisdiction and Identification Numbers Schedule V   
Principal Locations Schedule VI    Collateral Locations Schedule VII    Accounts
Schedule VIII    L/C Rights and Chattel Paper

 

iii



--------------------------------------------------------------------------------

US COLLATERAL AGREEMENT

THIS US COLLATERAL AGREEMENT (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Collateral Agreement”) is entered
into as of December 12, 2012 by and between WESCO Distribution, Inc., a Delaware
corporation (the “US Borrower”), WESCO International, Inc., a Delaware
corporation (“Holdings”), the Subsidiary Guarantors from time to time party
hereto (together with the US Borrower and Holdings, the “Grantors”, and each a
“Grantor”), and Credit Suisse AG, Cayman Islands Branch, in its capacity as
collateral agent (the “Collateral Agent”) for the lenders party to the Term Loan
Agreement referred to below.

PRELIMINARY STATEMENT

The US Borrower, Holdings, WDCC Enterprises Inc., an Alberta corporation (the
“Canadian Borrower”, and together with the US Borrower, the “Borrowers”, and
each a “Borrower”), Credit Suisse AG, Cayman Islands Branch, as the
administrative agent, the Collateral Agent and the lenders from time to time
party thereto are entering into a Term Loan Agreement, dated as of the date
hereof (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”). Each Grantor is entering into this
Collateral Agreement in order to induce the Lenders to enter into and extend
credit to the Borrowers under the Term Loan Agreement and to secure the
Obligations that the Borrowers have incurred as Borrowers under the Term Loan
Agreement or that it has agreed to guarantee pursuant to the Guarantee
Agreement, dated as of the date herewith (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among Holdings and the Subsidiary Guarantors party thereto.

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Lenders,
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Terms Defined in Term Loan Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Term Loan Agreement.

Section 1.2. Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Collateral Agreement or the Term Loan Agreement are
used herein as defined in the Article 8 or Article 9 of the UCC.

Section 1.3. Definitions of Certain Terms Used Herein. As used in this
Collateral Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.



--------------------------------------------------------------------------------

“Article” means a numbered article of this Collateral Agreement, unless another
document is specifically referenced.

“Assigned Contracts” means, with respect to any Grantor, collectively, all of
such Grantors’ rights and remedies under, and all moneys and claims for money
due or to become due to such Grantor under those contracts and other agreements
relating to the purchase and sale of Inventory and all Accounts related thereto
and any and all other material contracts between such Grantor and any party
other than the Agents or any Lender, and any and all amendments, supplements,
extensions, and renewals thereof, including all rights and claims of such
Grantor now or hereafter existing: (a) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing agreements; (b) for any damages arising out of or for
breach or default under or in connection with any of the foregoing contracts;
(c) to all other amounts from time to time paid or payable under or in
connection with any of the foregoing agreements; or (d) to exercise or enforce
any and all covenants, remedies, powers and privileges thereunder.

“Canadian Obligations” shall have the meaning set forth in the Term Loan
Agreement.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Closing Date” means the date of the Term Loan Agreement.

“Collateral” shall have the meaning set forth in Article III.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Collateral Agent, between the
Collateral Agent and any third party (including any bailee, consignee, customs
broker, or other similar Person) in possession of any Collateral or any landlord
of any real property where any Collateral is located, as such landlord waiver or
other agreement may be amended, restated, or otherwise modified from time to
time.

“Commercial Tort Claims” means “commercial tort claims” as set forth in Article
9 of the UCC and shall include, without limitation, the existing commercial tort
claims of the Grantors set forth on Exhibit A attached hereto.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Control Agreement” means an agreement, in form and substance satisfactory to
the Collateral Agent, among any Loan Party, a banking institution, securities
broker, issuer of uncertificated securities, securities intermediary or other
financial institution holding such Loan party’s funds, and the Collateral Agent
with respect to collection and control of all deposits and balances held in a
Deposit Account, Securities Account or Lock Box maintained by any Loan Party
with such banking institution.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, (a) granting any right to any third Person under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or (b) granting any right to any

 

2



--------------------------------------------------------------------------------

Grantor under any Copyright now or hereafter owned by any third Person or that
any third Person otherwise has the right to license, and all rights of such
Grantor under any such agreement.

“Copyright Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit E.

“Copyrights” shall mean all of the following: (a) all copyright rights in any
work subject to the copyright laws of the United States or any other country,
whether as author, assignee, transferee or otherwise, (b) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and applications for registration in the United States Copyright Office (or any
successor office or any similar office in any other country), including those
listed on Schedule II, (c) all renewals and extensions thereof, (d) all income,
fees, royalties, damages, claims and payments now or hereafter due and/or
payable with respect thereto, including damages and payments for past, present
or future infringements or other violations thereof, (e) all rights to sue for
past, present or future infringements or other violations thereof, and (f) all
rights corresponding thereto throughout the world.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Distribution Center” shall mean a location leased by a Grantor where such
Grantor operates a distribution facility of inventory.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Event of Default” means an event described in Section 6.1.

“Exhibit” refers to a specific exhibit to this Collateral Agreement, unless
another document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature, including inventions, designs, Patents, Copyrights,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

 

3



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall have the meaning set forth in the Term Loan
Agreement.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Lenders” shall have the meaning set forth in the Term Loan Agreement.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“License” shall mean (a) any Patent License, Trademark License, Copyright
License or other license or sublicense agreement relating to Intellectual
Property to which any Grantor is a party, including those listed on Schedule II,
(b) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof

“Lock Box” means a postal lock box established by any Person with any banking
institution, securities intermediary or other financial institution.

“Obligations” shall have the meaning set forth in the Term Loan Agreement.

“Patent” shall mean all of the following: (a) all letters patent of the United
States or the equivalent thereof in any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office (or any successor or any similar offices in any other country), including
those listed on Schedule II, (b) all reissues, continuations, divisions,
continuations-in-part, supplementary protection certificates or extensions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use and/or sell the inventions disclosed or claimed therein, (c) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including damages and
payments for past, present or future infringements or other violations thereof,
(d) all rights to sue for past, present or future infringements or other
violations thereof, and (e) all rights corresponding thereto throughout the
world.

“Patent License” shall mean any written agreement, now or hereafter in effect,
(a) granting to any third Person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or (b) granting to any
Grantor any right to make, use or sell any invention on which a Patent, now or
hereafter owned by any third Person or that any third Person otherwise has the
right to license, is in existence, and all rights of any Grantor under any such
agreement.

“Patent Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit D.

 

4



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of Holdings,
the Initial Borrower and the Borrower.

“Pledged Collateral” shall have the meaning set forth in Article II.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged ULC Shares” shall have the meaning set forth in Section 2.6(e).

“Real Estate Subsidiaries” shall have the meaning set forth in the Term Loan
Agreement.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Receivables Intercreditor Agreement” means the Amended and Restated
Intercreditor Agreement, dated as of the date hereof, among WESCO Distribution,
Inc., the other Grantors party thereto, the ABL Agent, the Collateral Agent and
PNC Bank, National Association, as Receivables Agent.

“Receivables Securitization Documents” shall have the meaning set forth in the
Term Loan Agreement.

“Receivables Securitization Lien” means a Lien on a Grantor’s Accounts which are
sold, or intended to be sold, to Receivables SPV pursuant to the Receivables
Securitization Documents.

“Receivables SPV” shall have the meaning set forth in the Term Loan Agreement.

“Section” means a numbered section of this Collateral Agreement, unless another
document is specifically referenced.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) each counterparty to any Secured Hedging
Agreement, (e) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (f) the successors and assigns of
each of the foregoing; provided that successors and assigns with respect to
clauses (a) – (c) above are permitted under the terms of the Loan Documents.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

 

5



--------------------------------------------------------------------------------

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, (a) granting to any third Person any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or (b) granting to any Grantor any right to use any Trademark now or
hereafter owned by any third Person or that any third Person otherwise has the
right to license, and all rights of any Grantor under any such agreement.

“Trademark Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit C.

“Trademarks” shall mean all of the following: (a) all trademarks, service marks,
certification marks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, Internet
domain names, other source or business identifiers, designs and general
intangibles of like nature, whether statutory or common law, and whether
established or registered in the United States or any other country or any
political subdivision thereof, (b) all registrations and recordings thereof, and
applications filed in connection therewith, including in the United States
Patent and Trademark Office (or any successor office) or any similar offices in
any State of the United States or any other country or any political subdivision
thereof, including those listed on Schedule II, (c) all renewals thereof,
(d) all goodwill associated therewith or symbolized thereby, (e) all other
assets, rights and interests that uniquely reflect or embody such goodwill,
(f) all rights and privileges arising under applicable law with respect to the
use of any of the foregoing, (g) all income, fees, royalties, damages and
payments now or hereafter due and/or payable thereunder or with respect thereto,
including damages, claims and payments for past, present or future
infringements, dilutions or other violations thereof, (h) all rights to sue for
past, present or future infringements, dilutions or other violations thereof,
and (i) all rights corresponding thereto throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the perfection or priority of,
or remedies with respect to, the Collateral Agent’s or any Lender’s Lien on any
Collateral.

“ULC” shall have the meaning set forth in Section 2.6(e).

“US Loan Parties” shall have the meaning set forth in the Term Loan Agreement.

“US Obligations” shall have the meaning set forth in the Term Loan Agreement.

“US Subsidiary Guarantors” shall have the meaning set forth in the Term Loan
Agreement.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

6



--------------------------------------------------------------------------------

ARTICLE II

PLEDGE OF SECURITIES

Section 2.1. Pledged Collateral. As security for the payment or performance, as
the case may be, in full of the Obligations, each Grantor hereby collaterally
assigns and pledges to the Collateral Agent, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in, all of such Grantor’s
right, title and interest in, to and under (all of the property and assets
described in this Article II being hereinafter collectively referred to herein
as the “Pledged Collateral”):

(a) the Equity Interests owned by such Grantor on the date hereof listed on
Schedule I and any other Equity Interests obtained in the future by such Grantor
and the certificates representing all such Equity Interests (collectively
referred to herein as the “Pledged Equity Interests”); provided that such
Pledged Collateral shall not include (i) the equity interests of (A) Excluded
Subsidiaries described in clause (a) of the definition thereof other than the
Receivables SPV or in clause (d) of the definition thereof or (B) Equity
Interests in entities where such Grantor holds 50% or less of the outstanding
Equity Interests of such entity, to the extent a pledge of such Equity Interests
is prohibited by the organizational documents or agreements with the other
equity holders of such entity after the exercise of commercially reasonable
efforts to remove or avoid such prohibition, and (ii) with respect to any US
Obligation, more than 65% of the issued and outstanding Equity Interest of any
CFC Subsidiary or CFC Subsidiary Holding Company entitled to vote (within the
meaning of United States Treasury Regulations Section 1.956-2(c)(2))) (such
Equity Interests described in the preceding proviso being referred to as
“Excluded Equity Interests”);

(b) (i) the debt securities or Indebtedness (including intercompany
Indebtedness) held by such Grantor on the date hereof (including all debt
securities listed on Schedule I) or Indebtedness represented by an instrument or
other transferable document, (ii) any debt securities or Indebtedness (including
intercompany Indebtedness) in the future issued to or held by such Grantor and
(iii) the promissory notes and any other instruments evidencing such debt
securities or Indebtedness (collectively referred to herein as the “Pledged Debt
Securities”); provided that such Pledged Collateral shall not include the
US$480,000,000 Hybrid Note made by WDCC Enterprises Inc. to WDC Holdings, Inc.
(“Excluded Debt Securities”);

(c) all rights and privileges of such Grantor with respect to the securities and
other property referred to in clauses (a) and (b) above; and

(d) all payments of principal or interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of any of the foregoing.

(e) Notwithstanding anything herein to the contrary, Pledged Collateral shall
not include, with respect to any US Obligation, the assets of any CFC
Subsidiary.

 

7



--------------------------------------------------------------------------------

Section 2.2. Delivery of the Pledged Collateral.

(a) Subject to the Intercreditor Agreement, each Grantor (i) has delivered all
Pledged Securities (to the extent represented or evidenced by a certificate,
instrument or other transferable document) held by such Grantor on the Closing
Date to the Collateral Agent, together with duly executed undated blank
membership interest, stock or note powers, as applicable, or other equivalent
instruments of transfer reasonably acceptable to the Collateral Agent and
(ii) following the Closing Date, agrees to promptly deliver or cause to be
delivered to the Collateral Agent any and all Pledged Securities (to the extent
represented or evidenced by a certificate, instrument or other transferable
document).

(b) Subject to the terms of the Intercreditor Agreement (including in regards to
promissory notes evidencing intercompany Indebtedness owed to any US Loan Party
by the Receivables SPV), each US Loan Party will cause any Indebtedness for
borrowed money owed to such US Loan Party by any Subsidiary of Holdings that is
not a US Loan Party, including any Canadian Subsidiary, other than Excluded Debt
Securities and Indebtedness with an outstanding principal amount of less than
US$1,000,000, to be evidenced by a duly executed promissory note the sole
original of which is pledged and delivered to the Collateral Agent pursuant to
the terms hereof (it being understood that guarantees of Indebtedness for
borrowed money shall not be required to be evidenced by a promissory note).

(c) Upon delivery to the Collateral Agent, (i) any certificate, instrument or
document representing or evidencing Pledged Securities shall be accompanied by
undated membership interest, stock or note powers, as applicable, duly executed
in blank or other undated instruments of transfer reasonably satisfactory to the
Collateral Agent and duly executed in blank and by such other instruments and
documents as the Collateral Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Collateral Agent may reasonably
request.

Section 2.3. Representations, Warranties and Covenants. The Grantors jointly and
severally represent, warrant and covenant to and with the Collateral Agent, for
the benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the issued and outstanding shares of each
class of the Equity Interests of the issuer thereof represented by such Pledged
Equity Interests, in each case owned by such Grantor, and includes, or after
giving effect to any updates delivered pursuant to Section 2.2 will include, all
Equity Interests, debt securities and promissory notes required to be pledged
hereunder by such Grantor;

(b) the Transaction Related Intercompany Notes and, to the knowledge of the
Grantors, the other Pledged Debt Securities have been duly authorized and
validly issued by the issuers thereof and are legal, valid and binding
obligations of the issuers thereof, except as limited by bankruptcy laws and
equitable principles;

 

8



--------------------------------------------------------------------------------

(c) the Pledged Equity Interests have been duly authorized and validly issued by
the issuers thereof and, apart from Pledged ULC Shares, are fully paid and
non-assessable (to the extent such concepts are applicable);

(d) except for the security interests granted hereunder (or Liens otherwise
permitted under the Term Loan Agreement or the other Loan Documents), such
Grantor (i) is and, subject to any transfers made in compliance with the Term
Loan Agreement, will continue to be the direct owner, beneficially and of
record, of the Pledged Securities indicated on Schedule I as owned by such
Grantor, (ii) holds the same free and clear of all Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
transfers made in compliance with the Term Loan Agreement and the other Loan
Documents and Liens permitted under the Term Loan Agreement or other Loan
Documents, (iv) will use commercially reasonable efforts to defend its title or
interest thereto or therein against any and all Liens (other than Liens
permitted under the Term Loan Agreement or the other Loan Documents), however
arising, of all Persons whomsoever and (v) subject to this Section 2.3 and
Section 2.6, will cause any and all Pledged Collateral, whether for value paid
by such Grantor or otherwise, to be forthwith deposited with the Collateral
Agent and pledged or assigned hereunder;

(e) subject to the terms of the Intercreditor Agreement, except for restrictions
and limitations imposed by the Loan Documents or securities laws generally, or
except as otherwise permitted under the Term Loan Agreement or the other Loan
Documents, the Pledged Collateral is and will continue to be freely transferable
and assignable, and, except for restrictions contained in agreements with
respect to joint ventures permitted under the Term Loan Agreement and the terms
of the Intercreditor Agreement, none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(f) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will use commercially reasonable efforts to defend its title or interest
thereto or therein against any and all Liens (other than the Liens created or
permitted by the Loan Documents), however arising, of all Persons whomsoever;

(g) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (except as may be required in connection with such disposition
of Pledged Securities by laws affecting the offering and sale of securities
generally and other than such as have been obtained and are in full force and
effect and assuming that any applicable foreign perfection requirements have
been satisfied with respect to any non-US issuer); and

(h) if any issuer of any of such Grantor’s Pledged Equity Interest is organized
under a jurisdiction outside of the United States, such Grantor shall, to the
extent reasonably requested by the Collateral Agent, take such additional
actions, including, without limitation, causing the issuer to register the
pledge on its books and records or making such filings or

 

9



--------------------------------------------------------------------------------

recordings, in each case as may be necessary or reasonably advisable, under the
laws of such issuer’s jurisdiction to ensure the validity, perfection and
priority of the security interest of the Collateral Agent therein.

Section 2.4. Certification of Limited Liability Company Interests and Limited
Partnership Interests.

(a) Each Grantor acknowledges and agrees that (i) each interest in any limited
liability company or limited partnership which is a Subsidiary and pledged
hereunder and is represented by a certificate shall be a “security” within the
meaning of Article 8 of the New York UCC and shall be governed by Article 8 of
the Uniform Commercial Code of any applicable jurisdiction and (ii) each such
interest shall at all times hereafter be represented by a certificate.

(b) Each Grantor acknowledges and agrees that (i) each interest in any limited
liability company or limited partnership which is a Subsidiary and pledged
hereunder and is not represented by a certificate shall not be a “security”
within the meaning of Article 8 of the New York UCC and shall not be governed by
Article 8 of the Uniform Commercial Code of any applicable jurisdiction, and
(ii) such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC or issue any
certificate representing such interest, unless such Grantor provides prior
written notification to the Collateral Agent of such election and, subject to
the terms of the Intercreditor Agreement, promptly thereafter (and in any event,
within three (3) Business Days) delivers any such certificate to the Collateral
Agent pursuant to the terms hereof.

Section 2.5. [Intentionally omitted].

Section 2.6. Voting Rights; Dividends and Interest, Etc.

(a) Unless and until an Event of Default shall have occurred and be continuing,
subject to the terms of the Intercreditor Agreement, and the Collateral Agent
shall have given the Grantors notice of its intent to exercise its rights under
this Collateral Agreement (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (g) or
(h) of Section 7.01 of the Term Loan Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Collateral
Agreement, the Term Loan Agreement and the other Loan Documents; provided,
however, that such rights and powers shall not be exercised in any manner that
would materially and adversely affect the rights inuring to a holder of any
Pledged Securities or the rights and remedies of any of the Collateral Agent or
the other Secured Parties under this Collateral Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to paragraph (i) above.

 

10



--------------------------------------------------------------------------------

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Term Loan Agreement, the other Loan Documents and applicable laws; provided,
however, that any non-cash dividends, interest, principal or other distributions
that would constitute Pledged Equity Interests or Pledged Debt Securities,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Securities or received
in exchange for Pledged Securities or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer may be a party or otherwise, shall be
and become part of the Pledged Collateral, and, if received by any Grantor,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
ratable benefit of the Secured Parties and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary endorsement
or instrument of assignment).

(b) Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the Intercreditor Agreement, after the Collateral Agent
shall have notified (or shall be deemed to have notified pursuant to
Section 2.6(a)) the Grantors of the suspension of their rights under paragraph
(a)(iii) of this Section 2.6, then all rights of any Grantor to dividends,
interest, principal or other distributions that such Grantor is authorized to
receive pursuant to paragraph (a)(iii) of this Section 2.6 shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. Subject to the terms of
the Intercreditor Agreement, all dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 2.6 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
promptly delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement or instrument of assignment). Subject
to the terms of the Intercreditor Agreement, any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 7.02 of the Term Loan Agreement. Subject to the terms of the
Intercreditor Agreement, after all Events of Default have been cured or waived
and Holdings or the US Borrower have delivered to the Administrative Agent
certificates to that effect, the Collateral Agent shall, to the extent not
applied to the Obligations, promptly repay to each applicable Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 2.6 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the Intercreditor Agreement, after the Collateral Agent
shall have notified (or shall be deemed to have notified pursuant to
Section 2.6(a)) the Grantors of the suspension of their rights under paragraph
(a)(i) of this Section 2.6, then all rights of any Grantor to exercise

 

11



--------------------------------------------------------------------------------

the voting and consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section 2.6, and the obligations of the Collateral
Agent under paragraph (a)(ii) of this Section 2.6, shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, except in the case
of the Pledged ULC Shares, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the period when only
the Collateral Agent is entitled to exercise such rights under this clause
(c) to permit the Grantors to exercise such rights. Each Grantor agrees to grant
the Collateral Agent an irrevocable proxy, exercisable under such circumstances
and to promptly deliver to the Collateral Agent such additional proxies and
other documents as may be necessary to allow the Collateral Agent to exercise
such voting and consensual rights and powers.

(d) Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 2.6 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

(e) Notwithstanding any provisions to the contrary contained in this Collateral
Agreement, the Term Loan Agreement, any other Loan Document or any other
document or agreement among all or some of the parties hereto, with regard to
any Pledged Collateral which is shares or membership interests in an unlimited
company incorporated or otherwise formed under the laws of the Province of
Alberta, British Columbia or Nova Scotia (the “Pledged ULC Shares”), any Grantor
who has granted a security interest in Pledged ULC Shares or any Grantor that is
as of the date of this Collateral Agreement the sole registered and beneficial
owner of all Pledged ULC Shares will remain so until such time as such Pledged
ULC Shares are fully and effectively transferred into the name of the Collateral
Agent or any other Person on the books and records of such Alberta, British
Columbia or Nova Scotia unlimited company (“ULC”). Nothing in this Collateral
Agreement, the Term Loan Agreement, any other Loan Document or any other
document or agreement delivered among all or some of the parties hereto is
intended to or shall constitute the Collateral Agent or any Person other than
such Grantor to be a member or shareholder of any ULC for the purposes of the
Business Corporations Act (Alberta), the Business Corporations Act (British
Columbia), and the Companies Act (Nova Scotia), as the case may be, until such
time as written notice is given to such Grantor and all further steps are taken
so as to register the Collateral Agent or other Person as holder of the Pledged
ULC Shares. The granting of the pledge and security interest pursuant to this
Collateral Agreement does not make the Collateral Agent a successor to such
Grantor as a member or shareholder of any ULC, and neither the Collateral Agent
nor any of its respective successors or assigns hereunder shall be deemed to
become a member or shareholder of any ULC by accepting this Collateral Agreement
or exercising any right granted herein unless and until such time, if any, when
the Collateral Agent or any successor or assign expressly becomes a registered
member or shareholder of any ULC. Such Grantor shall be entitled to receive and
retain for its own account any dividends or other distributions if any, in
respect of the Collateral relating to any such Pledged ULC Shares

 

12



--------------------------------------------------------------------------------

(except insofar as such Grantor has granted a security interest in such dividend
on or other distribution) that is not otherwise permitted under this Collateral
Agreement or the Term Loan Agreement and shall have the right to vote such
Pledged ULC Shares and to control the direction, management and policies of the
ULC issuing such Pledged ULC Shares to the same extent as such Grantor would if
such Pledged ULC Shares were not pledged to the Collateral Agent or to any other
Person pursuant hereto. To the extent any provision hereof would have the effect
of constituting the Collateral Agent to be a member or shareholder of any ULC
prior to such time that written notice is delivered to such Grantor, such
provision shall be severed herefrom and ineffective with respect to the relevant
Pledged ULC Shares without otherwise invalidating or rendering unenforceable
this Collateral Agreement or invalidating or rendering unenforceable such
provision insofar as it relates to Pledged Collateral other than Pledged ULC
Shares. Notwithstanding anything herein to the contrary (except to the extent,
if any, that the Collateral Agent or any of its successors or assigns hereafter
expressly becomes a registered member or shareholder of any ULC), neither the
Collateral Agent nor any of its respective successors or assigns shall be deemed
to have assumed or otherwise become liable for any debts or obligations of any
ULC. Except upon the exercise by the Collateral Agent or other Persons of rights
to sell or otherwise dispose of Pledged ULC Shares or other remedies following
the occurrence and during the continuance of an Event of Default, such Grantor
shall not cause or permit, or enable any ULC in which it holds Pledged ULC
Shares to cause or permit, the Collateral Agent to: (i) be registered as member
or shareholder of such ULC; (ii) have any notation entered in its favor in the
share register of such ULC; (iii) be held out as member or shareholder of such
ULC; (iv) receive, directly or indirectly, any dividends, property or other
distributions from such ULC by reason of the Collateral Agent or other Person
holding a security interest in the Pledged ULC Shares; or (v) act as a member or
shareholder of such ULC, or exercise any rights of a member or shareholder of
such ULC, including the right to attend a meeting of such ULC or vote the shares
of such ULC.

ARTICLE III

GRANT OF SECURITY INTEREST

(a) To secure the prompt and complete payment and performance of the
Obligations, each Grantor hereby pledges, assigns and grants to the Collateral
Agent, on behalf of and for the ratable benefit of itself and the Secured
Parties, a security interest (the “Security Interest”) in all of its right,
title and interest in, to and under the following property and other assets,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of such Grantor (including under any trade name or derivations thereof), and
whether owned or consigned by or to, or leased from or to, such Grantor, and
regardless of where located (all of which will be collectively referred to as
the “Collateral”):

 

  (i) all Accounts;

 

  (ii) all Chattel Paper;

 

  (iii) all Documents;

 

  (iv) all Equipment;

 

13



--------------------------------------------------------------------------------

  (v) all Fixtures;

 

  (vi) all General Intangibles (other than General Intangibles comprising
Excluded Collateral (as defined below));

 

  (vii) all Goods;

 

  (viii) all Intellectual Property;

 

  (ix) all Instruments;

 

  (x) all Inventory;

 

  (xi) all Investment Property;

 

  (xii) all Licenses;

 

  (xiii) all cash or cash equivalents;

 

  (xiv) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations related to Accounts;

 

  (xv) all Deposit Accounts, Securities Accounts, and Lock Boxes;

 

  (xvi) all Commercial Tort Claims;

 

  (xvii) all Assigned Contracts;

 

  (xviii) all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

 

  (xix) all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing; and

 

  (xx) all other property and rights of every kind and description and interest
therein.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, the following (collectively, the “Excluded Collateral”):
(i) Excluded Equity Interests, (ii) Excluded Debt Securities, (iii) prior to
March 1, 2013, any real estate, leasehold rights or leasehold improvements held
by any Real Estate Subsidiary, (iv) Accounts sold or otherwise transferred
(including, without limitation, by means of capital contribution) to Receivables
SPV pursuant to the Receivables Securitization Documents, (v) any property of
any Loan Party or any other Restricted Subsidiary with respect

 

14



--------------------------------------------------------------------------------

to which the Collateral Agent reasonably determines that the costs or burdens of
obtaining such security interests are excessive in relation to the benefits to
the Lenders afforded thereby, or (y) any rights or property acquired under a
lease, contract, property rights agreement or license, the grant of a security
interest in which shall constitute or result in (A) the abandonment,
invalidation or unenforceability of any right, title or interest of such Grantor
therein or (B) a breach or termination pursuant to the terms of, or a default
under, any lease, contract, property rights agreement or license (other than to
the extent that any restriction on such assignment would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions)) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity, provided that the
Security Interest shall attach to any and all (I) monies due or to become due in
respect of such asset or property right or (II) Proceeds from the sale,
transfer, assignment, license, lease or other disposition of such asset or
property right.

(b) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

(c) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Collateral Agent or
any other Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Equity Interests constituting partnership
interests or limited liability company interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Collateral Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Equity Interests
constituting partnership interests or limited liability company interests, and
(iii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the Lenders
that:

Section 4.1. Title, Perfection and Priority.

(a) Such Grantor has good and valid rights in and the full power and authority
to transfer the Collateral and title to the Collateral with respect to which it
has purported to grant a security interest hereunder, free and clear of all
Liens except for Liens permitted under Section 5.1(e), and has full power and
authority to grant to the Collateral Agent for the ratable benefit of the
Secured Parties the security interest in such Collateral pursuant hereto.

 

15



--------------------------------------------------------------------------------

(b) Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Collateral have been prepared by the Collateral Agent based
upon the information provided to the Collateral Agent and the Secured Parties in
the Perfection Certificate for filing in each governmental, county, municipal or
other office specified in Section 2 of the Perfection Certificate (or specified
by notice from the Borrowers to the Administrative Agent after the Closing Date
in the case of filings, recordings or registrations required by Sections 5.06 or
5.12 of the Term Loan Agreement), which are all the filings, recordings and
registrations (other than filings to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in the Collateral consisting of United States Patents,
Trademarks and Copyrights) that are necessary to perfect the Security Interest
in respect of all Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. When
financing statements have been filed in the appropriate offices against such
Grantor in the locations listed on Schedule IV, the Collateral Agent will have a
fully perfected security interest, for the ratable benefit of the Secured
Parties, in that Collateral of the Grantor in which a security interest may be
perfected by filing.

(c) No Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Collateral, (ii) any assignment which is still in
effect in which any Grantor assigns any Collateral or any security agreement or
similar instrument which is still in effect covering any Collateral with the
United States Patent and Trademark Office or the United States Copyright Office,
(iii) any notice under the Assignment of Claims Act of 1940, as amended, or
(iv) any assignment in which any Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Term Loan Agreement or the other Loan Documents. Each
Grantor does not hold any Commercial Tort Claims for amounts in excess of
$100,000, individually, except as indicated on Schedule III.

Section 4.2. Type and Jurisdiction of Organization, Organizational and
Identification Numbers. As of the date hereof, the type of entity of such
Grantor, its state or other jurisdiction of organization, the organizational
number issued to it by its state or other jurisdiction of organization and its
federal employer identification number, if applicable, are set forth on Schedule
IV.

Section 4.3. Principal Location. As of the date hereof, such Grantor’s mailing
address, the location of its principal place of business or its chief executive
office, and the location of its records concerning the Collateral are disclosed
in Schedule V.

Section 4.4. [Intentionally omitted].

 

16



--------------------------------------------------------------------------------

Section 4.5. Deposit Accounts, Securities Accounts and Lock Boxes. As of the
date hereof, all of such Grantor’s Deposit Accounts, Securities Accounts and
Lock Boxes are listed in Schedule VII.

Section 4.6. Exact Names. As of the date hereof, such Grantor’s name in which it
has executed this Collateral Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization. Such Grantor has not, during the past five years,
been known by or used any other corporate or fictitious name, or been a party to
any merger, consolidation or amalgamation, or been a party to any acquisition.

Section 4.7. Letter-of-Credit Rights and Chattel Paper. As of the date hereof,
Schedule VIII lists all Letter-of-Credit Rights in which the underlying letter
of credit is in an amount exceeding $5,000,000 and Chattel Paper of such
Grantor. All action by such Grantor necessary or desirable to protect and
perfect the Collateral Agent’s Lien on each item listed on Schedule VIII
(including the delivery of all originals and the placement of a legend on all
Chattel Paper as required hereunder) has been duly taken. The Collateral Agent
will have a fully perfected first priority security interest in the Collateral
listed on Schedule VIII, subject only to Liens permitted under Section 5.1(e).

Section 4.8. Accounts and Chattel Paper. The names of the obligors, amounts
owing, due dates and other information with respect to its Accounts and Chattel
Paper are and will be correctly stated in all records of such Grantor relating
thereto and in all invoices with respect thereto furnished to the Collateral
Agent by such Grantor from time to time. As of the time when each Account or
each item of Chattel Paper arises, such Grantor shall be deemed to have
represented and warranted that such Account or Chattel Paper, as the case may
be, and all records relating thereto, are genuine and in all material respects
what they purport to be.

Section 4.9. Perfection Certificate. The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein
(including the exact legal name of each Grantor and the jurisdiction of
organization of each Grantor) is correct and complete as of the Closing Date in
all material respects.

Section 4.10. Intellectual Property.

(a) Each Grantor represents and warrants that a fully executed agreement in the
form hereof (or a fully executed Copyright Security Agreement, Patent Security
Agreement and Trademark Security Agreement substantially in the forms attached
hereto as Exhibits C, D and E respectively (or otherwise in form and substance
reasonably satisfactory to the Collateral Agent)), and containing a description
of all Collateral consisting of United States Patents and United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights will be
delivered on the Closing Date to the Collateral Agent for recording by the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the
regulations thereunder, as applicable, to protect the validity of and to
establish a legal, valid and perfected security interest in such Patents,
Trademarks and Copyrights in favor of the Collateral Agent (for the ratable
benefit of the Secured Parties) in

 

17



--------------------------------------------------------------------------------

respect of all Collateral consisting of such Patents, Trademarks and Copyrights
in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and, upon filing of such agreement or agreements,
no further or subsequent filing, refiling, recording, rerecording, registration,
reregistration or other action shall be necessary or desirable (other than such
actions as are necessary to perfect the Security Interest with respect to any
Collateral consisting of such Patents, Trademarks and Copyrights acquired or
developed after the date hereof or such actions that may be required by law for
renewal of such Security Interests in the future) to protect and perfect the
Collateral Agent’s Lien on such Grantor’s Patents, Trademarks or Copyrights.

(b) Schedule II sets forth a correct and complete list as of the Closing Date of
all (i) Intellectual Property owned by any Grantor as of the Closing Date which
is the subject of a registration or application in any Intellectual Property
registry and (ii) Licenses to which any Grantor is a party or otherwise bound
(whether as licensor or licensee) and which is otherwise material to the
business of the Grantors as currently conducted. Each Grantor is the sole and
exclusive beneficial and record owner of the entire right, title and interest in
and to all registered Intellectual Property listed as owned by such Grantor as
of the Closing Date on Schedule II. Each Grantor owns, or is licensed to use,
all material Intellectual Property used in its business as currently conducted
and all other Intellectual Property set forth in Schedule II. On the date
hereof, and to each Grantor’s knowledge, all material Intellectual Property
owned by such Grantor is valid and enforceable, and has not been abandoned. Each
Grantor has performed all necessary acts and has paid all registration, renewal
and maintenance fees required to maintain each and every registration and
application of Intellectual Property disclosed in Schedule II.

(c) Except as could not reasonably be expected to result, in the aggregate, in a
Material Adverse Effect, the use of the Intellectual Property owned by each
Grantor and the conduct of the business of each Grantor does not infringe upon
or otherwise violate any Intellectual Property of any other Person. No written
claim has been asserted or is pending, or to the Grantors’ knowledge,
threatened, by any Person challenging any Grantor’s use of any Intellectual
Property, nor does any Grantor know of any valid basis for any such claim,
except as could not reasonably be expected to result, in the aggregate, in a
Material Adverse Effect. To the Grantors’ knowledge, no Person is materially
infringing upon, misappropriating, or otherwise violating any rights of any
Grantor in any material Intellectual Property owned by such Grantor.

(d) As of the Closing Date, the Grantors’ rights in any Intellectual Property
owned or used by the Grantors are not subject to any Licenses, covenants not to
sue or similar arrangement other than as set forth on Schedule II or as is not
material to their business.

(e) No holding, decisions or judgment has been rendered by any Governmental
Authority (other than office actions issued in the ordinary course of
prosecution of any applications for Intellectual Property), which limits the
validity of or any Grantor’s ownership or rights to use or register any material
Intellectual Property owned by the Grantors. No action or proceeding is pending,
or, to the knowledge of the Grantors, threatened (other than office actions
issued in the ordinary course of prosecution of any applications for
Intellectual Property), against any Grantor on the date hereof seeking to limit
the validity of any material Intellectual Property owned by any Grantor or any
Grantor’s ownership interest therein or right to register the same.

 

18



--------------------------------------------------------------------------------

(f) Each Grantor takes reasonable steps to protect the confidentiality of such
Grantor’s material trade secrets.

(g) Each Grantor uses and has been using appropriate statutory notices of
registration in connection with such Grantor’s use of material registered
Trademarks, proper marking practices in connection with the use of material
Patents, and appropriate notices of copyright in connection with the publication
of Copyrights material to such Grantor’s business.

Section 4.11. [Intentionally omitted].

Section 4.12. No Financing Statements, Guarantee and Collateral Agreements. As
of the date hereof, no financing statement or security agreement describing all
or any portion of the Collateral which has not lapsed or been terminated naming
such Grantor as debtor has been filed or is of record in any jurisdiction except
for financing statements or security agreements (a) naming the Collateral Agent
on behalf of itself, and the Secured Parties, (b) in respect to other Liens
permitted pursuant to Section 6.02 of the Term Loan Agreement, or (c) in respect
of the Receivables Securitization Liens.

Section 4.13. No Conflicts. Neither the execution and delivery by a Grantor of
this Collateral Agreement, the creation and perfection of the security interest
in such Grantor’s Collateral granted hereunder, nor compliance with the terms
and provisions hereof will (i) violate (A) any provision of law, statute, rule
or regulation, or of the certificate of incorporation or formation or other
constitutive documents or by-laws or limited liability company agreement of such
Grantor, (B) any order of any Governmental Authority applicable to such Grantor
or (C) any provision of any indenture, agreement or other instrument to which
such Grantor is a party or by which such Grantor or any of its property is or
may be bound, except in the case of this clause (C) could not reasonably be
expected to have a Material Adverse Effect or (ii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by such Grantor (other than any Lien created hereunder or
under the Loan Documents).

ARTICLE V

COVENANTS

From the date of this Collateral Agreement, and thereafter until this Collateral
Agreement is terminated, each Grantor agrees that:

Section 5.1. General.

(a) Collateral Records. Such Grantor will maintain, at its own expense, complete
and accurate books and records with respect to the Collateral owned by it and
furnish to the Collateral Agent, with sufficient copies for each of the Lenders,
such reports relating to such Collateral as the Collateral Agent shall from time
to time request.

(b) Authorization to File Financing Statements; Ratification.

(i) Such Grantor hereby authorizes the Collateral Agent to file, and if
requested will deliver to the Collateral Agent, all financing statements and
other

 

19



--------------------------------------------------------------------------------

documents and take such other actions as may from time to time be requested by
the Collateral Agent in order to maintain, subject to the Intercreditor
Agreement, a perfected first priority security interest in and, if applicable,
Control of, the Collateral owned by such Grantor. Any financing statement filed
by the Collateral Agent may be filed in any filing office in any Uniform
Commercial Code jurisdiction and may (A) indicate such Grantor’s Collateral as
all assets of such Grantor, whether now owned or hereafter acquired, or words of
similar effect, and (B) contain any other information required by Article 9 of
the Uniform Commercial Code of each applicable jurisdiction for the sufficiency
or filing office acceptance of any financing statement or amendment, including
(x) whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor and (y) in the case of
a financing statement filed as a fixture filing, a sufficient description of the
real property to which such Collateral relates. Such Grantor also agrees to
furnish any such information described in the foregoing sentence to the
Collateral Agent promptly upon request. Such Grantor also ratifies its
authorization for the Collateral Agent to have filed in any Uniform Commercial
Code jurisdiction any initial financing statements or amendments thereto if
filed prior to the date hereof.

(ii) Such Grantor hereby authorizes the Collateral Agent to execute and/or file
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office or any similar office in any other country), as
applicable, such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor hereunder, including this Collateral Agreement,
the Copyright Security Agreement, the Patent Security Agreement and the
Trademark Security Agreement, without the signature of any Grantor, and naming
any Grantor or the Grantors as debtors and the Collateral Agent as secured
party.

(c) Further Assurances. (i) Such Grantor will, if so requested by the Collateral
Agent, furnish to the Collateral Agent, as often as the Collateral Agent
reasonably requests and subject to the limitations set forth in the Term Loan
Agreement, statements and schedules further identifying and describing the
Collateral owned by it and such other reports and information in connection with
its Collateral as the Collateral Agent may reasonably request, all in such
detail as the Collateral Agent may specify. Each Grantor further agrees to
execute and deliver to the Collateral Agent any and all further documents and
instruments and to use commercially reasonable efforts to obtain any third party
agreements (including but not limited to Collateral Access Agreements and
Control Agreements), and do any and all further acts which the Collateral Agent
(or the Collateral Agent’s agents or designees) reasonably requests in order to
perfect this grant of security interest. Such Grantor also agrees to take any
and all actions necessary to defend title to the Collateral against all persons
and to defend the security interest of the Collateral Agent in its Collateral
and the priority thereof against any Lien not expressly permitted hereunder;

(ii) In the event that any ABL Document (as defined in the Intercreditor
Agreement) is amended, modified or supplemented in a manner that confers
additional or new material rights to any secured parties under any ABL Document
(as defined in the Intercreditor Agreement) or which imposes new or additional
material

 

20



--------------------------------------------------------------------------------

obligations on the “Loan Parties” thereunder, in each case with respect to the
Collateral, then (A) such Grantor shall provide prompt notice of such amendment,
modification or supplement to the Collateral Agent (although the failure to give
any such notice shall in no way affect the effectiveness of any such amendment,
waiver or consent) and (B) at the request of the Collateral Agent, such Grantor
shall negotiate in good faith an amendment, modification or supplement to this
Collateral Agreement that is comparable in form and substance to such amendment,
modification or supplement to such ABL Document (as defined in the Intercreditor
Agreement), taking into account the relative priorities of the Secured Parties,
on the one hand, and the secured parties under such ABL Document, on the other
hand, in such Collateral as provided in the Intercreditor Agreement.

(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions not prohibited
pursuant to Section 6.05 of the Term Loan Agreement.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Collateral Agreement, (ii) the Receivables Securitization Liens, and (iii) other
Liens permitted under Section 6.02 of the Term Loan Agreement.

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements perfecting Liens as
permitted by Section 5.1(e). Other than in connection with the Liens in favor of
the ABL Agent pursuant to the ABL Documents and in accordance with the
Intercreditor Agreement, such Grantor acknowledges that it is not authorized to
file any financing statement or amendment or termination statement with respect
to any financing statement without the prior written consent of the Collateral
Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.

(g) [Intentionally omitted].

(h) Compliance with Terms. Such Grantor will perform and comply in all material
respects with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral.

Section 5.2. Receivables.

(a) Certain Agreements on Receivables. After the occurrence and during the
continuation of an Event of Default, such Grantor will not make or agree to make
any discount, credit, rebate or other reduction in the original amount owing on
a Receivable or accept in satisfaction of a Receivable less than the original
amount thereof; provided, that so long as no Event of Default exists, such
Grantor may reduce the amount of Accounts arising from the sale of Inventory in
accordance with its present policies and in the ordinary course of business, all
in accordance with the terms of the Intercreditor Agreement.

(b) Collection of Receivables. Except as otherwise provided in this Collateral
Agreement or the Term Loan Agreement, such Grantor will use commercially
reasonable efforts

 

21



--------------------------------------------------------------------------------

to collect and enforce in accordance with its present policies, at such
Grantor’s sole expense, all amounts due or hereafter due to such Grantor under
the Receivables owned by it.

(c) [Intentionally Omitted].

(d) Disclosure of Counterclaims on Receivables. If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on any
Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to any such Receivable, such Grantor will
promptly disclose such fact to the Collateral Agent in writing if such matter
exceeds $7,500,000.

(e) Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Collateral Agent Control of all electronic chattel paper in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

Section 5.3. Inventory. Such Grantor will do all things necessary to maintain,
preserve, protect and keep its Inventory in good repair and saleable condition,
except for damaged or defective goods arising in the ordinary course of such
Grantor’s business.

Section 5.4. Delivery of Chattel Paper and Documents. Subject to the terms of
the Intercreditor Agreement, such Grantor will (a) deliver to the Collateral
Agent promptly upon execution of this Collateral Agreement the originals of all
Chattel Paper with a value in excess of $250,000, (b) hold in trust for the
Collateral Agent upon receipt and promptly, but in no event more than ten
(10) Business Days following receipt, thereafter deliver to the Collateral Agent
any such Chattel Paper, (c) upon the Collateral Agent’s request, deliver to the
Collateral Agent (and thereafter hold in trust for the Collateral Agent upon
receipt and promptly, but in no event more than ten (10) Business Days following
receipt, deliver to the Collateral Agent) any Document evidencing or
constituting Collateral and (d) promptly upon the Collateral Agent’s request,
deliver to the Collateral Agent a duly executed amendment to this Collateral
Agreement, in the form of Exhibit F hereto (the “Amendment”), pursuant to which
such Grantor will pledge such additional Collateral. Such Grantor hereby
authorizes the Collateral Agent to attach each Amendment to this Collateral
Agreement and agrees that all additional Collateral owned by it set forth in
such Amendments shall be considered to be part of the Collateral.

Section 5.5. [Intentionally omitted].

Section 5.6. [Intentionally omitted].

Section 5.7. [Intentionally omitted].

Section 5.8. Commercial Tort Claims. Such Grantor shall promptly, and in any
event within five (5) Business Days after the same is acquired by it, notify the
Collateral Agent of any Commercial Tort Claim acquired by it having a value in
excess of $1,000,000 and, unless the Collateral Agent otherwise consents, such
Grantor shall enter into an amendment to this Collateral Agreement, in the form
of Exhibit F hereto, granting to the Collateral Agent a security interest in
such Commercial Tort Claim.

 

22



--------------------------------------------------------------------------------

Section 5.9. Letter-of-Credit Rights. If such Grantor is or becomes the
beneficiary of a letter of credit with a stated value in excess of $5,000,000,
such Grantor shall promptly, and in any event within five (5) Business Days
thereafter, notify the Collateral Agent thereof and cause the issuer and/or
confirmation bank to (i) consent to the assignment of any Letter-of-Credit
Rights to the Collateral Agent and (ii) subject to the terms of the
Intercreditor Agreement, agree to direct all payments thereunder to a Deposit
Account subject to a Control Agreement for application to the Secured
Obligations, all in form and substance reasonably satisfactory to the Collateral
Agent.

Section 5.10. [Intentionally omitted].

Section 5.11. No Interference. Such Grantor agrees that it will not interfere
with any right, power and remedy of the Collateral Agent provided for in this
Collateral Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Collateral Agent of any one or more of such rights, powers or remedies.

Section 5.12. Insurance.

(a) In the event any Collateral is located in any area that has been designated
by the Federal Emergency Management Agency as a “Special Flood Hazard Area”,
such Grantor shall purchase and maintain flood insurance on such Collateral
(including any personal property which is located on any real property leased by
such Loan Party within a “Special Flood Hazard Area”). The amount of flood
insurance required by this Section shall be in a total amount as to comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as it may be amended from time to time.

(b) All insurance policies required hereunder and under Section 5.02 of the Term
Loan Agreement shall name the Collateral Agent (for the benefit of itself, and
the Lenders) as an additional insured or as loss payee, as applicable, and shall
contain loss payable clauses or mortgagee clauses, through endorsements in form
and substance reasonably satisfactory to the Collateral Agent, which provide
that: (i) subject to the provisions of the Term Loan Agreement and the
Intercreditor Agreement, all proceeds thereunder with respect to any Collateral
shall be payable to the Collateral Agent; (ii) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy; and (iii) such policy and loss payable or mortgagee clauses may
be canceled, amended, or terminated only upon at least thirty (30) days prior
written notice given to the Collateral Agent.

(c) All premiums on any such insurance shall be paid when due by such Grantor,
and copies of the policies delivered to the Collateral Agent. If such Grantor
fails to obtain any insurance as required by this Section, the Collateral Agent
may obtain such insurance at the Borrowers’ expense. By purchasing such
insurance, the Collateral Agent shall not be deemed to have waived any Default
arising from any Grantor’s failure to maintain such insurance or pay any
premiums therefor.

Section 5.13. Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each Distribution

 

23



--------------------------------------------------------------------------------

Center and each leased property, mortgagee of owned property or bailee or
consignee with respect to any warehouse, processor or converter facility or
other location where Collateral having a fair market value in excess of
$1,000,000 is stored or located, which agreement or letter shall provide access
rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Collateral Agent. After the Closing Date, if any Grantor leases
any additional real property or warehouse space (other than a Distribution
Center), such Grantor shall use commercially reasonably efforts to obtain a
satisfactory Collateral Access Agreement with respect to such location (unless
the Inventory located at such location has an aggregate value of less than
$1,000,000) within thirty (30) days after the date such location was leased.
Such Grantor shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or third party
warehouse where any Collateral having an aggregate value of $1,000,000 or more
is or may be located.

Section 5.14. [Intentionally omitted].

Section 5.15. Change of Name or Location. Except as provided in the Term Loan
Agreement, such Grantor shall not (a) change its name as it appears in official
filings in the state or jurisdiction of its incorporation or organization,
(b) change its chief executive office, principal place of business, mailing
address, or the location of its records concerning the Collateral as set forth
in this Collateral Agreement, (c) change the type of entity that it is,
(d) change its organization identification number, if any, issued by its state
or jurisdiction of incorporation or other organization, or (e) change its state
or jurisdiction of incorporation or organization, in each case, unless the
Collateral Agent shall have received at least ten (10) days prior written notice
of such change and the Collateral Agent shall have acknowledged in writing that
either (1) such change will not adversely affect the validity, perfection or
priority of the Collateral Agent’s security interest in the Collateral, or
(2) any reasonable action requested by the Collateral Agent in connection
therewith has been completed or taken (including any action to continue the
perfection of any Liens in favor of the Collateral Agent, on behalf of itself
and the Lenders, in any Collateral), provided that, any new location shall be in
the US.

Section 5.16. Patent, Trademark and Copyright Collateral.

(a) Each Grantor will not, and will not permit any of its licensees to, do any
act, or knowingly omit to do any act, whereby any Patent that is material to the
conduct of the business of Holdings, the Borrowers and their Subsidiaries, taken
as a whole, may become invalidated or dedicated to the public, and agrees that
it shall continue to mark any products covered by a Patent with the relevant
patent number as necessary and sufficient to establish and preserve its maximum
rights under applicable patent laws.

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark that is material to the conduct of the business of
Holdings, the Borrowers and their Subsidiaries, taken as a whole, (i) maintain
such Trademark in full force free from any claim of abandonment or invalidity
for non-use, (ii) maintain the quality of products and services offered under
such Trademark, (iii) display such Trademark with notice of federal or foreign
registration to the extent necessary and sufficient to establish and preserve
its maximum rights

 

24



--------------------------------------------------------------------------------

under applicable law and (iv) not knowingly use or knowingly permit the use of
such Trademark in violation of any third party rights.

(c) Each Grantor (either itself or through its licensees or sublicensees) will
not, and will not permit any of its licensees to, do any act, or knowingly omit
to do any act, whereby any Copyright that is material to the conduct of the
business of Holdings, the Borrowers and their Subsidiaries, taken as a whole,
may become invalidated or dedicated to the public, and will, for each work
covered by a Copyright that is material to the conduct of Holdings, the
Borrowers and their Subsidiaries, taken as a whole, continue to publish,
reproduce, display and distribute the work with appropriate copyright notice as
necessary and sufficient to establish and preserve its maximum rights under
applicable copyright laws.

(d) Each Grantor shall promptly notify the Collateral Agent if it knows or has
reason to know that any Patent, Trademark or Copyright that is material to the
conduct of the business of Holdings, the Borrowers and their Subsidiaries, taken
as a whole, may become abandoned, lapsed or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country (other than a routine office action in the course of prosecution
where a response to such office action may be filed)) regarding any Grantor’s
ownership of any such Patent, Trademark or Copyright, its right to use or
register the same, or its right to keep and maintain the same.

(e) If any Grantor, either itself or through any agent, employee, licensee or
designee, acquires ownership of any Patent, Trademark or Copyright registration
or application or files any application for any Patent, Trademark or Copyright
with the United States Patent and Trademark Office, United States Copyright
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, such Grantor shall
promptly notify the Collateral Agent with written notice of such acquisition,
registration or application (and, in any event, concurrently with the delivery
of the financial statements with respect to the end of the fiscal quarter in
which such Grantor acquires such ownership interest), and, upon request of the
Collateral Agent, shall execute and deliver any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to evidence
the Security Interest in such Patent, Trademark or Copyright (or for the
registration of any Trademark or Copyright), and the General Intangibles of such
Grantor relating thereto or represented thereby, and each Grantor hereby
appoints the Collateral Agent as its attorney-in-fact to execute and file such
writings for the foregoing purposes, all acts of such attorney in being hereby
ratified and confirmed; such power, being coupled with an interest, is
irrevocable.

(f) Each Grantor will take all necessary steps in any proceeding before the
United States Patent and Trademark Office, United States Copyright Office or any
office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, to maintain and pursue each
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) that are material to the conduct of the
business of Holdings, the Borrowers and their Subsidiaries, taken as a whole,
and to maintain each issued Patent and each registration of the Trademarks and
Copyrights that is

 

25



--------------------------------------------------------------------------------

material to the conduct of the business of Holdings, the Borrowers and their
Subsidiaries, taken as a whole, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with good business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.

(g) In the event that any Grantor knows or has reason to believe that any
Collateral consisting of a Patent, Trademark or Copyright that is material to
the conduct of the business of Holdings, the Borrower and the Subsidiaries,
taken as a whole, has been or is being infringed, misappropriated, diluted or
otherwise violated by a third person, such Grantor shall promptly notify the
Collateral Agent and shall, if consistent with good business judgment, promptly
sue for infringement, misappropriation, dilution or other violation and to
recover any and all damages for such infringement, misappropriation, dilution or
other violation, and take such other actions as are appropriate under the
circumstances to protect such Collateral.

(h) Each Grantor will execute and deliver, or cause to be executed and
delivered, to the Collateral Agent filings registered or applied for in a
jurisdiction outside the United States, with any governmental recording or
registration office in any jurisdiction required by the Collateral Agent, in
order to perfect or protect the Liens of the Collateral Agent granted under this
Collateral Agreement or other Security Document in any material Intellectual
Property, upon the Collateral Agent’s request.

(i) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall use its commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each Copyright License, Patent License
or Trademark License, and each other License, to effect the assignment of all
such Grantor’s right, title and interest thereunder to the Collateral Agent, for
the ratable benefit of the Secured Parties, or to its designee, and to enforce
the Security Interest granted in such Licenses hereunder.

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

Section 6.1. Events of Default. The occurrence of any “Event of Default” under,
and as defined in, the Term Loan Agreement shall constitute an Event of Default
hereunder.

Section 6.2. Remedies.

(a) Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent may exercise
any or all of the following rights and remedies:

(i) subject to Section 2.6(e) with respect to Pledged ULC Shares, those rights
and remedies provided in this Collateral Agreement, the Term Loan Agreement, or
any other Loan Document; provided that, this Section 6.2(a) shall not be
understood to limit any rights or remedies available to the Collateral Agent and
the Lenders prior to an Event of Default;

(ii) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Collateral and without liability for

 

26



--------------------------------------------------------------------------------

trespass to enter any premises where the Collateral may be located for the
purpose of taking possession of or removing the Collateral and, generally
exercise those rights and remedies available to a Secured Party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or banker’s lien) when a debtor is in default under a
security agreement;

(iii) without notice (except where written notice may be required pursuant to
Section 2.6(e) in the case of Pledged ULC Shares, or as specifically provided in
Section 8.1 or elsewhere herein), demand or advertisement of any kind to any
Grantor or any other Person, enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise dispose of, deliver, or realize upon,
the Collateral or any part thereof in one or more parcels at public or private
sale or sales (which sales may be adjourned or continued from time to time with
or without notice and may take place at any Grantor’s premises or elsewhere),
for cash, on credit for future delivery without assumption of any credit risk,
and upon such other terms as the Collateral Agent may deem commercially
reasonable; and

(iv) concurrently with written notice to the applicable Grantor, or written
notice in accordance with Section 2.6(e) in the case of Pledged ULC Shares,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, exercise the voting and all other rights as a
holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Collateral Agent was the
outright owner thereof.

(b) with respect to any Collateral consisting of Intellectual Property, on
demand, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Collateral by the applicable Grantor to the
Collateral Agent, or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such
Collateral throughout the world on such terms and conditions and in such manner
as the Collateral Agent shall determine (other than in violation of any
then-existing licensing arrangement to the extent that a waiver cannot be
obtained).

(c) The Collateral Agent, on behalf of itself and the Lenders, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of itself and the Lenders, the whole or any part of the
Collateral so sold, free of any right of equity redemption, which equity
redemption the Grantor hereby expressly releases.

 

27



--------------------------------------------------------------------------------

(e) Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have, subject to the terms
of the Intercreditor Agreement, the right to hold or use Collateral, or any part
thereof, to the extent that it deems appropriate for the purpose of preserving
Collateral or its value or for any other purpose deemed appropriate by the
Collateral Agent. The Collateral Agent may, subject to the terms of the
Intercreditor Agreement, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Collateral
Agent’s remedies (for the benefit of itself and the Lenders), with respect to
such appointment without prior notice or hearing as to such appointment.

(f) [Intentionally omitted].

(g) Notwithstanding the foregoing, neither the Collateral Agent nor the Lenders
shall be required to (i) make any demand upon, or pursue or exhaust any of its
rights or remedies against, any Grantor, any other obligor, guarantor, pledgor
or any other Person with respect to the payment of the Obligations or to pursue
or exhaust any of its rights or remedies with respect to any Collateral therefor
or any direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Obligations or to resort to the Collateral any such guarantee
in any particular order, or (iii) effect a public sale of any Collateral.

(h) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above. In
view of the position of the Grantors in relation to the Pledged Collateral, or
because of other current or future circumstances, a question may arise under the
U.S. Securities Act of 1933, as now or hereafter in effect, or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the “Federal
Securities Laws”) with respect to any disposition of the Pledged Collateral
permitted hereunder. Each Grantor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Pledged Collateral, and might also limit the extent to which or
the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that in light of such restrictions and limitations the Collateral
Agent may, with respect to any sale of the Pledged Collateral, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion, (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a limited number of potential purchasers (including
a single potential purchaser) to effect such sale. Each Grantor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price

 

28



--------------------------------------------------------------------------------

that the Collateral Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a limited number
of purchasers (or a single purchaser) were approached. The provisions of this
Section 6.2 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

Section 6.3. Grantor’s Obligations Upon Default.

(a) Upon the request of the Collateral Agent after the occurrence of and during
the continuance of an Event of Default, subject to the terms of the
Intercreditor Agreement, each Grantor will:

(i) assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places reasonably specified
by the Collateral Agent, whether at a Grantor’s premises or elsewhere;

(ii) permit the Collateral Agent, by the Collateral Agent’s representatives and
agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy; and

(iii) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Collateral Agent
may request, all in form and substance reasonably satisfactory to the Collateral
Agent, and furnish to the Collateral Agent, or cause an issuer of Pledged
Collateral to furnish to the Collateral Agent, any information regarding the
Pledged Collateral in such detail as the Collateral Agent may reasonably
specify.

(b) Each Grantor agrees that, upon the occurrence and during the continuance of
an Event of Default, if for any reason the Collateral Agent desires to sell any
of the Pledged Collateral at a public sale, it will, at any time and from time
to time, upon the written request of the Collateral Agent, use its reasonable
efforts to take or to cause the issuer of such Pledged Collateral to take such
action and prepare, distribute and/or file such documents, as are required or
advisable in the reasonable opinion of counsel for the Collateral Agent to
permit the public sale of such Pledged Collateral. Each Grantor further agrees
to indemnify, defend and hold harmless the Collateral Agent, each other Secured
Party, any underwriter and their respective officers, directors, affiliates and
controlling persons from and against all loss, liability, expenses, costs of
counsel (including reasonable fees and expenses to the Collateral Agent of legal
counsel), and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus (or
any amendment or supplement thereto) or in any

 

29



--------------------------------------------------------------------------------

notification or offering circular, or arises out of or is based upon any alleged
omission to state a material fact required to be stated therein or necessary to
make the statements in any thereof not misleading, except insofar as the same
may have been caused by any untrue statement or omission based upon information
furnished in writing to such Grantor or the issuer of such Pledged Collateral by
the Collateral Agent or any other Secured Party expressly for use therein. Each
Grantor further agrees, upon such written request referred to above, to use its
reasonable efforts to qualify, file or register, or cause the issuer of such
Pledged Collateral to qualify, file or register, any of the Pledged Collateral
under the “blue sky” or other securities laws of such states as may be requested
by the Collateral Agent and keep effective, or cause to be kept effective, all
such qualifications, filings or registrations. Each Grantor will bear all costs
and expenses of carrying out its obligations under this Section 6.3(b). Each
Grantor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section 6.3(b) and that such failure would
not be adequately compensable in damages, and therefore agrees that, subject to
the terms of the Intercreditor Agreement, its agreements contained in this
Section 6.3(b) may be specifically enforced.

Section 6.4. Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent to exercise rights and remedies under this Collateral
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, effective upon the occurrence and continuance
of an Event of Default, each Grantor hereby (a) grants to the Collateral Agent
an irrevocable, worldwide, non-exclusive license, with rights to grant
sublicenses (exercisable without payment of royalty or other compensation to the
Grantors), to use or otherwise exploit any of the Collateral consisting of
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof and
(b) subject to the terms of the Intercreditor Agreement, irrevocably agrees that
the Collateral Agent may sell any of such Grantor’s Inventory directly to any
person, including without limitation persons who have previously purchased the
Grantor’s Inventory from such Grantor, and in connection with any such sale or
other enforcement of the Collateral Agent’s rights under this US Collateral
Agreement, may sell Inventory which bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor and the Collateral Agent may finish any work in process
and affix any Trademark owned by or licensed to such Grantor and sell such
Inventory as provided herein. Any license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall be
automatically revoked upon any subsequent cure of such Event of Default.

Section 6.5. Application of Proceeds. The proceeds of any collection, sale,
foreclosure or other realization upon any Collateral, including any Collateral
consisting of cash, shall be applied by the Collateral Agent in accordance with
Section 7.02 of the Term Loan Agreement and the Intercreditor Agreement.

ARTICLE VII

ATTORNEY IN FACT; PROXY

Section 7.1. Authorization for Collateral Agent to Take Certain Action.

 

30



--------------------------------------------------------------------------------

(a) Each Grantor irrevocably authorizes the Collateral Agent at any time and
from time to time in the sole discretion of the Collateral Agent and appoints
the Collateral Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Collateral Agent’s sole discretion to perfect and to maintain the perfection and
priority of the Collateral Agent’s security interest in the Collateral, (ii) to
endorse and collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Collateral Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Collateral Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Collateral Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Collateral Agent Control over such Pledged Collateral,
(v) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens that are permitted by the Term Loan
Agreement), (vi) to contact Account Debtors for any reason, (vii) to demand
payment or enforce payment of the Receivables in the name of the Collateral
Agent or such Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, (viii) to sign
such Grantor’s name on any invoice or bill of lading relating to the
Receivables, Grantor, assignments and verifications of Receivables, (ix) to
exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (x) extend to settle,
adjust, compromise, extend or renew the Receivables, (xi) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xii) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, (xiii) to prepare,
file and sign such Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xiv) to change the address for delivery of mail addressed to such Grantor to
such address as the Collateral Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor, and (xv) to do all other acts and
things necessary to carry out this Collateral Agreement; and such Grantor agrees
to reimburse the Collateral Agent on demand for any payment made or any expense
incurred by the Collateral Agent in connection with any of the foregoing;
provided that, this authorization shall not relieve such Grantor of any of its
obligations under this Collateral Agreement or under the Term Loan Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, for the benefit of itself and the
Lenders, under this Section 7.1 are solely to protect the Collateral Agent’s
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any Lender to exercise any such powers. The Collateral Agent agrees
that (i) except for the powers granted in Sections 7.1(a)(i), (iii) and (xv),
the Collateral Agent shall not exercise any power of attorney granted to it
under such Section 7.1(a) unless an Event of Default has occurred and is
continuing and (ii) the Collateral Agent shall not exercise any power of
attorney granted to it under Section 7.1(a) in a manner that would violate the
terms of the Intercreditor Agreement.

Section 7.2. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-

 

31



--------------------------------------------------------------------------------

FACT (AS SET FORTH IN AND SUBJECT TO THE PROVISIONS OF SECTION 7.1 ABOVE) WITH
RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED
COLLATERAL EXCEPT FOR THE PLEDGED ULC SHARES, IN RESPECT OF WHICH SUCH RIGHTS DO
NOT ARISE UNTIL AFTER THE GIVING OF NOTICE PROVIDED FOR IN SECTION 2.6(e), WITH
FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE SUCH
PLEDGED COLLATERAL, THE APPOINTMENT OF THE COLLATERAL AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE
ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR
ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT.

Section 7.3. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS
COLLATERAL AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.16.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY
LENDER, NOR ANY OF THEIR AFFILIATES, NOR ANY OF THEIR OR THEIR AFFILIATES’
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE
ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO
PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE VIII

GENERAL PROVISIONS

Section 8.1. Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to the Grantors, in accordance with Section 8.24, at least ten (10) days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Collateral Agent or any Lender arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Collateral Agent or
such Lender as finally determined by a court of competent jurisdiction. To the
extent it may

 

32



--------------------------------------------------------------------------------

lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the Collateral
Agent or any Lender, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Collateral Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Collateral Agreement or any Collateral.

Section 8.2. Limitation on Collateral Agent’s and Lenders’ Duty with Respect to
the Collateral. The Collateral Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Collateral Agent and each Lender
shall use reasonable care with respect to the Collateral in its possession or
under its control. Neither the Collateral Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Collateral Agent or such
Lender, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto. To the extent that applicable
law imposes duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
commercially reasonable for the Collateral Agent (i) to fail to incur expenses
deemed significant by the Collateral Agent to prepare Collateral for disposition
or otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Collateral Agent against risks of loss,
collection or disposition of Collateral or to provide to the Collateral Agent a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Collateral Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Collateral Agent in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 8.2 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation

 

33



--------------------------------------------------------------------------------

upon the foregoing, nothing contained in this Section 8.2 shall be construed to
grant any rights to any Grantor or to impose any duties on the Collateral Agent
that would not have been granted or imposed by this Collateral Agreement or by
applicable law in the absence of this Section 8.2.

Section 8.3. Compromises and Collection of Collateral.

(a) The Grantors and the Collateral Agent recognize that setoffs, counterclaims,
defenses and other claims may be asserted by obligors with respect to certain of
the Receivables, that certain of the Receivables may be or become uncollectible
in whole or in part and that the expense and probability of success in
litigating a disputed Receivable may exceed the amount that reasonably may be
expected to be recovered with respect to a Receivable. In view of the foregoing,
each Grantor agrees that, subject to the terms of the Intercreditor Agreement,
the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its reasonable discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.

(b) Subject to the terms of the Intercreditor Agreement, each Secured Party is
hereby authorized at any time and from time to time, to set off and apply any
and all Collateral in accordance with Section 9.06 of the Term Loan Agreement or
Section 21 of the Guarantee Agreement.

Section 8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, subject to the terms of the Intercreditor Agreement, the
Collateral Agent may perform or pay any obligation which any Grantor has agreed
to perform or pay in this Collateral Agreement and the Grantors shall reimburse
the Collateral Agent for any amounts paid by the Collateral Agent pursuant to
this Section 8.4. The Grantors’ obligation to reimburse the Collateral Agent
pursuant to the preceding sentence shall be an Obligation payable on demand.

Section 8.5. Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Article II, Article V, Section 6.3 or 8.7 will cause irreparable injury to the
Collateral Agent and the Lenders, that the Collateral Agent and Lenders have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Collateral Agent or the Lenders to seek and obtain
specific performance of other obligations of the Grantors contained in this
Collateral Agreement, that subject to the terms of the Intercreditor Agreement,
the covenants of the Grantors contained in the Sections referred to in this
Section 8.5 shall be specifically enforceable against the Grantors.

Section 8.6. Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 5.1(d) and
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 5.1(d) or as
otherwise permitted under the Term Loan Agreement) shall be binding upon the

 

34



--------------------------------------------------------------------------------

Collateral Agent or the Lenders unless such authorization is in writing signed
by the Collateral Agent with the consent or at the direction of the Required
Lenders.

Section 8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of
the Collateral Agent or any Lender to exercise any right or remedy granted under
this Collateral Agreement or under any other Loan Document shall impair such
right or remedy or be construed to be a waiver of any Default or an acquiescence
therein, and any single or partial exercise of any such right or remedy shall
not preclude any other or further exercise thereof or the exercise of any other
right or remedy. No waiver, amendment or other variation of the terms,
conditions or provisions of this Collateral Agreement whatsoever shall be valid
unless in writing signed by the Collateral Agent with the concurrence or at the
direction of the Lenders required under Section 9.08 of the Term Loan Agreement
and then only to the extent in such writing specifically set forth. All rights
and remedies contained in this Collateral Agreement or by law afforded shall be
cumulative and all shall be available to the Collateral Agent and the Lenders
until the Obligations have been paid in fall.

Section 8.8. Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Collateral Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Collateral Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Collateral Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Collateral Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Collateral Agreement are declared to be
severable. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.9. Reinstatement. This Collateral Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant party of
any Grantor’s assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Obligations, or
any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

Section 8.10. Benefit of Agreement. The terms and provisions of this Collateral
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Agents and the Lenders and their respective successors and assigns (including
all persons who become bound as

 

35



--------------------------------------------------------------------------------

a debtor to this Collateral Agreement), except that no Grantor shall have the
right to assign its rights or delegate its obligations under this Collateral
Agreement or any interest herein, without the prior written consent of the
Collateral Agent. No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Obligations or any portion thereof
or interest therein shall in any manner impair the Lien granted to the
Collateral Agent, for the benefit of itself and the Lenders, hereunder.

Section 8.11. Survival of Representations. All covenants, agreements,
representations and warranties made by the Grantors in the Loan Documents and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Collateral Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans.

Section 8.12. Taxes and Expenses. Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Collateral
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. Without limitation of its reimbursement obligations under Section 9.05
of the Term Loan Agreement or the other Loan Documents, the Grantors shall
reimburse the Collateral Agent for any and all out-of-pocket expenses and
internal charges (including reasonable attorneys’, auditors’ and accountants’
fees and reasonable time charges of attorneys, paralegals, auditors and
accountants who may be employees of the Collateral Agent) paid or incurred by
the Collateral Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Collateral Agreement and, to
the extent provided in the Term Loan Agreement, in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special audit of the
Collateral). Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.

Section 8.13. Headings. The title of and section headings in this Collateral
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Collateral Agreement.

Section 8.14. Other Pledge Agreements. The parties acknowledge and agree that
certain of the Equity Interests constituting Pledged Collateral under this
Collateral Agreement (the “Applicable Equity Interests”) may also be pledged to
the Collateral Agent under a pledge agreement governed by the laws of Canada (or
one or more provinces thereof) or the Netherlands (collectively, the “Foreign
Pledge Agreements” and each individually, “Foreign Pledge Agreement”). If, in
connection with any exercise of remedies by the Collateral Agent under any
Foreign Pledge Agreement, a court of competent jurisdiction in Canada or the
Netherlands, as applicable, determines that the pledge of the Applicable Equity
Interests is governed by such Foreign Pledge Agreement, then such Foreign Pledge
Agreement (and not this Collateral Agreement) shall control and shall supersede
this Collateral Agreement, in each case, solely with respect to the pledge of
such Applicable Equity Interests.

Section 8.15. Term Loan Agreement; Intercreditor Agreement Notwithstanding any
other provision of this Collateral Agreement, the rights of the parties
hereunder are subject to the provisions of the Term Loan Agreement, including
the provisions thereof pertaining to the rights

 

36



--------------------------------------------------------------------------------

and responsibilities of the Collateral Agent. In the event that any provision of
this Collateral Agreement is in conflict with the terms of the Term Loan
Agreement, the Term Loan Agreement shall control. Notwithstanding anything to
the contrary contained herein, this Collateral Agreement and each other Loan
Document is subject to the terms and conditions set forth in the Intercreditor
Agreement in all respects and, in the event of any conflict between the terms of
the Intercreditor Agreement and this Collateral Agreement (other than Sections
2.1 and 3(a) hereof), the terms of the Intercreditor Agreement shall govern.
Notwithstanding anything herein to the contrary, the priority of the Lien and
security interest granted to the Collateral Agent pursuant to any Loan Document
and the exercise of any right or remedy in respect of the Collateral by the
Collateral Agent hereunder or under any other Loan Document are subject to the
provisions of the Intercreditor Agreement. The delivery of any Collateral to the
ABL Agent under the ABL Credit Facility (as defined in the Term Loan Agreement)
pursuant to the Loan Documents (as defined in the ABL Credit Facility) shall
satisfy any delivery requirement hereunder or under any other Loan Document to
the extent that such delivery is consistent with the terms of the Intercreditor
Agreement. Furthermore, notwithstanding any other provision of this Agreement,
the rights of the parties hereto are subject to the provisions of the
Receivables Intercreditor Agreement, including the provisions thereof relating
to the rights of the Collateral Agent with respect to Accounts. To the extent
any provision of this Agreement is in conflict with the terms of the Receivables
Intercreditor Agreement, the Receivables Intercreditor Agreement shall control.

Section 8.16. Termination.

(a) This Collateral Agreement, the Security Interest and all other security
interests granted hereby shall automatically terminate when the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts then payable under any Loan Document have been paid in
full in cash (other than contingent obligations for which no claim has been
asserted), and all obligations of each Loan Party under each Secured Hedging
Agreement shall have been paid in full (or other arrangements satisfactory to
each counterparty under each applicable Secured Hedging Agreement have been
made).

(b) In connection with any termination or release pursuant to paragraph (a) (and
upon receipt by the Collateral Agent of a certificate of the Borrower to the
effect that such transaction will comply with the terms of the Term Loan
Agreement), the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and similar documents that such Grantor shall reasonably request to
evidence such release. Any execution and delivery of documents pursuant to this
Section 8.16 shall be without recourse to or representation or warranty by the
Collateral Agent or any Secured Party. Without limiting the provisions of
Section 8.16, the Borrower shall reimburse the Collateral Agent upon demand for
all reasonable out-of-pocket costs and expenses, including the reasonable
out-of-pocket fees, charges and expenses of counsel, incurred by it in
connection with any action contemplated by this Section 8.16.

Section 8.17. Entire Agreement. This Collateral Agreement embodies the entire
agreement and understanding between the Grantors and the Collateral Agent
relating to the

 

37



--------------------------------------------------------------------------------

Collateral and supersedes all prior agreements and understandings between the
Grantors and the Collateral Agent relating to the Collateral.

Section 8.18. CHOICE OF LAW. THIS COLLATERAL AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 8.19. Jurisdiction; Consent to Service of Process.

(a) Each of the Grantors hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Collateral Agreement or the other Loan Documents, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Collateral Agreement shall
affect any right that the Administrative Agent, the Collateral Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Collateral Agreement or the other Loan Documents against any Grantor or its
properties in the courts of any jurisdiction.

(b) Each of the Grantors hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Collateral Agreement or the other Loan
Documents in any New York State or federal court sitting in the Borough of
Manhattan, and any appellate court thereof. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party to this Collateral Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.24. Nothing in this
Collateral Agreement will affect the right of any party to this Collateral
Agreement to serve process in any other manner permitted by law.

Section 8.20. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS COLLATERAL AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS

 

38



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.20.

Section 8.21. Indemnity.

(a) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor hereby agrees to indemnify the Collateral Agent and the
Lenders, and their respective successors, assigns, agents and employees, from
and against any and all liabilities, damages, penalties, suits, costs, and
expenses of any kind and nature (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Collateral Agent or any
Lender is a party thereto) imposed on, incurred by or asserted against the
Collateral Agent or the Lenders, or their respective successors, assigns, agents
and employees, in any way relating to or arising out of this Collateral
Agreement, or the manufacture, purchase, acceptance, rejection, ownership,
delivery, lease, possession, use, operation, condition, sale, return or other
disposition of any Collateral (including, without limitation, latent and other
defects, whether or not discoverable by the Collateral Agent or the Lenders or
any Grantor, and any claim for Intellectual Property infringement); provided
that such indemnity shall not, as to the Collateral Agent and the Lenders, and
their respective successors, assigns, agents and employees, be available to the
extent such liabilities, damages, penalties, suits, costs and expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person.

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.21 shall remain operative and in full force and effect
regardless of the termination of this Collateral Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Collateral Agreement or any other Loan Document, or
any investigation made by or on behalf of the Collateral Agent or any other
Secured Party. All amounts due under this Section 8.21 shall be payable on
written demand therefor and shall bear interest, on and from the date of demand,
at the rate specified in Section 2.06(a) of the Term Loan Agreement.

Section 8.22. Counterparts. This Collateral Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Collateral Agreement
by signing any such counterpart. Delivery of an executed counterpart of a
signature page of this Collateral Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Collateral Agreement.

Section 8.23. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Term Loan Agreement.

Section 8.24. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations

 

39



--------------------------------------------------------------------------------

of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Term Loan Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Term Loan Agreement, any other Loan Document or any other agreement or
instrument relating to the foregoing, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Collateral Agreement.

Section 8.25. Binding Effect; Several Agreement. This Collateral Agreement shall
become effective as to any Loan Party when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such Grantor, the Collateral Agent and the other Secured Parties and
their respective successors and assigns, except that no Grantor shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein or in the Collateral (and any such assignment or transfer shall be void)
except as expressly contemplated or permitted by the Security Documents or the
Term Loan Agreement. This Collateral Agreement shall be construed as a separate
agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Loan Party hereunder.

Section 8.26. Successors and Assigns. Whenever in this Collateral Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Collateral Agreement shall bind and inure to the benefit of
their respective successors and assigns.

Section 8.27. Additional Subsidiaries. Any Subsidiary that is required to become
a party hereto pursuant to Section 5.12 of the Term Loan Agreement shall enter
into this Collateral Agreement as a Grantor as provided in the Term Loan
Agreement upon becoming such a Subsidiary. Upon execution and delivery by the
Collateral Agent and such Subsidiary of (i) a supplement in the form of Exhibit
A hereto, such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein. The execution and
delivery of any such instrument shall not require the consent of any other Loan
Party hereunder. The rights and obligations of each Loan Party hereunder shall
remain in full force and effect notwithstanding the addition of any new Loan
Party as a party to this Collateral Agreement.

 

40



--------------------------------------------------------------------------------

[Signature Page Follows]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantors has caused this US Collateral Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

GRANTORS:

 

WESCO INTERNATIONAL, INC.,

  as Grantor By:  

 

Name:   Title:   WESCO DISTRIBUTION, INC.,   as a Grantor By:  

 

Name:   Title:  

[Signature Page to US Collateral Agreement]



--------------------------------------------------------------------------------

BRUCKNER SUPPLY COMPANY, INC. CALVERT WIRE & CABLE CORPORATION CARLTON-BATES
COMPANY CBC LP HOLDINGS, LLC CDW HOLDCO, LLC COMMUNICATIONS SUPPLY CORPORATION
LIBERTY WIRE & CABLE, INC. TVC COMMUNICATIONS, L.L.C. WDC HOLDING INC. WDCH, LP
  by CBC LP HOLDINGS, LLC,   its General Partner WESCO ENTERPRISES, INC. WESCO
EQUITY CORPORATION WESCO FINANCE CORPORATION   each as a Grantor By:  

 

Name:   Title:   CONNEY INVESTMENT HOLDINGS, LLC CONNEY SAFETY PRODUCTS, LLC  
each as a Grantor By:  

 

Name:   Title:   WDCH US LP   by WESCO DISTRIBUTION II, ULC,   its General
Partner   as a Grantor By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

WESCO DISTRIBUTION CANADA CO. WESCO DISTRIBUTION II ULC   each as a Grantor By:
 

 

Name:   Title:   WDINESCO II B.V., By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as Collateral Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

4



--------------------------------------------------------------------------------

Exhibit A to the

US Collateral Agreement

SUPPLEMENT NO.     , dated as of [            ], 20[    ] (this “Supplement”),
to the US Collateral Agreement dated as of December 12, 2012 (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among WESCO Distribution, Inc., a Delaware corporation
(the “US Borrower”), WESCO International, Inc., a Delaware corporation
(“Holdings”), the US Subsidiary Guarantors from time to time party thereto
(together with the US Borrower and Holdings, the “Grantors”, and each a
“Grantor”), and Credit Suisse AG, Cayman Islands Branch, in its capacity as
collateral agent (the “Collateral Agent”) for the lenders party to the Term Loan
Agreement referred to below.

A. Reference is made to the Term Loan Agreement, dated as of December 12, 2012
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), among the US Borrower, WDCC Enterprises Inc.,
an Alberta corporation, Holdings, the lenders from time to time party thereto
and Credit Suisse AG, Cayman Islands Branch, as administrative agent (in such
capacity, the “Administrative Agent”) and Collateral Agent.

B. Capitalized terms used herein (including in this preamble) and not otherwise
defined herein shall have the meanings assigned to such terms in the Term Loan
Agreement or the Collateral Agreement, as applicable.

C. The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Term Loans. Section 8.27 of the Collateral Agreement
provides that certain additional Subsidiaries of the Grantors shall become
Grantors under the Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Term Loan Agreement and the Collateral Agreement to become a Subsidiary
Guarantor and a Grantor under the Collateral Agreement as consideration for Term
Loans previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 8.27 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Collateral
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Subsidiary hereby (a) agrees to all the terms and provisions
of the Collateral Agreement applicable to it as a Grantor and (b) represents and
warrants that the representations and warranties made by it as a Grantor
thereunder (giving effect to any supplements to schedules thereto delivered in
connection herewith) are true and correct on and as of the date hereof (except
any representation or warranty that relates to an earlier date). In furtherance
of the foregoing, the New Subsidiary, as security for the payment and
performance in full of the Obligations (as defined in the Collateral Agreement),
does hereby create and grant to the Collateral Agent, for the ratable benefit of
the Secured Parties, their successors and assigns, a security interest in and
lien on all

 

A-1



--------------------------------------------------------------------------------

of the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Collateral Agreement) of the New Subsidiary. Each reference to a
“Grantor” in the Collateral Agreement shall be deemed to include the New
Subsidiary. The Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that enforcement thereof may be limited by any applicable
bankruptcy, insolvency or similar laws now or hereafter in effect affecting
creditors’ rights generally and by general principles of equity.

SECTION 3. This Supplement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Supplement by signing any such counterpart. This
Supplement shall become effective when the Collateral Agent shall have received
counterparts of this Supplement, when taken together, bears the signatures of
the New Subsidiary and the Collateral Agent. Delivery of an executed counterpart
of a signature page of this Supplement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule as of the date
hereof of (i) (A) any and all Pledged Equity Interests and Pledged Debt
Securities owned by the New Subsidiary and (B) all subsidiaries of the New
Subsidiary and the percentage ownership interest of Holdings, the Borrowers or
any Restricted Subsidiary (including the New Subsidiary) therein,
(ii) (A) Intellectual Property owned by the New Subsidiary which is the subject
of a registration or application in any Intellectual Property registry and
(B) Licenses to which the New Subsidiary is a party or otherwise bound (whether
as licensor or licensee) and which is otherwise material to the business of the
Grantors as currently conducted, (iii) any and all Commercial Tort Claims held
by the New Subsidiary for an amount in excess of $100,000 individually, (iv) the
type of entity of the New Subsidiary, its state or other jurisdiction of
organization, the organizational number issued to it by its state or other
jurisdiction of organization and its federal employer identification number, if
applicable, (v) the New Subsidiary’s mailing address, the location of its
principal place of business or its chief executive office, and the location of
its records concerning the Collateral, (vi) all real property owned by the New
Subsidiary and the addresses thereof (vii) all of the locations where the New
Subsidiary’s Collateral is stored or located except for (A) Inventory in transit
or (B) Inventory located at (x) any customer location acceptable to the
Collateral Agent in its reasonable discretion and (y) at any location where the
aggregate value of all Inventory of the Grantors is less than $100,000,
(viii) all of the New Subsidiary’s Deposit Accounts, Securities Accounts and
Lock Boxes and (ix) all Letter-of-Credit Rights of the New Subsidiary in which
the underlying letter of credit is in an amount exceeding [$5,000,000] and all
Chattel Paper of the New Subsidiary.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

 

A-2



--------------------------------------------------------------------------------

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.23 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent promptly
on demand for all reasonable out-of-pocket costs and expenses incurred in
connection with this Supplement, including the reasonable out-of-pocket fees,
other charges and disbursements of counsel for the Collateral Agent.

[Signature Page Follows]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY] By    

 

  Name:   Title: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By
   

 

  Name:   Title:

 

A-4



--------------------------------------------------------------------------------

Schedule I

to Supplement No.     to the

US Collateral Agreement

Pledged Equity Interests and Debt Securities

Intellectual Property

Commercial Tort Claims

Jurisdiction and Identification Numbers

Principal Locations

Real Property

Collateral Locations

Deposit Accounts, Securities Accounts and Lock Boxes

L/C Rights and Chattel Paper

 

A-5



--------------------------------------------------------------------------------

Exhibit B to the

US Collateral Agreement

[Form of] Perfection Certificate

[Delivered Separately]

 

B-1



--------------------------------------------------------------------------------

Exhibit C to the

US Collateral Agreement

[Form of]

TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT dated as of [                    ], 2012 (this
“Agreement”), among [                    ], a [                    ] located at
[                    ], [                    ], a [                    ] located
at [                    ] (each, a “Grantor” and collectively, the “Grantors”),
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), a Swiss national bank
located at [                    ] as collateral agent (in such capacity,
together with its successors and assigns, the “Collateral Agent”).

Reference is made to (a) the US Collateral Agreement dated as of the date hereof
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among WESCO Distribution, Inc., a Delaware
corporation (the “US Borrower”), WESCO International, Inc., a Delaware
corporation (“Holdings”), the US Subsidiary Guarantors from time to time party
thereto, and the Collateral Agent for the lenders party to the Term Loan
Agreement referred to below and (b) the Term Loan Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), among the US Borrower, WDCC Enterprises Inc.,
an Alberta corporation (the “Canadian Borrower” and, together with the US
Borrower, the “Borrowers”), Holdings, the lenders from time to time party
thereto, the Administrative Agent and the Collateral Agent. The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Term Loan Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Each Grantor (other than the Borrowers) is an affiliate of the
Borrowers, will derive substantial benefits from the extensions of credit to the
Borrowers pursuant to the Term Loan Agreement and is willing to execute and
deliver the Collateral Agreement and this Agreement in order to induce the
Lenders to extend such credit. Pursuant to the Collateral Agreement, each
Grantor is required to execute and deliver this Agreement. Accordingly, the
parties hereto agree as follows:

Section 1. Terms. Each capitalized term used but not defined in this Agreement
has the meaning given or ascribed to it in the Collateral Agreement. The rules
of construction specified in Article I of the Collateral Agreement also apply to
this Agreement.

Section 2. Grant of Security Interest. To secure the prompt and complete payment
and performance of the Obligations, each Grantor hereby pledges, assigns and
grants to the Collateral Agent, on behalf of and for the ratable benefit of
itself and the Secured Parties, a security interest in all of its right, title
and interest in, to and under the following property and other assets, whether
now owned by or owing to, or hereafter acquired by or arising in favor of such
Grantor (including under any trade name or derivations thereof), and whether
owned or

 

C-1



--------------------------------------------------------------------------------

consigned by or to, or leased from or to, such Grantor, and regardless of where
located (all of which will be collectively referred to as the “Trademark
Collateral”):

(i) (a) all trademarks, service marks, certification marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, Internet domain names, other source or business
identifiers, designs and general intangibles of like nature, whether statutory
or common law and whether established or registered in the United States, Canada
or any other country or any political subdivision thereof, (b) all registrations
and recordings thereof, and applications filed in connection therewith,
including in the United States Patent and Trademark Office (or any successor
office thereof), the Canadian Intellectual Property Office (or any successor
office thereof) or any similar offices in any State of the United States or any
other country or any political subdivision thereof, including those listed on
Schedule I, (c) all renewals thereof, (d) all goodwill associated therewith or
symbolized thereby, (e) all other assets, rights, and interests that uniquely
reflect or embody such goodwill, (f) all rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (g) all income,
fees, royalties, damages and payments now or hereafter due and/or payable
thereunder or with respect thereto, including damages, claims and payments for
past, present or future infringements, dilutions or other violations thereof,
(h) all rights to sue for past, present or future infringements, dilutions or
other violations thereof, and (i) all rights corresponding thereto throughout
the world; and

(ii) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.

Notwithstanding anything herein to the contrary, in no event shall the Trademark
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, any of such Grantor’s right, title or interest in any United States
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
but only if and solely to the extent that the granting of the Security Interest
in such application would result in the invalidation of such application or any
resulting registration.

Section 3. Recordation. This Agreement has been executed and delivered by each
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office or the Canadian Intellectual
Property Office, as the case may be. Each Grantor authorizes and requests that
the Commissioner of Trademarks at the United States Patent and Trademark Office
and the Registrar of Trademarks at the Canadian Intellectual Property Office, as
applicable, record this Agreement.

Section 4. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to

 

C-2



--------------------------------------------------------------------------------

the Collateral Agent pursuant to the Collateral Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of the Collateral Agent
with respect to the Trademark Collateral are more fully set forth in the
Collateral Agreement, the terms and provisions of which are hereby incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this Agreement and the Collateral Agreement, the terms of
the Collateral Agreement shall govern.

Section 5. Term. The term of this Agreement shall be coterminous with the term
of the Collateral Agreement.

Section 6. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 8.22 of the
Collateral Agreement. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

Section 7. Further Assurances. Each Grantor further agrees to execute and
deliver to the Collateral Agent any and all further documents and instruments,
and do any and all further acts which the Collateral Agent (or the Collateral
Agent’s agents or designees) reasonably requests in order to confirm this grant
of security interest in and to the Trademark Collateral.

SECTION 8. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

[Remainder of this page intentionally left blank]

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[                                         ], By:  

 

Name:   Title:  

 

C-4



--------------------------------------------------------------------------------

Acknowledged and Agreed by:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:  

 

Name:   Title:  

 

C-5



--------------------------------------------------------------------------------

SCHEDULE I TO

TRADEMARK SECURITY AGREEMENT

TRADEMARKS

[OWNER]

 

Mark

  

Application
Number

  

File Date

  

Registration
Number

  

Registration
Date

           

 

C-6



--------------------------------------------------------------------------------

Exhibit D to the

US Collateral Agreement

[Form of]

PATENT SECURITY AGREEMENT

THIS PATENT SECURITY AGREEMENT dated as of [                    ], 2012 (this
“Agreement”), among [                    ], a [                    ] located at
[                    ], [                    ], a [                    ] located
at [                    ] (each, a “Grantor” and collectively, the “Grantors”),
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), a Swiss national bank
located at [                    ] as collateral agent (in such capacity,
together with its successors and assigns, the “Collateral Agent”).

Reference is made to (a) the US Collateral Agreement dated as of the date hereof
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among WESCO Distribution, Inc., a Delaware
corporation (the “US Borrower”), WESCO International, Inc., a Delaware
corporation (“Holdings”), the US Subsidiary Guarantors from time to time party
thereto, and the Collateral Agent for the lenders party to the Term Loan
Agreement referred to below and (b) the Term Loan Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), among the US Borrower, WDCC Enterprises Inc.,
an Alberta corporation (the “Canadian Borrower” and, together with the US
Borrower, the “Borrowers”), Holdings, the lenders from time to time party
thereto, the Administrative Agent and the Collateral Agent. The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Term Loan Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Each Grantor (other than the Borrowers) is an affiliate of the
Borrowers, will derive substantial benefits from the extensions of credit to the
Borrowers pursuant to the Term Loan Agreement and is willing to execute and
deliver the Collateral Agreement and this Agreement in order to induce the
Lenders to extend such credit. Pursuant to the Collateral Agreement, each
Grantor is required to execute and deliver this Agreement. Accordingly, the
parties hereto agree as follows:

Section 1. Terms. Each capitalized term used but not defined in this Agreement
has the meaning given or ascribed to it in the Collateral Agreement. The rules
of construction specified in Article I of the Collateral Agreement also apply to
this Agreement.

Section 2. Grant of Security Interest. To secure the prompt and complete payment
and performance of the Obligations, each Grantor hereby pledges, assigns and
grants to the Collateral Agent, on behalf of and for the ratable benefit of
itself and the Secured Parties, a security interest in all of its right, title
and interest in, to and under the following property and other assets, whether
now owned by or owing to, or hereafter acquired by or arising in favor of such
Grantor (including under any trade name or derivations thereof), and whether
owned or

 

D-1



--------------------------------------------------------------------------------

consigned by or to, or leased from or to, such Grantor, and regardless of where
located (all of which will be collectively referred to as the “Patent
Collateral”):

(i) (a) all letters patent of the United States or Canada or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or Canada or the equivalent
thereof in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
office thereof) or the Canadian Intellectual Property Office (or any successor
office thereof) or any similar offices in any State of the United States or any
other country or any political subdivision thereof, including those listed on
Schedule I, (b) all reissues, continuations, divisions, continuations-in-part,
supplementary protection certificates or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein, (c) all income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto, including damages and payments for past, present or future
infringements or other violations thereof, (d) all rights to sue for past,
present or future infringements or other violations thereof, and (e) all rights
corresponding thereto throughout the world; and

(ii) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.

Section 3. Recordation. This Agreement has been executed and delivered by each
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office or the Commissioner of Patents at
the Canadian Intellectual Property Office, as the case may be. Each Grantor
authorizes and requests that the Commissioner of Patents at the United States
Patent and Trademark Office and the Commissioner of Patents at the Canadian
Intellectual Property Office, as applicable, record this Agreement.

Section 4. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

Section 5. Term. The term of this Agreement shall be coterminous with the term
of the Collateral Agreement.

Section 6. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but

 

D-2



--------------------------------------------------------------------------------

all of which when taken together shall constitute a single contract, and shall
become effective as provided in Section 8.22 of the Collateral Agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 7. Further Assurances. Each Grantor further agrees to execute and
deliver to the Collateral Agent any and all further documents and instruments,
and do any and all further acts which the Collateral Agent (or the Collateral
Agent’s agents or designees) reasonably requests in order to confirm this grant
of security interest in and to the Patent Collateral.

SECTION 8. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

[Remainder of this page intentionally left blank]

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[                                         ], By:  

 

Name:   Title:  

 

D-4



--------------------------------------------------------------------------------

Acknowledged and Agreed by:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:  

 

Name:   Title:  

 

D-5



--------------------------------------------------------------------------------

SCHEDULE I TO

PATENT SECURITY AGREEMENT

Patents and Patent Applications

 

Country

  

Title

  

Appl. No.

  

Filing Date

  

Patent No.

  

Issue Date

  

Status

                                                                                
                                                                                
                                                                       

 

D-6



--------------------------------------------------------------------------------

Exhibit E to the

US Collateral Agreement

[Form of]

COPYRIGHT SECURITY AGREEMENT

THIS COPYRIGHT SECURITY AGREEMENT dated as of [                    ], 2012 (this
“Agreement”), among [                    ], a [                    ] located at
[                    ], [                    ], a [                    ] located
at [                    ] (each, a “Grantor” and collectively, the “Grantors”),
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS), a Swiss national bank located
at [                    ] as collateral agent (in such capacity, together with
its successors and assigns, the “Collateral Agent”).

Reference is made to (a) the US Collateral Agreement dated as of the date hereof
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among WESCO Distribution, Inc., a Delaware
corporation (the “US Borrower”), WESCO International, Inc., a Delaware
corporation (“Holdings”), the US Subsidiary Guarantors from time to time party
thereto and the Collateral Agent for the lenders party to the Term Loan
Agreement referred to below and (b) the Term Loan Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), among the US Borrower, WDCC Enterprises Inc.,
an Alberta corporation (the “Canadian Borrower” and, together with the US
Borrower, the “Borrowers”), Holdings, the lenders from time to time party
thereto, the Administrative Agent and the Collateral Agent. The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Term Loan Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Each Grantor (other than the Borrowers) is an affiliate of the
Borrowers, will derive substantial benefits from the extensions of credit to the
Borrowers pursuant to the Term Loan Agreement and is willing to execute and
deliver the Collateral Agreement and this Agreement in order to induce the
Lenders to extend such credit. Pursuant to the Collateral Agreement, each
Grantor is required to execute and deliver this Agreement. Accordingly, the
parties hereto agree as follows:

Section 1. Terms. Each capitalized term used but not defined in this Agreement
has the meaning given or ascribed to it in the Collateral Agreement. The rules
of construction specified in Article I of the Collateral Agreement also apply to
this Agreement.

Section 2. Grant of Security Interest. To secure the prompt and complete payment
and performance of the Obligations, each Grantor hereby pledges, assigns and
grants to the Collateral Agent, on behalf of and for the ratable benefit of
itself and the Secured Parties, a security interest in all of its right, title
and interest in, to and under the following property and other assets, whether
now owned by or owing to, or hereafter acquired by or arising in favor of such
Grantor (including under any trade name or derivations thereof), and whether
owned or

 

E-1



--------------------------------------------------------------------------------

consigned by or to, or leased from or to, such Grantor, and regardless of where
located (all of which will be collectively referred to as the “Copyright
Collateral”):

(i) (a) all copyright rights in any work subject to the copyright laws of the
United States, Canada or any other country, whether as author, assignee,
transferee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States, Canada or any other country,
including registrations, recordings, supplemental registrations and applications
for registration in the United States Copyright Office (or any successor office
thereof) or the Canadian Intellectual Property Office (or any successor office
thereof) or any similar offices in any State of the United States or any other
country or any political subdivision thereof, including those listed on Schedule
I, (c) all renewals and extensions thereof, (d) all income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect
thereto, including damages and payments for past, present or future
infringements or other violations thereof, (e) all rights to sue for past,
present or future infringements or other violations thereof, and (f) all rights
corresponding thereto throughout the world; and

(ii) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.

Section 3. Recordation. This Agreement has been executed and delivered by each
Grantor for the purpose of recording the grant of security interest herein with
the United States Copyright Office or the Canadian Intellectual Property Office,
as the case may be. Each Grantor authorizes and requests that the Register of
Copyrights at the United States Copyright Office and the Registrar of Copyrights
at the Canadian Intellectual Property Office, as applicable, record this
Agreement.

Section 4. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

Section 5. Term. The term of this Agreement shall be coterminous with the term
of the Collateral Agreement.

Section 6. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 8.22 of the
Collateral Agreement. Delivery of an executed counterpart of a

 

E-2



--------------------------------------------------------------------------------

signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 7. Further Assurances. Each Grantor further agrees to execute and
deliver to the Collateral Agent any and all further documents and instruments,
and do any and all further acts which the Collateral Agent (or the Collateral
Agent’s agents or designees) reasonably requests in order to confirm this grant
of security interest in and to the Copyright Collateral.

SECTION 8. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

[Remainder of this page intentionally left blank]

 

E-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[                                         ], By:  

 

Name:   Title:  

 

E-4



--------------------------------------------------------------------------------

Acknowledged and Agreed by:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:  

 

Name:   Title:  

 

E-5



--------------------------------------------------------------------------------

SCHEDULE I TO

COPYRIGHT SECURITY AGREEMENT

 

Title Of Work

  

Reg. No.

  

Reg. Date

[Pub Date]

                       

 

E-6



--------------------------------------------------------------------------------

Exhibit F to the

US Collateral Agreement

[FORM OF] AMENDMENT

This Amendment, dated [                    ] is delivered pursuant to Section
[5.4][5.8] of the Collateral Agreement referred to below. All capitalized terms
used but not defined herein shall have the meanings ascribed thereto or
incorporated by reference in the Collateral Agreement. The undersigned hereby
certifies that the representations and warranties in Articles II and IV of the
Collateral Agreement, as amended by any updates to the schedules referred to
therein, are and continue to be true and correct. The undersigned further agrees
that this Amendment may be attached to that certain Collateral Agreement between
the undersigned, as the Grantors, and Credit Suisse AG, Cayman Islands Branch,
as Collateral Agent (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Collateral Agreement”) and that
the Collateral listed on Schedule I to this Amendment shall be and become part
of the Collateral referred to in the Collateral Agreement and shall secure all
Obligations referred to in the Collateral Agreement.

 

[                                         ] By:  

 

Name:   Title:  

 

F-1



--------------------------------------------------------------------------------

Schedule I

to Amendment No.      to the

US Collateral Agreement

[Commercial Tort Claims]

[L/C Rights and Chattel Paper]

 

F-2



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

CANADIAN COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

CANADIAN COLLATERAL AGREEMENT

Dated as of December 12, 2012

Among

WDCC ENTERPRISES INC.

as Canadian Borrower

SUBSIDIARY GUARANTORS PARTY HERETO,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     5   

1.1.

 

Terms Defined in Term Loan Agreement

     5   

1.2.

 

Terms Defined in PPSA

     5   

1.3.

 

Definitions of Certain Terms Used Herein

     5   

ARTICLE II PLEDGE OF SECURITIES

     11   

2.1.

 

Pledged Collateral

     11   

2.2.

 

Delivery of the Pledged Collateral

     12   

2.3.

 

Representations, Warranties and Covenants

     12   

2.4.

 

Certification of ULC Interests and Limited Partnership Interests

     14   

2.5.

 

[Intentionally omitted].

     14   

2.6.

 

Voting Rights; Dividends and Interest, Etc.

     14   

ARTICLE III GRANT OF SECURITY INTEREST

     17   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     19   

4.1.

 

Title, Perfection and Priority

     19   

4.2.

 

Type and Jurisdiction of Organization, Organizational Numbers

     20   

4.3.

 

Principal Location

     20   

4.4.

 

[Intentionally omitted.]

     21   

4.5.

 

Deposit Accounts, Securities Accounts and Lock Boxes

     21   

4.6.

 

Exact Names

     21   

4.7.

 

Chattel Paper

     21   

4.8.

 

Accounts and Chattel Paper

     21   

4.9.

 

Perfection Certificate

     21   

4.10.

 

Intellectual Property

     21   

4.11.

 

[Intentionally omitted].

     23   

4.12.

 

No Financing Statements, Guarantee and Collateral Agreements

     23   

4.13.

 

No Conflicts

     23   

4.14.

 

Consumer Goods

     23   

ARTICLE V COVENANTS

     23   

5.1.

 

General

     23   

5.2.

 

Receivables

     25   

5.3.

 

Inventory

     26   

5.4.

 

Delivery of Chattel Paper and Documents of Title

     26   

5.5.

 

[Intentionally omitted].

     26   

5.6.

 

[Intentionally omitted].

     26   

5.7.

 

[Intentionally omitted].

     26   

5.8.

 

[Intentionally omitted].

     26   

5.9.

 

[Intentionally omitted].

     27   

5.10.

 

[Intentionally omitted].

     27   

5.11.

 

No Interference

     27   

5.12.

 

Insurance

     27   



--------------------------------------------------------------------------------

5.13.

 

Collateral Access Agreements

     27   

5.14.

 

[Intentionally omitted].

     28   

5.15.

 

Change of Name or Location

     28   

5.16.

 

Patent, Trademark and Copyright Collateral

     28   

ARTICLE VI EVENTS OF DEFAULT AND REMEDIES

     30   

6.1.

 

Events of Default

     30   

6.2.

 

Remedies

     30   

6.3.

 

Grantor’s Obligations Upon Default

     34   

6.4.

 

Grant of Intellectual Property Licence

     35   

6.5.

 

Application of Proceeds

     35   

ARTICLE VII ATTORNEY IN FACT; PROXY

     36   

7.1.

 

Authorization for Collateral Agent and any Receiver to Take Certain Action

     36   

7.2.

 

Proxy

     37   

7.3.

 

Nature of Appointment; Limitation of Duty

     37   

ARTICLE VIII GENERAL PROVISIONS

     37   

8.1.

 

Waivers

     37   

8.2.

 

Limitation on Collateral Agent’s, Receiver’s and Lenders’ Duty with Respect to
the Collateral

     38   

8.3.

 

Compromises and Collection of Collateral

     39   

8.4.

 

Secured Party Performance of Debtor Obligations

     39   

8.5.

 

Specific Performance of Certain Covenants

     39   

8.6.

 

Dispositions Not Authorized

     40   

8.7.

 

No Waiver; Amendments; Cumulative Remedies

     40   

8.8.

 

Limitation by Law; Severability of Provisions

     40   

8.9.

 

Reinstatement

     40   

8.10.

 

Benefit of Agreement

     41   

8.11.

 

Survival of Representations

     41   

8.12.

 

Taxes and Expenses

     41   

8.13.

 

Headings

     41   

8.14.

 

Other Pledge Agreements

     41   

8.15.

 

Term Loan Agreement; Intercreditor Agreement

     42   

8.16.

 

Termination

     42   

8.17.

 

Entire Agreement

     43   

8.18.

 

CHOICE OF LAW

     43   

8.19.

 

Jurisdiction; Consent to Service of Process

     43   

8.20.

 

WAIVER OF JURY TRIAL

     43   

8.21.

 

Indemnity

     44   

8.22.

 

Currency Conversions

     44   

8.23.

 

Receipt of a Copy

     45   

8.24.

 

Information

     45   

 

3



--------------------------------------------------------------------------------

8.25.

 

Counterparts

     45   

8.26.

 

Notices

     45   

8.27.

 

Security Interest Absolute

     45   

8.28.

 

Binding Effect; Several Agreement

     45   

8.29.

 

Successors and Assigns

     46   

8.30.

 

Additional Subsidiaries

     46   

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

CANADIAN COLLATERAL AGREEMENT

THIS CANADIAN COLLATERAL AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, the “Collateral Agreement”) is entered
into as of December 12, 2012 by and between WDCC Enterprises Inc., an Alberta
corporation (the “Canadian Borrower”), the Subsidiary Guarantors from time to
time party hereto (together with the Canadian Borrower, the “Grantors”, and
each, a “Grantor”), and Credit Suisse AG, Cayman Islands Branch, in its capacity
as collateral agent (the “Collateral Agent”) for the lenders party to the Term
Loan Agreement referred to below.

PRELIMINARY STATEMENT

WESCO Distribution, Inc., a Delaware corporation (the “US Borrower”), Holdings,
WESCO International Inc., a Delaware corporation (“Holdings”) the Canadian
Borrower (together with the US Borrower, the “Borrowers”, and each, a
“Borrower”), Credit Suisse AG, Cayman Islands Branch, as the administrative
agent, the Collateral Agent and the lenders from time to time party thereto are
entering into a Term Loan Agreement, dated as of the date herewith (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”). Each Grantor is entering into this Collateral Agreement
in order to induce the Lenders to enter into and extend credit to the Borrowers
under the Term Loan Agreement and to secure the Obligations that the Canadian
Borrower has incurred as Borrower under the Term Loan Agreement or that it has
agreed to guarantee pursuant to the Guarantee Agreement, dated as of the date
herewith (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Guarantee Agreement”), among Holdings and the Subsidiary
Guarantors party thereto.

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Lenders,
hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Term Loan Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the Term
Loan Agreement.

1.2. Terms Defined in PPSA. Terms defined in the Personal Property Security Act
or Securities Transfer Act which are not otherwise defined in this Collateral
Agreement or the Term Loan Agreement are used herein as defined in the Personal
Property Security Act and the Securities Transfer Act, respectively.

1.3. Definitions of Certain Terms Used Herein. As used in this Collateral
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

“Accounts” shall have the meaning given to the uncapitalized form of that term
in the Personal Property Security Act.



--------------------------------------------------------------------------------

“Article” means a numbered article of this Collateral Agreement, unless another
document is specifically referenced.

“Assigned Contracts” means, with respect to any Grantor, collectively, all of
such Grantors’ rights and remedies under, and all moneys and claims for money
due or to become due to such Grantor under those contracts and other agreements
relating to the purchase and sale of Inventory and all Accounts related thereto
and any and all other material contracts between such Grantor and any party
other than the Agents or any Lender, and any and all amendments, supplements,
extensions, and renewals thereof, including all rights and claims of such
Grantor now or hereafter existing: (a) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing agreements; (b) for any damages arising out of or for
breach or default under or in connection with any of the foregoing contracts;
(c) to all other amounts from time to time paid or payable under or in
connection with any of the foregoing agreements; or (d) to exercise or enforce
any and all covenants, remedies, powers and privileges thereunder.

“Chattel Paper” shall have the meaning given to the uncapitalized form of that
term in the Personal Property Security Act.

“Closing Date” means the date of the Term Loan Agreement.

“Collateral” shall have the meaning given to the uncapitalized form of that term
in the Personal Property Security Act.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Collateral Agent, between the
Collateral Agent and any third party (including any bailee, consignee, customs
broker, or other similar Person) in possession of any Collateral or any landlord
of any real property where any Collateral is located, as such landlord waiver or
other agreement may be amended, restated, or otherwise modified from time to
time.

“Control” shall have the meaning given to the uncapitalized form of that term in
the Securities Transfer Act when used in relation to any financial assets.

“Control Agreement” means an agreement, in form and substance satisfactory to
the Collateral Agent, among any Loan Party, a banking institution, securities
broker, issuer of uncertificated securities, securities intermediary or other
financial institution holding such Loan party’s funds, and the Collateral Agent
with respect to collection and control of all deposits and balances held in a
Deposit Account, Securities Account or Lock Box maintained by any Loan Party
with such banking institution.

“Copyright Licence” shall mean any written agreement, now or hereafter in
effect, (a) granting any right to any third Person under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
licence, or (b) granting any right to any Grantor under any Copyright now or
hereafter owned by any third Person or that any third Person otherwise has the
right to licence, and all rights of such Grantor under any such agreement.

 

6



--------------------------------------------------------------------------------

“Copyright Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit E.

“Copyrights” shall mean all of the following: (a) all copyright rights in any
work subject to the copyright laws of Canada or any other country, whether as
author, assignee, transferee or otherwise, (b) all registrations and
applications for registration of any such copyright in Canada or any other
country, including registrations, recordings, supplemental registrations and
applications for registration in the Canadian Intellectual Property Office (or
any successor office or any similar office in any other country), including
those listed on Schedule II, (c) all renewals and extensions thereof, (d) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present or future infringements or other violations thereof, (e) all rights to
sue for past, present or future infringements or other violations thereof, and
(f) all rights corresponding thereto throughout the world.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Distribution Center” shall mean a location leased by a Grantor where such
Grantor operates a distribution facility of inventory.

“Documents of Title” shall have the meaning given to the uncapitalized form of
that term in the Personal Property Security Act.

“Equipment” shall have the meaning given to the uncapitalized form of that term
in the Personal Property Security Act.

“Event of Default” means an event described in Section 6.1.

“Excluded Debt Securities” shall have the meaning set forth in Section 2.1(b).

“Excluded Equity Interests” shall have the meaning set forth in Section 2.1(a).

“Exhibit” refers to a specific exhibit to this Collateral Agreement, unless
another document is specifically referenced.

“Fixtures” means goods which have been affixed to real or immoveable property to
such an extent that it is regarded under applicable law as part of that real or
immoveable property.

“Futures Account” shall have the meaning given to the uncapitalized form of that
term in the Personal Property Security Act.

“Goods” shall have the meaning given to the uncapitalized form of that term in
the Personal Property Security Act.

“Futures Contract” shall have the meaning given to the uncapitalized form of
that term in the Personal Property Security Act.

 

7



--------------------------------------------------------------------------------

“Instruments” shall have the meaning given to the uncapitalized form of that
term in the Personal Property Security Act.

“Intangibles” shall have the meaning given to the uncapitalized form of that
term in the Personal Property Security Act.

“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature, including inventions, designs, Patents, Copyrights,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

“Intercreditor Agreement” shall have the meaning set forth in the Term Loan
Agreement.

“Inventory” shall have the meaning given to the uncapitalized form of that term
in the Personal Property Security Act.

“Investment Property” shall have the meaning given to the uncapitalized form of
that term in the Personal Property Security Act.

“Lenders” shall have the meaning set forth in the Term Loan Agreement.

“Licence” shall mean (a) any Patent Licence, Trademark Licence, Copyright
Licence or other licence or sublicence agreement relating to Intellectual
Property to which any Grantor is a party, including those listed on Schedule II,
(b) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.

“Lock Box” means a postal lock box established by any Person with any banking
institution, securities intermediary or other financial institution.

“Obligations” shall have the meaning given to “Canadian Obligations” in the Term
Loan Agreement.

“Patent” shall mean all of the following: (a) all letters patent of Canada or
the equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of Canada or the equivalent
thereof in any other country, including registrations, recordings and pending
applications in the Canadian Intellectual Property Office (or any successor or
any similar offices in any other country), including those listed on
Schedule II, (b) all reissues, continuations, divisions, continuations-in-part,
supplementary protection certificates or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein, (c) all income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto, including damages and payments for past, present or future
infringements or other violations thereof, (d) all rights to sue for past,
present or future infringements or other violations thereof, and (e) all rights
corresponding thereto throughout the world.

 

8



--------------------------------------------------------------------------------

“Patent Licence” shall mean any written agreement, now or hereafter in effect,
(a) granting to any third Person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to licence, is in existence, or (b) granting to any
Grantor any right to make, use or sell any invention on which a Patent, now or
hereafter owned by any third Person or that any third Person otherwise has the
right to licence, is in existence, and all rights of any Grantor under any such
agreement.

“Patent Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit D.

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Canadian
Borrower.

“Personal Property Security Act” means the Personal Property Security Act, as in
effect from time to time, of the Province of Ontario or of any other province or
territory the laws of which are required as a result thereof to be applied in
connection with the perfection or priority of, or remedies with respect to, the
Collateral Agent’s or any Lender’s Lien on any Collateral.

“Pledged Collateral” shall have the meaning set forth in Section 2.1.

“Pledged Debt Securities” shall have the meaning set forth in Section 2.1(b).

“Pledged Equity Interests” shall have the meaning set forth in Section 2.1(a).

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged ULC Shares” shall have the meaning set forth in Section 2.6(e).

“Real Estate Subsidiaries” shall have the meaning set forth in the Term Loan
Agreement.

“Receivables” means the Accounts, Chattel Paper, Documents of Title, Investment
Property, Instruments and any other rights or claims to receive money which are
Intangibles or which are otherwise included as Collateral.

“Receivables Securitization Documents” shall have the meaning set forth in the
Term Loan Agreement.

“Receivables Securitization Lien” means a Lien on a Grantor’s Accounts which are
sold, or intended to be sold, to Receivables SPV pursuant to the Receivables
Securitization Documents.

“Receivables SPV” shall have the meaning set forth in the Term Loan Agreement.

 

9



--------------------------------------------------------------------------------

“Receiver” means any receiver or receiver and manager for the Collateral or any
of the business, undertakings, property and assets of any Grantor appointed by
the Collateral Agent pursuant to this Collateral Agreement or by a court on
application by the Collateral Agent.

“Section” means a numbered section of this Collateral Agreement, unless another
document is specifically referenced.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) each counterparty to any Secured Hedging
Agreement, (e) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (f) the successors and assigns of
each of the foregoing; provided that successors and assigns with respect to
clauses (a) – (c) above are permitted under the terms of the Loan Documents.

“Securities Transfer Act” means the Securities Transfer Act, as in effect from
time to time, in the Province of Ontario, or of any other province or territory
the laws of which are required as a result thereof to be applied in connection
with the perfection of the Collateral Agent’s Lien on any Collateral.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Trademark Licence” shall mean any written agreement, now or hereafter in
effect, (a) granting to any third Person any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
licence, or (b) granting to any Grantor any right to use any Trademark now or
hereafter owned by any third Person or that any third Person otherwise has the
right to licence, and all rights of any Grantor under any such agreement.

“Trademark Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit C.

“Trademarks” shall mean all of the following: (a) all trademarks, service marks,
certification marks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, Internet
domain names, other source or business identifiers, designs and intangibles of
like nature, whether statutory or common law, and whether established or
registered in Canada or any other country or any political subdivision thereof,
(b) all registrations and recordings thereof, and applications filed in
connection therewith, including in the Canadian Intellectual Property Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, including those
listed on Schedule II, (c) all renewals thereof, (d) all goodwill associated
therewith or symbolized thereby, (e) all other assets, rights and interests that
uniquely reflect or embody such goodwill, (f) all rights and privileges arising
under applicable law with respect to the use of any of the foregoing, (g) all
income, fees, royalties, damages and payments now or hereafter due and/or
payable thereunder or with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or other
violations thereof, (h) all

 

10



--------------------------------------------------------------------------------

rights to sue for past, present or future infringements, dilutions or other
violations thereof, and (i) all rights corresponding thereto throughout the
world.

“ULC” shall have the meaning set forth in Section 2.6(e).

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

PLEDGE OF SECURITIES

2.1. Pledged Collateral. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby collaterally assigns and
pledges to the Collateral Agent, for the ratable benefit of the Secured Parties,
and hereby grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of such Grantor’s right, title and
interest in, to and under (all of the property and assets described in this
Article II being hereinafter collectively referred to herein as the “Pledged
Collateral”):

(a) the Equity Interests owned by such Grantor on the date hereof listed on
Schedule I and any other Equity Interests obtained in the future by such Grantor
and the certificates representing all such Equity Interests (collectively
referred to herein as the “Pledged Equity Interests”); provided that such
Pledged Collateral shall not include (i) the equity interests of Excluded
Subsidiaries described in clause (a) of the definition thereof other than the
Receivables SPV or in clause (d) of the definition thereof or (ii) Equity
Interests in entities where such Grantor holds 50% or less of the outstanding
Equity Interests of such entity, to the extent a pledge of such Equity Interests
is prohibited by the organizational documents or agreements with the other
equity holders of such entity after the exercise of commercially reasonable
efforts to remove or avoid such prohibition (such Equity Interests described in
the preceding proviso being referred to as “Excluded Equity Interests”);

(b) (i) the debt securities or Indebtedness (including intercompany
Indebtedness) held by such Grantor on the date hereof (including all debt
securities listed on Schedule I) or Indebtedness represented by an instrument or
other transferable document, (ii) any debt securities or Indebtedness (including
intercompany Indebtedness) in the future issued to or held by such Grantor and
(iii) the promissory notes and any other instruments evidencing such debt
securities or Indebtedness (collectively referred to herein as the “Pledged Debt
Securities”); provided that such Pledged Collateral shall not include the
[US$480,000,000] Hybrid Note made by WDCC Enterprises Inc. to WDC Holdings, Inc.
(“Excluded Debt Securities”);

(c) all rights and privileges of such Grantor with respect to the securities and
other property referred to in clauses (a) and (b) above; and

(d) [Intentionally omitted].

(e) [Intentionally omitted].

(f) all payments of principal or interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of, in

 

11



--------------------------------------------------------------------------------

exchange for or upon the conversion of, and all other Proceeds received in
respect of any of the foregoing.

2.2. Delivery of the Pledged Collateral.

(a) Subject to the terms of the Intercreditor Agreement, each Grantor (i) has
delivered all Pledged Securities (to the extent represented or evidenced by a
certificate, instrument or other transferable document) held by such Grantor on
the Closing Date to the Collateral Agent, together with duly executed undated
blank membership interest, stock or note powers, as applicable, or other
equivalent instruments of transfer reasonably acceptable to the Collateral Agent
and (ii) following the Closing Date, agrees to promptly deliver or cause to be
delivered to the Collateral Agent any and all Pledged Securities (to the extent
represented or evidenced by a certificate, instrument or other transferable
document).

(b) Subject to the terms of the Intercreditor Agreement, each Grantor will cause
any Indebtedness for borrowed money owed to such Grantor by any Subsidiary that
is not a Canadian Loan Party, other than Excluded Debt Securities and
Indebtedness with an outstanding principal amount of less than US$1,000,000, to
be evidenced by a duly executed promissory note the sole original of which is
pledged and delivered to the Collateral Agent pursuant to the terms hereof (it
being understood that guarantees of Indebtedness for borrowed money shall not be
required to be evidenced by a promissory note).

(c) Upon delivery to the Collateral Agent, (i) any certificate, instrument or
document representing or evidencing Pledged Securities shall be accompanied by
undated membership interest, stock or note powers, as applicable, duly executed
in blank or other undated instruments of transfer reasonably satisfactory to the
Collateral Agent and duly executed in blank and by such other instruments and
documents as the Collateral Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Collateral Agent may reasonably
request.

2.3. Representations, Warranties and Covenants. The Grantors jointly and
severally represent, warrant and covenant to and with the Collateral Agent, for
the benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the issued and outstanding shares of each
class of the Equity Interests of the issuer thereof represented by such Pledged
Equity Interests, in each case owned by such Grantor, and includes, or after
giving effect to any updates delivered pursuant to Section 2.2 will include, all
Equity Interests, debt securities and promissory notes required to be pledged
hereunder by such Grantor;

(b) the Transaction Related Intercompany Notes and, to the knowledge of the
Grantors, the other Pledged Debt Securities have been duly authorized and
validly issued by the issuers thereof and are legal, valid and binding
obligations of the issuers thereof, except as limited by bankruptcy laws and
equitable principles;

 

12



--------------------------------------------------------------------------------

(c) the Pledged Equity Interests have been duly authorized and validly issued by
the issuers thereof and, apart from Pledged ULC Shares, are fully paid and
non-assessable (to the extent such concepts are applicable);

(d) except for the security interests granted hereunder (or Liens otherwise
permitted under the Term Loan Agreement or the other Loan Documents), such
Grantor (i) is and, subject to any transfers made in compliance with the Term
Loan Agreement, will continue to be the direct owner, beneficially and of
record, of the Pledged Securities indicated on Schedule I as owned by such
Grantor, (ii) holds the same free and clear of all Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
transfers made in compliance with the Term Loan Agreement and the other Loan
Documents and Liens permitted under the Term Loan Agreement or other Loan
Documents, (iv) will use commercially reasonable efforts to defend its title or
interest thereto or therein against any and all Liens (other than the Liens
permitted under the Term Loan Agreement or the other Loan Documents), however
arising, of all Persons whomsoever and (v) subject to this Section 2.3 and
Section 2.6, will cause any and all Pledged Collateral, whether for value paid
by such Grantor or otherwise, to be forthwith deposited with the Collateral
Agent and pledged or assigned hereunder;

(e) subject to the terms of the Intercreditor Agreement, except for restrictions
and limitations imposed by the Loan Documents or securities laws generally, or
except as otherwise permitted under the Term Loan Agreement or the other Loan
Documents, the Pledged Collateral is and will continue to be freely transferable
and assignable, and, except for restrictions contained in agreements with
respect to joint ventures permitted under the Term Loan Agreement and the terms
of the Intercreditor Agreement, none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(f) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will use commercially reasonable efforts to defend its title or interest
thereto or therein against any and all Liens (other than the Liens created or
permitted by the Loan Documents), however arising, of all Persons whomsoever;

(g) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (except as may be required in connection with such disposition
of Pledged Securities by laws affecting the offering and sale of securities
generally and other than such as have been obtained and are in full force and
effect and assuming that any applicable foreign perfection requirements have
been satisfied with respect to any non-Canadian issuer); and

(h) [Intentionally omitted].

(i) if any issuer of any of such Grantor’s Pledged Equity Interest is organized
under a jurisdiction outside of Canada, such Grantor shall, to the extent
reasonably requested by

 

13



--------------------------------------------------------------------------------

the Collateral Agent, take such additional actions, including, without
limitation, causing the issuer to register the pledge on its books and records
or making such filings or recordings, in each case as may be necessary or
reasonably advisable, under the laws of such issuer’s jurisdiction to ensure the
validity, perfection and priority of the security interest of the Collateral
Agent therein.

2.4. Certification of ULC Interests and Limited Partnership Interests.

(a) Each Grantor acknowledges and agrees that (i) each interest in any ULC or
limited partnership which is a Subsidiary and pledged hereunder and is
represented by a certificate shall be a “security” within the meaning of the
Securities Transfer Act and shall be governed by the Securities Transfer Act of
any applicable jurisdiction and (ii) each such interest shall at all times
hereafter be represented by a certificate.

(b) [Intentionally omitted].

2.5. [Intentionally omitted].

2.6. Voting Rights; Dividends and Interest, Etc.

(a) Unless and until an Event of Default shall have occurred and be continuing,
subject to the terms of the Intercreditor Agreement, and the Collateral Agent
shall have given the Grantors notice of its intent to exercise its rights under
this Collateral Agreement (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (g) or
(h) of Section 7.01 of the Term Loan Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Collateral
Agreement, the Term Loan Agreement and the other Loan Documents; provided,
however, that such rights and powers shall not be exercised in any manner that
would materially and adversely affect the rights inuring to a holder of any
Pledged Securities or the rights and remedies of any of the Collateral Agent or
the other Secured Parties under this Collateral Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to paragraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Term Loan Agreement, the other Loan Documents and applicable laws; provided,
however, that any non-cash dividends, interest, principal or other distributions
that would constitute Pledged Equity Interests or

 

14



--------------------------------------------------------------------------------

Pledged Debt Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, amalgamation,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the ratable benefit of the Secured Parties
and shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement or instrument of assignment).

(b) Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the Intercreditor Agreement, after the Collateral Agent
shall have notified (or shall be deemed to have notified pursuant to
Section 2.6(a)) the Grantors of the suspension of their rights under
paragraph (a)(iii) of this Section 2.6, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.6 shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. Subject
to the terms of the Intercreditor Agreement, all dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 2.6 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
promptly delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement or instrument of assignment). Subject
to the terms of the Intercreditor Agreement, any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 7.02 of the Term Loan Agreement. Subject to the terms of the
Intercreditor Agreement, after all Events of Default have been cured or waived
and Holdings or the US Borrower have delivered to the Administrative Agent
certificates to that effect, the Collateral Agent shall, to the extent not
applied to the Obligations, promptly repay to each applicable Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 2.6 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the Intercreditor Agreement, after the Collateral Agent
shall have notified (or shall be deemed to have notified pursuant to
Section 2.6(a)) the Grantors of the suspension of their rights under
paragraph (a)(i) of this Section 2.6, then all rights of any Grantor to exercise
the voting and consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section 2.6, and the obligations of the Collateral
Agent under paragraph (a)(ii) of this Section 2.6, shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, except in the case
of the Pledged ULC Shares, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the period when only
the Collateral Agent is entitled to

 

15



--------------------------------------------------------------------------------

exercise such rights under this clause (c) to permit the Grantors to exercise
such rights. Each Grantor agrees to grant the Collateral Agent an irrevocable
proxy, exercisable under such circumstances and to promptly deliver to the
Collateral Agent such additional proxies and other documents as may be necessary
to allow the Collateral Agent to exercise such voting and consensual rights and
powers.

(d) Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 2.6 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

(e) Notwithstanding any provisions to the contrary contained in this Collateral
Agreement, the Term Loan Agreement, any other Loan Document or any other
document or agreement among all or some of the parties hereto, with regard to
any Pledged Collateral which is shares or membership interests in an unlimited
company or unlimited liability company incorporated or otherwise formed under
the laws of the Province of Alberta, British Columbia or Nova Scotia (the
“Pledged ULC Shares”), any Grantor who has granted a security interest in
Pledged ULC Shares or any Grantor that is as of the date of this Collateral
Agreement the sole registered and beneficial owner of all Pledged ULC Shares
will remain so until such time as such Pledged ULC Shares are fully and
effectively transferred into the name of the Collateral Agent or any other
Person on the books and records of such Alberta, British Columbia or Nova Scotia
unlimited company or unlimited liability company (“ULC”). Nothing in this
Collateral Agreement, the Term Loan Agreement, any other Loan Document or any
other document or agreement delivered among all or some of the parties hereto is
intended to or shall constitute the Collateral Agent or any Person other than
such Grantor to be a member or shareholder of any ULC for the purposes of the
Business Corporations Act (Alberta), the Business Corporations Act (British
Columbia) or the Companies Act (Nova Scotia), as the case may be, until such
time as written notice is given to such Grantor and all further steps are taken
so as to register the Collateral Agent or other Person as holder of the Pledged
ULC Shares. The granting of the pledge and security interest pursuant to this
Collateral Agreement does not make the Collateral Agent a successor to such
Grantor as a member or shareholder of any ULC, and neither the Collateral Agent
nor any of its respective successors or assigns hereunder shall be deemed to
become a member or shareholder of any ULC by accepting this Collateral Agreement
or exercising any right granted herein unless and until such time, if any, when
the Collateral Agent or any successor or assign expressly becomes a registered
member or shareholder of any ULC. Such Grantor shall be entitled to receive and
retain for its own account any dividends or other distributions, if any, in
respect of the Collateral relating to any such Pledged ULC Shares (except
insofar as such Grantor has granted a security interest in such dividend on or
other distribution) that is not otherwise permitted under this Collateral
Agreement or the Term Loan Agreement and shall have the right to vote such
Pledged ULC Shares and to control the direction, management and policies of the
ULC issuing such Pledged ULC Shares to the same extent as such Grantor would if
such Pledged ULC Shares were not pledged to the Collateral Agent or to any other
Person pursuant hereto. To the extent any provision hereof would have the effect
of constituting

 

16



--------------------------------------------------------------------------------

the Collateral Agent to be a member or shareholder of any ULC prior to such time
that written notice is delivered to such Grantor, such provision shall be
severed herefrom and ineffective with respect to the relevant Pledged ULC Shares
without otherwise invalidating or rendering unenforceable this Collateral
Agreement or invalidating or rendering unenforceable such provision insofar as
it relates to Pledged Collateral other than Pledged ULC Shares. Notwithstanding
anything herein to the contrary (except to the extent, if any, that the
Collateral Agent or any of its successors or assigns hereafter expressly becomes
a registered member or shareholder of any ULC), neither the Collateral Agent nor
any of its respective successors or assigns shall be deemed to have assumed or
otherwise become liable for any debts or obligations of any ULC. Except upon the
exercise by the Collateral Agent or other Persons of rights to sell or otherwise
dispose of Pledged ULC Shares or other remedies following the occurrence and
during the continuance of an Event of Default, such Grantor shall not cause or
permit, or enable any ULC in which it holds Pledged ULC Shares to cause or
permit, the Collateral Agent to: (i) be registered as member or shareholder of
such ULC; (ii) have any notation entered in its favor in the share register of
such ULC; (iii) be held out as member or shareholder of such ULC; (iv) receive,
directly or indirectly, any dividends, property or other distributions from such
ULC by reason of the Collateral Agent or other Person holding a security
interest in the Pledged ULC Shares; or (v) act as a member or shareholder of
such ULC, or exercise any rights of a member or shareholder of such ULC,
including the right to attend a meeting of such ULC or vote the shares of such
ULC.

ARTICLE III

GRANT OF SECURITY INTEREST

(a) To secure the prompt and complete payment and performance of the
Obligations, each Grantor hereby pledges, assigns and grants to the Collateral
Agent, on behalf of and for the ratable benefit of itself and the Secured
Parties, a security interest (the “Security Interest”) in all of its right,
title and interest in, to and under all present and after-acquired personal
property of such Grantor, including, without limitation, the following property
and other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”):

 

  (i) all Accounts;

 

  (ii) all Chattel Paper;

 

  (iii) all Documents of Title;

 

  (iv) all Equipment;

 

  (v) all Fixtures;

 

  (vi) all Intangibles (other than Intangibles comprising Excluded Collateral
(as defined below));

 

  (vii) all Goods;

 

17



--------------------------------------------------------------------------------

  (viii) all Intellectual Property;

 

  (ix) all Instruments;

 

  (x) all Inventory;

 

  (xi) all Investment Property;

 

  (xii) all Licences;

 

  (xiii) all cash or cash equivalents;

 

  (xiv) all Futures Contracts;

 

  (xv) all Deposit Accounts, Securities Accounts, and Lock Boxes;

 

  (xvi) all Futures Accounts;

 

  (xvii) all Assigned Contracts;

 

  (xviii) all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any Intangibles at any time evidencing or relating to any of the
foregoing;

 

  (xix) all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing; and

 

  (xx) all other property and rights of every kind and description and interest
therein.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, the following (collectively, the “Excluded Collateral”):
(i) Excluded Equity Interests, (ii) Excluded Debt Securities, (iii) prior to
March 1, 2013, any real estate, leasehold rights or leasehold improvements held
by any Real Estate Subsidiary, (iv) Accounts sold or otherwise transferred
(including, without limitation, by means of capital contribution) to Receivables
SPV pursuant to the Receivables Securitization Documents, (v) any property of
any Loan Party or any other Restricted Subsidiary with respect to which the
Collateral Agent reasonably determines that (x) the costs or burdens of
obtaining such security interests are excessive in relation to the benefits to
the Lenders afforded thereby, or (y) any rights or property acquired under a
lease, contract, property rights agreement or licence, the grant of a security
interest in which shall constitute or result in (A) the abandonment,
invalidation or unenforceability of any right, title or interest of such Grantor
therein or (B) a breach or termination pursuant to the terms of, or a default
under, any lease, contract, property rights agreement or licence, provided that
the Security Interest shall attach to any and all

 

18



--------------------------------------------------------------------------------

(I) monies due or to become due in respect of such asset or property right or
(II) Proceeds from the sale, transfer, assignment, licence, lease or other
disposition of such asset or property right. Notwithstanding anything herein to
the contrary, each Grantor’s grant of security in Trademarks under this
Agreement shall be limited to a grant by such Grantor of a security interest in
all of such Grantor’s right, title and interest in such Trademarks.

(b) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral and the Intercreditor Agreement.

(c) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Collateral Agent or
any other Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Equity Interests constituting partnership
interests or ULC interests, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Collateral Agreement or any other document related thereto nor shall the
Collateral Agent nor any Secured Party have any obligation to make any inquiry
as to the nature or sufficiency of any payment received by it or have any
obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including, without limitation, any
agreements relating to Pledged Equity Interests constituting partnership
interests or ULC interests, and (iii) the exercise by the Collateral Agent of
any of its rights hereunder shall not release any Grantor from any of its duties
or obligations under the contracts and agreements included in the Collateral.

(d) Each Grantor agrees that value has been given, that such Grantor and the
Collateral Agent have not agreed to postpone the time for attachment of the
security interest granted hereunder and that such security interest is intended
to attach, as to all of the Collateral in which such Grantor now has rights,
when such Grantor executes this Collateral Agreement and, as to all Collateral
in which such Grantor only has rights after the execution of this Collateral
Agreement, when such Grantor first has such rights. For certainty, each Grantor
confirms and agrees that the security interest granted hereunder is intended to
attach to all present and future Collateral of such Grantor and each successor
of such Grantor.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the Lenders
that:

4.1. Title, Perfection and Priority.

(a) Such Grantor has good and valid rights in and the full power and authority
to transfer the Collateral and title to the Collateral with respect to which it
has purported to grant a security interest hereunder, free and clear of all
Liens except for Liens permitted under

 

19



--------------------------------------------------------------------------------

Section 5.1(e), and has full power and authority to grant to the Collateral
Agent for the ratable benefit of the Secured Parties the security interest in
such Collateral pursuant hereto.

(b) Personal Property Security Act financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Collateral have been prepared by
the Collateral Agent based upon the information provided to the Collateral Agent
and the Secured Parties in the Perfection Certificate for filing in each
governmental, county, municipal or other office specified in Section 2 of the
Perfection Certificate (or specified by notice from the Borrowers to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations required by Sections 5.06 or 5.12 of the Term Loan Agreement),
which are all the filings, recordings and registrations (other than filings to
be made in the Canadian Intellectual Property Office in order to perfect the
Security Interest in the Collateral consisting of Canadian Patents, Trademarks
and Copyrights and publication under the Civil Code of Quebec) that are
necessary to perfect the Security Interest in respect of all Collateral in which
the Security Interest may be perfected by filing, recording or registration in
Canada (or any political subdivision thereof) and its provinces and territories,
and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary in any such jurisdiction, except as
provided under applicable law with respect to the filing of financing change
statements or registration at the Quebec Registrar of Personal and Movable Real
Rights. When financing statements have been filed in the appropriate offices or
registration at the Quebec Registrar of Personal and Movable Real Rights against
such Grantor in the locations listed on Schedule IV, the Collateral Agent will
have a fully perfected security interest, for the ratable benefit of the Secured
Parties, in that Collateral of the Grantor in which a security interest may be
perfected by filing.

(c) No Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Personal Property Security Act or any
other applicable laws covering any Collateral, (ii) any assignment which is
still in effect in which any Grantor assigns any Collateral or any security
agreement or similar instrument which is still in effect covering any Collateral
with the Canadian Intellectual Property Office, (iii) any notice under the
Financial Administration Act (Canada), as amended, or (iv) any assignment in
which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to Section 6.02 of the Term Loan
Agreement or the other Loan Documents.

4.2. Type and Jurisdiction of Organization, Organizational Numbers. As of the
date hereof, the type of entity of such Grantor, its federal, province,
territory or other jurisdiction of organization, the organizational number
issued to it by its federal, province, territory or other jurisdiction of
organization are set forth on Schedule IV.

4.3. Principal Location. As of the date hereof, such Grantor’s mailing address,
the location of its principal place of business and its chief executive office,
the place where it is located for the purpose of section 7(3) of the Personal
Property Security Act of Ontario and the location of its records concerning the
Collateral are disclosed in Schedule V.

 

20



--------------------------------------------------------------------------------

4.4. [Intentionally omitted.]

4.5. Deposit Accounts, Securities Accounts and Lock Boxes. As of the date
hereof, all of such Grantor’s Deposit Accounts, Securities Accounts and Lock
Boxes are listed in Schedule VII.

4.6. Exact Names. As of the date hereof, such Grantor’s name in which it has
executed this Collateral Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization. Except as set out in its organizational documents,
no Grantor has adopted a French, English or combined French and English form of
name. Such Grantor has not, during the past five years, been known by or used
any other corporate or fictitious name, or been a party to any merger,
consolidation or amalgamation, or been a party to any acquisition.

4.7. Chattel Paper. As of the date hereof, Schedule VIII lists all Chattel Paper
of such Grantor. All action by such Grantor necessary or desirable to protect
and perfect the Collateral Agent’s Lien on each item listed on Schedule VIII
(including the delivery of all originals and the placement of a legend on all
Chattel Paper as required hereunder) has been duly taken. The Collateral Agent
will have a fully perfected first priority security interest in the Collateral
listed on Schedule VIII, subject only to Liens permitted under Section 5.1(e).

4.8. Accounts and Chattel Paper. The names of the obligors, amounts owing, due
dates and other information with respect to its Accounts and Chattel Paper are
and will be correctly stated in all records of such Grantor relating thereto and
in all invoices with respect thereto furnished to the Collateral Agent by such
Grantor from time to time. As of the time when each Account or each item of
Chattel Paper arises, such Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all material respects what they
purport to be.

4.9. Perfection Certificate. The Perfection Certificate has been duly prepared,
completed and executed and the information set forth therein (including the
exact legal name of each Grantor and the jurisdiction of organization of each
Grantor) is correct and complete as of the Closing Date in all material
respects.

4.10. Intellectual Property.

(a) Each Grantor represents and warrants that a fully executed agreement in the
form hereof (or a fully executed Copyright Security Agreement, Patent Security
Agreement and Trademark Security Agreement substantially in the forms attached
hereto as Exhibits C, D and E respectively (or otherwise in form and substance
reasonably satisfactory to the Collateral Agent)), and containing a description
of all Collateral consisting of Canadian Patents and Canadian registered
Trademarks (and Trademarks for which Canadian registration applications are
pending) and Canadian registered Copyrights will be delivered on the Closing
Date to the Collateral Agent for recording by the Canadian Intellectual Property
Office, to protect the validity of and to establish a legal, valid and perfected
security interest in such Patents, Trademarks and Copyrights in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Collateral consisting of such Patents, Trademarks and

 

21



--------------------------------------------------------------------------------

Copyrights in which a security interest may be perfected by filing, recording or
registration in Canada (or any political subdivision thereof) and its
territories and possessions, and, upon filing of such agreement or agreements,
no further or subsequent filing, refiling, recording, rerecording, registration,
reregistration or other action shall be necessary or desirable (other than
publication under the Civil Code of Quebec or such actions as are necessary to
perfect the Security Interest with respect to any Collateral consisting of such
Patents, Trademarks and Copyrights acquired or developed after the date hereof
or such actions that may be required by law for renewal of such Security
Interests in the future) to protect and perfect the Collateral Agent’s Lien on
such Grantor’s Patents, Trademarks or Copyrights.

(b) Schedule II sets forth a correct and complete list as of the Closing Date of
all (i) Intellectual Property owned by any Grantor as of the Closing Date which
is the subject of a registration or application in any Intellectual Property
registry and (ii) Licences to which any Grantor is a party or otherwise bound
(whether as licensor or licencee) and which is otherwise material to the
business of the Grantors as currently conducted. Each Grantor is the sole and
exclusive beneficial and record owner of the entire right, title and interest in
and to all registered Intellectual Property listed as owned by such Grantor as
of the Closing Date on Schedule II. Each Grantor owns, or is licenced to use,
all material Intellectual Property used in its business as currently conducted
and all other Intellectual Property set forth in Schedule II. On the date
hereof, and to each Grantor’s knowledge, all material Intellectual Property
owned by such Grantor is valid and enforceable, and has not been abandoned. Each
Grantor has performed all necessary acts and has paid all registration, renewal
and maintenance fees required to maintain each and every registration and
application of Intellectual Property disclosed in Schedule II.

(c) Except as could not reasonably be expected to result in the aggregate, in a
Material Adverse Effect, the use of the Intellectual Property owned by each
Grantor and the conduct of the business of each Grantor does not infringe upon
or otherwise violate any Intellectual Property of any other Person. No written
claim has been asserted or is pending, or to the Grantors’ knowledge,
threatened, by any Person challenging any Grantor’s use of any Intellectual
Property, nor does any Grantor know of any valid basis for any such claim,
except as could not reasonably be expected to result in the aggregate, in a
Material Adverse Effect. To the Grantors’ knowledge, no Person is materially
infringing upon, misappropriating, or otherwise violating any rights of any
Grantor in any material Intellectual Property owned by such Grantor.

(d) As of the Closing Date, the Grantors’ rights in any Intellectual Property
owned or used by the Grantors are not subject to any Licences, covenants not to
sue or similar arrangement other than as set forth on Schedule II or as is not
material to their business.

(e) No holding, decisions or judgment has been rendered by any Governmental
Authority (other than office actions issued in the ordinary course of
prosecution of any applications for Intellectual Property), which limits the
validity of or any Grantor’s ownership or rights to use or register any material
Intellectual Property owned by the Grantors. No action or proceeding is pending,
or, to the knowledge of the Grantors, threatened (other than office actions
issued in the ordinary course of prosecution of any applications for
Intellectual Property), against any Grantor on the date hereof seeking to limit
the validity of any material Intellectual Property owned by any Grantor or any
Grantor’s ownership interest therein or right to register the same.

 

22



--------------------------------------------------------------------------------

(f) Each Grantor takes reasonable steps to protect the confidentiality of such
Grantor’s material trade secrets.

(g) To the extent required under applicable law, each Grantor uses and has been
using appropriate statutory notices of registration in connection with such
Grantor’s use of material registered Trademarks, proper marking practices in
connection with the use of material Patents, and appropriate notices of
copyright in connection with the publication of Copyrights material to such
Grantor’s business.

4.11. [Intentionally omitted].

4.12. No Financing Statements, Guarantee and Collateral Agreements. As of the
date hereof, no financing statement or security agreement describing all or any
portion of the Collateral which has not lapsed or been terminated naming such
Grantor as debtor has been filed or is of record in any jurisdiction except for
financing statements or security agreements (a) naming the Collateral Agent on
behalf of itself, and the Secured Parties, (b) in respect to other Liens
permitted pursuant to Section 6.02 of the Term Loan Agreement, or (c) in respect
of the Receivables Securitization Liens.

4.13. No Conflicts. Neither the execution and delivery by a Grantor of this
Collateral Agreement, the creation and perfection of the security interest in
such Grantor’s Collateral granted hereunder, nor compliance with the terms and
provisions hereof will (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate of incorporation or formation or other
constitutive documents or by-laws or limited liability company agreement of such
Grantor, (B) any order of any Governmental Authority applicable to such Grantor
or (C) any provision of any indenture, agreement or other instrument to which
such Grantor is a party or by which such Grantor or any of its property is or
may be bound, except in the case of this clause (C) could not reasonably be
expected to have a Material Adverse Effect or (ii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by such Grantor (other than any Lien created hereunder or
under the Loan Documents).

4.14. Consumer Goods. The Collateral does not and shall not at any time include
consumer goods.

ARTICLE V

COVENANTS

From the date of this Collateral Agreement, and thereafter until this Collateral
Agreement is terminated, each Grantor agrees that:

5.1. General.

(a) Collateral Records. Such Grantor will maintain, at its own expense, complete
and accurate books and records with respect to the Collateral owned by it and
furnish to the Collateral Agent, with sufficient copies for each of the Lenders,
such reports relating to such Collateral as the Collateral Agent shall from time
to time request.

 

23



--------------------------------------------------------------------------------

(b) Authorization to File Financing Statements; Ratification.

(i) Such Grantor hereby authorizes the Collateral Agent to file, and if
requested will deliver to the Collateral Agent, all financing statements and
other documents and take such other actions as may from time to time be
requested by the Collateral Agent in order to maintain, subject to the
Intercreditor Agreement, a perfected first priority security interest in and, if
applicable, Control of, the Collateral owned by such Grantor. Any financing
statement filed by the Collateral Agent may be filed in any filing office in any
Personal Property Security Act jurisdiction and may (A) indicate such Grantor’s
Collateral as all assets of such Grantor, whether now owned or hereafter
acquired, or words of similar effect, and (B) contain any other information
required by the Personal Property Security Act of each applicable jurisdiction
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (x) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor
and (y) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Collateral relates.
Such Grantor also agrees to furnish any such information described in the
foregoing sentence to the Collateral Agent promptly upon request. Such Grantor
also ratifies its authorization for the Collateral Agent to have filed in any
Personal Property Security Act jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

(ii) Such Grantor hereby authorizes the Collateral Agent to execute and/or file
with the Canadian Intellectual Property Office (or any successor office or any
similar office in any other country), as applicable, such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor hereunder,
including this Collateral Agreement, the Copyright Security Agreement, the
Patent Security Agreement and the Trademark Security Agreement, without the
signature of any Grantor, and naming any Grantor or the Grantors as debtors and
the Collateral Agent as secured party.

(c) Further Assurances.

(i) Such Grantor will, if so requested by the Collateral Agent, furnish to the
Collateral Agent, as often as the Collateral Agent reasonably requests and
subject to the limitations set forth in the Term Loan Agreement, statements and
schedules further identifying and describing the Collateral owned by it and such
other reports and information in connection with its Collateral as the
Collateral Agent may reasonably request, all in such detail as the Collateral
Agent may specify. Each Grantor further agrees to execute and deliver to the
Collateral Agent any and all further documents and instruments and to use
commercially reasonable efforts to obtain any third party agreements (including
but not limited to Collateral Access Agreements and Control Agreements), and do
any and all further acts which the Collateral Agent (or the Collateral Agent’s
agents or designees) reasonably requests in order to perfect this grant of
security interest. Such Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Collateral

 

24



--------------------------------------------------------------------------------

Agent in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder.

(ii) In the event that any ABL Document (as defined in the Intercreditor
Agreement) is amended, modified or supplemented in a manner that confers
additional or new material rights to any secured parties under any ABL Document
(as defined in the Intercreditor Agreement) or which imposes new or additional
material obligations on the “Loan Parties” thereunder, in each case with respect
to the Collateral, then (A) such Grantor shall provide prompt notice of such
amendment, modification or supplement to the Collateral Agent (although the
failure to give any such notice shall in no way affect the effectiveness of any
such amendment, waiver or consent) and (B) at the request of the Collateral
Agent, such Grantor shall negotiate in good faith an amendment, modification or
supplement to this Collateral Agreement that is comparable in form and substance
to such amendment, modification or supplement to such ABL Document (as defined
in the Intercreditor Agreement), taking into account the relative priorities of
the Secured Parties, on the one hand, and the secured parties under such ABL
Document, on the other hand, in such Collateral as provided in the Intercreditor
Agreement.

(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions not prohibited
pursuant to Section 6.05 of the Term Loan Agreement.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Collateral Agreement, (ii) the Receivables Securitization Liens, and (iii) other
Liens permitted under Section 6.02 of the Term Loan Agreement.

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements perfecting Liens as
permitted by Section 5.1(e). Other than in connection with the Liens in favor of
the ABL Agent pursuant to the ABL Documents and in accordance with the
Intercreditor Agreement, such Grantor acknowledges that it is not authorized to
file any financing statement or amendment or termination statement with respect
to any financing statement without the prior written consent of the Collateral
Agent, subject to such Grantor’s rights under the Personal Property Security Act
of Ontario or equivalent in any other jurisdiction.

(g) [Intentionally omitted].

(h) Compliance with Terms. Such Grantor will perform and comply in all material
respects with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral.

5.2. Receivables.

(a) Certain Agreements on Receivables. After the occurrence and during the
continuation of an Event of Default, such Grantor will not make or agree to make
any discount, credit, rebate or other reduction in the original amount owing on
a Receivable or accept in

 

25



--------------------------------------------------------------------------------

satisfaction of a Receivable less than the original amount thereof; provided,
that so long as no Event of Default exists, such Grantor may reduce the amount
of Accounts arising from the sale of Inventory in accordance with its present
policies and in the ordinary course of business, all in accordance with the
terms of the Intercreditor Agreement.

(b) Collection of Receivables. Except as otherwise provided in this Collateral
Agreement or the Term Loan Agreement, such Grantor will use commercially
reasonable efforts to collect and enforce in accordance with its present
policies, at such Grantor’s sole expense, all amounts due or hereafter due to
such Grantor under the Receivables owned by it.

(c) [Intentionally Omitted].

(d) Disclosure of Counterclaims on Receivables. If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on any
Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defence exists or has been
asserted or threatened with respect to any such Receivable, such Grantor will
promptly disclose such fact to the Collateral Agent in writing if such matter
exceeds $7,500,000.

(e) [Intentionally omitted].

5.3. Inventory. Such Grantor will do all things necessary to maintain, preserve,
protect and keep its Inventory in good repair and saleable condition, except for
damaged or defective goods arising in the ordinary course of such Grantor’s
business.

5.4. Delivery of Chattel Paper and Documents of Title. Subject to the terms of
the Intercreditor Agreement, such Grantor will (a) deliver to the Collateral
Agent promptly upon execution of this Collateral Agreement the originals of all
Chattel Paper with a value in excess of $250,000, (b) hold in trust for the
Collateral Agent upon receipt and promptly, but in no event more than ten
(10) Business Days following receipt, thereafter deliver to the Collateral Agent
any such Chattel Paper, (c) upon the Collateral Agent’s request, deliver to the
Collateral Agent (and thereafter hold in trust for the Collateral Agent upon
receipt and promptly, but in no event more than ten (10) Business Days following
receipt, deliver to the Collateral Agent) any Document of Title evidencing or
constituting Collateral and (d) promptly upon the Collateral Agent’s request,
deliver to the Collateral Agent a duly executed amendment to this Collateral
Agreement, in the form of Exhibit F hereto (the “Amendment”), pursuant to which
such Grantor will pledge such additional Collateral. Such Grantor hereby
authorizes the Collateral Agent to attach each Amendment to this Collateral
Agreement and agrees that all additional Collateral owned by it set forth in
such Amendments shall be considered to be part of the Collateral.

5.5. [Intentionally omitted].

5.6. [Intentionally omitted].

5.7. [Intentionally omitted].

5.8. [Intentionally omitted].

 

26



--------------------------------------------------------------------------------

5.9. [Intentionally omitted].

5.10. [Intentionally omitted].

5.11. No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Collateral Agent provided for in this Collateral
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Collateral Agent
of any one or more of such rights, powers or remedies.

5.12. Insurance.

(a) [Intentionally omitted].

(b) All insurance policies required hereunder and under Section 5.02 of the Term
Loan Agreement shall name the Collateral Agent (for the benefit of itself, and
the Lenders) as an additional insured or as loss payee, as applicable, and shall
contain loss payable clauses or mortgagee clauses, through endorsements in form
and substance reasonably satisfactory to the Collateral Agent, which provide
that: (i) subject to the provisions of the Term Loan Agreement and the
Intercreditor Agreement, all proceeds thereunder with respect to any Collateral
shall be payable to the Collateral Agent; (ii) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy; and (iii) such policy and loss payable or mortgagee clauses may
be canceled, amended, or terminated only upon at least thirty (30) days prior
written notice given to the Collateral Agent.

(c) All premiums on any such insurance shall be paid when due by such Grantor,
and copies of the policies delivered to the Collateral Agent. If such Grantor
fails to obtain any insurance as required by this Section, the Collateral Agent
may obtain such insurance at the Borrowers’ expense. By purchasing such
insurance, the Collateral Agent shall not be deemed to have waived any Default
arising from any Grantor’s failure to maintain such insurance or pay any
premiums therefor.

5.13. Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each Distribution Center and each leased property, mortgagee of owned property
or bailee or consignee with respect to any warehouse, processor or converter
facility or other location where Collateral having a fair market value in excess
of $1,000,000 is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Collateral Agent. After the Closing Date, if any Grantor leases
any additional real property or warehouse space (other than a Distribution
Center), such Grantor shall use commercially reasonably efforts to obtain a
satisfactory Collateral Access Agreement with respect to such location (unless
the Inventory located at such location has an aggregate value of less than
$1,000,000) within thirty (30) days after the date such location was leased.
Such Grantor shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or third party
warehouse where any Collateral having an aggregate value of $1,000,000 or more
is or may be located.

 

27



--------------------------------------------------------------------------------

5.14. [Intentionally omitted].

5.15. Change of Name or Location. Except as provided in the Term Loan Agreement,
such Grantor shall not (a) change its name as it appears in official filings in
the state, province or territory of its incorporation or organization,
(b) change its chief executive office, principal place of business, mailing
address, or the location of its records concerning the Collateral as set forth
in this Collateral Agreement, (c) change the type of entity that it is,
(d) change its organization identification number, if any, issued by its state,
province or territory of incorporation or other organization, or (e) change its
state, province or territory of incorporation or organization or the
jurisdiction in which Collateral valued in aggregate in excess of $1,000,000 is
located, in each case, unless the Collateral Agent shall have received at least
ten (10) days prior written notice of such change and the Collateral Agent shall
have acknowledged in writing that either (1) such change will not adversely
affect the validity, perfection or priority of the Collateral Agent’s security
interest in the Collateral, or (2) any reasonable action requested by the
Collateral Agent in connection therewith has been completed or taken (including
any action to continue the perfection of any Liens in favor of the Collateral
Agent, on behalf of itself and the Lenders, in any Collateral), provided that,
any new location shall be in Canada or the US.

5.16. Patent, Trademark and Copyright Collateral.

(a) Each Grantor will not, and will not permit any of its licencees to, do any
act, or knowingly omit to do any act, whereby any Patent that is material to the
conduct of the business of Holdings, the Borrowers and their Subsidiaries, taken
as a whole, may become invalidated or dedicated to the public, and agrees, to
the extent required under applicable law, that it shall continue to mark any
products covered by a Patent with the relevant patent number as necessary and
sufficient to establish and preserve its maximum rights under applicable patent
laws.

(b) Each Grantor (either itself or through its licencees or its sublicencees)
will, for each Trademark that is material to the conduct of the business of
Holdings, the Borrowers and their Subsidiaries, taken as a whole, (i) maintain
applications or registrations pertaining to such Trademark in full force free
from any claim of abandonment or invalidity for non-use, (ii) maintain the
quality of products and services offered under such Trademark, (iii) display
such Trademark with notice of federal or foreign registration to the extent
necessary and sufficient to establish and preserve its maximum rights under
applicable law and (iv) not knowingly use or knowingly permit the use of such
Trademark in violation of any third party rights.

(c) Each Grantor (either itself or through its licencees or sublicencees) will
not, and will not permit any of its licencees to, do any act, or knowingly omit
to do any act, whereby any Copyright that is material to the conduct of the
business of Holdings, the Borrowers and their Subsidiaries, taken as a whole,
may become invalidated or dedicated to the public, and will, for each work
covered by a Copyright that is material to the conduct of Holdings, the
Borrowers and their Subsidiaries, taken as a whole, continue to publish,
reproduce, display and distribute the work with appropriate copyright notice as
necessary and sufficient to establish and preserve its maximum rights under
applicable copyright laws.

 

28



--------------------------------------------------------------------------------

(d) Each Grantor shall promptly notify the Collateral Agent if it knows or has
reason to know that any Patent, Trademark or Copyright that is material to the
conduct of the business of Holdings, the Borrowers and their Subsidiaries, taken
as a whole, may become abandoned, lapsed or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the Canadian Intellectual
Property Office or any court or similar office of any country (other than a
routine office action in the course of prosecution where a response to such
office action may be filed)) regarding any Grantor’s ownership of any such
Patent, Trademark or Copyright, its right to use or register the same, or its
right to keep and maintain the same.

(e) If any Grantor, either itself or through any agent, employee, licencee or
designee, acquires ownership of any Patent, Trademark or Copyright registration
or application or files any application for any Patent, Trademark or Copyright
with the Canadian Intellectual Property Office or any office or agency in any
political subdivision of Canada or in any other country or any political
subdivision thereof, such Grantor shall promptly notify the Collateral Agent
with written notice of such acquisition, registration or application (and, in
any event, concurrently with the delivery of the financial statements with
respect to the end of the fiscal quarter in which such Grantor acquires such
ownership interest), and, upon request of the Collateral Agent, shall execute
and deliver any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Security Interest in
such Patent, Trademark or Copyright (or for the registration of any Trademark or
Copyright), and the Intangibles of such grantor relating thereto or represented
thereby, and each Grantor hereby appoints the Collateral Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney in being hereby ratified and confirmed; such power,
being coupled with an interest, is irrevocable.

(f) Each Grantor will take all necessary steps in any proceeding before the
Canadian Intellectual Property Office or any office or agency in any political
subdivision of Canada or in any other country or any political subdivision
thereof, to maintain and pursue each application relating to the Patents,
Trademarks and/or Copyrights (and to obtain the relevant grant or registration)
that are material to the conduct of the business of Holdings, the Borrowers and
their Subsidiaries, taken as a whole, and to maintain each issued Patent and
each registration of the Trademarks and Copyrights that is material to the
conduct of the business of Holdings, the Borrowers and their Subsidiaries, taken
as a whole, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Grantor knows or has reason to believe that any
Collateral consisting of a Patent, Trademark or Copyright that is material to
the conduct of the business of Holdings, the Borrower and the Subsidiaries,
taken as a whole, has been or is being infringed, misappropriated, diluted or
otherwise violated by a third person, such Grantor shall promptly notify the
Collateral Agent and shall, if consistent with good business judgment, promptly
sue for infringement, misappropriation, dilution or other violation and to
recover any and all damages for such infringement, misappropriation, dilution or
other violation, and take such other actions as are appropriate under the
circumstances to protect such Collateral.

 

29



--------------------------------------------------------------------------------

(h) Each Grantor will execute and deliver, or cause to be executed and
delivered, to the Collateral Agent filings registered or applied for in a
jurisdiction outside Canada, with any governmental recording or registration
office in any jurisdiction required by the Collateral Agent, in order to perfect
or protect the Liens of the Collateral Agent granted under this Collateral
Agreement or other Security Document in any material Intellectual Property, upon
the Collateral Agent’s request.

(i) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall use its commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each Copyright Licence, Patent Licence
or Trademark Licence, and each other Licence, to effect the assignment of all
such Grantor’s right, title and interest thereunder to the Collateral Agent, for
the ratable benefit of the Secured Parties, or to its designee, and to enforce
the Security Interest granted in such Licenses hereunder.

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

6.1. Events of Default. The occurrence of any “Event of Default” under, and as
defined in, the Term Loan Agreement shall constitute an Event of Default
hereunder.

6.2. Remedies.

(a) Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent may exercise
any or all of the following rights and remedies:

(i) subject to Section 2.6(e) with respect to Pledged ULC Shares, those rights
and remedies provided in this Collateral Agreement, the Term Loan Agreement, or
any other Loan Document; provided that, this Section 6.2(a) shall not be
understood to limit any rights or remedies available to the Collateral Agent and
the Lenders prior to an Event of Default;

(ii) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Collateral and without liability for
trespass to enter any premises where the Collateral may be located for the
purpose of taking possession of or removing the Collateral and, generally
exercise those rights and remedies available to a Secured Party under the
Personal Property Security Act (whether or not the Personal Property Security
Act applies to the affected Collateral) or under any other applicable law
(including, without limitation, any law governing the exercise of a bank’s right
of setoff or banker’s lien) when a debtor is in default under a security
agreement;

(iii) without notice (except where written notice may be required pursuant to
Section 2.6(e) in the case of Pledged ULC Shares, or as specifically provided in
Section 8.1 or elsewhere herein), demand or advertisement of any kind to any
Grantor or any other Person, enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise

 

30



--------------------------------------------------------------------------------

dispose of, deliver, or realize upon, the Collateral or any part thereof in one
or more parcels at public or private sale or sales (which sales may be adjourned
or continued from time to time with or without notice and may take place at any
Grantor’s premises or elsewhere), for cash, on credit for future delivery
without assumption of any credit risk, and upon such other terms as the
Collateral Agent may deem commercially reasonable;

(iv) concurrently with written notice to the applicable Grantor, or written
notice in accordance with Section 2.6(e) in the case of Pledged ULC Shares,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, exercise the voting and all other rights as a
holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Collateral Agent was the
outright owner thereof; and

(v) with respect to any Collateral consisting of Intellectual Property, on
demand, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Collateral by the applicable Grantor to the
Collateral Agent, or to licence or sublicence, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such
Collateral throughout the world on such terms and conditions and in such manner
as the Collateral Agent shall determine (other than in violation of any
then-existing licensing arrangement to the extent that a waiver cannot be
obtained).

(b) [Intentionally deleted.]

(c) The Collateral Agent, on behalf of itself and the Lenders, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of itself and the Lenders, the whole or any part of the
Collateral so sold, free of any right of equity redemption, which equity
redemption the Grantor hereby expressly releases.

(e) Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have, subject to the terms
of the Intercreditor Agreement, the right to hold or use Collateral, or any part
thereof, to the extent that it deems appropriate for the purpose of preserving
Collateral or its value or for any other purpose deemed appropriate by the
Collateral Agent. The Collateral Agent may, subject to the terms of the
Intercreditor Agreement, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Collateral
Agent’s remedies (for the benefit of itself and the Lenders), with respect to
such appointment without prior notice or hearing as to such appointment.

 

31



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, neither the Collateral Agent nor the Lenders
shall be required to (i) make any demand upon, or pursue or exhaust any of its
rights or remedies against, any Grantor, any other obligor, guarantor, pledgor
or any other Person with respect to the payment of the Obligations or to pursue
or exhaust any of its rights or remedies with respect to any Collateral therefor
or any direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Obligations or to resort to the Collateral any such guarantee
in any particular order, or (iii) effect a public sale of any Collateral.

(g) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above. In
view of the position of the Grantors in relation to the Pledged Collateral, or
because of other current or future circumstances, a question may arise under the
applicable securities laws of Canada or any province or territory thereof, as
now or hereafter in effect, (“Canadian Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Canadian Securities Laws might very
strictly limit the course of conduct of the Collateral Agent if the Collateral
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Each Grantor
recognizes that in light of such restrictions and limitations the Collateral
Agent may, with respect to any sale of the Pledged Collateral, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion, (i) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Canadian Securities Laws and
(ii) may approach and negotiate with a limited number of potential purchasers
(including a single potential purchaser) to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Collateral Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The provisions of this Section 6.2 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

(h) Subject to the terms of the Intercreditor Agreement, if an Event of Default
shall occur and be continuing, in addition to its other enforcement rights
expressed herein or otherwise at law, the Collateral Agent may appoint by
instrument in writing one or more Receivers of any Collateral of any Grantor.
Any such Receiver shall have the rights set out in paragraph (j) below. In
exercising such rights, any Receiver shall act as and for all purposes shall be
deemed to be the agent of such Grantor and no Secured Party shall be responsible
for any act or default of any Receiver. The Collateral Agent may remove any
Receiver and appoint another from time to time. No Receiver appointed by the
Collateral Agent need be appointed by, nor need its appointment be ratified by,
or its actions in any way supervised by, a court. If two

 

32



--------------------------------------------------------------------------------

or more Receivers are appointed to act concurrently, they shall, unless
otherwise expressly provided in the instrument appointing them, so act severally
and not jointly and severally. The appointment of any Receiver or anything done
by a Receiver or the removal or termination of any Receiver shall not have the
effect of constituting any Secured Party a mortgagee in possession in respect of
the Collateral.

(i) Any Receiver appointed by the Collateral Agent in accordance with
Section 6.2(i) shall have such of the following rights, powers, authorities and
remedies as the Collateral Agent shall grant to such Receiver in the instrument
appointing such Receiver:

(i) any Receiver may exercise any rights, powers and remedies to which the
Collateral Agent is entitled, save that only the Collateral Agent, and not the
Receiver, shall have the right to exercise any rights or remedies with respect
to Pledged ULC Shares;

(ii) any Receiver may at any time enter upon any premises owned, leased or
otherwise occupied by any Grantor or where any Collateral is located to take
possession of, disable or remove any Collateral, and may use whatever means the
Receiver considers advisable to do so;

(iii) any Receiver shall be entitled to immediate possession of Collateral and
each Grantor shall forthwith upon demand by any Receiver deliver up possession
to a Receiver of any Collateral;

(iv) any Receiver may carry on, or concur in the carrying on of, any of the
business or undertaking of any Grantor and may, to the exclusion of all others,
including each Grantor, enter upon, occupy and use any of the premises,
buildings, plant and undertaking of or occupied or used by any Grantor and may
use any of the Equipment and Intangibles of such Grantor for such time and such
purposes as the Receiver sees fit. No Receiver shall be liable to any Grantor
for any negligence in so doing or in respect of any rent, charges, costs,
depreciation or damages in connection with any such action; and

(v) except in relation to ULC Shares, any Receiver may have, enjoy and exercise
all of the rights of and enjoyed by each Grantor with respect to the Collateral
or incidental, ancillary, attaching or deriving from the ownership by any
Grantor of the Collateral, including the right to enter into agreements
pertaining to Collateral, the right to commence or continue proceedings to
preserve or protect Collateral and the right to grant or agree to Liens and
grant or reserve profits à prendre, easements, rights of ways, rights in the
nature of easements and licences over or pertaining to the whole or any part of
the Collateral.

(j) Subject to the terms of the Intercreditor Agreement, if an Event of Default
shall occur and be continuing, the Collateral Agent may, at any time, apply to a
court of competent jurisdiction for the appointment of a Receiver, or other
official, who may have powers the same as, greater or lesser than, or otherwise
different from, those capable of being granted to a Receiver appointed by the
Collateral Agent pursuant to this Collateral Agreement.

 

33



--------------------------------------------------------------------------------

6.3. Grantor’s Obligations Upon Default.

(a) Upon the request of the Collateral Agent after the occurrence of and during
the continuance of an Event of Default, subject to the terms of the
Intercreditor Agreement, each Grantor will:

(i) assemble and make available to the Collateral Agent or any Receiver the
Collateral and all books and records relating thereto at any place or places
reasonably specified by the Collateral Agent or Receiver, whether at a Grantor’s
premises or elsewhere;

(ii) permit the Collateral Agent or any Receiver, by the Collateral Agent’s or
Receiver’s representatives and agents, to enter, occupy and use any premises
where all or any part of the Collateral, or the books and records relating
thereto, or both, are located, to take possession of all or any part of the
Collateral or the books and records relating thereto, or both, to remove all or
any part of the Collateral or the books and records relating thereto, or both,
and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy; and

(iii) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the securities commission of Canada or any province thereof or any
other applicable government agency, registration statements, a prospectus and
such other documentation in connection with the Pledged Collateral as the
Collateral Agent or any Receiver may request, all in form and substance
reasonably satisfactory to the Collateral Agent or Receiver, and furnish to the
Collateral Agent or Receiver, or cause an issuer of Pledged Collateral to
furnish to the Collateral Agent or Receiver, any information regarding the
Pledged Collateral in such detail as the Collateral Agent or Receiver may
reasonably specify.

(iv) [Intentionally omitted].

(b) Each Grantor agrees that, upon the occurrence and during the continuance of
an Event of Default, if for any reason the Collateral Agent or any Receiver
desires to sell any of the Pledged Collateral at a public sale, it will, at any
time and from time to time, upon the written request of the Collateral Agent or
Receiver, use its reasonable efforts to take or to cause the issuer of such
Pledged Collateral to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Collateral Agent or Receiver to permit the public sale of such Pledged
Collateral. Each Grantor further agrees to indemnify, defend and hold harmless
the Collateral Agent, each other Secured Party, each Receiver, any underwriter
and their respective officers, directors, affiliates and controlling persons
from and against all loss, liability, expenses, costs of counsel (including
reasonable fees and expenses to the Collateral Agent or Receiver of legal
counsel), and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus (or
any amendment or supplement thereto) or in any notification or offering
circular, or arises out of or is based upon any alleged omission to state a
material fact required to be stated therein or necessary to make the statements
in any thereof not misleading, except insofar as the

 

34



--------------------------------------------------------------------------------

same may have been caused by any untrue statement or omission based upon
information furnished in writing to such Grantor or the issuer of such Pledged
Collateral by the Collateral Agent, any other Secured Party or any Receiver
expressly for use therein. Each Grantor further agrees, upon such written
request referred to above, to use its reasonable efforts to qualify, file or
register, or cause the issuer of such Pledged Collateral to qualify, file or
register, any of the Pledged Collateral under the securities laws of such
provinces and territories as may be requested by the Collateral Agent or any
Receiver and keep effective, or cause to be kept effective, all such
qualifications, filings or registrations. Each Grantor will bear all costs and
expenses of carrying out its obligations under this Section 6.3(b). Each Grantor
acknowledges that there is no adequate remedy at law for failure by it to comply
with the provisions of this Section 6.3(b) and that such failure would not be
adequately compensable in damages, and therefore agrees that, subject to the
terms of the Intercreditor Agreement, its agreements contained in this
Section 6.3(b) may be specifically enforced.

6.4. Grant of Intellectual Property Licence. For the purpose of enabling the
Collateral Agent and any Receiver to exercise rights and remedies under this
Collateral Agreement at such time as the Collateral Agent or Receiver shall be
lawfully entitled to exercise such rights and remedies, effective upon the
occurrence and continuance of an Event of Default, each Grantor hereby
(a) grants to the Collateral Agent and each Receiver an irrevocable, worldwide,
non-exclusive licence, with rights to grant sublicences, (exercisable without
payment of royalty or other compensation to the Grantors), to use or otherwise
exploit any of the Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such licence access to all media in which any of the licenced items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) subject to the terms of the
Intercreditor Agreement, irrevocably agrees that the Collateral Agent may sell
any of such Grantor’s Inventory directly to any person, including without
limitation persons who have previously purchased the Grantor’s Inventory from
such Grantor, and in connection with any such sale or other enforcement of the
Collateral Agent’s rights under this Collateral Agreement, may sell Inventory
which bears any Trademark owned by or licensed to such Grantor and any Inventory
that is covered by any Copyright owned by or licensed to such Grantor and the
Collateral Agent may finish any work in process and affix any Trademark owned by
or licensed to such Grantor and sell such Inventory as provided herein. Any
licence, sublicence or other transaction entered into by the Collateral Agent or
any Receiver in accordance herewith shall be automatically revoked upon any
subsequent cure of such Event of Default.

6.5. Application of Proceeds. The proceeds of any collection, sale, foreclosure
or other realization upon any Collateral, including any Collateral consisting of
cash, shall be applied by the Collateral Agent or any Receiver in accordance
with Section 7.02 of the Term Loan Agreement.

 

35



--------------------------------------------------------------------------------

ARTICLE VII

ATTORNEY IN FACT; PROXY

7.1. Authorization for Collateral Agent and any Receiver to Take Certain Action.

(a) Each Grantor irrevocably authorizes the Collateral Agent and each Receiver
at any time and from time to time in the sole discretion of the Collateral Agent
or Receiver and appoints the Collateral Agent and each Receiver as its attorney
in fact (i) to execute on behalf of such Grantor as debtor and to file financing
statements necessary or desirable in the Collateral Agent’s or Receiver’s sole
discretion to perfect and to maintain the perfection and priority of the
Collateral Agent’s security interest in the Collateral, (ii) to endorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Collateral Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Collateral Agent
or Receiver in its sole discretion deems necessary or desirable to perfect and
to maintain the perfection and priority of the Collateral Agent’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries holding Pledged Collateral as may
be necessary or advisable to give the Collateral Agent Control over such Pledged
Collateral, (v) to discharge past due taxes, assessments, charges, fees or Liens
on the Collateral (except for such Liens that are permitted by the Term Loan
Agreement), (vi) to contact Account Debtors for any reason, (vii) to demand
payment or enforce payment of the Receivables in the name of the Collateral
Agent, the Receiver or such Grantor and to endorse any and all checks, drafts,
and other instruments for the payment of money relating to the Receivables,
(viii) to sign such Grantor’s name on any invoice or bill of lading relating to
the Receivables, Grantor, assignments and verifications of Receivables, (ix) to
exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (x) to extend, settle,
adjust, compromise, extend or renew the Receivables, (xi) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xii) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, (xiii) to prepare,
file and sign such Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xiv) to change the address for delivery of mail addressed to such Grantor to
such address as the Collateral Agent or Receiver may designate and to receive,
open and dispose of all mail addressed to such Grantor, and (xv) to do all other
acts and things necessary to carry out this Collateral Agreement; and such
Grantor agrees to reimburse the Collateral Agent and each Receiver on demand for
any payment made or any expense incurred by the Collateral Agent or Receiver in
connection with any of the foregoing; provided that, this authorization shall
not relieve such Grantor of any of its obligations under this Collateral
Agreement or under the Term Loan Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, and each Receiver, for the benefit of
itself and the Lenders, under this Section 7.1 are solely to protect the
Collateral Agent’s interests in the Collateral and shall not impose any duty
upon the Collateral Agent, any Lender or any Receiver to exercise any such
powers. The Collateral Agent agrees that (i) except for the powers granted in
Sections 7.1(a)(i)-(iii) and (xv), the Collateral Agent shall not exercise any
power of attorney

 

36



--------------------------------------------------------------------------------

granted to it under such Section 7.1(a) unless an Event of Default has occurred
and is continuing and (ii) the Collateral Agent shall not exercise any power of
attorney granted to it under Section 7.1(a) in a manner that would violate the
terms of the Intercreditor Agreement.

7.2. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS EACH OF THE
COLLATERAL AGENT AND EACH RECEIVER AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET
FORTH IN AND SUBJECT TO THE PROVISIONS OF SECTION 7.1 ABOVE) WITH RESPECT TO ITS
PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL EXCEPT
FOR THE PLEDGED ULC SHARES, IN RESPECT OF WHICH SUCH RIGHTS DO NOT ARISE UNTIL
AFTER THE GIVING OF NOTICE PROVIDED FOR IN SECTION 2.6(e), WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL,
THE APPOINTMENT OF EACH OF THE COLLATERAL AGENT AND EACH RECEIVER AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE
ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR
ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT.

7.3. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF EACH OF THE
COLLATERAL AGENT AND EACH RECEIVER AS PROXY AND ATTORNEY-IN-FACT IN THIS
ARTICLE VI IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE
ON WHICH THIS COLLATERAL AGREEMENT IS TERMINATED IN ACCORDANCE WITH
SECTION 8.16. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL
AGENT, NOR ANY LENDER, NOR ANY RECEIVER, NOR ANY OF THEIR AFFILIATES, NOR ANY OF
THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the

 

37



--------------------------------------------------------------------------------

Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Grantors, in accordance with Section 8.24, at least (i) fifteen (15) days prior
to the date of any such public sale or (ii) prior to the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Collateral Agent, any Receiver or any Lender arising out of
the repossession, retention or sale of the Collateral, except such as arise
solely out of the gross negligence or willful misconduct of the Collateral
Agent, Receiver or such Lender as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Collateral Agent, any Receiver or any Lender, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defences it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Collateral Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Collateral Agreement or any
Collateral.

8.2. Limitation on Collateral Agent’s, Receiver’s and Lenders’ Duty with Respect
to the Collateral. Neither the Collateral Agent nor any Receiver shall have any
obligation to clean-up or otherwise prepare the Collateral for sale. The
Collateral Agent, each Receiver and each Lender shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Collateral Agent, nor any Receiver nor any Lender shall have any other duty as
to any Collateral in its possession or control or in the possession or control
of any agent or nominee of the Collateral Agent, the Receiver or such Lender, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Collateral Agent or any Receiver to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
commercially reasonable for the Collateral Agent or any Receiver (i) to fail to
incur expenses deemed significant by the Collateral Agent or Receiver to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of the Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition

 

38



--------------------------------------------------------------------------------

warranties, such as title, possession or quiet enjoyment, (xi) to purchase
insurance or credit enhancements to insure the Collateral Agent or any Receiver
against risks of loss, collection or disposition of Collateral or to provide to
the Collateral Agent or any Receiver a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Collateral Agent or Receiver, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Collateral
Agent or Receiver in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 8.2 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
or any Receiver would be commercially reasonable in the Collateral Agent’s or
Receiver’s exercise of remedies against the Collateral and that other actions or
omissions by the Collateral Agent or Receiver shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 8.2.
Without limitation upon the foregoing, nothing contained in this Section 8.2
shall be construed to grant any rights to any Grantor or to impose any duties on
the Collateral Agent or any Receiver that would not have been granted or imposed
by this Collateral Agreement or by applicable law in the absence of this
Section 8.2.

8.3. Compromises and Collection of Collateral.

(a) The Grantors and the Collateral Agent recognize that setoffs, counterclaims,
defences and other claims may be asserted by obligors with respect to certain of
the Receivables, that certain of the Receivables may be or become uncollectible
in whole or in part and that the expense and probability of success in
litigating a disputed Receivable may exceed the amount that reasonably may be
expected to be recovered with respect to a Receivable. In view of the foregoing,
each Grantor agrees that, subject to the terms of the Intercreditor Agreement,
the Collateral Agent and any Receiver may at any time and from time to time, if
an Event of Default has occurred and is continuing, compromise with the obligor
on any Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent or Receiver in its reasonable discretion shall determine or
abandon any Receivable, and any such action by the Collateral Agent or Receiver
shall be commercially reasonable so long as the Collateral Agent or Receiver
acts in good faith based on information known to it at the time it takes any
such action.

(b) Subject to the terms of the Intercreditor Agreement, each Secured Party is
hereby authorized at any time and from time to time, to set off and apply any
and all Collateral in accordance with Section 9.06 of the Term Loan Agreement or
Section 21 of the Guarantee Agreement.

8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, subject to the terms of the Intercreditor Agreement, the
Collateral Agent may perform or pay any obligation which any Grantor has agreed
to perform or pay in this Collateral Agreement and the Grantors shall reimburse
the Collateral Agent for any amounts paid by the Collateral Agent pursuant to
this Section 8.4. The Grantors’ obligation to reimburse the Collateral Agent
pursuant to the preceding sentence shall be an Obligation payable on demand.

8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Article II, Article V,
Section 6.3 or 8.7 will cause irreparable injury to the Collateral Agent and the
Lenders, that the Collateral Agent

 

39



--------------------------------------------------------------------------------

and Lenders have no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of the Collateral Agent or the
Lenders to seek and obtain specific performance of other obligations of the
Grantors contained in this Collateral Agreement, that subject to the terms of
the Intercreditor Agreement, the covenants of the Grantors contained in the
Sections referred to in this Section 8.5 shall be specifically enforceable
against the Grantors.

8.6. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 5.1(d) and
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 5.1(d) or as
otherwise permitted under the Term Loan Agreement) shall be binding upon the
Collateral Agent or the Lenders unless such authorization is in writing signed
by the Collateral Agent with the consent or at the direction of the Required
Lenders.

8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Collateral Agent or any Lender to exercise any right or remedy granted under
this Collateral Agreement or under any other Loan Document shall impair such
right or remedy or be construed to be a waiver of any Default or an acquiescence
therein, and any single or partial exercise of any such right or remedy shall
not preclude any other or further exercise thereof or the exercise of any other
right or remedy. No waiver, amendment or other variation of the terms,
conditions or provisions of this Collateral Agreement whatsoever shall be valid
unless in writing signed by the Collateral Agent with the concurrence or at the
direction of the Lenders required under Section 9.08 of the Term Loan Agreement
and then only to the extent in such writing specifically set forth. All rights
and remedies contained in this Collateral Agreement or by law afforded shall be
cumulative and all shall be available to the Collateral Agent and the Lenders
until the Obligations have been paid in fall.

8.8. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Collateral Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Collateral Agreement are intended to be subject to
all applicable mandatory provisions of law that may be controlling and to be
limited to the extent necessary so that they shall not render this Collateral
Agreement invalid, unenforceable or not entitled to be recorded or registered,
in whole or in part. Any provision in this Collateral Agreement that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Collateral Agreement are declared to be severable. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

8.9. Reinstatement. This Collateral Agreement shall remain in full force and
effect and continue to be effective should any application be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is,

 

40



--------------------------------------------------------------------------------

pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

8.10. Benefit of Agreement. The terms and provisions of this Collateral
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Agents and the Lenders and their respective successors and assigns (including
all persons who become bound as a debtor to this Collateral Agreement), except
that no Grantor shall have the right to assign its rights or delegate its
obligations under this Collateral Agreement or any interest herein, without the
prior written consent of the Collateral Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to the Collateral Agent, for the benefit of itself and
the Lenders, hereunder.

8.11. Survival of Representations. All covenants, agreements, representations
and warranties made by the Grantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Collateral Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans.

8.12. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by federal, provincial or territorial authority in respect of this
Collateral Agreement shall be paid by the Grantors, together with interest and
penalties, if any. Without limitation of its reimbursement obligations under
Section 9.05 of the Term Loan Agreement or the other Loan Documents, the
Grantors shall reimburse the Collateral Agent or any Receiver for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Collateral
Agent or Receiver) paid or incurred by the Collateral Agent or Receiver in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Collateral Agreement and, to the extent provided in the
Term Loan Agreement, in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral). Any and all
costs and expenses incurred by the Grantors in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.

8.13. Headings. The title of and section headings in this Collateral Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Collateral Agreement.

8.14. Other Pledge Agreements. The parties acknowledge and agree that certain of
the Equity Interests constituting Pledged Collateral under this Collateral
Agreement (the “Applicable Equity Interests”) may also be pledged to the
Collateral Agent under a pledge agreement governed by the laws of the United
States (or one or more states thereof) or the Netherlands (collectively, the
“Foreign Pledge Agreements” and each individually, “Foreign Pledge

 

41



--------------------------------------------------------------------------------

Agreement”). If, in connection with any exercise of remedies by the Collateral
Agent under any Foreign Pledge Agreement, a court of competent jurisdiction in
the United States or the Netherlands, as applicable, determines that the pledge
of the Applicable Equity Interests is governed by such Foreign Pledge Agreement,
then such Foreign Pledge Agreement (and not this Collateral Agreement) shall
control and shall supersede this Collateral Agreement, in each case, solely with
respect to the pledge of such Applicable Equity Interests.

8.15. Term Loan Agreement; Intercreditor Agreement Notwithstanding any other
provision of this Collateral Agreement, the rights of the parties hereunder are
subject to the provisions of the Term Loan Agreement, including the provisions
thereof pertaining to the rights and responsibilities of the Collateral Agent.
In the event that any provision of this Collateral Agreement is in conflict with
the terms of the Term Loan Agreement, the Term Loan Agreement shall control.
Notwithstanding anything to the contrary contained herein, this Collateral
Agreement and each other Loan Document is subject to the terms and conditions
set forth in the Intercreditor Agreement in all respects and, in the event of
any conflict between the terms of the Intercreditor Agreement and this
Collateral Agreement (other than Sections 2.1 and 3(a) hereof), the terms of the
Intercreditor Agreement shall govern. Notwithstanding anything herein to the
contrary, the priority of the Lien and security interest granted to the
Collateral Agent pursuant to any Loan Document and the exercise of any right or
remedy in respect of the Collateral by the Collateral Agent or any Receiver
hereunder or under any other Loan Document are subject to the provisions of the
Intercreditor Agreement. The delivery of any Collateral to the ABL Agent under
the ABL Credit Facility (as defined in the Term Loan Agreement) pursuant to the
Loan Documents (as defined in the ABL Credit Facility) shall satisfy any
delivery requirement hereunder or under any other Loan Document to the extent
that such delivery is consistent with the terms of the Intercreditor Agreement.

8.16. Termination.

(a) This Collateral Agreement, the Security Interest and all other security
interests granted hereby shall automatically terminate when the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts then payable under any Loan Document have been paid in
full in cash (other than contingent obligations for which no claim has been
asserted), and all obligations of each Loan Party under each Secured Hedging
Agreement shall have been paid in full (or other arrangements satisfactory to
each counterparty under each applicable Secured Hedging Agreement have been
made).

(b) In connection with any termination or release pursuant to paragraph (a) (and
upon receipt by the Collateral Agent of a certificate of the Borrower to the
effect that such transaction will comply with the terms of the Term Loan
Agreement), the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Personal Property Security Act discharge
statements and similar documents that such Grantor shall reasonably request to
evidence such release. Any execution and delivery of documents pursuant to this
Section 8.16 shall be without recourse to or representation or warranty by the
Collateral Agent or any Secured Party. Without limiting the provisions of
Section 8.16, the Borrower shall reimburse the Collateral Agent upon demand for
all reasonable out-of-pocket costs and expenses,

 

42



--------------------------------------------------------------------------------

including the reasonable out-of-pocket fees, charges and expenses of counsel,
incurred by it in connection with any action contemplated by this Section 8.16.

8.17. Entire Agreement. This Collateral Agreement embodies the entire agreement
and understanding between the Grantors and the Collateral Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Collateral Agent relating to the Collateral.

8.18. CHOICE OF LAW. THIS COLLATERAL AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE PROVINCE OF ONTARIO, INCLUDING THE FEDERAL
LAWS OF CANADA APPLICABLE THEREIN.

8.19. Jurisdiction; Consent to Service of Process.

(a) Each of the Grantors hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any Ontario Court
sitting in Toronto, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Collateral Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
Ontario Court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Collateral Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Collateral Agreement or the
other Loan Documents against any Grantor or its properties in the courts of any
jurisdiction.

(b) Each of the Grantors hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Collateral Agreement or the other Loan
Documents in any Ontario Court sitting in Toronto, and any appellate court
thereof. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defence of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c) Each party to this Collateral Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.24. Nothing in this
Collateral Agreement will affect the right of any party to this Collateral
Agreement to serve process in any other manner permitted by law.

8.20. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS COLLATERAL AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY

 

43



--------------------------------------------------------------------------------

OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS COLLATERAL AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.20.

8.21. Indemnity.

(a) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor hereby agrees to indemnify the Collateral Agent, each
Receiver and the Lenders, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Collateral
Agent, the Receiver or any Lender is a party thereto) imposed on, incurred by or
asserted against the Collateral Agent, the Receiver or the Lenders, or their
respective successors, assigns, agents and employees, in any way relating to or
arising out of this Collateral Agreement, or the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including,
without limitation, latent and other defects, whether or not discoverable by the
Collateral Agent, any Receiver or the Lenders or any Grantor, and any claim for
Intellectual Property infringement); provided that such indemnity shall not, as
to the Collateral Agent, any Receiver and the Lenders, and their respective
successors, assigns, agents and employees, be available to the extent such
liabilities, damages, penalties, suits, costs and expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Person.

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.21 shall remain operative and in full force and effect
regardless of the termination of this Collateral Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Collateral Agreement or any other Loan Document, or
any investigation made by or on behalf of the Collateral Agent, any Receiver or
any other Secured Party. All amounts due under this Section 8.21 shall be
payable on written demand therefor and shall bear interest, on and from the date
of demand, at the rate specified in Section 2.06(a) of the Term Loan Agreement.

8.22. Currency Conversions. If the Collateral Agent receives or recovers under
this Collateral Agreement payment of any Obligation in a currency (the
“Recovered Amount”) which is different than the currency in which the Obligation
is due or owing (the “Contract Currency”), the Collateral Agent may convert the
Recovered Amount to the Contract Currency at the rate of exchange which the
Collateral Agent is able, acting in a reasonable manner and in good faith, to
purchase the Contract Currency and apply the converted amount in accordance with
the Intercreditor Agreement and the Credit Agreement.

 

44



--------------------------------------------------------------------------------

8.23. Receipt of a Copy. Each Grantor acknowledges receipt of a copy of this
Collateral Agreement and copies of the verification statements pertaining to the
financing statements filed under the Personal Property Security Act by the
Collateral Agent in respect of this Collateral Agreement. To the extent
permitted by applicable law, each Grantor irrevocably waives the right to
receive a copy of each financing statement or financing change statement (or any
verification statement pertaining thereto) filed under the Personal Property
Security Act by the Collateral Agent in respect of this Collateral Agreement or
any other security agreement, and releases any and all claims or causes of
action it may have against the Collateral Agent or any Secured Party for failure
to provide any such copy.

8.24. Information. At any time, the Collateral Agent may provide to any Person
that claims an interest in Collateral copies of this Collateral Agreement or
information about it or about the Collateral or the Obligations to the extent
the Collateral Agent reasonably believes it is obliged to provide such
information by law, including the Personal Property Security Act.

8.25. Counterparts. This Collateral Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Collateral Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Collateral Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Collateral
Agreement.

8.26. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Term Loan Agreement.

8.27. Security Interest Absolute. All rights of the Collateral Agent and each
Receiver hereunder, the Security Interest, the grant of a security interest in
the Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Term Loan Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Term Loan Agreement, any other Loan Document or any other agreement or
instrument relating to the foregoing, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defence available to, or a discharge of, any
Grantor in respect of the Obligations or this Collateral Agreement.

8.28. Binding Effect; Several Agreement. This Collateral Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Grantor shall have been delivered to the Collateral Agent and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Grantor and the Collateral Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such Grantor, the Collateral Agent, each Receiver and the other Secured Parties
and their respective successors and assigns, except that no Grantor shall have
the right to assign

 

45



--------------------------------------------------------------------------------

or transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated or permitted by the Security Documents or the Term Loan
Agreement. This Collateral Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, modified, supplemented, waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Loan Party hereunder.

8.29. Successors and Assigns. Whenever in this Collateral Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Collateral Agreement shall bind and inure to the benefit of
their respective successors and assigns.

8.30. Additional Subsidiaries. Any Subsidiary that is required to become a party
hereto pursuant to Section 5.12 of the Term Loan Agreement shall enter into this
Collateral Agreement as a Grantor as provided in the Term Loan Agreement upon
becoming such a Subsidiary. Upon execution and delivery by the Collateral Agent
and such Subsidiary of (i) a supplement in the form of Exhibit A hereto, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Loan Party hereunder. The
rights and obligations of each Loan Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Loan Party as a party to this
Collateral Agreement.

[Signature Page Follows]

 

46



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

WDC HOLDING INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title: WESCO HOLDINGS, LLC By:  

 

  Name:   Title: By:  

 

  Name:   Title: WESCO CANADA I, LP, by its general partner WESCO HOLDINGS, LLC
By:  

 

  Name:   Title: By:  

 

  Name:   Title: WDCC ENTERPRISES INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Canadian Collateral Agreement



--------------------------------------------------------------------------------

WDINESCO III B.V. By:  

 

  Name:   Title: By:  

 

  Name:   Title: TVC CANADA CORP. By:  

 

  Name:   Title: By:  

 

  Name:   Title: WESCO DISTRIBUTION CANADA CO. By:  

 

  Name:   Title: By:  

 

  Name:   Title: WESCO CANADA II, LP, by its general partner WESCO DISTRIBUTION
II ULC By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Canadian Collateral Agreement



--------------------------------------------------------------------------------

WESCO DISTRIBUTION II ULC By:  

 

  Name:   Title: By:  

 

  Name:   Title: WDINESCO C.V. By:  

 

  Name:   Title: By:  

 

  Name:   Title: WESCO DISTRIBUTION CANADA GP INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title: WESCO DISTRIBUTION CANADA LP, by its general partner WESCO
DISTRIBUTION CANADA GP INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Canadian Collateral Agreement



--------------------------------------------------------------------------------

WDCH, LP, by its general partner CBC LP HOLDINGS, LLC By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Canadian Collateral Agreement



--------------------------------------------------------------------------------

Exhibit A to the

Canadian Collateral Agreement

SUPPLEMENT NO.     , dated as of [                    ], 20[    ] (this
“Supplement”), to the Canadian Collateral Agreement dated as of December 12,
2012 (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Collateral Agreement”), among WESCO Distribution, Inc., a
Delaware corporation (the “US Borrower”), WESCO International, Inc., a Delaware
corporation (“Holdings”), the Canadian Subsidiary Guarantors from time to time
party thereto (together with the Canadian Borrower and Holdings, the “Grantors”,
and each a “Grantor”), and Credit Suisse AG, Cayman Islands Branch, in its
capacity as collateral agent (the “Collateral Agent”) for the lenders party to
the Term Loan Agreement referred to below.

A. Reference is made to the Term Loan Agreement, dated as of December 12, 2012
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), among the US Borrower, WDCC Enterprises Inc.,
an Alberta corporation, Holdings, the lenders from time to time party thereto
and Credit Suisse AG, Cayman Islands Branch, as administrative agent (in such
capacity, the “Administrative Agent”) and Collateral Agent.

B. Capitalized terms used herein (including in this preamble) and not otherwise
defined herein shall have the meanings assigned to such terms in the Term Loan
Agreement or the Collateral Agreement, as applicable.

C. The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Term Loans. Section 8.30 of the Collateral Agreement
provides that certain additional Subsidiaries of the Grantors shall become
Grantors under the Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Term Loan Agreement and the Collateral Agreement to become a Subsidiary
Guarantor and a Grantor under the Collateral Agreement as consideration for Term
Loans previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 8.30 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Collateral
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Subsidiary hereby (a) agrees to all the terms and provisions
of the Collateral Agreement applicable to it as a Grantor and (b) represents and
warrants that the representations and warranties made by it as a Grantor
thereunder (giving effect to any supplements to schedules thereto delivered in
connection herewith) are true and correct on and as of the date hereof (except
any representation or warranty that relates to an earlier date). In furtherance
of the foregoing, the New Subsidiary, as security for the payment and
performance in full of the Obligations (as defined in the Collateral Agreement),
does hereby create and grant to the Collateral Agent, for the ratable benefit of
the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Collateral Agreement) of the New Subsidiary. Each
reference to a “Grantor” in the Collateral



--------------------------------------------------------------------------------

Agreement shall be deemed to include the New Subsidiary. The Collateral
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that enforcement thereof may be limited by any applicable
bankruptcy, insolvency or similar laws now or hereafter in effect affecting
creditors’ rights generally and by general principles of equity.

SECTION 3. This Supplement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Supplement by signing any such counterpart. This
Supplement shall become effective when the Collateral Agent shall have received
counterparts of this Supplement, when taken together, bears the signatures of
the New Subsidiary and the Collateral Agent. Delivery of an executed counterpart
of a signature page of this Supplement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule as of the date
hereof of (i) (A) any and all Pledged Equity Interests and Pledged Debt
Securities owned by the New Subsidiary and (B) all subsidiaries of the New
Subsidiary and the percentage ownership interest of Holdings, the Borrowers or
any Restricted Subsidiary (including the New Subsidiary) therein,
(ii) (A) Intellectual Property owned by the New Subsidiary which is the subject
of a registration or application in any Intellectual Property registry and
(B) Licenses to which the New Subsidiary is a party or otherwise bound (whether
as licensor or licensee) and which is otherwise material to the business of the
Grantors as currently conducted, (iii) the type of entity of the New Subsidiary,
its state or other jurisdiction of organization, the organizational number
issued to it by its state or other jurisdiction of organization and its federal
employer identification number, if applicable, (iv) the New Subsidiary’s mailing
address, the location of its principal place of business or its chief executive
office, and the location of its records concerning the Collateral, (v) all real
property owned by the New Subsidiary and the addresses thereof (vi) all of the
locations where the New Subsidiary’s Collateral is stored or located except for
(A) Inventory in transit or (B) Inventory located at (x) any customer location
acceptable to the Collateral Agent in its reasonable discretion and (y) at any
location where the aggregate value of all Inventory of the Grantors is less than
$100,000 and (vii) all of the New Subsidiary’s Deposit Accounts, Securities
Accounts and Lock Boxes.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND ANY APPLICABLE LAWS OF CANADA.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall



--------------------------------------------------------------------------------

not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.26 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent promptly
on demand for all reasonable out-of-pocket costs and expenses incurred in
connection with this Supplement, including the reasonable out-of-pocket fees,
other charges and disbursements of counsel for the Collateral Agent.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY] By    

 

  Name:   Title: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By
   

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit B to the

Canadian Collateral Agreement



--------------------------------------------------------------------------------

Exhibit C to the

Canadian Collateral Agreement

[Form of]

TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT dated as of [                    ], 2012 (this
“Agreement”), among [                    ], a [                    ] located at
[                    ], [                    ], a [                    ] located
at [                    ] (each, a “Grantor” and collectively, the “Grantors”),
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), a Swiss national bank
located at [                    ] as collateral agent (in such capacity,
together with its successors and assigns, the “Collateral Agent”).

Reference is made to (a) the US Collateral Agreement dated as of the date hereof
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among WESCO Distribution, Inc., a Delaware
corporation (the “US Borrower”), WESCO International, Inc., a Delaware
corporation (“Holdings”), the US Subsidiary Guarantors from time to time party
thereto, and the Collateral Agent for the lenders party to the Term Loan
Agreement referred to below and (b) the Term Loan Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), among the US Borrower, WDCC Enterprises Inc.,
an Alberta corporation (the “Canadian Borrower” and, together with the US
Borrower, the “Borrowers”), Holdings, the lenders from time to time party
thereto, the Administrative Agent and the Collateral Agent. The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Term Loan Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Each Grantor (other than the Borrowers) is an affiliate of the
Borrowers, will derive substantial benefits from the extensions of credit to the
Borrowers pursuant to the Term Loan Agreement and is willing to execute and
deliver the Collateral Agreement and this Agreement in order to induce the
Lenders to extend such credit. Pursuant to the Collateral Agreement, each
Grantor is required to execute and deliver this Agreement. Accordingly, the
parties hereto agree as follows:

Section 1. Terms. Each capitalized term used but not defined in this Agreement
has the meaning given or ascribed to it in the Collateral Agreement. The rules
of construction specified in Article I of the Collateral Agreement also apply to
this Agreement.

Section 2. Grant of Security Interest. To secure the prompt and complete payment
and performance of the Obligations, each Grantor hereby pledges, assigns and
grants to the Collateral Agent, on behalf of and for the ratable benefit of
itself and the Secured Parties, a security interest in all of its right, title
and interest in, to and under the following property and other assets, whether
now owned by or owing to, or hereafter acquired by or arising in favor of such
Grantor (including under any trade name or derivations thereof), and whether
owned or



--------------------------------------------------------------------------------

consigned by or to, or leased from or to, such Grantor, and regardless of where
located (all of which will be collectively referred to as the “Trademark
Collateral”):

(i) (a) all trademarks, service marks, certification marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, Internet domain names, other source or business
identifiers, designs and general intangibles of like nature, whether statutory
or common law and whether established or registered in the United States, Canada
or any other country or any political subdivision thereof, (b) all registrations
and recordings thereof, and applications filed in connection therewith,
including in the United States Patent and Trademark Office (or any successor
office thereof), the Canadian Intellectual Property Office (or any successor
office thereof), any similar offices in any State of the United States or any
other country or any political subdivision thereof, including those listed on
Schedule I, (c) all renewals thereof, (d) all goodwill associated therewith or
symbolized thereby, (e) all other assets, rights, and interests that uniquely
reflect or embody such goodwill, (f) all rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (g) all income,
fees, royalties, damages and payments now or hereafter due and/or payable
thereunder or with respect thereto, including damages, claims and payments for
past, present or future infringements, dilutions or other violations thereof,
(h) all rights to sue for past, present or future infringements, dilutions or
other violations thereof, and (i) all rights corresponding thereto throughout
the world; and

(ii) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.

Notwithstanding anything herein to the contrary, in no event shall the Trademark
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, any of such Grantor’s right, title or interest in any United States
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
but only if and solely to the extent that the granting of the Security Interest
in such application would result in the invalidation of such application or any
resulting registration.

Section 3. Recordation. This Agreement has been executed and delivered by each
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office or the Canadian Intellectual
Property Office, as the case may be. Each Grantor authorizes and requests that
the Commissioner of Trademarks at the United States Patent and Trademark Office
and the Registrar of Trademarks at the Canadian Intellectual Property Office, as
applicable, record this Agreement.

Section 4. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to



--------------------------------------------------------------------------------

the Collateral Agent pursuant to the Collateral Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of the Collateral Agent
with respect to the Trademark Collateral are more fully set forth in the
Collateral Agreement, the terms and provisions of which are hereby incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this Agreement and the Collateral Agreement, the terms of
the Collateral Agreement shall govern.

Section 5. Term. The term of this Agreement shall be coterminous with the term
of the Collateral Agreement.

Section 6. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 8.22 of the
Collateral Agreement. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

Section 7. Further Assurances. Each Grantor further agrees to execute and
deliver to the Collateral Agent any and all further documents and instruments,
and do any and all further acts which the Collateral Agent (or the Collateral
Agent’s agents or designees) reasonably requests in order to confirm this grant
of security interest in and to the Trademark Collateral.

Section 8. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE PROVINCE OF ONTARIO AND ANY APPLICABLE LAWS OF
CANADA.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[                                         ], By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Acknowledged and Agreed by:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I TO

TRADEMARK SECURITY AGREEMENT

TRADEMARKS

[OWNER]

 

Mark

  

Application

Number

  

File Date

  

Registration

Number

  

Registration

Date

           



--------------------------------------------------------------------------------

CANADIAN TRADE MARK APPLICATIONS AND/OR REGISTRATIONS

OWNED BY WESCO DISTRIBUTION CANADA LP

 

Trademark

  

Application No.

  

Filing Date

  

Registration No.

  

Registration Date

B Design

   0725121    March 19, 1993    TMA428369    June 3, 1994

TRYDOR DESIGN

   0609276    June 14, 1988    TMA357951    June 30, 1989

BREWS DESIGN

   0725120    March 19, 1993    TMA437645    December 30, 1994

B BREWS & Design

   0725118    March 19, 1993    TMA441337    March 31, 1995



--------------------------------------------------------------------------------

CANADIAN TRADE MARK APPLICATIONS AND/OR REGISTRATIONS

OWNED BY WESCO EQUITY CORPORATION

 

Trademark

  

Application No.

  

Filing Date

  

Registration No.

  

Registration Date

WESCO    1178221    May 16, 2003    TMA646537    August 24, 2005 WESCO THE EXTRA
EFFORT PEOPLE & Design    0711285    August 19, 1992    TMA461377    August 23,
1996 WESCO LES GENS QUI SE SURPASSENT    0711041    August 14, 1992    TMA443851
   June 16, 1995 WESCO BUYERS GUIDE    1130228    February 1, 2002    TMA669280
   August 4, 2006



--------------------------------------------------------------------------------

Exhibit D to the

Canadian Collateral Agreement

[Form of]

PATENT SECURITY AGREEMENT

THIS PATENT SECURITY AGREEMENT dated as of [                    ], 2012 (this
“Agreement”), among [                    ], a [                    ] located at
[                    ], [                    ], a [                    ] located
at [                    ] (each, a “Grantor” and collectively, the “Grantors”),
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), a Swiss national bank
located at [                    ] as collateral agent (in such capacity,
together with its successors and assigns, the “Collateral Agent”).

Reference is made to (a) the US Collateral Agreement dated as of the date hereof
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among WESCO Distribution, Inc., a Delaware
corporation (the “US Borrower”), WESCO International, Inc., a Delaware
corporation (“Holdings”), the US Subsidiary Guarantors from time to time party
thereto, and the Collateral Agent for the lenders party to the Term Loan
Agreement referred to below and (b) the Term Loan Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), among the US Borrower, WDCC Enterprises Inc.,
an Alberta corporation (the “Canadian Borrower” and, together with the US
Borrower, the “Borrowers”), Holdings, the lenders from time to time party
thereto, the Administrative Agent and the Collateral Agent. The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Term Loan Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Each Grantor (other than the Borrowers) is an affiliate of the
Borrowers, will derive substantial benefits from the extensions of credit to the
Borrowers pursuant to the Term Loan Agreement and is willing to execute and
deliver the Collateral Agreement and this Agreement in order to induce the
Lenders to extend such credit. Pursuant to the Collateral Agreement, each
Grantor is required to execute and deliver this Agreement. Accordingly, the
parties hereto agree as follows:

Section 1. Terms. Each capitalized term used but not defined in this Agreement
has the meaning given or ascribed to it in the Collateral Agreement. The rules
of construction specified in Article I of the Collateral Agreement also apply to
this Agreement.

Section 2. Grant of Security Interest. To secure the prompt and complete payment
and performance of the Obligations, each Grantor hereby pledges, assigns and
grants to the Collateral Agent, on behalf of and for the ratable benefit of
itself and the Secured Parties, a security interest in all of its right, title
and interest in, to and under the following property and other assets, whether
now owned by or owing to, or hereafter acquired by or arising in favor of such
Grantor (including under any trade name or derivations thereof), and whether
owned or consigned by or to, or leased from or to, such Grantor, and regardless
of where located (all of which will be collectively referred to as the “Patent
Collateral”):



--------------------------------------------------------------------------------

(i) (a) all letters patent of the United States or Canada, or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or Canada or the equivalent
thereof in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office, the Canadian
Intellectual Property Office (or any successor office thereof) or any similar
offices in any other country or any political subdivision thereof, including
those listed on Schedule I, (b) all reissues, continuations, divisions,
continuations-in-part, supplementary protection certificates or extensions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use and/or sell the inventions disclosed or claimed therein, (c) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including damages and
payments for past, present or future infringements or other violations thereof,
(d) all rights to sue for past, present or future infringements or other
violations thereof, and (e) all rights corresponding thereto throughout the
world; and

(ii) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.

Section 3. Recordation. This Agreement has been executed and delivered by each
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office or the Commissioner of Patents at
the Canadian Intellectual Property Office, as the case may be. Each Grantor
authorizes and requests that the Commissioner of Patents at the United States
Patent and Trademark Office and the Commissioner of Patents at the Canadian
Intellectual Property Office record this Agreement.

Section 4. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

Section 5. Term. The term of this Agreement shall be coterminous with the term
of the Collateral Agreement.

Section 6. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 8.22 of the
Collateral Agreement. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------

Section 7. Further Assurances. Each Grantor further agrees to execute and
deliver to the Collateral Agent any and all further documents and instruments,
and do any and all further acts which the Collateral Agent (or the Collateral
Agent’s agents or designees) reasonably requests in order to confirm this grant
of security interest in and to the Patent Collateral.

Section 8. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE PROVINCE OF ONTARIO AND ANY APPLICABLE LAWS OF
CANADA.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[                                         ], By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Acknowledged and Agreed by:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CANADIAN PATENT APPLICATIONS AND/OR ISSUED PATENTS

OWNED BY WESCO EQUITY CORPORATION

 

Title

  

Application No.

  

Filing Date

  

Patent No.

  

Issue Date

COMMUNICATIONS CABLE WITH FABRIC SLEEVE    2,729,337    June 1, 2009    N/A   
N/A METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO COMPARTMENTS    2,361,750
   June 21, 2000    2,361,750    January 19, 2010 SYSTEM FOR THE SIMULTANEOUS
INTRODUCTION OF TWO ITEMS INTO A CONDUIT    2,638,580    August 8, 2008    N/A
   N/A CABLE GUIDE SLEEVING STRUCTURE    2,496,520    August 28, 2003   
2,496,520    January 17, 2012



--------------------------------------------------------------------------------

Exhibit E to the

Collateral Agreement

[Form of]

COPYRIGHT SECURITY AGREEMENT

THIS COPYRIGHT SECURITY AGREEMENT dated as of [                    ], 2012 (this
“Agreement”), among [                    ], a [                    ] located at
[                    ], [                    ], a [                    ] located
at [                    ] (each, a “Grantor” and collectively, the “Grantors”),
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS), a Swiss national bank located
at [                    ] as collateral agent (in such capacity, together with
its successors and assigns, the “Collateral Agent”).

Reference is made to (a) the US Collateral Agreement dated as of the date hereof
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among WESCO Distribution, Inc., a Delaware
corporation (the “US Borrower”), WESCO International, Inc., a Delaware
corporation (“Holdings”), the US Subsidiary Guarantors from time to time party
thereto and the Collateral Agent for the lenders party to the Term Loan
Agreement referred to below and (b) the Term Loan Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), among the US Borrower, WDCC Enterprises Inc.,
an Alberta corporation (the “Canadian Borrower” and, together with the US
Borrower, the “Borrowers”), Holdings, the lenders from time to time party
thereto, the Administrative Agent and the Collateral Agent. The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Term Loan Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Each Grantor (other than the Borrowers) is an affiliate of the
Borrowers, will derive substantial benefits from the extensions of credit to the
Borrowers pursuant to the Term Loan Agreement and is willing to execute and
deliver the Collateral Agreement and this Agreement in order to induce the
Lenders to extend such credit. Pursuant to the Collateral Agreement, each
Grantor is required to execute and deliver this Agreement. Accordingly, the
parties hereto agree as follows:

Section 1. Terms. Each capitalized term used but not defined in this Agreement
has the meaning given or ascribed to it in the Collateral Agreement. The rules
of construction specified in Article I of the Collateral Agreement also apply to
this Agreement.

Section 2. Grant of Security Interest. To secure the prompt and complete payment
and performance of the Obligations, each Grantor hereby pledges, assigns and
grants to the Collateral Agent, on behalf of and for the ratable benefit of
itself and the Secured Parties, a security interest in all of its right, title
and interest in, to and under the following property and other assets, whether
now owned by or owing to, or hereafter acquired by or arising in favor of such
Grantor (including under any trade name or derivations thereof), and whether
owned or



--------------------------------------------------------------------------------

consigned by or to, or leased from or to, such Grantor, and regardless of where
located (all of which will be collectively referred to as the “Copyright
Collateral”):

(i) (a) all copyright rights in any work subject to the copyright laws of the
United States, Canada or any other country, whether as author, assignee,
transferee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States, Canada or any other country,
including registrations, recordings, supplemental registrations and applications
for registration in the United States Copyright Office, the Canadian
Intellectual Property Office (or any successor office thereof) or any similar
offices in any other country or any political subdivision thereof, including
those listed on Schedule I, (c) all renewals and extensions thereof, (d) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present or future infringements or other violations thereof, (e) all rights to
sue for past, present or future infringements or other violations thereof, and
(f) all rights corresponding thereto throughout the world; and

(ii) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.

Section 3. Recordation. This Agreement has been executed and delivered by each
Grantor for the purpose of recording the grant of security interest herein with
the United States Copyright Office or the Registrar of Copyrights at the
Canadian Intellectual Property Office, as the case may be. Each Grantor
authorizes and requests that the Register of Copyrights at the United States
Copyright Office and the Registrar of Copyrights at the Canadian Intellectual
Property Office, as applicable, record this Agreement.

Section 4. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

Section 5. Term. The term of this Agreement shall be coterminous with the term
of the Collateral Agreement.

Section 6. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 8.22 of the
Collateral Agreement. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

Section 7. Further Assurances. Each Grantor further agrees to execute and
deliver to the Collateral Agent any and all further documents and instruments,
and do any and all further acts which the Collateral Agent (or the Collateral
Agent’s agents or designees) reasonably requests in order to confirm this grant
of security interest in and to the Copyright Collateral.

Section 8. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE PROVINCE OF ONTARIO AND ANY APPLICABLE LAWS OF
CANADA.

[Remainder of this page intentionally left blank]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[                                         ], By:  

 

Name:   Title:  

 

- 4 -



--------------------------------------------------------------------------------

Acknowledged and Agreed by:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

By:

 

 

Name:

 

Title:

 

 

- 5 -



--------------------------------------------------------------------------------

SCHEDULE I TO

COPYRIGHT SECURITY AGREEMENT

 

Title Of Work

  

Reg. No.

  

Reg. Date

[Pub Date]

                       



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF

CANADIAN CROSS-BORDER COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

CANADIAN CROSS-BORDER COLLATERAL AGREEMENT

Dated as of December 12, 2012

Among

SUBSIDIARY GUARANTORS PARTY HERETO,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     5  

1.1.

 

Terms Defined in Term Loan Agreement

     5  

1.2.

 

Terms Defined in PPSA

     5  

1.3.

 

Definitions of Certain Terms Used Herein

     5  

ARTICLE II PLEDGE OF SECURITIES

     11  

2.1.

 

Pledged Collateral

     11  

2.2.

 

Delivery of the Pledged Collateral

     12  

2.3.

 

Representations, Warranties and Covenants

     12  

2.4.

 

Certification of ULC Interests and Limited Partnership Interests

     14  

2.5.

 

[Intentionally omitted].

     14  

2.6.

 

Voting Rights; Dividends and Interest, Etc.

     14  

ARTICLE III GRANT OF SECURITY INTEREST

     17  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     19  

4.1.

 

Title, Perfection and Priority

     19  

4.2.

 

Type and Jurisdiction of Organization, Organizational Numbers

     20  

4.3.

 

Principal Location

     20  

4.4.

 

[Intentionally omitted.]

     21  

4.5.

 

Deposit Accounts, Securities Accounts and Lock Boxes

     21  

4.6.

 

Exact Names

     21  

4.7.

 

Chattel Paper

     21  

4.8.

 

Accounts and Chattel Paper

     21  

4.9.

 

Perfection Certificate

     21  

4.10.

 

Intellectual Property

     21  

4.11.

 

[Intentionally omitted].

     23  

4.12.

 

No Financing Statements, Guarantee and Collateral Agreements

     23  

4.13.

 

No Conflicts

     23  

4.14.

 

Consumer Goods

     23  

ARTICLE V COVENANTS

     23  

5.1.

 

General

     23  

5.2.

 

Receivables

     25  

5.3.

 

Inventory

     26  

5.4.

 

Delivery of Chattel Paper and Documents of Title

     26  

5.5.

 

[Intentionally omitted].

     26  

5.6.

 

[Intentionally omitted].

     26  

5.7.

 

[Intentionally omitted].

     26  

5.8.

 

[Intentionally omitted].

     26  

5.9.

 

[Intentionally omitted].

     27  

5.10.

 

[Intentionally omitted].

     27  

5.11.

 

No Interference

     27  

5.12.

 

Insurance

     27  

 

2



--------------------------------------------------------------------------------

5.13.

 

Collateral Access Agreements

     27  

5.14.

 

[Intentionally omitted].

     28  

5.15.

 

Change of Name or Location

     28  

5.16.

 

Patent, Trademark and Copyright Collateral

     28  

ARTICLE VI EVENTS OF DEFAULT AND REMEDIES

     30  

6.1.

 

Events of Default

     30  

6.2.

 

Remedies

     30  

6.3.

 

Grantor’s Obligations Upon Default

     34  

6.4.

 

Grant of Intellectual Property Licence

     35  

6.5.

 

Application of Proceeds

     35  

ARTICLE VII ATTORNEY IN FACT; PROXY

     36  

7.1.

 

Authorization for Collateral Agent and any Receiver to Take Certain Action

     36  

7.2.

 

Proxy

     37  

7.3.

 

Nature of Appointment; Limitation of Duty

     37  

ARTICLE VIII GENERAL PROVISIONS

     37  

8.1.

 

Waivers

     37  

8.2.

 

Limitation on Collateral Agent’s, Receiver’s and Lenders’ Duty with Respect to
the Collateral

     38  

8.3.

 

Compromises and Collection of Collateral

     39  

8.4.

 

Secured Party Performance of Debtor Obligations

     39  

8.5.

 

Specific Performance of Certain Covenants

     39  

8.6.

 

Dispositions Not Authorized

     40  

8.7.

 

No Waiver; Amendments; Cumulative Remedies

     40  

8.8.

 

Limitation by Law; Severability of Provisions

     40  

8.9.

 

Reinstatement

     40  

8.10.

 

Benefit of Agreement

     41  

8.11.

 

Survival of Representations

     41  

8.12.

 

Taxes and Expenses

     41  

8.13.

 

Headings

     41  

8.14.

 

Other Pledge Agreements

     41  

8.15.

 

Term Loan Agreement; Intercreditor Agreement

     42  

8.16.

 

Termination

     42  

8.17.

 

Entire Agreement

     43  

8.18.

 

CHOICE OF LAW

     43  

8.19.

 

Jurisdiction; Consent to Service of Process

     43  

8.20.

 

WAIVER OF JURY TRIAL

     43  

8.21.

 

Indemnity

     44  

8.22.

 

Currency Conversions

     44  

8.23.

 

Receipt of a Copy

     45  

8.24.

 

Information

     45  

 

3



--------------------------------------------------------------------------------

8.25.

 

Counterparts

     45  

8.26.

 

Notices

     45  

8.27.

 

Security Interest Absolute

     45  

8.28.

 

Binding Effect; Several Agreement

     45  

8.29.

 

Successors and Assigns

     46  

8.30.

 

Additional Subsidiaries

     46  

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

CANADIAN CROSS-BORDER COLLATERAL AGREEMENT

THIS CANADIAN COLLATERAL AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, the “Collateral Agreement”) is entered
into as of December 12, 2012 by and between the Subsidiary Guarantors from time
to time party hereto (together with the Canadian Borrower, the “Grantors”, and
each, a “Grantor”), and Credit Suisse AG, Cayman Islands Branch, in its capacity
as collateral agent (the “Collateral Agent”) for the lenders party to the Term
Loan Agreement referred to below.

PRELIMINARY STATEMENT

WESCO Distribution, Inc., a Delaware corporation (the “US Borrower”), Holdings,
WESCO International Inc., a Delaware corporation (“Holdings”), WDCC Enterprises
Inc., an Alberta corporation (the “Canadian Borrower”) and together with the US
Borrower, the “Borrowers”, and each, a “Borrower”), Credit Suisse AG, Cayman
Islands Branch, as the administrative agent, the Collateral Agent and the
lenders from time to time party thereto are entering into a Term Loan Agreement,
dated as of the date herewith (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”). Each Grantor
is entering into this Collateral Agreement in order to induce the Lenders to
enter into and extend credit to the Borrowers under the Term Loan Agreement and
to secure the Obligations that the Canadian Borrower has incurred as Borrower
under the Term Loan Agreement or that it has agreed to guarantee pursuant to the
Guarantee Agreement, dated as of the date herewith (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among Holdings and the Subsidiary Guarantors party thereto.

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Lenders,
hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Term Loan Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the Term
Loan Agreement.

1.2. Terms Defined in PPSA. Terms defined in the Personal Property Security Act
or Securities Transfer Act which are not otherwise defined in this Collateral
Agreement or the Term Loan Agreement are used herein as defined in the Personal
Property Security Act and the Securities Transfer Act, respectively.

1.3. Definitions of Certain Terms Used Herein. As used in this Collateral
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

“Accounts” shall have the meaning given to the uncapitalized form of that term
in the Personal Property Security Act.

 

5



--------------------------------------------------------------------------------

“Article” means a numbered article of this Collateral Agreement, unless another
document is specifically referenced.

“Assigned Contracts” means, with respect to any Grantor, collectively, all of
such Grantors’ rights and remedies under, and all moneys and claims for money
due or to become due to such Grantor under those contracts and other agreements
relating to the purchase and sale of Inventory and all Accounts related thereto
and any and all other material contracts between such Grantor and any party
other than the Agents or any Lender, and any and all amendments, supplements,
extensions, and renewals thereof, including all rights and claims of such
Grantor now or hereafter existing: (a) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing agreements; (b) for any damages arising out of or for
breach or default under or in connection with any of the foregoing contracts;
(c) to all other amounts from time to time paid or payable under or in
connection with any of the foregoing agreements; or (d) to exercise or enforce
any and all covenants, remedies, powers and privileges thereunder.

“Chattel Paper” shall have the meaning given to the uncapitalized form of that
term in the Personal Property Security Act.

“Closing Date” means the date of the Term Loan Agreement.

“Collateral” shall have the meaning given to the uncapitalized form of that term
in the Personal Property Security Act.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Collateral Agent, between the
Collateral Agent and any third party (including any bailee, consignee, customs
broker, or other similar Person) in possession of any Collateral or any landlord
of any real property where any Collateral is located, as such landlord waiver or
other agreement may be amended, restated, or otherwise modified from time to
time.

“Control” shall have the meaning given to the uncapitalized form of that term in
the Securities Transfer Act when used in relation to any financial assets.

“Control Agreement” means an agreement, in form and substance satisfactory to
the Collateral Agent, among any Loan Party, a banking institution, securities
broker, issuer of uncertificated securities, securities intermediary or other
financial institution holding such Loan party’s funds, and the Collateral Agent
with respect to collection and control of all deposits and balances held in a
Deposit Account, Securities Account or Lock Box maintained by any Loan Party
with such banking institution.

“Copyright Licence” shall mean any written agreement, now or hereafter in
effect, (a) granting any right to any third Person under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
licence, or (b) granting any right to any Grantor under any Copyright now or
hereafter owned by any third Person or that any third Person otherwise has the
right to licence, and all rights of such Grantor under any such agreement.

 

6



--------------------------------------------------------------------------------

“Copyright Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit E.

“Copyrights” shall mean all of the following: (a) all copyright rights in any
work subject to the copyright laws of Canada or any other country, whether as
author, assignee, transferee or otherwise, (b) all registrations and
applications for registration of any such copyright in Canada or any other
country, including registrations, recordings, supplemental registrations and
applications for registration in the Canadian Intellectual Property Office (or
any successor office or any similar office in any other country), including
those listed on Schedule II, (c) all renewals and extensions thereof, (d) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present or future infringements or other violations thereof, (e) all rights to
sue for past, present or future infringements or other violations thereof, and
(f) all rights corresponding thereto throughout the world.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Distribution Center” shall mean a location leased by a Grantor where such
Grantor operates a distribution facility of inventory.

“Documents of Title” shall have the meaning given to the uncapitalized form of
that term in the Personal Property Security Act.

“Equipment” shall have the meaning given to the uncapitalized form of that term
in the Personal Property Security Act.

“Event of Default” means an event described in Section 6.1.

“Excluded Debt Securities” shall have the meaning set forth in Section 2.1(b).

“Excluded Equity Interests” shall have the meaning set forth in Section 2.1(a).

“Exhibit” refers to a specific exhibit to this Collateral Agreement, unless
another document is specifically referenced.

“Fixtures” means goods which have been affixed to real or immoveable property to
such an extent that it is regarded under applicable law as part of that real or
immoveable property.

“Futures Account” shall have the meaning given to the uncapitalized form of that
term in the Personal Property Security Act.

“Futures Contract” shall have the meaning given to the uncapitalized form of
that term in the Personal Property Security Act.

“Goods” shall have the meaning given to the uncapitalized form of that term in
the Personal Property Security Act.

 

7



--------------------------------------------------------------------------------

“Instruments” shall have the meaning given to the uncapitalized form of that
term in the Personal Property Security Act.

“Intangibles” shall have the meaning given to the uncapitalized form of that
term in the Personal Property Security Act.

“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature, including inventions, designs, Patents, Copyrights,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

“Intercreditor Agreement” shall have the meaning set forth in the Term Loan
Agreement.

“Inventory” shall have the meaning given to the uncapitalized form of that term
in the Personal Property Security Act.

“Investment Property” shall have the meaning given to the uncapitalized form of
that term in the Personal Property Security Act.

“Lenders” shall have the meaning set forth in the Term Loan Agreement.

“Licence” shall mean (a) any Patent Licence, Trademark Licence, Copyright
Licence or other licence or sublicence agreement relating to Intellectual
Property to which any Grantor is a party, including those listed on Schedule II,
(b) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.

“Lock Box” means a postal lock box established by any Person with any banking
institution, securities intermediary or other financial institution.

“Obligations” shall have the meaning given to “US Obligations” in the Term Loan
Agreement.

“Patent” shall mean all of the following: (a) all letters patent of Canada or
the equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of Canada or the equivalent
thereof in any other country, including registrations, recordings and pending
applications in the Canadian Intellectual Property Office (or any successor or
any similar offices in any other country), including those listed on
Schedule II, (b) all reissues, continuations, divisions, continuations-in-part,
supplementary protection certificates or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein, (c) all income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto, including damages and payments for past, present or future
infringements or other violations thereof, (d) all rights to sue for past,
present or future infringements or other violations thereof, and (e) all rights
corresponding thereto throughout the world.

 

8



--------------------------------------------------------------------------------

“Patent Licence” shall mean any written agreement, now or hereafter in effect,
(a) granting to any third Person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to licence, is in existence, or (b) granting to any
Grantor any right to make, use or sell any invention on which a Patent, now or
hereafter owned by any third Person or that any third Person otherwise has the
right to licence, is in existence, and all rights of any Grantor under any such
agreement.

“Patent Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit D.

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Canadian
Borrower.

“Personal Property Security Act” means the Personal Property Security Act, as in
effect from time to time, of the Province of Ontario or of any other province or
territory the laws of which are required as a result thereof to be applied in
connection with the perfection or priority of, or remedies with respect to, the
Collateral Agent’s or any Lender’s Lien on any Collateral.

“Pledged Collateral” shall have the meaning set forth in Section 2.1.

“Pledged Debt Securities” shall have the meaning set forth in Section 2.1(b).

“Pledged Equity Interests” shall have the meaning set forth in Section 2.1(a).

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged ULC Shares” shall have the meaning set forth in Section 2.6(e).

“Real Estate Subsidiaries” shall have the meaning set forth in the Term Loan
Agreement.

“Receivables” means the Accounts, Chattel Paper, Documents of Title, Investment
Property, Instruments and any other rights or claims to receive money which are
Intangibles or which are otherwise included as Collateral.

“Receivables Securitization Documents” shall have the meaning set forth in the
Term Loan Agreement.

“Receivables Securitization Lien” means a Lien on a Grantor’s Accounts which are
sold, or intended to be sold, to Receivables SPV pursuant to the Receivables
Securitization Documents.

“Receivables SPV” shall have the meaning set forth in the Term Loan Agreement.

 

9



--------------------------------------------------------------------------------

“Receiver” means any receiver or receiver and manager for the Collateral or any
of the business, undertakings, property and assets of any Grantor appointed by
the Collateral Agent pursuant to this Collateral Agreement or by a court on
application by the Collateral Agent.

“Section” means a numbered section of this Collateral Agreement, unless another
document is specifically referenced.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) each counterparty to any Secured Hedging
Agreement, (e) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (f) the successors and assigns of
each of the foregoing; provided that successors and assigns with respect to
clauses (a) – (c) above are permitted under the terms of the Loan Documents.

“Securities Transfer Act” means the Securities Transfer Act, as in effect from
time to time, in the Province of Ontario, or of any other province or territory
the laws of which are required as a result thereof to be applied in connection
with the perfection of the Collateral Agent’s Lien on any Collateral.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Trademark Licence” shall mean any written agreement, now or hereafter in
effect, (a) granting to any third Person any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
licence, or (b) granting to any Grantor any right to use any Trademark now or
hereafter owned by any third Person or that any third Person otherwise has the
right to licence, and all rights of any Grantor under any such agreement.

“Trademark Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit C.

“Trademarks” shall mean all of the following: (a) all trademarks, service marks,
certification marks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, Internet
domain names, other source or business identifiers, designs and intangibles of
like nature, whether statutory or common law, and whether established or
registered in Canada or any other country or any political subdivision thereof,
(b) all registrations and recordings thereof, and applications filed in
connection therewith, including in the Canadian Intellectual Property Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, including those
listed on Schedule II, (c) all renewals thereof, (d) all goodwill associated
therewith or symbolized thereby, (e) all other assets, rights and interests that
uniquely reflect or embody such goodwill, (f) all rights and privileges arising
under applicable law with respect to the use of any of the foregoing, (g) all
income, fees, royalties, damages and payments now or hereafter due and/or
payable thereunder or with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or other
violations thereof, (h) all

 

10



--------------------------------------------------------------------------------

rights to sue for past, present or future infringements, dilutions or other
violations thereof, and (i) all rights corresponding thereto throughout the
world.

“ULC” shall have the meaning set forth in Section 2.6(e).

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

PLEDGE OF SECURITIES

2.1. Pledged Collateral. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby collaterally assigns and
pledges to the Collateral Agent, for the ratable benefit of the Secured Parties,
and hereby grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of such Grantor’s right, title and
interest in, to and under (all of the property and assets described in this
Article II being hereinafter collectively referred to herein as the “Pledged
Collateral”):

(a) the Equity Interests owned by such Grantor on the date hereof listed on
Schedule I and any other Equity Interests obtained in the future by such Grantor
and the certificates representing all such Equity Interests (collectively
referred to herein as the “Pledged Equity Interests”); provided that such
Pledged Collateral shall not include (i) the equity interests of (A) Excluded
Subsidiaries described in clause (a) of the definition thereof other than the
Receivables SPV or in clause (d) of the definition thereof or (B) Equity
Interests in entities where such Grantor holds 50% or less of the outstanding
Equity Interests of such entity, to the extent a pledge of such Equity Interests
is prohibited by the organizational documents or agreements with the other
equity holders of such entity after the exercise of commercially reasonable
efforts to remove or avoid such prohibition, and (ii) more than 65% of the
issued and outstanding Equity Interest of any CFC Subsidiary or CFC Subsidiary
Holding Company entitled to vote (within the meaning of United States Treasury
Regulations Section 1.956-2(c)(2)) (such Equity Interests described in the
preceding proviso being referred to as “Excluded Equity Interests”);

(b) (i) the debt securities or Indebtedness (including intercompany
Indebtedness) held by such Grantor on the date hereof (including all debt
securities listed on Schedule I) or Indebtedness represented by an instrument or
other transferable document, (ii) any debt securities or Indebtedness (including
intercompany Indebtedness) in the future issued to or held by such Grantor and
(iii) the promissory notes and any other instruments evidencing such debt
securities or Indebtedness (collectively referred to herein as the “Pledged Debt
Securities”); provided that such Pledged Collateral shall not include the
[US$480,000,000] Hybrid Note made by WDCC Enterprises Inc. to WDC Holdings, Inc.
(“Excluded Debt Securities”);

(c) all rights and privileges of such Grantor with respect to the securities and
other property referred to in clauses (a) and (b) above; and

(d) [Intentionally omitted].

(e) [Intentionally omitted].

 

11



--------------------------------------------------------------------------------

(f) all payments of principal or interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of any of the foregoing.

2.2. Delivery of the Pledged Collateral.

(a) Subject to the terms of the Intercreditor Agreement, each Grantor (i) has
delivered all Pledged Securities (to the extent represented or evidenced by a
certificate, instrument or other transferable document) held by such Grantor on
the Closing Date to the Collateral Agent, together with duly executed undated
blank membership interest, stock or note powers, as applicable, or other
equivalent instruments of transfer reasonably acceptable to the Collateral Agent
and (ii) following the Closing Date, agrees to promptly deliver or cause to be
delivered to the Collateral Agent any and all Pledged Securities (to the extent
represented or evidenced by a certificate, instrument or other transferable
document).

(b) Subject to the terms of the Intercreditor Agreement, each Grantor will cause
any Indebtedness for borrowed money owed to such Grantor by any Subsidiary that
is not a Canadian Loan Party, other than Excluded Debt Securities and
Indebtedness with an outstanding principal amount of less than US$1,000,000, to
be evidenced by a duly executed promissory note the sole original of which is
pledged and delivered to the Collateral Agent pursuant to the terms hereof (it
being understood that guarantees of Indebtedness for borrowed money shall not be
required to be evidenced by a promissory note).

(c) Upon delivery to the Collateral Agent, (i) any certificate, instrument or
document representing or evidencing Pledged Securities shall be accompanied by
undated membership interest, stock or note powers, as applicable, duly executed
in blank or other undated instruments of transfer reasonably satisfactory to the
Collateral Agent and duly executed in blank and by such other instruments and
documents as the Collateral Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Collateral Agent may reasonably
request.

2.3. Representations, Warranties and Covenants. The Grantors jointly and
severally represent, warrant and covenant to and with the Collateral Agent, for
the benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the issued and outstanding shares of each
class of the Equity Interests of the issuer thereof represented by such Pledged
Equity Interests, in each case owned by such Grantor, and includes, or after
giving effect to any updates delivered pursuant to Section 2.2 will include, all
Equity Interests, debt securities and promissory notes required to be pledged
hereunder by such Grantor;

(b) the Transaction Related Intercompany Notes and, to the knowledge of the
Grantors, the other Pledged Debt Securities have been duly authorized and
validly issued by the issuers thereof and are legal, valid and binding
obligations of the issuers thereof, except as limited by bankruptcy laws and
equitable principles;

 

12



--------------------------------------------------------------------------------

(c) the Pledged Equity Interests have been duly authorized and validly issued by
the issuers thereof and, apart from Pledged ULC Shares, are fully paid and
non-assessable (to the extent such concepts are applicable);

(d) except for the security interests granted hereunder (or Liens otherwise
permitted under the Term Loan Agreement or the other Loan Documents), such
Grantor (i) is and, subject to any transfers made in compliance with the Term
Loan Agreement, will continue to be the direct owner, beneficially and of
record, of the Pledged Securities indicated on Schedule I as owned by such
Grantor, (ii) holds the same free and clear of all Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
transfers made in compliance with the Term Loan Agreement and the other Loan
Documents and Liens permitted under the Term Loan Agreement or other Loan
Documents, (iv) will use commercially reasonable efforts to defend its title or
interest thereto or therein against any and all Liens (other than the Liens
permitted under the Term Loan Agreement or the other Loan Documents), however
arising, of all Persons whomsoever and (v) subject to this Section 2.3 and
Section 2.6, will cause any and all Pledged Collateral, whether for value paid
by such Grantor or otherwise, to be forthwith deposited with the Collateral
Agent and pledged or assigned hereunder;

(e) subject to the terms of the Intercreditor Agreement, except for restrictions
and limitations imposed by the Loan Documents or securities laws generally, or
except as otherwise permitted under the Term Loan Agreement or the other Loan
Documents, the Pledged Collateral is and will continue to be freely transferable
and assignable, and, except for restrictions contained in agreements with
respect to joint ventures permitted under the Term Loan Agreement and the terms
of the Intercreditor Agreement, none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(f) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will use commercially reasonable efforts to defend its title or interest
thereto or therein against any and all Liens (other than the Liens created or
permitted by the Loan Documents), however arising, of all Persons whomsoever;

(g) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (except as may be required in connection with such disposition
of Pledged Securities by laws affecting the offering and sale of securities
generally and other than such as have been obtained and are in full force and
effect and assuming that any applicable foreign perfection requirements have
been satisfied with respect to any non-Canadian issuer); and

(h) [Intentionally omitted].

(i) if any issuer of any of such Grantor’s Pledged Equity Interest is organized
under a jurisdiction outside of Canada, such Grantor shall, to the extent
reasonably requested by

 

13



--------------------------------------------------------------------------------

the Collateral Agent, take such additional actions, including, without
limitation, causing the issuer to register the pledge on its books and records
or making such filings or recordings, in each case as may be necessary or
reasonably advisable, under the laws of such issuer’s jurisdiction to ensure the
validity, perfection and priority of the security interest of the Collateral
Agent therein.

2.4. Certification of ULC Interests and Limited Partnership Interests.

(a) Each Grantor acknowledges and agrees that (i) each interest in any ULC or
limited partnership which is a Subsidiary and pledged hereunder and is
represented by a certificate shall be a “security” within the meaning of the
Securities Transfer Act and shall be governed by the Securities Transfer Act of
any applicable jurisdiction and (ii) each such interest shall at all times
hereafter be represented by a certificate.

(b) [Intentionally omitted].

2.5. [Intentionally omitted].

2.6. Voting Rights; Dividends and Interest, Etc.

(a) Unless and until an Event of Default shall have occurred and be continuing,
subject to the terms of the Intercreditor Agreement, and the Collateral Agent
shall have given the Grantors notice of its intent to exercise its rights under
this Collateral Agreement (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (g) or
(h) of Section 7.01 of the Term Loan Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Collateral
Agreement, the Term Loan Agreement and the other Loan Documents; provided,
however, that such rights and powers shall not be exercised in any manner that
would materially and adversely affect the rights inuring to a holder of any
Pledged Securities or the rights and remedies of any of the Collateral Agent or
the other Secured Parties under this Collateral Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to paragraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Term Loan Agreement, the other Loan Documents and applicable laws; provided,
however, that any non-cash dividends, interest, principal or other distributions
that would constitute Pledged Equity Interests or

 

14



--------------------------------------------------------------------------------

Pledged Debt Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, amalgamation,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the ratable benefit of the Secured Parties
and shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement or instrument of assignment).

(b) Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the Intercreditor Agreement, after the Collateral Agent
shall have notified (or shall be deemed to have notified pursuant to
Section 2.6(a)) the Grantors of the suspension of their rights under
paragraph (a)(iii) of this Section 2.6, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.6 shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. Subject
to the terms of the Intercreditor Agreement, all dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 2.6 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
promptly delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement or instrument of assignment). Subject
to the terms of the Intercreditor Agreement, any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 7.02 of the Term Loan Agreement. Subject to the terms of the
Intercreditor Agreement, after all Events of Default have been cured or waived
and Holdings or the US Borrower have delivered to the Administrative Agent
certificates to that effect, the Collateral Agent shall, to the extent not
applied to the Obligations, promptly repay to each applicable Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 2.6 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the Intercreditor Agreement, after the Collateral Agent
shall have notified (or shall be deemed to have notified pursuant to
Section 2.6(a)) the Grantors of the suspension of their rights under
paragraph (a)(i) of this Section 2.6, then all rights of any Grantor to exercise
the voting and consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section 2.6, and the obligations of the Collateral
Agent under paragraph (a)(ii) of this Section 2.6, shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, except in the case
of the Pledged ULC Shares, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the period when only
the Collateral Agent is entitled to

 

15



--------------------------------------------------------------------------------

exercise such rights under this clause (c) to permit the Grantors to exercise
such rights. Each Grantor agrees to grant the Collateral Agent an irrevocable
proxy, exercisable under such circumstances and to promptly deliver to the
Collateral Agent such additional proxies and other documents as may be necessary
to allow the Collateral Agent to exercise such voting and consensual rights and
powers.

(d) Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 2.6 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

(e) Notwithstanding any provisions to the contrary contained in this Collateral
Agreement, the Term Loan Agreement, any other Loan Document or any other
document or agreement among all or some of the parties hereto, with regard to
any Pledged Collateral which is shares or membership interests in an unlimited
company or unlimited liability company incorporated or otherwise formed under
the laws of the Province of Alberta, British Columbia or Nova Scotia (the
“Pledged ULC Shares”), any Grantor who has granted a security interest in
Pledged ULC Shares or any Grantor that is as of the date of this Collateral
Agreement the sole registered and beneficial owner of all Pledged ULC Shares
will remain so until such time as such Pledged ULC Shares are fully and
effectively transferred into the name of the Collateral Agent or any other
Person on the books and records of such Alberta, British Columbia or Nova Scotia
unlimited company or unlimited liability company (“ULC”). Nothing in this
Collateral Agreement, the Term Loan Agreement, any other Loan Document or any
other document or agreement delivered among all or some of the parties hereto is
intended to or shall constitute the Collateral Agent or any Person other than
such Grantor to be a member or shareholder of any ULC for the purposes of the
Business Corporations Act (Alberta), the Business Corporations Act (British
Columbia) or the Companies Act (Nova Scotia), as the case may be, until such
time as written notice is given to such Grantor and all further steps are taken
so as to register the Collateral Agent or other Person as holder of the Pledged
ULC Shares. The granting of the pledge and security interest pursuant to this
Collateral Agreement does not make the Collateral Agent a successor to such
Grantor as a member or shareholder of any ULC, and neither the Collateral Agent
nor any of its respective successors or assigns hereunder shall be deemed to
become a member or shareholder of any ULC by accepting this Collateral Agreement
or exercising any right granted herein unless and until such time, if any, when
the Collateral Agent or any successor or assign expressly becomes a registered
member or shareholder of any ULC. Such Grantor shall be entitled to receive and
retain for its own account any dividends or other distributions, if any, in
respect of the Collateral relating to any such Pledged ULC Shares (except
insofar as such Grantor has granted a security interest in such dividend on or
other distribution) that is not otherwise permitted under this Collateral
Agreement or the Term Loan Agreement and shall have the right to vote such
Pledged ULC Shares and to control the direction, management and policies of the
ULC issuing such Pledged ULC Shares to the same extent as such Grantor would if
such Pledged ULC Shares were not pledged to the Collateral Agent or to any other
Person pursuant hereto. To the extent any provision hereof would have the effect
of constituting

 

16



--------------------------------------------------------------------------------

the Collateral Agent to be a member or shareholder of any ULC prior to such time
that written notice is delivered to such Grantor, such provision shall be
severed herefrom and ineffective with respect to the relevant Pledged ULC Shares
without otherwise invalidating or rendering unenforceable this Collateral
Agreement or invalidating or rendering unenforceable such provision insofar as
it relates to Pledged Collateral other than Pledged ULC Shares. Notwithstanding
anything herein to the contrary (except to the extent, if any, that the
Collateral Agent or any of its successors or assigns hereafter expressly becomes
a registered member or shareholder of any ULC), neither the Collateral Agent nor
any of its respective successors or assigns shall be deemed to have assumed or
otherwise become liable for any debts or obligations of any ULC. Except upon the
exercise by the Collateral Agent or other Persons of rights to sell or otherwise
dispose of Pledged ULC Shares or other remedies following the occurrence and
during the continuance of an Event of Default, such Grantor shall not cause or
permit, or enable any ULC in which it holds Pledged ULC Shares to cause or
permit, the Collateral Agent to: (i) be registered as member or shareholder of
such ULC; (ii) have any notation entered in its favor in the share register of
such ULC; (iii) be held out as member or shareholder of such ULC; (iv) receive,
directly or indirectly, any dividends, property or other distributions from such
ULC by reason of the Collateral Agent or other Person holding a security
interest in the Pledged ULC Shares; or (v) act as a member or shareholder of
such ULC, or exercise any rights of a member or shareholder of such ULC,
including the right to attend a meeting of such ULC or vote the shares of such
ULC.

ARTICLE III

GRANT OF SECURITY INTEREST

(a) To secure the prompt and complete payment and performance of the
Obligations, each Grantor hereby pledges, assigns and grants to the Collateral
Agent, on behalf of and for the ratable benefit of itself and the Secured
Parties, a security interest (the “Security Interest”) in all of its right,
title and interest in, to and under all present and after-acquired personal
property of such Grantor, including, without limitation, the following property
and other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”):

 

  (i) all Accounts;

 

  (ii) all Chattel Paper;

 

  (iii) all Documents of Title;

 

  (iv) all Equipment;

 

  (v) all Fixtures;

 

  (vi) all Intangibles (other than Intangibles comprising Excluded Collateral
(as defined below));

 

  (vii) all Goods;

 

17



--------------------------------------------------------------------------------

  (viii) all Intellectual Property;

 

  (ix) all Instruments;

 

  (x) all Inventory;

 

  (xi) all Investment Property;

 

  (xii) all Licences;

 

  (xiii) all cash or cash equivalents;

 

  (xiv) all Futures Contracts;

 

  (xv) all Deposit Accounts, Securities Accounts, and Lock Boxes;

 

  (xvi) all Futures Accounts;

 

  (xvii) all Assigned Contracts;

 

  (xviii) all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any Intangibles at any time evidencing or relating to any of the
foregoing;

 

  (xix) all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing; and

 

  (xx) all other property and rights of every kind and description and interest
therein.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, the following (collectively, the “Excluded Collateral”):
(i) Excluded Equity Interests, (ii) Excluded Debt Securities, (iii) prior to
March 1, 2013, any real estate, leasehold rights or leasehold improvements held
by any Real Estate Subsidiary, (iv) Accounts sold or otherwise transferred
(including, without limitation, by means of capital contribution) to Receivables
SPV pursuant to the Receivables Securitization Documents, (v) any property of
any Loan Party or any other Restricted Subsidiary with respect to which the
Collateral Agent reasonably determines that (x) the costs or burdens of
obtaining such security interests are excessive in relation to the benefits to
the Lenders afforded thereby, or (y) any rights or property acquired under a
lease, contract, property rights agreement or licence, the grant of a security
interest in which shall constitute or result in (A) the abandonment,
invalidation or unenforceability of any right, title or interest of such Grantor
therein or (B) a breach or termination pursuant to the terms of, or a default
under, any lease, contract, property rights agreement or licence, provided that
the Security Interest shall attach to any and all

 

18



--------------------------------------------------------------------------------

(I) monies due or to become due in respect of such asset or property right or
(II) Proceeds from the sale, transfer, assignment, licence, lease or other
disposition of such asset or property right. Notwithstanding anything herein to
the contrary, each Grantor’s grant of security in Trademarks under this
Agreement shall be limited to a grant by such Grantor of a security interest in
all of such Grantor’s right, title and interest in such Trademarks.

(b) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral and the Intercreditor Agreement.

(c) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Collateral Agent or
any other Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Equity Interests constituting partnership
interests or ULC interests, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Collateral Agreement or any other document related thereto nor shall the
Collateral Agent nor any Secured Party have any obligation to make any inquiry
as to the nature or sufficiency of any payment received by it or have any
obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including, without limitation, any
agreements relating to Pledged Equity Interests constituting partnership
interests or ULC interests, and (iii) the exercise by the Collateral Agent of
any of its rights hereunder shall not release any Grantor from any of its duties
or obligations under the contracts and agreements included in the Collateral.

(d) Each Grantor agrees that value has been given, that such Grantor and the
Collateral Agent have not agreed to postpone the time for attachment of the
security interest granted hereunder and that such security interest is intended
to attach, as to all of the Collateral in which such Grantor now has rights,
when such Grantor executes this Collateral Agreement and, as to all Collateral
in which such Grantor only has rights after the execution of this Collateral
Agreement, when such Grantor first has such rights. For certainty, each Grantor
confirms and agrees that the security interest granted hereunder is intended to
attach to all present and future Collateral of such Grantor and each successor
of such Grantor.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the Lenders
that:

4.1. Title, Perfection and Priority.

(a) Such Grantor has good and valid rights in and the full power and authority
to transfer the Collateral and title to the Collateral with respect to which it
has purported to grant a security interest hereunder, free and clear of all
Liens except for Liens permitted under

 

19



--------------------------------------------------------------------------------

Section 5.1(e), and has full power and authority to grant to the Collateral
Agent for the ratable benefit of the Secured Parties the security interest in
such Collateral pursuant hereto.

(b) Personal Property Security Act financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Collateral have been prepared by
the Collateral Agent based upon the information provided to the Collateral Agent
and the Secured Parties in the Perfection Certificate for filing in each
governmental, county, municipal or other office specified in Section 2 of the
Perfection Certificate (or specified by notice from the Borrowers to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations required by Sections 5.06 or 5.12 of the Term Loan Agreement),
which are all the filings, recordings and registrations (other than filings to
be made in the Canadian Intellectual Property Office in order to perfect the
Security Interest in the Collateral consisting of Canadian Patents, Trademarks
and Copyrights and publication under the Civil Code of Quebec) that are
necessary to perfect the Security Interest in respect of all Collateral in which
the Security Interest may be perfected by filing, recording or registration in
Canada (or any political subdivision thereof) and its provinces and territories,
and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary in any such jurisdiction, except as
provided under applicable law with respect to the filing of financing change
statements or registration at the Quebec Registrar of Personal and Movable Real
Rights. When financing statements have been filed in the appropriate offices or
registration at the Quebec Registrar of Personal and Movable Real Rights against
such Grantor in the locations listed on Schedule IV, the Collateral Agent will
have a fully perfected security interest, for the ratable benefit of the Secured
Parties, in that Collateral of the Grantor in which a security interest may be
perfected by filing.

(c) No Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Personal Property Security Act or any
other applicable laws covering any Collateral, (ii) any assignment which is
still in effect in which any Grantor assigns any Collateral or any security
agreement or similar instrument which is still in effect covering any Collateral
with the Canadian Intellectual Property Office, (iii) any notice under the
Financial Administration Act (Canada), as amended, or (iv) any assignment in
which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to Section 6.02 of the Term Loan
Agreement or the other Loan Documents.

4.2. Type and Jurisdiction of Organization, Organizational Numbers. As of the
date hereof, the type of entity of such Grantor, its federal, province,
territory or other jurisdiction of organization, the organizational number
issued to it by its federal, province, territory or other jurisdiction of
organization are set forth on Schedule IV.

4.3. Principal Location. As of the date hereof, such Grantor’s mailing address,
the location of its principal place of business and its chief executive office,
the place where it is located for the purpose of section 7(3) of the Personal
Property Security Act of Ontario and the location of its records concerning the
Collateral are disclosed in Schedule V.

 

20



--------------------------------------------------------------------------------

4.4. [Intentionally omitted.]

4.5. Deposit Accounts, Securities Accounts and Lock Boxes. As of the date
hereof, all of such Grantor’s Deposit Accounts, Securities Accounts and Lock
Boxes are listed in Schedule VII.

4.6. Exact Names. As of the date hereof, such Grantor’s name in which it has
executed this Collateral Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization. Except as set out in its organizational documents,
no Grantor has adopted a French, English or combined French and English form of
name. Such Grantor has not, during the past five years, been known by or used
any other corporate or fictitious name, or been a party to any merger,
consolidation or amalgamation, or been a party to any acquisition.

4.7. Chattel Paper. As of the date hereof, Schedule VIII lists all Chattel Paper
of such Grantor. All action by such Grantor necessary or desirable to protect
and perfect the Collateral Agent’s Lien on each item listed on Schedule VIII
(including the delivery of all originals and the placement of a legend on all
Chattel Paper as required hereunder) has been duly taken. The Collateral Agent
will have a fully perfected first priority security interest in the Collateral
listed on Schedule VIII, subject only to Liens permitted under Section 5.1(e).

4.8. Accounts and Chattel Paper. The names of the obligors, amounts owing, due
dates and other information with respect to its Accounts and Chattel Paper are
and will be correctly stated in all records of such Grantor relating thereto and
in all invoices with respect thereto furnished to the Collateral Agent by such
Grantor from time to time. As of the time when each Account or each item of
Chattel Paper arises, such Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all material respects what they
purport to be.

4.9. Perfection Certificate. The Perfection Certificate has been duly prepared,
completed and executed and the information set forth therein (including the
exact legal name of each Grantor and the jurisdiction of organization of each
Grantor) is correct and complete as of the Closing Date in all material
respects.

4.10. Intellectual Property.

(a) Each Grantor represents and warrants that a fully executed agreement in the
form hereof (or a fully executed Copyright Security Agreement, Patent Security
Agreement and Trademark Security Agreement substantially in the forms attached
hereto as Exhibits C, D and E respectively (or otherwise in form and substance
reasonably satisfactory to the Collateral Agent)), and containing a description
of all Collateral consisting of Canadian Patents and Canadian registered
Trademarks (and Trademarks for which Canadian registration applications are
pending) and Canadian registered Copyrights will be delivered on the Closing
Date to the Collateral Agent for recording by the Canadian Intellectual Property
Office, to protect the validity of and to establish a legal, valid and perfected
security interest in such Patents, Trademarks and Copyrights in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Collateral consisting of such Patents, Trademarks and

 

21



--------------------------------------------------------------------------------

Copyrights in which a security interest may be perfected by filing, recording or
registration in Canada (or any political subdivision thereof) and its
territories and possessions, and, upon filing of such agreement or agreements,
no further or subsequent filing, refiling, recording, rerecording, registration,
reregistration or other action shall be necessary or desirable (other than
publication under the Civil Code of Quebec or such actions as are necessary to
perfect the Security Interest with respect to any Collateral consisting of such
Patents, Trademarks and Copyrights acquired or developed after the date hereof
or such actions that may be required by law for renewal of such Security
Interests in the future) to protect and perfect the collateral Agent’s Lien on
such Grantor’s Patents, Trademarks or Copyrights.

(b) Schedule II sets forth a correct and complete list as of the Closing Date of
all (i) Intellectual Property owned by any Grantor as of the Closing Date which
is the subject of a registration or application in any Intellectual Property
registry and (ii) Licences to which any Grantor is a party or otherwise bound
(whether as licensor or licencee) and which is otherwise material to the
business of the Grantors as currently conducted. Each Grantor is the sole and
exclusive beneficial and record owner of the entire right, title and interest in
and to all registered Intellectual Property listed as owned by such Grantor as
of the Closing Date on Schedule II. Each Grantor owns, or is licenced to use,
all material Intellectual Property used in its business as currently conducted
and all other Intellectual Property set forth in Schedule II. On the date
hereof, and to each Grantor’s knowledge, all material Intellectual Property
owned by such Grantor is valid and enforceable, and has not been abandoned. Each
Grantor has performed all necessary acts and has paid all registration, renewal
and maintenance fees required to maintain each and every registration and
application of Intellectual Property disclosed in Schedule II.

(c) Except as could not reasonably be expected to result in the aggregate, in a
Material Adverse Effect, the use of the Intellectual Property owned by each
Grantor and the conduct of the business of each Grantor does not infringe upon
or otherwise violate any Intellectual Property of any other Person. No written
claim has been asserted or is pending, or to the Grantors’ knowledge,
threatened, by any Person challenging any Grantor’s use of any Intellectual
Property, nor does any Grantor know of any valid basis for any such claim,
except as could not reasonably be expected to result in the aggregate, in a
Material Adverse Effect. To the Grantors’ knowledge, no Person is materially
infringing upon, misappropriating, or otherwise violating any rights of any
Grantor in any material Intellectual Property owned by such Grantor.

(d) As of the Closing Date, the Grantors’ rights in any Intellectual Property
owned or used by the Grantors are not subject to any Licences, covenants not to
sue or similar arrangement other than as set forth on Schedule II or as is not
material to their business.

(e) No holding, decisions or judgment has been rendered by any Governmental
Authority (other than office actions issued in the ordinary course of
prosecution of any applications for Intellectual Property), which limits the
validity of or any Grantor’s ownership or rights to use or register any material
Intellectual Property owned by the Grantors. No action or proceeding is pending,
or, to the knowledge of the Grantors, threatened (other than office actions
issued in the ordinary course of prosecution of any applications for
Intellectual Property), against any Grantor on the date hereof seeking to limit
the validity of any material Intellectual Property owned by any Grantor or any
Grantor’s ownership interest therein or right to register the same.

 

22



--------------------------------------------------------------------------------

(f) Each Grantor takes reasonable steps to protect the confidentiality of such
Grantor’s material trade secrets.

(g) To the extent required under applicable law, each Grantor uses and has been
using appropriate statutory notices of registration in connection with such
Grantor’s use of material registered Trademarks, proper marking practices in
connection with the use of material Patents, and appropriate notices of
copyright in connection with the publication of Copyrights material to such
Grantor’s business.

4.11. [Intentionally omitted].

4.12. No Financing Statements, Guarantee and Collateral Agreements. As of the
date hereof, no financing statement or security agreement describing all or any
portion of the Collateral which has not lapsed or been terminated naming such
Grantor as debtor has been filed or is of record in any jurisdiction except for
financing statements or security agreements (a) naming the Collateral Agent on
behalf of itself, and the Secured Parties, (b) in respect to other Liens
permitted pursuant to Section 6.02 of the Term Loan Agreement, or (c) in respect
of the Receivables Securitization Liens.

4.13. No Conflicts. Neither the execution and delivery by a Grantor of this
Collateral Agreement, the creation and perfection of the security interest in
such Grantor’s Collateral granted hereunder, nor compliance with the terms and
provisions hereof will (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate of incorporation or formation or other
constitutive documents or by-laws or limited liability company agreement of such
Grantor, (B) any order of any Governmental Authority applicable to such Grantor
or (C) any provision of any indenture, agreement or other instrument to which
such Grantor is a party or by which such Grantor or any of its property is or
may be bound, except in the case of this clause (C) could not reasonably be
expected to have a Material Adverse Effect or (ii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by such Grantor (other than any Lien created hereunder or
under the Loan Documents).

4.14. Consumer Goods. The Collateral does not and shall not at any time include
consumer goods.

ARTICLE V

COVENANTS

From the date of this Collateral Agreement, and thereafter until this Collateral
Agreement is terminated, each Grantor agrees that:

5.1. General.

(a) Collateral Records. Such Grantor will maintain, at its own expense, complete
and accurate books and records with respect to the Collateral owned by it and
furnish to the Collateral Agent, with sufficient copies for each of the Lenders,
such reports relating to such Collateral as the Collateral Agent shall from time
to time request.

 

23



--------------------------------------------------------------------------------

(b) Authorization to File Financing Statements; Ratification.

(i) Such Grantor hereby authorizes the Collateral Agent to file, and if
requested will deliver to the Collateral Agent, all financing statements and
other documents and take such other actions as may from time to time be
requested by the Collateral Agent in order to maintain, subject to the
Intercreditor Agreement, a perfected first priority security interest in and, if
applicable, Control of, the Collateral owned by such Grantor. Any financing
statement filed by the Collateral Agent may be filed in any filing office in any
Personal Property Security Act jurisdiction and may (A) indicate such Grantor’s
Collateral as all assets of such Grantor, whether now owned or hereafter
acquired, or words of similar effect, and (B) contain any other information
required by the Personal Property Security Act of each applicable jurisdiction
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (x) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor
and (y) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Collateral relates.
Such Grantor also agrees to furnish any such information described in the
foregoing sentence to the Collateral Agent promptly upon request. Such Grantor
also ratifies its authorization for the Collateral Agent to have filed in any
Personal Property Security Act jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

(ii) Such Grantor hereby authorizes the Collateral Agent to execute and/or file
with the Canadian Intellectual Property Office (or any successor office or any
similar office in any other country), as applicable, such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor hereunder,
including this Collateral Agreement, the Copyright Security Agreement, the
Patent Security Agreement and the Trademark Security Agreement, without the
signature of any Grantor, and naming any Grantor or the Grantors as debtors and
the Collateral Agent as secured party.

(c) Further Assurances.

(i) Such Grantor will, if so requested by the Collateral Agent, furnish to the
Collateral Agent, as often as the Collateral Agent reasonably requests and
subject to the limitations set forth in the Term Loan Agreement, statements and
schedules further identifying and describing the Collateral owned by it and such
other reports and information in connection with its Collateral as the
Collateral Agent may reasonably request, all in such detail as the Collateral
Agent may specify. Each Grantor further agrees to execute and deliver to the
Collateral Agent any and all further documents and instruments and to use
commercially reasonable efforts to obtain any third party agreements (including
but not limited to Collateral Access Agreements and Control Agreements), and do
any and all further acts which the Collateral Agent (or the Collateral Agent’s
agents or designees) reasonably requests in order to perfect this grant of
security interest. Such Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Collateral

 

24



--------------------------------------------------------------------------------

Agent in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder.

(ii) In the event that any ABL Document (as defined in the Intercreditor
Agreement) is amended, modified or supplemented in a manner that confers
additional or new material rights to any secured parties under any ABL Document
(as defined in the Intercreditor Agreement) or which imposes new or additional
material obligations on the “Loan Parties” thereunder, in each case with respect
to the Collateral, then (A) such Grantor shall provide prompt notice of such
amendment, modification or supplement to the Collateral Agent (although the
failure to give any such notice shall in no way affect the effectiveness of any
such amendment, waiver or consent) and (B) at the request of the Collateral
Agent, such Grantor shall negotiate in good faith an amendment, modification or
supplement to this Collateral Agreement that is comparable in form and substance
to such amendment, modification or supplement to such ABL Document (as defined
in the Intercreditor Agreement), taking into account the relative priorities of
the Secured Parties, on the one hand, and the secured parties under such ABL
Document, on the other hand, in such Collateral as provided in the Intercreditor
Agreement.

(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions not prohibited
pursuant to Section 6.05 of the Term Loan Agreement.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Collateral Agreement, (ii) the Receivables Securitization Liens, and (iii) other
Liens permitted under Section 6.02 of the Term Loan Agreement.

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements perfecting Liens as
permitted by Section 5.1(e). Other than in connection with the Liens in favor of
the ABL Agent pursuant to the ABL Documents and in accordance with the
Intercreditor Agreement, such Grantor acknowledges that it is not authorized to
file any financing statement or amendment or termination statement with respect
to any financing statement without the prior written consent of the Collateral
Agent, subject to such Grantor’s rights under the Personal Property Security Act
of Ontario or equivalent in any other jurisdiction.

(g) [Intentionally omitted].

(h) Compliance with Terms. Such Grantor will perform and comply in all material
respects with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral.

5.2. Receivables.

(a) Certain Agreements on Receivables. After the occurrence and during the
continuation of an Event of Default, such Grantor will not make or agree to make
any discount, credit, rebate or other reduction in the original amount owing on
a Receivable or accept in

 

25



--------------------------------------------------------------------------------

satisfaction of a Receivable less than the original amount thereof; provided,
that so long as no Event of Default exists, such Grantor may reduce the amount
of Accounts arising from the sale of Inventory in accordance with its present
policies and in the ordinary course of business, all in accordance with the
terms of the Intercreditor Agreement.

(b) Collection of Receivables. Except as otherwise provided in this Collateral
Agreement or the Term Loan Agreement, such Grantor will use commercially
reasonable efforts to collect and enforce in accordance with its present
policies, at such Grantor’s sole expense, all amounts due or hereafter due to
such Grantor under the Receivables owned by it.

(c) [Intentionally Omitted].

(d) Disclosure of Counterclaims on Receivables. If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on any
Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defence exists or has been
asserted or threatened with respect to any such Receivable, such Grantor will
promptly disclose such fact to the Collateral Agent in writing if such matter
exceeds $7,500,000.

(e) [Intentionally omitted].

5.3. Inventory. Such Grantor will do all things necessary to maintain, preserve,
protect and keep its Inventory in good repair and saleable condition, except for
damaged or defective goods arising in the ordinary course of such Grantor’s
business.

5.4. Delivery of Chattel Paper and Documents of Title. Subject to the terms of
the Intercreditor Agreement, such Grantor will (a) deliver to the Collateral
Agent promptly upon execution of this Collateral Agreement the originals of all
Chattel Paper with a value in excess of $250,000, (b) hold in trust for the
Collateral Agent upon receipt and promptly, but in no event more than ten
(10) Business Days following receipt, thereafter deliver to the Collateral Agent
any such Chattel Paper, (c) upon the Collateral Agent’s request, deliver to the
Collateral Agent (and thereafter hold in trust for the Collateral Agent upon
receipt and promptly, but in no event more than ten (10) Business Days following
receipt, deliver to the Collateral Agent) any Document of Title evidencing or
constituting Collateral and (d) promptly upon the Collateral Agent’s request,
deliver to the Collateral Agent a duly executed amendment to this Collateral
Agreement, in the form of Exhibit F hereto (the “Amendment”), pursuant to which
such Grantor will pledge such additional Collateral. Such Grantor hereby
authorizes the Collateral Agent to attach each Amendment to this Collateral
Agreement and agrees that all additional Collateral owned by it set forth in
such Amendments shall be considered to be part of the Collateral.

5.5. [Intentionally omitted].

5.6. [Intentionally omitted].

5.7. [Intentionally omitted].

5.8. [Intentionally omitted].

 

26



--------------------------------------------------------------------------------

5.9. [Intentionally omitted].

5.10. [Intentionally omitted].

5.11. No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Collateral Agent provided for in this Collateral
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Collateral Agent
of any one or more of such rights, powers or remedies.

5.12. Insurance.

(a) [Intentionally omitted].

(b) All insurance policies required hereunder and under Section 5.02 of the Term
Loan Agreement shall name the Collateral Agent (for the benefit of itself, and
the Lenders) as an additional insured or as loss payee, as applicable, and shall
contain loss payable clauses or mortgagee clauses, through endorsements in form
and substance reasonably satisfactory to the Collateral Agent, which provide
that: (i) subject to the provisions of the Term Loan Agreement, and the
Intercreditor Agreement, all proceeds thereunder with respect to any Collateral
shall be payable to the Collateral Agent; (ii) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy; and (iii) such policy and loss payable or mortgagee clauses may
be canceled, amended, or terminated only upon at least thirty (30) days prior
written notice given to the Collateral Agent.

(c) All premiums on any such insurance shall be paid when due by such Grantor,
and copies of the policies delivered to the Collateral Agent. If such Grantor
fails to obtain any insurance as required by this Section, the Collateral Agent
may obtain such insurance at the Borrowers’ expense. By purchasing such
insurance, the Collateral Agent shall not be deemed to have waived any Default
arising from any Grantor’s failure to maintain such insurance or pay any
premiums therefor.

5.13. Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each Distribution Center and each leased property, mortgagee of owned property
or bailee or consignee with respect to any warehouse, processor or converter
facility or other location where Collateral having a fair market value in excess
of $1,000,000 is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Collateral Agent. After the Closing Date, if any Grantor leases
any additional real property or warehouse space (other than a Distribution
Center), such Grantor shall use commercially reasonably efforts to obtain a
satisfactory Collateral Access Agreement with respect to such location (unless
the Inventory located at such location has an aggregate value of less than
$1,000,000) within thirty (30) days after the date such location was leased.
Such Grantor shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or third party
warehouse where any Collateral having an aggregate value of $1,000,000 or more
is or may be located.

 

27



--------------------------------------------------------------------------------

5.14. [Intentionally omitted].

5.15. Change of Name or Location. Except as provided in the Term Loan Agreement,
such Grantor shall not (a) change its name as it appears in official filings in
the state, province or territory of its incorporation or organization,
(b) change its chief executive office, principal place of business, mailing
address, or the location of its records concerning the Collateral as set forth
in this Collateral Agreement, (c) change the type of entity that it is,
(d) change its organization identification number, if any, issued by its state,
province or territory of incorporation or other organization, or (e) change its
state, province or territory of incorporation or organization or the
jurisdiction in which Collateral valued in aggregate in excess of $1,000,000 is
located, in each case, unless the Collateral Agent shall have received at least
ten (10) days prior written notice of such change and the Collateral Agent shall
have acknowledged in writing that either (1) such change will not adversely
affect the validity, perfection or priority of the Collateral Agent’s security
interest in the Collateral, or (2) any reasonable action requested by the
Collateral Agent in connection therewith has been completed or taken (including
any action to continue the perfection of any Liens in favor of the Collateral
Agent, on behalf of itself and the Lenders, in any Collateral), provided that,
any new location shall be in Canada or the US.

5.16. Patent, Trademark and Copyright Collateral.

(a) Each Grantor will not, and will not permit any of its licencees to, do any
act, or knowingly omit to do any act, whereby any Patent that is material to the
conduct of the business of Holdings, the Borrowers and their Subsidiaries, taken
as a whole, may become invalidated or dedicated to the public, and agrees, to
the extent required under applicable law, that it shall continue to mark any
products covered by a Patent with the relevant patent number as necessary and
sufficient to establish and preserve its maximum rights under applicable patent
laws.

(b) Each Grantor (either itself or through its licencees or its sublicencees)
will, for each Trademark that is material to the conduct of the business of
Holdings, the Borrowers and their Subsidiaries, taken as a whole, (i) maintain
applications or registrations pertaining to such Trademark in full force free
from any claim of abandonment or invalidity for non-use, (ii) maintain the
quality of products and services offered under such Trademark, (iii) display
such Trademark with notice of federal or foreign registration to the extent
necessary and sufficient to establish and preserve its maximum rights under
applicable law and (iv) not knowingly use or knowingly permit the use of such
Trademark in violation of any third party rights.

(c) Each Grantor (either itself or through its licencees or sublicencees) will
not, and will not permit any of its licencees to, do any act, or knowingly omit
to do any act, whereby any Copyright that is material to the conduct of the
business of Holdings, the Borrowers and their Subsidiaries, taken as a whole,
may become invalidated or dedicated to the public, and will, for each work
covered by a Copyright that is material to the conduct of Holdings, the
Borrowers and their Subsidiaries, taken as a whole, continue to publish,
reproduce, display and distribute the work with appropriate copyright notice as
necessary and sufficient to establish and preserve its maximum rights under
applicable copyright laws.

 

28



--------------------------------------------------------------------------------

(d) Each Grantor shall promptly notify the Collateral Agent if it knows or has
reason to know that any Patent, Trademark or Copyright that is material to the
conduct of the business of Holdings, the Borrowers and their Subsidiaries, taken
as a whole, may become abandoned, lapsed or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the Canadian Intellectual
Property Office or any court or similar office of any country (other than a
routine office action in the course of prosecution where a response to such
office action may be filed)) regarding any Grantor’s ownership of any such
Patent, Trademark or Copyright, its right to use or register the same, or its
right to keep and maintain the same.

(e) If any Grantor, either itself or through any agent, employee, licencee or
designee, acquires ownership of any Patent, Trademark or Copyright registration
or application or files any application for any Patent, Trademark or Copyright
with the Canadian Intellectual Property Office or any office or agency in any
political subdivision of Canada or in any other country or any political
subdivision thereof, such Grantor shall promptly notify the Collateral Agent
with written notice of such acquisition, registration or application (and, in
any event, concurrently with the delivery of the financial statements with
respect to the end of the fiscal quarter in which such Grantor acquires such
ownership interest), and, upon request of the Collateral Agent, shall execute
and deliver any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Security Interest in
such Patent, Trademark or Copyright (or for the registration of any Trademark or
Copyright), and the Intangibles of such Grantor relating thereto or represented
thereby, and each Grantor hereby appoints the Collateral Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney in being hereby ratified and confirmed; such power,
being coupled with an interest, is irrevocable.

(f) Each Grantor will take all necessary steps in any proceeding before the
Canadian Intellectual Property Office or any office or agency in any political
subdivision of Canada or in any other country or any political subdivision
thereof, to maintain and pursue each application relating to the Patents,
Trademarks and/or Copyrights (and to obtain the relevant grant or registration)
that are material to the conduct of the business of Holdings, the Borrowers and
their Subsidiaries, taken as a whole, and to maintain each issued Patent and
each registration of the Trademarks and Copyrights that is material to the
conduct of the business of Holdings, the Borrowers and their Subsidiaries, taken
as a whole, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Grantor knows or has reason to believe that any
Collateral consisting of a Patent, Trademark or Copyright that is material to
the conduct of the business of Holdings, the Borrower and the Subsidiaries,
taken as a whole, has been or is being infringed, misappropriated, diluted or
otherwise violated by a third person, such Grantor shall promptly notify the
Collateral Agent and shall, if consistent with good business judgment, promptly
sue for infringement, misappropriation, dilution or other violation and to
recover any and all damages for such infringement, misappropriation, dilution or
other violation, and take such other actions as are appropriate under the
circumstances to protect such Collateral.

 

29



--------------------------------------------------------------------------------

(h) Each Grantor will execute and deliver, or cause to be executed and
delivered, to the Collateral Agent filings registered or applied for in a
jurisdiction outside Canada, with any governmental recording or registration
office in any jurisdiction required by the Collateral Agent, in order to perfect
or protect the Liens of the Collateral Agent granted under this Collateral
Agreement or other Security Document in any material Intellectual Property, upon
the Collateral Agent’s request.

(i) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall use its commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each Copyright Licence, Patent Licence
or Trademark Licence, and each other Licence, to effect the assignment of all
such Grantor’s right, title and interest thereunder to the Collateral Agent, for
the ratable benefit of the Secured Parties, or to its designee, and to enforce
the Security Interest granted in such Licenses hereunder.

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

6.1. Events of Default. The occurrence of any “Event of Default” under, and as
defined in, the Term Loan Agreement shall constitute an Event of Default
hereunder.

6.2. Remedies.

(a) Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent may exercise
any or all of the following rights and remedies:

(i) subject to Section 2.6(e) with respect to Pledged ULC Shares, those rights
and remedies provided in this Collateral Agreement, the Term Loan Agreement, or
any other Loan Document; provided that, this Section 6.2(a) shall not be
understood to limit any rights or remedies available to the Collateral Agent and
the Lenders prior to an Event of Default;

(ii) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Collateral and without liability for
trespass to enter any premises where the Collateral may be located for the
purpose of taking possession of or removing the Collateral and, generally
exercise those rights and remedies available to a Secured Party under the
Personal Property Security Act (whether or not the Personal Property Security
Act applies to the affected Collateral) or under any other applicable law
(including, without limitation, any law governing the exercise of a bank’s right
of setoff or banker’s lien) when a debtor is in default under a security
agreement;

(iii) without notice (except where written notice may be required pursuant to
Section 2.6(e) in the case of Pledged ULC Shares, or as specifically provided in
Section 8.1 or elsewhere herein), demand or advertisement of any kind to any
Grantor or any other Person, enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise

 

30



--------------------------------------------------------------------------------

dispose of, deliver, or realize upon, the Collateral or any part thereof in one
or more parcels at public or private sale or sales (which sales may be adjourned
or continued from time to time with or without notice and may take place at any
Grantor’s premises or elsewhere), for cash, on credit for future delivery
without assumption of any credit risk, and upon such other terms as the
Collateral Agent may deem commercially reasonable;

(iv) concurrently with written notice to the applicable Grantor, or written
notice in accordance with Section 2.6(e) in the case of Pledged ULC Shares,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, exercise the voting and all other rights as a
holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Collateral Agent was the
outright owner thereof; and

(v) with respect to any Collateral consisting of Intellectual Property, on
demand, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Collateral by the applicable Grantor to the
Collateral Agent, or to licence or sublicence, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such
Collateral throughout the world on such terms and conditions and in such manner
as the Collateral Agent shall determine (other than in violation of any
then-existing licensing arrangement to the extent that a waiver cannot be
obtained).

(b) [Intentionally deleted.]

(c) The Collateral Agent, on behalf of itself and the Lenders, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of itself and the Lenders, the whole or any part of the
Collateral so sold, free of any right of equity redemption, which equity
redemption the Grantor hereby expressly releases.

(e) Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have, subject to the terms
of the Intercreditor Agreement, the right to hold or use Collateral, or any part
thereof, to the extent that it deems appropriate for the purpose of preserving
Collateral or its value or for any other purpose deemed appropriate by the
Collateral Agent. The Collateral Agent may, subject to the terms of the
Intercreditor Agreement, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Collateral
Agent’s remedies (for the benefit of itself and the Lenders), with respect to
such appointment without prior notice or hearing as to such appointment.

 

31



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, neither the Collateral Agent nor the Lenders
shall be required to (i) make any demand upon, or pursue or exhaust any of its
rights or remedies against, any Grantor, any other obligor, guarantor, pledgor
or any other Person with respect to the payment of the Obligations or to pursue
or exhaust any of its rights or remedies with respect to any Collateral therefor
or any direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Obligations or to resort to the Collateral any such guarantee
in any particular order, or (iii) effect a public sale of any Collateral.

(g) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above. In
view of the position of the Grantors in relation to the Pledged Collateral, or
because of other current or future circumstances, a question may arise under the
applicable securities laws of Canada or any province or territory thereof, as
now or hereafter in effect, (“Canadian Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Canadian Securities Laws might very
strictly limit the course of conduct of the Collateral Agent if the Collateral
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Each Grantor
recognizes that in light of such restrictions and limitations the Collateral
Agent may, with respect to any sale of the Pledged Collateral, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion, (i) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Canadian Securities Laws and
(ii) may approach and negotiate with a limited number of potential purchasers
(including a single potential purchaser) to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Collateral Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The provisions of this Section 6.2 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

(h) Subject to the terms of the Intercreditor Agreement, if an Event of Default
shall occur and be continuing, in addition to its other enforcement rights
expressed herein or otherwise at law, the Collateral Agent may appoint by
instrument in writing one or more Receivers of any Collateral of any Grantor.
Any such Receiver shall have the rights set out in paragraph (j) below. In
exercising such rights, any Receiver shall act as and for all purposes shall be
deemed to be the agent of such Grantor and no Secured Party shall be responsible
for any act or default of any Receiver. The Collateral Agent may remove any
Receiver and appoint another from time to time. No Receiver appointed by the
Collateral Agent need be appointed by, nor need its appointment be ratified by,
or its actions in any way supervised by, a court. If two

 

32



--------------------------------------------------------------------------------

or more Receivers are appointed to act concurrently, they shall, unless
otherwise expressly provided in the instrument appointing them, so act severally
and not jointly and severally. The appointment of any Receiver or anything done
by a Receiver or the removal or termination of any Receiver shall not have the
effect of constituting any Secured Party a mortgagee in possession in respect of
the Collateral.

(i) Any Receiver appointed by the Collateral Agent in accordance with
Section 6.2(i) shall have such of the following rights, powers, authorities and
remedies as the Collateral Agent shall grant to such Receiver in the instrument
appointing such Receiver:

(i) any Receiver may exercise any rights, powers and remedies to which the
Collateral Agent is entitled, save that only the Collateral Agent, and not the
Receiver, shall have the right to exercise any rights or remedies with respect
to Pledged ULC Shares;

(ii) any Receiver may at any time enter upon any premises owned, leased or
otherwise occupied by any Grantor or where any Collateral is located to take
possession of, disable or remove any Collateral, and may use whatever means the
Receiver considers advisable to do so;

(iii) any Receiver shall be entitled to immediate possession of Collateral and
each Grantor shall forthwith upon demand by any Receiver deliver up possession
to a Receiver of any Collateral;

(iv) any Receiver may carry on, or concur in the carrying on of, any of the
business or undertaking of any Grantor and may, to the exclusion of all others,
including each Grantor, enter upon, occupy and use any of the premises,
buildings, plant and undertaking of or occupied or used by any Grantor and may
use any of the Equipment and Intangibles of such Grantor for such time and such
purposes as the Receiver sees fit. No Receiver shall be liable to any Grantor
for any negligence in so doing or in respect of any rent, charges, costs,
depreciation or damages in connection with any such action; and

(v) except in relation to ULC Shares, any Receiver may have, enjoy and exercise
all of the rights of and enjoyed by each Grantor with respect to the Collateral
or incidental, ancillary, attaching or deriving from the ownership by any
Grantor of the Collateral, including the right to enter into agreements
pertaining to Collateral, the right to commence or continue proceedings to
preserve or protect Collateral and the right to grant or agree to Liens and
grant or reserve profits à prendre, easements, rights of ways, rights in the
nature of easements and licences over or pertaining to the whole or any part of
the Collateral.

(j) Subject to the terms of the Intercreditor Agreement, if an Event of Default
shall occur and be continuing, the Collateral Agent may, at any time, apply to a
court of competent jurisdiction for the appointment of a Receiver, or other
official, who may have powers the same as, greater or lesser than, or otherwise
different from, those capable of being granted to a Receiver appointed by the
Collateral Agent pursuant to this Collateral Agreement.

 

33



--------------------------------------------------------------------------------

6.3. Grantor’s Obligations Upon Default.

(a) Upon the request of the Collateral Agent after the occurrence of and during
the continuance of an Event of Default, subject to the terms of the
Intercreditor Agreement, each Grantor will:

(i) assemble and make available to the Collateral Agent or any Receiver the
Collateral and all books and records relating thereto at any place or places
reasonably specified by the Collateral Agent or Receiver, whether at a Grantor’s
premises or elsewhere;

(ii) permit the Collateral Agent or any Receiver, by the Collateral Agent’s or
Receiver’s representatives and agents, to enter, occupy and use any premises
where all or any part of the Collateral, or the books and records relating
thereto, or both, are located, to take possession of all or any part of the
Collateral or the books and records relating thereto, or both, to remove all or
any part of the Collateral or the books and records relating thereto, or both,
and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy; and

(iii) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the securities commission of Canada or any province thereof or any
other applicable government agency, registration statements, a prospectus and
such other documentation in connection with the Pledged Collateral as the
Collateral Agent or any Receiver may request, all in form and substance
reasonably satisfactory to the Collateral Agent or Receiver, and furnish to the
Collateral Agent or Receiver, or cause an issuer of Pledged Collateral to
furnish to the Collateral Agent or Receiver, any information regarding the
Pledged Collateral in such detail as the Collateral Agent or Receiver may
reasonably specify.

(iv) [Intentionally omitted].

(b) Each Grantor agrees that, upon the occurrence and during the continuance of
an Event of Default, if for any reason the Collateral Agent or any Receiver
desires to sell any of the Pledged Collateral at a public sale, it will, at any
time and from time to time, upon the written request of the Collateral Agent or
Receiver, use its reasonable efforts to take or to cause the issuer of such
Pledged Collateral to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Collateral Agent or Receiver to permit the public sale of such Pledged
Collateral. Each Grantor further agrees to indemnify, defend and hold harmless
the Collateral Agent, each other Secured Party, each Receiver, any underwriter
and their respective officers, directors, affiliates and controlling persons
from and against all loss, liability, expenses, costs of counsel (including
reasonable fees and expenses to the Collateral Agent or Receiver of legal
counsel), and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus (or
any amendment or supplement thereto) or in any notification or offering
circular, or arises out of or is based upon any alleged omission to state a
material fact required to be stated therein or necessary to make the statements
in any thereof not misleading, except insofar as the

 

34



--------------------------------------------------------------------------------

same may have been caused by any untrue statement or omission based upon
information furnished in writing to such Grantor or the issuer of such Pledged
Collateral by the Collateral Agent, any other Secured Party or any Receiver
expressly for use therein. Each Grantor further agrees, upon such written
request referred to above, to use its reasonable efforts to qualify, file or
register, or cause the issuer of such Pledged Collateral to qualify, file or
register, any of the Pledged Collateral under the securities laws of such
provinces and territories as may be requested by the Collateral Agent or any
Receiver and keep effective, or cause to be kept effective, all such
qualifications, filings or registrations. Each Grantor will bear all costs and
expenses of carrying out its obligations under this Section 6.3(b). Each Grantor
acknowledges that there is no adequate remedy at law for failure by it to comply
with the provisions of this Section 6.3(b) and that such failure would not be
adequately compensable in damages, and therefore agrees that, subject to the
terms of the Intercreditor Agreement, its agreements contained in this
Section 6.3(b) may be specifically enforced.

6.4. Grant of Intellectual Property Licence. For the purpose of enabling the
Collateral Agent and any Receiver to exercise rights and remedies under this
Collateral Agreement at such time as the Collateral Agent or Receiver shall be
lawfully entitled to exercise such rights and remedies, effective upon the
occurrence and continuance of an Event of Default, each Grantor hereby
(a) grants to the Collateral Agent and each Receiver an irrevocable, worldwide,
non-exclusive licence, with rights to grant sublicences, (exercisable without
payment of royalty or other compensation to the Grantors), to use or otherwise
exploit any of the Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such licence access to all media in which any of the licenced items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) subject to the terms of the
Intercreditor Agreement, irrevocably agrees that the Collateral Agent may sell
any of such Grantor’s Inventory directly to any person, including without
limitation persons who have previously purchased the Grantor’s Inventory from
such Grantor, and in connection with any such sale or other enforcement of the
Collateral Agent’s rights under this Collateral Agreement, may sell Inventory
which bears any Trademark owned by or licensed to such Grantor and any Inventory
that is covered by any Copyright owned by or licensed to such Grantor and the
Collateral Agent may finish any work in process and affix any Trademark owned by
or licensed to such Grantor and sell such Inventory as provided herein. Any
licence, sublicence or other transaction entered into by the Collateral Agent or
any Receiver in accordance herewith shall be automatically revoked upon any
subsequent cure of such Event of Default.

6.5. Application of Proceeds. The proceeds of any collection, sale, foreclosure
or other realization upon any Collateral, including any Collateral consisting of
cash, shall be applied by the Collateral Agent or any Receiver in accordance
with Section 7.02 of the Term Loan Agreement.

 

35



--------------------------------------------------------------------------------

ARTICLE VII

ATTORNEY IN FACT; PROXY

7.1. Authorization for Collateral Agent and any Receiver to Take Certain Action.

(a) Each Grantor irrevocably authorizes the Collateral Agent and each Receiver
at any time and from time to time in the sole discretion of the Collateral Agent
or Receiver and appoints the Collateral Agent and each Receiver as its attorney
in fact (i) to execute on behalf of such Grantor as debtor and to file financing
statements necessary or desirable in the Collateral Agent’s or Receiver’s sole
discretion to perfect and to maintain the perfection and priority of the
Collateral Agent’s security interest in the Collateral, (ii) to endorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Collateral Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Collateral Agent
or Receiver in its sole discretion deems necessary or desirable to perfect and
to maintain the perfection and priority of the Collateral Agent’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries holding Pledged Collateral as may
be necessary or advisable to give the Collateral Agent Control over such Pledged
Collateral, (v) to discharge past due taxes, assessments, charges, fees or Liens
on the Collateral (except for such Liens that are permitted by the Term Loan
Agreement), (vi) to contact Account Debtors for any reason, (vii) to demand
payment or enforce payment of the Receivables in the name of the Collateral
Agent, the Receiver or such Grantor and to endorse any and all checks, drafts,
and other instruments for the payment of money relating to the Receivables,
(viii) to sign such Grantor’s name on any invoice or bill of lading relating to
the Receivables, Grantor, assignments and verifications of Receivables, (ix) to
exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (x) to extend, settle,
adjust, compromise, extend or renew the Receivables, (xi) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xii) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, (xiii) to prepare,
file and sign such Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xiv) to change the address for delivery of mail addressed to such Grantor to
such address as the Collateral Agent or Receiver may designate and to receive,
open and dispose of all mail addressed to such Grantor, and (xv) to do all other
acts and things necessary to carry out this Collateral Agreement; and such
Grantor agrees to reimburse the Collateral Agent and each Receiver on demand for
any payment made or any expense incurred by the Collateral Agent or Receiver in
connection with any of the foregoing; provided that, this authorization shall
not relieve such Grantor of any of its obligations under this Collateral
Agreement or under the Term Loan Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, and each Receiver, for the benefit of
itself and the Lenders, under this Section 7.1 are solely to protect the
Collateral Agent’s interests in the Collateral and shall not impose any duty
upon the Collateral Agent, any Lender or any Receiver to exercise any such
powers. The Collateral Agent agrees that (i) except for the powers granted in
Sections 7.1(a)(i)-(iii) and (xv), the Collateral Agent shall not exercise any
power of attorney

 

36



--------------------------------------------------------------------------------

granted to it under such Section 7.1(a) unless an Event of Default has occurred
and is continuing and (ii) the Collateral Agent shall not exercise any power of
attorney granted to it under Section 7.1(a) in a manner that would violate the
terms of the Intercreditor Agreement.

7.2. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS EACH OF THE
COLLATERAL AGENT AND EACH RECEIVER AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET
FORTH IN AND SUBJECT TO THE PROVISIONS OF SECTION 7.1 ABOVE) WITH RESPECT TO ITS
PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL EXCEPT
FOR THE PLEDGED ULC SHARES, IN RESPECT OF WHICH SUCH RIGHTS DO NOT ARISE UNTIL
AFTER THE GIVING OF NOTICE PROVIDED FOR IN SECTION 2.6(e), WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL,
THE APPOINTMENT OF EACH OF THE COLLATERAL AGENT AND EACH RECEIVER AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE
ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR
ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT.

7.3. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF EACH OF THE
COLLATERAL AGENT AND EACH RECEIVER AS PROXY AND ATTORNEY-IN-FACT IN THIS
ARTICLE VI IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE
ON WHICH THIS COLLATERAL AGREEMENT IS TERMINATED IN ACCORDANCE WITH
SECTION 8.16. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL
AGENT, NOR ANY LENDER, NOR ANY RECEIVER, NOR ANY OF THEIR AFFILIATES, NOR ANY OF
THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the

 

37



--------------------------------------------------------------------------------

Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Grantors, in accordance with Section 8.24, at least (i) fifteen (15) days prior
to the date of any such public sale or (ii) prior to the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Collateral Agent, any Receiver or any Lender arising out of
the repossession, retention or sale of the Collateral, except such as arise
solely out of the gross negligence or willful misconduct of the Collateral
Agent, Receiver or such Lender as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Collateral Agent, any Receiver or any Lender, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defences it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Collateral Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Collateral Agreement or any
Collateral.

8.2. Limitation on Collateral Agent’s, Receiver’s and Lenders’ Duty with Respect
to the Collateral. Neither the Collateral Agent nor any Receiver shall have any
obligation to clean-up or otherwise prepare the Collateral for sale. The
Collateral Agent, each Receiver and each Lender shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Collateral Agent, nor any Receiver nor any Lender shall have any other duty as
to any Collateral in its possession or control or in the possession or control
of any agent or nominee of the Collateral Agent, the Receiver or such Lender, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Collateral Agent or any Receiver to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
commercially reasonable for the Collateral Agent or any Receiver (i) to fail to
incur expenses deemed significant by the Collateral Agent or Receiver to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of the Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition

 

38



--------------------------------------------------------------------------------

warranties, such as title, possession or quiet enjoyment, (xi) to purchase
insurance or credit enhancements to insure the Collateral Agent or any Receiver
against risks of loss, collection or disposition of Collateral or to provide to
the Collateral Agent or any Receiver a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Collateral Agent or Receiver, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Collateral
Agent or Receiver in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 8.2 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
or any Receiver would be commercially reasonable in the Collateral Agent’s or
Receiver’s exercise of remedies against the Collateral and that other actions or
omissions by the Collateral Agent or Receiver shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 8.2.
Without limitation upon the foregoing, nothing contained in this Section 8.2
shall be construed to grant any rights to any Grantor or to impose any duties on
the Collateral Agent or any Receiver that would not have been granted or imposed
by this Collateral Agreement or by applicable law in the absence of this
Section 8.2.

8.3. Compromises and Collection of Collateral.

(a) The Grantors and the Collateral Agent recognize that setoffs, counterclaims,
defences and other claims may be asserted by obligors with respect to certain of
the Receivables, that certain of the Receivables may be or become uncollectible
in whole or in part and that the expense and probability of success in
litigating a disputed Receivable may exceed the amount that reasonably may be
expected to be recovered with respect to a Receivable. In view of the foregoing,
each Grantor agrees that, subject to the terms of the Intercreditor Agreement,
the Collateral Agent and any Receiver may at any time and from time to time, if
an Event of Default has occurred and is continuing, compromise with the obligor
on any Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent or Receiver in its reasonable discretion shall determine or
abandon any Receivable, and any such action by the Collateral Agent or Receiver
shall be commercially reasonable so long as the Collateral Agent or Receiver
acts in good faith based on information known to it at the time it takes any
such action.

(b) Subject to the terms of the Intercreditor Agreement, each Secured Party is
hereby authorized at any time and from time to time, to set off and apply any
and all Collateral in accordance with Section 9.06 of the Term Loan Agreement or
Section 21 of the Guarantee Agreement.

8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, subject to the terms of the Intercreditor Agreement, the
Collateral Agent may perform or pay any obligation which any Grantor has agreed
to perform or pay in this Collateral Agreement and the Grantors shall reimburse
the Collateral Agent for any amounts paid by the Collateral Agent pursuant to
this Section 8.4. The Grantors’ obligation to reimburse the Collateral Agent
pursuant to the preceding sentence shall be an Obligation payable on demand.

8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Article II, Article V,
Section 6.3 or 8.7 will cause irreparable injury to the Collateral Agent and the
Lenders, that the Collateral Agent

 

39



--------------------------------------------------------------------------------

and Lenders have no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of the Collateral Agent or the
Lenders to seek and obtain specific performance of other obligations of the
Grantors contained in this Collateral Agreement, that subject to the terms of
the Intercreditor Agreement, the covenants of the Grantors contained in the
Sections referred to in this Section 8.5 shall be specifically enforceable
against the Grantors.

8.6. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 5.1(d) and
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 5.1(d) or as
otherwise permitted under the Term Loan Agreement) shall be binding upon the
Collateral Agent or the Lenders unless such authorization is in writing signed
by the Collateral Agent with the consent or at the direction of the Required
Lenders.

8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Collateral Agent or any Lender to exercise any right or remedy granted under
this Collateral Agreement or under any other Loan Document shall impair such
right or remedy or be construed to be a waiver of any Default or an acquiescence
therein, and any single or partial exercise of any such right or remedy shall
not preclude any other or further exercise thereof or the exercise of any other
right or remedy. No waiver, amendment or other variation of the terms,
conditions or provisions of this Collateral Agreement whatsoever shall be valid
unless in writing signed by the Collateral Agent with the concurrence or at the
direction of the Lenders required under Section 9.08 of the Term Loan Agreement
and then only to the extent in such writing specifically set forth. All rights
and remedies contained in this Collateral Agreement or by law afforded shall be
cumulative and all shall be available to the Collateral Agent and the Lenders
until the Obligations have been paid in fall.

8.8. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Collateral Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Collateral Agreement are intended to be subject to
all applicable mandatory provisions of law that may be controlling and to be
limited to the extent necessary so that they shall not render this Collateral
Agreement invalid, unenforceable or not entitled to be recorded or registered,
in whole or in part. Any provision in this Collateral Agreement that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Collateral Agreement are declared to be severable. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

8.9. Reinstatement. This Collateral Agreement shall remain in full force and
effect and continue to be effective should any application be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is,

 

40



--------------------------------------------------------------------------------

pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

8.10. Benefit of Agreement. The terms and provisions of this Collateral
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Agents and the Lenders and their respective successors and assigns (including
all persons who become bound as a debtor to this Collateral Agreement), except
that no Grantor shall have the right to assign its rights or delegate its
obligations under this Collateral Agreement or any interest herein, without the
prior written consent of the Collateral Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to the Collateral Agent, for the benefit of itself and
the Lenders, hereunder.

8.11. Survival of Representations. All covenants, agreements, representations
and warranties made by the Grantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Collateral Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans.

8.12. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by federal, provincial or territorial authority in respect of this
Collateral Agreement shall be paid by the Grantors, together with interest and
penalties, if any. Without limitation of its reimbursement obligations under
Section 9.05 of the Term Loan Agreement or the other Loan Documents, the
Grantors shall reimburse the Collateral Agent or any Receiver for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Collateral
Agent or Receiver) paid or incurred by the Collateral Agent or Receiver in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Collateral Agreement and, to the extent provided in the
Term Loan Agreement, in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral). Any and all
costs and expenses incurred by the Grantors in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.

8.13. Headings. The title of and section headings in this Collateral Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Collateral Agreement.

8.14. Other Pledge Agreements. The parties acknowledge and agree that certain of
the Equity Interests constituting Pledged Collateral under this Collateral
Agreement (the “Applicable Equity Interests”) may also be pledged to the
Collateral Agent under a pledge agreement governed by the laws of the United
States (or one or more states thereof) or the Netherlands (collectively, the
“Foreign Pledge Agreements” and each individually, “Foreign Pledge

 

41



--------------------------------------------------------------------------------

Agreement”). If, in connection with any exercise of remedies by the Collateral
Agent under any Foreign Pledge Agreement, a court of competent jurisdiction in
the United States or the Netherlands, as applicable, determines that the pledge
of the Applicable Equity Interests is governed by such Foreign Pledge Agreement,
then such Foreign Pledge Agreement (and not this Collateral Agreement) shall
control and shall supersede this Collateral Agreement, in each case, solely with
respect to the pledge of such Applicable Equity Interests.

8.15. Term Loan Agreement; Intercreditor Agreement Notwithstanding any other
provision of this Collateral Agreement, the rights of the parties hereunder are
subject to the provisions of the Term Loan Agreement, including the provisions
thereof pertaining to the rights and responsibilities of the Collateral Agent.
In the event that any provision of this Collateral Agreement is in conflict with
the terms of the Term Loan Agreement, the Term Loan Agreement shall control.
Notwithstanding anything to the contrary contained herein, this Collateral
Agreement and each other Loan Document is subject to the terms and conditions
set forth in the Intercreditor Agreement in all respects and, in the event of
any conflict between the terms of the Intercreditor Agreement and this
Collateral Agreement (other than Sections 2.1 and 3(a) hereof), the terms of the
Intercreditor Agreement shall govern. Notwithstanding anything herein to the
contrary, the priority of the Lien and security interest granted to the
Collateral Agent pursuant to any Loan Document and the exercise of any right or
remedy in respect of the Collateral by the Collateral Agent or any Receiver
hereunder or under any other Loan Document are subject to the provisions of the
Intercreditor Agreement. The delivery of any Collateral to the ABL Agent under
the ABL Credit Facility (as defined in the Term Loan Agreement) pursuant to the
-Loan Documents (as defined in the ABL Credit Facility) shall satisfy any
delivery requirement hereunder or under any other Loan Document to the extent
that such delivery is consistent with the terms of the Intercreditor Agreement.

8.16. Termination.

(a) This Collateral Agreement, the Security Interest and all other security
interests granted hereby shall automatically terminate when the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts then payable under any Loan Document have been paid in
full in cash (other than contingent obligations for which no claim has been
asserted), and all obligations of each Loan Party under each Secured Hedging
Agreement shall have been paid in full (or other arrangements satisfactory to
each counterparty under each applicable Secured Hedging Agreement have been
made).

(b) In connection with any termination or release pursuant to paragraph (a) (and
upon receipt by the Collateral Agent of a certificate of the Borrower to the
effect that such transaction will comply with the terms of the Term Loan
Agreement), the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Personal Property Security Act discharge
statements and similar documents that such Grantor shall reasonably request to
evidence such release. Any execution and delivery of documents pursuant to this
Section 8.16 shall be without recourse to or representation or warranty by the
Collateral Agent or any Secured Party. Without limiting the provisions of
Section 8.16, the Borrower shall reimburse the Collateral Agent upon demand for
all reasonable out-of-pocket costs and expenses,

 

42



--------------------------------------------------------------------------------

including the reasonable out-of-pocket fees, charges and expenses of counsel,
incurred by it in connection with any action contemplated by this Section 8.16.

8.17. Entire Agreement. This Collateral Agreement embodies the entire agreement
and understanding between the Grantors and the Collateral Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Collateral Agent relating to the Collateral.

8.18. CHOICE OF LAW. THIS COLLATERAL AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE PROVINCE OF ONTARIO, INCLUDING THE FEDERAL
LAWS OF CANADA APPLICABLE THEREIN.

8.19. Jurisdiction; Consent to Service of Process.

(a) Each of the Grantors hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any Ontario Court
sitting in Toronto, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Collateral Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
Ontario Court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Collateral Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Collateral Agreement or the
other Loan Documents against any Grantor or its properties in the courts of any
jurisdiction.

(b) Each of the Grantors hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Collateral Agreement or the other Loan
Documents in any Ontario Court sitting in Toronto, and any appellate court
thereof. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defence of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c) Each party to this Collateral Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.24. Nothing in this
Collateral Agreement will affect the right of any party to this Collateral
Agreement to serve process in any other manner permitted by law.

8.20. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS COLLATERAL AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY

 

43



--------------------------------------------------------------------------------

OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS COLLATERAL AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.20.

8.21. Indemnity.

(a) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor hereby agrees to indemnify the Collateral Agent, each
Receiver and the Lenders, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Collateral
Agent, the Receiver or any Lender is a party thereto) imposed on, incurred by or
asserted against the Collateral Agent, the Receiver or the Lenders, or their
respective successors, assigns, agents and employees, in any way relating to or
arising out of this Collateral Agreement, or the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including,
without limitation, latent and other defects, whether or not discoverable by the
Collateral Agent, any Receiver or the Lenders or any Grantor, and any claim for
Intellectual Property infringement); provided that such indemnity shall not, as
to the Collateral Agent, any Receiver and the Lenders, and their respective
successors, assigns, agents and employees, be available to the extent such
liabilities, damages, penalties, suits, costs and expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Person.

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.21 shall remain operative and in full force and effect
regardless of the termination of this Collateral Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Collateral Agreement or any other Loan Document, or
any investigation made by or on behalf of the Collateral Agent, any Receiver or
any other Secured Party. All amounts due under this Section 8.21 shall be
payable on written demand therefor and shall bear interest, on and from the date
of demand, at the rate specified in Section 2.06(a) of the Term Loan Agreement.

8.22. Currency Conversions. If the Collateral Agent receives or recovers under
this Collateral Agreement payment of any Obligation in a currency (the
“Recovered Amount”) which is different than the currency in which the Obligation
is due or owing (the “Contract Currency”), the Collateral Agent may convert the
Recovered Amount to the Contract Currency at the rate of exchange which the
Collateral Agent is able, acting in a reasonable manner and in good faith, to
purchase the Contract Currency and apply the converted amount in accordance with
the Intercreditor Agreement and the Credit Agreement.

 

44



--------------------------------------------------------------------------------

8.23. Receipt of a Copy. Each Grantor acknowledges receipt of a copy of this
Collateral Agreement and copies of the verification statements pertaining to the
financing statements filed under the Personal Property Security Act by the
Collateral Agent in respect of this Collateral Agreement. To the extent
permitted by applicable law, each Grantor irrevocably waives the right to
receive a copy of each financing statement or financing change statement (or any
verification statement pertaining thereto) filed under the Personal Property
Security Act by the Collateral Agent in respect of this Collateral Agreement or
any other security agreement, and releases any and all claims or causes of
action it may have against the Collateral Agent or any Secured Party for failure
to provide any such copy.

8.24. Information. At any time, the Collateral Agent may provide to any Person
that claims an interest in Collateral copies of this Collateral Agreement or
information about it or about the Collateral or the Obligations to the extent
the Collateral Agent reasonably believes it is obliged to provide such
information by law, including the Personal Property Security Act.

8.25. Counterparts. This Collateral Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Collateral Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Collateral Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Collateral
Agreement.

8.26. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Term Loan Agreement.

8.27. Security Interest Absolute. All rights of the Collateral Agent and each
Receiver hereunder, the Security Interest, the grant of a security interest in
the Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Term Loan Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Term Loan Agreement, any other Loan Document or any other agreement or
instrument relating to the foregoing, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defence available to, or a discharge of, any
Grantor in respect of the Obligations or this Collateral Agreement.

8.28. Binding Effect; Several Agreement. This Collateral Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Grantor shall have been delivered to the Collateral Agent and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Grantor and the Collateral Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such Grantor, the Collateral Agent, each Receiver and the other Secured Parties
and their respective successors and assigns, except that no Grantor shall have
the right to assign

 

45



--------------------------------------------------------------------------------

or transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated or permitted by the Security Documents or the Term Loan
Agreement. This Collateral Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, modified, supplemented, waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Loan Party hereunder.

8.29. Successors and Assigns. Whenever in this Collateral Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Collateral Agreement shall bind and inure to the benefit of
their respective successors and assigns.

8.30. Additional Subsidiaries. Any Subsidiary that is required to become a party
hereto pursuant to Section 5.12 of the Term Loan Agreement shall enter into this
Collateral Agreement as a Grantor as provided in the Term Loan Agreement upon
becoming such a Subsidiary. Upon execution and delivery by the Collateral Agent
and such Subsidiary of (i) a supplement in the form of Exhibit A hereto, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Loan Party hereunder. The
rights and obligations of each Loan Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Loan Party as a party to this
Collateral Agreement.

 

46



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

47



--------------------------------------------------------------------------------

WDC HOLDING INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title: WESCO HOLDINGS, LLC By:  

 

  Name:   Title: By:  

 

  Name:   Title: WDCH, LP, by its general partner CBC LP HOLDINGS, LLC By:  

 

  Name:   Title: By:  

 

  Name:   Title: TVC CANADA CORP. By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Canadian Cross-Border Collateral Agreement



--------------------------------------------------------------------------------

WESCO DISTRIBUTION CANADA CO. By:  

 

  Name:   Title: By:  

 

  Name:   Title: WESCO DISTRIBUTION II ULC By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Canadian Cross-Border Collateral Agreement



--------------------------------------------------------------------------------

Exhibit A to the

Canadian Cross-Border Collateral Agreement

SUPPLEMENT NO.     , dated as of [                    ], 20[    ] (this
“Supplement”), to the Canadian Cross-Border Collateral Agreement dated as of
December 12, 2012 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Collateral Agreement”), among WESCO
Distribution, Inc., a Delaware corporation (the “US Borrower”), WESCO
International, Inc., a Delaware corporation (“Holdings”), the Canadian
Subsidiary Guarantors from time to time party thereto (together with the
Canadian Borrower and Holdings, the “Grantors”, and each a “Grantor”), and
Credit Suisse AG, Cayman Islands Branch, in its capacity as collateral agent
(the “Collateral Agent”) for the lenders party to the Term Loan Agreement
referred to below.

A. Reference is made to the Term Loan Agreement, dated as of December 12, 2012
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), among the US Borrower, WDCC Enterprises Inc.,
an Alberta corporation, Holdings, the lenders from time to time party thereto
and Credit Suisse AG, Cayman Islands Branch, as administrative agent (in such
capacity, the “Administrative Agent”) and Collateral Agent.

B. Capitalized terms used herein (including in this preamble) and not otherwise
defined herein shall have the meanings assigned to such terms in the Term Loan
Agreement or the Collateral Agreement, as applicable.

C. The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Term Loans. Section 8.30 of the Collateral Agreement
provides that certain additional Subsidiaries of the Grantors shall become
Grantors under the Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Term Loan Agreement and the Collateral Agreement to become a Subsidiary
Guarantor and a Grantor under the Collateral Agreement as consideration for Term
Loans previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 8.30 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Collateral
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Subsidiary hereby (a) agrees to all the terms and provisions
of the Collateral Agreement applicable to it as a Grantor and (b) represents and
warrants that the representations and warranties made by it as a Grantor
thereunder (giving effect to any supplements to schedules thereto delivered in
connection herewith) are true and correct on and as of the date hereof (except
any representation or warranty that relates to an earlier date). In furtherance
of the foregoing, the New Subsidiary, as security for the payment and
performance in full of the Obligations (as defined in the Collateral Agreement),
does hereby create and grant to the Collateral Agent, for the ratable benefit of
the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the

 

A-1



--------------------------------------------------------------------------------

Collateral Agreement) of the New Subsidiary. Each reference to a “Grantor” in
the Collateral Agreement shall be deemed to include the New Subsidiary. The
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that enforcement thereof may be limited by any applicable
bankruptcy, insolvency or similar laws now or hereafter in effect affecting
creditors’ rights generally and by general principles of equity.

SECTION 3. This Supplement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Supplement by signing any such counterpart. This
Supplement shall become effective when the Collateral Agent shall have received
counterparts of this Supplement, when taken together, bears the signatures of
the New Subsidiary and the Collateral Agent. Delivery of an executed counterpart
of a signature page of this Supplement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule as of the date
hereof of (i) (A) any and all Pledged Equity Interests and Pledged Debt
Securities owned by the New Subsidiary and (B) all subsidiaries of the New
Subsidiary and the percentage ownership interest of Holdings, the Borrowers or
any Restricted Subsidiary (including the New Subsidiary) therein,
(ii) (A) Intellectual Property owned by the New Subsidiary which is the subject
of a registration or application in any Intellectual Property registry and
(B) Licenses to which the New Subsidiary is a party or otherwise bound (whether
as licensor or licensee) and which is otherwise material to the business of the
Grantors as currently conducted, (iii) the type of entity of the New Subsidiary,
its state or other jurisdiction of organization, the organizational number
issued to it by its state or other jurisdiction of organization and its federal
employer identification number, if applicable, (iv) the New Subsidiary’s mailing
address, the location of its principal place of business or its chief executive
office, and the location of its records concerning the Collateral, (v) all real
property owned by the New Subsidiary and the addresses thereof (vi) all of the
locations where the New Subsidiary’s Collateral is stored or located except for
(A) Inventory in transit or (B) Inventory located at (x) any customer location
acceptable to the Collateral Agent in its reasonable discretion and (y) at any
location where the aggregate value of all Inventory of the Grantors is less than
$100,000 and (vii) all of the New Subsidiary’s Deposit Accounts, Securities
Accounts and Lock Boxes.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND ANY APPLICABLE LAWS OF CANADA.

 

A-2



--------------------------------------------------------------------------------

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.26 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent promptly
on demand for all reasonable out-of-pocket costs and expenses incurred in
connection with this Supplement, including the reasonable out-of-pocket fees,
other charges and disbursements of counsel for the Collateral Agent.

[Signature Page Follows]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY] By  

 

  Name:   Title: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By
 

 

  Name:   Title:

 

A-4



--------------------------------------------------------------------------------

Exhibit C to the

Collateral Agreement

[Form of]

TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT dated as of [                    ], 2012 (this
“Agreement”), among [                    ], a [                    ] located at
[                    ], [                    ], a [                    ] located
at [                    ] (each, a “Grantor” and collectively, the “Grantors”),
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), a Swiss national bank
located at [                    ] as collateral agent (in such capacity,
together with its successors and assigns, the “Collateral Agent”).

Reference is made to (a) the US Collateral Agreement dated as of the date hereof
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among WESCO Distribution, Inc., a Delaware
corporation (the “US Borrower”), WESCO International, Inc., a Delaware
corporation (“Holdings”), the US Subsidiary Guarantors from time to time party
thereto, and the Collateral Agent for the lenders party to the Term Loan
Agreement referred to below and (b) the Term Loan Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), among the US Borrower, WDCC Enterprises Inc.,
an Alberta corporation (the “Canadian Borrower” and, together with the US
Borrower, the “Borrowers”), Holdings, the lenders from time to time party
thereto, the Administrative Agent and the Collateral Agent. The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Term Loan Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Each Grantor (other than the Borrowers) is an affiliate of the
Borrowers, will derive substantial benefits from the extensions of credit to the
Borrowers pursuant to the Term Loan Agreement and is willing to execute and
deliver the Collateral Agreement and this Agreement in order to induce the
Lenders to extend such credit. Pursuant to the Collateral Agreement, each
Grantor is required to execute and deliver this Agreement. Accordingly, the
parties hereto agree as follows:

Section 1. Terms. Each capitalized term used but not defined in this Agreement
has the meaning given or ascribed to it in the Collateral Agreement. The rules
of construction specified in Article I of the Collateral Agreement also apply to
this Agreement.

Section 2. Grant of Security Interest. To secure the prompt and complete payment
and performance of the Obligations, each Grantor hereby pledges, assigns and
grants to the Collateral Agent, on behalf of and for the ratable benefit of
itself and the Secured Parties, a security interest in all of its right, title
and interest in, to and under the following property and other assets, whether
now owned by or owing to, or hereafter acquired by or arising in favor of such
Grantor (including under any trade name or derivations thereof), and whether
owned or



--------------------------------------------------------------------------------

consigned by or to, or leased from or to, such Grantor, and regardless of where
located (all of which will be collectively referred to as the “Trademark
Collateral”):

(i) (a) all trademarks, service marks, certification marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, Internet domain names, other source or business
identifiers, designs and general intangibles of like nature, whether statutory
or common law and whether established or registered in the United States, Canada
or any other country or any political subdivision thereof, (b) all registrations
and recordings thereof, and applications filed in connection therewith,
including in the United States Patent and Trademark Office (or any successor
office thereof), the Canadian Intellectual Property Office (or any successor
office thereof), any similar offices in any State of the United States or any
other country or any political subdivision thereof, including those listed on
Schedule I, (c) all renewals thereof, (d) all goodwill associated therewith or
symbolized thereby, (e) all other assets, rights, and interests that uniquely
reflect or embody such goodwill, (f) all rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (g) all income,
fees, royalties, damages and payments now or hereafter due and/or payable
thereunder or with respect thereto, including damages, claims and payments for
past, present or future infringements, dilutions or other violations thereof,
(h) all rights to sue for past, present or future infringements, dilutions or
other violations thereof, and (i) all rights corresponding thereto throughout
the world; and

(ii) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.

Notwithstanding anything herein to the contrary, in no event shall the Trademark
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, any of such Grantor’s right, title or interest in any United States
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
but only if and solely to the extent that the granting of the Security Interest
in such application would result in the invalidation of such application or any
resulting registration.

Section 3. Recordation. This Agreement has been executed and delivered by each
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office or the Canadian Intellectual
Property Office, as the case may be. Each Grantor authorizes and requests that
the Commissioner of Trademarks at the United States Patent and Trademark Office
and the Registrar of Trademarks at the Canadian Intellectual Property Office, as
applicable, record this Agreement.

Section 4. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to



--------------------------------------------------------------------------------

the Collateral Agent pursuant to the Collateral Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of the Collateral Agent
with respect to the Trademark Collateral are more fully set forth in the
Collateral Agreement, the terms and provisions of which are hereby incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this Agreement and the Collateral Agreement, the terms of
the Collateral Agreement shall govern.

Section 5. Term. The term of this Agreement shall be coterminous with the term
of the Collateral Agreement.

Section 6. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 8.22 of the
Collateral Agreement. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

Section 7. Further Assurances. Each Grantor further agrees to execute and
deliver to the Collateral Agent any and all further documents and instruments,
and do any and all further acts which the Collateral Agent (or the Collateral
Agent’s agents or designees) reasonably requests in order to confirm this grant
of security interest in and to the Trademark Collateral.

Section 8. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE PROVINCE OF ONTARIO AND ANY APPLICABLE LAWS OF
CANADA.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[                                         ], By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Acknowledged and Agreed by: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Collateral Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I TO

TRADEMARK SECURITY AGREEMENT

TRADEMARKS

[OWNER]

 

Mark

  

Application

Number

  

File Date

  

Registration

Number

  

Registration

Date

           



--------------------------------------------------------------------------------

CANADIAN TRADE MARK APPLICATIONS AND/OR REGISTRATIONS

OWNED BY WESCO DISTRIBUTION CANADA LP

 

Trademark

  

Application No.

  

Filing Date

  

Registration No.

  

Registration Date

B Design    0725121    March 19, 1993    TMA428369    June 3, 1994 TRYDOR DESIGN
   0609276    June 14, 1988    TMA357951    June 30, 1989 BREWS DESIGN   
0725120    March 19, 1993    TMA437645    December 30, 1994 B BREWS & Design   
0725118    March 19, 1993    TMA441337    March 31, 1995



--------------------------------------------------------------------------------

CANADIAN TRADE MARK APPLICATIONS AND/OR REGISTRATIONS

OWNED BY WESCO EQUITY CORPORATION

 

Trademark

  

Application No.

  

Filing Date

  

Registration No.

  

Registration Date

WESCO    1178221    May 16, 2003    TMA646537    August 24, 2005 WESCO THE EXTRA
EFFORT PEOPLE & Design    0711285    August 19, 1992    TMA461377    August 23,
1996 WESCO LES GENS QUI SE SURPASSENT    0711041    August 14, 1992    TMA443851
   June 16, 1995 WESCO BUYERS GUIDE    1130228    February 1, 2002    TMA669280
   August 4, 2006



--------------------------------------------------------------------------------

Exhibit D to the

Collateral Agreement

[Form of]

PATENT SECURITY AGREEMENT

THIS PATENT SECURITY AGREEMENT dated as of [                    ], 2012 (this
“Agreement”), among [                    ], a [                    ] located at
[                    ], [                    ], a [                    ] located
at [                    ] (each, a “Grantor” and collectively, the “Grantors”),
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), a Swiss national bank
located at [                    ] as collateral agent (in such capacity,
together with its successors and assigns, the “Collateral Agent”).

Reference is made to (a) the US Collateral Agreement dated as of the date hereof
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among WESCO Distribution, Inc., a Delaware
corporation (the “US Borrower”), WESCO International, Inc., a Delaware
corporation (“Holdings”), the US Subsidiary Guarantors from time to time party
thereto, and the Collateral Agent for the lenders party to the Term Loan
Agreement referred to below and (b) the Term Loan Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), among the US Borrower, WDCC Enterprises Inc.,
an Alberta corporation (the “Canadian Borrower” and, together with the US
Borrower, the “Borrowers”), Holdings, the lenders from time to time party
thereto, the Administrative Agent and the Collateral Agent. The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Term Loan Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Each Grantor (other than the Borrowers) is an affiliate of the
Borrowers, will derive substantial benefits from the extensions of credit to the
Borrowers pursuant to the Term Loan Agreement and is willing to execute and
deliver the Collateral Agreement and this Agreement in order to induce the
Lenders to extend such credit. Pursuant to the Collateral Agreement, each
Grantor is required to execute and deliver this Agreement. Accordingly, the
parties hereto agree as follows:

Section 1. Terms. Each capitalized term used but not defined in this Agreement
has the meaning given or ascribed to it in the Collateral Agreement. The rules
of construction specified in Article I of the Collateral Agreement also apply to
this Agreement.

Section 2. Grant of Security Interest. To secure the prompt and complete payment
and performance of the Obligations, each Grantor hereby pledges, assigns and
grants to the Collateral Agent, on behalf of and for the ratable benefit of
itself and the Secured Parties, a security interest in all of its right, title
and interest in, to and under the following property and other assets, whether
now owned by or owing to, or hereafter acquired by or arising in favor of such
Grantor (including under any trade name or derivations thereof), and whether
owned or consigned by or to, or leased from or to, such Grantor, and regardless
of where located (all of which will be collectively referred to as the “Patent
Collateral”):



--------------------------------------------------------------------------------

(i) (a) all letters patent of the United States or Canada, or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or Canada or the equivalent
thereof in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office, the Canadian
Intellectual Property Office (or any successor office thereof) or any similar
offices in any other country or any political subdivision thereof, including
those listed on Schedule I, (b) all reissues, continuations, divisions,
continuations-in-part, supplementary protection certificates or extensions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use and/or sell the inventions disclosed or claimed therein, (c) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including damages and
payments for past, present or future infringements or other violations thereof,
(d) all rights to sue for past, present or future infringements or other
violations thereof, and (e) all rights corresponding thereto throughout the
world; and

(ii) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.

Section 3. Recordation. This Agreement has been executed and delivered by each
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office or the Commissioner of Patents at
the Canadian Intellectual Property Office, as the case may be. Each Grantor
authorizes and requests that the Commissioner of Patents at the United States
Patent and Trademark Office and the Commissioner of Patents at the Canadian
Intellectual Property Office record this Agreement.

Section 4. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

Section 5. Term. The term of this Agreement shall be coterminous with the term
of the Collateral Agreement.

Section 6. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 8.22 of the
Collateral Agreement. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------

Section 7. Further Assurances. Each Grantor further agrees to execute and
deliver to the Collateral Agent any and all further documents and instruments,
and do any and all further acts which the Collateral Agent (or the Collateral
Agent’s agents or designees) reasonably requests in order to confirm this grant
of security interest in and to the Patent Collateral.

Section 8. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE PROVINCE OF ONTARIO AND ANY APPLICABLE LAWS OF
CANADA.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[                                         ], By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Acknowledged and Agreed by: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Collateral Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CANADIAN PATENT APPLICATIONS AND/OR ISSUED PATENTS

OWNED BY WESCO EQUITY CORPORATION

 

Title

  

Application No.

  

Filing Date

  

Patent No.

  

Issue Date

COMMUNICATIONS CABLE WITH FABRIC SLEEVE    2,729,337    June 1, 2009    N/A   
N/A METHOD AND APPARATUS FOR DIVIDING A CONDUIT INTO COMPARTMENTS    2,361,750
   June 21, 2000    2,361,750    January 19, 2010 SYSTEM FOR THE SIMULTANEOUS
INTRODUCTION OF TWO ITEMS INTO A CONDUIT    2,638,580    August 8, 2008    N/A
   N/A CABLE GUIDE SLEEVING STRUCTURE    2,496,520    August 28, 2003   
2,496,520    January 17, 2012



--------------------------------------------------------------------------------

Exhibit E to the

Collateral Agreement

[Form of]

COPYRIGHT SECURITY AGREEMENT

THIS COPYRIGHT SECURITY AGREEMENT dated as of [                    ], 2012 (this
“Agreement”), among [                    ], a [                    ] located at
[                    ], [                    ], a [                    ] located
at [                    ] (each, a “Grantor” and collectively, the “Grantors”),
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS), a Swiss national bank located
at [                    ] as collateral agent (in such capacity, together with
its successors and assigns, the “Collateral Agent”).

Reference is made to (a) the US Collateral Agreement dated as of the date hereof
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among WESCO Distribution, Inc., a Delaware
corporation (the “US Borrower”), WESCO International, Inc., a Delaware
corporation (“Holdings”), the US Subsidiary Guarantors from time to time party
thereto and the Collateral Agent for the lenders party to the Term Loan
Agreement referred to below and (b) the Term Loan Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), among the US Borrower, WDCC Enterprises Inc.,
an Alberta corporation (the “Canadian Borrower” and, together with the US
Borrower, the “Borrowers”), Holdings, the lenders from time to time party
thereto, the Administrative Agent and the Collateral Agent. The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Term Loan Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Each Grantor (other than the Borrowers) is an affiliate of the
Borrowers, will derive substantial benefits from the extensions of credit to the
Borrowers pursuant to the Term Loan Agreement and is willing to execute and
deliver the Collateral Agreement and this Agreement in order to induce the
Lenders to extend such credit. Pursuant to the Collateral Agreement, each
Grantor is required to execute and deliver this Agreement. Accordingly, the
parties hereto agree as follows:

Section 1. Terms. Each capitalized term used but not defined in this Agreement
has the meaning given or ascribed to it in the Collateral Agreement. The rules
of construction specified in Article I of the Collateral Agreement also apply to
this Agreement.

Section 2. Grant of Security Interest. To secure the prompt and complete payment
and performance of the Obligations, each Grantor hereby pledges, assigns and
grants to the Collateral Agent, on behalf of and for the ratable benefit of
itself and the Secured Parties, a security interest in all of its right, title
and interest in, to and under the following property and other assets, whether
now owned by or owing to, or hereafter acquired by or arising in favor of such
Grantor (including under any trade name or derivations thereof), and whether
owned or



--------------------------------------------------------------------------------

consigned by or to, or leased from or to, such Grantor, and regardless of where
located (all of which will be collectively referred to as the “Copyright
Collateral”):

(i) (a) all copyright rights in any work subject to the copyright laws of the
United States, Canada or any other country, whether as author, assignee,
transferee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States, Canada or any other country,
including registrations, recordings, supplemental registrations and applications
for registration in the United States Copyright Office, the Canadian
Intellectual Property Office (or any successor office thereof) or any similar
offices in any other country or any political subdivision thereof, including
those listed on Schedule I, (c) all renewals and extensions thereof, (d) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present or future infringements or other violations thereof, (e) all rights to
sue for past, present or future infringements or other violations thereof, and
(f) all rights corresponding thereto throughout the world; and

(ii) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.

Section 3. Recordation. This Agreement has been executed and delivered by each
Grantor for the purpose of recording the grant of security interest herein with
the United States Copyright Office or the Registrar of Copyrights at the
Canadian Intellectual Property Office, as the case may be. Each Grantor
authorizes and requests that the Register of Copyrights at the United States
Copyright Office and the Registrar of Copyrights at the Canadian Intellectual
Property Office, as applicable, record this Agreement.

Section 4. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

Section 5. Term. The term of this Agreement shall be coterminous with the term
of the Collateral Agreement.

Section 6. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 8.22 of the
Collateral Agreement. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

Section 7. Further Assurances. Each Grantor further agrees to execute and
deliver to the Collateral Agent any and all further documents and instruments,
and do any and all further acts which the Collateral Agent (or the Collateral
Agent’s agents or designees) reasonably requests in order to confirm this grant
of security interest in and to the Copyright Collateral.

Section 8. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE PROVINCE OF ONTARIO AND ANY APPLICABLE LAWS OF
CANADA.

[Remainder of this page intentionally left blank]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[                                         ], By:  

 

Name:   Title:  

 

- 4 -



--------------------------------------------------------------------------------

Acknowledged and Agreed by: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Collateral Agent By:  

 

Name:   Title:  

 

- 5 -



--------------------------------------------------------------------------------

SCHEDULE I TO

COPYRIGHT SECURITY AGREEMENT

 

Title Of Work

  

Reg. No.

  

Reg. Date

[Pub Date]

                       



--------------------------------------------------------------------------------

Schedule I

Pledged Collateral

(a) Equity Interests

Wesco:

 

Name of Entity

  

Jurisdiction

   Total Shares
Authorized /
(Outstanding)      Type of
Equity
Interest    Owner of
Shares    Percentage
Owned  of
Equity
Interest
Outstanding     Type of
Entity

TVC Canada Corp.

  

Canada-Nova

Scotia

     100,000,000       Common
Stock    WDCH, LP      100 %    Unlimited
Liability
Company

WESCO Distribution Canada Co.

  

Canada-Nova

Scotia

     Unlimited       Common
Stock    WDCH, LP      100 %    Unlimited
Liability
Company

WESCO Distribution Canada Co.

  

Canada-Nova

Scotia

     1,000,000       Class A
Preferred
Stock    TVC Canada
Corp.      100 %    Unlimited
Liability
Company

WESCO Distribution Canada GP Inc.

  

Canada-Nova

Scotia

     1,000,000,000       Common
Stock    WDINESCO
CV      100 %    Limited
Liability
Company

WESCO Distribution Canada LP

  

Canada-

Ontario

     N/A       N/A    WESCO
Distribution
Canada GP
Inc.      6.6809 %    Limited
Partnership

WESCO Distribution Canada LP

  

Canada-

Ontario

     N/A       N/A    WDINESCO
CV      93.3191 %    Limited
Partnership

WESCO Distribution II ULC

  

Canada-Nova

Scotia

     1,000,000       Common
Stock    WESCO
Distribution
Canada Co.      100 %    Unlimited
Liability
Company

WESCO Distribution III ULC

  

Canada-Nova

Scotia

     1,000,000       Common
Stock    WDINESCO
CV      100 %    Unlimited
Liability
Company

WESCO Canada I, LP

  

Canada-

Alberta

     N/A       N/A    WESCO
Holdings,
LLC      >99.99 %    Limited
Partnership

WESCO Canada I, LP

  

Canada-

Alberta

     N/A       N/A    WDC Holding
Inc.      <0.01 %    Limited
Partnership

WESCO Canada II, LP

  

Canada-

Alberta

     N/A       N/A    WESCO
Distribution II
ULC      0.15 %    Limited
Partnership



--------------------------------------------------------------------------------

Name of Entity

   Jurisdiction    Total Shares
Authorized /
(Outstanding)    Type of
Equity
Interest    Owner of
Shares    Percentage
Owned of
Equity
Interest
Outstanding     Type of
Entity

WESCO Canada II, LP

   Canada-
Alberta    N/A    N/A    WESCO
Distribution
Canada Co.      99.85 %    Limited
Partnership

(c) Equity Investments

WESCO:

Nil.



--------------------------------------------------------------------------------

Schedule II

Intellectual Property

Patents

Wesco:

TVC Canada Corp – nil

WESCO Distribution Canada Co. – nil

WESCO Distribution II ULC – nil

Trademarks

Wesco:

TVC Canada Corp – nil

WESCO Distribution Canada Co. – nil

WESCO Distribution II ULC – nil

Copyrights

Wesco:

TVC Canada Corp – nil

WESCO Distribution Canada Co. – nil

WESCO Distribution II ULC – nil



--------------------------------------------------------------------------------

Schedule III

[Note: no mention of any Schedule III in the body of the Collateral Agreement]



--------------------------------------------------------------------------------

Schedule IV

Title, Perfection, Priority

 

Entity Name

  

Type of Filing

  

Applicable Collateral

Document

  

Jurisdictions

WESCO Distribution Canada Co.    PPSA    Canadian Collateral Agreement   
Alberta, Ontario, British Columbia, Saskatchewan, Newfoundland and Labrador
WESCO Distribution II ULC    PPSA    Canadian Collateral Agreement    Nova
Scotia, Alberta



--------------------------------------------------------------------------------

Schedule V

Principal Location

Chief Executive Offices

 

Legal Name

  

Jurisdiction of
Incorporation

  

Chief Executive Office

Address

  

Registered Address

TVC Canada Corp.    Nova Scotia   

475 Hood Road

Markham, ON L3R 0S8

  

Stewart McKelvey

1959 Upper Water Street

Suite 900

Halifax, NS B3J 3N2

WESCO Distribution Canada Co.    Nova Scotia   

475 Hood Road

Markham, ON L3R 0S8

  

Stewart McKelvey

1959 Upper Water Street

Suite 900

Halifax, NS B3J 3N2

WESCO Distribution II ULC    Nova Scotia   

475 Hood Road

Markham, ON L3R 0S8

  

Stewart McKelvey

1959 Upper Water Street

Suite 900

Halifax, NS B3J 3N2



--------------------------------------------------------------------------------

Schedule VI

Collateral Locations

Locations of Inventory

 

Name of Applicable
Loan Party

  

Property
ID

  

City

  

State

   Zip   

Country

  

Property Address

  

Leased /
Owned

   Estimated
Value of
Inventory
(if greater
than $3
million)      Estimated
Value of
Other
Collateral
(if greater
than
$100,000)      Description
of Other
Collateral (if
greater than
$100,000)  

WESCO Distribution Canada Co.

   2095    Burnaby    BC    V5B
4V6    Canada    6000 Lougheed Highway    Owned    $ 7,725,812       $ 259,044
        N/A   

WESCO Distribution Canada Co.

   2120    St. Johns    NF    A1B
2C9    Canada    95 O’Leary Street    Owned      N/A         N/A         N/A   

WESCO Distribution Canada Co.

   2330    Ottawa    ON    K1G
4K6    Canada    2320 St. Laurent Boulevard    Owned      N/A         N/A      
  N/A   

WESCO Distribution Canada Co.

   2350    Hamilton    ON    L8H
2Y6    Canada    1910 Barton Street, East    Owned      N/A         N/A        
N/A   

WESCO Distribution Canada Co.

   2365    Kitchener    ON    N2G
4J3    Canada    10 Goodrich Drive    Owned      N/A         N/A         N/A   

WESCO Distribution Canada Co.

   2550    Calgary    AB    T2H
2G5    Canada    810 59th Avenue, SE    Owned    $ 3,782,923         N/A        
N/A   

WESCO Distribution Canada Co.

   2640    Victoria    BC    V8T
4T4    Canada    481 Cecelia Road    Owned      N/A         N/A         N/A   

WESCO Distribution Canada Co.

   2680    Prince George    BC    V2N
1V9    Canada    2223 Nicholson Street, North    Owned      N/A         N/A   
     N/A   



--------------------------------------------------------------------------------

Real Property

Wesco:

 

Name of Applicable
Loan Party

  

Property
ID

  

City

  

State

  

Zip

  

Country

  

Property Address1

   Leased /
Owned    Estimated
Value
Apportioned to
Owned
Property      Purpose2    Subject
to
Mortgage

WESCO Distribution Canada Co.

   2095    Burnaby    BC    V5B 4V6    Canada    6000 Lougheed Highway    Owned
   $ 4,107,360       Branch -


Distribution
Center

   No

WESCO Distribution Canada Co.

   2120    St. Johns    NF    A1B 2C9    Canada    95 O’Leary Street    Owned   
$ 821,472       Branch    No

WESCO Distribution Canada Co.

   2330    Ottawa    ON    K1G 4K6    Canada    2320 St. Laurent Boulevard   
Owned    $ 1,516,564       Branch    No

WESCO Distribution Canada Co.

   2350    Hamilton    ON    L8H 2Y6    Canada    1910 Barton Street, East   
Owned    $ 1,263,803       Branch    No

WESCO Distribution Canada Co.

   2365    Kitchener    ON    N2G 4J3    Canada    10 Goodrich Drive    Owned   
$ 1,074,233       Branch    No

WESCO Distribution Canada Co.

   2550    Calgary    AB    T2H 2G5    Canada    810 59th Avenue, SE    Owned   
$ 3,159,508       Branch    No

WESCO Distribution Canada Co.

   2640    Victoria    BC    V8T 4T4    Canada    481 Cecelia Road    Owned    $
3,159,508       Branch    No

 

1 

*       Under contract to sell once SPV mortgages are paid off

(+)    Currently under negotiation for sale once SPV mortgages are paid off

 

2 

“Excess” means there is still a lease on the property; however, it is not in
use.



--------------------------------------------------------------------------------

Name of Applicable Loan
Party

  

Property
ID

  

City

  

State

  

Zip

  

Country

  

Property Address1

  

Leased /
Owned

   Estimated
Value
Apportioned to
Owned
Property     

Purpose2

  

Subject
to
Mortgage

WESCO Distribution Canada Co.

   2680    Prince George    BC    V2N 1V9    Canada    2223 Nicholson Street,
North    Owned    $ 758,282       Branch    No

Leases

Wesco:

TVC Canada Corp – nil

WESCO Distribution Canada Co. – nil

WESCO Distribution II ULC – nil



--------------------------------------------------------------------------------

Schedule VII

Deposit Accounts

 

Country

  

Bank Name

  

Legal Name of Account Holder

  

Account Sub Title /
Description

  

Account Number

Canada    SCOTIABANK    TVC Canada Corp    Basic business account (CAD)   
778420040614 Canada    SCOTIABANK    TVC Canada Corp    business investment
account (CAD)    778420038113 Canada    SCOTIABANK    TVC Canada Corp    Basic
business account (USD)    778420239518



--------------------------------------------------------------------------------

Schedule VIII

Letter of Credit Rights

Wesco:

TVC Canada Corp – nil

WESCO Distribution Canada Co. – nil

WESCO Distribution II ULC – nil



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF

GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

GUARANTEE AGREEMENT

Dated as of December 12, 2012

By

WESCO DISTRIBUTION, INC.,

as US Borrower,

WDCC ENTERPRISES INC.,

as Canadian Borrower,

WESCO INTERNATIONAL, INC.,

as Holdings,

THE SUBSIDIARY GUARANTORS PARTY HERETO,

in favor of

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent on behalf of the Secured Parties

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   Section 1.  

Definitions

     1    Section 2.  

Guarantee; Limitation of Liability

     3    Section 3.  

No Limitations, Etc.

     4    Section 4.  

Bankruptcy, etc.

     7    Section 5.  

Reinstatement

     8    Section 6.  

Information

     8    Section 7.  

Instrument for the Payment of Money

     8    Section 8.  

General Limitation on Guarantee Obligations

     8    Section 9.  

Agreement to Pay; Subrogation

     8    Section 10.  

Representations and Warranties

     9    Section 11.  

Covenants

     9    Section 12.  

Indemnity

     9    Section 13.  

Contribution and Subrogation

     9    Section 14.  

Subordination

     10    Section 15.  

Amendments, Release of Guarantors, Etc.

     11    Section 16.  

Parallel Debt

     11    Section 17.  

Release of Guarantors

     12    Section 18.  

Guarantee Supplements

     13    Section 19.  

Notices, Etc.

     13    Section 20.  

No Waiver; Remedies

     13    Section 21.  

Right of Set-off

     13    Section 22.  

Continuing Guarantee; Assignments under the Term Loan Agreement

     14    Section 23.  

Execution in Counterparts

     14    Section 24.  

Term Loan Agreement; Intercreditor Agreement

     14    Section 25.  

Termination

     14    Section 26.  

Entire Agreement

     15    Section 27.  

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

     15    Exhibits      Exhibit A   Form of Supplement    Schedules     
Schedule I   US Subsidiary Guarantors    Schedule II   Canadian Subsidiary
Guarantors    Schedule III   Canadian Cross-Border Guarantors    Schedule IV  
Netherlands Subsidiary Guarantors   

 

i



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

GUARANTEE dated as of December 12, 2012 (as it may be amended, restated,
supplemented or otherwise modified from time to time, this “Guarantee
Agreement”) made by Wesco International, Inc., a Delaware corporation
(“Holdings”), Wesco Distribution, Inc., a Delaware corporation (the “US
Borrower”), WDCC Enterprises Inc., an Alberta corporation (the “Canadian
Borrower”, and, together with the US Borrower, the “Borrowers”), each of the
other Persons listed from time to time on Schedule I hereto (the “US Subsidiary
Guarantors”), each of the other Persons listed from time to time on Schedule II
hereto (the “Canadian Subsidiary Guarantors”), each of the other Persons listed
from time to time on Schedule III hereto (the “Canadian Cross-Border
Guarantors”), each of the other Persons listed from time to time on Schedule IV
hereto (the “Netherlands Subsidiary Guarantors”), in favor of Credit Suisse AG,
Cayman Islands Branch, as Administrative Agent (in such capacity, the
“Administrative Agent”) on behalf of the Secured Parties (as defined in the Term
Loan Agreement referred to below).

PRELIMINARY STATEMENT

Holdings, the US Borrower and the Canadian Borrower are parties to a Term Loan
Agreement dated as of December 12, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Term Loan Agreement”)
with certain Lenders party thereto and Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent and as Collateral Agent. Each Guarantor may receive,
directly or indirectly, a portion of the proceeds of the Term Loans under the
Term Loan Agreement and will derive substantial direct and indirect benefits
from the transactions contemplated by the Loan Documents and the Secured Hedging
Agreements (together, the “Finance Documents”) and it is in the interest of each
such Guarantor to make this Guarantee Agreement in favor of the Administrative
Agent for the Secured Parties. It is a condition precedent to the making of Term
Loans by the Lenders under the Term Loan Agreement that each Guarantor shall
have executed and delivered this Guarantee Agreement.

The potential obligations of each Guarantor under this Guarantee Agreement are
not disproportionate to the benefits derived by such Guarantor from the making
of extensions of credit to the Borrowers under the Term Loan Agreement and the
other financing arrangements described above and/or to each such Guarantor’s net
worth.

The execution, delivery and performance by each Guarantor of this Guarantee
Agreement has been duly authorized by all necessary corporate, unlimited
liability company or limited liability company action on the part of such
Guarantor.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Term Loans under the Term Loan Agreement, each Guarantor,
jointly and severally with each other Guarantor, hereby agrees as follows:

Section 1. Definitions. Capitalized terms used in this Guarantee Agreement and
not otherwise defined herein have the meanings set forth in the Term Loan
Agreement.

 

1



--------------------------------------------------------------------------------

(a) The rules of construction specified in Section 1.02 of the Term Loan
Agreement also apply to this Guarantee Agreement.

(b) As used in this Guarantee Agreement, the following terms have the meanings
specified below:

“Borrowers” has the meaning specified in the preamble of this Guarantee
Agreement.

“Canadian Borrower” has the meaning specified in the preamble of this Guarantee
Agreement.

“Canadian Cross-Border Guarantors” has the meaning specified in the preamble of
this Guarantee Agreement.

“Canadian Obligations Guarantors” means, collectively, Holdings, the US
Borrower, the US Subsidiary Guarantors, the Canadian Cross-Border Guarantors,
the Canadian Subsidiary Guarantors and the Netherlands Subsidiary Guarantors.

“Canadian Obligations” shall have the meaning set forth in Term Loan Agreement.

“Canadian Subsidiary Guarantors” has the meaning specified in the preamble of
this Guarantee Agreement.

“Claiming Guarantor” has the meaning specified in Section 13(a).

“Contributing Guarantor” has the meaning specified in Section 13(a).

“Corresponding Obligations” means (i) with respect to each US Obligations
Guarantor under this Guarantee Agreement, the US Obligations and/or (ii) with
respect to each Canadian Obligations Guarantor under this Guarantee Agreement,
the Canadian Obligations, as applicable.

“Deductible Amount” has the meaning specified in Section 16(d).

“Finance Documents” has the meaning specified in the preliminary statement to
this Guarantee Agreement.

“Guarantors” means, collectively, the US Obligations Guarantors and the Canadian
Obligations Guarantors.

“Guarantee Agreement” has the meaning specified in the preamble to this
Guarantee Agreement.

“Guarantee Supplement” means a Guarantee supplement in substantially the form of
Exhibit A hereto.

 

2



--------------------------------------------------------------------------------

“Holdings” has the meaning specified in the preamble of this Guarantee
Agreement.

“Netherlands Subsidiary Guarantors” has the meaning specified in the preamble of
this Guarantee Agreement.

“Parallel Debt” has the meaning set forth in Section 16(a).

“Received Amount” has the meaning set forth in Section 16(d).

“Subsidiary Guarantors” shall mean the US Subsidiary Guarantors, the Canadian
Subsidiary Guarantors, the Canadian Cross-Border Guarantors and the Netherlands
Subsidiary Guarantors, collectively.

“Term Loan Agreement” has the meaning specified in the preliminary statement to
this Guarantee Agreement.

“US Borrower” has the meaning specified in the preamble of this Guarantee
Agreement.

“US Obligations Guarantors” means Holdings, the US Subsidiary Guarantors, the
Canadian Cross-Border Guarantors and WDINESCO II B.V.; provided that, for the
avoidance of doubt, US Obligations Guarantors shall not include any CFC
Subsidiary or CFC Subsidiary Holding Company.

“US Obligations” shall have the meaning set forth in Term Loan Agreement.

“US Subsidiary Guarantors” has the meaning specified in the preamble of this
Guarantee Agreement.

Section 2. Guarantee; Limitation of Liability.

(a) (i) Each US Obligations Guarantor unconditionally guarantees, jointly with
the other US Obligations Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the US
Obligations. Each US Obligations Guarantor further agrees that the US
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any US Obligation; provided that
nothing in this provision shall permit any amendment or modification of any
agreement or document to which any US Obligations Guarantor is a party without
the consent of such US Obligations Guarantor (to the extent required by the
terms of such agreement or document). Each US Obligations Guarantor waives
presentment to, demand of payment from and protest to the US Borrower or any
other US Loan Party of any US Obligation, and also waives notice of acceptance
of its guarantee and notice of protest for nonpayment.

(ii) Each Canadian Obligations Guarantor unconditionally guarantees, jointly
with the other Canadian Obligations Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Canadian

 

3



--------------------------------------------------------------------------------

Obligations. Each Canadian Obligations Guarantor further agrees that the
Canadian Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Canadian Obligation;
provided that nothing in this provision shall permit any amendment or
modification of any agreement or document to which any Canadian Obligations
Guarantor is a party without the consent of such Canadian Obligations Guarantor
(to the extent required by the terms of such agreement or document). Each
Canadian Obligations Guarantor waives presentment to, demand of payment from and
protest to the Canadian Borrower or any other Canadian Loan Party of any
Canadian Obligation, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.

(b) NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR IN THE OTHER LOAN DOCUMENTS TO
THE CONTRARY, NEITHER CANADIAN BORROWER, ANY CANADIAN SUBSIDIARY GUARANTOR NOR
ANY NETHERLANDS SUBSIDIARY GUARANTOR (OTHER THAN WDINESCO II B.V.) SHALL
GUARANTEE OR SHALL BE DEEMED TO HAVE GUARANTEED, OR SHALL OTHERWISE BE LIABLE
WITH RESPECT TO, DIRECTLY OR INDIRECTLY, ANY OF THE US OBLIGATIONS.

(c) Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due and not of collection, and waives any right to
require that any resort be had by the Administrative Agent or any other Secured
Party to any security held for the payment of the Corresponding Obligations or
to any balance of any Deposit Account or credit on the books of the
Administrative Agent or any other Secured Party in favor of the Borrowers or any
other Person.

Section 3. No Limitations, Etc.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 25, the obligations of each Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Corresponding Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall be valid and enforceable and shall not be discharged, terminated, reduced
or impaired or otherwise affected by, whether or not any Guarantor shall have
had notice or knowledge of any of them, (i) the failure of the Administrative
Agent or any other Secured Party to assert any claim or demand or to enforce any
right or remedy under the provisions of any Loan Document or otherwise, (ii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, any Loan Document or any other agreement, including with
respect to any other Guarantor under this Guarantee Agreement, (iii) the release
of, or any impairment of or failure to perfect any Lien on or security interest
in, any security held by the Administrative Agent or any other Secured Party for
the Corresponding Obligations or any of them, (iv) any default, failure or
delay, willful or otherwise, in the performance of the Corresponding
Obligations, (v) the existence of any dispute between the Borrowers and any
Secured Party with respect to the existence of any Event of Default or (vi) any
other act or omission that may or might in any manner or to any extent vary

 

4



--------------------------------------------------------------------------------

the risk of any Guarantor or otherwise operate as a discharge of any Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of all the Corresponding Obligations). Each Guarantor expressly authorizes
the Administrative Agent to take and hold security for the payment and
performance of the Corresponding Obligations, to exchange, waive or release any
or all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in its sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Corresponding Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives
(i) any defense based on or arising out of any defense of the Borrowers or any
other Loan Party or the unenforceability of the Corresponding Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrowers or any other Loan Party, other than the payment in full in cash,
or, in the case of non-payment obligations, performance in full of all the
Corresponding Obligations; (ii) any right to require any Secured Party, as a
condition of payment or performance by such Guarantor, to (A) proceed against
the Borrowers, any other guarantor (including any other Guarantor) of the
Corresponding Obligations or any other Person, (B) proceed against or exhaust
any security held from the Borrowers, any such other guarantor or any other
Person, (C) proceed against or have resort to any balance of any deposit account
or credit on the books of any Secured Party in favor of the Borrowers or any
other Person, or (D) pursue any other remedy in the power of any Secured Party
whatsoever; (iii) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (iv) any defense
based upon any Secured Party’s errors or omissions in the administration of the
Corresponding Obligations, except behavior which amounts to gross negligence or
willful misconduct; (v) (A) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (B) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (C) any rights to set offs, recoupments and
counterclaims, and (D) promptness, diligence and any requirement that any
Secured Party protect, secure, perfect or insure any security interest or lien
or any property subject thereto; (vi) notices, demands, presentments, protests,
notices or notings of protest, notices of dishonor and notices of any action or
inaction, including acceptance hereof, notices of default hereunder or under the
Secured Hedging Agreements or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Corresponding
Obligations or any agreement related thereto, notices of any extension of credit
to the Borrowers and notices of any of the matters referred to in this
Section 3(b) and any right to consent to any thereof; and (vii) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof. The Administrative Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Corresponding Obligations,
make any other accommodation with the Borrowers or any other Loan Party or
exercise any other right or remedy available to them against the Borrowers or
any other Loan Party, without affecting or impairing in any way the liability of
any Guarantor hereunder except to the extent the Corresponding Obligations have
been paid in full in cash or, in the case of non-payment obligations, fully
performed. To the fullest extent permitted by

 

5



--------------------------------------------------------------------------------

applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrowers or any other Loan Party, as
the case may be, or any security.

(c) Each Guarantor agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than the indefeasible payment in full in cash of the Corresponding
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(i) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrowers and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrowers, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrowers or any of such other
guarantors and whether or not the Borrowers is joined in any such action or
actions;

(ii) payment by any Guarantor of a portion, but not all, of the Corresponding
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Corresponding Obligations which has not been
paid; and without limiting the generality of the foregoing, if the
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Corresponding Obligations, such
judgment, to the fullest extent permitted by applicable law, shall not be deemed
to release such Guarantor from its covenant to pay the portion of the
Corresponding Obligations that is not the subject of such suit, and such
judgment shall not, except to the extent satisfied by such Guarantor, limit,
affect, modify or abridge any other Guarantor’s liability hereunder in respect
of the Corresponding Obligations; and

(iii) any Secured Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (A) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Corresponding Obligations; (B) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Corresponding Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (C) request and accept other guaranties of the
Corresponding Obligations and take and hold security for the payment hereof or
the Corresponding Obligations; (D) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Corresponding
Obligations, any other guaranties of the Corresponding Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Corresponding

 

6



--------------------------------------------------------------------------------

Obligations; (E) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Corresponding
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith or the applicable Secured Hedging Agreement and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against the Borrowers or any security for
the Corresponding Obligations; and (F) exercise any other rights or remedies
available to it under the Loan Documents or Secured Hedging Agreements; provided
that nothing in this clause (iii) shall permit any amendment or modification of
any agreement or document to which any Guarantor is a party without the consent
of such Guarantor (to the extent required by the terms of such agreement or
document).

Section 4. Bankruptcy, etc.

(a) The obligations of the Guarantors hereunder shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of the Borrowers or any
other Guarantor or by any defense which the Borrowers or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding, to the fullest extent permitted by
applicable law, unless also stayed in connection with the insolvency, bankruptcy
or reorganization of such Guarantor.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Corresponding Obligations which accrues after the commencement of any
bankruptcy, reorganization or insolvency case or proceeding of or against the
Borrowers or any Guarantor (or, if interest on any portion of the Corresponding
Obligations ceases to accrue by operation of law by reason of the commencement
of such case or proceeding, such interest as would have accrued on such portion
of the Corresponding Obligations if such case or proceeding had not been
commenced) shall be included in the Corresponding Obligations because it is the
intention of the Guarantors and the Secured Parties that the Corresponding
Obligations which are guaranteed by the Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve the
Borrowers of any portion of such Corresponding Obligations. The Guarantors will
permit any trustee in bankruptcy, interim receiver, receiver and manager,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay the Administrative Agent, or allow the claim of the Administrative
Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.

(c) If acceleration of the time for payment of any amount payable by the
Borrowers under the Term Loan Agreement or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of the Borrowers, all such
amounts otherwise subject to acceleration under the terms of the Term Loan
Agreement or any other Loan Document shall

 

7



--------------------------------------------------------------------------------

nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent unless also stayed in connection with the
insolvency, bankruptcy or reorganization of such Guarantor.

Section 5. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment, or any part thereof, of any Corresponding Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy or reorganization of the
Borrowers, any other Loan Party or otherwise.

Section 6. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrowers’ and each other Loan Party’s financial
condition and assets and of all other circumstances bearing upon the risk of
nonpayment of the Corresponding Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any other Secured Party will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.

Section 7. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that this Guarantee Agreement constitutes an instrument for the
payment of money, and consents and agrees that any Secured Party, at its sole
option, in the event of a dispute by such Guarantor in the payment of any moneys
due hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.

Section 8. General Limitation on Guarantee Obligations. In any action or
proceeding involving any federal, state or provincial corporate limited
partnership, unlimited liability company or limited liability company law, or
any applicable state, provincial, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under this Guarantee Agreement would otherwise be
held or determined to be compromised, void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under this Guarantee Agreement, then, notwithstanding any other
provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 13) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 9. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrowers or any other Loan Party to pay any
Corresponding Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Secured Parties in cash
the amount of such unpaid Corresponding Obligation plus any accrued and unpaid
interest on such Corresponding Obligation (including interest which, but for the
Borrowers’ becoming the subject of a case under the Bankruptcy Code, would have
accrued on such Corresponding Obligations whether or not

 

8



--------------------------------------------------------------------------------

such claim is allowed against the Borrowers for such interest in the related
bankruptcy case). Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrowers or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Sections 12, 13 and 14.

Section 10. Representations and Warranties. Each Subsidiary Guarantor represents
and warrants that each of the representations and warranties set forth in
Sections 3.01, 3.02 and 3.03 of the Term Loan Agreement applicable to it is true
and correct.

Section 11. Covenants. The Canadian Borrower and each Guarantor (other than the
US Borrower in its capacity as a Borrower under the Term Loan Agreement)
covenants and agrees that, unless and until the indefeasible payment in full in
cash of the Corresponding Obligations (other than contingent obligations for
which no claim has been asserted), the Canadian Borrower and each such Guarantor
will perform and observe, and cause each of its Subsidiaries to perform and
observe, all of the terms, covenants and agreements set forth in the Loan
Documents on its or their part to be performed or observed or that Holdings or
either Borrower has agreed to cause such Guarantor or such Subsidiary to perform
or observe.

Section 12. Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 14), the Borrowers agree that (a) in the event a payment shall be made
by any Guarantor under this Agreement, the applicable Borrower shall indemnify
such Guarantor for the full amount of such payment of Corresponding Obligations
and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Guarantor shall be sold pursuant to this Guarantee Agreement
or any other Security Document to satisfy in whole or in part a claim of any
Secured Party under the Corresponding Obligations, the applicable Borrower shall
indemnify such Guarantor in an amount equal to the fair market value of the
assets so sold.

Section 13. Contribution and Subrogation.

(a) (i) Each US Obligations Guarantor (a “US Contributing Guarantor”) agrees
(subject to Section 14) that, in the event a payment shall be made by any other
US Obligations Guarantor hereunder in respect of any US Obligation, or assets of
any other US Obligations Guarantor shall be sold, foreclosed or otherwise
realized upon pursuant to any Security Document to satisfy any US Obligation
owed to any Secured Party, and such other US Obligations Guarantor (the “US
Claiming Guarantor”) shall not have been fully indemnified by the US Borrower as
provided in Section 12, the US Contributing Guarantor shall indemnify the US
Claiming Guarantor in an amount equal to (A) the amount of such payment or
(B) the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the US
Contributing Guarantor (as determined immediately prior to such payment or sale)
and the denominator shall be the aggregate net worth of all the US Obligations
Guarantors (as determined immediately prior to such payment or sale) and
(ii) each Canadian Obligations Guarantor (a “Canadian Contributing Guarantor”
and, together with a US Contributing Guarantor, each a “Contributing Guarantor”)
agrees (subject to Section 14) that, in the event a payment shall be made by any
other Canadian Obligations

 

9



--------------------------------------------------------------------------------

Guarantor hereunder in respect of any Canadian Obligation, or assets of any
other Canadian Obligations Guarantor shall be sold, foreclosed or otherwise
realized upon pursuant to any Security Document to satisfy any Canadian
Obligation owed to any Secured Party, and such other Canadian Obligations
Guarantor (the “Canadian Claiming Guarantor” and, together with a US Claiming
Guarantor, each a “Claiming Guarantor”) shall not have been fully indemnified by
the Canadian Borrower as provided in Section 12, the Canadian Contributing
Guarantor shall indemnify the Canadian Claiming Guarantor in an amount equal to
(A) the amount of such payment or (B) the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Canadian Contributing Guarantor (as determined
immediately prior to such payment or sale) and the denominator shall be the
aggregate net worth of all the Canadian Obligations Guarantors (as determined
immediately prior to such payment or sale). Any Contributing Guarantor making
any payment to a Claiming Guarantor pursuant to this Section 13 shall be
subrogated to the rights of such Claiming Guarantor under Section 12 to the
extent of such payment.

(b) The obligations of the Guarantors under the Loan Documents, including their
liability for the Corresponding Obligations and the enforceability of the
security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectability or sufficiency of any right of
contribution or subrogation arising under Sections 12, 13 and 14. To the fullest
extent permitted under applicable law, the invalidity, insufficiency,
unenforceability or uncollectability of any such right shall not in any respect
diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Guarantor or
its property. The Secured Parties make no representations or warranties in
respect of any such right and shall, to the fullest extent permitted under
applicable law, have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.

Section 14. Subordination.

(a) Notwithstanding any provision of this Guarantee Agreement to the contrary,
all rights of the Guarantors under Sections 12 and 13 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Corresponding Obligations (other than contingent obligations for which no claim
has been asserted). No failure on the part of the Borrowers or any Guarantor to
make the payments required by Sections 12 or 13 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of its obligations
hereunder.

(b) Unless otherwise set forth in any other Loan Document, the Borrowers and
each Guarantor hereby agree that all Indebtedness and other monetary obligations
owed by it to the Borrowers or any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Corresponding Obligations (other
than contingent obligations for which no claim has been asserted).

(c) Each Guarantor agrees that it shall have no right of subrogation,
reimbursement or indemnification against any Secured Party until such time as
the relevant Corresponding Obligations have been paid in full and have
terminated.

 

10



--------------------------------------------------------------------------------

Section 15. Amendments, Release of Guarantors, Etc. No amendment or waiver of
any provision of this Guarantee Agreement and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent and the Guarantors (with the
consent of the requisite number of Lenders specified in the Term Loan Agreement)
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

Section 16. Parallel Debt.

(a) For the purpose of ensuring the validity and enforceability of the right of
pledge to be created pursuant to Security Documents governed by Netherlands law,
each Guarantor hereby irrevocably and unconditionally undertakes to pay to the
Administrative Agent an amount equal to the aggregate amount due by that
Guarantor in respect of the Corresponding Obligations from time to time. The
payment undertaking of each Guarantor under this Section 16 is to be referred to
as its “Parallel Debt”.

(b) The Parallel Debt of each Guarantor will be payable in the currency or
currencies of the relevant Corresponding Obligations and will become due and
payable as and when and to the extent one or more of its Corresponding
Obligations become due and payable. An Event of Default in respect of the
Corresponding Obligations shall constitute a default (verzuim) within the
meaning of section 3:248 Netherlands Civil Code with respect to the relevant
Parallel Debt without any notice being required.

(c) Each of the Guarantors and the Administrative Agent hereby acknowledge that:

(i) the Parallel Debt of a Guarantor constitutes an undertaking, obligation and
liability to the Administrative Agent which is separate and independent from,
and without prejudice to, the Corresponding Obligations of that Guarantor; and

(ii) the Parallel Debt of a Guarantor represents the Administrative Agent’s own
separate and independent claim to receive payment of that Parallel Debt from
that Guarantor;

it being understood that, in each case, the amount which may become payable by
that Guarantor as its Parallel Debt shall never exceed the total of the amounts
which are payable under or in connection with the Corresponding Obligations of
such Guarantor.

(d) The Administrative Agent hereby confirms and accepts that to the extent the
Administrative Agent irrevocably receives any amount in payment of the Parallel
Debt of a US Obligations Guarantor, the Administrative Agent shall distribute
that amount among the Secured Parties that are creditors of the US Obligations
of such US Obligations Guarantor in accordance with Section 7.02 of the Term
Loan Agreement. The Administrative Agent hereby confirms and accepts that to the
extent the Administrative Agent irrevocably receives any amount in payment of
the Parallel Debt of a Canadian Obligations Guarantor, the Administrative Agent
shall distribute that amount among the Secured Parties that are creditors of the
Canadian Obligations of such Canadian Obligations Guarantor in accordance with
Section 7.02 of the

 

11



--------------------------------------------------------------------------------

Term Loan Agreement. The Administrative Agent, not only in its own name but also
on behalf of the other Secured Parties, agrees and confirms that upon
irrevocable receipt by the Administrative Agent of any amount in payment of the
Parallel Debt of a Guarantor (a “Received Amount”), the relevant Corresponding
Obligations of that Guarantor towards the Secured Parties shall be reduced, if
necessary pro rata in respect of each Secured Party individually, by amounts
totaling an amount (a “Deductible Amount”) equal to the Received Amount in the
manner as if the Deductible Amount were received by the Secured Parties as a
payment of the relevant Corresponding Obligations owed by that Guarantor on the
date of receipt by the Administrative Agent of the Received Amount.

(e) For the purpose of this Section 16, but subject to paragraph (d) above the
Administrative Agent acts in its own name and on behalf of itself and not as
agent, representative or trustee of any other Secured Party, and its claims
against the Guarantors under this Section 16 shall not be held on trust.

(f) Each Guarantor agrees that it shall have no right of subrogation,
reimbursement or indemnification against any Loan Party for amounts paid under
the Parallel Debt until such time as the relevant Corresponding Obligations have
been paid in full and have terminated.

Section 17. Release of Guarantors. A Guarantor (other than the US Borrower in
its capacity as a Borrower under the Term Loan Agreement) shall automatically be
released from this Guarantee Agreement and its obligations hereunder upon
consummation of any disposition or other transaction or designation permitted by
the Term Loan Agreement as a result of which such Guarantor ceases to be a
Restricted Subsidiary; provided that no such release shall occur if such
Guarantor is, and upon consummation or designation shall remain, a guarantor in
respect of any obligations pursuant to the ABL Credit Facility or any related
document delivered in connection therewith, the Receivables Securitization
Documents or the Real Estate Loan Agreements. The Administrative Agent will, at
such Guarantor’s expense, execute and deliver to such Guarantor such documents
as such Guarantor shall reasonably request to evidence the release of such
Guarantor from its Guarantee hereunder pursuant to this Section 17; provided
that such Guarantor shall have delivered to the Administrative Agent a written
request therefor and a certificate of such Guarantor to the effect that the
transaction is in compliance with the Loan Documents. The Administrative Agent
shall be authorized to rely on any such certificate without independent
investigation.

 

12



--------------------------------------------------------------------------------

Section 18. Guarantee Supplements. Upon the execution and delivery by any Person
of a Guarantee Supplement, (a) such Person shall be referred to as an
“Additional Guarantor” and shall become either a Canadian Cross-Border
Guarantor, a Canadian Subsidiary Guarantor, a Netherlands Subsidiary Guarantor
or a US Subsidiary Guarantor, as applicable, hereunder, and each reference in
this Guarantee Agreement to a “Canadian Cross-Border Guarantor”, a “Canadian
Subsidiary Guarantor”, a “Netherlands Subsidiary Guarantor” or a “US Subsidiary
Guarantor”, as applicable, shall also mean and be a reference to such Additional
Guarantor, and (b) each reference herein to “this Guarantee Agreement”,
“hereunder”, “hereof” or words of like import referring to this Guarantee
Agreement, and each reference in any other Loan Document to the “Guarantee
Agreement”, “thereunder”, “thereof” or words of like import referring to this
Guarantee Agreement, shall mean and be a reference to this Guarantee Agreement
as supplemented by such Guarantee Supplement.

Section 19. Notices, Etc. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Term Loan Agreement.

Section 20. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 21. Right of Set-off. Subject to the terms of the Intercreditor
Agreement, upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent and each other Agent and each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Agent or such Lender to or for the credit or the account of
any Guarantor against any and all of the Corresponding Obligations of such
Guarantor now or hereafter existing under the Loan Documents, irrespective of
whether such Agent or such Lender shall have made any demand under this
Guarantee Agreement or any other Loan Document and although such Corresponding
Obligations may be unmatured. Each Agent and each Lender agrees promptly to
notify such Guarantor after any such set-off and application; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Agent and each Lender under this Section 21 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Agent and such Lender may have. NOTWITHSTANDING THE
FOREGOING, AT ANY TIME THAT ANY OF THE OBLIGATIONS SHALL BE SECURED BY REAL
PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF,
LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR
INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY LOAN
DOCUMENT UNLESS IT IS TAKEN WITH THE ADMINISTRATIVE AGENT’S CONSENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b,
580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY,

 

13



--------------------------------------------------------------------------------

OR ENFORCEABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO
THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER, AND
ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH
CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH
SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS

Section 22. Continuing Guarantee; Assignments under the Term Loan Agreement.
This Guarantee Agreement is a continuing Guarantee and shall (a) remain in full
force and effect until the indefeasible payment in full in cash of the
Corresponding Obligations (other than contingent obligations for which no claim
has been asserted), (b) be binding upon each Guarantor, its successors and
assigns and (c) inure, together with the rights and remedies of the
Administrative Agent hereunder, to the benefit of the Secured Parties and their
permitted respective successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Term Loan Agreement (including, without limitation, all or
any portion of its Commitments, the Term Loans owing to it ) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party herein or otherwise,
in each case as and to the extent provided in Section 9.04 of the Term Loan
Agreement. Except as expressly provided in the Term Loan Agreement, no Guarantor
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Secured Parties.

Section 23. Execution in Counterparts. This Guarantee Agreement and each
amendment, waiver and consent with respect hereto may be executed in any number
of counterparts and by different parties thereto in separate counterparts, each
of which when so executed shall constitute an original but all of which taken
together shall constitute a single contract and shall become effective when
(i) it shall have been executed by the Guarantors and the Administrative Agent
and (ii) the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed signature page to this Guarantee Agreement by facsimile
transmission or other customary means of electronic transmission, including by
PDF file, shall be as effective as delivery of a manually signed counterpart of
this Guarantee Agreement.

Section 24. Term Loan Agreement; Intercreditor Agreement. Notwithstanding any
other provision of this Guarantee Agreement, the rights of the parties hereunder
are subject to the provisions of the Term Loan Agreement, including the
provisions thereof pertaining to the rights and responsibilities of the
Administrative Agent. In the event that any provision of this Guarantee
Agreement is in conflict with the terms of the Term Loan Agreement, the Term
Loan Agreement shall control. Furthermore, notwithstanding any other provision
of this Guarantee Agreement, the rights of the parties hereunder are subject to
the provisions of the Intercreditor Agreement. To the extent any provision of
this Guarantee Agreement is in conflict with the terms of the Intercreditor
Agreement, the Intercreditor Agreement shall control.

Section 25. Termination. This Guarantee Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Obligations
outstanding) until (i) the Term Loan Agreement has terminated pursuant to its
express terms and (ii) all of the

 

14



--------------------------------------------------------------------------------

Obligations have been indefeasibly paid and performed in full (other than
contingent obligations for which no claim has been asserted) and no commitments
of the Agents or the Lenders which would give rise to any Obligations are
outstanding.

Section 26. Entire Agreement. This Guarantee Agreement embodies the entire
agreement and understanding between the Guarantors and the Administrative Agent
relating to the Guarantee Agreement and supersedes all prior agreements and
understandings between the Guarantors and the Administrative Agent relating to
the Guarantee Agreement.

Section 27. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTEE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

(b) EACH OF THE GUARANTORS HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTEE AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTEE AGREEMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AGREEMENT AGAINST
GUARANTORS OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.
EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTEE AGREEMENT IN ANY NEW YORK STATE OR FEDERAL
COURT SITTING IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT THEREOF. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT. EACH PARTY TO THIS GUARANTEE AGREEMENT
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.01 OF THE TERM LOAN AGREEMENT. NOTHING IN THIS GUARANTEE

 

15



--------------------------------------------------------------------------------

AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTEE AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(c) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTEE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 27.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

WESCO INTERNATIONAL, INC.,   as Holdings By:  

 

  Name:   Title: WESCO DISTRIBUTION, INC.,   as US Borrower By:  

 

  Name:   Title: WDCC ENTERPRISES INC.,   as Canadian Borrower By:  

 

  Name:   Title: [EACH ENTITY LISTED ON SCHEDULE I],   as Subsidiary Guarantors
By:  

 

  Name:   Title:

 

[Signature Page to Guarantee]



--------------------------------------------------------------------------------

[EACH ENTITY LISTED ON SCHEDULE II],   as Subsidiary Guarantors By:  

 

  Name:   Title: [EACH ENTITY LISTED ON SCHEDULE III],   as Subsidiary
Guarantors By:  

 

  Name:   Title: [EACH ENTITY LISTED ON SCHEDULE IV],   as Subsidiary Guarantors
By:  

 

  Name:   Title: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as the
Administrative Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[Signature Page to Guarantee]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] GUARANTEE SUPPLEMENT

SUPPLEMENT NO.     , dated as of [                    ], 20[    ], to the
Guarantee Agreement dated as of December 12, 2012 (as it may be amended,
restated, supplemented or otherwise modified from time to time, this “Guarantee
Agreement”) made by Wesco International, Inc., a Delaware corporation
(“Holdings”), Wesco Distribution, Inc., a Delaware corporation (the “US
Borrower”), WDCC Enterprises Inc., an Alberta corporation (the “Canadian
Borrower”, and, together with the US Borrower, the “Borrowers”), each of the
other Persons listed from time to time on Schedule I thereto (the “US Subsidiary
Guarantors”), each of the other Persons listed from time to time on Schedule II
thereto (the “Canadian Subsidiary Guarantors”), each of the other Persons listed
from time to time on Schedule III thereto (the “Canadian Cross-Border
Guarantors”), each of the other Persons listed from time to time on Schedule IV
thereto (the “Netherlands Subsidiary Guarantors”), in favor of Credit Suisse AG,
Cayman Islands Branch, as Administrative Agent (in such capacity, the
“Administrative Agent”) on behalf of the Secured Parties (as defined in the Term
Loan Agreement referred to below) .

A. Reference is made to the Term Loan Agreement dated as of December 12, 2012
(the “Term Loan Agreement”) by and among Holdings, the US Borrower, the Canadian
Borrower, the Lenders party thereto and Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent and Collateral Agent.

B. Capitalized terms used herein (including in this preamble) and not otherwise
defined herein shall have the meanings assigned to such terms in the Term Loan
Agreement or the Guarantee Agreement, as applicable.

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make the Term Loans. Section 18 of the Guarantee Agreement
provides that additional Subsidiaries of the Borrowers shall become Guarantors
under the Guarantee Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Term Loan
Agreement and the Guarantee Agreement to become a Guarantor under the Guarantee
Agreement as consideration for Term Loans previously made.

 

A-1



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

Section 1. In accordance with Section 18 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a [US Subsidiary][Canadian
Subsidiary][Canadian Cross-Border Subsidiary][Netherlands Subsidiary] Guarantor
under the Guarantee Agreement with the same force and effect as if originally
named therein as a [US Subsidiary][Canadian Subsidiary][Canadian Cross-Border
Subsidiary][Netherlands Subsidiary] Guarantor and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Guarantee Agreement applicable
to it as a [US Subsidiary][Canadian Subsidiary][Canadian Cross-Border
Subsidiary][Netherlands Subsidiary] Guarantor and (b) represents and warrants
that the representations and warranties made by it as a [US Subsidiary][Canadian
Subsidiary][Canadian Cross-Border Subsidiary][Netherlands Subsidiary] Guarantor
thereunder (giving effect to any supplements to schedules thereto delivered in
connection herewith) are true and correct on and as of the date hereof.
Schedule [    ] to the Guarantee agreement is hereby supplemented to include the
New Subsidiary as a [US Subsidiary Guarantor][Canadian Subsidiary
Guarantor][Canadian Cross-Border Guarantor][Netherlands Subsidiary Guarantor].
Each reference to a “[US Subsidiary][Canadian Subsidiary][Canadian Cross-Border
Subsidiary][Netherlands Subsidiary] Guarantor”, “Guarantor” or “Additional
Guarantor” in the Guarantee Agreement shall be deemed to include the New
Subsidiary. The Guarantee Agreement is hereby incorporated herein by reference.

Section 2. The New Subsidiary represents and warrants to the Administrative
Agent that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except to the extent that enforcement thereof
may be limited by any applicable bankruptcy, insolvency or similar laws now or
hereafter in effect affecting creditors’ rights generally and by general
principles of equity.

Section 3. This Supplement may be executed in any number of counterparts and by
different parties thereto in separate counterparts, each of which when so
executed shall constitute an original but all of which taken together shall
constitute a single contract and shall become effective when (i) it shall have
been executed by the New Subsidiary and the Administrative Agent and (ii) the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed signature page to this Supplement by facsimile transmission or other
customary means of electronic transmission, including by PDF file, shall be as
effective as delivery of a manually signed counterpart of this Supplement.

Section 4. The New Subsidiary hereby represents and warrants that, as of the
date hereof, set forth under its signature hereto is the true and correct legal
name of the New Subsidiary and its jurisdiction of organization.

Section 5. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

 

A-2



--------------------------------------------------------------------------------

Section 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 8. All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Term Loan Agreement.

Section 9. The New Subsidiary agrees to reimburse the Administrative Agent
promptly on demand for all reasonable costs and expenses incurred in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR], as a [US Subsidiary
Guarantor][Canadian Subsidiary Guarantor][Canadian Cross-Border Subsidiary
Guarantor][Netherlands Subsidiary Guarantor] By:  

 

  Name:   Title: Legal Name: Jurisdiction of Organization:

 

A-3



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

A-4



--------------------------------------------------------------------------------

Schedule I

US Subsidiary Guarantors

 

Legal Name

  

Jurisdiction of Organization

        

 

I-1



--------------------------------------------------------------------------------

Schedule II

Canadian Subsidiary Guarantors

 

Legal Name

  

Jurisdiction of Organization

        

 

II-1



--------------------------------------------------------------------------------

Schedule III

Canadian Cross-Border Guarantors

 

Legal Name

  

Jurisdiction of Organization

        

 

II-1



--------------------------------------------------------------------------------

Schedule IV

Netherlands Subsidiary Guarantors

 

Legal Name

  

Jurisdiction of Organization

        

 

III-1



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] MORTGAGE

THIS MORTGAGE SECURES FUTURE ADVANCES AND IS A FUTURE ADVANCE MORTGAGE UNDER
APPLICABLE [                    ] LAW.

THIS MORTGAGE (“Mortgage”), dated as of [            ], made by [            ],
a [            ], having an office at [            ], as mortgagor and assignor
(in such capacities and together with any successors in such capacities, the
“Mortgagor”), in favor of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, having an
office at 11 Madison Avenue, New York, New York 10010, in its capacity as
Collateral Agent for the Lenders (as such terms are hereinafter defined), as
mortgagee, assignee and secured party (in such capacities and together with any
successors or assigns in such capacities, the “Mortgagee”).

R E C I T A L S:

A. Pursuant to that certain Term Loan Agreement dated as of
[                    ], 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; which term shall
also include and refer to any increase in the amount of indebtedness under the
Credit Agreement and any refinancing or replacement of the Credit Agreement
(whether under a bank facility, securities offering or otherwise) or one or more
successor or replacement facilities whether or not with a different group of
agents or lenders (whether under a bank facility, securities offering or
otherwise), among WESCO International, Inc., a Delaware corporation
(“Holdings”), WESCO Distribution, Inc., a Delaware corporation (“US Borrower”),
WDCC Enterprises Inc., an Alberta corporation (“Canadian Borrower”), the Lenders
(as such term and each other capitalized term used but not defined in this
Mortgage having the meaning given it in the Credit Agreement), and Credit Suisse
AG, Cayman Islands Branch, as administrative agent (in such capacity, including
any successor thereto, the “Administrative Agent”) and as collateral agent (in
such capacity, including any successor thereto, the “Collateral Agent”) for the
Lenders, the Lenders have agreed to make Term Loans to the Borrowers pursuant
to, and upon the terms and conditions specified in, the Credit Agreement. The
obligations of the Lenders to make Loans to the Borrower are conditioned upon,
among other things, the execution and delivery of this Mortgage by Mortgagor.

B. It is a condition to the obligations of the Lenders to make the Loans under
the Credit Agreement that the Mortgagor execute and deliver the applicable
Security Documents, including this Mortgage.

C. Mortgagor is a wholly owned Subsidiary of the [US/Canadian] Borrower[s] and
will derive substantial benefit from the making of the Loans by the Lenders. In
order to induce the Lenders to make Loans, the Mortgagor has agreed to
guarantee, among other things, the due and punctual payment and performance of
all of the obligations of the [Canadian] Borrower[s] under the Credit Agreement
pursuant to the terms of the Guarantee Agreement.

 

E-1



--------------------------------------------------------------------------------

D. This Mortgage is given by the Mortgagor in favor of the Mortgagee for its
benefit and the benefit of the other Secured Parties to secure the payment and
performance of all of the “[Canadian] Obligations” (as defined in the Credit
Agreement) (the “Obligations”).

A G R E E M E N T:

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor hereby covenants and agrees with the Mortgagee as
follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions

Capitalized terms used but not otherwise defined herein that are defined in the
Credit Agreement shall have the meanings given to them in the Credit Agreement.

The following terms in this Mortgage shall have the following meanings:

“Allocated Indebtedness” shall have the meaning assigned to such term in
Section 11.14(i) hereof.

“Allocation Notice” shall have the meaning assigned to such term in
Section 11.14(i) hereof.

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking of the Mortgaged Property
(including but not limited to any taking of all or any part of the Mortgaged
Property in or by condemnation or other eminent domain proceedings pursuant to
any law, or by reason of the temporary requisition of the use or occupancy of
all or any part of the Mortgaged Property by any Governmental Authority, civil
or military, or any settlement in lieu thereof).

“Charges” shall mean any and all real estate, property and other taxes,
assessments and special assessments, levies, fees, all water and sewer rents and
charges and all other governmental charges imposed upon or assessed against, and
all claims (including, without limitation, claims for landlords’, carriers’,
mechanics’, workmens’, repairmens’, laborers’, materialmens’, suppliers’ and
warehousemens’ Liens and other claims arising by operation of law) judgments or
demands against, all or any portion of the Mortgaged Property or other amounts
of any nature which, if unpaid, might result in or permit the creation of, a
lien on the Mortgaged Property or which might result in foreclosure of all or
any portion of the Mortgaged Property.

“Collateral” shall have the meaning assigned to such term in Section 11.14(i)
hereof.

“Contracts” shall mean, collectively, any and all right, title and interest of
the Mortgagor in and to any and all contracts and other general intangibles
relating to the Mortgaged Property

 

E-2



--------------------------------------------------------------------------------

and all reserves, deferred payments, deposits, refunds and claims of every kind,
nature or character relating thereto.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Default Rate” shall mean the rate of interest payable during a default pursuant
to the provisions of Section 2.07 of the Credit Agreement.

“Fixtures” shall mean all machinery, apparatus, equipment, fittings, fixtures,
improvements and articles of personal property of every kind, description and
nature whatsoever now or hereafter attached or affixed to the Land or any other
Improvements used in connection with the use and enjoyment of the Land or any
other Improvements or the maintenance or preservation thereof, which by the
nature of their location thereon or attachment thereto are real property or
fixtures under the UCC or any other applicable law including, without
limitation, all HVAC equipment, boilers, electronic data processing,
telecommunications or computer equipment, refrigeration, electronic monitoring,
power, waste removal, elevators, maintenance or other systems or equipment,
utility systems, fire sprinkler and security systems, drainage facilities,
lighting facilities, all water, sanitary and storm sewer, drainage, electricity,
steam, gas, telephone and other utility equipment and facilities, pipes,
fittings and other items of every kind and description now or hereafter attached
to or located on the Land.

“Improvements” shall mean all buildings, structures and other improvements of
every kind or description and any and all alterations now or hereafter located,
attached or erected on the Land, including, without limitation, (i) all
Fixtures, (ii) all attachments, railroad tracks, foundations, sidewalks, drives,
roads, curbs, streets, ways, alleys, passages, passageways, sewer rights,
parking areas, driveways, fences and walls and (iii) all materials now or
hereafter located on the Land intended for the construction, reconstruction,
repair, replacement, alteration, addition or improvement of or to such
buildings, Fixtures, structures and improvements, all of which materials shall
be deemed to be part of the improvements immediately upon delivery thereof on
the Land and to be part of the Improvements immediately upon their incorporation
therein.

“Insurance Policies” means the insurance policies and coverages required to be
maintained by the Mortgagor with respect to the Mortgaged Property pursuant to
the Credit Agreement.

“Land” shall mean the land owned by the Mortgagor and more particularly
described on Exhibit A attached hereto, together with all of the Mortgagor’s
reversionary rights in and to any and all easements, rights-of-way, strips and
gores of land, waters, water courses, water rights, mineral, gas and oil rights
and all power, air, light and other rights, estates, titles, interests,
privileges, liberties, servitudes, licenses, tenements, hereditaments and
appurtenances whatsoever, in any way belonging, relating or appertaining
thereto, or any part thereof, or which hereafter shall in any way belong, relate
or be appurtenant thereto and together with any greater or additional estate
therein as may be acquired by Mortgagor.

“Landlord” shall mean any landlord, lessor, franchisor, licensor or grantor, as
applicable.

 

E-3



--------------------------------------------------------------------------------

“Leases” shall mean, collectively, any and all interests of the Mortgagor, as
Landlord, in all leases and subleases, tenancies, franchise agreements,
licenses, occupancy or concession agreements now existing or hereafter entered
into, whether or not of record, relating in any manner to the Premises and any
and all amendments, modifications, supplements, replacements, extensions and
renewals of any thereof, whether now in effect or hereafter coming into effect.

“Mortgage” shall have the meaning assigned to such term in the Preamble hereof.

“Mortgaged Property” shall have the meaning assigned to such term in Section 2.1
hereof.

“Mortgagee” shall have the meaning assigned to such term in the Preamble.

“Mortgagor” shall have the meaning assigned to such term in the Preamble.

“Mortgagor’s Interest” shall have the meaning assigned to such term in
Section 2.2 hereof.

“Permit” shall mean any and all permits, certificates, approvals,
authorizations, consents, licenses, variances, franchises or other instruments,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held, together
with all amendments, modifications, extensions, renewals and replacements of any
thereof issued or in any way furnished in connection with the Mortgaged Property
including, without limitation, building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation.

“Permitted Liens” shall mean any Liens permitted under Section 6.02 of the
Credit Agreement.

“Premises” shall mean, collectively, the Land and the Improvements.

“Proceeds” shall mean, collectively, any and all cash proceeds and noncash
proceeds and shall include all (i) proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property or any portion thereof into cash
or liquidated claims, (ii) proceeds of any insurance, indemnity, warranty,
guaranty or claim payable to the Mortgagee or to the Mortgagor from time to time
with respect to any of the Mortgaged Property, (iii) payments (in any form
whatsoever) made or due and payable to the Mortgagor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any portion of the Mortgaged Property by any Governmental
Authority (or any person acting on behalf of a Governmental Authority),
(iv) products of the Mortgaged Property and (v) other amounts from time to time
paid or payable under or in connection with any of the Mortgaged Property
including, without limitation, refunds of real estate taxes and assessments,
including interest thereon.

“Property Material Adverse Effect” shall mean, as of any date of determination
and whether individually or in the aggregate, any event, circumstance,
occurrence or condition which has caused or resulted in (or would reasonably be
expected to cause or result in) a material adverse effect on (i) the business or
operations of the Mortgagor as presently conducted at the

 

E-4



--------------------------------------------------------------------------------

Mortgaged Property; (ii) the value or utility of the Mortgaged Property; or
(iii) the legality, priority or enforceability of the Lien created by this
Mortgage or the rights and remedies of the Mortgagee hereunder.

“Prudent Operator” shall mean a prudent operator of property similar in use and
configuration to the Premises and located in the locality where the Premises are
located.

“Records” shall mean, collectively, any and all right, title and interest of the
Mortgagor in and to any and all drawings, plans, specifications, file materials,
operating and maintenance records, catalogues, tenant lists, correspondence,
advertising materials, operating manuals, warranties, guarantees, appraisals,
studies and data relating to the Mortgaged Property or the construction of any
alteration relating to the Premises or the maintenance of any Permit.

“Rents” shall mean, collectively, any and all rents, additional rents,
royalties, cash, guaranties, letters of credit, bonds, sureties or securities
deposited under any Lease to secure performance of the Tenant’s obligations
thereunder, revenues, earnings, profits and income, advance rental payments,
payments incident to assignment, sublease or surrender of a Lease, claims for
forfeited deposits and claims for damages, now due or hereafter to become due,
with respect to any Lease, any indemnification against, or reimbursement for,
sums paid and costs and expenses incurred by the Mortgagor under any Lease or
otherwise, and any award in the event of the bankruptcy of any Tenant under or
guarantor of a Lease.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including, without limitation, any and all orders,
decrees, determinations, laws, treaties, ordinances, rules, regulations or
similar statutes or case law.

“Tenant” shall mean any tenant, lessee, sublessee, franchisee, licensee, grantee
or obligee, as applicable.

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the jurisdiction in which the Premises are located; provided, however, that if
the creation, perfection or enforcement of any security interest herein granted
is governed by the laws of any other jurisdiction as to the matter in question,
“UCC” shall mean the Uniform Commercial Code in effect in such state.

Section 1.2 Interpretation. The rules of construction set forth in Section 1.02
of the Credit Agreement shall be applicable to this Mortgage mutatis mutandis.

ARTICLE II

GRANTS AND SECURED OBLIGATIONS

Section 2.1 Grant of Mortgaged Property. The Mortgagor hereby grants, mortgages,
warrants, bargains, sells, assigns, transfers and conveys to the Mortgagee, and
hereby grants to the Mortgagee a security interest in and upon, all of the
Mortgagor’s estate, right, title and interest in, to and under the following
property, whether now owned or held or hereafter acquired from time to time
(collectively, the “Mortgaged Property”):

 

E-5



--------------------------------------------------------------------------------

(i) Land;

(ii) Improvements;

(iii) Leases;

(iv) Rents;

(v) Permits;

(vi) Contracts;

(vii) Records; and

(viii) Proceeds;

Notwithstanding the foregoing provisions of this Section 2.1, Mortgaged Property
shall not include a grant of any of the Mortgagor’s right, title or interest in
any Excluded Collateral (as defined in the [US][Canadian][Canadian Cross-Border]
Collateral Agreement);

TO HAVE AND TO HOLD the Mortgaged Property, together with all estate, right,
title and interest of the Mortgagor and anyone claiming by, through or under the
Mortgagor in and to the Mortgaged Property and all rights and appurtenances
relating thereto, unto the Mortgagee, its successors and assigns, for the
purpose of securing the payment and performance in full of all the Obligations.

Section 2.2 Assignment of Leases and Rents. As additional security for the
payment and performance in full of the Obligations and subject to the provisions
of Article V hereof, the Mortgagor absolutely, presently, unconditionally and
irrevocably assigns, transfers and sets over to the Mortgagee, and grants to the
Mortgagee, all of the Mortgagor’s estate, right, title, interest, claim and
demand, as Landlord, under any and all of the Leases including, without
limitation, the following (such assigned rights, the “Mortgagor’s Interest”):

(i) the immediate and continuing right to receive and collect Rents payable by
the Tenants pursuant to the Leases;

(ii) all claims, rights, powers, privileges and remedies of the Mortgagor,
whether provided for in the Leases or arising by statute or at law or in equity
or otherwise, consequent on any failure on the part of the Tenants to perform or
comply with any term of the Leases;

(iii) all rights to take all actions upon the happening of a default under the
Leases as shall be permitted by the Leases or by law including, without
limitation, the commencement, conduct and consummation of proceedings at law or
in equity; and

(iv) the full power and authority, in the name of the Mortgagor or otherwise, to
enforce, collect, receive and receipt for any and all of the foregoing

 

E-6



--------------------------------------------------------------------------------

and to take all other actions whatsoever which the Mortgagor, as Landlord, is or
may be entitled to take under the Leases.

Section 2.3 Secured Obligations. This Mortgage secures, and the Mortgaged
Property is collateral security for, the indefeasible payment and performance of
the Obligations in full when due.

Section 2.4 Future Advances. This Mortgage shall secure all Obligations
including, without limitation, future advances whenever hereafter made with
respect to or under the Credit Agreement or the other Security Documents and
shall secure not only Obligations with respect to presently existing
indebtedness under the Credit Agreement or the other Security Documents, but
also any and all other indebtedness which may hereafter be owing by the
Mortgagor to the Secured Parties under the Credit Agreement or the other
Security Documents, however incurred, whether interest, discount or otherwise,
and whether the same shall be deferred, accrued or capitalized, including future
advances and re-advances, pursuant to the Credit Agreement or the other Security
Documents, whether such advances are obligatory or to be made at the option of
the Secured Parties, or otherwise, and any extensions, refinancings,
modifications or renewals of all such Obligations whether or not Mortgagor
executes any extension agreement or renewal instrument and, in each case, to the
same extent as if such future advances were made on the date of the execution of
this Mortgage.

Section 2.5 [Reserved].

Section 2.6 [Reserved].

Section 2.7 No Release. Nothing set forth in this Mortgage shall relieve the
Mortgagor from the performance of any term, covenant, condition or agreement on
the Mortgagor’s part to be performed or observed under or in respect of any of
the Mortgaged Property or from any liability to any person under or in respect
of any of the Mortgaged Property or shall impose any obligation on the Mortgagee
or any other Secured Party to perform or observe any such term, covenant,
condition or agreement on the Mortgagor’s part to be so performed or observed or
shall impose any liability on the Mortgagee or any other Secured Party for any
act or omission on the part of the Mortgagor relating thereto or for any breach
of any representation or warranty on the part of the Mortgagor contained in this
Mortgage or any other Loan Document, or under or in respect of the Mortgaged
Property or made in connection herewith or therewith. The obligations of the
Mortgagor contained in this Section 2.7 shall survive the termination hereof and
the discharge of the Mortgagor’s other obligations under this Mortgage and the
other Loan Documents.

Section 2.8 Replacement of Fixtures. Except as permitted under the Credit
Agreement, Mortgagor shall not, without the prior written consent of Mortgagee,
such consent not to be unreasonably witheld, conditioned or delayed, permit any
of the Fixtures to be removed at any time from the Land or Improvements, unless
the removed item is removed temporarily for maintenance and repair or, if
removed permanently, is obsolete and is replaced by an article of equal or
better suitability and value, owned by Mortgagor subject to the liens and
security interests of this Mortgage and the other Security Documents, and free
and clear of any other lien

 

E-7



--------------------------------------------------------------------------------

or security interest except such as may be permitted under the Credit Agreement
or first approved in writing by Mortgagee.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF MORTGAGOR

Section 3.1 Incorporation of Credit Agreement. The Mortgagor represents,
warrants, covenants and agrees that each of the representations, warranties,
covenants and other agreements of the Mortgagor under and as contained in the
Credit Agreement are hereby incorporated herein in their entirety by this
reference.

Section 3.2 Warranty of Title. The Mortgagor represents and warrants that:

(i) it has good title to the interest it purports to own or hold in and to all
rights and appurtenances to or that constitute a portion of the Mortgaged
Property;

(ii) it has good and marketable fee simple title to the Premises and the
Landlord’s interest and estate under or in respect of the Leases and good title
to the interest it purports to own or hold in and to each of the Permits, the
Contracts and the Records, in each case subject to no Liens, except for Liens in
favor of the Mortgagee pursuant to this Mortgage and other Permitted Liens; and

(iii) irrespective of recordation in the official records in the county (or
other applicable jurisdiction) in which the Premises are located, this Mortgage
will create and constitute a valid and enforceable first priority Lien on the
Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties, and, to the extent any of the Mortgaged Property shall consist
of Fixtures, a first priority security interest in the Fixtures, which first
priority Lien and first priority security interest are, as of the date hereof,
subject only to Liens in favor of the Mortgagee pursuant to the Mortgage and
other Permitted Liens.

Section 3.3 Condition of Mortgaged Property. The Mortgagor represents and
warrants that:

(i) the Premises and the present and contemplated use and occupancy thereof
comply with all applicable zoning ordinances, building codes, land use and
subdivision laws, setback or other development and use requirements of
Governmental Authorities and with all private restrictions and agreements
affecting the Mortgaged Property whether or not recorded, except where the
failure so to comply could not result in a Property Material Adverse Effect;

(ii) as of the date hereof, Mortgagor has neither received any notice of nor has
any knowledge of any disputes regarding boundary lines, location, encroachments
or possession of any portions of the Mortgaged Property that could have a
Property Material Adverse Effect and has no knowledge of any state of facts that
may exist which could give rise to any such claims;

 

E-8



--------------------------------------------------------------------------------

(iii) no portion of the Premises is located in an area identified by the Federal
Emergency Management Agency or any successor thereto as an area having special
flood hazards pursuant to the Flood Insurance Acts promulgated by the Federal
Emergency Management Agency or any successor thereto or, if any portion of the
Premises is located within such area as evidenced by the Federal Emergency
Management Agency Standard Flood Hazard Determination provided to the Mortgagee
by the Mortgagor pursuant to the Credit Agreement, the Mortgagor has obtained
the flood insurance prescribed by the Credit Agreement or otherwise requested by
Mortgagee from time to time;

(iv) the Premises are assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a portion of such lot or lots, and no other land
or improvement is assessed and taxed together with the Premises or any portion
thereof, except where the lack of such assessment status could not result in a
Property Material Adverse Effect; and

(v) except as disclosed in Schedule 3.07(d) to the Credit Agreement, there are
no options or rights of first offer, last look or first refusal or other similar
options or rights to purchase or acquire all or any portion of the Mortgaged
Property.

Section 3.4 Charges. The Mortgagor represents and warrants that all Charges
imposed upon or assessed against the Mortgaged Property have been paid and
discharged except to the extent such Charges constitute, a Permitted Lien.

ARTICLE IV.

CERTAIN COVENANTS OF MORTGAGOR

Section 4.1 Payment and Performance. The Mortgagor shall, to the extent provided
in the Credit Agreement, pay and perform the Obligations in full as and when the
same shall become due under the Security Documents and when they are required to
be performed thereunder.

Section 4.2 Title. The Mortgagor shall

(i) (A) keep in effect all rights and appurtenances to or that constitute a part
of the Mortgaged Property except where the failure to keep in effect the same
could not result in a Property Material Adverse Effect and (B) protect, preserve
and defend its and Mortgagee’s interest in the Mortgaged Property and title
thereto;

(ii) (A) comply with each of the terms, conditions and provisions of any
obligation of the Mortgagor which is secured by the Mortgaged Property or the
noncompliance with which may result in the imposition of a Lien on the Mortgaged
Property subject to Permitted Liens, (B) forever warrant to defend to the
Mortgagee the Lien and security interests created and evidenced hereby and

 

E-9



--------------------------------------------------------------------------------

the validity and priority hereof in any action or proceeding against the claims
of any and all persons whomsoever affecting or purporting to affect the
Mortgaged Property or any of the rights of the Mortgagee hereunder and
(C) maintain this Mortgage and a valid and enforceable first priority Lien on
the Mortgaged Property and, to the extent any of the Mortgaged Property shall
consist of Fixtures, a first priority security interest in the Mortgaged
Property, which first priority Lien and security interest shall be subject only
to Permitted Liens; and

(iii) immediately upon obtaining knowledge of the pendency of any proceedings
for the eviction of the Mortgagor from the Mortgaged Property or any part
thereof by paramount title or otherwise questioning the Mortgagor’s right, title
and interest in, to and under the Mortgaged Property as warranted in this
Mortgage, or of any condition that could give rise to any such proceedings,
notify the Mortgagee thereof. The Mortgagee may participate in such proceedings
and the Mortgagor will deliver or cause to be delivered to the Mortgagee all
instruments reasonably requested by the Mortgagee to permit such participation.
In any such proceedings, the Mortgagee may be represented by on (1) counsel
satisfactory to the Mortgagee at the reasonable expense of the Mortgagor. If,
upon the resolution of such proceedings, the Mortgagor shall suffer a loss of
the Mortgaged Property or any part thereof or interest therein and title
insurance proceeds shall be payable in connection therewith, such proceeds are
hereby assigned to and shall be paid to the Mortgagee to be applied to the
payment of the Obligations or otherwise in accordance with the applicable
provisions of the Credit Agreement.

Section 4.3 Zoning. The Mortgagor shall not initiate, join in or consent to any
change in the zoning or any other permitted use classification of the Premises
without the prior written consent of the Mortgagee, such consent not to be
unreasonably withheld, conditioned or delayed.

Section 4.4 Inspection. Mortgagor shall permit Mortgagee, and its agents,
representative and employees, upon reasonable prior written notice to Mortgagor
and during regular business hours, to inspect the Mortgaged Property and all
books and records located thereon; provided, that such inspections shall not
materially interfere with the use and operation of the Mortgaged Property and
shall otherwise be in compliance with Section 5.07 of the Credit Agreement.

Section 4.5 Limitation on Liens; Transfer Restrictions.

(i) Except for the Permitted Liens and the Lien of this Mortgage the Mortgagor
may not, without the prior written consent of the Mortgagee, such consent to be
in Mortgagee’s sole discretion, permit to exist or grant any Lien on all or any
part of the Mortgaged Property or suffer or allow any of the foregoing to occur
by operation of law or otherwise.

(ii) Except to the extent permitted by the Credit Agreement, the Mortgagor may
not, without the prior written consent of the Mortgagee, such

 

E-10



--------------------------------------------------------------------------------

consent not to be unreasonably withheld, conditioned or delayed, sell, convey,
assign, lease or otherwise transfer all or any part of the Mortgaged Property.

Section 4.6 Insurance. The Mortgagor shall obtain and keep in full force and
effect the Insurance Policies required by the Credit Agreement pursuant to the
terms thereof

ARTICLE V.

CONCERNING ASSIGNMENT OF LEASES AND RENTS

Section 5.1 Present Assignment; License to the Mortgagor.

(i) Section 2.2 of this Mortgage constitutes a present, absolute, effective,
irrevocable and complete assignment by Mortgagor to Mortgagee of the Leases and
Rents and the right, subject to applicable law, to collect all sums payable to
Mortgagor thereunder and apply the same as Mortgagee may, in its sole
discretion, determine to be appropriate to protect the security afforded by this
Mortgage (including the payment of reasonable costs and expenses in connection
with the maintenance, operation, improvement, insurance, taxes and upkeep of the
Mortgaged Property), which is not conditioned upon Mortgagee being in possession
of the Premises. This assignment is an absolute assignment and not an assignment
for additional security only. The Mortgagee hereby grants to the Mortgagor,
however, a license to collect and apply the Rents and to enforce the obligations
of Tenants under the Leases. Immediately upon the occurrence of and during the
continuance of any Event of Default, whether or not legal proceedings have
commenced and without regard to waste, adequacy of security for the Obligations
or solvency of Mortgagor, the license granted in the immediately preceding
sentence shall automatically cease and terminate without any notice by Mortgagee
(such notice being hereby expressly waived by Mortgagor to the extent permitted
by applicable law), or any action or proceeding or the intervention of a
receiver appointed by a court.

(ii) Mortgagor acknowledges that Mortgagee has taken all reasonable actions
necessary to obtain, and that upon recordation of this Mortgage Mortgagee shall
have, to the extent permitted under applicable law, a valid and fully perfected,
first priority, present assignment of the Rents arising out of the Leases and
all security for such Leases subject to the Permitted Liens and in the case of
security deposits, rights of depositors and requirements of law. Mortgagor
acknowledges and agrees that without regard to the recordation of this Mortgage,
Mortgagee’s interest in the Rents shall be deemed to be fully perfected,
“Choate” and enforced as to Mortgagor and all third parties, including, without
limitation, any subsequently appointed trustee in any case under Title 11 of the
United States Code (the “Bankruptcy Code”), without the necessity of commencing
a foreclosure action with respect to this Mortgage, making formal demand for the
Rents, obtaining the appointment of a receiver or taking any other affirmative
action.

 

E-11



--------------------------------------------------------------------------------

(iii) Without limitation of the absolute nature of the assignment of the Rents
hereunder, Mortgagor and Mortgagee agree that (A) this Mortgage shall constitute
a “security agreement” for purposes of Section 552(b) of the Bankruptcy Code,
(B) the security interest created by this Mortgage extends to property of
Mortgagor acquired before the commencement of a case in bankruptcy and to all
amounts paid as Rents and (C) such security interest shall extend to all Rents
acquired by the estate after the commencement of any case in bankruptcy.

Section 5.2 Collection of Rents by the Mortgagee.

(i) Any Rents receivable by the Mortgagee hereunder, after payment of all proper
costs and expenses as Mortgagee may, in its sole discretion, determine to be
appropriate (including the payment of reasonable costs and expenses in
connection with the maintenance, operation, improvement, insurance, taxes and
upkeep of the Mortgaged Property), shall, upon the occurrence and during the
continuance of an Event of Default, be applied in accordance with the provisions
of Section 8.2(ii) of this Mortgage. The Mortgagee shall be accountable to the
Mortgagor only for Rents actually received by the Mortgagee. The collection of
such Rents and the application thereof shall not cure or waive any Event of
Default (other than to the extent such collection and application of Rents shall
constitute payment in full in cash of all Obligations) or waive, modify or
affect notice of Event of Default or invalidate any act done pursuant to such
notice.

(ii) The Mortgagor hereby irrevocably authorizes and directs Tenant under each
Lease to rely upon and comply with any and all notices or demands from the
Mortgagee for payment of Rents to the Mortgagee (which Mortgagee agrees to give
only upon the occurrence and during the continuance of an Event of Default) and
the Mortgagor shall have no claim against Tenant for Rents paid by Tenant to the
Mortgagee pursuant to such notice or demand.

Section 5.3 Irrevocable Interest. All rights, powers and privileges of the
Mortgagee herein set forth are coupled with an interest and are irrevocable,
subject to the terms and conditions hereof, and the Mortgagor shall not take any
action under the Leases or otherwise which is inconsistent with this Mortgage or
any of the terms hereof and any such action inconsistent herewith or therewith
shall be void.

ARTICLE VI.

TAXES AND CERTAIN STATUTORY LIENS

Section 6.1 Payment of Charges. Unless and to the extent contested by the
Mortgagor in accordance with the provisions of the Credit Agreement, the
Mortgagor shall pay and discharge, or cause to be paid and discharged, from time
to time prior to same becoming delinquent, all Charges. The Mortgagor shall,
promptly after the Mortgagee’s request, deliver to the Mortgagee receipts
evidencing the payment of all such Charges.

 

E-12



--------------------------------------------------------------------------------

Section 6.2 Stamp and Other Taxes. The Mortgagor shall pay, to the extent
applicable and in accordance with the Credit Agreement, any United States
documentary stamp taxes, with interest and fines and penalties, and any mortgage
recording taxes, with interest and fines and penalties, that may hereafter be
levied, imposed or assessed under or upon or by reason hereof or the Obligations
or any instrument or transaction affecting or relating to either thereof and in
default thereof the Mortgagee may advance the same and the amount so advanced
shall be payable by the Mortgagor to the Mortgagee in accordance with the
applicable provisions of the Credit Agreement.

Section 6.3 Certain Tax Law Changes. In the event of the passage after the date
hereof of any law deducting from the value of real property, for the purpose of
taxation, amounts in respect of any Lien thereon or changing in any way the laws
for the taxation of mortgages or debts secured by mortgages for state or local
purposes or the manner of the collection of any taxes, and imposing any taxes,
either directly or indirectly, on this Mortgage or any other Security Document,
the Mortgagor shall promptly pay any such taxes, assessments or other charges
resulting therefrom in accordance with Section 2.20 of the Credit Agreement.

Section 6.4 Proceeds of Tax Claim. In the event that the proceeds of any tax
claim are paid after the Mortgagee has exercised its right to foreclose the Lien
hereof, such proceeds shall be paid to the Mortgagee to satisfy any deficiency
remaining after such foreclosure. The Mortgagee shall retain its interest in the
proceeds of any tax claim during any redemption period. The amount of any such
proceeds in excess of any deficiency claim of the Mortgagee shall in a
reasonably prompt manner be released to the Mortgagor.

ARTICLE VII.

CASUALTY EVENTS AND RESTORATION

Section 7.1 Casualty Event. If there shall occur any Casualty Event (or, in the
case of any condemnation, taking or other proceeding in the nature thereof, upon
the occurrence thereof or notice of the commencement of any proceedings
therefor), the Mortgagor shall promptly send to the Mortgagee a written notice
setting forth the nature and extent thereof. The Proceeds of each Casualty Event
shall be applied, allocated and distributed in accordance with the applicable
provisions of the Credit Agreement.

Section 7.2 Condemnation. In the case of any taking, condemnation or other
proceeding in the nature thereof, the Mortgagee may, at its option, participate
in any proceedings or negotiations which might result in any taking or
condemnation and the Mortgagor shall deliver or cause to be delivered to the
Mortgagee all instruments reasonably requested by it to permit such
participation. The Mortgagee may be represented by counsel satisfactory to it at
the reasonable expense of the Mortgagor in connection with any such
participation. The Mortgagor shall pay all reasonable fees, costs and expenses
incurred by the Mortgagee in connection therewith and in seeking and obtaining
any award or payment on account thereof. The Proceeds of any taking,
condemnation or other proceeding shall be applied, allocated and distributed in
accordance with the applicable provisions of the Credit Agreement.

 

E-13



--------------------------------------------------------------------------------

Section 7.3 Restoration. In the event the Mortgagor is permitted or required to
perform any restoration of the Improvements in accordance with the applicable
provisions of the Credit Agreement, the Mortgagor shall complete such
restoration in accordance with provisions thereof.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Section 8.1 Remedies in Case of an Event of Default. If any Event of Default
shall have occurred and be continuing, beyond any applicable notice and cure
periods, the Mortgagee may, at its option, in addition to any other action
permitted under this Mortgage or the Credit Agreement or by law, statute or in
equity, take one or more of the following actions to the greatest extent
permitted by local law:

(i) personally, or by its agents or attorneys, (A) enter into and upon and take
possession of all or any part of the Premises together with the books, records
and accounts of the Mortgagor relating thereto and, exclude the Mortgagor, its
agents and servants wholly therefrom, (B) use, operate, manage and control the
Premises and conduct the business thereof, (C) maintain and restore the
Premises, (D) make all necessary or proper repairs, renewals and replacements
and such useful alterations thereto and thereon as the Mortgagee may deem
advisable, (E) manage, lease and operate the Premises and carry on the business
thereof and exercise all rights and powers of the Mortgagor with respect thereto
either in the name of the Mortgagor or otherwise or (F) collect and receive all
Rents. The Mortgagee shall be under no liability for or by reason of any such
taking of possession, entry, removal or holding, operation or management except
that any amounts so received by the Mortgagee shall be applied in accordance
with the applicable provisions of the Credit Agreement.

(ii) with or without entry, personally or by its agents or attorneys, (A) sell
the Mortgaged Property and all estate, right, title and interest, claim and
demand therein at one or more sales in one or more parcels, in accordance with
the provisions of Section 8.2 hereof or (B) institute and prosecute proceedings
for the complete or partial foreclosure of the Lien and security interests
created and evidenced hereby; or

(iii) take such steps to protect and enforce its rights whether by action, suit
or proceeding at law or in equity for the specific performance of any covenant,
condition or agreement in the Credit Agreement and the other Loan Documents, or
in aid of the execution of any power granted in this Mortgage, or for any
foreclosure hereunder, or for the enforcement of any other appropriate legal or
equitable remedy or otherwise as the Mortgagee shall elect.

 

E-14



--------------------------------------------------------------------------------

Section 8.2 Sale of Mortgaged Property if Event of Default Occurs; Proceeds of
Sale.

(i) If any Event of Default shall have occurred and be continuing, beyond any
applicable notice and cure periods, the Mortgagee may institute an action to
foreclose this Mortgage or take such other action as may be permitted and
available to the Mortgagee at law or in equity for the enforcement of the Credit
Agreement and realization on the Mortgaged Property and proceeds thereon through
power of sale (if then available under applicable law) or to final judgment and
execution thereof for the Obligations, and in furtherance thereof the Mortgagee
may sell the Mortgaged Property at one or more sales, as an entirety or in
parcels, at such time and place, upon such terms and after such notice thereof
as may be required or permitted by law or statute or in equity. The Mortgagee
may execute and deliver to the purchaser at such sale a conveyance of the
Mortgaged Property in fee simple and an assignment or conveyance of all the
Mortgagor’s interest in the Leases and the Mortgaged Property, each of which
conveyances and assignments shall contain recitals as to the Event of Default
upon which the execution of the power of sale herein granted depends, and the
Mortgagor hereby constitutes and appoints the Mortgagee the true and lawful
attorney in fact of the Mortgagor to make any such recitals, sale, assignment
and conveyance, and all of the acts of the Mortgagee as such attorney in fact
are hereby ratified and confirmed. The Mortgagor agrees that such recitals shall
be binding and conclusive upon the Mortgagor and that any assignment or
conveyance to be made by the Mortgagee shall divest the Mortgagor of all right,
title, interest, equity and right of redemption, including any statutory
redemption, in and to the Mortgaged Property. The power and agency hereby
granted are coupled with an interest and are irrevocable by death or
dissolution, or otherwise, and are in addition to any and all other remedies
which the Mortgagee may have hereunder, at law or in equity. So long as the
Obligations, or any part thereof, remain unpaid during the continuance of an
Event of Default beyond any applicable notice and cure periods, the Mortgagor
agrees that possession of the Mortgaged Property by the Mortgagor, or any person
claiming under the Mortgagor, shall be as tenant, and, in case of a sale under
power or upon foreclosure as provided in this Mortgage, the Mortgagor and any
person in possession under the Mortgagor, as to whose interest such sale was not
made subject, shall, at the option of the purchaser at such sale, then become
and be tenants holding over, and shall forthwith deliver possession to such
purchaser, or be summarily dispossessed in accordance with the laws applicable
to tenants holding over. In case of any sale under this Mortgage by virtue of
the exercise of the powers herein granted, or pursuant to any order in any
judicial proceeding or otherwise, the Mortgaged Property may be sold as an
entirety or in separate parcels in such manner or order as the Mortgagee in its
sole discretion may elect. One or more exercises of powers herein granted shall
not extinguish or exhaust such powers, until the entire Mortgaged Property is
sold or all amounts secured hereby are paid in full.

 

E-15



--------------------------------------------------------------------------------

(ii) The proceeds of any sale made under or by virtue of this Article VIII,
together with any other sums which then may be held by the Mortgagee under this
Mortgage, whether under the provisions of this Article VIII or otherwise, shall
be applied in accordance with the applicable provisions of the Credit Agreement.

(iii) The Mortgagee (on behalf of any Secured Party or on its own behalf) or any
Lender or any of their respective Affiliates may bid for and acquire the
Mortgaged Property or any part thereof at any sale made under or by virtue of
this Article VIII and, in lieu of paying cash therefor, may make settlement for
the purchase price by crediting against the purchase price the unpaid amounts
(whether or not then due) owing to the Mortgagee, or such Lender in respect of
the Obligations, after deducting from the sales price the expense of the sale
and the reasonable costs of the action or proceedings and any other sums that
the Mortgagee or such Lender is authorized to deduct under this Mortgage.

(iv) The Mortgagee may adjourn from time to time any sale by it to be made under
or by virtue hereof by announcement at the time and place appointed for such
sale or for such adjourned sale or sales, and, the Mortgagee, without further
notice or publication, may make such sale at the time and place to which the
same shall be so adjourned.

(v) If the Premises is comprised of more than one parcel of land, the Mortgagee
may take any of the actions authorized by this Section 8.2 in respect of any or
a number of individual parcels.

Section 8.3 Additional Remedies in Case of an Event of Default.

(i) The Mortgagee shall be entitled to recover judgment as aforesaid either
before, after or during the pendency of any proceedings for the enforcement of
the provisions hereof and, to the extent permitted by applicable law, the right
of the Mortgagee to recover such judgment shall not be affected by any entry or
sale hereunder, or by the exercise of any other right, power or remedy for the
enforcement of the provisions hereof, or the foreclosure of, or absolute
conveyance pursuant to, this Mortgage. The Mortgagee shall be entitled to prove
the whole amount of principal and interest and other payments, charges and costs
due in respect of the Obligations to the full amount thereof without deducting
therefrom any proceeds obtained from the sale of the whole or any part of the
Mortgaged Property; provided, however, that in no case shall the Mortgagee
receive a greater amount than the aggregate of such principal, interest and such
other payments, charges and costs (with interest at the Default Rate) from the
proceeds of the sale of the Mortgaged Property and the distribution from the
estate of the Mortgagor.

(ii) Any recovery of any judgment by the Mortgagee and any levy of any execution
under any judgment upon the Mortgaged Property shall not affect in any manner or
to any extent the Lien and security interests created and

 

E-16



--------------------------------------------------------------------------------

evidenced hereby upon the Mortgaged Property or any part thereof, or any
conveyances, powers, rights and remedies of the Mortgagee hereunder, but such
conveyances, powers, rights and remedies shall continue unimpaired as before.

(iii) Any monies collected by the Mortgagee under this Section 8.3 shall be
applied in accordance with the provisions of Section 8.2(ii) hereof.

Section 8.4 Legal Proceedings After an Event of Default.

(i) After the occurrence and during the continuance of any Event of Default and
immediately upon the commencement of any action, suit or legal proceedings to
obtain judgment for the Obligations or any part thereof, or of any proceedings
to foreclose the Lien and security interest created and evidenced hereby or
otherwise enforce the provisions hereof or of any other proceedings in aid of
the enforcement hereof, the Mortgagor shall enter its voluntary appearance in
such action, suit or proceeding.

(ii) The Mortgagee shall be entitled forthwith as a matter of right,
concurrently or independently of any other right or remedy hereunder either
before or after declaring the Obligations or any part thereof to be due and
payable, to the appointment of a receiver without giving notice to any party and
without regard to the adequacy or inadequacy of any security for the Obligations
or the solvency or insolvency of any person or entity then legally or equitably
liable for the Obligations or any portion thereof The Mortgagor hereby consents
to the appointment of such receiver. Notwithstanding the appointment of any
receiver, the Mortgagee shall be entitled as pledgee to the possession and
control of any cash, deposits or instruments at the time held by or payable or
deliverable under the terms of the Credit Agreement to the Mortgagee.

(iii) The Mortgagor shall not (A) at any time insist upon, or plead, or in any
manner whatsoever claim or take any benefit or advantage of any stay or
extension or moratorium law, any exemption from execution or sale of the
Mortgaged Property or any part thereof, wherever enacted, now or at any time
hereafter in force, which may affect the covenants and terms of performance
hereof, (B) claim, take or insist on any benefit or advantage of any law now or
hereafter in force providing for the valuation or appraisal of the Mortgaged
Property, or any part thereof, prior to any sale or sales of the Mortgaged
Property which may be made pursuant to this Mortgage, or pursuant to any decree,
judgment or order of any court of competent jurisdiction or (C) after any such
sale or sales, claim or exercise any right under any statute heretofore or
hereafter enacted to redeem the property so sold or any part thereof. To the
extent permitted by applicable law, the Mortgagor hereby expressly (I) waives
all benefit or advantage of any such law or laws, including, without limitation,
any statute of limitations applicable to this Mortgage, (II) waives any and all
rights to trial by jury in any action or proceeding related to the enforcement
hereof, (III) waives any objection which it may now or hereafter have to the
laying of venue of any action, suit or proceeding brought in connection with
this Mortgage and further

 

E-17



--------------------------------------------------------------------------------

waives and agrees not to plead that any such action, suit or proceeding brought
in any such court has been brought in an inconvenient forum, and (IV) covenants
not to hinder, delay or impede the execution of any power granted or delegated
to the Mortgagee by this Mortgage but to suffer and permit the execution of
every such power as though no such law or laws had been made or enacted. The
Mortgagee shall not be liable for any incorrect or improper payment made
pursuant to this Article VIII in the absence of gross negligence or willful
misconduct.

Section 8.5 Remedies Not Exclusive. No remedy conferred upon or reserved to the
Mortgagee by this Mortgage is intended to be exclusive of any other remedy or
remedies, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Mortgage or now or hereafter
existing at law or in equity. Any delay or omission of the Mortgagee to exercise
any right or power accruing upon the occurrence and during the continuance of
any Event of Default shall not impair any such right or power and shall not be
construed to be a waiver of or acquiescence in any such Event of Default. Every
power and remedy given by this Mortgage may be exercised from time to time
concurrently or independently, when and as often as may be deemed expedient by
the Mortgagee in such order and manner as the Mortgagee, in its sole discretion,
may elect. If the Mortgagee accepts any monies required to be paid by the
Mortgagor under this Mortgage after the same become due, such acceptance shall
not constitute a waiver of the right either to require prompt payment, when due,
of all other sums secured by this Mortgage or to declare an Event of Default
with regard to subsequent defaults. If the Mortgagee accepts any monies required
to be paid by the Mortgagor under this Mortgage in an amount less than the sum
then due, such acceptance shall be deemed an acceptance on account only and on
the condition that it shall not constitute a waiver of the obligation of the
Mortgagor to pay the entire sum then due, whether or not purporting to be in
“accord and satisfaction” or delivered with words of similar import, and the
Mortgagor’s failure to pay the entire sum then due shall be and continue to be a
default hereunder notwithstanding acceptance of such amount on account.

ARTICLE IX.

SECURITY AGREEMENT AND FIXTURE FILING

Section 9.1 Security Agreement. To the extent that the Mortgaged Property
includes personal property or items of personal property which are or are to
become fixtures under applicable law, this Mortgage shall also be construed as a
security agreement under the UCC; and, upon and during the continuance of an
Event of Default beyond any applicable notice and cure periods, the Mortgagee
shall be entitled with respect to such personal property to exercise all
remedies hereunder all remedies available under the UCC with respect to fixtures
and all other remedies available under applicable law. Without limiting the
foregoing, such personal property may, at the Mortgagee’s option, upon the
occurrence and during the continuance of an Event of Default beyond any
applicable notice and cure periods, (i) be sold hereunder together with any sale
of any portion of the Mortgaged Property or otherwise, (ii) be sold pursuant to
the UCC, or (iii) be dealt with by the Mortgagee in any other manner permitted
under applicable law. Upon the occurrence and during the continuance of an Event
of Default beyond any applicable notice and cure periods, the Mortgagee may
require the Mortgagor to assemble such personal property and make it available
to the Mortgagee at a place to be

 

E-18



--------------------------------------------------------------------------------

designated by the Mortgagee. The Mortgagor acknowledges and agrees that a
disposition of the personal property in accordance with the Mortgagee’s rights
and remedies in respect to the Mortgaged Property as heretofore provided is a
commercially reasonable disposition thereof; provided, however, that the
Mortgagee shall give the Mortgagor not less than ten (10) days’ prior notice of
the time and place of any intended disposition.

Section 9.2 Fixture Filing. To the extent that the Mortgaged Property includes
items of personal property which are or are to become fixtures under applicable
law, and to the extent permitted under applicable law, the filing hereof in the
real estate records of the county in which such Mortgaged Property is located
shall also operate from the time of filing as a fixture filing with respect to
such Mortgaged Property, and the following information is applicable for the
purpose of such fixture filing, to wit:

The name and address of the debtor (Mortgagor) is:

[    ]

[    ]

[    ]

The name and address of the Secured Party (Mortgagee) is:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

11 Madison Avenue

New York, New York 10010

The Mortgagor’s organizational identification number is [ ].

The Mortgagor is the record owner of the real estate described in this
instrument.

Information concerning the security interest evidenced by this instrument may be
obtained from the Secured Party at its address above.

This document covers personal property which is or is to become fixtures.

In addition, Mortgagor authorizes the Mortgagee to file appropriate financing
and continuation statements under the UCC in effect in the jurisdiction in which
the Mortgaged Property is located as may be required by law in order to
establish, preserve and protect the liens and security interests intended to be
granted to the Mortgagee pursuant to this Mortgage in the Mortgaged Property.

ARTICLE X.

FURTHER ASSURANCES

 

E-19



--------------------------------------------------------------------------------

Section 10.1 Recording Documentation To Assure Security. The Mortgagor shall,
forthwith after the execution and delivery hereof and thereafter, from time to
time, cause this Mortgage and any financing statement, continuation statement or
similar instrument relating to any thereof or to any property intended to be
subject to the Lien hereof to be filed, registered and recorded in such manner
and in such places as may be required by any present or future law in order to
publish notice of and fully to protect the validity and priority thereof or the
Lien hereof purported to be created upon the Mortgaged Property and the interest
and rights of the Mortgagee therein. The Mortgagor shall pay or cause to be paid
all taxes and fees incident to such filing, registration and recording, and all
expenses incident to the preparation, execution and acknowledgment thereof, and
of any instrument of further assurance, and all Federal or state stamp taxes or
other taxes, duties and charges arising out of or in connection with the
execution and delivery of such instruments.

Section 10.2 Further Acts. The Mortgagor shall, at the sole cost and expense of
the Mortgagor, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, mortgages, assignments, notices of assignment,
transfers, financing statements, continuation statements, instruments and
assurances as the Mortgagee shall from time to time reasonably request, which
may be necessary in the judgment of the Mortgagee from time to time to assure,
perfect, convey, assign, mortgage, transfer, confirm and evidence unto the
Mortgagee, the property and rights hereby conveyed or assigned or which the
Mortgagor may be or may hereafter become bound to convey or assign to the
Mortgagee or for carrying out the intention or facilitating the performance of
the terms hereof or the filing, registering or recording hereof. Without
limiting the generality of the foregoing, in the event that the Mortgagee
desires to exercise any remedies, consensual rights or attorney-in-fact powers
set forth in this Mortgage and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Mortgagee, the Mortgagor agrees to use its
reasonable efforts to assist and aid the Mortgagee to obtain as soon as
practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers. In the event the Mortgagor shall fail after demand
to execute any instrument or take any action required to be executed or taken by
the Mortgagor under this Section 10.2, the Mortgagee may execute or take the
same as the attorney-in-fact for the Mortgagor, such power of attorney being
coupled with an interest and is irrevocable.

Section 10.3 Additional Security. Without notice to or consent of the Mortgagor
and without impairment of the Lien and rights created by this Mortgage, the
Mortgagee may accept (but the Mortgagor shall not be obligated to furnish) from
the Mortgagor or from any other person, additional security for the Obligations.
Neither the giving hereof nor the acceptance of any such additional security
shall prevent the Mortgagee from resorting, first, to such additional security,
and, second, to the security created by this Mortgage without affecting the
Mortgagee’s Lien and rights under this Mortgage.

ARTICLE XI.

MISCELLANEOUS

Section 11.1 Covenants To Run with the Land. All of the grants, covenants,
terms, provisions and conditions in this Mortgage shall run with the Land and
shall apply to, and

 

E-20



--------------------------------------------------------------------------------

bind the successors and assigns of, the Mortgagor. If there shall be more than
one mortgagor with respect to the Mortgaged Property, the covenants and
warranties hereof shall be joint and several.

Section 11.2 No Merger. The rights and estate created by this Mortgage shall
not, under any circumstances, be held to have merged into any other estate or
interest now owned or hereafter acquired by the Mortgagee unless the Mortgagee
in its sole discretion shall have consented to such merger in writing.

Section 11.3 Concerning Mortgagee.

(i) The Mortgagee has been appointed as Collateral Agent pursuant to the Credit
Agreement. The actions of the Mortgagee hereunder are subject to the provisions
of the Credit Agreement. The Mortgagee shall have the right hereunder to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking action (including, without limitation, the
release or substitution of the Mortgaged Property), in accordance with this
Mortgage and the Credit Agreement. The Mortgagee may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. The Mortgagee may resign and a successor Mortgagee may be
appointed in the manner provided in the Credit Agreement. Upon the acceptance of
any appointment as the Mortgagee by a successor Mortgagee, that successor
Mortgagee shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Mortgagee under this Mortgage, and
the retiring Mortgagee shall thereupon be discharged from its duties and
obligations under this Mortgage. After any retiring Mortgagee’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Mortgage while it was the Mortgagee.

(ii) The Mortgagee shall be deemed to have exercised reasonable care in the
custody and preservation of the Mortgaged Property in its possession if such
Mortgaged Property is accorded treatment substantially equivalent to that which
the Mortgagee, in its individual capacity, accords its own property consisting
of similar instruments or interests, it being understood that neither the
Mortgagee nor any of the Secured Parties shall have responsibility for taking
any necessary steps to preserve rights against any person with respect to any
Mortgaged Property.

(iii) The Mortgagee shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Mortgage and its duties hereunder, upon advice of counsel selected by it.

(iv) With respect to any of its rights and obligations as a Lender, the
Mortgagee shall have and may exercise the same rights and powers hereunder.

 

E-21



--------------------------------------------------------------------------------

The term “Lenders,” “Lender” or any similar terms shall, unless the context
clearly otherwise indicates, include the Mortgagee in its individual capacity as
a Lender. The Mortgagee may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with the Mortgagor or any
Affiliate of the Mortgagor to the same extent as if the Mortgagee were not
acting as Collateral Agent.

Section 11.4 Mortgagee May Perform; Mortgagee Appointed Attorney-in Fact. If the
Mortgagor shall fail to perform any covenants contained in this Mortgage
(including, without limitation, the Mortgagor’s covenants to (i) pay the
premiums in respect of all required insurance policies hereunder or under the
Credit Agreement, (ii) pay Charges, (iii) make repairs, (iv) discharge Liens or
(v) pay or perform any obligations of the Mortgagor under any Mortgaged
Property) or if any representation or warranty on the part of the Mortgagor
contained herein shall be breached, the Mortgagee may (but shall not be
obligated to), after notice to Mortgagor, do the same or cause it to be done or
remedy any such breach, and may expend funds for such purpose; provided,
however, that the Mortgagee shall in no event be bound to inquire into the
validity of any tax, lien, imposition or other obligation which the Mortgagor
fails to pay or perform as and when required hereby and which the Mortgagor does
not contest in accordance with the provisions of the Credit Agreement. Any and
all amounts so expended by the Mortgagee shall be paid by the Mortgagor in
accordance with the applicable provisions of the Credit Agreement. Neither the
provisions of this Section 11.4 nor any action taken by the Mortgagee pursuant
to the provisions of this Section 11.4 shall prevent any such failure to observe
any covenant contained in this Mortgage nor any breach of representation or
warranty from constituting an Event of Default. The Mortgagor hereby appoints
the Mortgagee its attorney-in-fact, with full authority in the place and stead
of the Mortgagor and in the name of the Mortgagor, or otherwise, from time to
time in the Mortgagee’s discretion, to take any action and to execute any
instrument consistent with the terms hereof and the other Security Documents
which the Mortgagee may deem necessary or advisable to accomplish the purposes
hereof. The foregoing grant of authority is a power of attorney coupled with an
interest and such appointment shall be irrevocable for the term hereof. The
Mortgagor hereby ratifies all that such attorney shall lawfully do or cause to
be done by virtue hereof.

Section 11.5 Continuing Security Interest; Assignment. This Mortgage shall
create a continuing Lien on and security interest in the Mortgaged Property and
shall (i) be binding upon the Mortgagor, its successors and assigns, (ii) inure,
together with the rights and remedies of the Mortgagee hereunder, to the benefit
of the Mortgagee for the benefit of the Secured Parties and each of their
respective successors, transferees and assigns and (iii) in the event there is
more than one mortgagor party hereto, all undertakings hereunder shall be deemed
joint and several. No other persons shall have any interest herein or any right
or benefit with respect hereto. Without limiting the generality of the foregoing
clause (ii), any Lender may assign or otherwise transfer any indebtedness held
by it secured by this Mortgage to any other person, and such other person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender, herein or otherwise, subject, however, to the provisions of the Credit
Agreement.

Section 11.6 Termination; Release. When all the Obligations have been paid in
full and the Commitments of the Lenders to make any Loan under the Credit
Agreement shall

 

E-22



--------------------------------------------------------------------------------

have expired or been sooner terminated, this Mortgage shall terminate. Upon
termination hereof or any release of the Mortgaged Property or any portion
thereof in accordance with the provisions of the Credit Agreement, the Mortgagee
shall, upon the request and at the sole cost and expense of the Mortgagor,
forthwith assign, transfer and deliver to the Mortgagor, against receipt and
without recourse to or warranty by the Mortgagee, such of the Mortgaged Property
to be released (in the case of a release) as may be in possession of the
Mortgagee and as shall not have been sold or otherwise applied pursuant to the
terms hereof, and, with respect to any other Mortgaged Property, proper
documents and instruments (including UCC-3 termination statements or releases)
acknowledging the termination hereof or the release of such Mortgaged Property,
as the case may be.

Section 11.7 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by the Mortgagor therefrom, shall be effective unless the same shall
be done in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Mortgagee. Any amendment, modification or supplement
of or to any provision hereof, any waiver of any provision hereof and any
consent to any departure by the Mortgagor from the terms of any provision hereof
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Mortgage or any other Security Document, no notice to or demand on the Mortgagor
in any case shall entitle the Mortgagor to any other or further notice or demand
in similar or other circumstances.

Section 11.8 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, if to the Mortgagor or the Mortgagee, addressed to it at the
address set forth in the Credit Agreement, or in each case at such other address
as shall be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section 11.8.

Section 11.9 GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. THIS
MORTGAGE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR ITEM OR TYPE OF MORTGAGED PROPERTY ARE GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN SUCH STATE. EACH PARTY HERETO AGREES THAT SERVICE OF
PROCESS IN ANY PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT
OR AT SUCH OTHER ADDRESS OF WHICH SUCH OTHER PARTY SHALL HAVE BEEN NOTIFIED
PURSUANT THERETO. IF ANY AGENT APPOINTED BY MORTGAGOR REFUSES TO ACCEPT SERVICE,
MORTGAGOR HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE SUFFICIENT
NOTICE. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF MORTGAGEE TO

 

E-23



--------------------------------------------------------------------------------

BRING PROCEEDINGS AGAINST MORTGAGOR IN THE COURTS OF ANY OTHER JURISDICTION. THE
MORTGAGOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS MORTGAGE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 11.10 Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 11.11 Relationship. The relationship of the Mortgagee to the Mortgagor
hereunder is strictly and solely that of lender and borrower and mortgagor and
mortgagee and nothing contained in the Credit Agreement, this Mortgage or any
other document or instrument now existing and delivered in connection therewith
or otherwise in connection with the Obligations is intended to create, or shall
in any event or under any circumstance be construed as creating a partnership,
joint venture, tenancy-in-common, joint tenancy or other relationship of any
nature whatsoever between the Mortgagee and the Mortgagor other than as lender
and borrower and mortgagor and mortgagee.

Section 11.12 No Credit for Payment of Taxes or Impositions. The Mortgagor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and the Mortgagor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Charge on the Mortgaged
Property or any part thereof.

Section 11.13 No Claims Against the Mortgagee. Nothing contained in this
Mortgage shall constitute any consent or request by the Mortgagee, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Premises or any part thereof, nor
as giving the Mortgagor any right, power or authority to contract for or permit
the performance of any labor or services or the furnishing of any materials or
other property in such fashion as would permit the making of any claim against
the Mortgagee in respect thereof or any claim that any Lien based on the
performance of such labor or services or the furnishing of any such materials or
other property is prior to the Lien hereof. Notwithstanding the foregoing,
nothing set forth herein shall be deemed to prohibit Mortgagor from contracting
for labor, services or materials in the ordinary course of its business.

Section 11.14 Mortgagee’s Right To Sever Indebtedness.

(i) The Mortgagor acknowledges that (A) the Mortgaged Property does not
constitute the sole source of security for the payment and performance of the
Obligations and that the Obligations are also secured by property of the
Mortgagor and its Affiliates in other jurisdictions (all such property,
collectively, the “Collateral”), (B) the number of such jurisdictions and the
nature of the transaction of which this instrument is a part are such that it
would have been impracticable for the parties to allocate to each item of
Collateral a specific loan amount and to execute in respect of such item a
separate credit agreement and (C)

 

E-24



--------------------------------------------------------------------------------

the Mortgagor intends that the Mortgagee have the same rights with respect to
the Mortgaged Property, in foreclosure or otherwise, that the Mortgagee would
have had if each item of Collateral had been secured, mortgaged or pledged
pursuant to a separate credit agreement, mortgage or security instrument. In
furtherance of such intent, the Mortgagor agrees that the Mortgagee may at any
time by notice (an “Allocation Notice”) to the Mortgagor allocate a portion (the
“Allocated Indebtedness”) of the Obligations to the Mortgaged Property and sever
from the remaining Obligations the Allocated Indebtedness. From and after the
giving of an Allocation Notice with respect to the Mortgaged Property, the
Obligations hereunder shall be limited to the extent set forth in the Allocation
Notice and (as so limited) shall, for all purposes, be construed as a separate
loan obligation of the Mortgagor unrelated to the other transactions
contemplated by the Credit Agreement, any other Security Document or any
document related to any thereof. To the extent that the proceeds on any
foreclosure of the Mortgaged Property shall exceed the Allocated Indebtedness,
such proceeds shall belong to the Mortgagor and shall not be available hereunder
to satisfy any Obligations of the Mortgagor other than the Allocated
Indebtedness. In any action or proceeding to foreclose the Lien hereof or in
connection with any power of sale, foreclosure or other remedy exercised under
this Mortgage commenced after the giving by the Mortgagee of an Allocation
Notice, the Allocation Notice shall be conclusive proof of the limits of the
Obligations hereby secured, and the Mortgagor may introduce, by way of defense
or counterclaim, evidence thereof in any such action or proceeding.
Notwithstanding any provision of this Section 11.14, the proceeds received by
the Mortgagee pursuant to this Mortgage shall be applied by the Mortgagee in
accordance with the provisions of Section 8.2(ii) hereof.

(ii) The Mortgagor hereby waives to the greatest extent permitted under law the
right to a discharge of any of the Obligations under any statute or rule of law
now or hereafter in effect which provides that foreclosure of the Lien hereof or
other remedy exercised under this Mortgage constitutes the exclusive means for
satisfaction of the Obligations or which makes unavailable a deficiency judgment
or any subsequent remedy because the Mortgagee elected to proceed with a power
of sale foreclosure or such other remedy or because of any failure by the
Mortgagee to comply with laws that prescribe conditions to the entitlement to a
deficiency judgment. In the event that, notwithstanding the foregoing waiver,
any court shall for any reason hold that the Mortgagee is not entitled to a
deficiency judgment, the Mortgagor shall not (A) introduce in any other
jurisdiction such judgment as a defense to enforcement against the Mortgagor of
any remedy in the Credit Agreement or any other Loan Document or (B) seek to
have such judgment recognized or entered in any other jurisdiction, and any such
judgment shall in all events be limited in application only to the state or
jurisdiction where rendered.

(iii) In the event any instrument in addition to the Allocation Notice is
necessary to effectuate the provisions of this Section 11.14, including, without
limitation, any amendment to this Mortgage, any substitute promissory note or
affidavit or certificate of any kind, the Mortgagee may execute, deliver or
record

 

E-25



--------------------------------------------------------------------------------

such instrument as the attorney-in-fact of the Mortgagor. Such power of attorney
is coupled with an interest and is irrevocable.

(iv) Notwithstanding anything set forth herein to the contrary, the provisions
of this Section 11.14 shall be effective only to the maximum extent permitted by
law.

Section 11.15 Credit Agreement. In the event of a conflict or inconsistency
between the terms of the Credit Agreement and the terms of this Mortgage, the
terms of the Credit Agreement shall govern.

Section 11.16 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees,
to the full extent that it may lawfully do so, that it will not at any time
insist upon or plead or in any way take advantage of any stay, marshaling of
assets, extension, redemption or moratorium law now or hereafter in force and
effect so as to prevent or hinder the enforcement of the provisions of this
Mortgage or the payment or performance of the Obligations secured hereby, or any
agreement between Mortgagor and Mortgagee or any rights or remedies of
Mortgagee.

ARTICLE XII

LEASES

Section 12.1 Mortgagor’s Affirmative Covenants with Respect to Leases. With
respect to each Lease, the Mortgagor shall:

(i) observe and perform in all material respects all the obligations imposed
upon the Landlord under such Lease;

(ii) promptly send copies to the Mortgagee of all notices of default which the
Mortgagor shall send or receive thereunder; and

(iii) enforce all of the material terms, covenants and conditions contained in
such Lease upon the part of the Tenant thereunder to be observed or performed.

Section 12.2 Mortgagor’s Negative Covenants with Respect to Leases. With respect
to each Lease, the Mortgagor shall not, without the prior written consent of the
Mortgagee:

(i) receive or collect, or permit the receipt or collection of, any Rent under
such Lease more than one (1) months in advance of the respective period in
respect of which such Rent is to accrue, except:

(A) in connection with the execution and delivery of such Lease (or of any
amendment to such Lease), Rent thereunder may be collected and received in
advance in an amount not in excess of one (1) month’s Rent;

 

E-26



--------------------------------------------------------------------------------

(B) the amount held by Landlord as a reasonable security deposit thereunder; and

(C) any amount received and collected for escalation and other charges in
accordance with the terms of such Lease;

(ii) assign, transfer or hypothecate (other than to the Mortgagee hereunder) any
Rent under such Lease whether then due or to accrue in the future or the
interest of the Mortgagor as Landlord under such Lease;

(iii) enter into any amendment or modification of any Lease if the same could
reasonably be expected to result in a Property Material Adverse Effect;

(iv) terminate (whether by exercising any contractual right of the Mortgagor to
recapture leased space or otherwise) or permit the termination of such Lease or
accept surrender of all or any portion of the space demised under such Lease
prior to the end of the term thereof or accept assignment of such Lease to the
Mortgagor unless the same would not cause a Property Material Adverse Effect or;

(v) waive, excuse, condone or in any manner discharge or release any Tenants of
or from the obligations of such Tenants under their respective Leases or
guarantors of Tenants from obligations under any guarantees of the Leases unless
the same would not cause a Property Material Adverse Effect.

ARTICLE XIII

LOCAL LAW PROVISIONS

Section 13.1 The provisions of this Article XIII shall govern if any conflict or
inconsistency exists between these provisions and the remainder of this
Mortgage.

[AS APPLICABLE]. [Local counsel to provide].

 

E-27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly executed
and delivered [under seal] the day and year first above written.

 

[                    ], a [jurisdiction] [entity type] By:  

 

  Name:   Title:

 

E-28



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

State of

 

County of

   )


)

)

   ss.:

Before me, a Notary Public in the said State and County, duly commissioned and
qualified, personally appeared [                    ], to me known (or
satisfactorily proven to me) to be an authorized officer of
[                    ], a [jurisdiction] [entity type], and acknowledged that he
executed the same on behalf of [                    ] as his free act and deed.

Sworn to and subscribed before me this      day of                     ,
            .

 

   Notary Public

My commission expires:                                         

[SEAL]

This instrument prepared by and after recording return to:

[                    ]

 

E-29



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

[to be attached]

 

E-30



--------------------------------------------------------------------------------

EXHIBIT F

[Reserved]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

COMPLIANCE CERTIFICATE

Fiscal year/Quarter ended: [Date]

This Compliance Certificate is delivered pursuant to Section 5.04(c) of the Term
Loan Agreement, dated as of [                    ], 2012 (as further amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among WESCO DISTRIBUTION, INC., a Delaware corporation (the
“US Borrower”), WDCC ENTERPRISES INC., an Alberta corporation (the “Canadian
Borrower”), WESCO INTERNATIONAL, INC., a Delaware corporation (“Holdings”), the
Lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and as Collateral Agent. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES TO THE AGENTS AND THE LENDERS THAT:

(1) I am a duly appointed Financial Officer of Wesco International, Inc.;

(2) [Use paragraph X for fiscal year-end financial statements and paragraph Y
for fiscal quarter-end financial statements]

[X.] Attached hereto as Exhibit A are the annual financial statements as
required by Section 5.04(a) of the Credit Agreement for the fiscal year of
Holdings and its consolidated Subsidiaries ended as of the above date, in
accordance with GAAP consistently (except as otherwise disclosed therein)
applied, together with an opinion of Holdings’s auditors as required by
Section 5.04(a) of the Credit Agreement.

[Y.] Attached hereto as Exhibit A are the quarterly financial statements as
required by Section 5.04(b) of the Credit Agreement for the fiscal quarter of
Holdings and its consolidated Subsidiaries ended as of the above date and the
then elapsed portion of the fiscal year[, and comparative figures for the same
periods in the immediately preceding fiscal year]1. Such financial statements
fairly present, in all material respects, the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments.

(3) I have reviewed the terms of the Loan Documents and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the

 

1  Include bracketed language unless this Compliance Certificate is being
delivered with respect to the fiscal quarter ending December 31, 2012.

 

H-1



--------------------------------------------------------------------------------

business and financial condition of Holdings and its consolidated Subsidiaries
during the accounting period covered by the financial statements attached as
Exhibit A (the “Financial Statements”).

(4) To my knowledge, no Default or Event of Default has occurred and is
continuing as of the date of this Compliance Certificate[, except as set forth
below].

[Set forth below are all exceptions to paragraph (4) above specifying the nature
of the condition or event, the period during which it has existed and the
corrective action which Holdings has taken, is taking or proposes to take with
respect to each such condition or event:]

[(5) Attached hereto as Attachment No. 1 are computations setting forth
Holdings’ calculation of Excess Cash Flow.]2

(6) [Attachment No. 2 attached hereto, sets forth the information required
pursuant to Sections 1, 2, 6, 7, 8, 9, 10, 12, 13 and 14 of the Perfection
Certificate.][There have been no changes since the date of the Perfection
Certificate delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to Section 5.06(b) of the Credit Agreement.]3

[(7) Attached hereto as Attachment No. 3 is a list of the names of all Excluded
Subsidiaries and all Unrestricted Subsidiaries as of the date hereof and that
each such Subsidiary set forth on this list qualifies as an Excluded Subsidiary
or Unrestricted Subsidiary, as applicable.]4

[(8) Attached hereto as Attachment No. 4 are Holdings’ calculations and uses of
the Available Amount (and the components thereof) for the last ended fiscal
period.]5

The undersigned officer is executing this Compliance Certificate not in his/her
individual capacity but in his/her capacity as an authorized officer of
Holdings.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2 

Item number 6 is required only if this Compliance Certificate is delivered with
financial statements required by Section 5.04(a) of the Credit Agreement.

3 

Choose either the first sentence or second sentence of item number 6. Item
number 6 is required only if this Compliance Certificate is delivered with
financial statements required by Section 5.04(a) of the Credit Agreement.

4 

Item number 7 is required only if this Compliance Certificate is delivered with
financial statements required by Section 5.04(a) of the Credit Agreement.

5 

Item number 8 is required only if this Compliance Certificate is delivered with
financial statements required by Section 5.04(a) of the Credit Agreement.

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth above.

 

WESCO INTERNATIONAL, INC. By:  

 

  Name:   Title:

 

[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

(Fiscal Year Ended                     (“Statement Date”))

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of                     , 20     and pertains to the period from
January 1, 20     to December 31, 20     (the “Calculation Period”). Section
references herein relate to sections of the Credit Agreement. Notwithstanding
the descriptions set forth below regarding components of the financial ratio,
calculations are made pursuant to, and in accordance with, the terms of the
Credit Agreement.

Credit Agreement Compliance Reporting as of the Statement Date

 

     Actual  

Excess Cash Flow

   $ [             ] 

 

Attachment No. 1-1



--------------------------------------------------------------------------------

I. Excess Cash Flow

Calculation of Excess Cash Flow1

 

I.

 

Calculation of Excess Cash Flow

  

A.

 

Consolidated Net Income

    

1.

 

Consolidated Net Income for the Calculation Period

   US$ [             ] 

B.

 

Excess Cash Flow

    

1.

 

income tax expense for the Calculation Period to the extent deducted in arriving
at Consolidated Net Income on Line I.A.1

   US$ [             ]   

2.

 

all non-cash charges during the Calculation Period, including amounts
attributable to depreciation, amortization and amortized debt discount, to the
extent deducted in arriving at Consolidated Net Income on Line I.A.1

   US$ [             ]   

3.

 

aggregate net non-cash loss on the sale, lease, transfer or other disposition of
assets by any Credit Party during the Calculation Period (other than in the
ordinary course of business) to the extent deducted in arriving at Consolidated
Net Income on Line I.A.1

   US$ [             ]   

4.

 

reductions to noncash working capital of the Credit Parties for the Calculation
Period (i.e., the decrease, if any, in Current Assets minus Current Liabilities
from the beginning to the end of such fiscal year)2

   US$ [             ]   

5.

 

non-cash gains or credits included in arriving at Consolidated Net Income on
Line I.A.1

   US$ [             ]   

6.

 

Capital Expenditures made in cash during such period

   US$ [             ]   

7.

 

permanent repayments of Indebtedness (other than mandatory prepayments of Term
Loans under Section 2.13 of the Credit Agreement and voluntary prepayments of
Term Loans that reduce the mandatory prepayment under Section 2.13 of the Credit
Agreement) made during the Calculation Period, but only to the extent that the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and such
prepayments do not occur in connection with a refinancing of all or any portion
of such Indebtedness with new Indebtedness

   US$ [             ]   

8.

 

aggregate net non-cash gain on the sale, lease, transfer or other disposition of
assets by a Credit Party during the Calculation Period (other than in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income on Line I.A.1

   US$ [             ]   

9.

 

cash payments by a Credit Party during the Calculation Period in respect of
long-term liabilities (other than Indebtedness) not expensed or otherwise
deducted in determining Consolidated Net Income on Line I.A.1

   US$ [             ]   

10.

 

the amount expended in cash during the Calculation Period with respect to
Permitted Acquisitions and Investments permitted under Section 6.04(i) of the
Credit Agreement (other than Investments permitted as a result of clause (b) of
the definition of “Available Amount” in the Credit Agreement)

   US$ [             ] 

 

1 

The descriptions set forth below are summaries as qualified in their entirety by
reference to the full text of the calculations set forth in the Credit
Agreement.

2 

Provided that, for purposes of determining changes in such noncash working
capital during such fiscal year, (A) acquisitions occurring during such fiscal
year shall be deemed to have occurred on the first day of such fiscal year), and
(B) any reduction to noncash working capital for such fiscal year shall, for
purposes of determining Excess Cash Flow for such fiscal year, be offset (but
not beyond the amount of such reduction) by the excess, if any, of the aggregate
amount of all repayments of borrowings under the ABL Credit Facility and the
Receivables Facility (or any other facility permitted under Section 6.01(n) or
(p) of the Credit Agreement) during such fiscal year, other than repayments
subtracted in determining such Excess Cash Flow pursuant to clause (b)(iii) of
the definition of “Excess Cash Flow” in the Credit Agreement, over the aggregate
amount of all borrowings under the ABL Credit Facility and the Receivables
Facility (or any other facility permitted under Section 6.01(n) or (p) of the
Credit Agreement) during such fiscal year),

 

F-1-1



--------------------------------------------------------------------------------

 

11.

 

payments made in cash during the Calculation Period by a Restricted Subsidiary
that is not a Wholly Owned Subsidiary of the US Borrower to holders of minority
equity interests in such Restricted Subsidiary that are not Affiliates of such
Restricted Subsidiary, including pursuant to dividends declared or paid on
equity interests held by such holders, to the extent permitted under the Credit
Agreement

   US$ [             ]   

12.

 

the aggregate amount of expenditures actually made by the Credit Parties in cash
during the Calculation Period (including expenditures for the payment of
financing fees) to the extent that such expenditures are not expensed or
otherwise deducted in determining Consolidated Net Income on Line I.A.1

   US$ [             ]   

13.

 

the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Credit Parties during the Calculation Period that are
required to be made in connection with any prepayment of Indebtedness

   US$ [             ]   

14.

 

the amount of cash taxes paid during the Calculation Period

   US$ [             ]   

15.

 

earnout payments and deferred purchase price payments made in cash during the
Calculation Period

   US$ [             ]   

16.

 

additions to noncash working capital for the Calculation Period (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year) (provided that, for purposes of determining
changes in such noncash working capital during such fiscal year, acquisitions
occurring during such fiscal year shall be deemed to have occurred on the first
day of such fiscal year)

   US$ [             ]   

17.

 

Excess Cash Flow (Line I.A.1 + Line I.B.1 + Line I.B.2 +Line I.B.3 + Line I.B.4)
- (Line I.B.5 + Line I.B.6 + Line I.B.7 + Line I.B.8 + Line I.B.9 + Line I.B.10+
Line I.B.11 + Line I.B.12 + Line I.B.13 + Line I.B.14 + Line I.B.15 + Line
I.B.16 + Line I.B.16)3

   US$ [             ] 

 

3 

Provided that no amount paid or expended under Lines I.B.5-I.B.16 shall be
deducted in determining Excess Cash Flow to the extent financed with the
proceeds of Indebtedness of a Credit Party or of the issuance or sale of equity
interests of Holdings or proceeds of casualty or condemnation or other proceeds
that would not be included in Consolidated Net Income.

 

F-1-2



--------------------------------------------------------------------------------

ATTACHMENT NO. 2

TO COMPLIANCE CERTIFICATE

(Fiscal Year Ended                      (“Statement Date”))

This Attachment No. 2 is attached to and made a part of a Compliance Certificate
dated as of                     , 20     and pertains to the period from
January 1, 20     to December 31, 20     (the “Calculation Period”).

PERFECTION CERTIFICATE INFORMATION

 

Attachment No. 2-1



--------------------------------------------------------------------------------

ATTACHMENT NO. 3

TO COMPLIANCE CERTIFICATE

(Fiscal Year Ended                     (“Statement Date”))

This Attachment No. 3 is attached to and made a part of a Compliance Certificate
dated as of                     , 20     and pertains to the period from
January 1, 20     to December 31, 20     (the “Calculation Period”).

EXCLUDED SUBSIDIARIES:

UNRESTRICTED SUBSIDIARIES:

 

Attachment No. 3-1



--------------------------------------------------------------------------------

ATTACHMENT NO. 4

TO COMPLIANCE CERTIFICATE

(Fiscal Quarter/Year Ended                      (“Statement Date”))

This Attachment No. 4 is attached to and made a part of a Compliance Certificate
dated as of                     , 20     and pertains to the period from
                    , 20     to                     , 20     (the “Calculation
Period”). Section references herein relate to sections of the Credit Agreement.
Notwithstanding the descriptions set forth below regarding components of the
Available Amount, calculations are made pursuant to, and in accordance with, the
terms of the Credit Agreement.

IV. Available Amount Calculation

IV. Calculation of Available Amount1

 

A.

 

Calculation

    

1.

 

US$45,000,000

   US$ 45,000,000     

2.

 

The sum of, without duplication:

      

(a)

 

the aggregate Excess Cash Flow for each fiscal year of Holdings, commencing with
the fiscal year of Holdings ended December 31, 2013, that was not required to be
applied to prepay Term Loans pursuant to Section 2.13(d) of the Credit Agreement
so long as, in respect of any distribution made pursuant to Section 6.06(vi) of
the Credit Agreement or any payment of Subordinated Indebtedness made pursuant
to Section 6.09(b)(ii) of the Credit Agreement, the Secured Leverage Ratio would
not exceed 3.00:1.00 on a pro forma basis after giving effect to such
distribution or payment, as of the last day of the Calculation Period

   US$ [             ]     

(b)

 

cash proceeds from the issuance of common stock of Holdings otherwise permitted
under the Credit Agreement

   US$ [             ]     

(c)

 

the net proceeds of sales of Investments made using the Available Amount in an
amount not exceeding the original amount of such Investment to the extent
previously deducted in computing Available Amount

   US$ [             ]     

(d)

 

returns, profits, distributions and similar amounts received on Investments made
using the Available Amount (in an amount not to exceed the amount of such
original Investment to the extent previously deducted in computing Available
Amount)

   US$ [             ]     

(e)

 

the investments of the Borrowers and their Restricted Subsidiaries in any
Unrestricted Subsidiary to the extent made using the Available Amount that has
been redesignated as a Restricted Subsidiary or that has been merged or
consolidated into the Borrowers or any of their Restricted Subsidiaries or the
fair market value of the assets of any Unrestricted Subsidiary that have been
transferred to the Borrowers or any of their Restricted Subsidiaries, in each
case, in an amount not to exceed the amount of the original investment in such
Unrestricted Subsidiary to the extent previously deducted in computing Available
Amount

   US$ [             ] 

 

1 

The descriptions set forth below are summaries as qualified in their entirety by
reference to the full text of the calculations set forth in the Credit
Agreement.

 

Attachment No. 4-1



--------------------------------------------------------------------------------

 

3.

 

Sub-Total: Line I.A.1 + Line I.A.2(a) + Line I.A.2(b) + Line I.A.2(c) + Line
I.A.2(d) + Line I.A.2(e)

   US$ [             ]   

4.

 

such amounts as previously applied in determining the permissibility of a
transaction under Sections 6.01(k), 6.01(l), 6.04(a), 6.04(c), 6.04(g), 6.04(o),
6.06(vi) or 6.09(b)(ii) of the Credit Agreement or otherwise where such
permissibility was (or may have been) contingent on the receipt or availability
of such amount

   US$ [             ]   

5.

 

amounts specified under Section 6.09(b)(i) of the Credit Agreement

   US$ [             ]          

 

 

 

B.

 

Available Amount (Line I.A.3 - Line I.A.4 - Line I.A.5)

   US$ [             ]          

 

 

 

 

Attachment No. 4-2



--------------------------------------------------------------------------------

EXHIBIT I-1

[Form of]

TRANCHE B-1 NOTE

[SOLELY FOR UNITED STATES FEDERAL INCOME TAX PURPOSES, THIS TERM NOTE HAS BEEN
ISSUED WITH ORIGINAL ISSUE DISCOUNT. BEGINNING NO LATER THAN 10 DAYS AFTER THE
CLOSING DATE, THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND
YIELD TO MATURITY, IN EACH CASE SOLELY FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES, MAY BE OBTAINED BY SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION
TO THE US BORROWER AT THE FOLLOWING ADDRESS: [                    ].]

 

$          

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, WESCO DISTRIBUTION, INC., a Delaware
corporation (the “US Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”) on the Term Loan
Maturity Date (as defined in the Credit Agreement referred to below) in lawful
money of the United States and in immediately available funds, the principal
amount of                      DOLLARS ($        ), or, if less, the aggregate
unpaid principal amount of all Tranche B-1 Term Loans of the Lender outstanding
under the Credit Agreement referred to below, which sum shall be due and payable
in such amounts and on such dates as are set forth in the Credit Agreement. The
US Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time from the date hereof at the
rates, and on the dates specified in Section 2.06 of the Credit Agreement.

The holder of this Tranche B-1 Note (this “Term Note”) may endorse and attach a
schedule to reflect the date, Type and amount of each Tranche B-1 Term Loan of
the Lender outstanding under the Credit Agreement, the date and amount of each
payment or prepayment of principal hereof, and the date of each interest rate
conversion or continuation pursuant to Section 2.10 of the Credit Agreement and
the principal amount subject thereto; provided that the failure of the Lender to
make any such recordation (or any error in such recordation) shall not affect
the obligations of the US Borrower hereunder or under the Credit Agreement.

This Term Note is one of a series of Tranche B-1 Term Notes issued to evidence
the Tranche B-1 Term Loans made to the US Borrower pursuant to Article II of the
Term Loan Agreement, dated as of [                    ], 2012 (as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the US Borrower, WDCC Enterprises Inc., an
Alberta corporation, Wesco International, Inc., a Delaware corporation, the
Lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and as Collateral Agent, and is subject to the provisions
thereof and is subject to optional and mandatory prepayment in whole or in part
as provided therein. Terms

 

I-1-1



--------------------------------------------------------------------------------

used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.

This Term Note is secured and guaranteed as provided in the Credit Agreement and
the Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Term Note in respect
thereof.

Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Term Note may become, or may be declared to be, immediately due and
payable as provided therein.

The undersigned hereby waives presentment, demand, protest and all other notices
of any kind.

THIS TERM NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS TERM NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

[Signature Page Follows]

 

I-1-2



--------------------------------------------------------------------------------

WESCO DISTRIBUTION, INC., as the US Borrower By:  

 

Name:   Title:  

 

I-1-3



--------------------------------------------------------------------------------

TERM LOANS TO THE US BORROWER AND PRINCIPAL PAYMENTS

 

Date

   Interest
Period    Amount of
Principal
Repaid    Unpaid Principal
Balance         Notation
Made By       Alternate
Base
Rate    LIBO
Rate    Alternate
Base
Rate    LIBO
Rate    Total                                                                  
                                                                                
                                            

 

I-1-4



--------------------------------------------------------------------------------

EXHIBIT I-2

[Form of]

TRANCHE B-2 NOTE

[SOLELY FOR UNITED STATES FEDERAL INCOME TAX PURPOSES, THIS TERM NOTE HAS BEEN
ISSUED WITH ORIGINAL ISSUE DISCOUNT. BEGINNING NO LATER THAN 10 DAYS AFTER THE
CLOSING DATE, THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND
YIELD TO MATURITY, IN EACH CASE SOLELY FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES, MAY BE OBTAINED BY SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION
TO THE CANADIAN BORROWER AT THE FOLLOWING ADDRESS: [                    ].]

 

$          

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, WDCC ENTERPRISES INC., an Alberta
corporation (the “Canadian Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”) on the Term Loan
Maturity Date (as defined in the Credit Agreement referred to below) in lawful
money of the United States and in immediately available funds, the principal
amount of                      CANADIAN DOLLARS (C$        ), or, if less, the
aggregate unpaid principal amount of all Tranche B-2 Term Loans of the Lender
outstanding under the Credit Agreement referred to below, which sum shall be due
and payable in such amounts and on such dates as are set forth in the Credit
Agreement. The Canadian Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time from the
date hereof at the rates, and on the dates specified in Section 2.06 of the
Credit Agreement.

The holder of this Tranche B-2 Note (this “Term Note”) may endorse and attach a
schedule to reflect the date, Type and amount of each Tranche B-2 Term Loan of
the Lender outstanding under the Credit Agreement, the date and amount of each
payment or prepayment of principal hereof, and the date of each interest rate
conversion or continuation pursuant to Section 2.10 of the Credit Agreement and
the principal amount subject thereto; provided that the failure of the Lender to
make any such recordation (or any error in such recordation) shall not affect
the obligations of the Canadian Borrower hereunder or under the Credit
Agreement.

This Term Note is one of a series of Tranche B-2 Term Notes issued to evidence
the Tranche B-2 Term Loans made to the Canadian Borrower pursuant to Article II
of the Term Loan Agreement, dated as of [                    ], 2012 (as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Canadian Borrower, Wesco Distribution,
Inc., a Delaware corporation, Wesco International, Inc., a Delaware corporation,
the Lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and as Collateral Agent, and is subject to the provisions
thereof and is subject to optional and mandatory prepayment in whole or in part
as provided therein. Terms

 

I-2-1



--------------------------------------------------------------------------------

used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.

This Term Note is secured and guaranteed as provided in the Credit Agreement and
the Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Term Note in respect
thereof.

Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Term Note may become, or may be declared to be, immediately due and
payable as provided therein.

The undersigned hereby waives presentment, demand, protest and all other notices
of any kind.

THIS TERM NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS TERM NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

[Signature Page Follows]

 

I-2-2



--------------------------------------------------------------------------------

WDCC ENTERPRISES INC., as the Canadian Borrower By:  

 

Name:   Title:  

 

I-2-3



--------------------------------------------------------------------------------

TERM LOANS TO THE CANADIAN BORROWER AND PRINCIPAL PAYMENTS

 

Date

   Interest
Period    Amount of
Principal
Repaid    Unpaid Principal
Balance         Notation
Made By       Canadian
Prime
Rate    CDOR
Rate    Canadian
Prime
Rate    CDOR
Rate    Total                                                                  
                                                                                
                                            

 

I-2-1